Name: Commission Regulation (EEC) No 3840/86 of 16 December 1986 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)
 Type: Regulation
 Subject Matter: trade policy; NA;  economic analysis
 Date Published: nan

 29 . 12 . 86 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3840/86 of 16 December 1986 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is necessary, in order to ensure that the nomenclature of the Common Customs Tariff and that of NIMEXE remain consistent, to amend the latter accordingly ; Having regard to the Treaty establishing the European Economic Community, Whereas it is necessary to adapt the statistical break ­ down of certain tariff headings or subheadings in NIMEXE in line with trade developments ;Having regard to Council Regulation (EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for the external trade statistics of the Commu ­ nity and statistics of trade between Member States (NIMEXE) ( ! ), as amended by Regulation (EEC) No 3065/75 (2), and in particular Article 5 thereof, Whereas, moreover, consistency with the nomencla ­ ture of the Common Customs Tariff as well as the adaptations in line with trade developments can only be effected uniformly by means of certain changes to the text of NIMEXE ; Whereas the Annex to Regulation (EEC) No 1445/72 was last amended by Commission Regulation (EEC) No 3631 /85 (3); whereas further amendments are nec ­ essary; Whereas Article 36 of Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (6) requires the Commission to publish the version of NIMEXE valid on 1 January each year ;Whereas the Annex headed 'Common Customs Tariff to Council Regulation (EEC) No 950/68 (4) was last amended by Regulation (EEC) No 3618/86 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion , of the Committee on External Trade Statistics, ( 1 ) OJ No L 161 , 17.7 . 1972, p. 1 . (2) OJ No L 307 , 27 . 11 . 1975 , p. 1 . (3) OJ No L 353 , 30 . 12. 1985 , p. 1 . (4) OJ No L 172, 22 . 7 . 1968, p. 1 . (5) OJ No L 345 , 8 . 12 . 1986, p. 1 . (6) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 2 Official Journal of the European Communities 29 . 12 . 86 HAS ADOPTED THIS REGULATION: No 1445/72 is hereby replaced by the Annex to this Regulation . Article 1 Article 2 This Regulation shall enter into force on 1 January The Annex headed 'NIMEXE' to Regulation (EEC) 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986. For the Commission Alois PFEIFFER Member of the Commission 29. 12 . 86 Official Journal of the European Communities 3 ANNEX NOMENCLATURE OF GOODS for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) class="page"> 29. 12 . 86 Official Journal of the European Communities 5 SUMMARY Page Preliminary provisions 8 Signs, abbreviations and symbols 10 Supplementary units . 11 Chapter Page cleavage products ; prepared edible fats ; animal and vegetable waxes 71 Section IV Prepared foodstuffs ; beverages, spirits and vinegar ; tobacco 16 Preparation of meat, of fish, of crustaceans or NOMENCLATURE Section I Live animals ; animal products molluscs ¢. 78 17 Sugars and sugar confectionery 82 18 Cocoa and cocoa preparations 87 19 Preparations of cereals, flour or starch ; pastry ­ cooks' products 92 20 Preparations of vegetables, fruit or other parts of plants 98 21 Miscellaneous edible preparations 109 Chapter 1 Live animals 13 2 Meat and edible meat offals IS 3 Fish, crustaceans and molluscs 25 4 Dairy produce ; birds' eggs ; natural honey ; edible products of animal origin, not elsewhere specified or included 33 5 Products of animal origin, not elsewhere specified or included 38 22 Beverages, spirits and vinegar 117 23 Residues and waste from the food industries ; pre ­ pared animal fodder 124 24 Tobacco 128 Section II Vegetable products 6 Live trees and other plants ; bulbs, roots and the Section V Mineral products 25 Salt ; sulphur ; earths and stone ; plastering materials, lime and cement 130 26 Metallic ores, slag and ash 136 27 Mineral fuels, mineral oils and products of their distillation ; bituminous substances ; mineral waxes . 139 like ; cut flowers and ornamental foliage 40 7 Edible vegetables and certain roots and tubers 43 8 Edible fruit and nuts ; peel of melons or citrus fruit . 48 9 Coffee, tea, matfc and spices 53 10 Cereals 56 1 1 Products of the milling industry ; malt and starches ; gluten ; inulin 59 12 Oil seeds and oleaginous fruit ; miscellaneous grains, seeds and fruit ; industrial and medical plants ; straw and fodder 64 13 Lacs, gums, resins and other vegetable saps and extracts 68 14 Vegetable plaiting materials, vegetable products not elsewhere specified or included 70 Section VI Products of the chemical and allied industries 28 Inorganic chemicals ; organic and inorganic com ­ pounds of precious metals, of rare earth metals, of radio-active elements and of isotopes 147 29 Organic chemicals 162 30 Pharmaceutical products 184 31 Fertilisers 188 32 Tanning and dyeing extracts ; tannins and their derivatives ; dyes, colours, paints and varnishes ; putty, fillers and stoppings ; inks 192 33 Essential oils and resinoids ; perfumery, cosmetic or toilet preparations 197 Section III Animal and vegetable fats and oils and their cleavage products ; prepared edible fats ; animal and vegetable waxes 15 Animal and vegetable fats and oils and their 6 Official Journal of the European Communities 29 . 2 . 86 Chapter Page 34 Soap, organic surface-active agents, washing prep ­ arations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring prepara ­ tions, candles and similar articles, modelling pastes and "dental waxes" 200 35 Albuminoidal substances ; glues ; enzymes 203 36 Explosives ; pyrotechnic products ; matches ; pyro ­ phoric alloys ; certain combustible preparations .... 206 37 Photographic and cinematographic goods 207 38 Miscellaneous chemical products 211 Section VII Chapter , Page Section XI Textile and textile articles 50 Silk and waste silk 271 51 Man-made fibres (continuous) 273 52 Metallised textiles 278 53 Wool and other animal hair 279 54 Flax and ramie . . 283 55 Cotton 285 56 Man-made fibres (discontinuous) 291 57 Other vegetable textile materials ; paper yarn and woven fabrics of paper yarn 297 58 Carpets, mats, matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery 299 59 Wadding and felt ; twine, cordage, ropes and cables ; special fabrics ; impregnated and coated fabrics ; textile articles of a kind suitable for indus ­ trial use 305 60 Knitted and crocheted goods 312 61 Articles of apparel and clothing accessories of tex ­ tile fabric, other than knitted or crocheted goods . . . 322 62 Other made up textile articles 330 63 Old clothing and other textile articles ; rags 334 Artificial resins and plastic materials, cellulose esters and ethers, and articles thereof ; rubber, synthetic rubber, factice and articles thereof 39 Artificial resins and plastic materials, cellulose esters and ethers ; articles thereof 217 40 Rubber, synthetic rubber, factice, and articles thereof 228 Section VIII Raw hides and skins, leather, furskins and articles thereof ; saddlery and harness ; travel goods, handbags and similar containers ; articles of gut (other than silkworm gut) 41 Raw hides and skins (other than furskins) and leather 235 42 Articles of leather, saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 239 43 Furskins and artificial fur ; manufactures thereof . . . 242 Section XII Footwear, headgear, umbrellas, sunshades, whips, riding-crops and parts thereof ; prepared feathers and articles made there ­ with ; artificial flowers ; articles of human hairSection IX Wood and articles of wood ; wood charcoal ; cork and articles of cork, manufactures of straw, of esparto and of other 64 Footwear, gaiters and the like ; parts of such articles 335 65 Headgear and parts thereof 339 66 Umbrellas, sunshades, walking-sticks, whips, riding ­ crops and parts thereof 341 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; articles of human hair 342 plaiting materials, basketware and wickerwork 44 Wood and articles of wood ; wood charcoal 244 45 Cork and articles of cork 251 46 Manufactures of straw, of esparto and of other plaiting materials ; basketware and wickerwork .... 252 Section X Paper-making material ; paper and paperboard and articles thereof Section XIII Articles of stone, of plaster, of cement, of asbestos, of mica and of similar materials ; ceramic products ; glass and glassware 68 Articles of stone, of plaster, of cement, of asbestos, of mica and similar materials 344 69 Ceramic products 350 70 Glass and glassware 354 47 Paper-making material * 254 48 Paper and paperboard ; articles of paper pulp, of paper or of paperboard 256 49 Printed books, newspapers, pictures and other prod ­ ucts of the printing industry ; manuscripts, typescripts and plans 265 29 . 12 . 86 7Official Journal of the European Communities Chapter Page Section XVIII Optica], photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus ; clocks and watches ; musical instruments ; sound recorders or reproducers ; television image and sound recorders or repro ­ Chapter Page Section XIV Pearls, precious and semi-precious stones,' precious metals, rolled precious metals, and articles thereof ; imitation jewellery, coin 71 Pearls, precious and semi-precious stones, precious metals, rolled precious metals, and articles thereof; ducers ; parts thereof 90 Optical , photographic, cinematographic, measuring, checking, precision , medical and surgical instru ­ ments and apparatus ; parts thereof 519 91 Clocks and watches and parts thereof 534 92 Musical instruments ; sound recorders or reproduc ­ ers ; television image and sound recorders or repro ­ ducers ; parts and accessories of such articles 539 Section XIX Arms and ammunition ; parts thereof 93 Arms and ammunition ; parts thereof 544 imitation jewellery 362 72 Coin 368 Section XV Base metals and articles of base metal 73 Iron and steel and articles thereof 370 74 Copper and articles thereof 401 75 Nickel and articles thereof 406 76 Aluminium and articles thereof 408 77 Magnesium and beryllium and articles thereof 413 78 Lead and articles thereof 414 79 Zinc and articles thereof 416 80 Tin and articles thereof 418 81 Other base metals employed in metallurgy and articles thereof 420 82 Tools, implements, cutlery, spoons and forks, of base metal ; parts thereof 424 83 Miscellaneous articles of base metal 430 Section XX Miscellaneous manufactured articles 94 Furniture and parts thereof; bedding, mattresses, mattress supports, cushions and similar stuffed Section XVI Machinery and mechanical appliances ; « electrical equipment ; parts thereof 84 Boilers, machinery and mechanical appliances ; parts thereof 435 85 Electrical machinery and equipment ; parts thereof ¢ ¢ 480 furnishings 547 95 Articles and manufactures of carving or moulding material : 551 96 Brooms, brushes, powder-puffs and sieves 553 97 Toys, games and sports requisites ; parts thereof . . . . 555 98 Miscellaneous manufactured articles 559 Section XXI Works of art, collectors' pieces, and antiques 99 Works of art, collectors' pieces, and antiques 564 Addendum Goods not classified elsewhere and data not included in totals 566 Supplement List of headings for exports of component parts of complete industrial plant 567 List of special SITC code numbers for converting data from NIMEXE to SITC and vice versa 572 SITC-NIMEXE correlation tables 574 Correlation  Special SITC numbers for complete industrial plant 585 Section XVII Vehicles, aircraft, vessels and associated transport equipment 86 Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fix ­ tures and fittings ; traffic signalling equipment of all kinds (not electrically powered) 504 87 Vehicles, other than railway or tramway rolling ­ stock, and parts thereof 507 88 Aircraft and parts thereof; parachutes ; catapults and similar aircraft lauching gear, ground flying trainers 514 89 Ships, boats and floating structures 516 8 Official Journal of the European Communities 29 . 12 . 86 PRELIMINARY PROVISIONS 1 . The NIMEXE headings correspond either to headings of the nomenclature for the classification of goods in customs tariffs (Customs Cooperation Council Nomenclature or CCCN) or subheadings of the Common Customs Tariff nomenclature (CCT), in so far as these have not been grouped together or replaced by statistical subdivisions, or to statistical subdivisions of headings of the CCCN or of subheadings of the nomenclature of the CCT. In addition, certain items which do not so correspond have been introduced for specific purposes (for example, goods carried by post, goods declared as ships' stores, etc.). The application of some of the NIMEXE headings which correspond to statistical subdivisions or have been introduced for specific purposes is optional. 2 . Each NIMEXE heading comprises a code number, a text and, where appropriate, a supplemen ­ tary unit. However, the optional NIMEXE headings have no code numbers. 3 . The code is made up of six digits; of these, the first four are those of the CCCN headings (for some of these, such as heading No 73.15 and others, the numbering has had to be modified for technical reasons) and the last two identify the NIMEXE items. 4. NIMEXE incorporates alphanumeric references to the nomenclature of the CCT. 5 . Against each NIMEXE item is shown the five-digit code number of the relevant item of the SITC, rev. 2, i.e. the Standard International Trade Classification, second revision, which is the version used in the Community. 6 . The interpretation of NIMEXE, to the level of the CCT subheadings, is governed by General Rules A and C of the CCT. By analogy, these rules also apply to the statistical subdivisions. 7 . Amendments to NIMEXE enter into force only on 1 January of each year. Note on export of complete industrial plant Commission Regulation (EEC) No 518/79 of 19 March 1979 ( l) set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States. To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorisation from the competent department, as listed in the following table. ( i ) OJ No L 69, 20. 3 . 1979, p. 10. 29 . 12 . 86 Official Journal of the European Communities 9 Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles ¦ Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany (FR) Statistisches Bundesamt Gruppe VI C  AuÃ enhandel Gustav-Stresemann-Ring 1 1 Postfach 5528 D - 6200 Wiesbaden 1 Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã ¸Ã ½Ã ¹Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  (Ã Ã £Ã ¥Ã ) Ã Ã ´Ã Ã  Ã Ã Ã ºÃ ¿Ã Ã Ã ³Ã ¿Ã 14-16 GR - Ã Ã ¸Ã ®Ã ½Ã ± Spain DirecciÃ ³n general de aduanas e impuestos especiales SubdirecciÃ ³n general de planifÃ ­caciÃ ³n informÃ ¡tica aduanera C/GuzmÃ ¡n el Bueno, 137 E - 28071 Madrid France Direction gÃ ©nÃ ©rale des douanes et droits indirects Division de la rÃ ©glementation des Ã ©changes Bureau E/5 93, rue de Rivoli F - 75001 Paris Italy Ministeft) delle finanze Direzione generale delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL - Dublin 2 Office of the Revenue Gommissioners Dublin Castle IRL - Dublin 2 Luxembourg Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Netherlands Inspecteur der Invoerrechten en Accijnzen, in wiens ambtsgebied belanghebbende woont of is gevestigd Portugal DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas DirecÃ §Ã £o de ServiÃ §os de Nomenclatura  Politica Pautal Origens e RelaÃ §Ã µes Externas  Rua da AlfÃ ¢ndega, 2 P - 1194 Lisboa CODEX United Kingdom The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL 10 Official Journal of the European Communities 29 . 12 . 86 SIGNS, ABBREVIATIONS AND SYMBOLS Kilogram(s) 1 024 bytes Potassium oxide Kilovolt Kilovolt-ampere Kilovar Kilowatt Litre(s) * Refers to cases where the heading has been amended, in one or more respects  Refers to code numbers already used the previous year but with differing coverage AC Alternating current Al2O3 Aluminium oxide at Technical atmosphere bar Bar ( 1-019 at) °C Degree(s) Celsius CaF2 Calcium fluoride CCT Customs Tariff of the European Communi ­ ties (Common Customs Tariff) CI Chlorine cm Centimetre(s) cm3 Cubic centimetre(s) kg Kilobyte K20 kV kVA kvar kW 1 m m2 m3 % mas mbar mm mm2 N Na No(s) P Pb PbO RAM S Si Si02 SITC, rev. 2 cN/tex Centinewton/tex Metre(s) Square metre(s) Cubic metre(s) Alcoholic strength by mass Millibar Millimetre(s) Square millimetre(s) Nitrogen or Newton # Sodium Number(s) Phosphorus Lead Lead oxide Random access memory Sulphur Silicon Silica DC Direct current DIN Deutsche Industrie-Norm dtex Decitex (0,1 g/km) EC European Communities ECSC European Coal and Steel Community ECU European currency unit EEC European Economic Community Euratom European Atomic Energy Community Standard International Trade Classification , Fe2O3 Iron oxide fob Free on board g Gram(s) GBq Gigabecquerel GRT Gross registered ton hi Hectolitre(s) H.T. High tension Hz Hertz INN International non-proprietary names INNM International non-proprietary names, modi ­ fied second revision (Nomenclature of the United Nations Statistical Office) Species plures Tonne(s) (metric ton(s)) Tex (1 g/km) Tonnes/hour Uranium Alcoholic strength by volume Volt Watt spp. t tex t/h U % vol V W ISO International Organization for Standardiza ­ tion See also Supplementary units' for the abbreviations and symbols used for supplementary units, page 11 . 1129 . 12 . 85 Official Journal of the European Communities SUPPLEMENTARY UNITS carat Carats (one metric carat  2 x 10-4 kg) CC(t) Carrying capacity in tonnes (') g Gram g fissile isotopes Gram of fissile isotopes GBq Gigabecquerel GRT Gross registered ton (2,8316 m3) Hundred Hundred items kg 90 % dry Kilogram of substance 90 % dry kg K2O Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash) kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg P2O5 Kilogram of phosphorus pentoxide (phosphoric anhydride) kg U Kilogram of uranium kWh Kilowatt hour 1 Litre 1 100 % ale. Litre pure ( 100 %) alcohol m Metre m2 Square metre m3 Cubic metre N Number of items Pair Number of pairs Thousand Thousand items (') 'Carrying capacity in tonnes* (CC(t)) means the carrying capacity of a vessel expressed in tonnes, not including ships' stores (fuel, equipment, food supplies, etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded. class="page"> 29 . 12 . 86 Official Journal of the European Communities 13 01.01 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Notes 1 . This Chapter covers all live animals except: (a) Fish, crustaceans and molluscs, of headings Nos 03.01 and 03.03 ; (b) Microbial cultures and other products of heading No 30.02 ; and (c) Animals of heading No 97.08 . 2 . Any reference in this Chapter to a particular genus or species, except where the context otherwise requires, includes a reference to the young of that genus or species. Asses . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.01 Live horses, asses, mules and hinnies : A Horses: 01.01-11 I Pure-bred breeding animals 001.50 N 01.01-15 II For slaughter 001.50 N 01.01-19 III Other 001.50 N 01.01-30 B 001.50 N 01,01-50 C Mules and hinnies . . 001.50 N 01.02 Live animals of the bovine species : A Domestic species: 01.02-11 I Pure-bred breeding animals 001.11 N II Other: 01.02-32 a Ofa weight of 220 kg or less 001.19 N b Of a weight of more than 220 kg: 01.02-34 1 Heifers (female bovines that have never calved) 001.19 N 01.02-36 2 Cows 001.19 N 01.02-42 3 Bulls 001.19 N 01.02-48 4 Steers (bullocks) 001.19 N 01.02-90 B 001.19 N 01.03 Live swine : A Domestic species: 01.03-11 I Pure-bred breeding animals 001.30 N II Other: 01.03-15 a Sows having farrowed at least once, of a weight of not less than 160 kg 001.30 N Other 4 Official Journal of the European Communities 29 . 12 . 86 01 . 03 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.03 A II (cont'd) b Other: 01.03-16 1 Of a weight of less than 50 kg 001.30 N 01.03-18 2 Of a weight of 50 kg or more 001.30 N 01.03-90 B 001.30 N 01.04 Live sheep and goats : A Pure-bred breeding animals: 01.04-11 I Sheep . . . 001.21 N 01.04-21 II Goats 001.22 N B Other: 01.04-31 I Sheep 001.21 N 01.04-39 II Goats 001.22 N 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A Of a weight not exceeding 185 g: 01.05-20 I Turkeys and geese 001.41 N 01.05-30 II Other 001.41 N B Other: 01.05-91 I Fowls 001.49 N 01.05-93 II Ducks 001.49 N 01.05-95 III Geese 001.49 N 01.05-97 IV Turkeys . 001.49 N  01.05-98 V Guinea fowls 001.49 N 01.06 Other live animals : 01.06-10 A Domestic rabbits 001.90 01.06-30 B Pigeons 001.90  C Other: 01.06-91 I Primarily for human consumption 001.90  01.06-99 U Other 941.00  29 . 12 . 86 Official Journal of the European Communities 15 CHAPTER 2 MEAT AND EDIBLE MEAT OFFALS Note This Chapter does not cover: (a) Products of the kinds described in headings Nos 02.01 , 02.02, 02.03 , 02.04 and 02.06, unfit or unsuitable for human consumption ; (b) Guts , bladders or stomachs of animals (heading No 05.04) and animal blood (heading No 05.15); or (c) Animal fat, other than products of heading No 02.05 (Chapter 15). Additional Notes 1 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) "Carcases of bovine animals ", for the purposes of subheading 02.01 A II: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; "carcase " shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs; (b) "Half-carcases of bovine animals ", for the purposes of subheading 02.01 A II: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; "half-carcase " shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs; (c) "Compensated quarters ", for the purposes of subheadings 02.01 A II a) 1 and A II b) 1 : portions composed of either:  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth cut rib . The forequarters and the hindquarters constituting "compensated quarters " must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters); (d) "Unseparated forequarters ", for the purposes of subheadings 02.01 A II a) 2 and A II b) 2: the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank; (e) "Separated forequarters ", for the purposes of subheadings 02.01 A II a) 2 and A II b) 2: the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank; (f) " Unseparated hindquarters ", for the purposes of subheadings 02.01 A II a) 3 and A II b) 3: the rear part of a carcase comprising all the bones and the thigh and sirloin , including the fdlet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank; (g) "Separated hindquarters ", for the purposes of subheadings 02.01 A II a) 3 and A II b) 3: the rear part of a half-carcase comprising all the bones and the thigh and sirloin , including the fdlet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank; 16' Official Journal of the European Communities 29 . 2 . 86 '(h) 11 . "Crop " and "chuck and blade " cuts, for the purposes of subheading 02.01 A 11 b) 4 bb) 22: the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib; 22. "Brisket " cut, for the purposes of subheading 02.01 A II b) 4 bb) 22: the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph A , only those attached to the backbone shall be taken into consideration . 2 . A. The following expressions shall have the meanings hereunder assigned to them: (a) " Whole carcases or half-carcases ", for the purposes of subheading 02.01 A III a) 1 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis. These whole carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm . Half-carcases may be with or without spinal cord, brain or tongue: Whole carcases and half-carcases of sows may be with or without udders (mammary glands); (b) "Legs ", for the purposes of subheading 02.01 A III a) 2 and "hams ", for the purposes of subheadings 02.06 B I a) 3 and B lb) 1 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. ! The leg (ham) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra ; (c) "Fore-ends ", for the purposes of subheadings 02.01 A 111 a) 3 and 02.06 B I a) 4 and B I b) 2: the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra . The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles (neck-end in fresh or collar in salted condition), is considered a cut of the loin , when it is separate4 from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column; (d) "Shoulders ", for the purposes of subheadings 02.01 A III a) 3 and 02.06 B I a) 4 and B I b) 2: the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles imported separately shall remain classified in this subheading as a part of the shoulder; (e) "Loins ", for the purposes of subheadings 02.01 A III a) 4 and 02.06 B I a) 5 and B I b) 3: the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin , blade-bone, subcutaneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column; (f) "Bellies ", for the purposes of subheadings 02.01 A III a) 5 and 02.06 B I a) 6 and B I b) 4: the lower part of the half-carcase situated between the leg (ham) and the shoulder, commonly known as "streaky ", with or without bones, but with the rind and the subcutaneous fat; (g) "Bacon sides ", for the purposes of subheading 02.06 B I a) 1 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin , blade-bone, sternum , vertebral column, pelvic bone and diaphragm; (h) "Spencers ", for the purposes of subheading 02.06 B I a) 1 : the bacon side without the ham, whether or not boned; (ij) "3M sides ", for the purposes of subheading 02.06 B I a) 2: the bacon side without the fore-end, whether or not boned; (k) "Middles ", for the purposes of subheading 02.06 B I a) 2: the bacon side without the ham and the fore-end, whether or not boned. 29 . 12 . 86 Official Journal of the European Communities 4 17 The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles . B. The parts of the cuts defined under paragraph 2 (A) (b), (c), (d) and (e)fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts. If the cuts falling under subheadings 02.06 B I a) 3 and B I a) 4 as well as 02.06 B I b) 1 and B I b) 2 are derived from a bacon side from which the bones indicated under paragraph 2 (A) (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 A (b), (c) and (d) respectively; in any case, these cuts or parts thereof shall contain bones . C. For the purposes of subheadings 02.01 B II c) 1 and 02.06 B II a), "heads " shall have the meaning of heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium . The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) falls within subheadings 02.01 A III a) 6 aa) and 02,06 B I a) 7 aa) and B I b) 5 aa), as the case may be. D. For the purposes of subheading 02.05 A , "subcutaneous pig fat " shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. The subheading also includes subcutaneous pig fat from which the rind has been removed. E For the purposes of subheading 02.06 B I b), products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as "dried or smoked". The nitrogen content shall be determined according to ISO method 937-1978. 3 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : » (a) "Carcases ", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; (b) "Half-carcases ", for the purposes of subheadings 02.01 A IV a) 1 and b)-l : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; (c) "Short-forequarters ", for the purposes of subheadings 02.01 A IV a) 2 and b) 2: the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven pairs of whole or cut ribs; (d) "Short forequarter", for the purposes of subheadings 02.01 A IV a) 2 and b) 2: the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven whole or cut ribs; (e) "Chines and/or best ends ", for the purposes of subheadings 02.01 A IV a) 3 and b) 3: the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated jrom the best ends must include a minimum offive lumbar vertebrae; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs; , (f) "Chine and/or best end", for the purposes of subheadings 02.01 A IV a) 3 and b) 3: the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney, the chine when separated from the best end must include a minimum offive lumbar vertebrae; the best end when separated from the chine must include a minimum offive whole or cut ribs; (a) "Legs ", for the purposes of subheadings 02.01 A IV a) 4 and b) 4: the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis; 18 Official Journal of the European Communities S 29 . 12 . 86 02.01 (h) "Leg ", for the purposes of subheadings 02.01 A IV a) 4 and b) 4: the rear part of the half-carcase comprising all the bones and the leg and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. B. In determining the number of whole or cut ribs referred to in paragraph A , only those attached to the backbone shall be taken into consideration . 4. For the purpose of subheading 02.02 B II f), "goose or duck paletots " shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5. (a) Uncooked seasoned meats fall under Chapter 16. "Seasoned meat " shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by (b) Products falling within heading No 02.06 to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has not changed their character. 6. (a) For the purposes of subheadings 02.02 B II a), b), c), d) and e), 'poultry cuts, boned (bone-in)\ shall be taken to mean the cuts specified therein, including all bones. (b) Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 02.02 B II g). NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 02.01 Meat and edible offals of the animal falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A Meat: 02.01-01 I Of horses, asses, mules and hinnies 011.50 II Of bovine animals: a Fresh or chilled: 1 Carcases, half-carcases or "compensated" quarters : 02.01-04 aa Of a unit weight of 136 kg or less for carcases or "compensated " quarters, or of a unit weight of 68 kg or less for half-carcases . . 011.11 011.11 02.01-05 2 bb Of a unit weight of more than 136 kg for carcases or "compensated" quarters, or of a unit weight of more than 68 kg for half-carcases Separated or unseparated forequarters :  02.01-08 aa Of a unit weight of 60 kg or less for unseparated forequarters, or of a unit weight of 30 kg or less for separatedforequarters 011.11 02.01-10 bb Of a unit weight of more than 60 kg for unseparated forequarters, or of a unit weight of more than 30 kg for separatedforequarters 011.11 Official Journal of the European Communities29 . 12 . 86 19 02.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 A II a (cont 'd) 02.01-12 aa Separated or unseparated hindquarters : Of a unit weight of 75 kg or less for unseparated hindquarters, or of a unit weight of 40 kg or less for separated hindquarters . . . Of a unit weight of more than 75 kg for unseparated hindquarters , or of a unit weight of more than 40 kg for separated hindquarters Other: 3 4 02.01-13 bb Unboned (bone-in) Boned or boneless aa bb 011.11 011.11 011.11 011.12 011.11 011.11 011.11 011.11 b 1 2 3 4 02.01-14 02.01-15 02.01-16 02.01-18 02.01-19 02.01-22 02.01-24 aa bb 1 011.12 011.12 011.12 22 33 02.01-25 02.01-27 Frozen : Carcases, half-carcases or "compensated" quarters . . . Separated or unseparated forequarters . ) Separated or unseparated hindquarters Other: Unboned (bone-in) Boned or boneless: Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; "compensated" quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin , in one piece Crop, chuck and blade and brisket cuts Other Of swine: Of domestic swine: Carcases or half-carcases : Fresh or chilled Frozen  Legs and parts thereof: Fresh or chilled ¢ ¢ Frozen Fore-ends or shoulders ; parts thereof: Fresh or chilled » Frozen . . . . Loins and parts thereof: Fresh or chilled Ill a 1 2 3 4 aa bb aa bb aa bb 011.30 011.30 011.30 011.30 011.30 011.30 011.30 02.01-31 02.01-32 02.01-35 02.01-36 02.01-37 02.01-38 02.01-42 aa 20 Official Journal of the European Communities 29 . 12 . 86 02.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 A III a 4 (cont'd) 02.01-43 bb Frozen 011.30  5 Bellies and parts thereof: 02.01-44 aa Fresh or chilled 011.30  02.01-46 bb Frozen . 011.30  6 Other: 02.01-48 aa Boned or boneless 011.30  bb Other: 02.01-52 U Fresh or chilled 011.30 ... 02.01-53 22 Frozen 011.30  02.01-54 b Other 011.30  IV Of sheep or goats: a Fresh or chilled: 02.01-56 1 Carcases or half-carcases 011.20  02.01-58 2 Short forequarters 011.20  02.01-59 3 Chines and/or best ends 011.20  02.01-60 4 Legs ..... 011.20  5 Other: 02.01-61 aa Unboned (bone-in) 011.20  02.01-62 bb Boned or boneless 011.20  b Frozen: 02.01-64 1 Carcases or half-carcases . . 011.20  02.01-66 2 Short forequarters 011.20  02.01-67 3 Chines and/or best ends 011.20  02.01-68 4 Legs 011.20  5 Other: 02.01-70 aa Unboned (bone-in) . . . . 011.20  02.01-71 bb Boned or boneless 011.20  B Offals : 02.01-72 I For the manufacture of pharmaceutical products 011.60  II Other: 02.01-74 a Of horses, asses, mules and hinnies . .* 011.60 b Of bovine animals: 02.01-75 1 Livers 011.60  02.01-76 2 Other . . . 011.60  c Of domestic swine: 02.01-78 1 Heads and parts thereof 011.60  29 . 12 . 86 Official Journal of the European Communities 21 02 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.01 B II c (cont 'd) 2 3 4 5 6 02.01-82 02.01-84 02.01-85 02.01-88 02.01-92 02.01-94 02.01-99 011.60 011.60 011.60 011.60 011.60 011.60 011.60 7 d Feet or tails ¢ ¢ Kidneys &gt;. Livers Hearts, tongues or lungs Livers, hearts, tongues and lungs with windpipe and gullet all attached Other . Other Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : Whole poultry: Fowls: Plucked and gutted, with heads and feet, known as "83 % chickens" 02.02 A I a b c Plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as "70 % chickens" . . Plucked and drawn', without heads and feet and without hearts, livers and gizzards, known as "65 % chickens" . . Ducks: Plucked, bled, gutted but not drawn, with heads and feet , known as "85 % ducks" II a b c 02.02-01 02.02-03 02.02-05 02.02-06 02.02-07 02.02-08 02.02-11 02.02-14 02.02-15 02.02-16 02.02-18 Plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as "70 % ducks" . . . Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as "63 % ducks" . Geese: Plucked, bled, not drawn, with heads and feet, known as "82 % geese" 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 III a b IV Plucked and drawn, without heads and feet , with or without hearts and gizzards, known as "75 % geese" . . . Turkeys: Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as "80 % turkeys" a b V Plucked and drawn, without heads and feet and without necks, hearts, livers, and gizzards, known as "73 % turkeys" Guinea fowls . 22 Official Journal of the European Communities 29 . 12 . 86 02.02 SITC code Supplementary unit 011.40 011.40 011.40 NIMEXE CCT Statistical Descriptioncode reference subdivision 02.02 (cont'd) B Poultry cuts (excluding offals): I Boned or boneless: 02.02-51 a Of geese 02.02-55 b Of turkeys 02.02-59 c Of other poultry II Unboned (bone-in): a Halves or quarters : 02.02-61 1 Of fowls 02.02-62 2 Of ducks 02.02-63 3 Of geese 02.02-64 4 Of turkeys 02.02-66 5 Of guinea fowls 02.02-68 b Whole wings, with or without tips 02.02-69 c Backs, necks, backs with necks attached, rumps and wing tips d Breasts and cuts of breasts : 02.02-71 1 Of geese 02.02-73 2 Of turkeys 02.02-75 3 Of other poultry e Legs and cuts of legs: 02.02-81 1 Of geese 2 Of turkeys: 02.02-83 aa Drumsticks and cuts of drumsticks 02.02-85 bb Other 02.02-86 3 Of other poultry 02.02-87 f Goose or duck paletots 02.02-88 g Other 02.02-90 C 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : 02.03-10 A Fatty liver of goose or duck 02.03-90 B Other 02.04 Other meat and edible meat, offals, fresh, chilled or frozen : 02.04-10 A Of domestic pigeons and domestic rabbits 02.04-30 B Of game C Other: 02.04-92 I Whale and seal meat ; frogs' legs 02.04-98 I II Other % 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.40 011.81 011.81 011.89 011.89 011.89 011.89 Offals 29 . 12 . 86 Official Journal of the European Communities 23 02 . 05 Description SITC code Supplementary unit 411.31 411.31 411.31 411.31Poultry fat 0 2.90 NÃ MEXE code CCT reference Statistical subdivision Description 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A Subcutaneous pig fat: 02.05-01 I Fresh, chilled, frozen , salted or in brine 02.05-20 II Dried or smoked 02.05-30 B Pig fat , other than that falling within subheading A 02.05-50 C 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : 02.06-01 A Horsemeat, salted , in brine or dried . . . B Meat and edible meat offals of domestic swine: I Meat: a Salted or in brine: 02.06-12 1 Bacon sides or spencers 02.06-18 2 ¥4 sides or middles 02.06-21 3 Hams and parts thereof 02.06-25 4 Fore-ends or shoulders ; parts thereof 02.06-27 5 Loins and parts thereof 02.06-29 6 Bellies and parts thereof 7 Other: 02.06-45 aa Boned or boneless 02.06-49 bb b Dried or smoked: 02.06-53 1 Hams and parts thereof 02.06-57 2 Fore-ends or shoulders ; parts thereof 02.06-63 3 Loins and parts thereof - 02.06-67 4 Bellies and parts thereof 5 Other: 02.06-68 aa Boned or boneless 02.06-69 bb II Offals : 02.06-74 a 02.06-76 b 02.06-77 c 02.06-78 d 02.06-79 e 02.06-80 f Livers , hearts, tongues and lungs with windpipe and 02.06-82 s Other 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.10 012.90 012.90 012.90 012.90 012.90 012.90 012.90 Other Heads and parts thereof Feet or tails Kidneys Livers . Hearts , tongues or lungs gullet all attached . Other 24 Official Journal of the European Communities 29 . 12 . 86 02.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.06 (cont'd) C Other: I Of bovine animals: a Meat: 02.06-84 1 Unboned (bone-in) 012.90  02.06-90 2 Boned or boneless 012.90 02.06-91 b Offals 012.90 II Of sheep and goats : a Meat: 02.06-93 1 - Unboned (bone-in) 012.90 02.06-95 2 Boned or boneless 012.90 02.06-97 b Offals 012.90 02.06-99 III Other 012.90  29 . 2 . 86 Official Journal of the European Communities 25 03 . 01 CHAPTER 3 FISH, CRUSTACEANS AND MOLLUSCS Note This Chapter does not cover: (a) Marine mammals (heading No 01.06) or meat thereof (heading No 02.04 or 02.06); (b) Fish (including livers and roes thereof), crustaceans and molluscs, dead, unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); or (c) Caviar or caviar substitutes (heading No 16.04). Frozen Frozen Ã Ã Ã Ã Ã §Ã  code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 Fish, fresh (live or dead), chilled or frozen : A Freshwater fish: I Trout and other salmonidae: a Trout: 03.01-01 / Fresh or chilled 034.10  03.01-02 2 034.20 b Salmon: 03.01-03 1 Fresh or chilled 034.10  03.01-04 2 034.20  03.01-05 c Lake white fish 034.10  03.01-06 d Other 034.10  II Eels (Anguilla spp.): 03.01-07 a Fresh or chilled 034.10  03.01-08 b 034.20  III Carp: 03.01-09 a Fresh or chilled · 034.10  03.01-10 b 034.20  IV Other: 03.01-11 a Ornamental fish 034.10  b Other: 03.01-11 1 034.10  03.01-12 2 034.20 K B Saltwater fish: I Whole, headless or in pieces: a Herring: 1 From 15 February to 15 June: 03.01-13 aa 034.10  Frozen Frozen Fresh or chilled Frozen Fresh or chilled . 26 Official Journal of the European Communities 29 . 12 . 86 03 . 01 NIMEXE code CCT reference Statistical subdivision Description ­ SITC code Supplementary unit 03.01 B I a 1 (cont'd) 03.01-14 bb Frozen . 034.20  2 From 16 June to 14 February: 03.01-15 aa Fresh or chilled 034.10  03.01-16 bb Frozen . . 034.20  b Sprats: 1 From 15 February to 15 June: 03.01-17 aa Fresh or chilled 034.10  0301-18 bb Frozen . 034.20  * 2 From 16 June to 14 February: 03.01-19 aa Fresh or chilled 034.10  03.01-20 bb Frozen 034.20  c Tuna (Thunnus spp . and Euthynnus spp .): 1 For the industrial manufacture of products falling within heading No 16.04: aa Whole: 11 Yellowfin tuna (Thunnus albacares): 03.01-21 aaa Weighing not more than 10 kg each 034.20  03.01-22 bbb Other 034.20  03.01-23 22 Albacore (Thunnus alalunga) . 034.20  03.01-24 33 Other 034.20  bb Gilled and gutted : 11 Yellowfin tuna (Thunnus albacares): 03.01-25 aaa Weighing not more than 10 kg each 034.20  03.01-26 bbb Other . 034.20  03.01-27 22 Albacore (Thunnus alalunga) 034.20  03.01-28 33 Other 034.20  cc Other (for example, "heads off'): 11 Yellowfin tuna (Thunnus albacares): 03.01-29 aaa Weighing not more than 10 kg each 034.20  03.01-30 bbb Other 034.20  03.01-31 22 Albacore (Thunnus alalunga) 034.20  03.01-32 33 Other 034.20  2 Other: 03.01-34 aa Fresh or chilled 034.10  03.01-36 bb Frozen 034.20  d Sardines (Sardina pilchardus): 03.01-37 1 Fresh or chilled 034.10  29 . 12 . 86 Official Journal of the European Communities 27 03 . 01 Frozen . Frozen Frozen NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I d (cont'd) 03.01-38 2 e 1 Frozen Sharks: Dogfish (Squalus acanthias and Scyliorhinus spp.): 034.20 03.01-39 aa Fresh or chilled 034.10  03.01-40 bb 2 Frozen Other: 034.20 " 03.01-41 aa Fresh or chilled 034.10  03.01-42 f bb Frozen Redfish (Sebastes spp.): 034.20 03.01-43 1 Fresh or chilled 034.10  03.01-44 2 g 1 Atlantic halibut and lesser or Greenland halibut: Atlantic halibut (Hippoglossus hippoglossus): 034.20 03.01-45 aa Fresh or chilled 034.10  03.01-46 bb 2 Lesser or Greenland halibut (Reinhardtius hippoglos ­ soides): 034.20 03.01-47 aa Fresh or chilled 034.10  03.01-48 bb h Cod (Gadus morhua, Boreogadus saida, Gadus ogac): 034.20 03.01-49 03.01-50 03.01-51 03.01-52 03.01-53 03.01-55 03.01-56 03.01-57 03.01-58 03.01-59 03.01-60 03.01-61 1 2 ij 1 2 k 1 2 1 1 2. m 1 2 n 1 2 Saithe (Pollachius virens): Fresh or chilled . Haddock (Melanogrammus aeglefinus): Whiting (Meriangus meriangus): Ling (Molva spp.): Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius): 034.10 034.20 . 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 034.10 034.20 Frozen Fresh or chilled Frozen Fresh or chilled Frozen Fresh or chilled . Frozen . Fresh or chilled Frozen ..... Fresh or chilled Frozen Fresh or chilled . Frozen 28 Official Journal of the European Communities 29 . 12 . 86 03 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I (cont'd) o Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor): 1 From 15 February to 15 June: 03.01-62 aa Fresh or chilled 034.10  03.01-63 bb Frozen 034.20  2 From 16 June to 14 February: 03.01-64 aa Fresh or chilled 034.10  03.01-65 bb Frozen , . . . . 034.20  P Anchovies (Engraulis spp.): 03.01-66 1 Fresh or chilled 034.10  03.01-67 2 Frozen 034.20  q Plaice (Pleuronectes platessa): 03.01-68 1 Fresh or chilled 034.10  03.01-69 2 Frozen 034.20  r Flounder (Platichthys flesus): 03.01-70 1 Fresh or chilled . . 034.10  03.01-71 2 Frozen 034.20  s Sea-bream of the species Dentex dentex and Pagellus spp.: 03.01-72 1 Fresh or chilled 034.10  03.01-73 2 Frozen 034.20  t Hake (Merluccius spp.): 03.01-74 1 Fresh or chilled 034.10  03.01-75 2 Frozen 034.20  u Megrim (Lepidorhombus spp.): 03.01-76 1 Fresh or chilled 034.10  03.01-77 2 Frozen 034.20  v Ray's bream (Brama spp.): 03.01-76 1 Fresh or chilled 034.10  03.01-77 2 Frozen . 034.20  w Monkfish (Lophius spp.): 03.01-76 1 Fresh or chilled . 034.10 03.01-77 2 Frozen . 034.20  x Blue whiting (Micromesistius poutassou or Gadus pou ­ tassou): 03.01-76 1 Fresh or chilled . 034.10  03.01-77 2 Frozen 034.20 y Other: 1 Sole: 03.01-78 aa Fresh or chilled 034.10  29 . 12 . 86 Official Journal of the European Communities 29 03 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I y 1 (cont'd) 03.01-79 bb Frozen . . . 034.20  2 Other: 03.01-80 aa Fresh or chilled 034.10  03.01-81 bb Frozen . . . 034.20  II Fillets : a Fresh or chilled: * 03.01-82 1 Of cod (Gadus morhua , Boreogadus saida , Gadus ogac) 034.30  03.01-83 2 Other 034.30  b Frozen: 03.01-84 1 Of cod (Gadus morhua, Boreogadus saida, Gadus ogac) 034.40  03.01-85 2 Of saithe (Pollaehius virens) 034.40  03.01-86 3 Of haddock (Melanogrammus aeglefinus) 034.40  03.01-87 4 Of redfish (Sebastes spp.) 034.40  03.01-88 5 Of whiting (Meriangus meriangus) 034.40  03.01-89 6 Of ling (Molva spp.) 034.40  03.01-90 7 Of tuna (Thunnus spp. and Euthynnus spp.) 034.40  03.01-91 8 Of mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 034.40  03.01-92 9 Of hake (Merluccius spp.) 034.40  03.01-93 10 Of sharks (Squalus spp.) 034.40  03.01-94 11 Of plaice (Pleuronectes platessa) 034.40  03.01-95 12 Of flounder (Platichthys flesus) 034.40  03.01-96 13 034.40  03.01-97 14 Of megrim (Lepidorhombus spp.) 034.40  03.01-97 15 Of ray's bream (Brama spp.) 034.40  03.01-97 16 Of monkfish (Lophius spp.) 034.40  03.01-97 17 034.40 C Livers and roes: 03.01-98 I 034.10  03.01-99 II 034.20  03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A Dried, salted or in brine: I Whole, headless or in pieces: 03.02-01 a 035.03  b Cod (Gadus morhua, Bareogadus saida, Gadus ogac): 03.02-11 1 035.02 Of herring . Other Fresh or chilled Frozen . Herring Dried, unsalted 30 Official Journal of the European Communities 29 . 12 . 86 03 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.02-12 03.02 A I b (cont'd) 2 Dried, salted 035.02 03.02-13 3 Wet salted, or in brine . 035.03  03.02-15 c Anchovies (Engraulis spp.) 035.03  03.02-17 d Atlantic halibut (Hippoglossus hippoglossus) . . . ... . 035.03  03.02-18 e Salmon, salted or in brine 035.03  03.02-20 f II Other Fillets : 035.03  03.02-22 a Of cod (Gadus morhua, Bareogadus saida, Gadus ogac) . 035.03  03.02-25 b Of salmon, salted or in brine 035.03  03 .,02-27 c I Of lesser or Greenland halibut (Reinhardtius hippoglos ­ soides), salted or in brine 035.03  03.02-29 d B Other Smoked, whether or not cooked before or during the smoking process: ' 035.03 03.02-31 I Herring 035.04  03.02-33 II Salmon 035.04  03.02-37 III Lesser or Greenland halibut (Reinhardtius hippoglossoides) 035.04  03.02-41 IV Atlantic halibut (Hippoglossus hippoglossus) 035.04  03.02-43 V Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 035.04  03.02-47 VI Trout 035.04  . 03.02-51 VII Eels (Anguilla spp.) 035.04  03.02-59 VIII Other 035.04  03.02-60 c Livers and roes 035.03  03.02-70 D 03.03 A Fish meal . . Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : Crustaceans: 035.01 03.03-12 I II Crawfish Lobsters (Homarus spp.): 036.00  03.03-21 a b Live . . . Other: 036.00 03.03-23 1 2 Whole Other: 036.00 03.03-31 aa Frozen 030.00  03.03-33 bb Other 036.00  29 . 12 . 86 Official Journal of the European Communities 31 03 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.03 A (cont'd) III Crabs and freshwater crayfish: 03.03-35 a Crabs of the species Paralithodes camchaticus, Chionoe ­ cetes spp . and CÃ ¡llinectes sapidus 036.00  03.03-36 b Crabs of the species Cancer pagurus 036.00  03.03-39 c Other 036.00 IV Shrimps and prawns: 03.03-41 a Prawns and shrimps of the Pandalidae family 036.00  b Shrimps of the genus Crangon: 03.03-45 1 Fresh , chilled or simply boiled in water . 036.00 -  03.03-47 2 Other 036.00  03.03-49 c Other 036.00  V Other: a Norway lobsters (Nephrops norvegicus): 03.03-51 1 Frozen 036.00  03.03-55 2 Other 036.00  03.03-59 b Other 036.00  B Molluscs: I Oysters: 03.03-61 a European flat oysters weighing not more than 40 g each . 036.00  03.03-63 b 036.00  03.03-65 II 036.00  03.03-66 III Snails, other than sea snails 036.00  IV Other: a Frozen: 1 Squid: aa Loligo spp.: 03.03-67 U Loligo vulgaris 036.00  03.03-68 22 Loligo pealei 036.00  03.03-69 33 036.00  03.03-73 bb Todarodes sagittatus 036.00  03.03-75 cc 036.00  03.03-77 dd 036.00  03.03-79 2 Cuttle-fish of the species Sepia officinalis,Rossia mac ­ 036.00rosoma, Sepiola rondeleti  03.03-81 3 036.00  03.03-83 4 Coquilles St Jacques (Pecten maximus) 036.00  03.03-85 5 Striped venus and other species of the family Veneri ­ 036.00  03.03-89 6 036.00  Other Mussels Other Illex spp . Other Octopus dae Other 32 Official Journal of the European Communities 29 . 12 . 86 03 . 03 NIMEXE code CÃ T reference Statistical subdivision Description SITC code Supplementary unit 03.03-91 03.03-93 03.03-95 03.03-97 03.03 B IV (cont'd) b 1 aa bb cc dd Other: Squid: Loligo spp Todarodes sagittatus Illex spp Other 036.00 036.00 036.00 036.00 036.00  03.03-99 2 ¢ Other 29 . 12 . 86 Official Journal of the European Communities 33 04 . 01 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression milk means full cream or skimmed milk, buttermilk, whey, curdled milk , kephir, yoghourt and other fermented or acidified milk . 2 . Milk and cream put up in hermetically sealed cans are regarded as preserved within the meaning of heading No 04.02 . However, milk and cream are not regarded as so preserved merely by reason of being pasteurised, sterilised or peptonised, if they are not put up in hermetically sealed cans . Additional Notes 1 . The term cans , as used in Note 2 to this Chapter, shall be taken to apply only to such containers of a net capacity not exceeding 5 kilograms. 2. The expression special milk for infants , as used in subheading 04.02 B I a), shall be taken to mean products free from pathogenic and toxigenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . 3. For the purpose of calculating the fat content ofproducts falling within subheadings 04.02 B I b) and B II b), the weight of any added sugar shall be disregarded. 4. Levy applicable to certain mixtures falling within this Chapter: The levy applicable to mixtures falling within this Chapter and composed of products classified under subheading 04.01 B, 17.02 A or 21.07 F I or heading No 04.02, 04.03 or 04.04 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10 % by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.01 Milk and cream, fresh, not concentrated or sweetened : A Of a fat content, by weight, not exceeding 6 %: I Yoghourt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk: 04.01-11 a In immediate packings of a net capacity of two litres or less 022 30 04.01-11 b Other . . 022.30 II Other: a In immediate packings of a net capacity of two litres or less and of a fat content, by weight: 1 Not exceeding 4 %: 04.01-21 aa Skimmed milk 022.30  04.01-25 bb Other 022.30  04.01-25 2 Exceeding 4 % . . . 022.30  Official Journal of the European Communities 29 . 12 . 8634 04 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.01 A II (cont'd) b Other, of a fat content, by weight : 1 Not exceeding 4 %: 04.01-31 aa Skimmed milk 022.30  04.01-35 bb Other 022.30  04.01-35 2 Exceeding 4 % 022.30  B Other, of 'a fat content, by weight : 04.01-80 I Exceeding 6 % but not exceeding 21 % . 022.30  04.01-80 II Exceeding 21 % but not exceeding 45 % 022.30  04.01-80 III Exceeding 45 % 022.30  04.02 Milk and cream, preserved, concentrated or sweetened : A Not containing added sugar: 04.02-11 I Whey . 022.41  II Milk and cream, in powder or granules : a In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight : 04.02-21 1 Not exceeding 1,5 % 022.42  04.02-23 2 Exceeding 1,5 % but not exceeding 27 % . 022.43  04.02-28 3 Exceeding 27 % but not exceeding 29 % 022.43  04.02-29 4 Exceeding 29 % 022.43  b Other, of a fat content, by weight: 04.02-31 1 Not exceeding 1,5 % . 022.42  04.02-33 2 Exceeding 1,5 % but not exceeding 27 % 022.43  04.02-38 3 Exceeding 27 % but not exceeding 29 % 022.43  04.02-39 4 Exceeding 29 % 022.43  III Milk and cream, other than in powder or granules: a In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight, not exceeding 11 %: 04.02-42 1 Of a fat content, by weight, not exceeding 8,9 % .... 022.49  04.02-45 2 Other 022.49  b Other, of a fÃ £t content, by weight : ¦ 04.02-47 1 Not exceeding 45 % 022.49  04.02-49 2 Exceeding 45 % . . . 022.49  29 . 12 . 86 Official Journal of the European Communities 35 04 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.02 (cont 'd) B I 04.02-50 Containing added sugar: Milk and cream, in powder or granules: Special milk for infants, in hermetically sealed contain ­ ers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding a b 1 27% ¢ 022.43 2 aa bb cc aa bb cc II Other: # In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight: Not exceeding 1,5 % Exceeding 1 ,5 % but not exceeding 27 % Exceeding 27 % Other,- of a fat content, by weight: Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % Milk and cream, other than in powder or granules: In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight, not exceeding 9,5 % . . . Other, of a fat content, by weight : Not exceeding 45 % . . Exceeding 45 % Butter : Of a fat content, by weight , not exceeding 85 % Other 1 . Cheese and curd : 022.42 022.43 022.43 022.42 022.43 022.43 022.49 022.49 022.49 023.00 023.00 a b 1 2 04.02-61 04.02-63 04.02-69 04.02-71 04.02-73 04.02-79 04.02-81 04.02-92 04.02-99 04.03-10 04.03-90 04.04-01 04.04-20 04.04-30 04.03 A B 04.04 A Emmentaler, GruyÃ ¨re, Sbrinz, Bergkase, Appenzell , Vaeherin fribourgeois, Vaeherin Mont d'Or and TÃ ªte de moine, not grated or powdered 024.00 024.00 024.00 B C P I a Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely ground herbs Blue-veined cheese, not grated or powdered Processed cheese, not grated or powdered, of a fat content, by weight: Not exceeding 36 % and of a fat content, by weight, in the dry matter: Not exceeding 48 %04.04-40 024.00 36 Official Journal of the European Communities 29 . 12 . 86 04 . 04 NIMEXE CCT Statistical r^ACPn nti Ã ·n SITC Supplementary code reference subdivision L/vot( ipilUIl code unit 04.04 D I (cont'd) - 04.04-40 . b Exceeding 48 % 024.00  04.04-40 II Exceeding 36 % 024.00  E Other: I Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight , of the non-fatty matter: a Not exceeding 47 %: 04.04-52 1 Grana , Parmigiano Reggiano 024.00  04.04-57 2 Fiore Sardo, Pecorino , i 024.00  04.04-59 3 Other 024.00  b Exceeding 47 % but not exceeding 72 %: 04.04-61 1 Cheddar 024.00  2 Other: 04.04-77 aa Fresh cheese (cream cheese) and curd 024.00  04.04-81 bb Asiago , Caciocavallo , Provolone, Ragusano 024.00  04.04-83 cc Danbo, Edam , Fontal, Fontina , Fynbo, Gouda , Havarti, Maribo, Samsoe . 024.00  04.04-84 dd Esrom , Italico , Kernhem , Saint-Nectaire, Saint-Pau ­ lin , Taleggio 024.00  04.04-85 ee Cantal 024.00  04.04-87 ff Ricotta , salted 024.00  04.04-88 gg Feta 024.00  04.04-89 hh Colby, Monterey 024.00  04.04-90 ijij Other 02400  c Exceeding 72 %: 04.04-93 1 In immediate packings of a net capacity not exceeding 500 g 024.00  04.04-94 2 Other 024.00  II Other: 04.04-96 a Grated or powdered 024.00  b Other: 04.04-98 1 i Fresh cheese (cream cheese) and curd . . 024.00  04.04-99 2 Other 024.00  04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A Eggs in shell , fresh or preserved: I Poultry eggs: a Eggs for hatching: 04.05-01 1 Of turkeys or geese 025.10 thousand 04.05-09 2 Other 025.10 thousand 29. 12. 86 Official Journal of the European Communities 119 04.05 04.05 A I (cont'd) 04.05-14 b 04.05-18 II B I a 04.05-31 1 04.05-39 2 b 04.05-51 1 04.05-53 2 04.05-55 3 04.05-70 II 04.06-00 04.06 04.07-00 04.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other Other eggs 025.10 025.10 thousand thousand Eggs, not in shell; egg yolks: Suitable for human consumption: Eggs, not in shell: Dried Other Egg yolks: Liquid . Frozen Dried Other . 025.20 025.20 025.20 025.20 025.20 025.20 Natural honey . . 061.60 Edible products of animal origin, not elsewhere specified or included 098.08 38 Official Journal of the European Communities 29 . 12 . 86 05 . 01 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, %NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover: (a) Edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood , liquid or dried); (b) Hides or skins (including furskins) other than goods falling within heading No 05.05 or 05.07 and parings and similar waste of raw hides or skins falling within heading No 05.15 (Chapter 41 or 43); (c) Animal textile materials , other than horsehair and horsehair waste (Section XI); or (d) Prepared knots or tufts for broom or brush making (heading No 96.01 ). 2 . For the purposes of heading No 05.01 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the Tariff elephant, mammoth, mastodon , walrus , narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ivory . 4 . Throughout the Tariff the expression "horsehair" means hair of the manes and tails of equine or bovine animals . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 05.01-00 05.01 05.02 A Human hair, unworked, whether or not washed or scoured ; waste of human hair Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair : Pigs ', hogs ' and boars ' bristles or hair and waste thereof: 291.91  05.02-01 I Unworked bristles or hair, whether or not washed, degreased  or disinfected; waste . . ., 291.92  05.02-09 II Other bristles or hair 291.92  05.02-50 05.03 B Badger hair and other brush-making hair; waste of such hair . Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : 291.92 05.03-10 A Neither curled nor put up on a layer or between two layers of other material . . . . 268.51 - -  05.03-90 B 268.51  05.04-00 05.04 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof 291.93  05.05-00 05.05 Fish waste 291.94  Other 29 . 12 . 86 Official Journal of the European Communities 39 05 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 05.07 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A Bed feathers, down: 05.07-31 I Raw 291.96  05.07-39 II Other . 291.96  05.07-80 B 05.08 Other Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 291,96 05.08-10 A Ossein and bones treated with acid 291.11  05.08-90 B Other 291.11  05.09-00 05.09 Ivory, tortoise-shell, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products ; whalebone and the like, unworked or simply prepared but not cut to shape, and hair and waste of these products 291.16 05.12-00 05.12 05.13 Coral and similar substances, unworked or simply prepared but not otherwise worked ; shells, unworked or simply prepared but not cut to shape ; powder and waste of shells Natural sponges : 291.15  05.13-10 A 291.97  05.13-90 B 291.97  05.14-00 05.14 05.15 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; animal products, fresh, chilled or frozen, or otherwise provisionally preserved, of a kind used in the prepara ­ tion of pharmaceutical products Animal products not elsewhere specified or included ; dead ani ­ mals of Chapter 1 or Chapter 3, unfit for human consumption : 291.98  05.15-20 A Fish, crustaceans and molluscs 291.99 B Other: 05.15-91 05.15-99 / Bulls ' semen , frozen 291.99 II Other . 291.99 Raw Other 40 Official Journal of the European Communities 29 . 12 . 86 06.01 SECTION II VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . This Chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes , onions, shallots , garlic and other products of Chapter 7 . 2 . Any reference in heading No 06.03 or 06.04 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials . DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit 06.01 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dor ­ mant, in growth or in flower : A Dormant: 06.01-11 / Hyacinths 292.61 N 06.01-13 II Narcissi 292.61 N 06.01-15 III Tulips 292.61 N 06.01-17 IV Gladioli . . 292.61 N 06.01-19 v Other . . . 292.61  B In growth or in flower: 06.01-31 I Orchids, hyacinths, narcissi and tulips 292.61  06.01-39 II Other . . . 292.61  06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A Unrooted cuttings and slips : 06.02-10 . I Of vines 292.69  06.02-19 II Other · 292.69 06.02-30 B Vine slips, grafted or rooted 292.69  06.02-40 C Pineapple plants 292.69 D Other: 06.02-52 I Mycelium (spawn of mushrooms and other edible fungi) . . . 292.69  II Rhododendrons (azaleas): 06.02-54 a Rhododendrons Simsii (Azalea indica) 292.69 06.02-58 b Other 292.69  29 . 12 . 86 Official Journal of the European Communities 41 06.02 Description SITCcode Supplementary unit N N N 292.69 292.69 292.69 292.69 NIMEXE CCT Statistical code reference subdivision 06.02 D (cont'd) III a 06.02-61 1 06.02-65 2 06.02-68 b 06.02-72 IV V a 1 aa 06.02-74 11 06.02-76 22 06.02-78 bb cc 06.02-81 U 06.02-83 22 2 06.02-92 aa 06.02-93 bb b 06.02-94 1 2 06.02-96 aa 06.02-99 bb 06.03 A I 06.03-01 a 06.03-05 b 06.03-07 c 06.03-11 d 06.03-15 e 06.03-19 f II 06.03-51 a 292.69 292.69 292.69 292.69 292.69 292.69 292.69 292.69 ' 292.69 292.69 Roses (all the species Rosa): Neither budded nor grafted: With stock of a diameter of 10 mm or less ........ Other . . . Budded or grafted Vegetable and strawberry plants Other: Outdoorplants: Trees, shrubs and bushes: Fruit trees and bushes: Neither budded nor grafted Budded or grafted Forest trees Other: . Rooted cuttings and young plants Other Other outdoor plants: Perennial plants Other Indoor plants: Rooted cuttings and young plants, excluding cacti . . . . Other: Flowering plants with buds or flowers, excluding cacti Other Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared : Fresh: From 1 June to 3 1 October: Roses Carnations Orchids Gladioli Chrysanthemums . . . . Other From 1 November to 3 1 May: Roses 292.71 N 292.71 N 292.71 N 292.71 N 292.71 N 292.71 '- 292.71 N 42 29 . 12 . 86Official Journal of the European Communities 06 . 03 Description Other N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.03 A II (cont'd) 06.03-55 b Carnations 292.71 N 06.03-57 c Orchids . . 292.71 N 06.03-61 d Gladioli 292.71 N 06.03-65 e Chrysanthemums 292.71 N 06.03-69 f Other 292.71  06.03-90 B 292.71  06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamen ­ tal purposes, fresh, dried, dyed, bleached, impregnated or other ­ wise prepared : 06.04-20 A Reindeer moss 292.72  B Other: , I Fresh : 06.04-41 a Christmas trees and conifer branches 292.72  06.04-49 b Other , . . . 292.72  06.04-50 II Not further prepared than dried 292.72  06.04-90 III Other 292.72  29 . 12 . 86 Official Journal of the European Communities 43 07 . 01 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Note In headings Nos 07.01 , 07.02 and 07.03 , the word "vegetables" is to be taken to include edible mushrooms, truffles , olives , capers , tomatoes, potatoes , salad beetroot, cucumbers , gherkins , marrows, pumpkins, aubergines, sweet peppers, fennel , parsley, chervil , tarragon, cress , sweet marjoram (Majorana hortensis or Origanum majorana), horse-radish and garlic . Heading No 07.04 covers all dried, dehydrated or evaporated vegetables of the kinds falling within headings Nos 07.01 to 07,03 , other than : (a) Dried leguminous vegetables, shelled (heading No 07.05); (b) Ground sweet peppers (heading No 09.04); (c) Flours of the dried leguminous vegetables of heading No 07.05 (heading No 11.04); (d) Flour, meal and flakes of potato (heading No 11.05). Additional Note The expression "cultivated mushrooms ", as used in subheading 07.01 Q I, shall be taken to apply only to the following cultivated mushrooms of the genus Psalliota (Agaricus): hortensis, alba or bispora and subedulis . Other species, including those cultivated artificially (for example, Rhodopaxillus nudus and Polypurus tuberaster), fall within subheading 07.01 Q IV. NIMEXE code CCT reference Statistica! subdivision Description 07.01 Vegetables, fresh or chilled : A Potatoes: 07.01-11 I II Seed potatoes New potatoes: 07.01-13 a From 1 January to 15 May . . 07.01-15 b III From 16 May to 30 June Other: 07.01-17 a For the manufacture of starch 07.01-19 b B I ¢ Other Cabbages, cauliflowers and Brussels sprouts : Cauliflowers: 07.01-21 a From 15 April to 30 November 07.01-22 b From 1 December to 14 April 07.01-23 II III White cabbages and red cabbages . . . . Other: 07.01-26 a Brussels sprouts 07.01-27 b Other . 07.01-29 c Spinach S ITC code Supplementary unit 054.10  054.10  054.10  054.10  054.10  054.59 054.59  054.59  054.59  054.59  054.59  44 Official Journal of the European Communities 29 . 12 . 86 07 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 (cont'd) D Salad vegetables, including endive and chicory: I Cabbage lettuce: 07.01-31 a From 1 April to 30 November 054.59  07.01-33 b From 1 December to 3 1 March 054.59  II Other: 07.01-34 a Chicory (blanched) (Cichorium intybus, var. foliosum) . . . 054.59  07.01-36 b Other . 054.59  07.01-37 E Chard (or white beet) and cardoons 054.59  F Leguminous vegetables, shelled or unshelled: I Peas: 07.01-41 a From 1 September to 31 May 054.59  07.01-43 b From 1 June to 3 1 August 054.59  II Beans (of the species Phaseolus): 07.01-45 a From 1 October to 30 June 054.59  07.01-47 b ' From 1 July to 30 September 054.59  07.01-49 III Other 054.59  G Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots: I Celeriac (rooted celery or German celery): 07.01-51 a From 1 May to 30 September 054.59  07.01-53 b From 1 October to 30 April 054.59  07.01-54 II Carrots and turnips 054.59  07.01-56 III Horse-radish (Cochlearia armoracia) 054.59 07.01-59 IV Other 054.59  H Onions, shallots and garlic: I Onions: 07.01-62 a Sets . . . 054.51  07.01-63 b Other 054.51 07.01-66 II Shallots 054.51  07.01-67 III Garlic 054.51  07.01-68 IJ Leeks and other alliaceous plants (for example, chives, Welsh onions) 054.51  07.01-71 K Asparagus 054.59  07.01-73 L Artichokes 054.59  M Tomatoes: 07.01-75 I From 1 November to 14 May 054.40 07.01-77 II From 15 May to 31 October 054.40  N Olives : 07.01-78 I For uses other than the production of oil 054.59  07.01-79 » Other ; 054.59  29 . 12 . 86 Official Journal of the European Communities 45 07 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 (cont'd) , 07.01-80 O Capers 054.59  P Cucumbers and gherkins: I Cucumbers: 07.01-81 a From 1 November to 15 May 054.59  07.01-82 b From 16 May to 31 October 054.59  07.01-83 II Gherkins . . 054.59  Q Mushrooms and truffles: 07.01-84 I Cultivated mushrooms 054.59  07.01-85 II Chantarelles 054.59  07.01-86 III Flap mushrooms 054.59  07.01-89 IV Other 054.59  07.01-91 R ' Fennel 054.59  07.01-93 S Sweet peppers 054.59  T Other: 07.01-96 I Courgettes 054.59  07.01-97 II Aubergines 054.59  07.01-99 III Other 054.59  07.02 Vegetables (whether or not cooked), preserved by freezing : 07.02-10 A Olives . 054.61  B Other: 07.02-20 I Peas (including chick peas) 054.61 07.02-30 II Beans (Phaseolus spp.) 054.61  07.02-40 III Spinach 054.61  07.02-50 IV Potatoes 054.61  07.02-60 v Mushrooms 054.61  07.02-70 VI Tomatoes 054.61  07.02-80 VII Artichokes 054.61  07.02-99 VIII Other . . - 054.61  07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for imme ­ diate consumption : A Olives : 07.03-11 I For uses other than the production of oil 054.62  07.03-13 II Other 054.62  07.03-15 B 054.62 07.03-30 C 054.62  07.03-50 D Cucumbers and gherkins 054.62  Capers Onions . 46 Official Journal of the European Communities 29 . 12 . 86 07 . 03 Onions . NIMEXE CCT Statistical S1TC Supplementary code reference subdivision Description code unit 07.03 (cont'd) E Other vegetables: 07,03-61 I Mushrooms . 054.62  07.03-69 II Other 054.62  07.03-91 F Mixtures of vegetables specified above 054.62  07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 07.04-10 A 056.10  B Other: 07.04-50 I Potatoes 056.10  07.04-60 II Mushrooms and truffles 056.10  07.04-70 III Tomatoes 056.10  07.04-91 IV Carrots 056.10  07.04-99 v Other 056.10  07.05 Dried leguminous vegetables, shelled , whether or not skinned or split : A For sowing: I Peas (including chick peas) and beans (Phaseolus spp.): a Peas (including chick peas): 07.05-11 1 Field peas . 054.20  07.05-19 2 Other 054.20  07.05-25 b Beans (Phaseolus spp.) 054.20  07.05-30 II Lentils 054.20  III Other: 07.05-41 a Horse-beans (field beans) (Vicia faba L. var. minor (Peterm.) bull and Vicia faba L. spp. faba var. equina 054.20  07.05-49 b Broad beans (Vicia faba major L.) 054.20  07.05-59 c Other 054.20  B Other: : 1 / Peas (including chick peas) and beans (Phaseolus spp.): 07.05-61 a Peas (including chick peas) 054.20  07.05-65 b Beans (Phaseolus spp.) 054.20  07.05-70 II Lentils . . . 054.20  III Other: 07.05-93 a Broad beans and horse-beans (field beans) 054.20  07.05-99 b Other 054.20  Pers.) 29 . 12 . 86 Official Journal of the European Communities 47 07 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes: 07.06-10 I Fresh or dried, whole or sliced, but not further processed . 054.81  07.06-20 II Other, including pellets 054.81  07.06-90 B Other 054.81  48 Official Journal of the European Communities 29 . 12 . 86 O8.01 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF MELONS OR CITRUS FRUIT i Notes 1 . This Chapter does not cover inedible nuts or fruits . 2 . The word "fresh" is to be taken to extend to goods which have been chilled . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : 08.01-10 A Dates 057.96  B Bananas: 08.01-31 Ã  Fresh 057.30  08.01-35 II Dried 057.30  08.01-50 C Pineapples 057.95  08.01-60 D Avocados 057.97  E Coconuts: 08.01-71 I Desiccated coconut 057.71  08.01-75 II Other 057.71  08.01-77 F Cashew nuts 057.73 08.01-80 G Brazil nuts 057.72  08.01-99 H Other 057.97  08.02 Citrus fruit, fresh or dried : A Oranges: I Sweet oranges, fresh: a From 1 April to 30 April : 08.02-02 1 Sanguines and semi-sanguines 057.11  2 Other: 08.02-03 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins . . 057.11  08.02-05 bb Other 057.11 b From 1 May to 1 5 May: 08.02-06 1 Sanguines and semi-sanguines 057.11  2 Other: 08.02-07 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-09 bb Other 057.11  29 . 12 . 86 Official Journal of the European Communities 49 08.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.02 A I (cont'd) c From 16 May to 15 October: 08.02-12 1 Sanguines and semi-sanguines 057.11  2 Other: 08.02-13 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-15 bb Other 057.11 d From 16 October to 31 March: 08.02-16 1 &gt; Sanguines and semi-sanguines 057.11  2 Other: 08.02-17 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-19 bb Other 057.11  II Other: 08.02-24 a From 1 April to 15 October 057.11  08.02-27 b From 16 October to 31 March 057.11  B Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids: 08.02-28 I Clementines 057.12  II Other: 08.02-29 a Monreales and satsumas 057.12  08.02-31 b Mandarins and wilkings 057.12  08.02-34 c Tangerines 057.12  08.02-37 d Other . 057.12  08.02-50 C Lemons 057.21  08.02-70 D Grapefruit 057.22  08.02-90 E Other 057.29  08.03 Figs, fresh or dried : 08.03-10 A Fresh 057.60  08.03-30 B Dried * 057.60  08.04 Grapes, fresh or dried : A Fresh: I Table grapes: a From 1 November to 14 July: 08.04-11 1 Of the variety Emperor (Vitis vinifera cv.) from 1 December to 3 1 January 057;51  08.04-19 2 Other 057.51  08.04-23 b From 15 July to 31 October 057.51  50 Official Journal of the European Communities 29 . 12 . 86 08 . 04 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 08.04 A (cont'd) * II Other: 08.04-25 a From 1 November to 14 July 057.51 057.5108.04-27 b From 15 July to 31 October B Dried: I In immediate containers of a net capacity of 15 kg or less : 08.04-31 a Currants 057.52 057.5208.04-39 b Other II Other: 08.04-91 a Currants 057.52 057.5208.04-99 b Other 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : A Almonds : 08.05-11 I Bitter 057.74 057.7408.05-19 II Other B Walnuts : 08.05-31 I In shell 057.79 057.79 057.79 057.79 057.79 057.79 08.05-35 II Shelled 08.05-50 C Chestnuts 08.05-70 D Pistachios 08.05-80 E Pecans 08.05-85 F Areca (or betel) and cola G I Other: Hazelnuts: 08.05-91 a In shell 057.75  08.05-93 b Shelled ....... 057.75  08.05-97 08.06 A II Other . . . Apples, pears and quinces, fresh : Apples: 057.79 08.06-11 I II Cider apples, in bulk, from 16 September to 15 December . Other: 057.40  08.06-13 a From 1 August to 31 December 057.40  08.06-15 b From 1 January to 31 March 057.40  08.06-17 c B From 1 April to 3 1 July Pears : 057.40  08.06-32 I Perry pears, in bulk, from 1 August to 31 December .... 057.92  Official Journal of the European Communities29 . 12 . 86 51 08.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.06 B (cont 'd) II a b c d Other: From 1 January to 3 1 March . . From 1 April to 1 5 July . . . . . From 16 July to 31 July From 1 August to 31 December QuincesC 08.07 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.07-90 057.92 057.92 057.92 057.92 057.92 057.93 057.93 057.93 057.93 057.93 057.93 057.93 Stone fruit, fresh : Apricots Peaches, including nectarines . Cherries: From 1 May to 15 July . . . From 16 July to 30 April . . Plums: From 1 July to 30 September From 1 October to 30 June . Other A B C I II D I II E 08.08 A I II B C D 057.94 057.94 057.94 057.94 057.94 057.94 057.94 Berries, fresh : Strawberries: From 1 May to 3 1 July From 1 August to 30 April Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) Fruit of the species Vaccinium myrtillus Raspberries, black currants and red currants: Black currants Other Papaws Other: Fruit of the species Vaccinium macrocarpum and Vacci ­ nium corymbosum 08.08-11 08.08-15 08.08-31 08.08-35 08.08-41 08.08-49 08.08-50 08.08-60 08.08-80 I II E F I II 057.94 057.94Other 08.09 A I II Other fruit, fresh : Melons, including water melons: Water melons Other . . . Kiwifruit (Actinidia chinensis (Planch)) . Other 057.98 057.98 057.98 057.98 08.09-11 08.09-19 08.09-50 08.09-80 B C 52 Official Journal of the European Communities 29 . 12 . 86 08.10 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.10 Fruit (whether or not cooked), preserved by freezing, not contain ­ ing added sugar : A Strawberries, raspberries and black currants : 08.10-11 / Strawberries 058.61 058.61 058.61 08.10-15 II Raspberries 08.10-18 III Black currants B Red currants, fruit of the species Vaccinium myrtillus, black ­ berries (brambleberries), mulberries and cloudberries: 08.10-31 I Red currants 058.61 058.61 058.61 058.61 08.10-39 II Other 08.10-50 C Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 08.10-90 D 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 08.11-10 A Apricots 058.63 058.63 058.63 058.63 08.11-30 B Oranges 08.11-50 C Papaws 08.11-60 D Fruit of the species Vaccinium myrtillus E Other: 08.11-70 I Black currants 058.63 08.11-91 II Cherries 058.63 058.63 058.63 08.11-95 III Strawberries . . 08.11-96 IV Raspberries 08.11-99 08.12 v Other Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 : 058.63  08.12-10 A Apricots 057.99  08.12-20 B Peaches, including nectarines 057.99  08.12-30 C Prunes 057.99  08.12-40 D Apples and pears 057.99  08.12-50 E F Papaws Fruit salads: 057.99  08.12-61 I Not containing prunes 057.99  08.12-65 II Containing prunes 057.99  08.12-80 G Other 057.99  08.13-00 08.13 Peel of melons and citrus fruit, fresh, frozen, dried, or provision ­ ally preserved in brine, in sulphur water or in other preservative solutions 058.64 29. 12. 86 Official Journal of the European Communities 119 CHAPTER 9 COFFEE, TEA, MATfe AND SPICES (!) Determination of the "highest rate of duty" is to be made solely in accordance with the provisions of paragraph 1 of General Rule B of Section I of the Preliminary Provisions of the Common Customs Tariff. 09.01 A i 09.01-11 a 09.01-13 b II 09.01-15 a 09.01-17 b 09.01-30 B 09.01-90 C 09.02 09.02-10 A 09.02-90 B 09.03-00 09.03 09.01 Notes 1. Mixtures of the products of headings Nos 09.04 to 09.10 are to be classified as follows: (a) Mixtures of two or more of the products falling within the same heading are to be classified in that heading and, if that heading contains subheadings, under the subheading applicable to the constituent bearing the highest rate of duty(1), this rate being chargeable on the whole mixture. (b) Mixtures of two or more of the products falling within different headings are to be classified under heading No 09.10, The addition of other substances to the products of headings Nos 09.04 to 09.10 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided that the resulting mixtures retain the essential character of the goods falling in those headings. Otherwise such mixtures are not classified in this Chapter, those constituting mixed condiments or mixed seasonings are classified in heading No 21.04. 2. This Chapter does not cover: (a) Sweet peppers, unground (Chapter 7); or (b) Cubeb pepper (Piper cubeba) and other products of heading No 12.07. NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit Coffee, whether or not roasted or freed of caffeine; coffee husks and skins; coffee substitutes containing coffee in any proportion: Coffee: Unroasted: Not freed of caffeine . . . . . Freed of caffeine Roasted: Not freed of caffeine Freed of caffeine Husks and skins Coffee substitutes containing coffee in any proportion . Tea: In immediate packings of a net capacity not exceeding 3 kg Other Mate . . 071.11 071.11 071.12 071.12 071.11 071.13 074.10 074.10 074.20 54 Official Journal of the European Communities 29 . 12 . 86 09 . 04 NIMEXE CCT Statistical Description SITCcode reference subdivision code 09.04 Pepper of the genus Piper ; pimento of the genus Capsicum or the genus Pimenta : A Neither crushed nor ground : I Pepper: 09.04-11 a For the industria! manufacture of essential oils or resi ­ noide 075.10 09.04-11 b Other .&lt; 075.10 II Pimento: 09.04-13 a Of the genus Capsicum, for the manufacture of capsaicin or Capsicum oleoresin dyes 075.10 09.04-15 b For the industrial manufacture of essential oils or resi ­ noids 075.10 09.04-19 c Other 075.10 B Crushed or ground: 09.04-60 I Pimento of the genus Capsicum 075.10 09.04-70 II Other . 075.10 09.05-00 09.05 Vanilla 075.21 09.06 Cinnamon and cinnamon-tree flowers : 09.06-20 A Ground 075.22 09.06-90 B Other 075.22 09.07-00 09.07 Cloves (whole fruit, cloves and stems) 075.23 09.08 , Nutmeg, mace and cardamoms : A Neither crushed nor ground: 09.08-11 I For the industrial manufacture of essential oils or resinoids 075.24 II Other: 09.08-13 a Nutmeg 075.24 b Other: 09.08-16 1 Mace 075.24 09.08-18 2 Cardamons . 075.24 B Crushed or ground : 09.08-60 I Nutmeg 075.24 09.08-70 II Mace 075.24 09.08-80 III Cardamoms 075.24 09.09 Seeds of anise, badian, fennel, coriander, cumin, caraway and jumper : A Neither crushed nor ground: 09.09-11 I Aniseed 075.25 09.09-13 II Badian seed 075.25 29 . 12 . 86 Official Journal of the European Communities 55 09 . 09 NIMEXE CCT Statistical S ITC Supplementary code reference subdivision L/vJvl ipUUll code unit 09.09 A (cont'd) III Seeds of fennel , coriander, cumin , caraway and juniper: 09.09-15 a For the industrial manufacture of essential oils or resi ­ noide 075.25  b Other: 09.09-17 1 Coriander seed 075.25  09.09-18 2 Other 075.25  B Crushed or ground: 09.09-51 I Badian seed . , 075.25  09.09-55 II Coriander seed 075.25  09.09-57 III Other 075.25  09.10 Thyme, saffron and bay leaves ; other spices : A Thyme: I Neither crushed nor ground: 09.10-12 a Wild thyme (Thymus serpyllum) 075.28  09.10-14 b Other . . 075.28  09.10-15 II Crushed or ground 075.28  09.10-20 B Bay leaves 075.28  C Saffron : 09.10-31 I Neither crushed nor ground 075.28  09.10-35 II Crushed or ground 075.28  09.10-50 D 075.26  09.10-60 E Turmeric (curcuma); fenugreek seed 075.28  F Other spices, including the mixtures referred to in Note 1 (b) to this Chapter: 09.10-71 I Neither crushed nor ground 075.28  II Crushed or ground: 09.10-76 a Curry powder and paste . . . . 075.28  09.10-78 b 075.28  Ginger . Other . 56 Official Journal of the European Communities 29 . 12 . 86 10.01 CHAPTER 10 CEREALS Note This Chapter only covers those grains which have been neither hulled nor otherwise worked . However, rice husked, milled , polished, glazed, parboiled, converted or broken remains classified in heading No 10.06 . Additional Notes 1 . The term durum wheat ", as used in subheading 10.01 B II, shall be taken to mean wheat of the "Triticum durum " species and the hybrids derived from the interspecific crossing of "Triticum durum " with the same number of chromosomes as that species. Durum wheat thus defined must be of a colour ranging from amber-yellow to brown and show a translucent horn-like vitreous fracture. 2. The following terms shall have the meanings hereunder assigned to them : (a) "Round grain rice " (10.06 B I a) 1 , B I b) 1 , B II a) 1 and B II b) 1): rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) "Long grain rice " (10.06 B I a) 2, B I b) 2, B II a) 2 and B II b) 2): rice, the grains of which are of a length exceeding 5,2 mm; (c) "Paddy rice " (10:06 B I a)): rice which has retained its husk after threshing; (d) "Husked rice " (10.06 B l b)): paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice ", "cargo rice ", "loonzain " and "riso sbramato "; (e) "Semi-milled rice " (10.06 B II a)): paddy rice from which the husk, part of the germ, and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (f) " Wholly milled rice " (10.06 B II b)): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or semi-long grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10% of the grains; (g) "Broken rice " (10.06 B III): grain fragments the length of which does not exceed three-quarters of the average length of the whole grain . Statistical subdivision NIMEXE CCT code reference 10.01 10.01-01 A B I 10.01-12 a 10.01-19 b II 10.01-51 a 10.01-59 b SITC code Supplementary unit 041.20  &gt; 041.20 041.20  041.10  041.10  Description Wheat and meslin (mixed wheat and rye): Spelt for sowing Other: Common wheat, and meslin : For sowing Other Durum wheat: For sowing Other 29 . 12 . 86 Official Journal of the European Communities 57 1 0.02 Supplementary unit Rye . NIMEXE code CCT reference Statistical subdivision Description SITCcode 10.02-00 10.02 10.03 Barley : 045.10 10.03-10 A For sowing 043.00 043.0010.03-90 B Other 10.04 Oats : 10.04-10 A For sowing 045.20 045.2010.04-90 B Other 10.05 Maize : A Hybrids for sowing: 10.05-11 I Double hybrids and top cross hybrids 044.00 044.00 044.00 044.00 044.00 10.05-13 II Three-cross hybrids 10.05-15 III Simple hybrids 10.05-19 IV Other 10.05-92 B Other 10.06 Rice : 10.06-01 A For sowing 042.11 B Other: I Paddy rice ; husked rice: a Paddy rice: 10.06-11 1 Round grain 042.11 042.11lj).06-19 2 Long grain b Husked rice: 10.06-25 1 Round grain 042.12 042.1210.06-27 2 Long grain II Semi-milled or wholly milled rice: a Semi-milled rice: 10.06-41 1 Round grain 042.21 042.2110.06-43 2 Long grain b ¢ Wholly milled rice: 10.06-45 1 Round grain 042.21 042.21 042.22 10.06-47 2 Long grain . . 10.06-50 ¢ III 10.07 Broken rice Buckwheat, millet, canary seed and grain sorghum ; other cereals : 10.07-10 A Buckwheat 045.99 10.07-30 B C Millet Grain sorghum : 045.91 10.07-51 I Hybrids for sowing 045.92 10.07-59 II Other 045.92 29 . 12 . 8658 Official Journal of the European Communities 10.07 DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit 10.07 (cont'd) D Other: 10.07-94 I Triticale 045.99  II Other: 10.07-96 a Canary seed 045.99  10 .07-98 b Other 045.99  29 . 12 . 86 Official Journal of the European Communities 59 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT AND STARCHES ; GLUTEN ; INULIN Notes 1 . This Chapter does not cover: (a) Roasted malt put up as coffee substitutes (heading No 09.01 or-21.02); (b) Flours and meal prepared for use as infant food or for dietetic or culinary purposes of heading No 19.02 ; (c) Corn flakes and other products falling within heading No 19.05 ; (d) Pharmaceutical products (Chapter 30); or (e) Starches having the character of perfumery or cosmetic or toilet preparations falling within heading No 33.06 . 2 . A. Products from the milling of the cereals listed in the table below fall within this Chapter if they have, by weight on the dry product: (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2 ; and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column 3 . Otherwise, they fall to be classified in heading No 23.02 . However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. B. Products falling within this Chapter under the above provisions shall be classified in heading No 11.01 (cereal flours) if the percentage passing through a silk gauze or man-made textile sieve with the aperture indicated in column 4 or 5 is not less, by weight, than that shown against the cereal concerned . Otherwise, they fall to be classified in heading No 1 1 . 02 . Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres 500 micrometres W (2) (3) (4) (5) Wheat and rye 45% 2,5 % 80% Barley 45% 3 % 80% Oats 45% 5 % 80 % Maize and sorghum 45% 2 %  90% Rice 45 % 1,6% 80 % Buckwheat 45% 4 % 80 % _ Other cereals 45 % 2 % 50%  Additional Notes 1 . For the purposes of subheading 11.02 A , the expression "cereal groats and cereal meal" means products obtained by the fragmentation of cereal grains, of which : (a) in the case of maize products, at least 95 % by weight passes through a silk gauze or man-made textile sieve with an aperture of 2 mm ; 60 Official Journal of the European Communities 29 . 12 . 86 11.01 (b) in the case of other cereal products, at least 95 % by weight passes through a silk gauze or man-made textile sieve with an aperture of 1,25 mm . 2. Products from the milling of the cereals of this Chapter which have been pelletised either directly by compression or by the addition of a binder in a proportion of up to 3 % by weight are to be classified in subheading 11.02 F. Other NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 11.01 Cereal flours : 11.01-20 A Wheat or meslin flour 046.01  11.01-51 B Rye flour 047.01  11.01-53 C Barley flour 047.01  11.01-55 D Oat flour 047.01  E Maize flour: 11.01-61 I Of a fat content not exceeding 1 ,5 % by weight 047.01  11.01-69 II Other 047.01  11.01-92 F Rice flour 047.01  11.01-99 G 047.01  11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals, whole, rolled, flaked or ground : A Cereal groats and cereal meal : I Wheat: 11.02-01 a Durum wheat 046.02  11.02-03 b Common wheat 046.02  11.02-05 II 047.02  11.02-07 III Barley : 047.02  11.02-09 IV 047.02  v Maize: a Of a fat content not exceeding 1,5 % by weight : 11.02-12 1 For the brewing industry 047.02  11.02-14 2 Other 047.02  11 .02-16 b Other 047.02  11.02-18 VI 047.02  11.02-19 VII 047,02  B Hulled grains (shelled or husked), whether or not sliced or kibbled: I Barley and oats: a Hulled (shelled or husked): 11.02-21 1 Barley 048.11  Rye Oats . Rice Other 29. 12. 86 Official Journal of the European Communities 119 61 11.02 B I a (cont'd) 2 11.02-23 aa 11.02-25 bb b 11.02-28 1 11.02-29 2 II 11.02-32 a 11.02-34 b 11.02-35 c 11.02-39 d C 11.02-41 I 11.02-43 II 11.02-45 III 11.02-47 IV 11.02-48 V 11.02-49 VI D 11.02-52 I 11.02-54 II 11.02-55 III 11.02-56 IV 11.02-58 V 11.02-59 VI E I a 11.02-61 1 11.02-63 2 b 11.02-65 1 11.02-67 2 II 11.02-72 a 11.02-74 b 11.02-75 c 1 1.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Gats: Clipped oats . . Other Hulled and sliced or kibbled ("Grutze" or "grutten"): Barley Oats Other cereals: Wheat Rye Maize Other Pearled grains: Wheat Rye Barley Oats Maize Other 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 Grains not otherwise worked than kibbled: Wheat Rye Barley Oats Maize Other Rolled grains; flaked grains: Barley and oats: Rolled: Barley Oats Flaked: Barley Oats Other cereals: Wheat Rye Maize 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 048.11 62 Official Journal of the European Communities 29 . 2 . 86 11 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02 E II (cont'd) d Other: 11.02-76 1 Flaked rice 048.11 11.02-79 2 F ¢ Other Pellets: 048.11  11.02-81 I Wheat . . 046.02  11.02-82 II Rye 047.02  11.02-87 III Barley . . 047.02  11.02-88 IV Oats 047.02 11.02-91 V Maize . 047.02  11.02-92 VI Rice 047.02  11.02-93 VII G Other Germ of cereals, whole, rolled, flaked or ground: 047.02  11.02-95 I Wheat t 048.11  11.02-98 II 11.04 Other Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : 048.11 11.04-01 A B Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 Flour of the fruits falling within any heading in Chapter 8 : 056.49  11.04-10 I Of bananas . . . 056.49  11.04-90 II C Other  Flour and meal of sago and of roots and tubers falling within heading No 07.06: 056.49 11.04-91 I II Denatured Other: 056.49  - 11.04-99 a For the manufacture of starches 056.49  11.04-99 b Other . 056.49  11.05-00 11.05 11.07 A I Flour, meal and flakes of potato Malt, roasted or not : Unroasted: Obtained from wheat: 056.43 11.07-10 a In the form of flour 048.20  11.07-10 b II Other Other: 048.20  11.07-30 a In the form of flour 048.20  11.07-30 b Other 048.20  11.07-60 B Roasted 048.20  29 . 12 . 86 Official Journal of the European Communities 63 11 . 08 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 11.08-11 11.08 A I Starches ; inulin : Starches: Maize starch 592.11 592.11 = 592.11 592.11 592.11 592.11 592.12 11.08-20 11 Rice starch 11.08-30 III Wheat starch 11.08-40 IV Potato starch 11.08-50 v Other 11.08-80 B Inulin 11.09-00 11.09 Wheat gluten, whether or not dried 29 . 12 . 8664 Official Journal of the European Communities 1 2.01 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 12.01 is to be taken to apply, inter alia, to ground-nuts, soya beans, mustard seeds , oil poppy seeds, poppy seeds and copra . It is to be taken not to apply to coconuts or other products of heading No 08.01 or to olives (Chapter 7 or Chapter 20). 2 . For the purposes of heading No 12.03 , beet seeds , grass and other herbage seeds , seeds of ornamental flowers, vegetable seeds, seeds of forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) and of lupines are to be regarded as seeds of a kind used for sowing. Heading No 12.03 is, however, to be taken not to apply to the following even if for sowing: (a) Leguminous vegetables (Chapter 7); (b) Spices and other products of Chapter 9 ; (c) Cereals (Chapter 10); or (d) Products falling within heading No 12.01 or 12.07 . 3 . Heading No 12.07 is to be taken to apply, inter alia, to the following plants or parts thereof: basil , borage, hyssop, all species of mint, rosemary, rue, sage and wormwood . Heading No 12.07 is , however, to be taken not to apply to : (a) Oil seeds and oleaginous fruit (heading No 12.01 ); (b) Medicaments falling within Chapter 30 ; (c) Perfumery or toilet preparations falling within Chapter 33 ; or (d) Disinfectants , insecticides, fungicides, herbicides or similar products falling within heading No 38.11 . DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit 12.01 Oil seeds and oleaginous fruit, whole or broken : A For sowing: 12.01-12 I Linseed (flaxseed) 223.40  12.01-14 II Colza and rape seed 222.60  12.01-19 III Other 223.80  B Other: I Ground-nuts: 12.01-31 a In shell 222.10  12.01-35 b Shelled . 222.10  12.01-42 II Copra . 223.10  . 12.01-44 III Palm nuts and kernels 223.20  12.01-46 IV Soyabeans 222.20  12.01-48 V Castor seed 223.50  12.01-52 VI Linseed (flaxseed) ". 223.40  12.01-54 VII Colza and rape seed 222.60  12.01-56 VIII Mustard seed 223.80  29 . 12 . 86 Official Journal of the European Communities 65 12.01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 12.01 B (cont'd) 12.01-58 IX Oil poppy and poppy seed . . . 223.80  12.01-62 x . Hemp seed 223.80  12.01-64 XI Sunflower seed 222.40  12.01-66 XII Cotton seed . . 222.30  12.01-68 XIII Sesamum seed 222.50  12.01-70 XIV Shea (or Karite) nuts , . . . . 223.80 12.01-90 XV Other 223.80  12.02 Flours or meals of oil seeds or oleaginous fruit, non ­ defatted (excluding mustard flour): 12.02-10 A Of soya beans 223.90  12.02-90 B Other 223.90  12.03 Seeds, fruit and spores, of a kind used for sowing : A Beet seeds: 12.03-11 I Sugar beet 292.50  12.03-19 II Other 292.50  12.03-20 B Forest-tree seeds 292.50  C Seeds of fodder plants : I Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris, Poa trivialis , Poa praten ­ sis); rye grass (Lolium perenne, Lolium multiflorum); timo ­ thy grass (Phleum pratense); red fescue (Festuca rubra); cocksfoot grass (Dactylis glomerata); bent grass (Agrostis): a Vetch seed: 12.03-21 1 Of the " Vicia sativa L. " species 292.50  12.03-29 2 Other 292.50  12.03-32 b Meadow fescue (Festuca pratensis Huds.) seed . ....... . . 292.50  12.03-34 c Smooth-stalked meadowgrass (Poa pratensis L.) 292.50  12.03-36 d Rough-stalked meadowgrass (Poa trivialis L.) and swamp meadowgrass (Poa palustris L.) 292.50  12.03-41 e Perennial ryegrass (Lolium perenne L.) 292.50  12.03-42 f Italian ryegrass (including westerwolds) (Lolium multi ­ florum Lam.) . . . 292.50  12.03-43 g Timothy (Phleum pratense L.) 292.50  12.03-45 h Red fescue (Festuca rubra L.) 292.50  12.03-47 ii Cocksfoot (Dactylis glomerata L.) 292.50  12.03-48 k Bent grass (Agrostis) 292.50  Ã Clover (Trifolium spp .): 12.03-51 a Red clover (Trifolium pratense L.) 292.50  12.03-52 b White clover (Trifolium repens L.) 292.50  12.03-53 c Other 292.50  66 Official Journal of the European Communities 29 . 12 . 86 12.03 Description SITCcode Supplementary unit Other: Lucerne seed (Medicago sativa L.) . : Lupine seed Sheep 's fescue (Festuca ovina L.) . . . 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 292.50 NIMEXE CCT Statistical code reference subdivision 12.03 C (cont'd) III 12.03-54 a 12.03-56 b 12.03-61 c 12.03-63 d 12.03-65 e 12.03-69 f D 12.03-81 I 12.03-84 II E 12.03-86 I 12.03-89 , ' II 12.04 A 12.04-11 I 12.04-15 11 12.04-30 B 12.06 12.06-10 # A 12.06-90 B 12.07 12.07-10 A 12.07-30 B 12.07-50 C ' D i 12.07-61 I 12.07-65 II 12.07-98 III Hybrid ryegrass (Lolium x hybridum Hausskn.) Wood meadowgrass (Poa nemoralis L.), tall oatgrass (Arrhenatherum elatius (L.) J. and C. Presl.) and tall fescue (Festuca arundinacea Schreb.) Other Flower seeds ; kohlrabi seeds (Brassica oleracea var. caulor ­ apa and gongylodes): Flower seeds Kohlrabi seeds Other: Vegetable seeds Other Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : Sugar beet: Fresh Dried or powdered . . . Sugar cane Hop cones and lupulin : Hop cones, neither crushed nor ground Hop cones, crushed or ground; lupulin ; waste Plants and parts (including seeds and fruit) of trees, bushes, shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or powdered : Pyrethrum (flowers, leaves, stems, peel and roots) . Liquorice roots Tonquin beans Other: Cinchona bark 054.82 054.82 054.82 054.84 054.84 292.40 292.40 292.40 292.40 292.40 292.40 Other wood, roots , bark and peel; messes, lichens and seaweeds Other 29 . 12 . 86 Official Journal of the European Communities 67 12.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : 12.08-01 A Chicory roots .* 054.88  12.08-10 B Locust beans 054.88  C Locust bean seeds: 12.08-31 I Not decorticated, crushed or ground 054.88  12.08-39 II Other 054.88  12.08-50 D Apricot, peach and plum stones, and kernels thereof 054.88  12.08-90 E 054.88  12.09-00 12.09 Cereal straw and husks, unprepared, or chopped but not otherwise prepared 081.11  12.10 Mangolds, swedes, fodder roots ; hay, lucerne, clover, sainfoin, forage kale, lupines, vetches and similar forage products : 12.10-10 A Mangolds, swedes and other fodder roots 081.12  B Other: 12.10-91 1 Lucerne meal, pelletised or not 081.12  12.10-99 II Other 081.12  12.97-00 Goods of Chapter 12 carried by post 292.50  Other 68 Official Journal of the European Communities 29 . 12 . 86 13.02 CHAPTER 13 LACS ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note Heading No 13.03 is to be taken to apply, inter alia, to liquorice extract and extract of pyrethrum, extract of hops, extracts of aloes and opium . The heading is to be taken not to apply to: (a) Liquorice extract containing more than 10% by weight of sucrose or when put up as confectionery (heading No 17.04); (b) Malt extract (heading No 19.02); (c) Extracts of coffee, tea or matfc (heading No 21.02); (d) Alcoholic saps and extracts constituting beverages, and compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages (Chapter 22); (e) Camphor, glycyrrhizin and other products of headings Nos 29.13 and 29.41 ; (f) Medicaments falling within heading No 30.03 or blood-grouping reagents (heading No 30.05); (g) Tanning or dyeing extracts (heading No 32.01 or 32.04); (h) Essential oils, concretes, absolutes and resinoids (heading No 33.01 ) or aqueous distillates and aqueous solutions of essential oils (heading No 33.06); or (ij) Natural rubber, balata, gutta-percha or similar natural gums (heading No 40.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams : 13.02-30 A Conifer resins 292.20 B Other: 13.02-91 / Gum arabic 292.20 II Shellac and other lacs: 13.02-93 a Unbleached 292.20 13.02-95 13.02-99 b Bleached 292.20 III Other 292.20 13.03 A Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : Vegetable saps and extracts: 13.03-11 I Opium - . . - 292.91  13.03-12 II Aloes and manna 292.91  13.03-13 III Of quassia amara 292.91  13.03-14 IV Of liquorice 292.91  13.03-15 V Of pyrethrum and of the roots of plants containing rote ­ none 292.91  13.03-16 VI Of hops 292.91  29 . 12 . 86 Official Journal of the European Communities 69 13.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.03 A (cont'd) 13.03-17 VII Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations 292.91  VIII Other: 13.03-18 a Medicinal 292.91  13.03-19 b Other 292.91  B Pectic substances, pectinates and pectates : 13.03-31 I Dry 292.91  13.03-39 II Other ·. 292.91  C Agar-agar and other mucilages and thickeners, derived from vegetable products; 13.03-51 I Agdt-agar 292.91  13.03-55 II Mucilages and thickeners extracted from locust beans or locust bean seeds 292.91  13.03-59 III Other 292.91  70 Official Journal of the European Communities 29 . 12 . 86 1 4.01 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover the following products which are to be classified in Section XI: vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 14.01 is to be taken to apply, inter alia , to split osier, reeds , bamboos and the like, to rattan cores and to drawn or split rattans . The heading is to be taken not to apply to chipwood (heading No 44.09). 3 . Heading No 14.02 is to be taken not to apply to wood wool (heading No 44.12). 4 . Heading No 14.03 is to be taken not to apply to prepared knots or tufts for broom or brush making (heading No 96.01 ). Osier: NIMEXE code CCT reference Statistical subdivision » Description SITC code Supplementary unit 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereai straw, cleaned, bleached or dyed, osier, reeds, rushes, rattans, bamboos, raffia and lime bark): A Osier: 14.01-11 I Not peeled, split or otherwise prepared 292.30  14.01-19 II 292.30  14.01-70 B C Cereal straw, cleaned , bleached or dyed Other: 292.30 14.01-91 / II Bamboos; reeds and the like Rattans; rushes and the like: 292.30 " 14.01-93 a Unworked or not further worked than split 292.30 _ 14.01-95 ¿, Other 292.30 14.01-99 III Ã ´ther 292.30 14.02 Vegetable materials, whether or not put up on a layer or between two layers of other material, of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass): 14.02-30 14.02-90 A B 292.92 292.92  14.03-00 14.05-00 14.03 14.05 Vegetable materials of a kind used primarily in brushes or in brooms (for example, sorgho, piassava, couchgrass and istle), whether or not in bundles or hanks » ¢ Vegetable products not elsewhere specified or included . . · . 292.93 292.98  Vegetable hair . . Other whether or not in bundles or hanks 29 . 12 . 86 Official Journal of the European Communities 7 SECTION III ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES CHAPTER 15 ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS : ANIMAL AND VEGETABLE WAXES Notes 1 . This Chapter does not cover: (a) Pig-fat or poultry fat of heading No 02.05 ; (b) Cocoa butter (fat or oil) (heading No 18.04); (c) Greaves (heading No 23.01 ) and residues of heading No 23.04; (d) Fatty acids in an isolated state, prepared waxes , medicaments, paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods falling within any heading in Section VI ; or (e) Factice derived from oils (heading No 40.02). 2 . Soapstocks, oil foots and dregs , stearin, wool grease and glycerol residues are to be taken as falling within heading No 15.17 . Additional Notes 1 . For the purposes of subheading 15.07 D: A. Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as "crude " if they have undergone no other processing ¢ than :  decantation within the normal time limits, centrifugation * or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process); B. Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as "crude " when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure; C. The expression "crude oils " shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2 . A. For the purposes of subheading 15.07 A , "olive oil" means oil derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. "Untreated olive oil" means oil with characteristics as defined in I, II and III below. I. For the purposes of subheading 15.07 A I a), "virgin olive oil " means natural olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics: (a) a free fatty acid content, expressed as oleic acid, not greater than 3 ,3 %; (b) a K.270 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 gram of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm) not higher than 0,25 and, after treatment of the sample of oil with activated alumina , not higher than 0 , 11 ; 72 Official Journal of the European Communities 29 . 12 . 86 (c) an extinction coefficient variation , in the 270 nm region , not higher than 0 , 01 . This variation is defined by: AK = Km  0 ,5 (Km  4 + Km + 4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km  4 and Km +4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (d) negative Bellier and modified Vizern reactions; (e) a negative soap test; (f) such a taste that it is suitable in that state for immediate consumption . II. For the purposes of subheading 15.07 A l b), "virgin lampante oil ", whatever its acidity, means olive oil:  either having the following characteristics: (a) a K270 extinction coefficient higher than 0,25 and, after treatment of the sample with activated alumina , not higher than 0 , 11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3 ,3 % may have, after passage through activated alumina, a K270 extinction coefficient higher than 0,11 . If so, after neutralisation and decolourisation in the laboratory, they must have the following characteristics:  a K270 extinction coefficient not higher than 1 , 10, 1  an extinction coefficient variation , in the 270 nm region, higher than 0 , 01 but not higher than 0 , 16; (b) negative Bellier and modified Vizern reactions; (c) negative soap test;  for having the characteristics under I (a), (b), (c), (d) and (e), but a taste which renders it unsuitable in that state for immediate consumption . III. Subheading 15.07 Ale) covers oils , especially oils from "olive residues ", having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, higher than 3 %; (b) positive Bellier and/or modified Vizern reaction; (c) a negative soap test . C. Subheading 15.07 A II a) covers olive oil obtained by the treatment of olive oils falling within subheading 15.07 A I a) or 15.07 A I b), whether or not blended with virgin olive oil, having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not exceeding 3 %; (b)  a positive soap test, or a K270 extinction coefficient higher than 0 , 25 but not higher than 1,10 and, after treatment of the sample of oil with activated alumina, higher than 0 , 11 , and  an extinction coefficient variation , in the 270 nm region, higher than 0 , 01 but not higher than 0 , 16. This variation is defined by: AK = Km - 0 ,5 (Km  4 + Km + 4) where Km is the extinction coefficient at the wavelength of maximum absorption curve in the 270 nm region and Km  4 and Km +4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (c) negative Bellier and modified Vizern reactions. 29 . 12 . 86 73Official Journal of the European Communities 1 5.oi 3. Subheading 15.17 B I does not cover: (a) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of fi-sitosterol, determined in accordance with the provisions in Annex VIII to the Regulation mentioned in Additional Note 4 below, is less than 93 % of the total sterol peak areas. 4 . The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. NIMEXE code CCT reference Statistical subdivision Description SiTC code Supplementary unit 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A Lard and other pig fat: 15.01-11 I For industrial uses other than the manufacture of food ­ stuffs for human consumption 091.30  15.01-19 II Other 091.30  15.01-30 B 15.02 Poultry fat Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including "premier jus") obtained from those unrendered fats : 091.30 15.02-10 A B For industrial uses other than the manufacture of foodstuffs for human consumption Other: 411.32  15.02-60 I Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats * · 411.32 15.02-90 II 15.03 A Unrendered fats of sheep or goats ; rendered or solvent ­ extracted fats (including "premier jus") obtained from those fats Lard stearin, oleostearin and tallow stearin ; lard oil, oleo-oil and tallow oil, not emulsified or mixed or prepared in any way : Lard stearin and oleostearin: 411,32  15.03-11 I For industrial uses 411.33  15.03-19 15.03-91 II B Other Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption » . . . . . 411.33 411.33 15.03-99 C 15.04 A - Fats and oils, of fish and marine mammals, whether or not refined :, Fish-liver oil : 411.33 15.04-11 I Of a vitamin A content not exceeding 2 500 international 411.11  15.04-19 II Other 411.11 15.04-51 B Whale oil and oils of other cetaceans 411.13 Other foodstuffs for human consumption Other units per gram 7^ Official Journal of the European Communities 29 . 12 . 86 1 5 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.04 (cont'd) C Other: 15.04-55 / Offish 411 12 15.04-59 II Of marine mammals 411.13 15.05 Wool grease and fatty substances derived therefrom (including lanolin): 15.05-10 A Wool grease, crude 41 1.34 15.05-90 B Other 411.34 411.39 15.06-00 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 15Ã 07 Fixed vegetable oils, fluid or solid , crude, refined or purified : ' A Olive oil : I Untreated: 15.07-05 a Virgin olive oil . 423.50  15.07-09 b Virgin lampante olive oil 423.50 15.07-11 c Other 423.50 II Other: 15.07-12 a Obtained by processing oils falling within subheading 15.07 A I a or 15.07 A I b , whether or not blended with virgin olive oil 423.50 15.07-13 b Other 423.50 15.07-14 B C Ã  China-wood and oiticica oils ; myrtle wax and Japan wax . . Castor oil : 424.90  15.07-15 I For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials 424.50 15.07-17 II Other 424.50 D Other oils : I For technical or industrial uses other than the manufacture of foodstuffs for human consumption : a Crude: 15.07-19 1 Palm oil i 424.20  15.07-22 2 3 Tobacco-seed oil Other: 424.90  15.07-26 aa Soya bean oil , . 423.20  15.07-27 bb Rape oil, colza oil and mustard oil 423.91  15.07-28 cc Linseed oil 424.10  15.07-29 dd Coconut (copra) oil 424.30  15.07-31 ee Palm kernel oil 424.40  29 . 12 . 86 Official Journal of the European Communities 75 1 5.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.07 D I a 3 (cont'd) 15.07-39 b ff Other Other: 424.90  15.07-51 1 2 Tobacco-seed oil Other: 424.90  15.07-54 aa Soya bean oil 423.20  15.07-57 bb Linseed oil . 424.10  15.07-58 II a cc Other . Other: Palm oil : 424.90 15.07-61 1 Crude 424.20  15.07-63 2 b Other Other: 424.20  15.07-65 1 2 aa Solid, in immediate packings of a net capacity of 1 kg or less Solid, other ; fluid: Crude: 424.90  15.07-72 U Cotton seed oil 423.30  15.07-73 22 Soya bean oil 423.20  15.07-74 33 Gtound-nut oil 423.40  15.07-75 44 Sunflower seed oil 423.60  15.07-76 55 Rape oil, colza oil and mustard oil 423.91  15.07-77 66 Coconut (copra) oil 424.30  15.07-78 77 Palm kernel oil 424.40  15.07-79 88 Maize oil (corn oil) 424.90  15.07-82 bb 99 Other Other: 424.90  15.07-85 U Cotton seed oil . . 423.30  15.07-86 22 Soya bean oil 423.20 * 15.07-87 33 Ground-nut oil 423.40  15.07-88 44 Sunflower seed oil 423.60  15.07-89 55 Rape oil, colza oil and mustard oil 423.91  15.07-92 66 Coconut (copra) oil 424.30  15.07-93 77 Palm kernel oil 424.40  15.07-94 88 Maize oil (corn oil) 424.90  15.07-98 99 Other 424.90  15.08-00 15.08 Animal and vegetable oils, boiled, oxidised, dehydrated, sulphur ­ ised, blown or polymerised by heat in vacuum or in inert gas, or otherwise modified 431.10 76 Official Journal of the European Communities 29 . 12 . 86 15.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : 15.10-10 A Stearic acid 431.31 431.3115.10-30 B Oleic acid C Other fatty acids ; acid oils from refining: 15.10-51 I Other fatty acids 431.31 431.31 512.17 15.10-55 II Acid oils from refining 15.10-70 D Fatty alcohols 15.11 Glycerol and glycerol lyes : 15.11-10 A Crude glycerol and glycerol lyes 512,18 512.1815.11-90 B Other, including synthetic glycerol 15.12 / Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not farther prepared : 15.12-10 A B I In immediate packings of a net capacity of 1 kg or less .... Other: Animal: 431.20 15.12-92 a Whale oil and sperm oil 431.20 431.20 431.20 15.12-94 b Other 15.12-95 II Vegetable 15.13 Margarine, imitation lard and other prepared edible fats : 15.13-10 A Margarine 091.41 091.4915.13-90 15.15 B Spermaceti, crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured :  15.15-01 A Spermaceti , crude, pressed or refined, whether or not col ­ oured 431.44 * B Beeswax and other insect waxes, whether or not coloured: 15.15-10 I  Raw . . 431.44  15.15-90 II 15.16 Other Vegetable waxes, whether or not coloured : 431.44  15.16-10 A 431.43  15.16-90 B 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 431.43 15.17-10 A 431.33  Other Raw Other Degras . . 29. 12 . 86 Official Journal of the European Communities 77 1 5 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.17 (cont'd) B Residues resulting from the treatment of fatty substances or animal or vegetable waxes: I Containing oil having the characteristics of olive oil : 15.17-20 a Soapstocks 431.33 15.17-30 b Other 431.33  - II Other: , 15.17-40 a Oil foots and dregs; soapstocks 431.33 15.17-50 b Other 431.33  78 Official Journal of the European Communities 29 . 12 . 86 16.01 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO CHAPTER 16 PREPARATIONS OF MEAT, OF FISH, OF CRUSTACEANS OR MOLLUSCS Note This Chapter does not cover meat, meat offal, fish, crustaceans or molluscs, prepared or preserved by the processes specified in Chapters 2 and 3 . Additional Notes 1 . For the purposes of subheadings 16.02 B I a) 1 , B III a) 1 and B III b) 1 aa), the term "uncooked" shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 16.02 B III a) 1 and B III b) 1 aa), show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2. For the purposes of subheadings 16.02 B III a) 2 aa) 11 and B III a) 2 aa) 22, the term "parts thereof' shall apply only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, loins, collars or shoulders of domestic swine, as the case may be. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.01 Sausages and the like, of meat, meat offal or animal blood : 16.01-10 A Liver sausages 014.20  B Other: 16.01-92 I Sausages, dry or for spreading, uncooked 014.20  16.01-98 II Other 014.20  16.02 Other prepared or preserved meat or meat offal : A Liver: 16.02-11 I Goose or duck liver 014.90  16.02-13 II Other 014.90  29 . 12 . 86 Official Journal of the European Communities 79 16.02 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 16.02 (cont'd) B Other: ¢ I Poultry meat or offal : a Containing 57 % or more by weight of poultry meati 1 ): 1 Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : 16.02-15 aa Containing only turkey meat . . . . . . 014.90 16.02-17 bb Other 014.90 014.90 014.90 014.90 014.90 16.02-21 2 Other 16.02-23 b Containing 25 % or more but less than 57 % by weight of poultry meat (') 16.02-24 c Other 16.02-25 II Game or rabbit meat or offal III Other: a Containing meat or offal of domestic swine: 16.02-26 1 2 aa 11 Containing bovine meat, uncooked Other, containing, by weight: 80 % or more of meat or offal , of any kind, includ ­ ing fats of any kind or origin : Hams or loins (excluding collars); parts thereof: 014.90 16.02-31 aaa Hams; parts thereof 014.90  16.02-34 bbb Loins (excluding collars); parts thereof 014.90  16.02-36 22 Collars or shoulders ; parts thereof 014.90  16.02-39 33 Other 014.90  16.02-42 bb 40% or more but less than 80% of meat or offal , of any kind, including fats of any kind or origin .... 014.90  16.02-49 cc Less than 40 % of meat or offal , of any kind, including fats of any kind or origin 014.90 (') For the purpose of determining the percentage of poultry meat, the weight of any bones is to be disregarded . 80 Official Journal of the European Communities 29 . 12 . 86 16.02 SITC code Supplementary unit 014.90 014.90 014.90 014.90 014.90 014.10 014.10 014.10 NIMEXE code CCT reference Statistical subdivision Description 16.02 B III (cont'd) b Other: 1 Containing bovine meat or offal : 16.02-52 aa Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 16.02-53 bb 2 aa Other . . . Other: Of sheep or goats : 16.02-61 11 Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 16.02-69 22 Other 16.02-99 bb 16.03 Other Meat extracts, meat juices and fish extracts, in immediate packings of a net capacity of : 16.03-10 A 20 kg or more 16.03-30 B More than 1 kg but less than 20 kg 16.03-50 C 16.04 A 1 kg or less Prepared or preserved fish, including caviar and caviar substi ­ tutes : Caviar and caviar substitutes: 16.04-11 I Caviar (sturgeon roe) 16.04-19 II B Other .... Salmonidae: 16.04-31 I Salmon 16.04-39 II C Other Herring: 16.04-51 I Fillets, raw, coated with batter or breadcrumbs, deep frozen 16.04-59 II Other 16.04-71 D Sardines 16.04-75 E F Tunny Bonito (Sarda spp.), mackerel and anchovies : 16.04-82 I Bonito (Sarda spp.) 16.04-83 II Mackerel 16.04-85 G III Anchovies Other: 16.04-92 I Fillets , raw, coated with batter or breadcrumbs, deep frozen 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 037.10 29 . 12 . 86 Official Journal of the European Communities 81 16.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.04 G (cont 'd) II a b 16.05 Other: Saithe (Pollachius virens) Other Crustaceans and molluscs, prepared or preserved : Grabs Other: Crustaceans . . . . Molluscs 037.10 037.10 037.20 037.20 037.20 16.04-94 16.04-98 16.05-20 16.05-30 16.05-50 A B / II 82 Official Journal of the European Communities 29 . 12 . 86 17 . 01 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This Chapter does not cover: (a) Sugar confectionery containing cocoa (heading No 18.06); (b) Chemically pure sugars (other than sucrose, glucose and lactose) and other products of heading No 29.43 ; or (c) Medicaments and other products of Chapter 30 . 2 . Chemically pure sucrose, whatever its origin, is to be classified in heading No 17.01 . Additional Notes 1 . For the purposes of heading No 17.01 :  " White sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99,5% or more by weight of sucrose, determined by the polarimetric method;  "Raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99,5 % by weight of sucrose, determined by the polarimetric method. 2 . For the purposes of subheading 17.02 D I, 'isoglucose " means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10% fructose. 3. When imported in the form of an assortment, goods falling within subheading 17.04 D are to be classified according to the average content in milkfats, sucrose and starch of the assortment as a whole. NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 17.01 Beet sugar and cane sugar, in solid form : 17.01-10 A White sugar; flavoured or coloured sugar 061.20 ¢ B Raw sugar: 17.01-71 I For refining 061.10 061.1017.01-99 II Other 17.02 A Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : Lactose and lactose syrup: * 17.02-11 I Containing, in the dry state, 99 % or more by weight of the pure product 061.90 061.9017.02-18 II Other ! . B Glucose and glucose syrup ; maltodextrine and maltodextrine syrup: I Glucose and glucose syrup containing, in the dry state, 99 % or more by weight of the pure product: 17.02-21 a In the form of white crystalline powder, whether or not agglomerated 061.90 29 . 12 . 86 Official Journal of the European Communities 83 17.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.02 B I (cont'd) 17.02-25 b Other 061.90 II Other: 17.02-26 a In the form of white crystalline powder, whether or not agglomerated 061.90 17.02-28 b Other 061.90 C Maple sugar and syrup: 17.02-31 I Maple sugar in solid form, flavoured or coloured 061.90 17.02-31 II Other 061.90 D Other sugars and syrups: 17.02-41 I Isoglucose 061.90 17.02-49 II Other j » 061.90 17.02-50 E F Artificial honey, whether or not mixed with natural honey . . Caramel: 061.90  17.02-63 I Containing 50% or more by weight of sucrose in the dry matter 061.90 II Other: 17.02-65 a In the form of powder, whether or not agglomerated . . 061.90  17.02-69 b Other 061.90 17.03-00 17.03 Molasses 061.50 17.04 Sugar confectionery, not containing cocoa : 17.04-01 A B Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose): 062.00  17.04-02 I Less than 60 % 062.00  17.04-04 II 60 % or more 062.00  17.04-06 C D I White chocolate Other: Containing no milkfats or containing less than 1,5 % by weight of such fats: 062.00 17.04-08 a b 1 Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose): 5 % or more but less than 30 %: 062.00  17.04-11 aa Pastes and masses 062.00  17.04-12 bb Panned and sugar coated goods 062.00  17.04-13 cc Gums and other jelly confectionery 062.00  84 Official Journal of the European Communities 29 . 12 . 86 17.04 NIMEXE code CCT reference Statistical subdivision K. Description SITCcode Supplementary unit 17.04 D I b 1 (cont'd) 17.04-14 dd .' Boiled sweets 062.00  17.04-15 ee Toffees and caramels 062.00  17.04-16 ff Other 062.00  2 30 % or more but less than 40 %: 17.04-18 aa Pastes and masses ...... 062.00  17.04-19 bb Panned and sugar coated goods 062.00  17.04-20 cc Gums and otherjelly confectionery 062.00  17.04-21 dd Boiled sweets 062.00  17.04-22 ee Toffees and caramels 062.00 :  17.04-23 ff Other 062.00  3 40 % or more but less than 50 %: aa Containing no starch: 17.04-24 U Pastes and masses 062.00 17.04-25 22 Panned and sugar coated goods . 062.00  17.04-26 33 Gums and otherjelly confectionery 062.00  17.04-27 44 Boiled sweets 062.00  17.04-28 55 Toffees and caramels 062.00  17.04-29 66 Other . . . ... 062 . 00  bb Other: 17.04-31 U Pastes and masses 062.00  17.04-33 22 Panned and sugar coated goods 062.00  17.04-34 33 Gums and otherjelly confectionery 062.00  17.04-36 44 Boiled sweets 062.00  17.04-37 55 Toffees and caramels 062.00  17.04-38 66 Other 062.00  4 50% or more but less than 60 %: 17.04-39 aa Pastes and masses 062.00  17.04-40 bb Panned and sugar coated goods 062.00  17.04-42 cc Gums and other jelly confectionery 062.00  17.04-43 dd Boiled sweets 062.00  17.04-44 ee Toffees and caramels 062.00  17.04-45 ff Other 062.00  5 60 % or more but less than 70 %: 17.04-46 aa Pastes and masses 062.00  29. 12 . 86 Official Journal of the European Communities 85 17,04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 17.04 D I b 5 (cont'd) 17.04-47 bb Panned and sugar coated goods 062.00  17.04-48 cc Gums and otherjelly confectionery 062.00  17.04-49 dd Boiled sweets 062.00  17.04-50 ee Toffees and caramels 062.00 17.04-56 ff Other 062.00  6 70% or more but less than 80%: 17.04-57 aa Pastes and masses . , 062.00  17.04-58 bb Panned and sugar coated goods 062.00  17.04-60 cc Gums and otherjelly confectionery 062.00  17.04-62 dd Boiled sweets 062.00  17.04-63 ee Toffees and caramels 062.00  17.04-64 ff Other 062.00  7 80 % or more but less than 90 %: 17.04-65 aa Pastes and masses 062.00  17.04-66 bb Panned and sugar coated goods 062.00  17.04-67 cc Gums and otherjelly confectionery 062.00  17.04-68 dd Boiled sweets 062.00  17.04-69 ee Toffees and caramels 062.00  17.04-70 ff Other 062.00  8 90 % or more: 17.04-71 aa Pastes and masses . 062.00  17.04-73 bb Panned and sugar coated goods 062.00  17.04-74 CC Gums and otherjelly confectionery 062.00  17.04-75 dd Boiled sweets 062.00  17.04-76 ee Toffees and caramels 062.00  17.04-78 ff Other 062.00  II Other: 17.04-79 a Containing no sucrose or containing less than S % by weight of sucrose (including invert sugar expressed as sucrose) . 062.00 '  b Containing by weight of sucrose (including invert sugar expressed as sucrose): 1 5 % or more but less than 30 %: 17.04-80 aa Pastes and masses 062.00  17.04-81 bb Boiled sweets 062.00  Official Journal of the European Communities 29 . 12 . 8686 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D II b 1 (cont'd) 17.04-82 cc Toffees and caramels 062.00 17.04-83 dd Other 062.00 2 30 % or more but less than 50 %: 17.04-84 aa Pastes and masses 062.00 062.00 062.00 062.00 17.04-85 bb Boiled sweets . 17.04-86 cc Toffees and caramels 17.04-87 dd Other 3 50 % Ã ²r more but less than 70 %: 17.04-88 aa Pastes and masses 062.00 062.00 062.00 062.00 17.04-89 bb Boiled sweets 17.04-90 cc Toffees and caramels 17.04-92 dd Other 4 70 % or more: 17.04-93 aa Pastes and masses 062.00 062.00 062.00 062.00 17.04-96 bb Boiled sweets 17.04-97 cc Toffees and caramels 17.04-98 dd Other 29 . 12 . 86 Official Journal of the European Communities 87 18.01 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This Chapter does not cover the preparations described in heading No 19.02, 19.08 , 22.02, 22.09 or 30.03 containing cocoa or chocolate . 2 . Heading No 18.06 includes sugar confectionery containing cocoa and, subject to Note 1 of this Chapter, other food preparations containing cocoa. Additional Note When imported in the form of an assortment, goods falling within subheading 18.06 C are to be classified according to the average content in sucrose and milkfats of the assortment as a whole. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.01-00 18.01 Cocoa beans, whole or broken, raw or roasted 072.10  18.02-00 18.02 Cocoa shells, husks, skins and waste 081.92  18.03 Cocoa paste (in bulk or in block), whether or not defatted : 18.03-10 - A Not defatted 072.31  18.03-30 B Wholly or partly defatted 072.31  18.04-00 18.04 Cocoa buttÃ §r (fat or oil) 072.32  18.05-00 18.05 Cocoa powder, unsweetened 072.20  18.06 Chocolate and other food preparations containing cocoa : A Cocoa powder, not otherwise sweetened than by the addition of sucrose, containing by weight of sucrose: 18.06-01 I Less than 65 % 073.00  18.06-02 II 65 % or more but less than 80 % 073.00  18.06-03 111 v 80 % or more 073.00  B Ice-cream (not including ice-cream powder) and other ices: 18.06-05 I Containing no milkfÃ ts or containing less than 3 % by weight of such fats 073.00   II Containing by weight of milkfats: 18.06-06 a 3 % or more but less than 7 % 073.00  18.06-09 b 7 % or more ; 073.00  Official Journal of the European Communities 29 . 12 . 8688 18.06 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 18.06 (cont'd) C Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar sub ­ stitution products, containing cocoa: I a 1 Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Chocolate and chocolate goods: Not filled: 18.06-12 aa Couverture and other chocolate in block or other bulk form . 073.00 bb Other: 18.06-13 U Tablets or bars 073.00 073.0018.06-14 22 Other 2 Filled: 18.06-16 aa Tablets or bars 073.00 bb Chocolates and other chocolate confectionery: 18.06-17 U Containing alcoholic beverages 073.00 073.00 073.00 18.06-18 22 Other 18.06-19 b Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa II Other: a Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose): 1 aa 11 Less than 50 %: Chocolate and chocolate goods: Not filled: 18.06-21 aaa bbb Couverture and other chocolate in block or other bulk form . ". Other: 073.00  18.06-24 111 Tablets or bars 073.00 18.06-25 222 22 Other Filled: 073.00  18.06-27 aaa bbb Tablets or bars . Chocolates and other chocolate confectionery: 073.00  18.06-28 111 Containing alcoholic beverages . . 073.00  18.06-29 222 Other 073.00  18.06-30 bb Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . . 073.00 29 . 12 . 86 Official Journal of the European Communities 89 18.06 Description SITCcode Supplementary unit 073.00 073.00 073.00 073.00 073.00 073.00 073.00 NIMEXE CCT Statistical code reference subdivision * 18.06 C II a (cont'd) 2 aa U 18.06-31 aaa bbb 18.06-34 111 18.06-35 222 22 18.06-37 aaa bbb 18.06-38 111 18.06-39 222 18.06-40 bb b 1 aa 11 18.06-41 aaa bbb 18.06-44 111 18.06-45 222 22 18.06-47 aaa bbb 18.06-51 111 18.06-53 222 18.06-55 bb 2 aa 11 18.06-61 aaa 50 % or more: Chocolate and chocolate goods: Not filled: Couverture and other chocolate in block or other bulk form Other: Tablets or bars Other Filled: Tablets or bars Chocolates and other chocolate confectionery: Containing alcoholic beverages Other Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa , . Containing by weight of milkfats: 1,5 % or more but less than 3 %: Chocolate and chocolate goods: Not filled: Couverture and other chocolate in block or other bulk form Other: Tablets or bars Other : Filled: Tablets or bars Chocolates and other chocolate confectionery: Containing alcoholic beverages Other Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . . 3 % or more but less than 4,5 %: Chocolate and chocolate goods: Not filled: Couverture and other chocolate in block or other bulk form 073.00 073.00 073.00 073.00 073.00 073.00 073.00 073.00 90 Official Journal of the European Communities 29 . 12 . 86 18.06 Supplementary unit NIMEXE code CCT reference Statistical subdivision Description SITC code 18.06 C II b 2 aa 11 (cont'd) . J bbb Other: 18.06-64 m Tablets or bars . . . 073.00 18.06-65 222 Other 073.00 22 Filled: 18.06-67 aaa Tablets or bars 073.00 . bbb Chocolates and other chocolate confec ­ tionery: 18.06-70 111 Containing alcoholic beverages 073.00 18.06-7J 222 Other 073.00 18.06-72 bb Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . . 073.00 3 4,5 % or more but less than 6 %: aa Chocolate and chocolate goods: U Not filled: 18.06-73 aaa Couverture and other chocolate in block or other bulk form 073.00 bbb Other: 18.06-74 111 Tablets or bars 073.00 18.06-75 222 Other 073.00 22 Filled: 18.06-77 aaa Tablets or bars 073.00 bbb Chocolates and other chocolate confec ­ tionery: 18.06-78 111 Containing alcoholic beverages 073.00 18.06-79 222 Other . '. 073.00 18.06-80 bb Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . . 073.00 4 \ 6 % or more: aa Chocolate and chocolate goods: u Not filled: 18.06-81 aaa Couverture and other chocolate in block or other bulk form 073.00 bbb Other: . 18.06-83 111 Tablets or bars 073.00 18.06-85 222 Other · 073.00 22 Filled: 18.06-86 aaa Tablets or bars 073.00 29 . 12 . 86 Official Journal of the European Communities 91 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06 C II b 4 (cont'd) aa 22 bbb Chocolates and other chocolate confectionery: % 18.06-87 111 Containing alcoholic beverages 073.00 18.06-88 222 Other 073.00 18.06-89 D I bb Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . . Other: Containing no milkfats or containing less than 1,5 % by weight of such fats: 073.00  18.06-90 a In immediate packings of a net capacity of 500 g or less . 073.00  18.06-91 b Other 073.00 II Containing by weight of milkfats : a 1,5 % or more but not more than 6,5 %: 18.06-92 1 In immediate packings of a net capacity of 500 g or less 073.00 073.0018.06-93 ¢ 2 Other b More than 6,5 % but less than 26 %: 18.06-94 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-96 2 c Other . 26 % or more: 073.00  18.06-97 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-98 2 Other . . ..... 073.00  ~ Official Journal of the European Communities 29 . 12 . 86 19.02 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRY-COOKS' PRODUCTS $ Notes 1 . This Chapter does not cover: (a) Preparations of flour, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing 50 % or more by weight of cocoa (heading No 18.06); (b) Biscuits or other articles made from flour or from starch, specially prepared for use as animal feeding stuffs (heading No 23.07); or ® (c) Medicaments and other products of Chapter 30. 2 . In this Chapter the expression "flour" includes the flour of fruits or of vegetables, and products of such flour are to be classified with similar products of cereal flour. Additional Note When imported in the form of an assortment, goods falling within subheading 19.08 B are to be classified according to the average content in starch, sucrose and milkfats of the assortment as a whole. NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : A Malt extract: 19.02-01 I With a dry extract content of 90 % or more by weight . . . 048.80  19.02-09 II Other 048.80 B Other: 19.02-20 I Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) 048.80 II Other a Containing no milkfats or containing less than 1,5% by weight of such fats: 1 Containing less than 14 % by weight of starch: 19.02-21 aa Containing no sucrose or containing less than S % by weight of sucrose (including invert sugar expressed as sucrose) . 048.80 bb Containing by weight of sucrose (including invert sugar expressed as sucrose): 19.02-25 11 5 % or more but less than 60 % 048.80 19.02-29 22 60 % or more 048.80 29. 12 . 86 Official Journal of the European Communities 93 1 9 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.02 B II a (cont'd) 2 Containing 14 % or more but less than 32 % by weight of starch: 19.02-3! aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 048.80 ... I 19.02-39 bb Other 3 Ã ¡  Containing 32 % or more but less than 45 % by weight of starch: 19.02-41 aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 048.8019.02-49 bb Other ... » 4 Containing 45 % or more but less than 65 % by weight of starch: 19.02-51 aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-59 bb Other 048.80 5 Containing 65 % or more but less than 80 % by weight of starch: 19.02-61 aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-69 bb 6 Other Containing 80% or more but less than 85 % by weight of starch: 048.80  19.02-71 aa Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 048.80 19.02-79 bb Other 048.80  19.02-80 7 b Containing 85 % or more by weight of starch Containing by weight of milkfats: 048.80  19.02-91 1 048.80  19.02-99 2 19.03 5 % or more . Macaroni, spaghetti and similar products : 048.80 19.03-10 A B Containing eggs Other: 048.30  19.03-90 I Containing no common wheat flour or meal 048.30  19.03-90 II Other 048.30  1,5 % or more but less than 5 % 94 Official Journal of the European Communities 29 . 12 . 86 19.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.04-00 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 056.45 19.05 Prepared foods obtained by the swelling or roasting or cereals or cereal products (puffed rice, corn flakes and similar products): 19.05-10 A Obtained from maize 048.12 048.12 048.12 19.05-30 B Obtained from rice 19.05-90 C 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit ; com ­ munion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : 19.07-10 A Crispbread 048.41 048.41 048.41 19.07-20 B Matzos 19.07-50 C D Communion wafers, cachets of a kind suitable for pharma ­ ceutical use, sealing wafers, rice paper and similar products . Other, containing by weight of starch:  19.07-60 I Less than 50 % 048.41 II 50 % or more: 19.07-70 a Rusks and toasted breads 048.41 048.4119.07-80 b Other 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A Gingerbread and the like, containing by weight of sucrose (including invert sugar expressed as sucrose); 19.08-10 I Less than 30 % 048.42  19.08-10 II 30 % or more but less than 50 % 048.42  19.08-10 III B I 50 % or more Other: Containing no starch or containing less than 5 % by weight of starch, and containing by weight of sucrose (including invert sugar expressed as sucrose): 048.42 19.08-21 a Less than 70 % 048.42  19.08-21 b II a 70 % or more Containing 5 % or more but less than 32 % by weight of starch: Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 048.42 19.08-31 1 Biscuits, waffles and wafers 048.42  19.08-39 . 2 Other 048.42  29 . 12 . 86 Official Journal of the European Communities 95 19.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B II (cont'd) b' Containing 5 % or more but less than 30% by Weight of sucrose (including invert sugar expressed as sucrose): I Containing no milkfats or containing less than 1,5 % by weight of such fats: 19.08-41 aa Biscuits, waffles and wafers 048.42 19.08-49 bb Other 048.42 2 Other: 19.08-41 aa Biscuits, waffles and wafers 048.42 19.08-49 bb Other 048.42 c Containing 30 % or more but less than 40 % by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1,5% by weight of such fats: 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 2 bb Other Other: 048.42  19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 d 1 bb Other Containing 40 % or more by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1,5% by weight of such fats: 048.42 ¢ 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 2 bb Other . Other: 048.42  19.08-41 aa Biscuits, waffles and wafers . . 048.42  19.08-49 III a 1 bb Other Containing 32% or more but less than 50% by weight of starch: Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1,5% by weight of such fats: 048.42 19.08-51 aa Biscuits, waffles and wafers 048.42  19.08-59 2 bb Other Other: 048.42  19.08-51 aa Biscuits, waffles and wafers 048.42  96 Official Journal of the European Communities 29 . 12 . 86 19.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08-59 19.08 B III a 2 (cont'd) bb Other 048.42 b Containing 5 % or more but less than 20% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1,5% by weight of such fats : 19.08-61 aa Biscuits, waffles and wafers 048.42 19.08-69 bb Other 048.42 2 Other: 19.08-61 aa Biscuits, waffles and wafers 048.42 19.08-69 bb Other 048.42 c Containing 20 % or more by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1,5% by weight of such fats : 19.08-61 aa Biscuits, waffles and wafers 048.42 19.08-69 bb Other 048.42 2 Other: 19.08-61 aa Biscuits, waffles and wafers 048.42 19.08-69 bb Other 048.42 IV Containing 50% or more but less than 65 % by weight of starch: a Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1,5% by weight of such fats: 19.08-71 aa Biscuits, waffles and wafers 048.42  19.08-79 2 bb Other Other: 048.42  19.08-71 aa Biscuits, waffles and wafers 048.42  19.08-79 b 1 bb Other Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1,5% by weight of such fats : 048.42 19.08-81 aa Biscuits, waffles and wafers 048.42  19.08-85 bb Rusks 048.42  19.08-89 cc Other 048.42  29 . 12 . 86 Official Journal of the European Communities 97 19.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B IV b (cont'd) 2 Other: 19.08-81 aa Biscuits, waffles and wafers 048.42 19.08-85 bb Rusks 048.42 19.08-89 cc Other 048.42 V Containing 65 % or more by weight of starch: a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 19.08-71 1 Biscuits, waffles and wafers 048.42  19.08-79 b 2 Other Other: 048.42  19.08-81 1 Biscuits, waffles and wafers 048.42  19.08-85 2 Rusks 048.42  19.08-89 3 Other 048.42  Official Journal of the European Communities 29 . 12 . 86 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS Notes 1 . This Chapter does not cover: (a) Vegetables or fruit, prepared or preserved by the processes specified in Chapters 7 and 8 ; or (b) Fruit jellies, fruit pastes or the like in the form of sugar confectionery (heading No 17.04) or chocolate confectionery (heading No 18.06). 2 . The vegetables of headings Nos 20.01 and 20.02 are those which fall in headings Nos 07.01 to 07.05 when imported in the states provided for in those headings . 3 . Edible plants, parts of plants and roots of plants conserved in syrup (for example, ginger and angelica) are to be classified with the preserved fruit falling under heading No 20.06 ; roasted ground-nuts are to be classified in heading No 20.06 . 4 . Tomato juice the dry weight content of which is 7 % or more is to be classified under heading No 20.02 . Additional Notes 1 . For the purposes of subheading 20.02 A I, the following species of mushrooms are regarded as "cultivated mushrooms ": Agaricus spp., Volvaria esculenta, Lentinus edodes, Flammulina velutipes, Pholiota aegerita, Pholiota nameko, Pleurotus ostreatus, Pleurotus florida, Pleurotus pulmonarius, Pleurotus cornucopiae, Pleurotus abalonae, Pleurotus colombinus, Pleurotus " eringii, Stropharia rugoso-annulata, Tremalla fuciformis, Auricularia auricula-judae, Auricularia polytricha, Auricularia porphyria, Coprinus comatus, Rhodopaxillus nudus, Lepiota pudica, Lepiota personata, Agrocyte aegerita, Agrocyte cylindracea . 2. The content of various sugars expressed as sucrose ("sugar content ") of the products classified within this Chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a temperature of 20 °C and multiplied by the factor:  0,93 in respect ofproducts of heading No 20.06, or  0,95 in respect ofproducts of the other headings. 3. The products classified under heading No 20.06 shall be considered as "containing added sugar" when the "sugar content " thereof exceeds by weight the percentages given hereunder, according to the kind offruit concerned:  pineapples and grapes: 13 Ho,  other fruits, including mixtures offruit: 9 Ho . 4. For the purposes of subheading 20.06 B I, the following expressions have the meanings hereby assigned to them:  "actual alcoholic strength by mass ": the number of kilograms ofpure alcohol contained in 100 kg of the product;  "Ho mas ": the symbolfor alcoholic strength by mass. 5. The added sugar content ofproducts classified under heading No 20.07 corresponds to the "sugar content" less the figures given hereunder, according to the kind ofjuice concerned:  lemon or tomato juice: 3,  apple juice: 11 ,  grape juice: 15, ,  other fruit or vegetable juices, including mixtures ofjuices: 13. 6. For the purposes of subheadings 20.07 A I, 20.07 B I a) 1 and b) 1 :  "unfermented and not containing spirit " means grape juice (including grape must) with an actual alcoholic strength by volume of not more than 1 Ho vol; 29 . 12 . 86 Official Journal of the European Communities 99 20.01  "actual alcoholic strength by volume " means the number of volumes ofpure alcohol at a temperature of 20 °C contained in 100 volumes of the product at that temperature. 7. For the purposes of subheadings 20.07 B I a) 1 aa) and 20.07 B I b) 1 aa), "concentrated grape juice (including grape must)" means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a 'temperature of 20 °C is not less than 50,9 %. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : 20.01-10 A Mango chutney 056.51  20.01-20 B Cucumbers and gherkins 056.51  C Other: 20.01-30 / Mushrooms 056.51  20.01-90 II Other 056.51  20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A Mushrooms: 20.02-11 I Cultivated 056.59  20.02-19 II Other 056.59  20.02-20 B Truffles 056.59  C Tomatoes: I With a dry matter content of less than 12 % by weight: 20.02-31 a Peeled tomatoes 056.59  20.02-33 b 056.59  20.02-35 II With a dry matter content of not less than 12 % but not more than 30 % by weight 056.59  20.02-37 III With a dry matter content of more than 30 % by weight . . . 056.59  20.02-40 D Asparagus · 056.59  20.02-50 E 056.59  20.02-60 F Capers and olives 056.59  G Peas ; beans in pod: 20.02-91 I 056.59  20.02-95 II Beans in pod 056.59  H Other, including mixtures: 20.02-97 I 056.59  20.02-99 II 056.59  20.03 Fruit preserved by freezing, containing added sugar : 20.03-00 A With a sugar content exceeding 13 % by weight 058.62  20.03-00 B 058.62  Other Sauerkraut Peas Artichokes Other Other 100 Official Journal of the European Communities 29 . 12 . 86 20 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.04-10 20.04-20 20.04-30 20.04-80 1 20.05-21 20.05-29 20.05-32 20.05-36 20.05-39 20.05-43 20.05-51 20.05-53 20,05-55 20.05-59 20.05-60 20.05-90 20.06-01 20.06-03 20.04 A B I II 20.05 A I II B I II III C I a b II III 20.06 A I II a b 1 2 3 4 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glacÃ © or crystallised): Other: With a sugar content exceeding 13 % by weight: Cherries Other . . . . · Other Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, being cooked preparations, whether or not containing added sugar : Chestnut purÃ ©e and paste: With a sugar content exceeding 13 % by weight Other Jams and marmalades of citrus fruit: With a sugar content exceeding 30 % by weight With a sugar content exceeding 13 % but not exceeding 30 % by weight Other Other: With a sugar content exceeding 30 % by weight: Plum purÃ ©e and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing . Other: Of cherries Of strawberries Of raspberries Other With a sugar content exceeding 13% but not exceeding 30 % by weight Other Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : Nuts (including ground-nuts), roasted, in immediate packings of a net capacity; Of more than 1 kg . . . , Of 1 kg or less 058.20 058.20 058.20 058.20 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.30 058.91 058.9Ã   29 . 12 . 86 Official Journal of the European Communities 0 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC * code Supplementary unit 20.06-04 20.06-06 20.06-07 20.06-09 20.06-11 20.06-13 20.06-15 20.06-17 20.06-20 20.06-21 20.06-22 20.06-23 20.06-24 20.06-25 20.06-26 20.06-27 20.06 (cont'd) B I a 1 2 b 1 aa bb 2 aa bb c 1 2 d 1 aa 11 22 bb 11 22 2 aa bb e 1 aa bb Other: Containing added spirit: Ginger: Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas Other Pineapples, in immediate packings of a net capacity: Of more than 1 kg: With a sugar content exceeding 17 % by weight . . . Other Of 1 kg or less : With a sugar content exceeding 19 % by weight . . . Other Grapes: With a sugar content exceeding 13 % by weight .... Other Peaches, pears and apricots, in immediate packings of a net capacity: Of more than 1 kg: With a sugar content exceeding 13 % by weight: Of an actual alcoholic strength by mass not exceeding 11,85 % mas Other Other: Of an actual alcoholic strength by mass not exceeding 11,85% mas Other Of 1 kg or less : With a sugar content exceeding 1 5 % by weight ... Other Other fruits : With a sugar content exceeding 9 % by weight: Of an actual alcoholic strength by mass not exceed ­ ing 1 1,85 % mas Other 058.99 ' * 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 i 102 Official Journal of the European Communities 29 . 12 . 86 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.66-28 20.06-29 20.06-30 20.06-31 20.06-32 20.06-33 20.06-34 20.06-35 20.06-36 20.06-37 20.06-38 20.06-39 20.06-41 20.06-43 20.06-45 20.06-47 20.06-48 20.06-49 20.06-50 20.06 B I e (cont'd) 2 aa * bb f 1 aa bb 2 aa bb II a 1 2 3 4 5 aa bb 6 aa bb 7 aa bb 8 &lt;1 11 22 11 22 aa U Other: Of an actual alcoholic strength by mass not exceed ­ ing 1 1,85 % mas Other Mixtures of fruit: With a sugar content e/ceeding 9 % by weight: Of an actual alcoholic strength by mass not exceed ­ ing 1 1 ,85 % mas Other Other: Of aa actual alcoholic strength by mass not exceed ­ ing 1 1,85 % mas Other Not containing added spirit: Containing added sugar, in immediate packings of a net capacity of more than 1 kg: Ginger Grapefruit segments Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids . Grapes . Pineapples: With a sugar content exceeding 17 % by weight ... Other Pears: With a sugar content exceeding 13 % by weight . . . Other Peaches and apricots : With a sugar content exceeding 13 % by weight: Peaches Apricots Other: Peaches ft Apricots Other fruits: Cherries: Morello cherries 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 &lt; · 29 . 12 . 86 Official Journal of the European Communities 103 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06-51 20.06-52 20.06-53 20.06-54 20.06-55 20.06-57 20.06-58 20.06-61 20.06-63 20.06-65 20.06-67 20.06-68 20.06-69 20.06-70 20.06-71 20.06-72 20.06-73 20.06-74 20.06-75 20.06-79 20.06-80 20.06-83 20.06 B II a 8 (cont'd) 9 aa bb b 1 2 3 4 5 aa bb 6 aa bb 7 aa 11 22 bb 11 22 8 9 aa aa 5s 22 bb cc aa U 22 bb cc Other . Plums Other . . . . . Mixtures of fruit: Mixtures in which no single fruit exceeds 50% of the total weight of the fruits Other , Containing added sugar, in immediate packings of a net capacity of 1 kg or less ; Ginger Grapefruit segments Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids . Grapes Pineapples: With a sugar content exceeding 19% by weight . . . Other Pears: With a sugar content exceeding 1 5 % by weight . . . Other : . Peaches and apricots : With a sugar content exceeding 1 5 % by weight: Peaches Apricots Other: Peaches Apricots Other fruits : Cherries: Morello cherries . Other Plums Other Mixtures of fruit: Mixtures in which no single fruit exceeds 50% of the total weight of the fruits 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 058.99 058.99 058.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99 05g.99  104 Official Journal of the European Communities 29 . 12 . 86 20.06 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary ­ unit 20.06-84 20.06-85 20.06-86 20.06-87 20.06-88 20.06-89 20.06-90 20.06-91 20.06-92 20.06-93 20.06-94 20.06-95 20.06-96 20.06-97 20.06-98 20.06-99 20.07-01 20.07-02 20.07-03 20.06 B II b 9 (cont'd) bb c 1 aa bb cc dd ee 2 aa bb 20.07 A I a b 1 2 U 22 11 aaa bbb 22 11 22 33 aaa bbb 44 55 : Other Not containing added sugar, in immediate packings of a net capacity: Of 4,5 kg or more: Apricots Peaches (including nectarines) and plums: Peaches (including nectarines) Plums Pears Other fruits: Cherries: Morello cherries Other . Other . Mixtures of fruit Of less than 4,5 kg: Pears Other fruits and mixtures of fruit: Apricots Peaches (including nectarines) Cherries: Morello cherries Other Plums . Other Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not contain ­ ing spirit : Of a density exceeding 1,33 g/cm3 at 20 °C: Grape juice (including grape must): Of a value exceeding 22 ECU per 100 kg net weight . . . Of a value not exceeding 22 ECU per 100 kg net weight: With an added sugar content exceeding 30 % by weight Other 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.99 058.57 058.57 058.57 I  29 . 12 . 86 Official Journal of the European Communities 105 20 . 07 Statistical subdivision Description SITC code Supplementary unit 058.57 058.57 Apple and pear juice ; mixtures of apple and pear juice: Of a value exceeding 22 ECU per 100 kg net weight . . . Other Other: Of a value exceeding 30 ECU per 100 kg net weight: Citrus fruit juices (excluding mixtures):1 Orange juiceaa bb 058.51 058.53 058.57 Other Other Other: 2 1 Citrus fruit juices (excluding mixtures): aa bb 058.51 058.53 058.572 NIMEXE code CCT reference 20.07-04 20.07-06 20.07-07 20.07-08 20.07-09 20.07-10 20.07-13 20.07-15 20.07-19 20.07-20 20.07-21 20.07-22 20.07-23 20.07-24 20.07-25 20.07-26 20.07 A (cont'd) II a b III a b B I a 1 aa 11 22 bb 11 22 2 aa bb 3 b 1 aa 11 Orange juice Other Other Of a density of 1,33 g/cm3 or less at 20 °C : Grape, apple and pear juice (including grape must); mix ­ tures of apple and pear juice: Of a value exceeding 18 ECU per 100 kg net weight: Grape juice (including grape must): Concentrated: With an added sugar content exceeding 30 % by weight Other . Other: With an added sugar content exceeding 30% by weight Other Apple and pear juice ­ Containing added sugar Other Mixtures of apple and pear juice Of a value of 18 ECU or less per 100 kg net weight: Grape juice (including grape must): Concentrated: With an added sugar content exceeding 30% by weight 058.57 058.57 058.57 058.57 058.57 058.57 058.58 058.57 106 Official Journal of the European Communities 29 . 12 . 86 20 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07-27 20.07-29 20,07-30 20.07-32 20.07-33 20.07-35 20.07-37 20.07-38 20.07-39 20.07-40 20.07-42 20.07-44 20.07-45 20.07-46 20.07-50 20.07-51 20.07-53 20.07-55 20.07-57 20.07-6Q 20.07-61 20.07-66 20.07 B I b 1 aa (cont'd)1 22 bb 11 22 2 aa bb cc 3 aa bb cc 4 aa bb II a 1 2 3 aa bb 4 aa bb 5 aa bb 6 aa bb 7 aa 11 ¢ * Other Other: With an added sugar content exceeding 30 % by weight . Other Apple juice: With an added sugar content exceeding 30 % by weight With an added sugar content of 30% or less by weight Not containing added sugar Pear juice: With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Mixtures of apple and pear juice: With an added sugar content exceeding 30% by weight . . Other Other: Of a value exceeding 30 ECU per 100 kg net weight: Orange juice Grapefruit juice Lemon juice and other citrus fruit juices: Containing added sugar Other Pineapple juice: Containing added sugar Other Tomato juice: Containing added sugar Other Other fruit and vegetable juices : Containing added sugar Other Mixtures: Of citrus fruit juices and pineapple juice: Containing added sugar 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.57 058.58 058.58 058.51 058.52 058.53 058.53 058.54 058.54 058.55 058.55 058,57 058.57 058.58  29 . 12 . 86 Official Journal of the European Communities 107 20 . 07 Description SITCcode Supplementary unit 058.58 058.58 058.58 NIMÃ XE code CCT reference Statistical subdivision * 20.07-67 20.07-68 20.07-70 20.07-72 20.07-73 20.07-74 20.07-75 20.07-76 20.07-77 20.07-78 20.07-81 20.07-82 20.07-83 20.07-84 20.07-85 20.07-86 20.07-88 20.07-89 20.07-91 20.07-92 20.07-93 20.07 B II a 7 aa (cont'd) 22 bb 11 22 b 1 aa bb 2 aa bb 3 aa bb cc 4 aa bb cc 5 aa bb cc 6 aa bb 7 aa bb cc Other . . Other: Containing added sugar Other Of a value of 30 ECU of less per 100 kg net weight: Orange juice: With an added sugar content exceeding 30 % by weight . Other Grapefruit juice: With an added sugar content exceeding 30% by weight Other Lemon juice: With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Other citrus fruit juices: With an added sugar content exceeding 30% by weight With an added sugar content of 30 % or less by weight Not containing added sugar Pineapple juice: With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar Tomato juice: Containing added sugar Other Other fruit and vegetable juices: With an added sugar content exceeding 30 % by weight With an added sugar content of 30 % or less by weight Not containing added sugar 058.51 058.51 058.52 058.52 058.53 058.53 058.53 058.53 058.53 058.53 058.54 058.54 058.54 058.55 058.55 058.57 058.57 058.57 108 Official Journal of the European Communities 29 . 12 . 86 20 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07-94 20.07-95 20.07-96 20.07-97 20.07-98 20.07-99 20.07 B II b (cont'd) 8 aa 11 22 33 bb U 22 33 Mixtures: Of citrus fruit juices and pineapple juice: With an added sugar content exceeding 30 % by weight With an added sugar content of 30% or less by weight Not containing added sugar Other: ' With an added sugar content exceeding 30% by weight With an added sugar content of 30% or less by weight Not containing added sugar 058.58 058.58 058.58 058.58 058.58 058.58  29 . 12 . 86 Official Journal of the European Communities 109 21.02 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This Chapter does not cover: (a) Mixed vegetables of heading No 07.04; (b) Roasted coffee substitutes containing coffee in any proportion (heading No 09.01 ); (c) Spices and other products of headings Nos 09.04 to 09.10; (d) Yeast put up as a medicament and other products of heading No 30.03 ; or (e) Prepared enzymes of heading No 35.07 . 2 . Extracts of the substitutes referred to in Note 1 (b) above are to be classified in heading No 21.02 . 3 . For the purposes of heading No 21.05 , the expression "homogenised composite food preparations" means preparations of a kind used as infant food or for dietetic purposes, consisting of a finely homogenised mixture of two or more basic ingredients such as meat (including meat offal), fish, vegetables and fruit . For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients other than meat , meat offal or fish . Additional Notes 1 . For the purposes of subheading 21.07 D, the expression "prepared milk, in powder form " means products having a powdered milk content (calculated as the total milk protein , lactose and milkfat content) of more than 40 % by weight. 2. For the purposes of subheading 21.07 E, the term "cheese fondues " shall be taken to mean preparations containing 12% or more but less than 18 % of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less . Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities . 3. For the purposes of subheading 21.07 F 111, "isoglucose " means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02-11 21.02-15 21.02-19 21.02 A I a b II Extracts, essences or concentrates, of coffee, tea or matÃ © and preparations with a basis of those extracts, essences or concen ­ trates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof : Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concentrates: Extracts, essences or concentrates: Solid . . Other Preparations 071.20 071.20 071.20  10 Official Journal of the European Communities 29 . 12 . 86 21 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02-30 21.02-40 21.02-40 21.02-50 21.02-50 \ 21.03-11 21.03-15 21.03-30 21.04-05 21.04-20 21.04-90 21.05-10 21.05-30 21.06-11 21.06-15 21.06-15 21.06-17 21.06-31 21.06-39 21.06-50 21.02 (cont'd) B C I II D I II 21.03 A I II B 21.04 A B C 21.05 A B 21.06 A I II a b III B I II C Extracts, essences or concentrates of tea or matÃ © and prepa ­ rations with a basis of those extracts, essences or concentrates Roasted chicory and other roasted coffee substitutes : Roasted chicory Other Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : Of roasted chicory Other Mustard flour and prepared mustard : Mustard flour, in immediate packings of a net capacity: Of 1 kg or less Of more than 1 kg Prepared mustard Sauces ; mixed condiments and mixed seasonings : Mango chutney, liquid Sauces with a basis of tomato purÃ ©e Other Soups and broths, in liquid, solid or powder form ; homogenised composite food preparations : Soups and broths, in liquid, solid or powder form Homogenised composite food preparations Natural yeasts (active or inactive); prepared baking powders : Active natural yeasts: Culture yeast . . , Bakers' yeast: Dried Other Other Inactive natural yeasts : In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less Other Prepared baking powders 098.02 071.20 071.20 071.20 071.20 098.03 098.03 098.03 098.04 098.04 098.04 098.05 098.01 098.06 098.06 098.06 098.06 098.06 098.06 098.06  29, 12 . 86 Official Journal of the European Communities ill 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07-01 21.07-02 21.07-03 21.07-04 21.07-05 21.07-06 21.07-07 21.07-08 21.07-09 21.07-11 21.07-12 21.07-13 21.07-14 21.07-15 21.07-16 21.07-17 21.07-18 21.07-19 21.07-20 21.07-21 21.07 A I II III B I a II a b C I II a b D I a 1 2 b 1 2 3 II a 1 2 3 4 b Food preparations not elsewhere specified or included : Cereals in grain or ear form, pre-cooked or otherwise pre ­ pared: Maize Other Ravioli , macaroni, spaghetti and similar products, not stuffed, cooked; the foregoing preparations, stuffed, whether or not cooked: Not stuffed, cooked: Dried * Other Stuffed: Cooked . . Other .... Ice-cream (not including ice-cream powder) and other ices : Containing no milkfats or containing less than 3 % by weight of such fats Containing by weight of milkfats: 3 % or more but less than 7 % 7 % or more Prepared yoghourt ; prepared milk, in powder form, for use s as infants' food or for dietetic or culinary purposes: Prepared yoghourt : In powder form, containing by weight of milkfats : Less than 1,5 % 1,5 % or more . Other, containing by weight of milkfats: Less than 1 ,5% 1,5 % or more but less than 4 %' 4 % or more Other, containing by weight of milkfats : Less than 1,5%, and containing by weight of milk proteins (nitrogen content x 6,38): Less than 40 % 40 % or more'but less than 55 % 55% or more but less than 70 % 70 % or more 1,5 % or more 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.Q9 i 098.09 098.09  12 Official Journal of the European Communities 29 . 12 . 86 21 . 07 NIMEXE code CCT reference Statistical subdivision Description , SITC code Supplementary unit 21.07-22 21.07-23 21.07-24 21.07-25 21.07-26 21.07-27 21.07-28 21.07-29 21.07-30 21.07-32 21.07-33 21.07-34 21.07-36 21.07-37 21.07-38 21.07-39 21.07-40 21.07 (cont'd) E F I II III IV G I a 1 2 aa bb cc b 1 ' 2 aa bb cc c 1 2 aa bb cc Cheese fondues Flavoured or coloured sugar syrups: Lactose syrup Glucose syrup and maltodextrine syrup Isoglucose syrups Other Other: Containing no milkfats or containing less than 1,5% by weight of such fats: Containing no sucrose or containing less than 5 % by weight of sucrose {including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Containing by weight of starch: 5 % or more but less than 32 % 32 % or more but less than 45 % 45 % or more Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Containing by weight of starch: 5 % or more but less than 32 % 32 % or more but less than 45 % »... 45 % or more Containing 15 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Containing by weight of starch: 5 % or more but less than 32 % . . . ^ 32 % or more but less than 45 % . 45 % or more 098.09 098.09 098.09 098.09 098.09 098.09 09109 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09  29 . 12 . 86 Official Journal of the European Communities 113 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07-42 21.07-43 21.07-44 21.07-46 21.07-47 21.07-48 21.07-49 21.07-51 21.07-52 21.07-53 21.07-54 21.07-55 21.07-56 21.07-57 21.07 G I (cont'd) d 1 2 aa bb e 1 2 f II a 1 2 aa bb cc b 1 2 aa bb c 1 Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5% by weight of starch . Containing by weight of starch: 5 % or more but less than 32 % 32 % or more Containing 50 % or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) Containing 1,5% or more but less than 6% by weight of milkfats : Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Containing by weight of starch: 5 % or more but less than 32 % 32 % or more but less than 45 % 45 % or more · Containing 5 % or more but less than 1 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Containing by weight of starch: 5 % or more but less than 32 % 32 % or more Containing 15 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch 098.09 098.09 098.09 I I 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09  Official Journal of the European Communities 29 . 12 . 86 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 21.07-58 21.07-59 21.07-60 21.07-62 21.07-64 21.07-66 21.07-67 21.07-68 21.07-70 21.07-72 21.07-74 21.07-76 21.07-77 21.07-78 21.07-79 21.07 G II c (cont'd) 2 aa bb d 1 2 e III a 1 2 aa bb ' b 1 2 c 1 2 d 1 2 ¥ 6 Containing by weight of starch: 5 % or more but less than 32 % 32 % or more Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other . Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) Containing 6% or more but less than 12% by weight of milkfats : Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5% by weight of starch . Containing by weight of starch: 5 % or more but less than 32 % , 32 % or more Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5% by weight of starch Other . . . Containing 15 % or more but less than 30 % by weight of Sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other ... Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09  29 . 12 . 86 Official Journal of the European Communities 115 21 . 07 Description SITC code 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 098.09 Supplementary unit NIMEXE code CCT reference Statistical subdivision 21.07-80 21.07-81 21.07-82 21.07-83 21.07-84 21.07-85 21.07-86 21.07-87 21.07-88 21.07-89 21.07-90 21.07-91 21.07-92 21.07 G (cont'd) IV a 1 2 b 1 2 c V a 1 2 b VI a 1 2 b 1 2 ... c Containing 12% or more but less than 18% by weight of milkfats: Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5% by weight of starch Other .  Containing 5% or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 1 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) Containing 18 % or more but less than 26% by weight of milkfats: Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) Containing 26% or more but less than 45 % by weight of milkfats : Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 5 % or more but less than 25 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 25 % or more by weight of sucrose (including invert sugar expressed as sucrose) 116 Official Journal of the European Communities 29 . 12 . 86 21 . 07 NIMEXE code CCT reference Statistical subdivision Description I SITC code Supplementary unit 21.07-93 21.07-94 21.07-95 21.07-96 21.07-97 21.07-98 21.07-99 21.07 G (cont'd) VII a 1 2 b 1 2 VIII a b IX Containing 45 % or more but less than 65 % by weight of milkfats: Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): Containing no starch or containing less than 5 % by weight of starch Other Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose); Containing no starch or containing less than 5% by weight of starch Other Containing 65 % or more but less than 85 % by weight of milkfats: Containing no sucrose or containing less than 5 % by weight of sucrose (incluse invert sugar expressed as sucrose) Other Containing 85 % or more by weight of milkfats 098.09 098.09 098.09 098.09 098.09 098.09 098.09  29 . 12 . 86 Official Journal of the European Communities 7 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This Chapter does not cover: (a) Sea water (heading No 25.01 ); (b) Distilled and conductivity water and water of similar purity (heading No 28.58); (c) Acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 29.14); (d) Medicaments of heading No 30.03 ; or (e) Perfumery or toilet preparations (Chapter 33). 2 . For the purposes of headings Nos 22.08 and 22.09, the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. "Ho vol " is the symbolfor alcoholic strength by volume. Additional Notes 1 . For the purpose of headings Nos 22.04, 22.05 and 22.06 and subheading 22.07 A : (a) "actual alcoholic strength by volume " means the number of volumes ofpure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) "potential alcoholic strength by volume " means the number of volumes ofpure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) "total alcoholic strength by volume " means the sum of the actual and potential alcoholic strengths; (d) "natural alcoholic strength by volume " means the total alcoholic strength by volume of a product before any enrichment; (e) "Ho vol" is the symbol for alcoholic strength by volume. 2 . For the purposes of heading No 22.04, "grape must in fermentation " means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 Ho vol and less than three-fifths of its total alcoholic strength by volume. 3. For the purposes of heading No 22.05: A. "Sparkling wine " (subheading 22.05 A) means a product having an actual alcoholic strength of not less than 8,5% vol, obtained:  either by first or second alcoholic fermentation offresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of 20 °C in closed containers, an excess pressure due to carbon dioxide in solution of not less than 3 bars. B. "Total dry extract " means the content in grams per litre of all the substances in a product which , under given physical conditions, do hot volatilise. The total dry extract must be determined with the densimeter at 20 °C. % C. (a) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in I, 11, 111 and IV below does not affect their classification : I. Products of an actual alcoholic strength by volume of not more than 13 Ho vol: 90 grams or less of total dry extract per litre; 1 18 Official Journal of the European Communities 29 . 12 . 86 II. Products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol: 130 grams or less of total dry extract per litre; III. Products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol: 130 grams or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 18% vol but not more than 22 % vol: 330 grams or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the following category, except that if the total dry extract exceeds 330 grams per litre the products are to be classified in subheading 22.05 C V. (b) The above rules do not apply to products falling within subheadings 22.05 C III a) l,b) 1 and b) 2 and 22 05 C IV a) 1 b) 1 and b) 2. J ' 4 . Subheading 22.05 C shall be taken to include: (a) Grape must with fermentation arrested by the addition of alcohol, that is to say a product:  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8 5% vol of a product derived from the distillation of wine; (b) Wine fortifiedfor distillation, that is to say a product:  having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol, °ibtal?ed exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and having a maximum volatile acidity of 2,40 grams per litre, expressed as acetic acid; (c) Liqueur wine, that is to say a product:  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol, but not more than 22 % vol, and obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol:  by freezing, or  by the addition during or after fermentation  of a product derived from the distillation of wine, or of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which , apart from this operation, corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5 . For the purposes of subheading 22.07 A , the expression "piquette " means the product obtained by the fermentation of untreated grape marc macerated in water or by extraction offermented grape marc with water. 6. For the purposes of subheading 22.07 B I, the following are regarded as "sparkling ": fermented beverages in bottles with ' mushroom " stoppers held in place by ties orfastenings, fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bars, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A , the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 grams per litre, expressed as acetic acid. 29. 12. 86 Official Journal of the European Communities 119 22.01 Statistical Note For the purposes of the application of subdivisions 22.05 C I a 1, C I b 1, C II a 1 and C II b 1, "quality wines produced in specified regions" are wines produced in the European Economic Community which comply with the provisions of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (OJ No L 54, 5. 3.1979, p. 48), as last amended by Regulation (EEC) No 3685/81 (OJ No L 369, 24.12.1981, p. 1), and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations. 22.01 22.01-10 A 22.01-90 B 22.02 22.02-05 A B 22.02-10 I 22.02-10 II 22.02-10 III 22.03 22.03-10 A 22.03-90 B 22.04-00 ,22.04 ,22.04 22.05 A 22.05-01 I 22.05-09 II 22.05-15 B NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Waters, including spa waters and aerated waters; ice and snow: Spa waters, natural or artificial; aerated waters . . . . . . . Other 111.01 111.01 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and veget- able juices falling within heading No 20.07: Not containing milk or milkfats Other, containing by weight of milkfats: Less than 0,2 % 0,2 % or more but less than 2 % 2 % or more 111.02 1 111.02 111.02 111.02 1 1 1 Beer made from malt: In containers holding more than 10 litres . . . Other 112.30 112.30 1 1 Grape must, in fermentation or with fermentation arrested other- wise than by the addition of alcohol Wine of fresh grapes; grape must with fermentation arrested by the addition of alcohol: Sparkling wine: Champagne Other Wine other than that referred to in A in bottles with "mush- room" stoppers held in place by ties or fastenings; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 112.11 112.12 112.12 112.12 1 1 1 1 20 Official Journal of the European Communities 29 . 12 . 86 22 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.05-16 22.05-17 22.05-18 22.05-19 22.05-20 22.05-22 22.05-23 22.05-24 22.05-26 22.05-27 22.05-28 22.05-29 22.05-32 22.05-33 22.05-34 22.05-36 22.05 (cont'd) C I a b II a b / aa bb 2 aa bb 1 aa bb 2 aa bb 1 aa bb 2 aa bb 1 aa bb 2 aa bb Other: Of an actual alcoholic strength by volume not exceeding 13 % vol, in containers holding: Two litres or less: Quality wines produced in specified regions: White Other Other: Wfiite Other More than two litres : Quality wines produced in specified regions: White Other Other: White Other . Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15 % vol , in containers holding: Two litres or less : Quality wines produced in specified regions: White Other . Other: White Other More than two litres: Quality wines produced in specified regions: White Other . Other: White . Other 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 1 12.12 112.12 112.12 112.12 1 1 1 1 1 1 1 1 1 1 29 . 12 . 86 Official Journal of the European Communities 121 22 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.05-37 22.05-39 22.05-42 22Ã 5-43 22.05-49 22.05-52 22.05-54 22.05-56 22.05-62 22.05-68 ¢ 22.05-91 22.05-98 22.06-11 22.06-15 22.06-31 22.06-35 22.06-51 22.05 C (cont'd) III a 1 2 b 1 2 3 IV a 1 2 b 1 2 3 V a b 22.06 A I II B I II C I Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18 % vol, in containers holding: Two litres or less: Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and SetÃ ºbal muscatel Other , More than two .litres: Port, Madeira, sherry and SetÃ ºbal muscatel Tokay (Aszu and Szamorodni) Other Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol, in containers holding: Two litres or less : Port , Madeira, sherry, Tokay (Aszu and Szamorodni) and SetÃ ºbal muscatel Other More than two litres: Port, Madeira, sherry and SetÃ ºbal muscatel Tokay (Aszu and Szamorodni) Other Of an actual alcoholic strength by volume exceeding 22 % vol, in containers holding: Two litres or less More than two litres Vermouths, and other wines of fresh grapes flavoured with aromatic extracts : Of an actual alcoholic strength by volume of 18 % vol or less, in containers holding: Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22 % vol, in containers holding: Two litres or less More than two litres Of an actual alcoholic strength by volume exceeding 22% vol, in containers holding: Two litres or less 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.12 112.13 112.13 112.13 112.13 112.13 1 1 1 1 1 1 1 1 . 1 1 1 1 1 1 1 1 122 Official Journal of the European Communities 29 . 12 . 86 22.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.06-59 22.07-10 22.07-20 22.07-41 22.07-45 22.08-10 22.08-30 22.09-10 22.09-10 22.09-31 22.09-39 22.09-52 22.09-53 22.09-56 22.09-57 22.06 C (cont'd) II 22.07 A B I II a b 22.08 A B 22.09 A I II B I II C I a b II a b ¢ More than two litres  Other fermented beverages (for example, cider, perry and mead): Piquette Other: Sparkling . Still, in containers holding: Two litres or less More than two litres Ethyl alcohol or neutral spirits, undenatured, of an alcoholic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits) of any strength : Denatured spirits (including ethyl alcohol and neutral spirits) of any strength . Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80 % vol or higher Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages : Spirits (other than those of heading No 22.08), in containers holding: Two litres or less . More than two litres Compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages: Aromatic bitters of an alcoholic strength of 44,2 to 49,2% vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10% of sugar, in containers of a capacity of 0,5 litre or less Other Spirituous beverages: Rum, arrack and tafia, in containers holding: Two litres or less . . . . . . More than two litres Gin, in containers holding: Two litres or less More than two litres 112.13 112.20 112.20 112.20 112.20 512.16 512.16 112.49 112.49 112.49 112.49 112.49 112.49 1 12.49 112.49 1 1 1 1 1 1 1 1 100 % ale. 1 100 % ale . 1 100 % ale. 1 100% ale. 11 00 % ale . 1 100% ale. 1 100% ale, 1 100 % ale. 29 . 12 . 86 Official Journal of the European Communities 123 22 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.09 C (cont 'd) III a 1 2 112.41 112.41 112.41 1 100% ale. 1 100% ale. 1 100 % ale . 22.09-62 22.09-64 22.09-66 22.09-68 b 1 2 Whisky: Bourbon whiskey, in containers holding: Two litres or less . . More than two litres Other, in containers holding: Two litres or less More than two litres Vodka with an alcoholic strength of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in contain ­ ers holding: Two litres or less: Vodka 112.41 1100% ale. IV a 22.09-71 22.09-72 22.09-79 1 2 Plum, pear or cherry spirit (excluding liqueurs) 112.49 112.49 112.49 1 100% ale. 1 100% ale . 1 100% ale.b V a 1 aa bb cc 22.09-81 22.09-83 22.09-85 22.09-87 22.09-88 112.42 112.49 112.49 112.49 112.49 1 100% ale. 1 100% ale. 1 100 % ale . 1 100 % ale . 1 100% ale. More than two litres Other, in containers holding: Two litres or less: Spirits (excluding liqueurs): Distilled from wine or grape marc Distilled from fruit Other Liqueurs . . . Other spirituous beverages More than two litres : Spirits (excluding liqueurs): Distilled from wine or grape marc Distilled from fruit Other 2 3 1 b aa bb cc 22.09-91 22.09-93 22.09-95 22.09-99 112.42 112.49 112.49 112.49 1 100 % ale . 1 100% ale. 1 100 % ale. 1 100% ale.2 Liqueurs and other spirituous beverages 22.10 Vinegar and substitutes for vinegar : Wine vinegar, in containers holding: Two litres or less More than two litres . . . Other, in containers holding: Two litres or less More than two litres A I II B I II 22.10-41 22.10-45 22.10-51 22.10-55 098.07 098.07 098.07 098.07 1 1 1 1 Official Journal of the European Communities 29 . 12 . 86124 23 . 01 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them:  "actual alcoholic strength by mass ": the number of kilograms ofpure alcohol contained in 100 kg of the product;  "potential alcoholic strength by mass ": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product;  "total alcoholic strength by mass ": the sum of the actual and potential alcoholic strengths by mass;  "Ho mas ": the symbol for alcoholic strength by mass. 2. For the purposes of subheading 23.07 B, the expression "milk products " means the products falling within headings Nos 04.01 , 04.02, 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 23.01-10 23.01-30 23.02-01 23.02-09 23.02-21 23.02-29 23.02-30 23.01 A B 23.02 A I a b II a b B Flours and meals, of meat, offals, fish, crustaceans or molluscs, unfit for human consumption ; greaves : Flours and meals of meat and offals ; greaves Flours and meals of fish, crustaceans or molluscs Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : Of cereals : Of maize or rice: With a starch content not exceeding 35 % by weight . . . Other Of other cereals: Of which the starch content does not exceed 28% by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10% by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight . . . Other Of leguminous vegetables 081.41 081.42 081.21 081.21 081.22 081.22 081.23  29 . 12 . 86 Official Journal of the European Communities 125 23 . 03 Description SITCcode Supplementary unit 081.93 081.93 081.93 081.93 081.93 081.93 081.93 Beet-pulp, bagasse and other waste of sugar manufacture ; brew ­ ing and distilling dregs and waste ; residues of starch manufacture and similar residues ; Residues from the manufacture of starch from maize (exclud ­ ing concentrated steeping liquors), of a protein content, calculated on the dry product: Exceeding 40 % by weight . Not exceeding 40 % by weight Other: Beet-pulp, bagasse and other waste of sugar manufacture: Beet-pulp, having a dry matter content of: Not less than 87 % by weight Not less than 18 % but less than 87 % by weight Less than 18 % by weight Other Other Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : Oil-cake and other residues resulting from the extraction of olive oil : Containing 3 % or less by weight of olive oil ........ Containing more than 3 % by weight of olive oil Other: Of germ of maize, having an oil content calculated by weight on the dry product of: Less than 3 % Not less than 3 %, but not more than 8% Ofground-nuts Of linseed Of copra NIMEXE code CCT reference Statistical subdivision 23.03-11 23.03-15 23.03-51 23.03-53 23.03-59 23.03-88 23.03-90 23.04-01 23.04-03 23.04-06 23.04-08 23.04-10 23.04-15 23.04-20 23.04-30 23.04-40 23.04-50 23.04-60 23.04-70 23.04-80 23.04-99 23.03 A I II B I II 23.04 A I II B a 1 2 3 b I a b II III IV V VI VII VIII IX X XI 081.39 081.39 Ofpalm nuts or kernels 081.39 081.39 081.32 081.34 081.37 081.38 081.31 081.33 081.36 081.35 081.39 081.39 Ofsoya beans Of cotton seeds ....... Of colza or rape seeds Of sunflower seeds , . . . Ofsesamum seeds Other 126 Official Journal of the European Communities 29 . 12 . 86 23 . 05 SITC code Supplementary unitDescription Wine lees ; argol : Wine lees: Having a total alcoholic strength by mass not exceeding 7,9% mas and a dry matter content not less than 25 % by weight Other Argol 081.94 081.94 081.94 % 081.19 081.19 081.19 081.19 NIMEXE code CCT reference Statistical subdivision 23.05-10 23.05-10 23.05-30 23.06-20 23.06-20 23.06-50 23.06-90 23.07-10 23.07-20 23.07-20 23.07-20 23.07-20 23.07-30 23.07-30 23.05 A Ã ¯ II B 23.06 A I a b II B 23.07 A B I a 1 2 3 4 b 1 2 081.99 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : Acorns, horse chestnuts and pomace or marc of fruit: Grape marc: Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Other Other Other Sweetened forage ; other preparations of a kind used in animal feeding : Fish or marine mammal solubles Other, containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: Containing no starch or containing 10% or less by weight of starch: Containing no milk products or containing less than 10 % by weight of such products Containing not less than 10 % but less than 50% by weight of milk products Containing not less than 50 % but less than 75 % by weight of milk products . . Containing not less than 75% by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch: Containing no milk products or containing less than 10 % by weight of such products Containing not less than 10% but less than 50% by weight bf milk products 081.99 081.99 081.99 081.99 081.99 081.99 29 . 12 . 86 Official Journal of the European Communities 127 23 . 07 SITC code Supplementary unit NIMEXE code CCT reference Statistical subdivision Description 23.07-30 23.07-40 23.07-40 23.07-40 23.07-60 23.07-91 23.07-99 23.07 Bib (cont'd) 3 c 1 2 3 II C I II Containing not less than 50% by weight of milk products Containing more than 30 % by weight of starch : Containing no milk products or containing less than 10% by weight of such products Containing not less than 10% but less than 50 % by weight of milk products Containing not less than 50 % by weight of milk products Containing no starch, glucose, glucose syrup, maltodex ­ trine or maltodextrine syrup but containing milk products . Other: Beet-pulp with added molasses Other : 081.99 081.99 081.99 081.99 081.99 081.99 081.99 128 Official Journal of the European Communities 29 . 12 . 86 24 . 01 CHAPTER 24 . TOBACCO NIMEXE code GCT reference Statistical subdivision Description SITC code Supplementary unit 24.01-02 24.01-09 24.01-12 24.01-19 24.01-21 24.01-29 24.01-41 24.01-49 24.01-51 24.01-59 24.01-61 24.01-63 24.01-65 24.01-69 24.01-71 24.01-73 24.01-74 24.01-76 24.01-77 24.01 A B I a b II a b III a b IV a 1 2 b 1 2 I a b II a b III a b IV a b V a Unmanufactured tobacco ; tobacco refuse : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco: Flue-cured Virginia type: Not stripped . . . » Wholly or partly stripped Light air-cured Burley type (including Burley hybrids): Not stripped Wholly or partly stripped Light air-cured Maryland type: Not stripped . . Wholly or partly stripped Fire-cured tobacco: Kentucky type: Not stripped Wholly or partly stripped Other: Not stripped Wholly or partly stripped Other: Light air-cured tobacco: Not stripped Wholly or partly stripped . . . Sun-cured Oriental type tobacco: Not stripped Wholly or partly stripped Dark air-cured tobacco: Not stripped Wholly or partly stripped . . . Flue-cured tobacco: Not stripped Wholly or partly stripped Other tobacco: Not stripped 121.11 121.21 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.19 121.29 121.11 121.21 121.19  29 . 12 . 86 Official Journal of the European Communities 129 24 . 01 NIMEXE code - CCT reference Statistical subdivision Description SITC code Supplementary unit 24.01 B V (cont 'd) b VI 24.02 121.29 121.30 122.20 122.10 122.30 122.30 thousand hundred A B C D E 24.01-78 24.01-80 24.02-10 24.02-20 24.02-30 24.02-40 24.02-91 24.02-99 24.98-90 24.99-00 Wholly or partly stripped Tobacco refuse Manufactured tobacco ; tobacco extracts and essences : Cigarettes Cigars Smoking tobacco Chewing tobacco and snuff Other, including agglomerated tobacco in the form of sheets or strip: Agglomerated tobacco in the form of sheets or strip Other Goods of Chapters 1 to 24 declared as ships ' stores Foodstuffs, beverages and tobacco goods, insufficiently specified . I II 122.30 122.30 931.00 931.00 130 Official Journal of the European Communities 29 . 12 . 86 25 . 01 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or Note 3 to this Chapter otherwise require, the headings of this Chapter are to be taken to apply only to goods which are in the crude state, or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (not including crystallisation) but not calcined or subjected to any further process than a process specially mentioned in any heading in respect of the goods described therein . 2 . This Chapter does not cover: (a) Sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 28.02); (b) Ferrous earth colours containing 70 % or more by weight of combined iron evaluated as Fe2(&gt;3 (heading No 28.23); (c) Medicaments and other products of Chapter 30; (d) Perfumery, cosmetic or toilet preparations of heading No 33.06 ; (e) Road and paving setts, curbs and flagstones (heading No 68.01 ), mosaic cubes (heading No 68.02) and roofing, facing and damp course slates (heading No 68.03); (f) Precious or semi-precious stones (heading No 71.02); (g) Cultured crystals (other than optical elements) weighing , not less than 2,5 grams each, of sodium chloride or of magnesium oxide of heading No 38.19 ; optical elements of sodium chloride or of magnesium oxide (heading No 90.01 ); or (h) Writing or drawing chalks, tailors' or billiards chalks (heading No 98.05). 3 . Heading No 25.32 is to be taken to apply, inter alia, to: earth colours, whether or not calcined or mixed together; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces) and amber; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks or similar forms, not worked after moulding; jet ; strontianite (whether or not calcined), other than strontium oxide; broken pottery . NIMEXE code CCT reference Statistical subdivision «rte. · · · Description SITCcode Supplementary unit 25.01-12 25.01-14 25.01 A I II a Common salt (including rock salt, sea salt and table salt); pure sodium chloride ; salt liquors; sea water : Common salt (including rock salt, sea salt and table salt) and pure sodium chloride, whether or not in aqueous solution: For chemical transformation (separation of Na from CI) for the manufacture of other products Other: Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption 278.30 278.30  29. 12. 86 Official Journal of the European Communities 119 131 25.01 25.01 A II (cont'd) b 25.01-16 1 25.01-18 2 25.01-50 B 25.02-00 25.02 25.03 25.03-10 A 25.03^90 B 25.04 25.04-10 A 25.04-50 25.05 B 25.05-10 f A 25.05-90 B 25.05-90 25.06 B 25.06-10 A 25.06-10 25.06-90 B A 25.06-90 25.07 B A 25.07-11 25.07-19 / 25.07-11 25.07-19 II 25.07-11 25.07-19 B 25.07-21 25.07-29 25.07-40 25.07-60 I 25.07-21 25.07-29 25.07-40 25.07-60 II 25.07-21 25.07-29 25.07-40 25.07-60 c 25.07-21 25.07-29 25.07-40 25.07-60 D E 25.07-21 25.07-29 25.07-40 25.07-60 D E 25.07-70 I NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other: Salt suitable for human consumption Other . Salt liquors; sea water . Unroasted iron pyrites Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur: Crude Other Natural graphite: Crystalline . . Other . . . . 278.30 278.30 278.30 274.20 274.1( 274.1( 278.22 278.22 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands falling within heading No 26.01: Natural sands for industrial uses (founding, glassmaking, cer- amics manufacture and the like) Other 273.30 273.30 Quartz (other than natural sands); quartzite, including quartzite not further worked than roughly split, roughly squared or squared by sawing: Crude, roughly split or roughly squared Other . . . . 278.51 278.51 Clay (for example, kaplin and bentonite), andalusite, kyanite and sillimanite, whether or not calcined, but not including expanded clays falling within heading No 68.07; mullite; chamotte and dinas earths: Kaolin and kaolin clay: Crude Other Andalusite, kyanite, sillimanite and mullite: Crude Other Chamotte earth Bentonite Other: De-colourising earths; fuller's earth 278.21 278.21 278.21 278.21 278.21 278.21 278.21 132 Official Journal of the European Communities 29 . 12 . 86 25 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC . code Supplementary unit 25.07-90 25.08-00 25.10-10 25.10-90 25.11-10 25.11-30 25.12-00 25.13-21 25.13-29 25.13-91 25.13-99 25.14-00 25.15-11 25.15-18 25.15-31 25.15-41 25.15-48 25.07 (cont'd) 25.08 25.10 25.11 A B 25.12 25.13 A B 25.14 25.15 A B I II E II A B I II I II I II a b Other Chalk Natural calcium phosphates, natural aluminium calcium phos ­ phates, apatite and phosphatic chalk : Not ground Ground Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide : Barium sulphate Barium carbonate, whether or not calcined Siliceous fossil meals and similar siliceous earths (for example, kieselguhr, tripolite or diatomite), whether or not calcined, of an apparent density of 1 000 kg/m3 or less Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated : Crude or in irregularly shaped pieces: Pumice stone, including crushed pumice (Bimskies) Other Other: Pumice stone Other . Slate, including slate not further worked than roughly split, roughly squared or squared by sawing Marble, travertine, ecaussine and other calcareous monumental and building stone of an apparent density of 2 500 kg/m3 or more and alabaster, including such stone not further worked than roughly split, roughly squared or squared by sawing : Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting, of a thickness exceeding 25 cm : Marble and travertine Other Not further worked than squared by sawing or splitting, of a thickness not exceeding 25 cm : Alabaster Other: Marble and travertine Other 278.21 278.91 271.31 271.32 278.92 278.92 278.95 277.22 277.22 277.22 277.22 273.11 273.12 273.12 273.12 273.12 273.12  29 . 12 . 86 Official Journal of the European Communities 133 25 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.16-11 25.16-13 25.16-18 25.16-31 25.16-35 25.16-39 25.17-10 25.17-30 25.17-50 25.17-90 25.18-10 25.18-30 25.18-50 25.19-01 25.19-10 25.19-51 25.19-59 25.16 A B I II a b 25.17 25.18 A B C 25.19 A B Ã  II III A B C D I II a b Granite, porphyry, basalt, sandstone and other monumental and building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing : Crude; roughly split or roughly squared ^ not further worked than squared by sawing or splitting, of a thickness exceeding 25 cm: Granite Porphyry and basalt Other Not further worked than squared by sawing or splitting, of a thickness not exceeding 25 cm: Granite, porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks ; sandstone Other monumental and building stone: Calcareous stone of an apparent density of less than 2 500 kg/m3 . Other Pebbles and crushed or broken stone (whether or not heat ­ treated), gravel, macadam and tarred macadam, of a kind com ­ monly used for concrete aggregates, for road metalling or for railway or other ballast ; flint and shingle, whether or not heat ­ treated ; granules and chippings (whether or not heat-treated) and powder of stones falling within heading No 25.15 or 25.16 : Pebbles, gravel, flint and shingle Macadam and tarred macadam , of slag Other tarred macadam Other Dolomite, whether or not calcined, including dolomite not further worked than roughly split, roughly squared or squared by sawing ; agglomerated dolomite (including tarred dolomite): Crude dolomite Calcined dolomite Agglomerated dolomite \ Natural magnesium carbonate (magnesite); fused magnesia ; dead-burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering ; other mag ­ nesium oxide, whether or not chemically pure : Magnesium oxide other than calcined natural magnesium carbonate Other: Not calcined . . ·. . . . Calcined: Dead-burned (sintered) magnesia . Other 273.13 273.13 273.13 273.13 273.13 273.13 273.40 273.40 273.40 273.40 278.23 278.23 278.23 278.24 278.24 278.24 278.24  134 Official Journal of the European Communities 29. 12. 86 25.20 25.20 25.20-10 A B 25.20-51 I 25.20-59 II 25.21-00 25.21 25.22 25.22-10 A 25.22-30 B 25.22-50 C 25.23 25.23-10 A 25.23-15 B C I 25.23-20 a 25.23-30 b 25.23-70 II 25.23-90 III 25.24 25.24-10 A 25.24-50 B / 25.24*90 C 25.26 25.26-20 A 25.26-30 B 25.26-50 C 25.27 25.27-10 A NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Gypsum; anhydrite; calcined gypsum, and plasters with a basis of calcium sulphate, whether or not coloured, but not including plasters specially prepared for use in dentistry: Gypsum and anhydrite Plasters: Building Other 273.23 273.24 273.24 Limestone flux and calcareous stone, commonly used for the manufacture of lime or cement Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide: Quicklime Slaked lime Hydraulic lime 273.22 661.10 661.10 661.10 Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker: Clinker Cements containing blast furnace slag and/or pozzolana, other than supersulphate cement Other: Portland cement: White Portland cement, whether or not coloured Other Aluminous cement (ciment fondu) Other 661.20 661.20 661.20 661.20 661.20 661.20 Asbestos: Crude, in rock form, including concentrates . . Fibres, flakes or powder Other 278.40 278.40 278.40 Mica, including splittings; mica waste: Crude, or rifted into sheets or splittings . . . Powder Waste 278.52 278.52 278.52 Natural steatite, including natural steatite not further worked than roughly split, roughly squared or squared by sawing; talc: Natural steatite, including natural steatite not further worked than roughly split, roughly squared or squared by sawing . . 278.93 29 . 12 . 86 Official Journal of the European Communities 135 25 . 27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.27-31 25.27-39 25.28-00 25.30-10 25.30-90 25.31-11 25.31-15 25.31-91 25.31-99 25.32-20 25.32-30 25.32-50 25.32-60 25.32-90 25.27 (cont'd) B I II 25.28 25.30 25.31 A B 25.32 A B A B / II I II I II III IV Natural steatite, crushed or powdered: Talc in immediate packings of a net capacity of 1 kg or Other Natural cryolite and natural chiolite Crude natural borates and concentrates thereof (calcined or not), but not including borates separated from natural brine ; crude natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight : Crude natural sodium borates Felspar, leucite, nepheline and nepheline syenite ; fluorspar : Fluorspar: Containing more than 97 % by weight of calcium fluoride (CaF2) . . . ¦ Containing 97 % or less by weight of calcium fluoride (CaF2) Other: Felspar . . Other Mineral substances not elsewhere specified or included : Natural micaceous iron oxides Other: Vermiculite, perlite and chlorite (unexpanded) . Kieserite (natural magnesium sulphate) Earth colours Other 278.93 278.93 278.53 278.94 278.94 278.54 278.54 278.54 278.54 278.99 278.99 278.99 . 278.99 278.99  136 Official Journal of the European Communities 29 , 12 . 86 26.01 CHAPTER 26 METALLIC ORES, SLAG AND ASH Notes 1 . This Chapter does not cover: (a) Slag and similar industrial waste prepared as macadam (heading No 25.17); (b) Natural magnesium carbonate (magnesite), whether or not calcined (heading No 25.19); (c) Basic slag of Chapter 31 ; (d) Slag wool, rock wool or similar mineral wools (heading No 68.07); (e) Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels and other waste and scrap, of precious metal (heading No 71.11 ); or (f) Copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading No 26.01 , the term "metallic ores" means minerals of mineralogical species actually used in the metalurgical industry for the extraction of mercury, of the metals of heading No 28.50 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes . The heading does not, however, include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 26.03 is to be taken to apply only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 26.01-12 26.01-14 26.01-15 26.01-18 26.01-19 26.01-21 26.01-29 26.01-31 26.01-39 26.01 A I II B C I II a b a 1 2 b I II Metallic ores and concentrates and roasted iron pyrites : Iron ores and concentrates and roasted iron pyrites : Roasted iron pyrites: With a copper content of 0,5 % or more by weight . . . Other Other (ECSC): Iron ores and concentrates, non-agglomerated: With an iron content of 42 % or more by weight ..... Other . Iron ore agglomerates (sinters, pellets, briquettes, etc.) . . Manganese ores and concentrates, including manganiferous iron ores and concentrates with a manganese content of 20 % or more by weight (ECSC): With a manganese content, by weight, of 20 % or more but less than 30 % Other Uranium ores and concentrates: Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Other 281.40 281.40 281.50 281.50 281.60 287.70 287.70 286.00 286.00 29. 12. 86 Official Journal of the European Communities 119 137 26.01 26.01 (cont'd) D 26.01-41 I 26.01-49 II E 26.01-50 I 26.01-60 II 26.01-71 III 26.01-73 IV 26.01-75 V 26.01-77 VI 26.01-81 VII VIII 26.01-82 a 26.01-84 b 26.01-86 IX 26.01-87 X 26.01-91 XI 26.01-93 XII 26.01-94 XIII 26.01-95 XIV 26.01-96 XV 26.01-97 XVI 26.01-99 XVII 26.02 26.02-10 A B 26.02-91 I 26.02-92 II 26.02-93 III 26.02-99 IV 26.03 A 26.03-11 I 26.03-16 II 26.03-30 B NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Thorium ores and concentrates: Monazite; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20% by weight (Euratom) Other 286.00 286.00 Other ores and concentrates: Lead. Zinc Copper . - Aluminium Tin Chromium Tungsten (Wolfram) Titanium: Ilmenite Other Niobium and tantalum Precious metals Antimony Molybdenum Zirconium . Nickel Vanadium Cobalt . . . Other . . . Slag, dross, scalings and similar waste from the manufacture of iron or steel: Blast-furnace dust (ECSC) Other Waste suitable for the recovery of iron or manganese . . . . Slag suitable for the extraction of titanium oxide Granulated dross (slag sand) Other Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds: Containing mainly zinc: Mattes Other Containing mainly lead 287.40 287.50 287.11 287.31 287.60 287.91 287.92 287.93 287.93 287.93 289.01 287.99 287.93 287.93 287.21 287.93 287.99 287.99 278.61 278.61 278.61 278.61 278.61 288.10 288.10 288.10 138 Official Journal of the European Communities 29 . 12 . 86 26 . 03 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 26.03-41 26.03-45 26.03-51 26.03-57 26.03-61 26.03-65 26.03-71 26.03-73 26.03-75 26.03-77 26.03-81 26.03-83 26.03-99 26.04-00 26.03 (cont'd) 26.04 C D E F G H IJ K L M N O P Containing mainly copper Containing mainly aluminium Containing mainly nickel Containing mainly niobium and tantalum Containing mainly tungsten ' Containing mainly vanadium Containing mainly tin . Containing mainly molybdenum Containing mainly titanium Containing mainly antimony Containing mainly cobalt Containing mainly zirconium . ·. Other Other slag and ash, including kelp 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 288.10 . 288.10 288,10 288.10 278.62  29 . 2 . 86 Official Journal of the European Communities 39 CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This Chapter does not cover: (a) Separate chemically defined organic compounds, other than chemically pure methane and propane which are to be classified in heading No 27.1 1 ; (b) Medicaments falling within heading No 30.03 ; or (c) Mixed unsaturated hydrocarbons falling within heading No 33.01 , 33.04 or 38.07 . 2 . Heading No 27.07 is to be taken to include products similar to those obtained by the distillation of high temperature coal tar but which are obtained by the distillation of low temperature coal tar or other mineral tars, by processing petroleum or by any other process , provided that the weight of the aromatic constituent exceeds that of the non-aromatic constituents . 3 . References in heading No 27.10 to petroleum oils and oils obtained from bituminous minerals are to be taken to include not only petroleum oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents . 4 . Heading No 27.13 is to be taken to include not only paraffin wax and the other products specified therein, but also similar products obtained by synthesis or by other processes . Additional Notes (') 1 . For the purposes of heading No 27.10: A. "Light oils " (subheading 27.10 A) means oils and preparations of which 90 % or more by volume (including losses) distils at 210 °C (ASTM D 86 method); B. "Special spirits " (subheading 27.10 A III a)) means light oils as defined in paragraph A above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5% and 90% (including losses) distil by volume; C. " White spirit " (subheading 27.10 A III a) 1) means special spirits as defined in paragraph B above with a flash point higher than 21 °C by the Abel-Pensky method (2); D. "Medium oils " (subheading 27.10 B) means oils and preparations of which less than 90 % by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ASTM D 86 method); E. "Heavy oils " (subheading 27.10 C) means oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ASTM D 86 method or ofwhich the distillation percentage at 250 °C cannot be determined by that method; F. "Gas oils " (subheading 27.10 C I) means heavy oils as defined in paragraph E above of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method); (') Unless otherwise stated, the term "ASTM method" means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (2) The term "Abel-Pensky method" means method DIN (Deutsche Industrienorm) 51755-Marz 1974 published by the DNA (Deutscher Narmenausschufi),Berlin 15. 140 Official Journal of the European Communities 29 . 12 . 86 G. "Fuel oils " (subheading 27.10 C II) means heavy oils as defined in paragraph E above (other than gas oils as defined in paragraph F above) which , for a corresponding diluted colour C, have a viscosity V: not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method;  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method; exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/viscosity V concordance table Colour C 0 0,5 1 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 7,5 and above Viscosity V I 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 II 7 7 '7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 The term "viscosity V" means the kinematic viscosity at 50 °C expressed in 10~6 m2 s~ l by the ASTM D 445 method. The term "diluted colour C" means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheading 27.10 C II does not cover heavy oils defined in paragraph E above for which it is not possible to determine:  the distillation percentage at 250 &lt;&gt;C by the ASTM D 86 method (zero shall be deemed to be a percentage);  the kinematic viscosity at 50 °C by the ASTM D 445 method;  or the diluted colour C by the ASTM D 1500 method. Such products fall within subheading 27.10 C III. 2. For the purposes of heading No 27.11 , the expressions "commercial propane " and "commercial butane " (subheading 27.11 B I) shall be taken to apply to products with a relative vapour pressure in the liquid state and at 37,8 °C of not more than 24 5 bars by the ASTM D 1267 method. 3. For the purposes of heading No 27.12, the expression "crude petroleum jelly " (subheading 27.12 A) shall be taken to apply to petroleum jelly of a natural colour higher than 4,5 by the ASTM D 1500 method. 4. For the purposes of subheading 27.13 B I, the term "crude " shall be taken to apply to products: (a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 x 10~* m2 s~ ' by the ASTM D 445 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 x 10~6 m2 s~ ] or higher bv the ASTM D 445 method. 5. For the purposes of headings Nos 27.10, 27.11 and 27.12 and subheading 27.13 B, the term "specificprocess " shall be taken to apply to the following operations: (a) vacuum distillation; (b) re-distillation by a very thorough fractionation process; (c) cracking; 29 . 12 . 86 Official Journal of the European Communities 14 (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride, neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth , activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (ij) isomerisation; (k) (in respect ofproducts of Subheading 27.10 C only) desulphurisaiion with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266 59 T method); (I) (in respect ofproducts of heading No 27.10 only) deparaffining by a process other than filtering; (m)(in respect of products of subheading 27.10 C only) treatment with hydrogen at a pressure of more than 20 bars and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheading 27,10 C III (e.g. hydrofinishing or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect of products of subheading 27.10 C 11 only) atmospheric distillation, on condition that less than 30% of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 27.10 A and 27.10 B shall be dutiable at the same rates as those provided for under subheading 27.10 C II c) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect ofproducts of subheading 27.10 C III only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the abovementioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such above ­ mentioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 6. The quantities ofproducts which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within subheadings 27.07 B I, 27.13 B, 27.14 C, 29.01 A I, 29.01 B II a) and 29.01 D I a) or headings Nos 27.10, 27.11 and 27.12 shall be dutiable at the same rates as those providedfor in respect of products "for other purposes ", according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within headings Nos 27.10, 27.11 and 27.12 or subheading 27.13 B which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation . 7. Subheading 27.10 C III c) covers only oils to be mixed with other oils, with the products of heading No 38.14 or with thickeners in order to produce oils, greases or lubricating preparations by enterprises which , because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of Additional Note 5 above relating to heading No 27.10, and which process such oils for resale in plants equipped with all the following: '  at least two storage tanks for the basic oils in bulk,  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation of additives, and  packaging equipment. ¢ These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. 142 Official Journal of the European Communities 29 . 12 . 86 27 . 01 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 27.01-11 27.01-14 27.01-16 27.01-18 27.01-90 27.02-10 27.02-30 27.03-10 27.03-30 27.04-11 27.04-19 27.04-30 27.04-80 27.05-00 27.06-00 27.07-11 27.07-19 27.07-21 27.07-25 27.07-29 27.01 A B 27.02 A B 27.03 A B 27.04 A I II B C 27.05 27.06 27.07 A I II B I I II III IV a b c Coal ; briquettes, ovoids and similar solid fuels manufactured from coal : Goal (ECSC): Anthracite . . Dry steam coal Coking coal Other Other (ECSC) . Lignite, whether or not agglomerated : Lignite (ECSC) Agglomerated lignite (ECSC) Peat (including peat litter), whether or not agglomerated : Agglomerated peat Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon : Coke and semi-coke of coal : For the manufacture of electrodes Other (ECSC) Coke and semi-coke of lignite (ECSC) Other Coal gas, water gas, producer gas and similar gases Tar distilled from coal, from lignite or from peat, and other mineral tars, including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products . . . Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter : Crude oils: Crude light oils of which 90% or more by volume distils at temperatures of up to 200 °C Other . . Benzole, toluole, xylole, solvent naphtha (heavy benzole); similar products as defined in Note 2 to this Chapter, of which 65 % or rrfore by volume distils at temperatures of up to 250 °C (including mixtures of petroleum spirit and ben ­ zole); sulphuretted toppings: For use as power or heating fuels : Benzole Xylole Other 322.10 322.20 322.20 322.20 323.11 322.30 323.12 322.40 323.13 323.21 323.21 323.22 323.22 341.50 335.21 335.25 335.25 335.22 335.24 335.25 thousand m 3 29 . 12 . 86 Official Journal of the European Communities 143 27 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.07-31 27.07-33 27.07-35 27.07-37 27.07-39 27.07-40 27.07-53 27.07-55 27.07-59 27.07-60 27.07-70 27.07-91 27.07-95 27.07-98 27.08-10 27.08-30 27.09-00 27.10-11 27.10-13 27.10-15 27.10-17 27.10-21 27.07 B (cont'd) II C D E F G I II 27.08 27.09 27.10 A I II III a 1 2 b a b c d e I II III a b A B 1 For other purposes: Benzole ...... Toluole Xylole Solvent naphtha Other Basic products Phenols: Cresob Xylenols Other, including mixtures ofphenols Naphthalene Anthracene Other: For the manufacture of the products of heading No 28.03 . Other: Creosote oils Other Pitch and pitch coke, obtained from coal ¡tar or from other mineral tars : Pitch coke Petroleum oils and oils obtained from bituminous minerals, crude Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations : - Light oils: For undergoing a specific process For undergoing chemical transformation by a process other than those specifÃ ­ed in respect of subheading 27.10 A I For other purposes: Special spirits: White spirit Other Other: Motor spirit, including aviation spirit 335.22 335.23 335.24 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.25 335.31 335.32 333.00 334.19 334.19 334.19 334.19 334.11  144 Official Journal of the European Communities 29 . 12 . 86 27 . 10 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 27.10-25 27.10-29 27.10-31 27.10-33 27.10-34 27.10-38 27.10-39 27.10-51 27.10-53 27.10-59 27.10-61 27.10-63 27.10-69 27.10-71 27.10-73 27.10-75 27.10-79 27.11-03 27.11-05 27.11-11 27.10 A III b (cont'd) B I II III C I a b c II a b c III a b c d 27.11 A I II B I a j 2 3 a 1 2 b Spirit type jet fuel . Other light oils . Medium oils: For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B I . . . For other purposes: Kerosene: Jet fuel Other Other Heavy oils : Gas oils: For undergoing a specific process For. undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C I a For other purposes Fuel oils : For undergoing a specific process . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 G II a For other purposes Lubricating oils ; other oils: For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C III a To be mixed in accordance with the terms of Additional Note 7 to this Chapter For other purposes Petroleum gases and other gaseous hydrocarbons : Propane of a purity not less than 99 %: For use as power or heating fuel For other purposes Other: Commercial propane and commercial butane: For undergoing a specific process ' 334.12 334.19 334.29 334.29 334.21 334.21 334.29 334.30 334.30 334.30 334.40 334.40 334.40 334.51 334.51 334.51 334.51 341.31 341.31 341.31  29 . 12 . 86 Official Journal of the European Communities 45 27 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.11-13 27.11-19 27.11-91 27.11-99 27.12-11 27.12-13 27.12-19 27.12-90 27.13-11 27.13-19 27.13-81 27.13-83 27.13-89 27.13-90 27.14-10 27.14-30 27.14-91 27.14-99 27.15-00 27.11 B I (cont'd) b c II a b 27.12 A I II III B 27.13 A I II B I a b c II 27.14 A B C I II 27.15 » For undergoing chemical transformation by a process other than those specified in respect of subheading 27.11 B I a . . . .* . . . For other purposes Other: In gaseous form Other . . . . Petroleum jelly : Crude: For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I . . For other purposes Other Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured : Ozokerite, lignite wax or peat wax (natural products): Crude Other Other: Crude: For undergoing a specific process For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 Bla For other purposes . Other Petroleum bitumen, petroleum coke and other residues of petro ­ leum oils or of oils obtained from bituminous minerals : Petroleum bitumen Petroleum coke . . . . Other: For the manufacture of the products of heading No 28.03 . Other . Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands 341.31 341.31 341.40 341.39 335.11 335.11 335.11 335.11 335.12 335.12 335.12 335.12 335.12 335.12 335.41 335.42 335.41 335.41 278.96  146 Official Journal of the European Communities 29 . 12 . 86 27 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.16-00 27.17-00 27.98-00 27.16 27.17 Bituminous mixtures based on natural asphalt, on natural bitu ­ men, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Electric current Goods of Chapter 27 declared as ships ' stores . 335.43 351.00 334.00 thou ­ sand kWh 29 . 12 . 86 147Official Journal of the European Communities SECTION VI PRODUCTS OF THE CHEMICAL AND ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radio-active ores) answering to a description in heading No 28.50 or 28.51 are to be classified in those headings and in no other heading of the Tariff. (b) Subject to paragraph (a) above, goods answering to a description in heading No 28.49 or 28.52 are to be classified in those headings and in no other heading of this Section . 2 . Subject to Note 1 above, goods classifiable within heading No 30.03, 30.04, 30.05 , 32.09, 33.06, 35.06, 37.08 or 38.11 by reason of being put up in measured doses or for sale by retail are to be classified in those headings and in no other heading of the Tariff. i 3 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are: (i) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (ii) imported together ; and (iii) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. CHAPTER 28 INORGANIC CHEMICALS ; ORGANIC AND INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE EARTH METALS, OF RADIO-ACTIVE ELEMENTS AND OF ISOTOPES Notes 1 . Except where their context or these Notes otherwise require, the headings of this Chapter are to be taken to apply only to: (a) Separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b) Products mentioned in (a) above dissolved in water; (c) Products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (d) The products mentioned in (a), (b) or (c) above with an added stabiliser necessary for their preservation or transport ; (e) The products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for some types of use rather than for general use . 148 Official Journal of the European Communities 29 . 12 . 86 2 . In addition to dithionites stabilised with organic substances and to sulphoxylates (heading No 28.36), carbonates and percarbonates of inorganic bases (heading No 28.42), cyanides and complex cyanides of inorganic bases (heading No 28.43 ) C^n&lt;f-&gt;teS T thiocyanates, of inorganic bases (heading No 28.44), organic products included in headingsNos 28 49 to 28.52 and metal and non-metal carbides (heading No 28.56), only the following compounds of carbon are also to be classified in the present Chapter: (a) Oxides of carbon ; hydrocyanic, fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading (b) O^yhalides of carbon (heading No 28.14); (c) Carbon disulphide (heading No 28.15); (d) Thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates, tellurocyanates, tetrathiocyanatodiamminochro ­ mates (reineckates) and other complex cyanates , of inorganic bases (heading No 28.48); (e) Solid hydrogen peroxide (heading No 28.54), carbon oxysulphide, thiocarbonyl halides, cyanogen, cyanogen halides . lts metaH *c derivatives (heading No 28.58) other than calcium cyanamide containing, not more thar 25 % by weight of nitrogen, calculated on the dry anhydrous product (Chapter 31 ). 3 . Subject to the provisions of Note 1 to Section VI, this Chapter does not cover: (a) Sodium chloride and magnesium oxide, whether or not chemically pure, and other products falling within Section V ; (b) Organo-inorganic compounds other than those mentioned in Note 2 above ; (c) Products mentioned in Note 1 , 2 , 3 or 4 of Chapter 31 ; (d) Inorganic products of a kind used as luminophores, falling within heading No 32.07 ; (e) Artificial graphite (heading No 38.01 ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; cultured crystals (other than optical elements) weighing not less than 2,5 grams each, of the halides of the alkali or of the alkaline-earth metals, of heading No 38.19 ; (f) Precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (headings Nos 71.02 to 71.04), and' precious metals and precious metal alloys, falling within Chapter 71 ; (g) The metals, whether or not chemically pure, and metal alloys, falling within any heading of Section XV; or (h) Optical elements, for example, of the halides of the alkali or of the alkaline-earth metals (headings No 90.01 ). 4 . Chemically defined complex acids consisting of a non-metal acid falling within sub-Chapter II and a metallic acid falling within sub-Chapter IV are to be classified in heading No 28.13 . 5 . Headings Nos 28.29 to 28.48 inclusive are to be taken to apply only to metallic or ammonium salts or peroxysalts . Except where the context otherwise requires , double or complex salts are to be classified in heading No 28.48 . 6 . Heading No 28.50 is to be taken to apply only to: (a) The following fissile chemical elements and isotopes: natural uranium and uranium isotopes 233 and 235 plutonium and plutonium isotopes ; (b) The following radio-active chemical elements: technetium, promethium, polonium, astatine, radon, francium , radium, actinium, protactinium, neptunium, americium and other elements of higher atomic number ; (c) All other radio-active isotopes, natural or artificial , including those of the precious metals and of the base metals of Sections XIV and XV; (d) Compounds, inorganic or organic, of these elements or isotopes , whether or not chemically defined and whether or not mixed together ; (e) Alloys (other than ferro-uranium), dispersions and cermets , containing any of these elements or isotopes or their inorganic or organic compounds ; 29 . 12 . 86 Official Journal of the European Communities 49 28.01 (f) Nuclear reactor cartridges, spent or irradiated . The term "isotopes" mentioned above and in headings Nos 28.50 and 28.51 includes "enriched isotopes", but does not include chemical elements which occur in nature as pure isotopes nor uranium depleted in U-235 . 4 7 . Heading No 28.55 is to be taken to include ferro-phosphorus containing 15% or more by weight of phosphorus and phosphor copper containing more than 8 % by weight of phosphorus . 8 . Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified in the present Chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods . When cut in the form of discs , wafers or similar forms, they fall in heading No 38.19 . Additional Note Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.01-10 28.01-30 28.01-50 28.01-70 28.02-00 28.03-10 28.03-20 28.03-30 28.03-80 28.04-10 28.04-30 28.04-40 28.04-50 28.04-60 28.04-70 28.04-91 28.04-93 28.01 A B C D 28.02 28.03 28.04 A B C I II III IV V A B C D a b I. CHEMICAL ELEMENTS Halogens (fluorine, chlorine, bromine, iodine): Fluorine . . Chlorine Bromine Iodine Sulphur, sublimed or precipitated ; colloidal sulphur Carbon (including carbon black): Methane black Acetylene black Anthracene black Other Hydrogen, rare gases and other non-metals : Hydrogen . . . Rare gases Other non-metals: Oxygen Selenium' Tellurium and arsenic Phosphorus Other: Nitrogen . .  Silicon containing not less than 99,99 % of silicon 522 . Ã 4 522.13 522.14 522.14 522.15 522.18 522.18 522.18 522.18 522.11 : 522.11 522.11 522.12 522.12 522.12 522.11 522.12 m3 i 1) m3 C 1 ) « m3 ( i ) m 3 (') (') At a pressure of 1 013 mbar and at a temperature of 15 °C. 134 Official Journal of the European Communities 29. 12. 86 28.04 28.04 C V (cont'd) 28.04-95 c 28.04-97 d 28.05 A 28.05-11 I 28.05-13 II 28.05-15 III 28.05-17 IV 28.05-30 B C 28.05-40 I 28.05-50 II D 28.05-71 I 28.05-79 II 28.06 28.06-10 A 28.06-90 B 28.08 28.08-11 A 28.08-30 B 28.09-00 28.09 28.10-00 28.10 28.12-00 28.12 28.13 28.13-10 A 28.13-15 B 28.13-20 C NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other silicon . . Boron 522.12 522.12 Alkali and alkaline-earth metals; rare earth metals, yttrium and scandium and intermixtures or interalloys thereof; mercury: Alkali metals: Sodium Potassium . . Lithium Caesium and rubidium Alkaline-earth metals Rare earth metals, yttrium and scandium and intermixtures or interalloys thereof: Intermixtures or interalloys Other Mercury: In flasks of a net capacity of 34,5 kg (standard weight), of a fob value, per flask, not exceeding 224 ECU Other 522.17 522.17 522.17 522.17 522.17 522.17 522.17 522.16 522.16 II. INORGANIC ACIDS AND OXYGEN COMPOUNDS OF NON-METALS Hydrochloric acid and chlorosulphuric acid: Hydrochloric acid (hydrogen chloride) Chlorosulphuric acid Sulphuric acid; oleum: Sulphuric acid Oleum Nitric acid; sulphonitric acids . 522.21 522.21 522.22 522.22 522.23 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-). Boric oxide and boric acid Other inorganic acids and oxygen compounds of non-metals (excluding water): Hydrogen fluoride (hydrofluoric acid) Sulphur dioxide Sulphur trioxide (sulphuric anhydride) 522.2^ 522.21 522.29 522.29 522.29 k g P2O5 29. 12 . 86 Official Journal of the European Communities 151 28 . 13 NIMEXE code CCT reference Statistical subdivision Description SÃ ¬TC code Supplementary unit 28.13-30 28.13-33 28.13-35 28.13-40 28.13-50 28.13-93 28.13-98 28.14-20 28.14-41 28.14-48 28.14-90 28.15-10 28.15-30 28.15-90 28.16-10 28.16-30 28.17-11 28.17-15 28.17-31 28.17-35 28.13 (cont'd) D E F G H IJ 28.14 A I II B 28.15 A B C 28.16 28.17 A B I II a b A B 7 II I II Nitrogen oxides Diarsenic trioxide Diarsenic pentaoxide and acids of arsenic Carbon dioxide Silicon dioxide : . . . . Other: Sulphur compounds Other III . HALOGEN AND SULPHUR COMPOUNDS OF NON-METALS Halides, oxyhalides and other halogen compounds of non-metals : Chlorides and oxychlorides of non-metals: Sulphur chlorides . . Other: Phosphorus chlorides and phosphorus oxychlorides Other Other halogen compounds of non-metals Sulphides of non-metals ; phosphorus trisulphide : Phosphorus sulphides ; phosphorus trisulphide Carbon disulphide IV INORGANIC BASES AND METALLIC OXIDES, HYDROXIDES AND PEROXIDES Ammonia, anhydrous or in aqueous solution : Anhydrous . . . . . . . . . In aqueous solution .... Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium : Sodium hydroxide (caustic soda): Solid In aqueous solution Potassium hydroxide (caustic potash): Solid In aqueous solution 522.29 522.29 522.29 522.29 522.29 522.29 522.29 522.31 522.31 522.31 522.31 522.32 522.32 522.32 522.51 522.51 522.52 522.53 522.54 522.54 kg NaOH kg KOH 152 Official Journal of the European Communities 29 . 12 . 86 28 . 17 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.17-50 28.18-01 28.18-10 28.18-30 28.19-00 28.20-11 28.20-15 28.20-30 28.21-10 28.21-30 28.22-10 28.22-90 28.23-00 28.24-00 28.25-00 28.27-20 28.27-80 28.28-05 28.28-10 28.28-21 I 28.17 (cont'd) C 28.18 A B C 28.19 28.20 A B 28.21 28.22 A B 28.23 28.24 28.25 28.27 28.28 A B C I I II A B A B Sodium peroxide and potassium peroxide Hydroxide and peroxide of magnesium ; oxides, hydroxides and peroxides, of strontium or barium : Magnesium hydroxide and magnesium peroxide Strontium oxide, strontium hydroxide and strontium peroxide Barium oxide, barium hydroxide and barium peroxide .... Zinc oxide and zinc peroxide Aluminium oxide and hydroxide ; artificial corundum : Aluminium oxide and aluminium hydroxide: Aluminium oxide Aluminium hydroxide Artificial corundum Chromium oxides and hydroxides : Chromium trioxide . Other Manganese oxides : Manganese dioxide Other Iron oxides and hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe2Ã 3 Cobalt oxides and hydroxides ; commercial cobalt oxides ..... Titanium oxides Lead oxides ; red lead and orange lead : Red lead and orange lead (trilead tetraoxide) Other Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides, hydroxides and peroxides : Hydrazine and hydroxylamine and their inorganic salts .... Lithium oxide and lithium hydroxide Calcium oxide, calcium hydroxide and calcium peroxide: Calcium oxide and calcium hydroxide 522.54 522.55 522.55 522.55 522.41 287.32 522.56 522.57 522.42 522.42 522.43 522.43 522.44 522.45 522.46 522.47 522.47 522.59 522.59 522.59  29 . 12 . 86 Official Journal of the European Communities 153 28.28 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.28-25 28.28-30 28.28-35 28.28-40 28.28-50 28.28-60 28.28-71 28.28-79 28.28-80 28.28-82 28.28-83 28.28-85 28.28-87 28.28-91 28.28-99 28.29-20 28.29-41 28.29-48 28.29-50 28.29-60 28.29-70 28.29-80 28.28 C (cont'd) II D E F G H IJ I II K L I II M N 28.29 A I II B I II III IV I II I II a b Calcium peroxide Beryllium oxide and beryllium hydroxide Tin oxides Nickel oxides and nickel hydroxides Molybdenum oxides and molybdenum hydroxides I Tungsten oxides and tungsten hydroxides Vanadium oxides and vanadium hydroxides: Divanadium pentaoxide (vanadic pentoxide) Other Zirconium oxide and germanium oxides: Zirconium oxide Germanium oxides Copper oxides and copper hydroxides: Copper oxides Copper hydroxides Mercury oxides Other: Antimony oxides , Other V. METALLIC SALTS AND PEROXYSALTS, OF INORGANIC ACIDS Fluorides ; fluorosilicates, fluoroborates and other complex fluor ­ ine salts : Fluorides: Of ammonium ; of sodium Other: Of aluminium Other Fluorosilicates, fluoroborates and other complex fluorine salts: Disodium hexafluorosilicate and dipotassium hexafluoro ­ silicate Dipotassium hexafluorozirconate Trisodium hexafluoroaluminate Other 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 522.59 523.11 523.11 523.11 523.1 1 523.11 523.11 523.11 » 154 Official Journal of the European Communities 29 . 12 . 86 28 . 30 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.30-12 28.30-16 28.30-20 28.30-31 28.30-35 28.30-40 28.30-51 28.30-55 28.30-60 28.30-71 28.30-79 28.30-80 28.30-90 28.30-93 28.30-95 28.30-98 28.31-31 28.31-40 28.31-61 28.31-99 28.32-14 28.32-18 28.32-20 28.32-30 28.30 A I II III IV V VI VII B I II C 28.31 A B C 28.32 A I II III a b a b a b a b I a b II I II a b Chlorides, oxychlorides, and hydroxychlorides ; bromides and oxybromides ; iodides and oxyiodides : Chlorides: Of ammonium; of aluminium: Of ammonium . . . . Of aluminium .... Of barium Of calcium; of magnesium: Of calcium Of magnesium Of iron Of cobalt ; of nickel: Of cobalt Of nickel Of tin Other: Ofzinc Other Oxychlorides and hydroxychlorides: Of copper; of lead Other Other: Bromides and oxybromides: Sodium bromide; potassium bromide Other Iodides and oxyiodides Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypo ­ bromites : Sodium hypochlorite and potassium hypochlorite Chlorites Other: Commercial calcium hypochlorite Other Chlorates and Perchlorates ; bromates and perbromates ; iodates and periodates : Chlorates: Of ammonium ; of sodium; of potassium: Ofsodium Of ammonium; ofpotassium Of barium Other 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.12 523.13 523.13 523.13 523.13 523.14 523.14 523.14 523.14  29 . 12 . 86 Official Journal of the European Communities 155 28 . 32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.32-40 28.32-50 28.32-60 28.32-70 28.32-90 28.35-10 28.35-20 28.35-41 28.35-43 28.35-45 28.35-47 28.35-51 28.35-59 28.36-00 28.37-10 28.37-30 28.38-10 28.38-25 28.38-27 28.38-41 28.38-43 28.38-45 28.38-47 28.38-49 28.38-50 28.32 (cont'd) B I II in ; IV C 28.35 A I II III B I II 28.36 28.37 28.38 A I II III IV V a b c d A B a b a b a b c Perchlorates: Of ammonium Of sodium . . Of potassium . Other Other Sulphides ; polysulphides : Sulphides: Of potassium ; of barium; of tin ; of mercury Of calcium ; of antimony; of iron Other: Ofsodium Of zinc Of cadmium Other Polysulphides: Of potassium ; of calcium ; of barium ; of iron^of tin .... Other Dithionites, including those stabilised with organic substances ; sulphoxylaies Sulphites and thiosulphates : Sulphites Thiosulphates Sulphates (including alums) and persulphates : Sulphates (excluding alums): Of sodium ; of cadmium Of potassium ; of copper: Ofpotassium Of copper Of barium ; of zinc: Of barium · . . . Of zinc Of magnesium ; of aluminium ; of chromium: Of magnesium Of aluminium Of chromium Of cobalt ; of titanium 523.14 523.14 523.14 523.14 523.14 523.15 523.15 523.15 523.15 523.15 523.15 523.15 523.15 523.16 523.17 523.17 523.18 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19  156 Official Journal of the European Communities 29 . 12 . 86 28 . 38 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.38-61 28.38-65 28.38-71 28.38-75 28.38-81 28.38-82 28.38-83 28.38-89 28.38-90 28.39-10 28.39-29 28.39-30 28.39-50 28.39-60 28.39-70 28.39-90 28.40-10 28.40-21 28.40-29 28.40-30 28.40-62 28.40-65 28.40-71 28.40-79 28.40-81 28.40-85 28.38 A (cont'd) VI VII VIII B I II III IV c 28.39 A B I II III IV V VI 28.40 A B I a b II a b a b 1 aa bb 2 aa bb 3 4 Of iron ; of nickel : Of iron Of nickel , Of mercury ; of lead Other Alums: Aluminium ammonium bis(sulphate) Aluminium potassium bis(sulphate) Chromium potassium bis(sulphate) Other Peroxosulphates (persulphates) Nitrites and nitrates : Nitrites Nitrates: Of sodium Of potassium Of barium ; of beryllium ; of cadmium; of cobalt ; of nickel . Of copper; of mercury Of lead Other Phosphites, hypophosphites and phosphates : Phosphonates (phosphites) and phosphinates (hypophos ­ Phosphates (including polyphosphates): Of ammonium : Polyphosphates Other Other: Polyphosphates Other phosphates: Of calcium: Calcium hydrogenorthophosphate ("dicalcium phos ­ phate") Other Ofsodium: Trisodium orthophosphate (tribasic sodium phosphate) Other ". Ofpotassium Other I 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.19 523.21 523.21 523.21 523.21 523.21 523.21 523.21 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22 523.22  29 . 12 ., 86 Official Journal of the European Communities 157 28 .42 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.42-20 28.42-31 28.42-35 28.42-40 28.42-50 28.42-61 28.42-65 28.42-68 28.42-71 28.42-72 28.42-74 28.42-81 28.42-89 28.42-90 28.43-21 28.43-25 28.43-30 28.43-40 28.43-91 28.43-99 28.44-10 28.44-30 28.44-50 28.45-10 28.42 A I II III IV V VI VII B 28.43 A I II III B 28.44 A B C 28.45 A a b a b a b c d e a b I II Carbonates and percarbonates ; commercial ammonium carbonate containing ammonium carbamate : Carbonates: Of ammonium (including commercial ammonium carbon ­ ate containing ammonium carbamate) Of sodium: Sodium carbonate (neutral) Other Of calcium Of magnesium ; of copper Of beryllium ; of cobalt ; of bismuth: Of beryllium; of cobalt . Of bismuth Of lithium Other: Ofpotassium Of barium Of lead Of strontium Other Peroxocarbonates (percarbonates) Cyanides and complex cyanides : Cyanides: * · Of sodium ; of potassium ; of calcium: Of sodium . . Ofpotassium; of calcium Of cadmium . . Other Complex cyanides: Hexacyanoferrates (ferrocyanides and ferricyanides) Other Fulminates, cyanates and thiocyanates : Fulminates Cyanates Thiocyanates . ' Silicates ; commercial sodium and potassium silicates : Of zirconium 523.24 523.23 523.24 523.24 523.24 523.24 523.24 523.24 523.24 523.24 523.24 , 523.24 523.24 523.24 523.25 523.25 523.25 523.25 523.25 523.25 523.26 523.26 523.26 523.27  158 Official Journal of the European Communities 29 . 12 . 86 28 . 45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.45 (cont 'd) B I a b II III IV 28.45-81 28.45-89 28.45-93 28.45-95 28.45-99 523.27 523.27 523.27 523.27 523.27 28.46 A I a b II 28.46-11 28.46-13 28.46-15 28.46-19 28.46-90 523.28 523.28 523.28 523.28 523.28 a b B 28.47 Other: Ofsodium: Metasilicate Other Ofpotassium Of lead Other Borates and perborates : Borates: Of sodium, anhydrous: For the manufacture of sodium peroxoborate Other Other: Of sodium, hydrated Other Peroxoborates (perborates) Salts of metallic acids (for example, chromates, permanganates, stannates): Aluminates Chromates, dichromates and perchromates: Chromates: Of lead; of zinc . Other Other: Sodium dichromate Other Manganites, manganates and permanganates Antimonates and molybdates Zincates and vanadates Other: Tungstates (wolframates) Other . . . Other salts and peroxysalts of inorganic acids, but not including azides : Salts, double salts or complex salts of selenium or tellurium acids 28.47-10 523.31A B I II a b a b 28.47-31 28.47-39 28.47-41 28.47-48 28.47-60 28.47-70 28.47-80 28.47-91 28.47-99 523.31 523.31 523.31 523.31 523.31 523.31 523.31 523.31 523.31 C D E F / II 28.48 28.48-10 A 523.29 1 29 . 12 . 86 Official Journal of the European Communities 159 28 . 48 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.48-20 28.48-63 28.48-65 28.48-71 28.48-81 28.48-99 28.49-10 28.49-19 28.49-30 28.49-52 28.49-54 2^.49-59 28.50-10 28.50-21 1 28.48 (cont'd) B I II III IV V 28.49 A I II B C I II 28.50 A a b a b I II a Other: Arsenates Double or complex phosphates Double or complex carbonates Double or complex silicates Other: Ammonium zinc trichloride (ammonium zinc chloride) . . . Other VI . MISCELLANEOUS Colloidal precious metals ; amalgams of precious metals ; salts and other compounds, inorganic or organic, of precious metals, including albuminates, proteinates, tannates and similar com ­ pounds, whether or not chemically defined : Colloidal precious metals: Silver Other Amalgams of precious metals Salts and other compounds, inorganic or organic, of precious metals : Of silver: Silver nitrate Other Of other precious metals Fissile chemical elements and isotopes ; other radio-active chem ­ ical elements and radio-active isotopes ; compounds, inorganic or organic, of such elements or isotopes, whether or not chemically defined ; alloys, dispersions and cermets, containing any of these elements, isotopes or compounds : Fissile chemical elements and isotopes ; compounds, alloys; dispersions and cermets, containing such elements or iso ­ topes, including spent or irradiated nuclear reactor fuel elements (cartridges) (Euratom): Spent or irradiated nuclear reactor fuel elements (cartridges) Other: Natural uranium, and compounds, alloys, dispersions and cermets thereof 523.29 523.29 523.29 523.29 523.29 523.29 523.32 523.32 523.32 523.32 523.32 523.32 524.10 524.10 g g fÃ ¬ssile isotopes kg U 160 29. 12. 86 28.50 28.50 A (cont'd) II b 1 28.50-41 aa 28.50-49 bb 2 28.50-51 aa 28.50-59 bb 28.50-80 B 28.51 1 28.51-10 A 28.51-90 B 28,52 A 28.52-11 I 28.52-19 B II 28.52-81 I 28.52-89 28.54 /&gt; 28.54-10 A 28.54-90 B 28.55 28.55-30 A B 28.55-91 28.55-98 / 28.55-91 28.55-98 II Official Journal of the European Communities NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other: Uranium, and compounds, alloys, dispersions and cer- mets thereof, with a U-235 or U-233 content by weight of: Less than 20% . . . ... 20 % or more Other: Mixtures of uranium and plutonium . . . . . Other Other Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50: Deuterium, deuterium oxide (heavy water) and other com- pounds of deuterium; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) Other 524.10 524.10 524.10 524.10 524.10 g fissile isotopes g fissile isotopes g fissile isotopes g fissile isotopes GBq 524.91 524.91 Compounds, inorganic or organic, of thorium, of uranium depleted in U-235, of rare earth metals, of yttrium or of scandium, whether or not mixed together: Of thorium or of uranium depleted in U-235, whether or not mixed together (Euratom): Of uranium depleted in U-235 Other Other: Of cerium Other 524.92 524.92 524.92 524.92 kg U Hydrogen peroxide (including solid hydrogen peroxide): Solid Other . . Phosphides, whether or not chemically defined: Of iron (ferro-phosphorus), containing 15 % or more by weight of phosphorus . Other: Of copper Other 523.92 523.91 523.91 523.92 523.92 29 . 12 . 86 Official Journal of the European Communities 161 28 . 56 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 28.56-10 28.56-30 28.56-50 28.56-71 28.56-73 28.56-90 28.57-10 28.57-20 28.57-30 28.57-40 28.57-50 28.58-10 28.58-20 28.58-80 28.56 A Ã  C D E - 28.57 A B C D E 28.58 A B C / II Carbides, whether or not chemically defined : Of silicon Of boron Of calcium Of aluminium; of chromium ; of molybdenum ; of tungsten ; of - vanadium ; of tantalum; of titanium: Of tungsten Other Other , Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined : Hydrides Nitrides Azides Silicides Borides Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : Distilled and conductivity water and water of similar purity . Liquid air (whether or not rare gases have been removed); compressed air Other 523.94 523.94 523.93 523.94 523.94 523.94 523.95 523.95 523.95 523.95 523.95 523.99 523.99 523.99  162 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires, the headings of this Chapter are to be taken to apply only to : (a) Separate chemically defined organic compounds, whether or not containing impurities ; (b) Mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) The products of headings Nos 29.38 to 29.42 inclusive, or the sugar ethers and sugar esters, and their salts , of heading No 29.43 , or the products of heading No 29.44, whether or not chemically defined ; (d) Products mentioned in (a), (b) or (c) above dissolved in water ; (e) Products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (f) The products mentioned in (a), (b), (c), (d) or (e) above with an added stabiliser necessary for their preservation or transport ; (g) The products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for some types of use rather than for general use ; (h) The following products, diluted to standard strengths, for the production of azo dyes: diazonium salts , couplers used for these salts and diazotisable amines and their salts . 2 . This Chapter does not cover: (a) Goods falling within heading No 15.04 or glycerol (heading No 15.11 ); (b) Ethyl alcohol (heading No 22.08 or 22.09); (c) Methane and propane (heading No 27.11 ); (d) The compounds of carbon mentioned in Note 2 of Chapter 28 ; (e) Urea (heading No 31.02 or 31.05 as the case may be); (f) Colouring matter of vegetable or animal origin (heading No 32.04); synthetic organic dyestuffs (including pigment dyestuffs), synthetic organic products of a kind used as luminophores and products of the kind known as optical bleaching agents substantive to the fibre and natural indigo (heading No 32.05) and dyes or other colouring matter put up in forms or packings of a kind sold by retail (heading No 32.09); (g) Enzymes (heading No 35.07); (h) Metaldehyde, hexamethylenetetramine and similar substances put up in forms (for example, tablets , sticks, or similar forms) for use as fuels, and liquid fuels of a kind used in mechanical lighters in containers of a capacity not exceeding 300 cm3 (heading No 36.08); (ij) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 38.17 ; ink removers put up in packings for sale by retail, of heading No 38.19 ; or (k) Optical elements , for example, of ethylenediamine tartrate (heading No 90.01 ). 3 . Goods which could be included in two or more of the headings of this Chapter are to be classified in the latest of those headings . 29 . 12 . 86 Official Journal of the European Gommunities 163 29 . 01 4. Unless otherwise stipulated in the subheadings of headings Nos 29.03 to 29.05 , 29.07 to 29.10, 29.12 to 29.21 , inclusive, and 29.22 and 29.23, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives is to be taken to include a reference to any combinations of these derivatives (for example, sulphohalogenated, nitrohalogenated, nitrosulphonated and nitrosulphohalogenated derivatives) . Nitro and nitroso groups are not to be taken as nitrogen-functions for the purpose of heading No 29.30. 5 . (a) The esters of acid-function organic compounds falling within sub-Chapters I to VII with organic compounds of these sub-Chapters are to be classified with that compound which is classified in the heading placed last in the sub-Chapters . (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-Chapters I to VII are to be classified with the corresponding acid-function compounds. (c) The salts of the esters referred to in paragraph (a) or (b) above with inorganic bases are to be classified with the corresponding esters . (d) The salts of other acid- or phenol-function organic compounds falling within sub-Chapters I to VII with inorganic bases are to be classified with the corresponding acid- or phenol-function organic compounds . (e) Halides of carboxylie acids are to be classified with the corresponding acids . 6 . The compounds of headings Nos 29.31 to 29.34 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms . Heading No 29.31 {organo-sulphur compounds) and heading No 29.34 (other organo-inorganic compounds) are to be taken not to include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur and of halogens which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading No 29.35 (heterocyclic compounds) is to be taken not to include internal ethers, internal hemiacetals, methylene ethers of orthodihydric phenols, epoxides with three or four member rings, cyclic acetals, cyclic polymers of aldehydes, of thioaldehydes or of aldimines, anhydrides of polybasic acids, cyclic esters of polyhydric alcohols with polybasic acids , cyclic ureides and cyclic thioureides, imides of polybasic acids, hexamethylenetetramine and trimethylenetrinitramine . Additional Note Within any one heading, derivatives of a chemical compound (or a group of chemical compounds) falling within a subheading are to be classified, unless otherwise stipulated, within that subheading, provided that, in the same series of subheadings, there exists no final subheading "other" (with no additional text). If such a subheading exists, the derivatives in question shall be classified under that final subheading "other". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.01-11 29.01 A I I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Hydrocarbons : Acyclic: For use as power or heating fuels 511.19 64 Official Journal of the European Communities 29 . 12 . 86 29 . 01 Supplementary unit NIMEXE code CCT reference Statistical subdivision Description SITC code 29.01-14 29.01-22 29.01-24 29.01-25 29.01-29 29.01-31 29.01-33 29.01-36 29.01-39 29.01-51 29.01-59 29.01-61 29.01-63 29.01-64 29.01-65 29.01-66 29.01-67 29.01-68 29.01-71 29.01-73 29.01-75 29.01-77 29.01-79 29.01-81 29.01-99 29.01 A (cont'd) II B I II a b C I II D I a b II III IV V VI VII a b 1 2 3 4 1 2 1 2 3 aa bb . cc dd a b For other purposes: Saturated Unsaturated: Ethylene Propene (propylene) Butenes (butylenes), butadienes and methylbutadienes . Other Cyclanes and cyclenes: Azulene and its alkyl derivatives Other: For use as power or heating fuels For other purposes: Cyclohexane ·' Other Cycloterpenes: Pinenes, camphene and dipentene Other Aromatic: Benzene, toluene and xylenes : For use as power or heating fuels For other purposes: Benzene Toluene Xylenes: o-Xylene . m-Xylene p-Xylene Mixed isomers Styrene Ethylbenzene Curnene (isopropylbenzene) Naphthalene and anthracene: Naphthalene Anthracene . . . Biphenyl and terphenyls Other 511.19 511.11 511.12 511.13 ­ 511.19 511.29 511.29 511.21 511.29 511.29 511.29 511.29 511.22 511.23 511.24 511.24 511.24 511.24 511.25 511.26 511.29 511.29 511.29 511.29 511.29 29 . 12 . 86 Official Journal of the European Communities 165 29 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.02-10 29.02-21 29.02-23 29.02-24 29.02-25 29.02-26 29.02-29 29.02-31 29.02-33 29.02-35 29.02-36 29.02-38 29.02-40 29.02-60 29.02-70 29.02-81 29.02-89 29.02-91 29.02-93 29.02-95 29.02-98 29.03-10 29.03-31 29.03-39 2903-51 29.03-59 29.02 A I II a 1 2 b III IV V B C 29.03 A B I II G I II aa bb cc dd ee 1 2 3 4 5 I II I II III IV Halogenated derivatives of hydrocarbons : Halogenated derivatives of acyclic hydrocarbons: Fluorides , Chlorides: Saturated: Chloromethane and chloroethane Other: Dichloromethane (methylene dichloride) Chloroform (trichloromethane) Carbon tetrachloride 1 ,2-Dichloroethane (ethylene dichloride) Other Unsaturated: Chloroethylene (vinyl chloride) Trichloroethylene Tetrachloroethylene (perchloroethylene) 3-Chloropropene (allyl chloride) and 3-chloro-2-methyl ­ propene (methallyl chloride) Other Bromides Iodides Mixed derivatives Halogenated derivatives of cyclanes, cyclenes and cycloter ­ penes: Hexachlorocyclohexanes Other Halogenated derivatives of aromatic hydrocarbons: Chlorobenzene . . . 1 , 4-Dichlorobenzene 1 , 1 , l-Trichlorobis(chlorophenyl)ethane (DDT) Other . Sulphonated, nitrated or nitrosated derivatives of hydrocarbons : Sulphonated derivatives Nitrated and nitrosated derivatives: Trinitrotoluenes and dinitronaphthalenes Other Mixed derivatives: Sulphohalogenated derivatives Other 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.31 511.32 511.33 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.39 511.40 511.40 511.40 511.40 511.40  166 Official Journal of the European Communities 29 . 12 . 86 29 . 04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.04-11 29.04-12 29.04-14 29.04-16 29.04-18 29.04-21 29.04-22 29.04-24 29.04 25 29.04-27 29.04-31 29.04-35 29.04-39 29.04-61 29.04-62 29.04-64 29.04-65 29.04-66 29.04-67 29.04-71 29.04-73 29.04-75 29.04 A I II III a b IV V B I II C I II III a 1 2 1 2 a 1 2 b c a b a b c d e f II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : Saturated monohydric alcohols: Methanol (methyl alcohol) Propan- 1 -ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) Butanol and isomers thereof: 2-Methylpropan-2-ol ( tert-butyl alcohol) Other: Butan-l-ol (normal butyl alcohol) Other Pentanol (amyl alcohol) and isomers thereof Other: Octyl alcohols: 2-Ethylhexan-l-ol Other Dodecyl, stearyl and cetyl alcohols Other Unsaturated monohydric alcohols : Allyl alcohol Other: Geraniol, citronellol, linaloi, rhodinol and nerol . . Other Polyhydric alcohols : Diols, triols and tetraols : Ethylene glycol Propylene glycol 2-Methylpentane-2,4-diol (hexylene glycol) Other diols Pentaerythritol Triols and other tetraols D-Mannitol (mannitol) D-Glucitol (sorbitol): In aqueous solution : Containing 2 % or less by weight of D-mannitol, calcu ­ lated on the D-glucitol content Other 512.11 512.12 512.13 512.13 512.13 512.19 512.14 512.14 512.19 512.19 512.19 512.19 512.19 512.15 512.19 512.19 512.19 512.19 512.19 512.19 512.19 512.19 I 29 . 12 . 86 Official Journal of the European Communities 167 29 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.04-77 29.04-79 29.04-80 29.04-90 29.05-11 29.05-13 29.05-15 29.05-16 29.05-19 29.05-31 29.05-51 29.05-55 29.05-59 29.06-11 29.06-12 29.06-14 29.06-15 29.06-17 29.06-18 29.06-31 29.06-33 29.04 C III (cont'd) b 1 2 IV V 29.05 A I II III IV B I II 29.06 A I II III IV B I II a b a b c a b a b Other: Containing 2 % or less by weight of D-mannitol , calcu ­ lated on the D-glucitol content Other . . ' Other polyhydric alcohols Halogenated, sulphonated, nitrated or nitrosated deriva ­ tives of polyhydric alcohols Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : Cyclanic, cyclenic and cycloterpenic: Cyclohexanol, methylcyclohexanols and dimethylcyclohex ­ anols Menthol Sterols and inositols : Sterols Inositols · · · , Other Aromatic: Cinnamyl alcohol Other: Benzyl alcohol . . . . 2-Phenylethanol (phenylethyl alcohol) Other III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Phenols and phenol-alcohols : Monophenols: Phenol and its salts Cresols, xylenols, and their salts: Cresols and their salts Xylenols and their salts Naphthols and their salts Other: Octylphenol, nonylphenol and their salts Other Polyphenols : Resorcinol and its salts Hydroquinone (quinol) 512.19 512.19 512.19 512.19 512.20 512.20 512.20 ¢ 512.20 512.20 512.20 512.20 512.20 512.20 512.34 512.35 512.36 512.36 512.36 512.36 512.36 512.36  168 Official Journal of the European Communities 29 . 12 . 86 29 . 06 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.06-35 29.06-37 29.06-38 29.06-50 29.07-10 29.07-30 29.07-51 29.07-55 29.07-61 29.07-69 29.07-70 29.08-11 29.08-12 29.08-14 29.08-15 29.08-16 29.08-18 29.08-32 29.06 B (cont'd) III IV v c 29.07 A B C I II III D 29.08 A I a b II III a b c B I a b a Dihydroxynaphthalenes and their salts 4,4/-Isopropylidenediphenol (2,2-bis(4-hydroxyphenyl)pro ­ pane, bisphenol A) Other Phenol-alcohols Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols : Halogenated derivatives Sulphonated derivatives Nitrated and nitrosated derivatives: Picric acid (2,4,6-trinitrophenol); lead styphnate (lead trin ­ itroresorcinoxide); trinitroxylenols and their salts Dinitrocresols ; trinitro-m-cresol . . . , Other: Dinoseb (ISO) Other Mixed derivatives IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, EPOXIDES WITH A THREE OR FOUR MEMBER RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alco ­ hol peroxides and ether peroxides, and their halogenated, sulph ­ onated, nitrated or nitrosated derivatives : Ethers : Acyclic: Diethyl ether and dichlorodiethyl ethers Other Cyclanic, cyclenic and cycloterpenic Aromatic: 4- /er/-Butyl-3-methoxy-2,6-dinitrotoluene Diphenyl ether Other . . Ether-alcohols: Acyclic: 2,2'-Oxydiethanol (diethylene glycol) 512.36 512.36 512.36 512.36 512.37 512.37 512.37 512.37 512.37 512.37 512.37 516.11 516.11 516.11 516.11 516.11 516.11 516.11  29 . 12 . 86 Official Journal of the European Communities 169 29 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.08-33 29,08-35 29.08-37 29.08-39 29.08-40 29.08-51 29.08-59 29.08-91 29.08-99 29.09-01 29.09-10 29.09-30 29.09-80 29.10-10 29.10-90 29.11-12 29.11-13 29.11-17 29.11-18 29.11-30 29.08 B I (cont'd) II C I II D 29.09 A B 29.10 A B 29.11 A I II III IV B f b J 2 3 c I II I II III m . - . Monoethers of ethylene glycol and 2,2'-oxydiethanol (diethylene glycol): 2-Methoxyethanol (ethylene glycol monomethyl ether) and 2-(2-methoxyethoxy)ethanol (diethylene glycol mon ­ omethyl ether) 2-Butoxyethanol (ethylene glycol monobutyl ether) and 2-(2-butoxyethoxy)ethanol (diethylene glycol monobutyl ether) Other . Other Cyclic Ether-phenols and ether-alcohol-phenois: Guaiacol ; potassium guaiacolsulphonates Other Alcohol peroxides and ether peroxides: Dicumyl peroxide Other Epoxides, epoxyalcohols, epoxyphenols and epoxy-ethers, with a three or four member ring, and their haiogenated, sulphonated, nitrated or nitrosated derivatives : 1-Chloro-2,3-epoxypropane (epichlorhydrin) Other: Oxirane (ethylene oxide) Methyloxirane (propylene oxide) Other AcetÃ ¡is and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their haiogenated, sulphonated, nitrated or nitrosated derivatives : 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether (piperonyl butoxide) V. ALDEHYDE-FUNCTION COMPOUNDS Aldehydes, aldehyde-alcohols, aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes ; cyclic polymers of aldehydes ; paraformaldehyde : Acyclic aldehydes: Formaldehyde (methanal) Acetaldehyde (ethanal) . Butyraldehyde (butanal) Other Cyclanic, cyclenic and cycloterpenic aldehydes 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.11 516.19 516.13 516.14 516.19 516.12 516.12 516.21 516.21 516.21 516.21 516.21 » 170 Official Journal of the European Communities 29 . 12 . 86 29 . 11 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.11-51 29.11-53 29.11-59 29.11-70 29.11-81 29.11-83 29.11-85 29.11-91 29.11-93 29.11-97 29.12-00 29.13-11 29.13-12 29.13-13 29.13-16 29.13-18 29.13-21 29.13-23 29.13-25 29.13-26 29.11 (cont'd) C I II D E I II F I II G 29.12 29.13 A I II B I ' a b II a b a b / a b c d a b -  -" -* - Aromatic aldehydes : Cinnamaldehyde Other: Benzaldehyde Other Aldehyde-alcohols . Aldehyde-ethers, aldehyde-phenols and other single or com ­ plex oxygen-function aldehydes: Vanillin (4-hydroxy-3-methoxybenzaldehyde) and 3-ethoxy ­ 4-hydroxybenzaldehyde ("ethylvanillin"): Vanillin (4-hydroxy-3-methoxybenzaldehyde) 3-Ethoxy-4-hydroxybenzaldehyde ("ethylvanillin ") Other Cyclic polymers of aldehydes: 1,3,5-Trioxane Other Polyformaldehyde (paraformaldehyde) Halogenated, sulphonated, nitrated or nitrosated derivatives of products falling within heading No 29.11 VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTiON COMPOUNDS Ketones, ketone-alcohols, ketone-phenols, ketone ­ aldehydes, quinones, quinone-alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen ­ function ketones and quinones, and their halogenated, sulpho ­ nated, nitrated or nitrosated derivatives : Acyclic ketones: Monoketones: Acetone . . Butan-2-one (ethyl methyl ketone) 4-Methylpentan-2-one (methyl isobutyl ketone) Other Polyketones Cyclanic, cyclenic and cycloterpenic ketones: Bornan-2-one (camphor): Natural crude Other (natural refined and synthetic) Other: Cyclohexanone, methylcyclohexanones Ionones and methylionones 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.21 516.22 516.23 516.24 516.29 516.29 516.29 516.29 516.29 5 Ã  6.29 516.29  29 . 12 . 86 Official Journal of the European Communities 171 29 . 13 NIMEXE code CCT reference " Statistical subdivision Description SITC code Supplementary unit 29.13-28 29.13-31 29.13-33 29.13-39 29.13-42 29.13-43 29.13-45 29.13-50 29.13-61 29.13-69 29.13-71 29.13-78 29.14-12 29.14-13 29.14-14 ' 29.14-17 29.14-23 29.14-25 29.14-29 29.13 B II (cont'd) C I II III D I a b II E F G I II 29.14 A I II a b 1 2 3 c I II a » b c ' Other . Aromatic ketones: Methyl naphthyl ketones (acetonaphthones) 4-Phenylbutenone (benzylidenacetone) Other Ketone-alcohols and ketone-aldehydes: Acyclic, cyclanic, cyclenic and cycloterpenic: 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) . . Other Aromatic Ketone-phenols and other single or complex oxygen-function ketones Quinones, quinone-aleohols, quinone-phenols, quinone-alde ­ hydes and other single or complex oxygen-function quinones: Anthraquinone Other Halogenated, sulphonated, nitrated or nitrosated derivatives: 4'-ter/-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone (musk ketone) Other VII . CARBOXYLIC ACIDS, AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : Saturated acyclic monocarboxylic acids: Formic acid and its salts and esters: Formic acid Salts offormic acid Esters offormic acid Acetic acid and its salts and esters : Acetic acid ' Salts of acetic acid: Sodium acetate Cobalt acetates Other 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 516.29 513.79 513.79 513.79 513.71 513.71 513.71 513.71  172 Official Journal of the European Communities 29 . 12 . 86 29 . 14 Supplementary unit NIMEXE code CCT reference Statistical subdivision Description SITC code 29.14-31 29.14-32 29.14-33 29.14-35 29.14-37 29.14-38 29.14-39 29.14-41 29.14-43 29.14-45 29.14-47 29.14-49 29.14-53 29.14-55 29.14-57 29.14-59 29.14-61 29.14-62 29.14-64 29.14-65 29.14-66 29.14-67 29.14-68 29.14-69 29.14 A II (cont'd) c 1 2 3 4 III IV v VI VII VIII IX a b X a b i 2 XI aa bb cc aa bb cc dd aa bb aa bb a b Esters of acetic acid: Ethyl acetate, vinyl acetate, propyl acetate and iso ­ propyl acetate: Ethyl acetate Vinyl acetate Propyl acetate and isopropyl acetate Methyl acetate, butyl acetate, isobutyl acetate, pentyj acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates: Methyl acetate Butyl acetate Isobutyl acetate Pentyl acetate (amyl acetate), isopentyl acetate (iso ­ amyl acetate) and glycerol acetates /*-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane- 1 ,2 -diol Other: 2-Ethoxyethyl acetate (ethylglycol acetate) Other Acetic anhydride Acetyl halides Bromoacetic acids and their salts and esters Propionic acid and its salts and esters Butyric acid and isobutyric acid and their salts and esters . Valeric acid and its isomers and their salts and esters .... Palmitic acid and its salts and esters: Palmitic acid Salts and esters of palmitic acid Stearic acid and its salts and esters : Stearic acid Salts and esters of stearic acid: Zinc stearate and magnesium stearate . Other: Salts of stearic acid Esters ofstearic acid . Other: MÃ ²no-, di- and trichloroacetic acids and their salts and esters Other 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.72 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 29 . 12 . 86 Official Journal of the European Communities 173 29 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.14-71 29.14-73 29.14-74 29.14-76 29.14-77 29.14-81 29.14-83 29.14-86 29.14-91 29.14-93 29.14-95 29.14-96 29.14-98 29.15-11 29.15-12 29.15-14 29.15-16 29.15-17 29.15-21 29.15-23 29.15-27 29.15-30 29.15-40 29.14 (cont'd) B I II a b III a b IV a b c - D I II III IV 29.15 A I II III IV a b V B C Ã  ­ a b a b c Unsaturated acyclic monocarboxylic acids: Methacrylic acid and its salts and esters Undecenoic acids and their salts and esters : Undecenoic acids Salts and esters of undecenoic acids Oleic acid and its salts and esters: Oleic acid Salts and esters of oleic acid Other: Hexa-2,4-dienoic acid (sorbic acid) and acrylic acid . . . Other Cyclanic, cyclenic and cycloterpenic monocarboxylic acids . . Aromatic monocarboxylic acids: Benzoic acid and its salts and esters Benzoyl chloride Phenylacetic acid and its salts and esters Other: Dibenzoyl peroxide (benzoyl peroxide) Other Polycarboxylic acids and their anhydrides* halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : Acyclic polycarboxylic acids: Oxalic acid and its salts and esters Malonic acid and adipic acid and their salts and esters: Malonic acid and its salts and esters Adipic acid and its salts Esters of adipic acid Maleic anhydride Azelaic acid and sebacic acid and their salts and esters: Azelaic acid and sebacic acid Salts and esters of azelaic acid and sebacic acid Other Cyclanic, cyclenic and cycloterpenic polycarboxylic acids . . Aromatic polycarboxylic acids: Phthalic anhydride 513.73 513.79 513,79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.79 513.89 513.89 513.89 513.89 513.81 513.89 513.89 513.89 513.89 513.82  174 Official Journal of the European Communities 29 . 12 . 86 29.15 NIMEXE code CCT reference Statistical - subdivision Description SITC code Supplementary unit 29.15-51 29.15-59 29.15-61 29.15-63 29.15-65 29.15-71 29.15-75 29.16-11 29.16-13 29.16-16 29.16-18 29.16-21 29.16-29 29.16-31 29.16-33 29.16-36 29.16-41 29.16-45 29.16-51 29.16-53 29.16-55 29.16-57 29.16-59 29.15 C (cont'd) II III 29.16 A I II III IV a b V VI VII VIII a b B I a b c 1 2 d a b a b c d e a b Terephthalic acid and its salts and esters: Terephthalic acid and its salts Esters of terephthalic acid Other: Dibutyl phthalates (ortho) Dioctyl phthalates Diisooctyl, diisononyl and diisodecyl phthalates Other esters ofphthalic acids Other Carboxylic acids with alcohol, phenol, aldehyde or ketone func ­ tion and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : Carboxylic acids with alcohol function: Lactic acid and its salts and esters Malic acid and its salts and esters Tartaric acid and its salts and esters: Tartaric acid Other ; Citric acid and its salts and esters : Citric acid Other Gluconic acid and its salts and esters Mandelic acid (phenylglycollic acid) and its salts and esters Cholic acid and 3a,12a-dihydroxy-5Ã -cholan-24-oic acid (deoxycholic acid) and their salts and esters Other: Acyclic Cyclic Carboxylic acids with phenol function: Salicylic acid and O-acetylsalicylic acid and their salts and esters: Salicylic acid . . . . . Salts of salicylic acid Esters of salicylic acid: Methyl salicylate and phenyl salicylate (salol) ..... Other O-Acetylsalicylic acid and its salts and esters 513.89 513.84 513.89 513.83 513.89 513.89 513.89 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90  29 . 12 . 86 Official Journal of the European Communities 175 29.16 Statistical subdivision Description Sulphosalicylic acids and their salts and esters 4-Hydroxybenzoic acid and its salts and esters Gallic acid (3,4,5-trihydroxybenzoic acid) and its salts and esters : Gallic acid (3,4,5-trihydroxybenzoic acid) . NIMEXE code CCT reference 29.16-61 29.16-63 29.16-65 29.16-67 29.16-71 29.16-75 29.16-81 29.16-85 29.16-89 29.16-90 29.19-10 29.19-31 29.19-39 29.19-91 29.19-99 29.21-10 29.21-20 29.21-90 29.16 B (cont'd) II III IV a b V VI c I II III D 29.19 A B C 29.21 A B I II SITC code 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 513.90 516.31 516.31 516.31 516.31 516.31 516.39 516.39 516.39 Supplementary unit Salts and esters of gallic acid (3,4,5-trihydroxybenzoic acid) Hydroxynaphthoic acids and their salts and esters Other Carboxylic acids with aldehyde or ketone function : Dehydrocholic acid (INN) and its salts Ethyl acetoacetate and its salts Other Other single or complex oxygen-function carboxylic acids . . VIII . INORGANIC ESTERS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Phosphoric esters and their salts, including lactophosphates, and their halogenated, sulphonated, nitrated or nitrosated derivatives : myo-Inositol hexakis(dihydrogen phosphate) (phytic acid) and its salts (phytates) and lactophosphates Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates and tris(2-chloroethyl) phosphate: Tritolylphosphates Tributyl phosphates, triphenyl phosphate, trixylyl phosphates and tris(2-chloroethyl) phosphate Other: Glycerophosphoric acids and glycerophosphates; o-methox ­ yphenyl phosphate (guaiacol phosphate) Other Other esters of mineral acids (excluding halides) and their salts, and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives : / II I II ft Sulphuric esters and carbonic esters and their salts , and their halogenated, sulphonated, nitrated or nitrosated derivatives . Other products: 'l Ethylene dinitrate (ethylene glycol dinitrate), D-mannitol hexanitrate, glycerol trinitrate, pentaerythritol tetranitrate (penthrite) and oxydiethylene dinitrate (digol dinitrate) . . . Other 176 Official Journal of the European Communities 29 . 12 . 86 29 . 22 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.22-01 29.22-09 29.22-13 29.22-14 29.22-16 29.22-18 29.22-21 29.22-25 29.22-29 29.22-31 29.22-39 29.22-43 29.22-49 29.22-51 29.22-52 29.22-54 29.22-55 29.22-61 29.22-69 29.22 A I II III B I II C I II D I II HI IV V a b a b a b c a b a b a b IX . NITROGEN-FUNCTION COMPOUNDS Amine-function compounds : Acyclic monoamines: Methylamine, dimethylamine and trimethylamine, and their salts; Methylamine, dimethylamine and trimethylamine Salts Diethylamine and its salts Other: Triethylamine and its salts Isopropylamine and its salts Other Acyclic polyamines: Hexamethylenediamine and its salts Other: Ethylenediamine (diaminoethane) and its salts Other Cyclanic, cyclenic and cycloterpenic mono- and poly-amines: Cyclohexylamine, cyclohexyldimethylamine, and their salts Other Aromatic monoamines: Aniline and its halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts: Aniline and its salts Other N-Methyl-TV, 2,4,6-tetranitroaniline (tetryl) Toluidines and their halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts: Toluidines and their salts Other Xylidines and their halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts Diphenylamine and its halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts: Dipicrylamine (hexyl) . . . . Other 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514.50 514,50 514.50 514.50 514.50  29 . 12 . 86 Official Journal of the European Communities 177 29 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.22-71 29.22-79 29.22-80 29.22-91 29.22-99 29.23-11 29.23-14 29.23-16 29.23-17 29.23-19 29.23-31 29.23-39 29.23-50 29.23-71 29.23-73 29.23-75 29.23-77 29.23-78 29.23-79 29.23-90 29.24-10 29.22 D (cont'd) VI a b VII E I II 29.23 A I II B I II C D I II III IV V E 29.24 A a b c d a b 1-Naphthylamine and 2-naphthylamine and their halogenated, sulphonated, nitrated and nitrosated deriva ­ tives, and their salts: 2-Naphthylamine and its salts . Other . . Other Aromatic polyamines: Phenylenediamines and methylphenylenediamines (diamin ­ otoluenes), and their halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts . Other . Single or complex oxygen-function amino-compounds : Amino-alcohols and their ethers and esters: 2-Aminoethanol (ethanolamine) and its salts Other: Diethanolamine and its salts 2, 2',2 " Nitrilotriethano! (triethanolamine) and its salts . . . Aminoarylethanols and their salts Other Amino-naphthols and other amino-phenols ; amino ­ arylethers ; amino-arylesters: Anisidines, dimethoxybiphenylylenediamines (bianisidines), phenetidines, and their salts . Other . Amino-aldehydes ; amino-ketones ; amino-quinones Amino-acids: Lysine and its esters, and their salts Sarcosine and its salts Glutamic acid and its salts Glycine . · Other: 4-Aminobenzoic acid (g-aminobenzoic acid) and its salts and esters Other Amino-alcohol-phenols ; amino-acid-phenols ; other single or complex oxygen-function amino-compounds Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipins : Lecithins and other phosphoaminolipins 514.50 514.50 514.50 514.50 514.50 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.60 514.81  178 Official Journal of the European Communities 29 . 12 . 86 29 . 24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.24-20 29.24-80 29.25-13 29.25-15 29.25-19 29.25-31 29.25-39 29.25-41 29.25-45 29.25-49 29.25-51 29.25-53 29.25-99 29.26-11 29.26-19 29.26-31 29.26-35 29.26-37 29.26-38 29.26-39 29.24 (cont'd) B 29.25 A I a b II B I a b II a b c III a b 29.26 A I II B I II a b c I II 1 2 1 2 Other: Choline chloride Other Carboxyamide-function compounds ; amide-function compounds of carbonic acid : Acyclic amides: Asparagine and its salts: Asparagine Asparagine salts . Other Cyclic amides: * Ureines: · 4-Ethoxyphenylurea (dulcin) Other Ureides: PhÃ ©nobarbital (INN) and its salts .... Barbital (INN) and its salts Other Other cyclic amides: Lidocaine (INN) Other: Paracetamol (INN) Other Carboxyimide-function compounds (including o-benzoicsulphimide and its salts) and imine-function compounds (including hexame ­ thylenetetramine and trimethylenetrinitramine): Imides: 1 ,2-Benzisothiazol-3-one 1 , 1 -dioxide (o-benzoicsulphimide, saccharin) and its salts Other Imines: Aldimines Other imines: Methenamine (INN) (hexamethylenetetramine) Hexahydro- 1 ,3,5-trinitro- 1 ,3,5-triazine (hexogen, trimeth ­ ylenetrinitramine) Other: Guanidine and its salts Other '. . 514.81 514.81 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.70 514.82 514.82 514.82 514.82 514.82 514.82 514.82  I 29 . 12 . 86 Official Journal of the European Communities 179 29 . 27 Description SITCcode Supplementary unit 514.83 514.84 514.84 514.85 514.86 514.89 Nitrile-function compounds : Acrylonitrile 2-Hydroxy-2-methylpropiononitrile (acetone cyanohydrin) . . . Other . Diazo, azo and azoxy compounds Organic derivatives of hydrazine or of hydroxylamine . . . . ... . . Compounds with other nitrogen-functions X. ORGANO-INORGANIC COMPOUNDS AND HETEROCYCLIC COMPOUNDS Organo-sulphur compounds : Xanthates Other: Thiocarbamates and dithiocarbamates Thiuram sulphides Cysteine, cystine and their derivatives Other 515.40 515.40 515.40 515.40 515.40 515.51 515.59 515.59 515.59 NIMEXE code CCT reference Statistical subdivision 29.27-10 29.27-50 29.27-90 29.28-00 29.29-00 29.30-00 29.31-10 29.31-30 29.31-50 29.31-60 29.31-90 29.33-00 29.34-01 29.34-10 29.34-90 29.35-01 29.35-15 29.35-17 29.35-25 29.35-27 29.35-31 29.35-35 29.35-41 29.35-47 29.35-49 29.27 29.28 29.29 29.30 29.31 A B 29.33 29.34 A B C 29.35 A B C D E F G H I II A B X I II III IV a b Organo-mercury compounds Other organo-inorganic compounds : Organo-arsenic compounds Tetraethyl-lead Other Heterocyclic compounds ; nucleic acids : 2-Furaldehyde (furfuraldehyde, furfural , furfural) and benzo ­ furan (coumarone) . . . Furfuryl alcohol and tetrahydrofurfuryl alcohol Thiophen 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 Pyridine and its salts Indole and 3-methylindole (skatole) and their salts Esters of nicotinic acid (INN); nikethamide (INN) and its salts Quinoline and its salts Phenazone (INN) and aminophenazone (INN) (amidopyrin), and their derivatives: Propyphenazone (INN) . Other: Phenazone (INN) and aminophenazone (INN) (amidopy ­ rine), and their salts . . Other 515.69 515.69 180 Official Journal of the European Communities 29 . 12 . 86 29 . 35 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 29.35 (cont 'd) IJ K 29.35-51 29.35-55 Nucleic acids and their salts 3-Picoline 515.69 515.69 L Di(benzothiazol-2-yl) disulphide ; benzimidazole-2-thiol (mer ­ captobenzimidazole); benzothiazole-2-thiol (mercaptobenzo ­ thiazole) and its salts : Benzimidazole-2-thiol (mercaptobenzimidazole)I II III 29.35-56 29.35-57 29.35-58 29.35-59 29.35-62 29.35-64 Di(benzothiazol-2-yl) disulphide Benzothiazole-2-thiol (mercaptobenzothiazole) and its salts . Santonin Coumarin, methylcoumarins and ethylcoumarins Phenolphthalein . . 515.69 515.69 515.69 515.69 515.69 515.69 M N O P 6-Allyl-6,7-dihydro-5H-dibenz[c,e]azepin (azapetine) and its salts ; Atrazine (ISO); Chlordiazepoxide (INN) and its salts ; Chlorprothixene (INN); Dextromethorphan (INN) and its salts ; Diazinon (ISO); Halogen derivatives of quinoline; Imipramine hydrochloride (INNM); Iproniazid (INN); Ketobemidone hydrochloride (INNM); Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); Phenindamine (INN) and its salts ; Phentolamine (INN); Phenylbutazone (INN); Propazine (ISO); Pyridostigmine bromide (INN); Quinolinecarboxylic acid derivatives ; Simazine (ISO); Thenalidine (INN) and its tartrates and maleates ; Thiethylperazine (INN); Thioridazine (INN) and its salts ; Tolazoline hydrochloride (INNM): Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives « 29.35-65 29.35-66 29.35-68 29.35-69 / II I II Q 515.69 515.69 515.69 515.69 Other Other: Furazolidone (INN) Ethoxyquinolines; (nitrofurazone) . . . 5-nitro-2-furaldehyde semicarbazone 29 . 12 . 86 Official Journal of the European Communities 181 29 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35-72 29.35-73 29.35-74 29.35-75 29.35-77 29.35-78 29.35-79 29.35-80 29.35-81 29.35-82 29.35-83 29.35-84 29.35-90 29.35-95 29.35-98 29.36-00 29.37-00 29.38-10 29.38-21 29.38-25 29.38-31 29.38-33 29.38-35 29.38-40 29.38-50 29.38-60 29.35 Q (cont'd) 29.36 29.37 29.38 A B I II III IV V III a b IV V VI VII VIII IX X XI XII XIII XIV XV XVI a b c d Lactams: Epsilon-caprolactam Other Melamine Piperazine (diethylenediamine) and 2,5-dimethylpiperazine (2,5-dimethyldiethylenediamine) and their salts . ... . Tetrahydrofuran Cocarboxylase (INN) . . . . Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) Monoazepines Diazepines Ã zocines, whether or not hydrogenated Monothiamonoazepines, whether or not hydrogenated .... Monothioles, whether or not hydrogenated . Monooxamonoazines, whether or not hydrogenated Monothiins Other Sulphonamides Sultones and sultams XL PROVITAMINS, VITAMINS AND HORMONES, NATURAL OR REPRODUCED BY SYNTHESIS Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primar ­ ily as vitamins, and intermixtures of the foregoing, whether or not in any solvent : Provitamins, unmixed, whether or not in aqueous solution . . Vitamins, unmixed, whether or not in aqueous solution: Vitamins A Vitamins B2 , B3 , Be, B12 and H: Vitamin BÃ ­2 . Vitamin B2 . Vitamin B3 Vitamin Bs and vitamin H Vitamin B9 .' Vitamin C Other vitamins 515.61 515.61 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.69 515.71 515.72 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.10 541.10  134 Official Journal of the European Communities 29. 12. 86 29.38 29.38 (cont'd) C 29.38-71 I 29.38-79 II 29.38-80 D 29.39 29.39-10 A . 29.39-30 B C 29.39-51 I 29.39-59 II D 29.39-71 I II 29.39-75 a 29.39-78 b 29.39-91 E \ 29.41 29.41-10 A 29.41-30 B 29.41-50 C 29.41-90 D 29.42 A 29.42-11 I 29.42-19 II B 29.42-21 I 29.42-29 II NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit Natural concentrates of vitamins: Natural concentrates of vitamins A + D Other Intermixtures, whether or not in any solvent; non-aqueous solutions of provitamins or vitamins . 541.10 541.10 541.10 Hormones, natural or reproduced by synthesis; derivatives there- of, used primarily as hormones; other steroids used primarily as hormones: Adrenaline Insulin Pituitary (anterior) and similar hormones: Gonadotrophic hormones Other Adrenal (cortex) hormones: Cortisone (INN) and hydrocortisone (INN), and their acetates; prednisone (INN) and prednisolone (INN) . . . . Other: Halogenated adrenal hormone derivatives Other Other hormones and other steroids 541.59 541.51 541.52 541.52 541.53 541.53 541.53 541.59 g g g g g g g g XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives: Digitalis glycosides . Glycyrrhizic acid and glycyrrhizates Rutin and its derivatives Other - Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives: Of the opium group: Thebaine and its salts' Other Of cinchona: Quinine and quinine sulphate Other 541.61 541.61 541.61 541.61 541,40 541.40 541.40 541.40 g g 29 . 12 . 86 Official Journal of the European Communities 183 29 .42 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.42-30 29.42-41 29.42-49 29.42-51 29.42-55 29.42-64 29.42-70 29.42-81 29.42-89 29.43-50 29.43-91 29.43-98 29.44-10 29.44-20 29.44-35 29.44-39 29.44-91 29.44-99 29.45-00 29.97-00 29.42 (cont'd) C I II a b III IV v VI VII 29.43 A B 29.44 A B C 29.45 a b I II I a b II III Other alkaloids: Caffeine and its salts Cocaine and its salts : Crude cocaine Other ...... Emetine and its salts Ephedrines and their salts Theobromine and its derivatives . . Theophylline and aminophylline (INN), and their salts . . Other: Rye ergot alkaloids Other XIII . OTHER ORGANIC COMPOUNDS Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters, and their salts, other than products of headings Nos 29.39, 29.41 and 29.42 : Rhamnose, raffinose and mannose Other: Fructose (laevulose) Other Antibiotics : Penicillins Chloramphenicol (INN) Other antibiotics: Streptomycins: . Dihydrostreptomycin Other streptomycins Tetracyclines Other antibiotics Other organic compounds Goods of Chapter 29 carried by post 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 541.40 516.92 516.92 516.92 541.31 541,39 541.32 541.32 541.33 541.39 516.99 911.00 g g 184 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . For the purposes of heading No 30.03, "medicaments" means goods (other than foods or beverages such as dietetic, diabetic or fortified foods, tonic beverages, spa water) not falling within heading No 30.02 or 30.04 which are either: (a) Products comprising two or more constituents which have been mixed or compounded together for therapeutic or prophylactic uses ; or (b) Unmixed products suitable for such uses put up in measured doses or in forms or in packings of a kind sold by retail for therapeutic or prophylactic purposes . For the purposes of these provisions and of Note 3 (d) to this Chapter, the following are to be treated: (A) As unmixed products: ( 1 ) Unmixed products dissolved in water; (2) All goods falling in Chapter 28 or 29 ; and (3) Simple vegetable extracts falling in heading No 13.03 , merely standardised or dissolved in any solvent ; (B) As products which have been mixed: ( 1 ) Colloidal solutions and suspensions (other than colloidal sulphur); (2) Vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3) Salts and concentrates obtained by evaporating natural mineral waters . 2 . The headings of this Chapter are to be taken not to apply to : (a) Aqueous distillates and aqueous solutions of essential oils, suitable for medicinal uses (heading No 33.06); (b) Dentifrices of all kinds, including those having therapeutic or prophylactic properties, which are to be considered as falling within heading No 33.06 ; or (c) Soap or other products of heading No 34.01 containing added medicaments . 3 . Heading No 30.05 is to be taken to apply, and to apply only, to: (a) Sterile surgical catgut and similar sterile suture materials ; (b) Sterile laminaria and sterile laminaria tents ; (c) Sterile absorbable surgical haemostatics ; (d) Opacifying preparations for X-ray examinations and diagnostic reagents (excluding those of heading No 30.02) designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more products which have been mixed or compounded together for such uses ; (e) Blood-grouping reagents ; (I) Dental cements and other dental fillings ; and (g) First-aid boxes and kits . 29 . 12 . 86 Official Journal of the European Communities 185 30 . 01 NIMEXE code CCT reference Statistical subdivision Description t SITC code Supplementary unit 30.01-10 30.01-30 30.01-40 30.01-91 30.01-98 30.02-11 30.02-13 30.02-17 30.02-19 30.02-40 30.02-90 30.03-11 30.03-13 30.03-15 30.03-17 30.03-21 30.01 A I II B I II 30.02 A B C 30.03 A I II a 1 2 I b a b I II a b 1 2 aa bb 1 Organo-therapeutic glands or other organs, dried, whether or not powdered ; organo-therapeutic extracts of glands or other organs or of their secretions ; other animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included : Glands or other organs, dried: Powdered Not powdered Other: Of human origin Other: Organo-therapeutic extracts of glands or other organs or of their secretions Other Antisera ; microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts) and similar products : Antisera and vaccines: Antisera Vaccines: Antiaphthous Other: For veterinary use Other Microbial cultures Medicaments (including veterinary medicaments): Not put up in forms or in packings of a kind sold by retail : Containing iodine or iodine compounds Other: Containing penicillin, streptomycin or their derivatives: Containing penicillin or its derivatives: Containing a mixture ofpenicillin or derivatives there ­ of and streptomycin or derivatives thereof Other Other Other: Containing antibiotics or derivatives thereof other than those falling in subheading A II a 541.62 541.62 541.62 541.62 541.62 541.64 541.64 541.64 541.64 541.65 541.65 541.79 541.71 541.71 541.71 541.71  186 Official Journal of the European Communities 29 . 12 . 86 30 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit « 30.03-23 30.03-25 30.03-29 30.03-31 30.03-32 30.03-34 30.03-36 30.03-41 30.03-43 30.03-45 30.03-49 30.04-10 30.04-21 30.04-29 30.04-31 30.03 A II b (cont'd) ¢ B I II a b 30.04 2 aa bb 11 22 1 2 aa bb 1 2 aa bb 11 22 A B I II C I a Other: Containing hormones or products with a hormone function Other: Containing alkaloids or derivatives thereof Other Put up in forms or in packings of a kind sold by retail : Containing iodine or iodine compounds Other: Containing penicillin, streptomycin or their derivatives : Containing a mixture ofpenicillin or derivatives thereof and streptomycin or derivatives thereof Other: Containing penicillin or derivatives thereof Containing streptomycin or derivatives thereof .... Other: Containing antibiotics or derivatives thereof other than those falling in subheading B II a ... . Other: Containing hormones or products with a hormone function Other: Containing alkaloids or derivatives thereof Other Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 to this Chapter : Adhesive dressings and other articles having an adhesive layer . Wadding and articles of wadding: Of viscose or of absorbent cotton Other Other: Of textile materials: Gauze and articles ofgauze 541.72 541.73 541.79 541.79 541.71 541.71 541.71 541.71 541.72 541.73 541.79 541.91 541.91 541.91 541.91 I « 29 . 12 . 86 Official Journal of the European Communities lg7 30 . 04 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 30.04-35 30.04-39 30.04-99 30.05-10 30.05-20 30.05-25 30.05-30 30.05-40 30.05-90 30.97-00 30.04 (cont'd) 30.05 CI b 1 2 II A B C D E F Other: Of"non-woven " fabrics Other Other Other pharmaceutical goods : Sterile catgut Other sterile suture materials, sterile laminaria and laminaria tents, and sterile absorbable surgical haemostatics Blood-grouping reagents Opacifying preparations for X-ray examinations and diagnostic reagents Dental alloys, dental cements and other dental fillings First-aid boxes and kits Goods of Chapter 30 carried by post 541.91 541.91 541.91 541.99 541.99 541.99 541.99 541.99 541.99 541.00 t 188 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 31 FERTILISERS I Notes 1 . Heading No 31.02 is to be taken to apply, and to apply only, to the following goods, provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below: (i) Sodium nitrate containing not more than 16,3 % by weight of nitrogen ; (ii) Ammonium nitrate, whether or not pure; (iii) Ammonium sulphonitrate, whether or not pure; (iv) Ammonium sulphate, whether or not pure; (v) Calcium nitrate containing not more than 16 % by weight of nitrogen ; (vi) Calcium nitrate-magnesium nitrate, whether or not pure; (vii) Calcium cyanamide containing not more than 25 % by weight of nitrogen, whether or not treated with oil ; (viii) Urea, whether or not pure . (B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria, mixed together. (C) Fertilisers consisting of ammonium chloride or of any of the goods described in (A) or (B) above, but without quantitative criteria, mixed with chalk, gypsum or other inorganic non-fertilising substances . (D) Liquid fertilisers consisting of the goods of subparagraph 1 (A) (ii) or (viii) above, or of mixtures of those goods, in an aqueous or liquid ammonia solution . 2 . Heading No 31.03 is to be taken to apply, and to apply only, to the following goods, provided that they are not put up in the forms or packings described in heading No 31.05: (A) Goods which answer to one or other of the descriptions given below: (i) Basic slag ; (ii) Disintegrated (calcined) calcium phosphates (thermophosphates and fused phosphates) and calcined natural aluminium calcium phosphates ; (iii) Superphosphates (single, double or triple); (iv) Calcium hydrogen phosphate containing not less than 0,2 % by weight of fluorine. (B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria, mixed together. (C) Fertilisers consisting of any of the goods described in (A) or (B) above, but without quantitative criteria, mixed with chalk, gypsum or other inorganic non-fertilising substances . 3 . Heading No 31.04 is to be taken to apply, and to apply only, to the following goods, provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below: (i) Crude natural potassium salts (for example, carnallite, kainite and sylvinite); (ii) Crude potassium salts obtained by the treatment of residues of beet molasses ; (iii) Potassium chloride, whether or not pure, except as provided in Note 6 (c) below; (iv) Potassium sulphate containing not more than 52 % by weight of K2O ; (v) Magnesium sulphate-potassium sulphate containing not more than 30 % by weight of K2O . (B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria, mixed together. 29 . 12 . 86 Official Journal of the European Communities 189 31 . 01 4 . Monoammonium and diammonium orthophosphates, whether or not pure, and mixtures thereof, are to be classified in heading No 31.05 . 5 . For the purposes of the quantitative criteria specified in Notes 1 (A), 2 (A) and 3 (A) above, the calculation is to be made on the dry anhydrous product . 6 . This Chapter does not cover: (a) Animal blood of heading No 05.15 ; (b) Separate chemically defined compounds (other than those answering to the descriptions in Note 1 (A), 2 (A), 3 (A) or 4 above); or (c) Cultured potassium chloride crystals (other than optical elements) weighing not less than 2,5 grams each, of heading No 38.19; optical elements of potassium chloride (heading No 90.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.01-00 31.02-10 31.02-15 31.02-20 31.02-30 31.02-40 31.02-50 31.02-60 31.02-70 31.02-80 31.02-90 31.03-15 31.03-17 31.03-19 31.03-30 31.04-11 31.01 31.02 A B C 31.03 A I II B 31.04 A / II III IV V VI VII VIII a b I Guano and other natural animal or vegetable fertilisers, whether or not mixed together, but not chemically treated Mineral or chemical fertilisers, nitrogenous : Natural sodium nitrate Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product Other: Ammonium nitrate Mixture of ammonium nitrate and calcium carbonate .... Ammonium sulphate-nitrate '. . . . . Ammonium sulphate Calcium nitrate with a nitrogen content not exceeding 16 % by weight; calcium magnesium nitrate . Calcium cyanamide with a nitrogen content not exceeding 25 % bv weight . Urea with a nitrogen content not exceeding 45 %, by weight, on the dry anhydrous product Other Mineral or chemical fertilisers, phosphatic : Mentioned in Note 2 (A) to this Chapter: Superphosphates . ' Other: Basic slag Other . Mentioned in Note 2 (B) or (C) to this Chapter Mineral or chemical fertilisers, potassic : Mentioned in Note 3 (A) to this Chapter: Crude natural potassium salts (carnallite, kainite, sylvinite, etc.) . 271.10 271.20 562.16 562.11 562.19 562.12 562.13 562.14 562.15 562.16 562.19 562.22 562.21 562.29 562.29 271.40 kg N kg N kg N kg N kg N kg N kg N kg N kg N kg P2O5 kg P2O5 kg P2O5 kg P2O5 kg K2O 190 Official Journal of the European Communities 29 . 12 . 86 31 . 04 NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit 31.04-14 31.04-16 31.04-18 31.04-21 31.04-29 31.04-30 31.05-04 31.05-06 31.05-12 31.05-14 31.05-16 31.05-19 31.05-21 31.05-23 31.05-25 31.05-41 31.05-46 31.05-48 31.04 A (cont'd) B 31.05 A I II a b c 1 2 III a b 1 2 IV a b II a b c III IV a b 1 2 Potassium chloride with a K2O content, by weight: Not exceeding 40% : . . . . Exceeding 40 % but not exceeding 62 % Exceeding 62 % Potassium sulphate with a K2O content not exceeding 52 % by weight ." Other Mentioned in Note 3 (B) to this Chapter Other fertilisers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : Other fertilisers: Containing the three fertilising substances: nitrogen, phos ­ phorus and potassium : With a nitrogen content exceeding 10% by weight Other Containing the two fertilising substances: nitrogen and phosphorus: Monoammonium and diammonium orthophosphates and mixtures thereof Containing phosphates and nitrates Other: With a nitrogen content exceeding 10 % by weight . . . Other Containing the two fertilising substances: nitrogen and potassium: Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44%), of a total nitrogen content not exceeding 16,3 % by weight Other: With a nitrogen content exceeding 10 % by weight . . . Other Other: With a nitrogen content exceeding 10% by weight .... Other: Potassic superphosphates Other . 562.31 562.31 562.31 562.32 562.39 562.39 562.91 562.91 562.92 562.92 562.92 562.92 562.93 562.93 562.93 562.99 562.99 562.99 kg K2O kg K2O kg K2O kg K20 kg K.2O kg K2O 29 . 12 . 86 Official Journal of the European Communities 191 31 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.05-50 31.05 (cont'd) B Goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceed ­ ing 10 kg . 562.99 192 Official Journal of the European Communities 29 , 12 . 86 32 . 01 CHAPTER 32 TANNING AND DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, COLOURS, PAINTS AND VARNISHES ; PUTTY, FILLERS AND STOPPINGS ; INKS Notes 1 . This Chapter does not cover: (a) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05, inorganic products of a kind used as luminophores (heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09); or (b) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42, 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Headings Nos 32.05, 32.06 and 32.07 are to be taken to apply also to preparations based on, respectively, synthetic organic dyestuffs (including pigment dyestuffs), colour lakes and other colouring matter, of a kind used for colouring in the mass artificial plastics, rubber or similar materials or as ingredients in preparations for printing textiles . The headings are not to be applied, however, to prepared pigments falling within heading No 32.09 . 4. Heading No 32.09 is to be taken to include solutions (other than collodions) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if, and only if, the weight of the solvent exceeds 50 % of the weight of the solution . 5 . The expression "colouring matter" in this Chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression "stamping foils" in heading No 32.09 is to be taken to apply only to products of a kind used for printing, for example, book covers or hat bands, and consisting of: (a) Thin sheet composed of metallic powder (including powder or precious metal), or pigment, agglomerated with glue, gelatin or other binder ; or (b) Metal (for example, gold or aluminium) or pigment, deposited on paper, artificial plastic material or other support . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.01-10 32.01-30 32.01-40 32.01-50 32.01-80 32.01 A I II III IV B Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin, and their salts, ethers, esters and other derivatives : Tanning extracts of vegetable origin: Of wattle (mimosa) Of quebracho . Of sumach, of vallonia, of oak or of chestnut Other 532.21 532.21 532.21 532.21 532.21  29 , 12 . 86 Official Journal of the European Communities 193 32 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.03-10 32.03-30 32.04-11 32.04-13 32.04-15 32.04-19 32.04-30 32.05-10 32.05-20 32.05-30 32.05-40 32.05-50 32.06-00 32.07-10 32.07-20 32.07-30 32.07-40 32.07-55 32.07-67 32.03 32.04 A I II III IV B 32.05 A B C D E 32.06 32.07 A I II III IV V a b A B 1 Synthetic organic tanning substances, and inorganic tanning sub ­ stances ; tanning preparations, whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic or bacterial origin): Synthetic organic tanning substances, and inorganic tanning substances; tanning preparations, whether or not containing natural tanning materials Enzymatic preparations for pre-tanning (for example, of enzym ­ atic, pancreatic or bacterial origin) Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin : Colouring matter of vegetable origin: Black cutch (Acacia catechu) Extracts of Persian berries and of madder; woad Litmus Other Colouring matter of animal origin Synthetic organic dyestuffs (including pigment dyestuffs); syn ­ thetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents, substantive to the fibre ; natural indigo : Synthetic organic dyestuffs Preparations mentioned in Note 3 to this Chapter Synthetic organic products of a kind used as luminophores . . Products of the kind known as optical bleaching agents, substantive to the fibre Natural indigo Colour lakes Other colouring matter ; inorganic products of a kind used as luminophores : Other colouring matter: Mineral blacks, not elsewhere specified or included Soluble vandyke brown and similar products . . Pigments based on zinc sulphide (lithopone and the like) Pigments based on titanium oxide Pigments based on lead, barium, zinc or strontium chro ­ mÃ ¢tes: Molybdenum red . . . Other: Containing not less than 85 % by weight of lead chro ­ mÃ ¢tes 532.30 532.30 532.22 532.22 532.22 532.22 « 532.22 531.10 531.21 531.21 531.21 531.21 531.22 533.10 533.10 533.10 533.10 533.10 533.10  94 Official Journal of the European Communities 29 . 12 , 86 32 . 07 Description SITCcode Supplementary unit 533.10 533.10 533.10 533.10 533.10 533.10 533.10 533.10 Other Other: Magnetite . . Other: Ultramarine Pigments based on cadmium salts Pigments based on ferrocyanides or ferricyanides . . . . Other Preparations mentioned in Note 3 to this Chapter Inorganic products of a kind used as luminophores Prepared pigments^ prepared opacifiers and prepared colours, verifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass, in the form of powder, granules or flakes : Prepared pigments, prepared opacifiers and prepared colours: Containing precious metals or compounds thereof Other . . . Vitrifiable enamels and glazes NIMEXE code CCT reference Statistical subdivision 32.07-69 32.07-71 32.07-75 32.07-76 32.07-77 32.07-79 32.07-80 32.07-90 32.08-11 32.08-19 32.08-30 32.08-50 32.08-71 32.08-79 32.09-11 32.07 A V b (cont'd) VI a b B C 32.08 A B C D 32.09 A I 2 1 2 3 4 I II I n Liquid lustres and similar products; engobes (slips) 533.51 533.51 533.51 533.51 533.51 533.51 Glass frit and other glass, in the form of powder, granules or flakes: Glass of the variety known as "enamel" glass . . Other Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil, white spirit, spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather; paints and enamels; pigments dispersed in linseed oil , white spirit, spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter: Pearl essence 533.42 29 . 12 . 86 Official Journal of the European Communities 195 32 . 09 NIMEXE code CCT reference Statistical subdivision Description SITCcode Supplementary unit 32.09-15 32.09-20 32.09-30 32.09-40 32.09-50 32.09-61 32.09-69 32.09-75 32.09-81 32.09-89 32.09-90 32.10-10 32.10-90 32.11-00 32.12-10 32.12-30 32.12-50 32.12-90 32.13-11 32.13-19 32.09 A (cont'd) II B C 32.10 32.11 32.12 32.13 A a b c 1 2 3 4 aa bb 5 I II A B A B C D I II Other: Solutions as defined by Note 4 to this Chapter Distempers; water-thinned paints (emulsion paints or dispersion paints) Other: Cellulose varnishes, lacquers, paints and enamels .... Synthetic varnishes, lacquers, paints and enamels . Oil varnishes, lacquers, paints and enamels Pigments in paint or enamel media : With a basis of aluminium powder Other Other Stamping foils : With a basis of base metal Other Dyes or other colouring matter in forms or packings of a kind sold by retail . Artists', students' and signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings, including such colours in sets or outfits, with or without brushes, palettes or other accessories : Sets or outfits Prepared driers Glaziers' putty ; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements : Glaziers ' putty . . . . Other mastics, including resin mastics and cements Painters ' fillings Other Writing ink, printing ink and other inks : Writing or drawing ink: Indian ink Other 533.42 533.41 533.42 533.42 533.42 533.43 533.43 533.42 533.44 533.44 533.44 533.52 533.52 533.53 533.54 533.54 533.54 533.54 895.91 895.91  196 Official Journal of the European Communities 29 . 12 . 86 32 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.13-31 32.13-39 _ 32.13-50 32.13-91 32.13-99 32.13 (cont'd) B C I II I n a b Printing ink: Black Other Other inks: Copying and hectographic inks; inks for duplicating machines andfor impregnating ink pads or ribbons Other, in containers holding: One litre or less More than one litre 533.20 533.20 895.91 895.91 895.91  29 . 12 . 86 Official Journal of the European Communities 197 33 . 01 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This Chapter does not cover: (a) Compound alcoholic preparations (known as "concentrated extracts"), for the manufacture of beverages , of heading No 22.09 ; (b) Soap and other products falling within heading No 34.01 ; or (c) Spirits of turpentine or other products falling within heading No 38.07 . 2 . The expression "perfumery, cosmetic or toilet preparations" in heading No 33.06 is to be taken to apply, inter alia , to: (a) Prepared room deodorisers, whether or not perfumed ; (b) Products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as perfumery, cosmetic or toilet preparations or as room deodorisers, put up in packings of a kind sold by retail for such use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01-12 33.01-15 33.01-17 33.01-19 33.01-22 33.01-23 33.01-25 33.01-33 33.01-37 33.01-41 33.01-42 33.01-43 33.01-44 33.01 A I II a b a b c d 1 2 1 2 3 4 5 6 7 Essential oils (terpeneless or not), concretes and absolutes ; resin ­ oide ; concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration ; terpenic by-products of the deterpenation of essential oils : Essential oils , not deterpenated: Of citrus fruit : Orange oil Lemon oil Bergamot oil Other , . Other: Geranium, clove, niaouli and ylang-ylang oils : Geranium oil Clove, niaouli and ylang-ylang oils Other: Peppermint oil and other mint oils Vetivert oil Citronella oil . . , Eucalyptus oil Jasmine oil . . Lavender and lavandin oils Rose oil 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30 551.30  198 Official Journal of the European Communities 29 . 12 . 86 33 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01-46 33.01-48 33.01-49 33.01-50 33.01-60 33.01-80 33.04-10 33.04-90 33.06-01 33.06-11 33.06-21 33.06-29 33.06-31 33.06-39 33.06-41 33.06-43 33.06-48 33.06-60 33.06-70 33.06-80 33.01 A II b (cont'd) B I II C D E 33.04 33.06 A I II 8 A B a b 1 aa bb 2 aa bb 3 aa bb cc 4 5 6 Other Essential oils, deierpenated: Of citrus fruit Other Resinoids Concentrates of essential oils in fats, in fixed oils , or in waxes or the like, obtained by cold absorption or by macera ­ Terpenic by-products of the deterpenation of essential oils . . Mixtures of two or more odoriferous substances (natural or artificial) and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in the perfumery, food, drink or other industries : Forfood and drink Other Perfumery, cosmetic or toilet preparations ; aqueous distillates and aqueous solutions of essential oils, including such products suitable for medicinal uses : Perfumery, cosmetic or toilet preparations: Shaving creams Other: Retail packs of assorted products of subheading 33.06 All Other: Perfumes, scents, toilet waters and the like (including hair lotions): Perfumes and scents, liquid or solid Other Products for oral hygiene: Tooth-pastes and other dentifrices Other Products for the care of the hair, other than hair lotions: Shampoos Preparations for permanent waving Other Room deodorisers Personal deodorants Perfumed salts and other bath preparations 551.30 551.30 551.30 551.30 551.30 551.30 551.40 551.40 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00 553.00  29 . 12 . 86 Official Journal of the European Communities 199 33 . 06 Statistical subdivision Description SITC code Supplementary unit b 7 NIMEXE code CCT reference 33.06-91 33.06-93 33.06-98 33.06-99 33.97-02 33.06 A II (cont'd) B aa bb cc Other: Powders (whether or not compressed) Creams, emulsions and oils Other Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Goods of Chapter 33 carried by post . . . 553.00 553.00 553.00 553.00 551.30 200 Official Journal of the European Communities 29 . 12 . 86 34 . 01 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES AND "DENTAL WAXES" Notes 1 . This Chapter does not cover: (a) Separate chemically defined compounds ; or (b) Dentifrices, shaving creams or shampoos containing soap or organic surface-active agents (heading No 33.06). 2 . For the purposes of heading No 34.01 , the expression "soap" is to be taken to apply only to soap soluble in water. Soap and other products falling within heading No 34.01 may contain added substances (for example, disinfectants, abrasive powders , fillers or medicaments). Products containing abrasive powders remain classified in heading No 34.01 only if in the form of bars, cakes or moulded pieces or shapes . In other forms they are to be classified in heading No 34.05 as "scouring powders and similar preparations". 3 . The reference in heading No 34.03 to petroleum oils and oils obtained from bituminous minerals is to be taken to apply to the products defined in Note 3 of Chapter 27 . 4. In heading No 34.04 the expression "prepared waxes, not emulsified or containing solvents" is to be taken to apply only to: (A) Mixtures of animal waxes, mixtures of vegetable waxes or mixtures of artificial waxes ; (B) Mixtures of different classes of waxes (animal , vegetable, mineral or artificial); and (C) Mixtures of waxy consistency not emulsified or containing solvents, with a basis of one or more waxes, and containing fats, resins, mineral substances or other materials . The heading is to be taken not tb apply to: (a) Waxes falling within heading No 27.13 ; or (b) Unmixed animal waxes and unmixed vegetable waxes, merely coloured . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34,01 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes or moulded pieces or shapes, whether or not combined with soap : 34.01-20 A B Toilet soap and medicated soap; organic surface-active prod ­ ucts and preparations for use as toilet soap or medicated soap . Other: 554.10  34.01-40 I Hard . 554. 1 Q " *  34.01-80 II Other 554.10  29 . 12 . 86 Official Journal of the European Communities 201 34 . 02 NIMEXE CCT Statistical SITC Supplementary code reference ' subdivision Description code unit 34.02 Organic surface-active agents ; surface-active preparations and washing preparations, whether or not containing soap : A Organic surface-active agents: 34.02-11 I Active anion . . . 554.20  34.02-13 , II Active cation 554.20  34.02-15 III Non-ionic 554.20  34.02-19 IV Other 554.20  34.02-50 B Surface-active preparations 554.20  34.02-70 C . Washing preparations 554.20  34.03 Lubricating preparations, and preparations of a kind used for oil or grease treatment of textiles, leather or other materials, but not including preparations containing 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals : A Containing petroleum oils or oils obtained from bituminous minerals: 34.03-11 I Preparations for the lubricating, oiling or greasing of textiles. furskins, hides and leather 334.52  34.03-15 n Preparations fÃ ³r lubricating machines, appliances and ve ­ hicles 334.52  34.03-19 III Other 334.52  B Other: 34.03-91 I Preparations for the lubricating, oiling or greasing of textiles, furskins, hides and leather 334.52  34.03-95 II Preparations for lubricating machines, appliances and ve ­ hicles 334.52  34.03-99 III Other . v 334.52  34.04 Artificial waxes (including water-soluble waxes); prepared waxes, not emulsified or containing solvents : A Artificial waxes (including water-soluble waxes): 34.04-11 I Ofpolyethylene glycol 598.31 -' 34.04-15 II Of chemically modified lignite 598.31 _ 34.04-19 III Other .... 598.31  34.04-30 B Prepared waxes, not emulsified and not containing solvents . . 598.31  34.05 Polishes and creams, for footwear, furniture or floors, metal polishes, scouring powders and similar preparations, but excluding prepared waxes falling within heading No 34.04 :: 34.05-11 A Polishes, creams and other products for the upkeep offootwear 554,30  34.05-15 B Polishes and similar preparations for the upkeep offurniture. woodwork andfloors 554.30  34.05-91 C Products for the upkeep of motor-vehicle coachwork 554.30  202 Official Journal of the European Communities 29 . 12 . 86 34 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.05 (cont 'd) 34.05-93 34.05-95 34.05-99 554.30 554.30 554.30 I II 34.06 I II 34.06-11 34.06-19 34.06-50 Scouring pastes and other scouring products Other: Metal polishes Other Candles, tapers, night-lights and the like : Candles: Plain, not perfumed Other Tapers, night-lights and the like Modelling pastes (including those put up for children's amuse ­ ment and assorted modelling pastes); preparations of a kind known as "dental wax" or as "dental impression compounds", in plates, horseshoe shapes, sticks and similar forms : Modelling pastes Preparations known as "dental wax " or as "dental impression compounds " 899.31 899.31 899.31 34.07 598.9534.07-10 34.07-90 598.95 29. 12. 86 Official Journal of the European Communities 119 203 35.01 CHAPTER 35 ALBUMINOIDALSUBSTANCES; GLUES; ENZYMES 2. For the purpose of heading No 35.05, the term "dextrins" is to be taken to apply to starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10%. Such products with a reducing sugar content exceeding 10% fall in heading No 17.02. 35.01 A 35.01-11 I 35.01-15 II 35.01-19 III 35.01-30 B 35.01-90 C 35.02 A 35.02-11 I II a 35.02-21 1 35.02-29 2 35.02-40 b 35.02-50 B NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Casein, caseinates and other casein derivatives; casein glues: Casein: For the manufacture of regenerated textile fibres For industrial uses other Jhan the manufacture of food- stuffs or fodder Other Casein glues Other 592.21 592.21 592.21 592.21 592.21 Albumins, albuminates and Other albumin derivatives: Albumins: Unfit, or to be rendered unfit, for human consumption . , Other: Ovalbumin and lactalbumin: Dried (for example, in sheets, scales, flakes, powder) Other Other . Albuminates and other albumin derivatives 592.22 592.22 592.22 592.22 592.22 Notes 1. This Chapter does not cover: (a) Yeasts (heading No 21.06); (b) Medicaments (heading No 30.03); (c) Enzymatic preparations for pre-tanning (heading No 32.03); (d)4 Enzymatic soaking or washing preparations and other products of Chapter 34; or (e) Gelatin products of the printing industry (Chapter 49). 204 Official Journal of the European Communities 29 . 12 . 86 35.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.03 Gelatin (including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones, hides, nerves, tendons or from similar products, and fish glues ; isinglass : 35.03-10 A B Isinglass Other: 592.23  35.03-91 I Gelatin and derivatives thereof 592.23  35.03-93 II Bone glues (pure) 592.23  35.03-98 III Other glues 592.23 t 35.04-00 35.04 35.05 A Peptones and other protein substances (excluding enzymes «f heading No 35.07) and their derivatives ; hide powder, whether or not chromed Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : Dextrins ; soluble or roasted starches: 592.24  35.05-11 I Dextrins 592.25  35.05-15 B II Soluble or roasted starches Glues made from dextrin or from starch, containing by weight of those materials: 592.25 35.05-60 I Less than 25 % 592.25  35.05-70 II 25 % or more but less than 55 % 592.25  35.05-80 III 55 % or more but less than 80% 592.25 35.05-90 IV 80 % Ã µr more . 592.25 35.06 A I Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg : Prepared glues not elsewhere specified or included: Vegetable glues: 35.06-11 a b Obtained from natural gums Other: 592.29  35.06-12 1 Of natural resins . 592.29  35.06-14 2 Other 592.29  35.06-15 II B Other glues Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: 592.29 35.06-31 I Cellulose based glues 592.29  35.06-39 II Other 592.29  29 . 12 . 86 Official Journal of the European Communities 205 35 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.07 Enzymes ; prepared enzymes not elsewhere specified or included : A Rennet: 35.07-11 I Liquid 516.91  35.07-19 ¢ II Other 516.91  35.07-99 B 516.91 Other 206 Official Journal of the European Communities 29 . 12 . 86 36 . 01 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This Chapter does not cover separate chemically defined compounds other than those described in Note 2 (a) or (b) below. 2. The expression "articles of combustible materials" in heading No 36.08 is to be taken to apply only to: (a) Metaldehyde, hexamethylenetetramine and similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels ; fuels with a basis of alcohol, and similar prepared fuels, in solid or semi-solid form ; (b) Liquid fuels (for example, petrol) of a kind used in mechanical lighters, in containers of a capacity not exceeding 300 cm3 ; and (c) Resin torches, firelighters and the like . Other Other NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 36.01 Propellent powders : 36.01-10 A Black powder (gun powder) . 572.11  36.01-90 B 572.11  36.02-00 36.02 Prepared explosives, other than propellent powders 572.12  36.04 Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators : 36.04-10 A Safety fuses ; detonating fuses 572.20  36.04-90 B 572.20  36.05 Pyrotechnic articles (for example, fireworks, railway fog signals, amorces, rain rockets): 36.05-10 A Amorces in strips or rolls for lighters, miners' lamps and the 572.30  B Other: 36.05-50 I Articles for signalling or for entertainment purposes 572.30  36.05-80 II Other . . . 572.30  36.06-00 36.06 Matches (excluding Bengal matches) 899.32  36.08 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials : 36.08-01 A Ferro-cerium and other pyrophoric alloys in all forms .... 899.39  B Other: 36.08-10 I Liquidfuels af a kind used in mechanical lighters 899.39  36.08-90 II Other 899 39  like . 29. 12. 86 37.01 37.01-02 A B / 37.01-04 a 37.01-09 b 37.01-20 II III 37.01-92 a 37.01-96 b 37.02 A I 37.02-01 a 37.02-03 b Official Journal of the European Communities 207 37.01 CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Notes 1. This Chapter does not cover waste or scrap materials. 2. Heading No 37.08 is to be taken to apply only to: (a) Chemical products mixed or compounded for photographic uses (for example, sensitised emulsions, developers and fixers); and (b) Unmixed substances suitable for such uses and put up in measured portions or put up for sale by retail in a form ready for use. The heading does not apply to photographic pastes or gums, varnishes or similar products. Additional Notes 1. In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2. The expression "newsreels" (subheading 37.07 3 II a)) shall be taken to apply to films of a length of less than 330 metres and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or cloth: Film in the flat, put up in disc form and incorporated in a cartridge Other: For radiography: For medical or dental use . . Other For the graphic arts Other: For colour photographs Other 882.21 882.21 882.21 882.21 N m 2 m 2 Film in rolls, sensitised, unexposed, perforated or not: Of a width of 35 mm or less: Microfilm; film for radiography and the graphic arts: Microfilm Film for radiography 882.21 882.21 882.22 882.22 m 2 208 Official Journal of the European Communities 29 . 12 . 86 37 . 02 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 37.02 A I (cont'd) 37.02-05 c Film for the graphic arts 882.22   II Other: a For colour photographs: 1 Of a width of 16 mm or less, of a length of: 37.02-31 aa 5 m or less 882.22 N 37.02-35 bb More than 5 m but not more than 30 m ... 882.22 N 37.02-38 cc More than 30 m . . . . 882,22 m 2 Of a width of more than 16 mm but not more than 35 mm, ofa length of: aa 30 m or less: 37.02-41 11 Reversal type 882.22 N 37.02-43 22 Other 882.22 N 37.02-48 bb More than 30 m 882.22 m b Other: 1 Of a width of 16 mm or less, of a length of: 37.02-72 aa 30 m or less . 882.22 N 37.02-78 bb More than 30 m . , . : 882.22 m 2 Of a width of more than 16 mm but not more than 35 mm, of a length of: * 37.02-82 aa 30 m or less 882.22 N 37.02-85 bb More than 30 m 882.22 m B Of a width of more than 35 mm : 37.02-87 I Microfilm 882.22  37.02-89 11 Film for radiography 882.22 m2 37.02-90 III Film for the graphic arts . . . 882.22  IV Other: a For colour photographs, of a length of: 37.02-92 j 30 m or less . 882.22 N 37.02-94 2 More than 30 m 882.22 m b Other, of a length of: 37.02-96 1 30 m or less 882.22 N 37.02-99 2 More than 30 m 882.22 m 37.03 Sensitised paper, paperboard and cloth, unexposed or exposed but not developed : 37.03-01 A For the reproduction of documents, technical drawings and similar records . 882,23  B Other: / For colour photographs: 37.03-21 a For photographs obtainedfrom reversal type film 882.23  29 . 12 . 86 Official Journal of the European Communities 209 37 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.03 {cont'd) BÃ ­ 37.03-29 b II Other Other: 882.23 37.03-95 a Sensitised with silver or platinum salts 882.23  37.03-99 37.04 A b Other . Sensitised plates and film, exposed but not developed, negative or positive : Cinematograph film: 882.23 37.04-11 I Negatives; intermediate positives 882.24 m 37.04-15 II Other positives 882.24 m 37.04-90 B 37.05 Plates, imperforated film and perforated film (other than cine ­ matograph film), exposed and developed, negative or positive : 882.24 37.05-10 A B I Microfilm Other: For the graphic arts: 882.25 37.05-91 For offset reproduction 882.25 37.05-95 37.05-98 b u Other Other 882.25 882.25  37.07 Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track, negative or positive : 37.07-01 A B Consisting only of sound track Other: 883.00 m 37.07-10 I II Negatives; intermediate positives Other positives: 883.00 m 37.07-30 a b Newsreels . . . ; Other, of a width of: 883.00 m 37.07-51 37.07-53 37.07-55 37.07-57 37.08-10 1 2 3 4 37.08 A B I Less than 10 mm , 10 mm or more but less than 34 mm 54 mm or more . Chemical products and flash light materials, of a kind and in a form suitable for use in photography: Developers andfixers: For colour photographs: 883.00 883.00 883.00 883.00 882,10 m m m m 37.08-21 a For photographic film and plates 882.10  34 mm or more but less than 54 mm Emulsions Official Journal of the European Communities 29 . 12 . 86210 37 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.08 B I (cont 'd) b 11 C 37.08-29 37.08-40 37.08-90 37.97-00 Other . . . Other Other . . Goods of Chapter 37 carried by post 882.10 882.10 882.10 882.00 29 . 12 . 86 Official Journal of the European Communities 211 38 . 01 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This Chapter does not cover: (a) Separate chemically defined elements or compounds with the exception of the following: ( 1 ) Artificial graphite (heading No 38.01 ); (2) Disinfectants, insecticides, fungicides, rat poisons, herbicides, anti-sprouting products, plant growth regulators and similar products put up as described in heading No 38.11 ; (3) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 38.17); (4) Products specified in Note 2 (a), (c), (d) or (f) below. (b) Mixtures 6f chemicals and foodstuffs of a kind used in the preparation of human foodstuffs (generally, heading No 21.07). (c) Medicaments (heading No 30.03). 2 . Heading No 38.19 is to be taken to include the following goods which are to be taken not to fall within any other heading of the Tariff: (a) Cultured crystals (other than optical elements) weighing not less than 2,5 grams each, of magnesium oxide or of the halides of the alkali or the alkaline-earth metals ; (b) Fusel oil ; (c) Ink removers put up in packings for sale by retail ; (d) Stencil correctors put up in packings for sale by retail ; (e) Ceramic firing testers, fusible (for example, Seger cones); (f) Plasters specially prepared for use in dentistry; and (g) Chemical elements of Chapter 28 (for example, silicon and selenium) doped for use in electronics, in the form of discs, wafers or similar forms, polished or not, whether or not coated with a uniform epitaxial layer. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.01 Artificial graphite ; colloidal graphite, other than suspensions in oil : A Artificial graphite: 38.01-11 I In immediate packings of a net capacity of 1 kg or less . . 598.32  38.01-19 II Other 598.32  38.01-30 B Natural or artificial colloidal graphite 598.32  38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black : 38.03-10 A Activated carbon 598.92  38.03-90 B Activated natural mineral products 598.92  212 Official Journal of the European Communities 29 . 12 . 86 38 . 03 Crude Other Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.03 (cont'd) 38.03-98 C Animal black, including spent animal black . 598.92  38.05 Tall oil : 38.05-10 A 598.11 :  38.05-90 B 598.11  38.06-00 38.06 Concentrated sulphite lye ·. 598.12  38.07 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of conifer ­ ous woods ; crude dipentene ; sulphite turpentine ; pine oil (exclud ­ ing "pine oils" not rich in terpineol): 38.07-10 A Gum spirits of turpentine 598.13  38.07-91 B Spirits of sulphate turpentine; crude dipentene 598.13  38.07-99 C 598.13  38.08 Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils : A Rosin, including "brais rÃ ©sineux": 38.08-11 / Obtainedfrom fresh oleoresins 598.14  38.08-15 II Obtainedfrom wood 598.14  38.08-19 III Other 598.14  38.08-30 B Rosin spirits and rosin oils 598.14  C Other: I Salts of resin acids: 38.08-51 a Alkaline resinates 598.14  38.08-58 b Other 598.14  II Other: 38.08-91 a Rosin derivatives 598.14  38.08-99 b Other 598.14  38.09 Wood tar ; wood tar oils (other than the composite solvente and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products : 38.09-10 A Wood tar 598.19 38.09-90 B 598.19 Other 29 . 12, 86 Official Journal of the European Communities 213 38 . 11 SITC code Supplementary unit 591.41 591.20 591.49 591.41 591.10 591.20 591.30 591.49 NIMEXE CCT Statistical code reference subdivision 38.11 38.11-10 A 38.11-30 B 38.11-35 C D 38.11-40 I 38.11-50 II 38.11-60 III 38.11-70 IV 38.11-80 v 38.12 A I 38.12-11 a 38.12-11 b 38.12-11 c 38.12-11 d II 38.12-21 a 38.12-25 b 38.12-29 c 38.12-30 B 38.13 38.13-10 A 38.13-91 B C 38.13-93 I 38.13-98 II Description Disinfectants, insecticides, fungicides, rat poisons, herbicides, anti-sprouting products, plant-growth regulators and similar prod ­ ucts, put up in forms or packings for sale by retail or as preparations or articles (for example, sulphur-treated bands, wicks and candles, fly-papers): Sulphur put up in forms, for sale by retail or in immediate packings of a net capacity of 1 kg or less Preparations based on copper compounds . Plant-growth regulators . Other: Disinfectants Insecticides Fungicides Herbicides  Other Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries : Prepared glazings and prepared dressings: With a basis of amylaceous substances, containing by weight of those substances: Less than 55 % 55 % or more but less than 70 % 70 % or more but less than 83 % 83 % or more . Other: Of a kind used in the textile industry Of a kind used in the leather industry Of a kind used in other industries . Prepared mordants ... Pickling preparations for metal surfaces ; fluxes and other auxil ­ iary preparations for soldering, Grazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes : Pickling preparations for metal surfaces; soldering, brazing or welding powders and pastes consisting of metal and other materials . . . Preparations of a kind used as cores or coatings for welding electrodes and rods Other: Fluxes for Soldering, brazing or welding Other auxiliary preparations for soldering, brazing or weld ­ ing 598.91 598.91 598.91 598.91 598.91 598.91 598.91 598.91 598.96 598.96 598.96 598.96 214 Official Journal of the European Communities 29 . 12 . 86 38 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.14 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar pre ­ pared additives for mineral oils : 38.14-10 A Anti-knock preparations based on tetraethyl-lead 598.20  B Other: I For lubricants: 38.14-31 a Containing petroleum oils or oils obtained from bitumi ­ nous minerals 598.20  38.14-33 b Other ., . . 598.20  38.14-37 II Anti-knock preparations based on tetramethyl-lead, on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead 598.20 _ 38.14-39 III Other 598.20  38.15-00 38.15 Prepared rubber accelerators 598.33  38.16-00 38.16 Prepared culture media for development of microorganisms .... 598.93  38.17-00 38.17 Preparations and charges for fire-extinguishers ; charged fire ­ extinguishing grenades 598.94  38.18 Composite solvents and thinners for varnishes and similar prod ­ ucts : 38.18-10 A Based on butyl acetate 598.97  38.18-90 B 598.97  38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products % - of the chemical or allied industries, not elsewhere specified or included : 38.19-01 A Fusel oil ; dippel's oil 598.99  38.19-03 B Naphthenic acids 598.99  38.19-04 C Water-insoluble salts of naphthenic acids ; esters of naph ­ thenic acids 598.99  38.19-06 D Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophe ­ nated sulphonic acids of oils obtained from bituminous minerals, and their salts . . 598.99  E Mixed alkylbenzenes and mixed alkylnaphthalenes: 38.19-07 I Dodecylbenzene 598.99  38.19-09 II Other 598*99  F Ion exchangers: 38.19-12 I Based on sulphonated carbon, or of natural mineral sub ­ stances 598.99  38.19-14 II Other 598.99  38.19-16 G Catalysts 598.98  Other 29. 12. 86 Official Journal of the European Communities 215 38.19 38.19 (cont'd) 38.19-18 H 38.19-22 IJ 38.19-24 K 38.19-26 L 38.19-28 M 38.19-32 N 38.19-33 O 38.19-35 P 38.19-37 Q 38.19-39 R S 38.19-41 I 38.19-43 II T I 38.19-45 a 38.19-46 b II 38.19-48 a 38.19-49 b 38.19-50 U 38.19-53 V 38.19-55 w X 38.19-57 I 38.19-59 II 38.19-60 III NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Getters for vacuum tubes Non-agglomerated mixtures of metal carbides Refractory cements, mortars and similar compositions . . . . Alkaline iron oxide for the purification of gas Carbonaceous pastes for electrodes Accumulator compounds based on cadmium oxide or nickel hydroxide Carbon (other than that falling within subheading 38.01 A) in metal-graphite or other compounds, in the form of small plates, bars or other semi-manufactures Preparations known as "liquids for hydraulic transmission" (for example, hydraulic brake fluids) not containing or con- taining less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Foundry core binders based on synthetic resins Anti-rust preparations containing amines as active elements . Chemical elements referred to in Note 2 (g) to this Chapter: Doped silicon Other D-Glucitol (sorbitol), other than that falling within subhead- ing 29.04 C III: In aqueous solution; Containing 2% or less by weight of D-mannitol, calcu- lated on the D-glucitol content Other Other: Containing 2% or less by weight of D-mannitol, calcu- lated on the D-glucitol content Other Pyrolignites (for example, of calcium) . . Crude calcium tartrate Crude calcium citrate Other: Anti-freezing preparations . . Anti-scaling and similar compounds Anti-oxidising preparations for use in rubber manufacture . . 598.99 598.99 662.33 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 598.99 216 Official journal of the European Communities 29 . 12 . 86 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 X (cont'd) 38.19-61 IV Compound plasdcizers, hardeners or stabilisers for artificial plastic materials 598.99 38.19-62 v Composite diagnostic or laboratory reagents, other than bloodgrouping reagents (heading No 30.05) : 598.99  38.19-66 VI Preparations for electroplating . 598.99  38.19-68 VII Liquid polychlorodiphenyls, liquid chloroparaffins;mixed polyethylene glycols . . 598.99 38.19-72 VIII Mixtures of glycerol mono-, di- and tri-stearates (emulsifiers for fats) 598.99 38.19-74 IX Products and preparations for pharmaceutical and surgical uses, including plasters and preparations with a basis of plaster specially preparedfor dentistry 598.99 38.19-76 X Auxiliary products of the types usedfor the textile industry . 598.99  38.19-78 XI Auxiliary products of the types used for the leather and furskin industries 598.99 38.19-82 XII Auxiliary products for the paper industry ' 598.99  38.19-84 XIII Auxiliary products for foundries (other than those falling within item 38.19-37) . 598.99 . 38.19-86 XIV Concrete ready to pour 598.99  38.19-88 XV Mortars, non refractory, including mixtures of cement and 598.99 _ 38.19-96 XVI Additives for concrete, cement and mortar; fireproofing, water-proofing and similar protective preparations used in the building industry 598.99 38.19-99 XVII Other 598.99  sand . 29 . 12 . 86 Official Journal of the European Communities 217 SECTION VII ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS, AND ARTICLES THEREOF ; RUBBER, SYNTHETIC RUBBER, FACTICE, AND ARTICLES THEREOF Note Goods put up in sets consisting of two or more separate constituents, some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are: (i) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (ii) imported together; and (iii) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another . CHAPTER 39 ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS ; ARTICLES THEREOF * Notes 1 . This Chapter does not cover: (a) Stamping foil of heading No 32.09; (b) Artificial waxes (heading No 34.04); (c) Synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (d) Saddlery or harness (heading No 42.01 ) or travel goods, handbags or other receptacles falling within heading No 42.02; (e) Plaits, wickerwork or other articles falling within Chapter 46; (0 Goods falling within Section XI (textiles and textile articles); (g) Footwear, headgear, umbrellas, sunshades, walking-sticks, whips, riding-crops or parts thereof or other articles falling within Section XII ; (h) Imitation jewellery falling within heading No 71.16; (ij) Articles falling within Section XVI (machines and mechanical or electrical appliances); (k) Parts of aircraft or vehicles falling within Section XVII ; (1) Optical elements of artificial plastics, spectacle frames, drawing instruments or other articles falling within Chapter 90; (m) Articles falling within Chapter 91 (for example, clock or watch cases); (n) Musical instruments or parts thereof or other articles falling within Chapter 92; (o) Furniture and other articles of Chapter 94 ; (p) Brushes or other articles falling within Chapter 96; (q) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or 218 Official Journal of the European Communities 29 . 12 . 86 39 . 01 (r) Buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils or other articles falling within Chapter 98 . 2 . Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions: (a) Artificial plastics including artificial resins ; (b) Silicones ; (c) Resols, liquid polyisobutylene, and similar artificial polycondensation or polymerisation products. 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only: (a) Liquid or pasty (including emulsions, dispersions and solutions); (b) Blocks, lumps, powders (including moulding powders), granules, flakes and similar bulk forms ; (c) Monofil of which any cross-sectional dimension exceeds 1 mm ; seamless tubes, rods, sticks and profile shapes , whether or not surface-worked but not otherwise worked; (d) Plates, sheets, film, foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked, uncut or cut into rectangles but not further worked (even if, when so cut, they become articles ready for use); (e) Waste and scrap. Additional Note Subheading 39.02 C I is to be taken to include polyethylene slightly modified by small quantities of other olefins. Statistical subdivision Description NIMEXE CCT code reference 39.01 39.01-05 A 39.01-07 B C I a 39.01-11 39.01-13 b 39.01-16 39.01-18 SITC code Supplementary unit 582.80 582.90  582.11 582.11  582.12 582.19  Condensation, polycondensation and polyaddition products, whether or not modified or polymerised, and whether or not linear (for example, phenoplasts, aminoplasts, alkyds, polyallyl esters and other unsaturated polyesters, silicones): Ion exchangers Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other: Phenoplasts: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Preparedfor moulding or extruding Other In other forms: In one of, the forms mentioned in Note 3 (d) to this Chapter In other forms / 2 1 2 29 . 12 . 86 Official Journal of the European Communities 219 39 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01 C (cont'd) II Aminoplasts: a 1 In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Urea resins: ¢ 39.01-24 aa Preparedfor moulding or extruding . . . 582.21  39.01-25 bb 2 Other Other aminoplasts: 582.21  39.01-27 aa Preparedfor moulding or extruding 582.21  39.01-29 b bb 1 aa Other . In other forms: In one of the forms mentioned in Note 3 (d) to this Chapter: Laminated: 582.21 39.01-32 11 High pressure laminates with a decorative surface on one or both sides 582.22 39.01-35 22 Other 582.22  39.01-37 bb Other . . 582.22  39.01-38 III a 2 In otherforms Alkyds and other polyesters: In one of the forms mentioned in Note 3 (d) to this Chapter: 582.29 39.01-45 1 Corrugated sheet and plates 582.32  39.01-49 b 2 Other Other: 582.32  39.01-50 1 2 Alkyds Other polyesters: 582.31  39.01-51 aa bb 11 Unsaturated . . . . . Other: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 582.31 39.01-53 aaa Preparedfor moulding or extruding . 582.31  39.01-55 bbb Other 582.31  39.01-56 IV 22 a In otherforms Polyamides: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 582.39 39.01-57 1 Preparedfor moulding or extruding 582.41  39.01-59 2 Other 582.41  39.01-63 b In one of the forms mentioned in Note 3 (d) to this Chapter 582.42  39.01-69 c In otherforms 582.49  220 Official Journal of the European Communities 29 . 12 . 86 39 . 01 Supplementary unit NIMEXE code CCT reference Statistical subdivision Description ' 39.01 C (cont'd) V Polyurethanes: 39.01-71 a b In one of the forms mentioned in Note 3 (a) and (b) to this Chapter In otherforms: 39.01-75 1 Expanded, foam or sponge 39.01-79 2 Other 39.01-80 VI VII a Silicones . . Other: Epoxide (ethoxyline) resins : 39.01-85 1 In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 39.01-87 2 b 1 aa In otherforms Other: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Polyether alcohols: 39.01-92 U Polyethylene glycols . . 39.01-94 22 bb Other Other: 39.01-96 U Preparedfor moulding or extruding 39.01-98 22 Other 39.01-99 39.02 2 . In otherforms Polymerisation and copolymerisation products (for example, poly ­ ethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic de ­ rivatives, coumarone-indene resins): 39.02-01 A Ion exchangers 39.02-02 B C I a 1 Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other: Polyethylene: In one of the . forms mentioned in Note 3 (a) and (b) to this Chapter: Of a density of less than 0,94 g/cm 3: 39,02-03 aa Linear polyethylene 39.02-04 bb Other . . . 39.02-05 2 Of a density of 0,94 g/cm3 or more SITC code 582.51 582.59 582.59 582.70 582.61 582.69 582.90 582.90 582.90 582.90 582.90 583.80 583.90 583.11 583.11 583.11 29 . 12 . 86 Official Journal of the European Communities 221 39 . 02 NIMEXE code CCT reference Statistical subdivision * Description SITC code Supplementary unit 39.02 C I (cont'd) b 1 In other forms: In one of the forms mentioned in Note 3 (c) to this Chapter: 39.02-06 aa Tubes 583.12  39.02-07 bb 2 aa Other In one of the forms mentioned in Note 3 (d) to this Chapter, of a thickness: Of 0,10 mm or less, of a density: 583.12 39.02-09 U Of less than 0,94 g/cm 3 583.13  39.02-11 22 Of 0,94 g/cm 3 or more 583.13  39.02-12 bb Of more than 0,10 mm 583.13  39.02-13 II 3 a Waste and scrap Polytetrahaloethylenes: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 583.19 39.02-14 1 Preparedfor moulding or extruding 583.90  39.02-15 2 Other 583.90  39.02-16 b In other forms 583.90  39.02-18 III IV a Polysulphohaloethylenes Polypropylene: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 583.90 39.02-21 1 Preparedfor moulding or extruding 583.21  39.02-22 2 b Other In one of the forms mentioned in Note 3 (d) to this Chapter, ofa thickness of: 583.21 39.02-25 1 Less than 0,05 mm 583.22  39.02-26 2 0,05 mm to 0,10 mm 583.22  39.02-27 3 More than 0,10 mm 583.22  39.02-28 c In otherforms 583.29  39.02-29 V VI a Polyisobutylene Polystyrene and copolymers of styrene: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 583.90 39.02-32 1 2 Polystyrene Copolymers of styrene: 583.31 39.02-33 aa Acrylonitrile-butadiene-styrene terpolymers 583.31  39.02-34 b bb Other In other forms: 583.31 39.02-36 1 In one of the forms mentioned in Note 3 (c) to this Chapter 583.32 222 Official Journal of the European Communities 29 . 12 . 86 39 . 02 NIMEXE CCT Statistical SITC Supplementary code reference subdivision * Description code unit 39.02 C VI b , (cont'd) In one of the forms mentioned in Note · 3 (d) to this2 Chapter: 39.02-37 aa Expanded, foam or sponge 583.33  39.02-38 bb Other 583.33  39.02-39 3 Waste and scrap 583.39  VII Polyvinyl chloride: a In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 39.02-41 1 Preparedfor moulding or extruding 583.41 39.02-43 2 Other 583.41  b In other forms: 1 In one of the forms mentioned in Note 3 (c) to this Chapter: 39.02-45 aa Tubes, coiled 583.42  39.02-46 bb Other tubes 583.42  39.02-47 cc In otherforms 583.42  2 In one of the forms mentioned in Note 3 (d) to this Chapter: aa Floor or wall coverings: 39.02-51 U Consisting of a support impregnated, coated or covered with polyvinyl chloride 893.91 m2 39.02-52 22 Other . 893.91 m2 bb Other: 39.02-53 U Consisting of a support impregnated, coated or covered with polyvinyl chloride 583.43  - 22 Other: aaa Not plasticised, of a thickness of: 39.02-54 111 1 mm or less . . 583.43  39.02-57 222 More than 1 mm 583.43  bbb Plasticised, of a thickness of: 39.02-59 111 1 mm or less . . . . . 583.43  39.02-61 222 More than 1 mm 583.43  39.02-66 3 Waste and scrap 583.49  VIII Polyvinylidene chloride; copolymers of vinylidene chloride with vinyl chloride: 39.02-67 a In one of the forms mentioned in Note 3 (a) and (b) . to this Chapter 583.90  39.02-69 b In otherforms 583.90  IX Polyvinyl acetate: 39.02-71 a In one of the forms mentioned in Note 3 (a) to this Chapter 583.70  29 . 12 . 86 Official Journal of the European Communities 223 39 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02-72 39.02 C IX (cont'd) b In one of the forms mentioned in Note 3 (b) to this Chapter 583.70 39.02-73 X c a In otherforms . Copolymers of vinyl chloride with vinyl acetate: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 583.70 39.02-74 1 Preparedfor moulding or extruding 583.51  39.02-75 2 b Other , In one of the forms mentioned in Note 3 (d) to this Chapter: 583.51 39.02-76 1 Floor or wall coverings 893.92 m2 39.02-77 2 Other 583.53  39.02-79 XI c In other forms Polyvinyl alcohols, acetals and ethers: 583.59  39.02-85 a In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 583.90  39.02-87 XII b a In other forms Acrylic polymers, methacrylic polymers and acrylo-meth ­ acrylic copolymers: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: 583.90 39.02-88 1 Prepared for moulding or extruding 583.61  39.02-89 2 Other ' 583.61  39.02-91 b In one of the forms mentioned in Note 3 (d) to this Chapter 583.62  39.02-92 c In otherforms 583.69  39.02-94 XIII XIV Coumarone resins, indene resins and coumarone-indene resins Other polymerisation or copolymerisation products: 583.90  39.02-96 a In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 583.90  39.02-98 b 39.03 In other forms Regenerated cellulose ; cellulose nitrate, cellulose acetate and other cellulose esters, cellulose ethers and other chemical deriva ­ tives of cellulose* plasticised or not (for example, collodions, celluloid); vulcanised fibre : 583.90 39.03-05 A B I Adhesive strips of a width not exceeding 10 cm, the coating :: of which consists of unvulcanised natural or synthetic rubber Other: Regenerated cellulose: 584.10 39.03-07 a Expanded, foam or sponge 584.10  224 Official Journal of the European Communities 29 . 12. 86 39 . 03 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 39.03 B Ã ­ (cont'd) b Other: 1 . Sheets, fÃ ­lm or strip, coiled or not, of a thickness of less than 0,75 mm: 39.03-08 aa Laminated 584.10  bb Other: 39.03-12 11 Not printed 584.10  39.03-14 22 Printed 584.10  39.03-15 2 Other 584.10  39.03-17 c Waste and scrap 584.10  II Cellulose nitrates: a Not plasticised: 39.03-21 1 Collodions and celloidin 584.21  39.03-23 2 Other 584.21  b Plasticised: 1 With camphor or otherwise (for example, celluloid): 39.03-25 aa Film in rolls or in strips, for cinematography or photography '. 584.22  39.03-27 bb Other .... 584.22  39.03-29 2 Waste and scrap ^ . . . 584.22  III Cellulose acetates: 39.03-31 a Not plasticised 584.31  b Plasticfsed: 39.03-33 1 Products known as moulding powders ......... 584.32  39.03-34 2 Film in rolls or in strips, for cinematography or photography 584.32  39.03-36 3 Sheets, fÃ ­lm or strip, coiled or not, of a thickness of less than 0,75 mm 584.32  4 Other: 39.03-37 aa Waste and scrap 584.32  39.03-39 bb Other ...  584.32  IV Other cellulose esters : 39.03-41 a Not plasticised 584.91  b Plasticised: 39.03-43 1 Products known as moulding powders 584.92  39.03-44 2 Film in rolls or in strips, for cinematography or photography . . 584.92  39.03-46 3 Sheets, fÃ ­lm or strip, coiled or not, of a thickness of less than 0^75 mm 584.92  4 Other: 39.03-47 aa Waste and scrap 584.92  29 . 12 . 86 Official Journal of the European Communities 225 39 . 03 Description SITCcode Supplementary unit 584.92 584.91 584.91 584.92 584.92 584.92 584.93 585.21 585.21 NIMEXE CCT Statistical code reference subdivision  39.03 B IV b 4 (cont'd) 39.03-49 bb V a 39.03-51 1 39.03-53 2 b 39.03-55 1 2 39.03-57 aa 39.03-59 bb 39.03-60 vi 39.04 39.04-10 A 39.04-90 B 39.05 39.05-10 A B 39.05-20 I 39.05-30 II 39.06 39.06-10 A B 39.06-50 I 39.06-99 II 39.07 39.07-02 A B I a 39.07-11 1 Other Cellulose ethers and other chemical derivatives of cellulose: Not plasticised: Ethylcellulose Other . . . . ' Plasticised: Waste and scrap Other: Ethylcellulose Other Vulcanised fibre . Hardened proteins (for example, hardened casein and hardened gelatin): Artificial sausage casings Other Natural resins modified by fusion (ran gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidised rubber, cyc ­ lised rubber): Run gums Other: Ester gums Chemical derivatives of natural rubber Other high polymers, artificial resins and artificial plastic mater ­ ials, including alginic acid, its salts and esters ; linoxyn : Alginic acid and its salts and esters Other: Starches, esterified or etherified Other Articles of materials of the kinds described in headings Nos 39.01 to 39.06 : Articles for technical uses, for use in civil aircraft Other. Of regenerated cellulose: Articles for the conveyance or packing of goods; stoppers, lids, caps and other closures: Artificial sausage casings . 585.10 585.10 585.10 585.22 585.29 585.29 893.99 893.10 226 Official Journal of the European Communities 29 . 12 . 86 39 . 07 NIMEXE code CCT reference - Statistical subdivision Description SITC code Supplementary unit 39.07 B I (cont'd) a 39.07-13 2 Other 893.10  b Other: 39.07-15 1 Sponges . 893.99  39.07-18 2 Other 893.99  39.07-21 II Of vulcanised fibre 893.99  39.07-22 III Of hardened proteins . 893.99  39.07-23 IV Of chemical derivatives of rubber 893.99  V Of other materials: 39.07-24 a Spools, reels and similar supports for photographic and cinematographic fÃ ­lm or for tapes, films and the like falling within heading No 92.12 893.99  39.07-25 b Fans and hand screens, non-mechanical; frames and handles therefor and parts of such frames and handles . 893.99  39.07-27 c Corset busks and similar supports for articles of apparel or clothing accessories 893.99  d Other: 39.07-33 1 Table or kitchen utensils 893.99  2 Sanitary and tÃ ¸ilet articles: 39.07-35 aa Lavatory seats and covers 893.20  39.07-37 bb Wash-basins, bidets, baths and shower-baths 893.20  39.07-39 cc Other 893.20  39.07-41 3 Ornaments and other fancy articles and articles for personal adornment 893.30  39.07-43 4 Office or school supplies 893.94  39.07-45 5 Articles of apparel and clothing accessories 848.21  6 Articles for electric lighting: 39.07-49 aa For interior lighting 893.50  39.07-50 bb Other 893.50  7 Articles for the conveyance or packing of goods; stop ­ pers, lids, caps and other closures: 39.07-51 aa Artificial sausage casings . ...... 893.10  bb Bags, sachets and similar articles: 39.07-53 U Ofpolyethylene 893.10  39.07-61 22 Ofpolyvinyl chloride 893.10  39.07-63 33 Other 893.10  39.07-65 cc Netting extruded in tubular form 893.10 39.07-66 dd Boxes, pots, cases, crates and similar articles 893.10  ee Carboys, bottles, jars and other containers, of a capacity: 39.07-67 11 Not exceeding two litres 893.10  39.07-68 22 Exceeding two litres 893.10  29 . 12 . 86 Official Journal of the European Communities 227 39 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07 B V d (cont'd) 7 ff Stoppers, lids, caps and other closures: 39.07-71 11 Caps and capsules for bottles ! 893.10  39.07-73 22 Other . . 893.10  39.07-74 gg Other 893.10  39.07-77 8 9 Roller blinds, Venetian blinds and similar articles, and parts thereof Other: 893.93  39.07-82 aa Tube and pipe fittings . 893.99 .  39.07-84 bb Spools, cops, bobbins and similar holders for spinning and weaving 893.99  39.07-86 cc dd Fittings for furniture, windows, vehicle coachwork and the like . : . . . . Other articles: 893.99  39.07-91 U Madefrom sheet 893.99  39.07-99 22 Other 893.99  228 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 40 RUBBER, SYNTHETIC RUBBER, FACTICE, AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires, throughout the Tariff the expression "rubber" means the following products, whether or not vulcanised or hardened: natural rubber, balata, gutta-percha and similar natural gums, synthetic rubber, and factice derived from oils, and such substances reclaimed. 2 . This Chapter does not cover the following products of rubber and textiles, which fall generally within Section XI: (a) Knitted or crocheted fabric or articles thereof, elastic or rubberised (other than transmission , conveyor and elevator belts or belting, or rubberised knitted or crocheted fabric, of heading No 40.10); other elastic fabric or articles thereof; (b) Textile hose-piping and similar textile tubing, internally coated or lined with rubber (heading No 59.15); (c) Woven textile fabrics (other than the goods of heading No 40.10) impregnated, coated, covered or laminated with rubber: (i) Weighing not more than 1 500 g/m2 ; or (ii) Weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; and articles of those fabrics ; (d) Felt impregnated or coated with rubber and containing more than 50% by weight of textile material , and articles thereof; (e) Bonded fibre fabrics and similar bonded yarn fabrics, impregnated or coated with rubber, or in which rubber forms the bonding substance, irrespective of their weight per square metre, and articles thereof; (f) Fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre, and articles thereof. However, plates, sheets and strip, of expanded foam or sponge rubber, combined with textile fabric, and articles thereof, are to be classified in Chapter 40 provided that the textile fabric is present merely for reinforcing purposes . 3 . The following are also not covered by this Chapter: (a) Footwear or parts thereof falling within Chapter 64; (b) Headgear or parts thereof (including bathing caps) falling within Chapter 65 ; (c) Mechanical or electrical appliances or parts thereof (including electrical goods of all kinds), of hardened rubber, falling within Section XVI ; (d) Articles falling within Chapter 90, 92, 94 or 96 ; (e) Articles falling within Chapter 97 (other than sports gloves and goods falling within heading No 40.1 1 ); or (f) Buttons, combs, smoking pipe stems, pens or other articles falling within Chapter 98 . 29 . 12 . 86 Official Journal of the European Communities 229 4. In Note 1 to this Chapter and in headings Nos 40.02, 40.05 and 40.06, the expression "synthetic rubber" is to be taken to apply to: (a) Unsaturated synthetic substances which can be irreversibly transformed into non-thermoplastic substances by vulcanisa ­ tion with sulphur and which, when so vulcanised as well as may be (without the addition of any substances such as plasticisers, fillers or reinforcing agents not necessary for the cross-linking), can produce substances which, at a temperature between 18 and 29 °C, will not break on being extended to three times their original length and will return , after being extended to twice their original length, within a period of five minutes, to a length, not greater than one and a half times their original length . Such substances include cis-polyisoprene (IR), polybutadiene (BR), polychlorobutadiene (CR), polybutadienestyrene (SBR), polychlorobutadiene-acrylonitrile (NCR), polybutadiene-acrylonitrile (NBR) and butyl rubber (IIR); (b) Thioplasts (TM); and (c) Natural rubber modified by grafting or mixing with artificial plastic material , de-polymerised natural rubber, and mixtures of unsaturated synthetic substances with saturated synthetic high polymers, provided that air the above ­ mentioned products comply with the requirements concerning vulcanisation, elongation and recovery in (a) above . 5 . Headings Nos 40.01 and 40.02 are to be taken not to apply to : (a) Natural or synthetic rubber latex (including pre-vulcanised rubber latex) compounded with vulcanising agents or accelerators, fillers or reinforcing agents , plasticisers, colouring matter (other than colouring matter added solely for the purpose of identification), or with any other substance ; however, latex merely stabilised or concentrated, and thermo-sensitive and electro-positive latex are to be classified in heading No 40.01 or 40,02 as the case may be; (b) Rubber which has been compounded with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil) before coagulation or with any substance after coagulation ; or (c) Mixtures of any of the products specified in Note 1 to the present Chapter, whether or not compounded with any other substance . 6 . Thread wholly of vulcanised rubber, of any cross-section of which any dimension exceeds 5 mm, is to be classified as strip, rod or profile shape, falling within heading No 40.08 . 7 . Heading No 40.10 is to be taken to include transmission, conveyor or elevator belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber. 8 . For the purpose of heading No 40.06, pre-vulcanised rubber latex is to be deemed to be unvulcanised rubber latex . For the purposes of headings Nos 40.07 to 40.14, balata, gutta-percha and similar natural gums, and factice derived from oils, and such substances reclaimed, are to be deemed to be vulcanised rubber whether or not they have been vulcanised . 9 . In headings Nos 40.05, 40.08 and 40.15 the expression "plates", "sheets" and "strip" are to be taken to apply, and to apply only, to plates, sheets and strip, whether or not printed or otherwise surface-worked but not cut to shape or otherwise worked, and rectangular articles cut therefrom not further worked. In heading No 40.08 the expression "rods" and "profile shapes" and in heading No 40.15 the expressions "rods", "profile shapes" and "tubes" are to be taken to apply, and to apply only, to such products, whether or not cut to length or surface-worked but not otherwise worked . 230 Official Journal of the European Communities 29 . 12 . 86 40 . 01 N-IMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. RAW RUBBER 40.01 Natural rubber latex, whether or not with added synthetic rubber latex ; pre-vulcanised natural rubber latex ; natural rubber, balata, gutta-percha and similar natural gums : 40.01-20 A Natural rubber latex, whether or not with added synthetic rubber latex; pre-vulcanised natural rubber latex 232.01  B Natural rubber: I Crepe: 40,01-31 a Sole crepe 232.02  40.01-39 b Other 232.02  40.01-40 II Smoked sheets 232.02  40.01-50 III Other . . : 232.02  40.01-60 C Balata , gutta-percha and similar natural gums 232.03  40.02 Synthetic rubber latex, pre-vulcanised synthetic rubber latex ; synthetic rubber ; factice derived from oils : 40.02-20 A Factice derived from oils 233.19  40.02-30 B Products modified by the incorporation of artificial plastic materials 233.19  C Other:  · I Synthetic rubber latex, whether or not prevulcanised: 40.02-41 a Polybutadiene-styrene latex . 233.11  40.02-49 b Other 233.12  II Other: 40.02-61 a Polybutadiene-styrene 233.15  40.02-63 b  Polybutadiene 233.13  40.02-65 c Polychlorobutadiene 233.14  40.02-67 d Polybutadiene-acrylonitrile 233.19  40.02-70 e Butyl rubber 233.16  40.02-80 f cis-Polyisoprene . . . . 233.19  40.02-90 g Other . . . . 233.19  40.03-00 40.03 Reclaimed rubber 233.21  40.04-00 40.04 Waste and parings of unhardened rubber ; scrap of unhardened rubber, fit only for the recovery of rubber ; powder obtained from waste or scrap of unhardened rubber 233.22  29. 12 . 86 Official Journal of the European Communities 231 40 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II . UNVULCANISED RUBBER 40.05 Plates, sheets and strip, of unvulcanised natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02; granules of unvulcanised natural or synthetic rubber compounded ready for vulcanisation ; unvulcanised natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch : 40.05-10 A Rubber compounded with carbon black or with silica (mas ­ terbatch) 621.01  40.05-30 B Granules of natural or synthetic rubber compounded ready for vulcanisation 621.01  40.05-90 C Other 621.01  40.06 Unvulcanised natural or synthetic rubber, including rubber latex, !&gt; in other forms or states (for example, rods, tubes and profile shapes, solutions and dispersions); articles of unvulcanised natu ­ ral or synthetic rubber (for example, coated or impregnated textile thread ; rings and discs): 40.06-10 A Solutions and dispersions 621.02  B Other: 40.06-91 I "Camel-back " strips for retreading rubber tyres 621.02  40.06-93 II Textile thread coated or impregnated with rubber . 621.02  40.06-98 III Other 621.02  III . ARTICLES OF UNHARDENEDVULCANISED RUBBER 40.07 Vulcanised rubber thread and cord, whether or not textile covered, and textile thread covered or impregnated with vulcanised rubber : A Vulcanised rubber thread and cord, whether or not textile covered: 40.07-11 I Not textile covered 621.03  40.07-15 U Textile covered 621.03  40.07-20 B Textile thread covered or impregnated with vulcanised rubber 621.03  40.08 Plates, sheets, strip, rods and profile shapes, of unhardened vulcanised rubber : A Plates, sheets and strip: I Of expanded, foam or sponge rubber: 40.08-05 a Plates and sheetsfor soles 621.04  40.08-09 b Other 621.04  232 Official Journal of the European Communities 29 . 12 . 86 40 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.08 A (cont'd) II Other 40.08-13 a Floor coverings and mats (other than those of heading No 40.14) 621.04 m2 40.08-15 b Plates and sheets for soles 621.04  40.08-17 c Other 621.04  40.08-20 B Rods and profile shapes 621.04  40.09 Piping and tubing, of unbardened vulcanised rubber : 40.09-10 A With fittings attached, suitable for conducting gases or liq ­ uids, for use in civil aircraft 621.05  B Other: 40.09-20 I For fitting to rollers of textile machines, typewriters and the 621.05  II Other: 40.09-50 a Not combined with other materials, with or without fittings 621.05  b Combined with other materials, with or without fittings: 40.09-61 1 With metal reinforcement 621.05  40.09-69 2 Other 621.05  40.10 Transmission, conveyor or elevator belts or belting, - of vulcanised rubber : ' 40.10-10 A Conveyor or elevator belts or belting 628.20  40.10-30 B Transmission belis or belting, of trapezoidal cross ­ section 628.20  40.10-90 C Other transmission belts or belting 628.20  40.11 Rubber tyres, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds : 40.11-10 A Solid or cushion tyres and interchangeable tyre treads .... 625.99  B Other: 40.11-20 I Pneumatic tyres for use on civil aircraft 625.30 N II Other: a Inner tubes: 40.11-21 1 Of the kind used on bicycles or cycles with auxiliary motor 625.91 N 40.11-23 2 Of the kind used on motor-cycles or motor ­ scooters 625.91 N 40.11-25 3 Of the kind used on motor cars . 625.91 N 29 . 12 . 86 Official Journal of the European Communities 233 40.11 Description SITCcode Supplementary unit 625.91 625.91 625.99 625.40 N N N N N N N N Of the kind used on vans, trucks, lorries or buses . . . . Other Tyre flaps (separately consigned) Tyre cases with sewn-in inner tubes, for racing bicycles . . Tyre cases and tubeless tyres: New: Of the kind used on bicycles or cycles with auxiliary motor Of the kind used on motor-cycles or motor-scooters . . Of the kind used on motor cars Of the kind used on vans, trucks, lorries or buses . . . Of the kind used on aircraft Other Used 625.40 625.40 625.10 625.20 625.30 625.99 625.99 NIMEXE CCT Statistical code reference subdivision 40.11 B II (cont'd) a 40.11-27 4 40.11-29 5 40.11-40 b 40.11-45 c d 1 40.11-52 aa 40.11-53 bb 40.11-55 cc 40.11-57 dd 40.11-62 ee 40.11-63 ff 40.11-80 2 40.12 40.12-10 A 40.12-20 B 40.12-90 C 40.13 A 40.13-11 I 40.13-13 II 40.13-18 III 40.13-30 B 40.14 40.14-01 A B 40.14-10 I II 40.14-93 a 40.14-95 b 40.14-98 c Hygienic and pharmaceutical articles (including teats), of unhard ­ ened vulcanised rubber, with or without fittings of hardened rubber : Sheath contraceptives Teats, nipple shields, and similar articles for babies Other 628.10 628.10 628.10 Articles of apparel and clothing accessories (including gloves), for all purposes, of unhardened vulcanised rubber : Gloves, including mittens: Household gloves Surgical gloves Other . . . Articles of apparel and clothing accessories 848.22 848.22 848.22 848.22 pair pair pair Other articles of unhardened vulcanised rubber : Articles for technical uses, for use in civil aircraft Other: Of expanded, foam or sponge nibber Other: 628.98 628.98 628.98 628.98 628.98 Floor coverings and mats (other than those of heading No 40.08) Erasers Other . 234 Official Journal of the European Communities 29 . 12 . 86 40 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit IV. HARDENED RUBBER (EBONITE AND VULCANITE); ARTICLES MADE THEREOF 40.15 Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets, strip, rods, profile shapes or tubes ; scrap, waste and powder, of hardened rubber : 40.15-10 A In bulk or blocks, in plates, sheets or strip, in rods, profile shapes or tubes 621.06 _ . 40.15-20 B 40.16 Scrap, waste and powder, of hardened rubber Articles of hardened rubber (ebonite and vulcanite): 621.06 40.16-10 A Piping and tubing, with fittings attached, suitable for con ­ ducting gases or liquids, for use in civil aircraft 628.99 40.16-90 B 628.99 Other 29 . 12 . 86 Official Journal of the European Communities 235 41 .01 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF GUT &lt;OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This Chapter does not cover: (a) Parings or similar waste, of raw hides or skins (heading No 05.05 or 05.15); (b) Birdskins or parts of birdskins, with their feathers or down, falling within heading No 05.07 or 67.01 ; or (c) Hides or skins, with the hair on , raw, tanned or dressed (Chapter 43); the following are, however, to be classified in heading No 41.01 , namely, raw hides or skins with the hair on, of bovine cattle (including buffalo), of equine animals , of sheep and lambs (except Persian, Astrakhan , Caracul and similar lambs, Indian , Chinese, Mongolian and Tibetan lambs), of goats and kids (except Yemen , Mongolian and Tibetan goats and kids), of swine (including peccary), of reindeer, of chamois , of gazelle, of deer, of elk, of roebucks or of dogs . 2 . Throughout the Tariff the expression "composition leather" is to be taken to mean only substance of the kind referred to in heading No 41.10 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.01 A I a Raw hides and skins (fresh, . salted, dried, pickled or limed), whether or not split, including sheepskins in the wool : Fresh , salted or dried: Of sheep and lambs: Of lambs: 41.01-11 1 In the wool 21 1.60 N 41.01-13 2 b Other . . Other: 211.70 N 41.01-15 1 In the wool 211.60 N 41.01-18 2 II a Other Of bovine cattle: Ofcalves: 211.70 N 41.01-31 1 Fresh or green salted 211.20  41.01-35 2 b 1 Dried or dry salted Other: Fresh or green salted: 211.20 41.01-42 aa Whole hides 211.10  236 Official Journal of the European Communities 29 . 12 . 86 41 . 01 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 41.01 (cont'd) Alibi ¢ bb Parts of hides: 41.01-43 11 Butts and half-butts 211.10  41.01-44 22 Other 211,10  41.01-45 2 Dried or dry salted . 211.10  III Of equine animals: 41.01-51 a Fresh or green salted 211.10  41.01-55 b Dried or dry salted 211.10  IV Ofgoats and kids: 41.01-62 a Of kids 211.40 N 41.01-63 b Other 211.40 N 41.01-66 V Of reptiles or offish 211.99  41.01-68 VI Of other animals 211.99  B Pickled or limed: I Ofsheep and lambs: 41.01-71 a Of lambs 211.70 N 41.01-79 b Other 211.70 N 41.01-80 II Of bovine cattle 211.10  41.01-91 III Ofgoats and kids 211.40 N 41.01-95 w Of other animals 211.99  41.02 Bovine cattle leather (including buffalo leather) and equine lea ­ ther, except leather falling within heading No 41.06 or 41.08: 41.02-05 A East India kip, whole, whether or not thÃ © heads and legs have been removed, weighing each not more than 4,5 kg net, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.40  B Bovine cattle leather (including buffalo leather) not further prepared than chrome-tanned, in the wet blue state: 41.02-12 I Calf leather 611.30  41.02-14 II Other bovine leather 611.40  C Other: I Not further prepared than tanned: 41.02-17 a Calf leather 611.30  41.02-19 b Other bovine leather and equine leather 611.40  II Otherwise prepared: a Calf leather: 41.02-21 1 Boxcalf 611.30 m2 41.02-28 2 Other . . . 611.30 m2 29 . 12. 86 Official Journal of the European Communities 237 41 .02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.02 C (cont'd) II ¢ b Other bovine leather: 1 Offull thickness: 41.02-31 aa Sole leather 611.40  41.02-32 bb Other . . . 611.40  2 Split : 41.02-35 aa Grains 611.40 m2 41.02-37 bb Fleshes 61 1.40 m2 41.02-98 c Equine leather 611.40 m2 41.03 Sheep and lamb skin leather, except leather falling within heading No 41.06 or 41.08 : 41.03-10 A Of Indian hair sheep, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.50  B Other : 1 Not further prepared than tanned: 41.03-30 a Of lambs 611.50  b Other: 41.03-40 1 Offull thickness 611.50  41.03-50 2 Other 611.50  41.03*99 II Other 611.50 m2 41.04 Goat and kid skin leather, except leather falling within heading No 41.06 or 41.08 : 41.04-10 A Of Indian goat or kid, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.61  B Other: 41.04-91 I Not further prepared than tanned 611.61  41.04-99 II Other .... . . 611.61 m2 41.05 Other kinds of leather, except leather falling within heading No 41.06 or 41.08 : 41.05-20 A Of reptiles, not further prepared than vegetable tanned, whether or not having undergone further preservative treat ­ ment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.69  B Other: I Not further prepared than tanned: 41.05-31 a Ofswine 611.69  238 Official Journal of the European Communities 29 . 12 . 86 41 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.05 B I (cont'd) 41.05-39 b Of other animals 611.69  II Other: 41.05-91 a Of swine 611.69 m2 41.05-93 b Of reptiles or offish 611.69  41.05-99 c Of other animals 611.69 m2 41.06 Chamois-dressed leather : 41.06-20 A Ofsheep and lambs 611.81  41.06-80 B Of other animals 611.81  41.08 Patent leather and imitation patent leather ; metallised leather : 41.08-20 A Of calves 611.83 m2 41.08-30 B Of other bovines 611.83 m2 41.08-40 C Ofsheep and lambs; ofgoats and kids 611.83 m2 41.08-80 D Of other animals 611.83 m2 41.09-00 41.09 Parings and other waste, of leather or of composition or parch ­ ment-dressed leather, not suitable for the manufacture of articles of leather ; leather dust, powder and flour 211.91  41.10-00 41.10 Composition leather with a hasis of leather or leather fibre, in slabs, in sheets or in rolls 611.20  . 29. 12 . 86 Official Journal of the European Communities 239 42 . 01 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Notes 1 . This Chapter does not cover: (a) Sterile surgical catgut and similar sterile suture materials (heading No 30.05); (b) Articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 43.03 or 43.04); (c) String or net bags of Section XI ; (d) Articles falling within Chapter 64; (e) Headgear or parts thereof falling within Chapter 65 ; (f) Whips, riding-crops or other articles of heading No 66.02; (g) Strings, skins for drums and the like, and other parts of musical instrument (heading No 92.10); (h) Furniture or parts of furniture (Chapter 94); (ij) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or (k) Buttons, studs, cuff-links, press-fasteners, including snap-fasteners and press-studs, and blanks and parts of such articles, falling within heading No 98.01 or Chapter 71 . 2 . For the purposes of heading No 42.03 , the expression "articles of apparel and clothing accessories" is to be taken to apply, inter alia, to gloves (including sports gloves), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, including watch straps . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.01-00 ¢ 42.01 Saddlery and harness, of any material (for example, saddles, harness, collars, traces, knee-pads and boots), for any kind of 612.20  . 42.02 Travel goods (for example, trunks, suit-cases, hat-boxes, travel ­ ling-bags, rucksacks), shopping-bags, handbags, satchels, brief ­ cases, wallets, purses, toilet-cases, tool-cases, tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instru ­ ments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanised fibre, of artificial plastic sheeting, of paperboard or of textile fabric : A Of artificial plastic sheeting: I Travel goods and tÃ ³ilet-cases: 42.02-12 a Trunks, valises and suit-cases 831.02  42.02-14 b Other . . 831.02  42.02-16 II Handbags 831.01 N 42.02-17 III Satchels and brief-cases 831.03 N 240 Official Journal of the European Communities 29 . 12. 86 42 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.02 A (cont'd) 42.02-18 IV Other containers 83 Ã  .09  B Of other materials: I Travel goods and toilet-cases: a Trunks, valises and suit-cases: 42.02-21 1 Of leather or of composition leather 831.02  42.02-23 2 Of vulcanisedfibre or ofpaperboard 831.02  42.02-25 3 Of textile fabric 831.02  b Other: 42.02-31 1 Of leather or of composition leather 831.02  42.02-35 2 Of other materials . . . 831.02 II Handbags: 42.02-41 a Of leather or ofcomposition leather 831.01 N 42.02-49 b Of other materials 831.01 N III Satchels and brief-cases: 42.02-51 a Of leather or ofcomposition leather 831.03 N 42.02-59 b Of other materials 831.03 N IV Other containers: 42.02-60 a For musical instruments 831.09 -  b Other: 42.02-91 1 Of leather or of composition leather 831.09  42.02-99 2 Of other materials 831.09  42.03 Articles of apparel and clothing accessories, of leather or of composition leather : 42.03-10 A Articles of apparel 848 . ft)  B Gloves, including mittens and mitts: 42.03-21 I Protective, for all trades 848.10 pair 42.03-25 II Special , for sports 848.10 pair III Other: 42.03-27 a Men's and boys . 848.10 pair 42.03-28 b Other 848.10 pair C Other clothing accessories: 42.03-51 I Belts and girdles 848.10  42.03-59 II Other 848.10  42.04 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for other industrial pur ­ poses: 42.04-10 A Conveyor or transmission belts or belting 612.10  B Other: 42.04-81 / Articles for the textile industry 612.10  29 . 12 . 86 Official Journal of the European Communities 241 42 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.04 B (cont'd) 42.04-89 II Other 612.10  42.05-00 42.05 Other articles of leather or of composition leather . 612.90  42.06 Articles made from gut (other than silkworm gut), from goldbea ter's skin, from bladders or from tendons : 42.06-10 A Catgut strings . . . . 899.91  42.06-90 B Other 899.91  42.97-01 Goods of Chapter 42 carried by post 831.00  242 Official Journal of the European Communities 29 . 12. 86 43 . 01 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the Tariff references to furskins, other than to raw furskins of heading No 43.01 , are to be taken to apply to . hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This Chapter does not cover: (a) Birdskins or parts of birdskins, with their feathers or down, falling within heading No 05.07 or 67.01 ; (b) Raw hides or skins, with the hair on, of a kind falling within Chapter 41 (see Note 1 (c) to that Chapter); (c) Gloves consisting of leather and furskin or of leather and artificial fur (heading No 42.03); (d) Articles falling within Chapter 64; (e) Headgear or parts thereof falling within Chapter 65 ; or (f) Articles failing within Chapter 97 (for example, toys, games and sports requisites). 3 . For the purposes of heading No 43.02, the expression "plates, crosses and similar forms" means furskins or parts thereof (excluding "dropped" skins) sewn together in rectangles, crosses or trapeziums, without the addition of other materials . Other assembled skins ready for immediate use (or requiring only cutting to become ready for use), and skins or parts of skins sewn together in the form of garments or parts or accessories of garments or of other articles fall within heading No 43.03 . . 4. Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified under heading No 43.03 or 43.04 as the case may be. 5 . Throughout the Tariff the expression "artificial fur" means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials, but does not include imitation furskins obtained by weaving (heading No 43.04, for example). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.01 A Raw furskins : Complete furskins, with or without head, tail and paws: 43.01-11 I Of rabbits and of hares . , 212.09  43.01-15 II Of mink 212.01 N 43.01-21 III IV Of Persian, Astrakhan, Caracul and similar lambs, or of Indian, Chinese, Mongolian and Tibetan lambs Ofsea-lions, offur seals and of other seals: 212.09 N 43.01-22 a Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) . . . . 212.09 N 43.01-24 b Other 212.09 N 43.01-27 V Ofsea-otters, of nutria and ofbeaver 212.09 N 29 . 12 . 86 Official Journal of the European Communities 243 43 . 01 Statistical subdivision Description SITC code Supplementary unit VI VII VIII 212.09 212.09 212.09 212.09 N N N N N 613.00 613.00 613.00 NIMEXE CCT code reference 43.01 (cont'd) 43.01-31 43.01-35 43.01-50 43.01-70 43.02 A 43.02-11 43.02-15 43.02-21 43.02-22 43.02-24 43.02-27 43.02-31 43.02-35 43.02-50 43.02-70 B 43.03 43.03-20 A B 43.03-40 43.03-60 43.03-80 43.04 43.04-10 43.04-30 I II III IV a b V VI VII VIII Of musk-rats and of marmots Of wildfelines Of other animals Parts offurskins Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms ; pieces or cuttings, of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated): Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms: Of rabbits and of hares Of mink ¢ Of Persian, Astrakhan, Caracul and similar lambs, or of Indian , Chinese, Mongolian and Tibetan lambs Ofsea-lions, offur seals and of other seals: Of whitecoat pups of harp -seals and of pups of hooded seals (blue-backs) . . . Other . Of sea-otters, of nutria and of beaver Of musk-rats and of marmots Of wildfelines . Of other animals Pieces or cuttings, of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated) ... . . Articles of furskin : Of a kind commonly used in machinery or plant Other: Of furskins of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) Other: Articles of apparel and clothing accessories . . Other . Artificial fur and articles made thereof : In the piece, or in strips or pieces In the form of made-up articles N N N N N 613.00 613.00 613.00 613.00 613.00 613.00 613.00 848.31 848.31 848.31 848.31 / II a b A B 848.32 848.32 244 29 . 12. 86Official Journal of the European Communities SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This Chapter does not cover: (a) Wood of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading No 12.07); (b) Wood of a kind used primarily in dyeing or in tanning (heading No 14.05); (c) Activated charcoal (heading No 38.03); (d) Articles falling within Chapter 46; (e) Footwear or parts thereof falling within Chapter 64; (f) Goods falling within Chapter 66 (for example, umbrellas and walking-sticks and parts thereof); (g) Goods falling within heading No 68.09 ; (h) Imitation jewellery falling within heading No 71.16; (ij) Goods falling within Section XVII (for example, wheelwrights' wares); (k) Goods falling within Chapter 91 (for example, clocks and clock cases); (1) Musical instruments or parts thereof (Chapter 92); (m) Parts of firearms (heading No 93.06); (n) Furniture or parts thereof falling within Chapter 94; (o) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or (p) Smoking pipes or the like or parts thereof, buttons, pencils or other articles falling within Chapter 98 . 2 . In this Chapter, the expression "improved wood" means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Headings Nos 44.19 to 44.28 are to be taken to apply to articles of the respective descriptions of fibre building board, plywood, cellular wood, "improved" wood or reconstituted wood as they apply to such articles of wood . 4. Heading No 44.25 shall be taken not to apply to tools in which metal parts form the blade, working edge, working surface or other working part. Additional Note For the purposes of heading No 44.12, "wood flour" means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0,63 mm. 29 . 12 . 86 Official Journal of the European Communities 245 44 . 01 Description SITCcode Supplementary unit 245.01 246.03 246.03 246.03 245.02 247.90 m3 NIMEXE CCT Statistical code reference subdivision 44.01 44.01-10 A 44.01-20 B 44.01-40 C 44.01-90 D 44.02-00 44.02 44.03 44.03-20 A B I 44.03-21 a 44.03-22 b 44.03-23 c 44.03-24 d 44.03-25 e 44.03-28 f II a 44.03-30 1 44.03-40 2 44.03-51 3 44.03-52 4 44.03-54 5 44.03-58 6 b 44.03-60 1 2 44.03-71 aa 44.03-73 bb 44.03-74 cc 44.03-75 dd 247.21 247.21 247.21 247.21 247.21 247.21 m3 m3 m3 m3 m3 m3 Fuel wood, in logs, in billets, in twigs or in faggots ; wood waste, including sawdust : Fuel wood, in logs, in billets, in twigs or in faggots Ligneous waste offlax Sawdust Other waste Wood charcoal (including shell and nut charcoal), agglomerated or not Wood in the rough, whether or not stripped of its bark or merely roughed down : Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm Other: Tropical hardwood: Okoumi (gaboon) Limba (afara) Obeche Utile Makori Other Other: Coniferous wood: Pulpwood . . For sawing or for making veneer sheets or sheets for plywood Pitprops . . . Poles for telegraph, telephone and electricity lines, not falling within heading 44.03-20 Pickets, stakes and piles Other Other: Pulpwood . Wood for sawing or for making veneer sheets or sheets for plywood: Oak Beech (Fagus sihatica) Poplar Walnut . . . 246.01 247.11 247.90 247.90 247.90 247.90 246.01 m3 ( i ) m3 m3 m3 m 3 m3 m3 (') m3 m3 m3 m3 247.21 247.21 247.21 247.21 (') Quantities to be shown under this heading relate to the piled volume and not to the volume of the wood. 246 Official Journal of the European Communities 29 . 12 . 86 44 . 03 SITC code Supplementary unit 247.21 247.90 247.90 m3 m3 m 3 247.22 247.12 247.22 m3 m 3 m 3 248.21 248.21 m 3 m 3 NIMEXE code CCT reference Statistical subdivision Description 44.03 B (cont'd) ' II b 2 44.03-79 ee Other 44.03-91 3 Pitprops 44.03-99 44.04 4 Other . . Wood, roughly squared or half-squared, but not further manufac ­ tured : 44.04-20 A B Tropical hardwood Other: 44.04-91 I Coniferous wood 44.04-98 44.05 II Other Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm : 44.05-10 A Small boards for the manufacture of pencils 44.05-20 B C I Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12,5 mm Other: Tropical hardwood: 44.05-31 a Limba (afara) 44.05-33 b Utile 44.05-39 c II Other Other: 44.05-40 a b Coniferous wood Other: 44.05-71 I Oak 44.05-73 2 Beech (Fagus silvÃ ¡tico) . . . 44.05-74 3 Poplar 4 44.05-75 4 Walnut 44.05-79 44.07 5 Other Railway or tramway sleepers of wood : 44.07-10 A Injected or otherwise impregnated to any degree 44.07-90 B 44.09 Other Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; chipwood ; drawn wood ; pulpwood in chips or particles ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrella handles, tool handles or the like : 44.09-01 A Drawn wood m3 m3 m3 248.31 248.31 248.31 248.21 248.31 248.31 248.31 248.31 248.31 m 3 m 3 m3 m 3 m 3 248.10 248.10 m3 m3 634.91 29 . 12 . 86 Official Journal of the European Communities 247 44 .09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.09 (cont'd) 44.09-10 B Pulpwood in chips or particles 246.02  44.09-50 C Wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking ­ sticks, umbrella handles, tool handles or the like 634.91  44.09-90 D 634.91  44.11 Fibre building board of wood or other vegetable material, whether or not bonded with natural or artificial resins or with other organic binders : A Weighing more than 0,80 g/cm 3 (hardboard): 44.11-10 I Unworked, or not further worked than sanded 641.61 m2 44.11-20 II Other 641.61 m2 B Weighing more than 0,35 g/cm 3 but not more than 0,80 g/cm 3 (medium board): 44.11-41 I Unworked, or not further worked than sanded 641.62 m2 44.11-49 II Other 641.62 m2 C Weighing not more than 0,35 g/cm 3 (softboard): 44.11-91 I Unworked, or not further worked than sanded 641.62 m2 44.11-99 II Other 641.62 m2 44.12 Wood wool and wood flour : 44.12-10 A Wood wool 634.93  44.12-30 B Woodflour 634.93  44.13 Wood (including blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved, rebated, chamfered, V-jointed, centre V-jointed, beaded, centre-beaded or the like, but not further manufactured : 44.13-10 A Blocks, strips and friezes for parquet or wood block flooring, not assembled 248.32 m2 B Other: 44.13-30 I Coniferous wood 248.22  44.13-50 II Other 248.32  44.14 Wood sawn lengthwise, sliced or peeled but not further propared, of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm : 44.14-30 A Small boards for the manufacture of pencils . . . 634.10  B Other: I Tropical hardwood, of a thickness: 44.14-51 a Not exceeding 1 mm . . . 634.10 m3 44.14-55 b Exceeding 1 mm 634.10 m3 II Other, of a thickness: 44.14-61 * a Not exceeding 1 mm 634.10 m3 248 Official Journal of the European Communities 29 . 12 . 86 44.14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.14-65 44.14 B (cont'd) II b Exceeding 1 mm 634.10 m3 44.15 Plywood, blockboard, laminboard, battenboard and similar lami ­ nated wood products (including veneered panels and 'sheets); inlaid wood and wood marquetry : 44.15-20 A Plywood, consisting solely of sheets of wood 634.20 m3 B Blockboard, laminboard, battenboard and similar laminated wood products (excluding veneered panels and sheets): 44.15-31 I Blockboard, laminboard and battenboard . . 634.41 m3 44.15-39 II Other . 634.41 m3 44.15-80 C Other 634.42 m3 44.16-00 44.16 Cellular wood panels, whether or not faced with base metal .... 634.43  44.17-00 44.17 44.18 A "Improved" wood, in sheets, blocks or the like Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like : Made from wood wool, wood flour, wood shavings, sawdust or other wood waste: 634.31 44.18-11 I Unworked or not further worked than sanded 634.32 m3 44.18-21 II Surfaced with high pressure decorative laminates 634.32 m 3 44.18-25 III Surfaced with melamine resin impregnated paper 634.32 m3 44.18-29 IV Other 634.32 m3 44.18-30 B Flaxboard 634.32 m 3 44.18-90 44.19 C Wooden headings and mouldings, including moulded skirting and other moulded boards : 634.32 m 3 44.19-20 A Faced with metalfoil 634.92  44.19-80 B Other 634.92  44.20-00 44.20 44.21 Wooden picture frames, photograph frames, mirror frames and the like Complete wooden packing cases, boxes, crates, drums and similar packings; 635.41  44.21-10 A Wholly or partly of plywood, blockboard, laminboard, bat ­ tenboard or similar laminated wood products (including veneered wood panels and sheets) .' 635.10 29. 12. 86 Official Journal of the European Communities 249 44.21 44.21 (cont'd) B 44.21-50 I 44.21-90 II 44.22 44.22-20 A 44.22-90 B 44.23 44.23-10 A B I 44.23-21 a 44.23-29 b II 44.23-30 a 44.23-51 b 44.23-55 c d 44.23-71 1 44.23-79 2 44.23-80 e 44.24-00 44.24 44.25 44.25-10 A B 44.25-91 I 44.25-99 II NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other: Of fibre building board . . . . Other 635.10 635.10 Casks, barrels, vats, tubs, buckets and other coopers' products and parts thereof, of wood, including staves: Riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrieally sawn, not further prepared than sawn . Other 635.20 635.20 Builders' carpentry and joinery (including prefabricated and sec- tional buildings and assembled parquet flooring panels): Shuttering for concrete constructional work Other: Of fibre building board: Doors : Other 635.30 635.30 635.30 N Other: Prefabricated and sectional sheds, dwelling houses am other buildings . Doors, other than French windows Windows, including French windows Parquet flooring panels, assembled: For mosaic floors ,......- Other Other builders' carpentry and joinery 635.30 635.30 635.30 N ' N 635.30 635.30 635.30 m 2 m 2 Household utensils of wood , 635.42 Wooden tools, tool bodies, tool handles, broom and brush bodies and handles; boot and shoe lasts and trees, of wood: Handles for articles of cutlery, forks and spoons; brush bodies ! , . . . . Other: Tools, tool bodies and tool handles fithor 635.91 635.91 635.91 250 Official Journal of the European Communities 29 . 12 . 86 44 . 26 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.26 Spools, cops, bobbins, sewing thread reels and the like, of turned wood : _ 44.26-10 44.26-90 A B Reels for sewing thread and the like Other 635.92 635.92 44.27 Standard lamps, table lamps and other lighting fittings, of wood ; articles of furniture, of wood, not falling within Chapter 94 ; caskets, cigarette boxes, trays, fruit bowls, ornaments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins, and similar receptacles, of wood ; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the handbag or on the person ; parts of the foregoing articles^ of wood : Of fibre building board Other: Lighting fittings (of wood, whether or not electrically equipped); parts thereof Ornaments and other fancy articles and articles for personal adornment (of wood); parts thereof Other Other articles of wood : Foundry moulding patterns Blind rollers, whether or not fitted with springs Match splints ; wooden pegs or pins for footwear Other: Of fibre building board Other: Coat hangers Other . ' . . 44.28 44.27-01 44.27-10 44.27-30 44.27-80 44.28-10 44.28-30 44.28-40 44.28-50 44.28-71 44.28-99 635.49 635.49 635.49 635.49 635.99 635.99 635.99 635.99 635.99 635.99 I II III a b A B C D I II N 29 . 12 . 86 Official Journal of the European Communities 251 45 . 01 CHAPTER 45 CORK AND ARTICLES OF CORK Notes 1 . This Chapter does not cover: (a) Footwear or parts of footwear falling within Chapter 64; (b) Headgear or parts of headgear falling within Chapter 65 ; or (c) Articles falling within Chapter 97 (for example, toys, games and sports requisites). 2, Natural cork roughly squared or deprived of the outer bark is to taken to fall within heading No 45.02 and not within heading No 45.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork : 45.01-20 A Natural cork, unworked 244.01  45.01-40 B Waste cork . 244.01 45.01-60 C Crushed, granulated or ground cork . . . 244.01  45.02-00 45.02 45.03 Natural cork in blocks, plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) Articles of natural cork : 244.02  45.03-10 A Stoppers 633.01  45.03-90 B Other articles 633.01 45.04 Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglomerated cork : 45.04-10 A Discs for the manufacture of crown corks 633.02 B Other: 45.04-91 1 Cubes, bricks, plates, sheets, panels, strips and squares . . . 633.02  45.04-99 II Other 633.02  252 Official Journal of the European Communities 29 . 12 . 86 46 . 02 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this Chapter the expression "plaiting materials" includes straw, osier or willow, bamboos, rushes, reeds, strips of wood, strips of vegetable fibre or bark, unspun textile fibres, monofil and strip of artificial plastic materials or strips of paper, but not strips of leather, of composition leather or of felt, human hair, horsehair, textile rovirigs or yarns, or monofil or strip of Chapter 51 . 2 . This Chapter does not cover: (a) Twine, cordage, ropes or cables, plaited or not (heading No 59.04); (b) Footwear or headgear or parts thereof falling within Chapter 64 or 65 ; (c) Vehicles and bodies for vehicles, of basketware (Chapter 87); or (d) Furniture or parts thereof (Chapter 94). 3 . For the purposes of heading No 46.02, "plaiting materials bound together in parallel strands" means "plaiting materials" placed side by side and bound together, in the form of sheets, whether the binding materials are of spun textile fibre or not . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 46.02 Plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips ; plaiting materials bound together in parallel strands or woven, in sheet form, including matting, mats and screens ; straw envelopes for bottles : A Plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips: 46.02-01 I Of unspun vegetable materials 659.70  46.02-09 II Other 659.70  46.02-10 B Coarse matting ; straw envelopes for bottles ; screens and other coarse articles used for packing or for protection .... 659.70  46.02-20 C Chinese mats and matting and similar mats and matting . . . 659.70  D H Other articles: I Of unspun vegetable materials: 46.02-91 a Not backed or lined with paper or woven fabric 659.70  46.02-92 b Backed or lined with paper or woven fabric 659.70  46.02-95 II Of strips of paper, whether or not mixed in any proportion with vegetable materials 659.70  46.02-99 III Of other plaiting materials 659.70  29 . 12 . 86 Official Journal of the European Communities 253 46 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 46.03 ¢ Basketwork, wickerwork and other articles of plaiting materials, made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah : 46.03-10 A Basketwork, wickerwork and other articles of plaiting mater ­ ials, made directly to shape 899.71 46.03-90 B s Other 899.71  254 Official Journal of the European Communities 29 . 12 . 86 47 . 01 SECTION X PAPER-MAKING MATERIAL ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PAPER-MAKING MATERIAL NIMEXE CCT StatisticÃ ¡l SITC Supplementary code reference subdivision Description code unit 47.01 Pulp derived l&gt;y mechanical or chemical means from any fibrous vegetable material : A Wood pulp: 47.01-02 I Mechanical wood pulp 251.20 kg 90 % dry 47.01-12 II Semi-chemical wood pulp . 251.91 kg 90 % dry III Chemical wood pulp: 47.01-20 a With an alphacellulose content of 90% or more by weight (dissolving grades) 251.60 kg 90 % dry b Other: 1 Sulphite wood pulp: aa Unbleached: 47.01-32 U Coniferous 251.81 kg 90 % dry 47.01-34 * 22 Other 251.81 kg 90 % dry bb Other: 47.01-36 11 Coniferous 251.82 kg 90 % dry 47.01-38 22 Other 251.82 kg 90 % dry 2 Other: aa Unbleached: 47.01-61 11 Coniferous . . 251.71 kg 90 % dry 47.01-69 22 Other 251.71 kg 90 % dry bb Other: 47.01-71 U Coniferous 251.72 kg 90 % dry 47.01-79 22 Other 251.72 kg 90 % dry B Other: 47.01-91 I Cotton linter pulp 251.92  47.01-95 II Bleached vegetable fibre pulp 251.92 kg 90 % dry 29. 12 . 86 Official Journal of the European Communities 255 47 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 47.01 (cont'd) B 47.01-99 III Other 251.92 kg 90 % dry 47.02 Waste paper and paperboard ; scrap articles of paper or of paperboard, fit only for use in paper-making: 47.02-10 A B Of unbleached kraft paper or kraft board or of corrugated paper or paperboard Other: 251.10  47.02-30 I II Of paper or paperboard made mainly of bleached chemical pulp, not coloured throughout the mass Ofpaper or paperboard made mainly of mechanical pulp: 251.10  47.02-41 a Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material . . . 251.10 47.02-49 b III Other - . Other: 251.10  47.02-61 a Unsorted 251.10  47.02-69 b Sorted 251.10  256 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 48 PAPER AND PAPERBOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This Chapter does not cover: (a) Stamping foils of heading No 32.09 ; (b) Perfume and cosmetic papers (heading No 33.06); (c) Soap papers (heading No 34.01), paper impregnated or coated with detergent (heading No 34.02) and cellulose wadding impregnated with polishes, creams or similar preparations (heading No 34.05); (d) Paper or paperboard, sensitised (heading No 37.03); (e) Paper-reinforced stratified artificial plastic sheeting (headings Nos 39.01 to 39.06), or vulcanised fibre (heading No 39.03), or articles of such materials (heading No 39.07); (f) Goods falling within heading No 42.02 (for example, travel goods); (g) Articles falling within any heading in Chapter 46 (manufactures of plaiting material); (h) Paper yarn or textile articles of paper yarn (Section XI); (ij) Abrasive paper (heading No 68.06) or paper-backed mica splittings (heading No 68.15) (paper coated with mica powder is, however, to be classified in heading No 48.07); (k) Metal foil backed with paper or paperboard (Section XV); (1) Perforated paper or paperboard for musical instruments (heading No 92.10); or (m) Goods falling within any heading in Chapter 97 (for example, toys, games and sports requisites) or Chapter 98 (for example, buttons). / 2 . Subject to the provisions of Note 3, heading No 48.01 is to be taken to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, including false water ­ marking, and also paper and paperboard coloured or marbled throughout the mass by any method. However, the heading does not apply to paper or paperboard which has been further processed, for example, by coating or impregnation. 3 . Paper or paperboard answering to a description in two or more of the headings Nos 48.01 to 48.07 is to be classified under that one of such headings which occurs latest in the Tariff. 4. Headings Nos 48.01 to 48.07 are to be taken not to apply to paper, paperboard or cellulose wadding: . (a) In strips or rolls of a width not exceeding 15 cm ; or (b) In rectangular sheets (unfolded if necessary) of which no side exceeds 36 cm ; or (c) Cut into shapes other than rectangular shapes . Except that hand-made paper in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of Note 3 , within heading No 48.01 . 5 . For the purposes of heading No 48.11 , "wallpaper and lincrusta" are to be taken to apply only to: (a) Paper in rolls, suitable for wall or ceiling decoration, being: (i) Paper with one or with two margins, with or without guide marks; or (ii) Paper without margins, surface-coloured or design-printed, coated or embossed, of a width not exceeding 60 cm; 29. 12 . 86 Official Journal of the European Communities 257 48 . 01 (b) Borders, fnezes and corners of paper, of a kind used for wall or ceiling decoration. 6 . Heading No 48.15 is to be taken to apply, inter alia, to paper wool, paper strip (whether or not folded or coated) of a kind used for plaiting, and to toilet paper in rolls or packets, but not to the articles mentioned in Note 7 . 7 . Heading No 48.21 is to be taken to apply, inter alia, to cards for statistical machines, perforated paper and paperboard cards for Jacquard and similar machines , paper lace, shelf edging, paper tablecloths, serviettes and handkerchiefs, paper gaskets, moulded or pressed goods of wood pulp, and dress patterns . 8 . Paper, paperboard and cellulose wadding and articles thereof, printed with characters or pictures which are not merely incidental to the primary use of the goods are regarded as printed matter falling within Chapter 49 . However, dress patterns and models, ofpaper or paperboard, shall be classified within heading No 48.21 regardless of the printing appearing thereon . Additional Note For the purpose of subheading 48.01 A, the expression "newsprint" shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70% of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m 2 and not more than 57 g/m 2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8% or less by weight of fillers, and intendedfor the printing of daily newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year. Statistical Note Products weighing 225 g/m 2 or more are to be treated as "board" or "paperboard"; those weighing less than 225 g/m 2 are to be treated as "paper". NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit I. PAPERS AND PAPERBOARD, IN ROLLS OR IN SHEETS 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : 48.01-01 A Newsprint 1 641.10  48.01-05 B C Cigarette paper . . Kraft paper and kraft board: 641.59  48.01-06 I II a For the manufacture of paper yarn of heading No 57.07 or of paper yarn reinforced with metal of heading No 59.04 . Other: Paper for large-capacity sacks: 641.39  48.01-07 1 Unbleached 641.32  48.01-10 2 Fully bleached, semi-bleached or coloured throughout the mass 641.32 258 Official Journal of the European Communities 29 . 12 . 86 48 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01 C II (cont'd) b 1 aa Other: Kraft liner paper and board: Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, of a weight per m2 of: 48.01-20 U Less than 150 g 641.31  48.01-22 22 150 g or more but less than 175 g 641.31  48.01-24  33 bb U 175 g or more . Other: Unbleached, ofa weight per m2 of: 641.31 48.01-30 aaa Less than 150 g 641.31  48.01-32 bbb 150 g or more but less than 175 g 641.31  48.01-34 CCC 22 175 g or more Fully bleached, semi-bleached or coloured through ­ out the mass, of a weight per m2 of: 641.31 48.01-36 aaa Less than 150 g 641.31  48.01-38 bbb 150 g or more but less than 175 g 641.31  48.01-39 CCC 2 aa 175 g or more Other: Kraft wrapping and packaging paper: 641.31 48.01*40 11 22 Unbleached Fully bleached, semi-bleached or coloured through ­ out the mass, ofa weight per m2 of: 641.39 48.01-42 aaa Less than 150 g 641.39  48.01-44 bbb bb 150 g or more Other kraft paper and kraft paperboard: 641.39  48.01-46 ¢ 11 Kraft condenser paper, kraft cable insulating paper and other kraft electro-technical insulating paper . . 641.39  48.01-48 22 33 Kraft punched-card paper . . . . Other: 641.39  48.01-50 aaa Unbleached 641.39  48.01-51 bbb Fully bleached, semi-bleached or coloured throughout the mass 641.39  48.01-57 D Paper weighing not more than IS g/m2 for use in stencil making 641.59 48.01-59 Ã  F Hand-made paper and paperboard Other: 641.21  48.01-60 I Felt paper andfelt board, woollen paper and woollen board . 641.59  48.01-63 II Filter paper andfilter paperboard 641.59  - 29. 12 . 86 Official Journal of the European Communities 259 48 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01-67 48.01 F (cont'd) III ¢ Cellulose wadding and webs ofcellulose fibres 641.59 ' 48.01-68 IV Photographic base paper 641.59  48.01-70 v WaHpaper base . 641.59  48.01-71 VI Heliographie diazotype base paper 641.59  48.01-72 VII Carbonizing base paper 641.59  48.01-74 VIII IX Punched-card paper Printing paper and writing paper: 641.59 48.01-76 a Bible paper . 641.21  48.01-78 b Manifold (thin typing) paper 641.21  48.01-79 c d Newsprint, other than that of heading 48.01-01 Other printing paper and writing paper: 641.10 _ 48.01-80 1 Containing not more than 5 % of mechanical wood pulp 641.21  48.01-81 2 X Other Sulphite wrapping and packaging paper, weighing: 641.21  48.01-83 a Less than 30 g/m2 ' 641.52  48.01-85 b 30 g/m 2 or more 641.52  48.01-87 XI Semi-chemicalfluting paper 641.51  48.01-89 XII Strawpaper and strawboard 641.59  48.01-90 XIII y Wrapping and packaging paper made from wastepaper . . . 641.59  48.01-92 XIV Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multiplex, etc.) 641.59  48.01-94 XV Wrapping and packaging paperboard made from wastepaper 641.59  48.01-96 XVI XVII Other paper Other paperboard: 641.59  48.01-98 a Containing not more than S % of mechanical wood pulp . . 641.59  48.01-99 48.03 b Other . Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets : 641.59 48.03-10 A Vegetable parchment . . 641.53  48.03-30 B Glazed transparent paper (glassine) 641.53  48.03-50 C Greaseproofpaper 641.53  48.03-60 D Natural tracing paper 641.53  48.03-80 E 641.53 Other 260 Official Journal of the European Communities 29 . 12 . 86 48 . 04 Statistical subdivision Description SITC code Supplementary unit 641.92 A B I II C 641.92 641.92 641.92 641.74 NIMEXE CCT code reference 48.04 48.04-20 48.04-31 48.04-39 48.04-90 48.05 48.05-10 A B 48.05-21 48.05-29 48.05-30 48.05-50 48.05-80 48.07 48.07-10 A 48.07-30 B C 48.07-41 48.07-45 D 48.07-47 48.07-52 48.07-55 / a 1 2 b 1 2 II 641.71 641.71 641.72 641.73 641.74 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets : Paper or paperboard, laminated internally with bitumen, paraf ­ fin wax or other wax Paperboard made from wastepaper, whether or not paper ­ covered: Composed of two or more layers of different colours Other Other Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets : Paper and paperboard, corrugated Other: Creped and crinkled paper: Kraft paper: Kraft paperfor large-capacity sacks Other Other: Creped household and toilet paper Other Other Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : Ruled, lined or squared, but not otherwise printed Coated with mica powder Bleached paper and paperbpard, coated with kaolin or coated or impregnated with artificial plastic materials, weigh ­ ing not less than 160 g/m2 : Coated with kaolin Other . Other: "Continuous" forms Other: Self copy paper Other: Impregnated or having one surface coated with tar, bitumen or asphalt 641.22 641.89 I II I II a b 1 641.89 641.81 641.22 641.22 641.82 29 . 12 . 86 Official Journal of the European Communities 261 48 . 07 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 48.07 D (cont'd) lib 2 Paper and paperboard coated with material of mineral origin or with powdered metal: 48.07-56 aa Paperboardfor printing flongs . 641.89  bb Printing paper and writing paper: 48.07-57 U LWC paper 641.22  . . 48.07-59 » 22 Other 641.22  48.07-64 cc Photographic base paper and paperboard 641.89  48.07-67 dd Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multiplex, etc.) 641.89  ee Other: 48.07-71 11 Paper 641.89  48.07-73 22 Paperboard 641.89  48.07-74 3 Surface-coloured paper and paperboard 641.89  48.07-77 4 Paper and paperboard coated or impregnated with arti ­ ficial plastic materials (excluding adhesives) 641.81  · 48.07-85 5 Paper and paperboard coated or impregnated with wax. paraffin wax, stearin, oil, glycerol or the like 641.89  48.07-91 6 Gummed or adhesive paper and paperboard 641.89  48.07-97 7 Carbon paper and similar copying paper 641.89  48.07-99 8 Other . . . . 641.89  48.08-00 48.08 Filter blocks, slabs and plates, of paper pulp . . . 641.96  II . PAPER AND PAPERBOARD CUT TO SIZE OR SHAPE AND ARTICLES OF PAPER OR PAPERBOARD 48.10 Cigarette paper, cut to size, whether or not in the form of booklets or tubes : 48.10-10 A In booklets or tubes . 642.41  48.10-90 B 642.41  48.11 Wallpaper and lincrusta ; window transparencies of paper : A Wallpaper: 48.11-21 I Washable 641.97  48.11-29 II Other 641.97  48.11-40 B Lincrusta and window transparencies ofpaper 641.97  48.12-00 48.12 Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound 659.11 m2 262 Official Journal of the European Communities 29 . 12 . 86 48.13 cards NIMEXE CCT Statistical  SITC Supplementary code reference subdivision Descnption code unit 48.13 Carbon and other copying papers (Including duplicator stencils) ? and transfer papers, cut to size, whether or not put up in boxes : 48.13-01 ,. A "Continuous" forms . 642.42   B Other: 48.13-10 1 Duplicator stencils . 642.42  48.13-20 II Self copy paper , . . . 642.42  48.13-50 III Carbon and similar copying papers 642.42  48.13-90 IV Other . . 642.42  48.14 Writing blocks, envelopes, letter-cards, plain postcards, cor ­ respondence cards ; boxes, pouches, wallets and writing compen ­ diums, of paper or paperboard, containing only an assortment of paper stationery : 48.14-10 A Envelopes 642.20  48.14-30 B Writing blocks, letter-cards, plain postÃ §ards, correspondence 642.20  48.14-90 C Boxes, pouches, wallets and writing compendiums, ofpaper or paperboard, containing only an assortment ofpaper stationery . 642.20  48.15 Other paper and paperboard, cut to size or shape : 48.15-05 A Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber 642.44  B Other 48.15-10 I Filter-paper andfilter-board 642.49  II Toilet paper: 48.15-21 a Of cellulose wadding or of webs ofcellulose fibres 642.43  48.15-29 b Other 642.43  48.15-30 III Condenser paper 642.49  48.15-50 IV Gummed or adhesive strip or roll, not falling within subhead ­ ing 48.15 A 642.44  48.15-53 V 'Continuous ' forms  ... 642.49  , VI Other: 48.15-55 a Paper in strips or rolls for office machines and the like . 642.49  b Other: 48.15-61 1 Manifold (thin typing) paper 642.49  48.15-65 2 Stencil duplicating paper 642.49  48.15-95 3 Typing paper 642.49  48.15-98 4 Other 642.49  29. 12 . 86 Official Journal of the European Communities 263 48 . 16 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.16 Boxes, bags and other packing containers, of paper or paper ­ board ; bok files, letter trays and similar articles, of paper or paperboard, of a kind commonly used in offices, shops and the like : A Boxes, bags and other packing containers: 48.16-10 I Ofcorrugated paper or paperboard 642.10  II Other: 48.16-91 a Bags and sacks with a base width of 40 cm or more .... 642.10  48.16-95 b Other bags and sacks 642.10  48.16-96 c Folding cartons, boxes and cases 642 . 10  48.46-98 d Other packing containers 642.10  48.16-99 B 642.10  48.18 Registers, exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting-pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers, of paper or paper ­ board : 48.18-10 A Registers, account books, receipt books and the like 642.30  48.18-20 ' B Memorandum blocks 642.30  48.18-30 C Exercise books . . . 642.30  48.18-40 D Files, binders, folders andfile covers 642.30  E Sample and other albums: 48.18-51 I Printed postage stamp albums 642.30  48.18-59 II Other 642.30  F Diaries: 48.18-61 I Pocket . 642.30  48.18-69 II Other 642.30  48.18-70 G 'Continuous ' forms 642.30  48.18-90 H 642.30  48.19 Paper or paperboard labels, whether or not printed or gummed : A Printed: 48.19-11 I Self-adhesive 892.81  48.19-19 II Other 892.81  B Not printed: ' 48.19-91 I Self-adhesive 892.81  48.19-99 II Other 892.81  48.20 Bobbins, spools, cops and simitar supports of paper pulp, paper or paperboard (whether or not perforated or hardened): 48.20-10 A For the textile industry 642.81  264 Official Journal of the European Communities 29 . 12 . 86 48 . 20 Other frames NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.20 48.20-90 (cont'd) B 642.81  48.21 Other articles of paper palp, paper, paperboard or cellulose wadding : 48.21-01 A Perforated paper and paperboard for Jacquard and similar machines 642.89  B Napkins and napkin liners for babies: 48.21-05 I Not put up for retail sale 642.85  48.21-11 II Other 642.85  48.21-13 C Fans and hand screens; frames therefor and parts of such 642.89  D Bed linen, table linen, toilet linen (including handkerchiefs and cleansing tissues) and kitchen linen ; garments: 48.21-25 I Hand-towels 642.84 _ 48.21-27 II Handkerchiefs and cleansing tissues 642.84  48.21-33 III Table linen 642.84  48.21-39 IV Other 642.84  48.21-41 E Sanitary towels and tampons 642.85 -  F Other: 48.21-45 I Articles of a kind used for surgical, medical or hygienic purposes, not put up for retail sale 642.89  II Other: 48.21-47 a Trays, dishes, plates, goblets and the like 642.83  48.21-51 b Moulded trays and boxes ofpaper pulp, for packing eggs . 642.89  48.21-60 c Cards for punched-card machines, whether or not in strips 642.82  48.21-70 d Dials, sheets and the like, printed for self-recording ap ­ paratus 642.89  48.21-99 e Other 642.89  29 . 12 . 86 Official Journal of the European Communities 265 49 . 01 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This Chapter does not cover: (a) Paper, paperboard, or cellulose wadding, or articles thereof, in which printing is merely incidental to Jjieir primary use (Chapter 48); (b) Playing cards or other goods falling within any heading in Chapter 97; or (c) Original engravings, prints or lithographs (heading No 99.02), postage revenue or similar stamps falling within heading No 99.04, antiques of an age exceeding 100 years or other articles falling within any heading in Chapter 99 . 2 . Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers, journals or periodicals comprising more than one number under a single cover are to be treated as falling within heading No 49.01 and not within heading No 49.02 . 3 . Heading No 49.01 is to be extended to apply to : (a) A collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes ; (b) A pictorial supplement accompanying, and subsidiary to, a bound volume; and (c) Printed parts of books or booklets, in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding. However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets, fall within heading No 49.11 . 4. Headings Nos 49.01 and 49.02 are to be taken not to apply to publications issued for advertising purposes by or for an advertiser named therein, or to publications which are primarily devoted to advertising (including tourist propaganda). Such publications are to be taken as falling within heading No 49.11 . 5 . For the purposes of heading No 49.03, the expression "children's picture books" means books for children in which the pictures form the principal interest and the text is subsidiary . 6 . For the purposes of heading No 49.06, the expression "manuscripts and typescripts" is to be taken to extend to carbon copies or copies on sensitised paper of manuscripts and typescripts . References in this Chapter to printed matter of any kind include references to any matter of that kind which is reproduced by means of a duplicating machine . 7 . For the purposes of heading No 49.09, the expression "picture postcards" means cards consisting essentially of an illustration and bearing printed indications of their use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 49.01-00 49.01 Printed books, brochures, leaflets and simitar printed matter, whether or not in single sheets 892.11  49.02-00 49.02 Newspapers, journals and periodicals, whether or not illustrated . 892.20  49.03-00 49.03 Children's picture books and painting books 892.12  266 Official Journal of the European Gommunities 29. 12. 86 49.04 49.04-00 49.04 49.05 49.05-10 A 49.05-90 B 49.06-00 49.06 49.07 49.07-10 A 49.07-20 B C 49.07-91 I 49.07-99 II 49.08-00 49.08 49.09-00 49.09 49.10-00 49.10 49.11 49.11-10 A B 49.11-20 / II 49.11-30 a b 49.11-40 1 49.11-50 2 49.11-90 3 NIMEXE code CCT reference Statistical subdivision Description- SITC code Supplementary unit Music, printed or in manuscript, whether or not bounder illus- trated 892.85 Maps and hydrographic and similar charts of all kinds, including atlases, wall maps and topographical plans, printed; printed globes (terrestrial or celestial): Printed globes (terrestrial or celestial) Other . . 892.13 892.13 Plans and drawings, for industrial, architectural, engineering, commercial or similar purposes, whether original or reproductions on sensitised paper; manuscripts and typescripts 892.82 Unused postage, revenue and similar stamps of current or net issue in the country to which they are destined; stamp-impresse* paper; banknotes, stock, share and bond certificates and simila documents of title; cheque books: Postage, revenue and similar stamps Banknotes Other: Signed and numbered . Other : 892.83 892.83 892.83 892.83 Transfers (Decalcomanias) 892.41 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings Calendars of any kind, of paper or paperboard, including calen- dar blocks 892.84 Other printed matter, including printed pictures and photographs: Sheets (not being trade advertising material), not folded, merely with illustrations or pictures not bearing a text or caption, for editions of books or periodicals which are published in different countries in one or more languages . . Other: Paper and paperboard of heading No 37.03, developed for graphic reproduction Other: Trade advertising material, commercial catalogues and the like Other: Photographs . . Printed pictures Other 892.89 892.89 892.86 892.89 892.89 892.89 29 . 12 . 86 Official Journal of the European Communities 267 49 . 97 NIMEXE code CCT reference Statistical subdivision Description SITC code 892.00 Supplementary unit 49.97-00 Goods of Chapter 49 carried by post 268 Official Journal of the European Communities 29 . 12 . 86 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This Section does not cover: (a) Animal brush making bristles or hair (heading No 05.02); horsehair or horsehair waste (heading No 05.03); (b) Human hair or articles of human hair (heading No 05.01 , 67.03 or 67.04), except straining cloth of a kind commonly used in oil presses and the like (heading No 59.17); (c) Vegetable materials falling within Chapter 14; (d) Asbestos of heading No 25.24 or article of asbestos and other products of heading No 68.13 or 68.14; (e) Articles falling within heading No 30.04 or 30.05 (for example, wadding, gauze, bandages and similar articles for medical or surgical purposes, sterile surgical suture materials); (f) Sensitised textile fabric (heading No 37.03); (g) Monofil of which any cross-sectional dimension exceeds 1 mm and strip (artificial straw and the like) of a width exceeding 5 mm, of artificial plastic material (Chapter 39) or plaits or fabrics of such monofil or strip (Chapter 46); (h) Woven textile fabrics, felt, bonded fibre fabrics or similar bonded yarn fabrics, impregnated, coated, covered or laminated with rubber, and articles thereof, falling within Chapter 40; (ij) Skins with their wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, falling within heading No 43.03 or 43.04; (k) Articles of textile materials falling within heading No 42.01 or 42.02; (1) Products and articles of Chapter 48 (for example, cellulose wadding); (m) Footwear or parts of footwear, gaiters or leggings or similar articles classified in Chapter 64; (n) Headgear or parts thereof falling within Chapter 65 ; (o) Hair nets (heading No 65.05 or 67.04, as the case may be); (p) Goods falling within Chapter 67 ; (q) Abrasive-coated threads, cords or fabric (heading No 68.06); (r) Glass fibre or articles of glass fibre, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) Articles falling within Chapter 94 (furniture and bedding); or (t) Articles falling within Chapter 97 (for example, toys, games and sports requisites). 2. (A) Goods classifiable in any heading in Chapters 50 to 57 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates in ,weight over any other single textile material . (B) For the purposes of the above rule: (a) Metallised yarn is to be treated as a single textile material and its weight is to be taken as the aggregate of the weight of the textile and metal components ; for the classification of woven fabrics, metal thread is to be regarded as a textile material ; (b) Where a heading refers to goods of different textile materials (for example: (i) silk and waste silk, (ii) carded sheep's or lambs' wool and combed sheep's or lambs' wool), such materials are to be treated as a single textile material . * Official Journal of the European Communities29 . 12 . 86 269 (C) The provisions of paragraphs (A) and (B) above are to be applied also to the yarns referred to in Notes 3 and 4 below. 3 . (A) For the purposes of this Section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple or cabled) of the following descriptions are to be treated as "twine, cordage, ropes and cables": (a) Of silk, noil or other waste silk, of a weight exceeding 2 g/m (2 000 tex); (b) Of man-made fibres (including yarn of two or more monofil of Chapter 51 ), of a weight exceeding 1 g/m (1 000 tex); (c) Of true hemp or flax: (i) Polished or glazed, of which the length per kilogram, multiplied by the number of constituent strands, is less than 7 000 metres ; (ii) Not polished or glazed and of a weight exceeding 2 g/m ; (d) Of coir, consisting of three or more plies ; (e) Of other vegetable fibres, of a weight exceeding 2 g/m; or (0 Reinforced with metal . (B) Exceptions: (a) Yarn of sheep's or lambs' wool or other animal hair and paper yarn, other than yarn reinforced with metal ; (b) Continuous filament tow for the manufacture of man-made fibres (discontinuous), and multifilament yarn without twist or with a twist of less than five turns per metre ; (c) Silkworm gut, imitation catgut of silk or of man-made fibres, and monofil of Chapter 51 ; (d) Metallised yarn, not being yarn reinforced with metal ; and (e) Chenille yarn and gimped yarn. ' 4. (A) For the purposes of Chapters 50, 51 , 53 , 54, 55 and 56, the expression "put up for retail sale" in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn put up: (a) In balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding: (i) 200 grams in the case of flax and ramie; (ii) 85 grams in the case of silk, noil or other waste silk, and man-made fibres (continuous); or (iii) 125 grams in other cases ; (b) In hanks or skeins of a weight not exceeding: (i) 85 grams in the case of silk, noil or other waste silk, and man-made fibres (continuous); or (ii) 125 grams in other cases ; (c) In hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding: (i) 85 grams in the case of silk, noil or other waste silk, and man-made fibres (continuous); or (ii) 125 grams in other cases . 270 Official Journal of the European Communities 29 . 12 . 86 (B) Exceptions: (a) Single yarn of any textile material, except: (i) Single yarn of sheep's or lambs' wool or of fine animal hair, unbleached ; and (ii) Single yarn of sheep's or lambs' wool or of fine animal hair, bleached, dyed or printed, of a length less than 2 000 m/kg; (b) Multiple or cabled yarn, unbleached: (i) Of silk, noil or other waste silk, however put up; or (ii) Of other textile material except sheep's or lambs' wool or fine animal hair, in hanks or skeins ; (c) Multiple or cabled yarn of silk, noil or other waste silk, bleached, dyed or printed, of a length not less than 75 000 m/kg, measured multiple ; and (d) Single, multiple or cabled yarn of any textile material : (i) In cross-reeled hanks or skeins ; or (ii) Put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). (C) The above provisions relating to flax and ramie are also applicable in respect of hemp. 5 . (a) For the purposes of heading No 55.07 and subheading 56.07 A I, "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass.. (b) For the purposes of heading No 58.08, "plain" means consisting solely of a single series of regular meshes of the same shape or size without any pattern or filling-in of the meshes. In applying this definition no account is to be taken of any minor open spaces which are inherent in the formation of the meshes. 6 . For the purposes of this Section, the expression "made up" means: (a) Cut otherwise than into rectangles ; (b) Made and finished by weaving and ready for use (or merely needing separation by cutting dividing threads) and not requiring sewing or further fabrication (for example, certain dusters, towels, table cloths, scarf squares and blankets); (c) Hemmed or with rolled edges (except fabrics in the piece which have been cut from wider pieces and hemmed or rolled merely to prevent unravelling), or with a knotted fringe at any of the edges ; (d) Cut to size and having undergone a process of drawn thread work; (e) Assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more fabrics assembled in layers, whether or not padded). 7 . The headings of Chapters 50 to 57 and, except where the context otherwise requires, the headings of Chapters 58 to 60, are to be taken not to apply to goods made up within the meaning of Note 6 above. Chapters 50 to 57 are to be taken not to apply to goods falling within Chapter 58 or 59. 29 . 12 . 86 Official Journal of the European Communities 271 50 . 01 8 . The woven fabrics of Chapters 50 to 57 are to be taken to include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. Additiooal Note Textile goods, classifiable in any heading in Chapters 58 to 63 and containing two or more textile materials, shall, where appropriate, be classified within the headings of those Chapters as if consisting wholly of that one textile material which predominates in weight over any other single textile material. The provisions of Note 2 (B) to this Section shall also apply. For the application of this rule : (a) Where appropriate, only the part which determines the classification under interpretative Rule 3 shall be taken into account; (b) In the case of textile products consisting of a ground fabric and a pile or looped surface, no account shall be taken of the groundfabric; (c) In the case of embroidery of heading No 58.10, only the ground fabric shall be taken into account. However, embroidery without visible ground shall he classified with reference to the embroidering threads alone. CHAPTER 50 SILK AND WASTE SILK Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.01-00 50.01 Silkworm cocoons suitable for reeling 261.41  50.02-00 50.02 Raw silk (not thrown) . 261.30  50.03 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): 50.03-10 A Not carded or combed . 261.42 -  50.03-90 B 261.42  50.04 Silk yarn, other than yarn of noil or other waste siik, not put up for retail sale : 50.04-10 A In gum (unbleached), degummed or bleached 651 . U  50.04-90 B 651.11  50.05 Yarn spun from noil or other waste silk, not put up for retail sale : A Spun from waste silk, other than noil: 50.05-10 I In gum (unbleached), degummed or bleached 651.16  50.05-90 II Other 651.16  50.05-99 B 651.16  Other Other 272 Official Journal of the European Communities 29 . 12 . 86 50 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.07 50.07-10 50.07-90 50.07-99 A B C 651.17 651.17 651.17 50.09 654.10 A I II a b III Silk yarn and yarn spun from noil or other waste silk, pat up for retail sale ; silkworm gut ; imitation catgut of .silk : Silk yarn Yarn spun from noil or other waste silk Silkworm gut; imitation catgut of silk . Woven fabrics of silk, of noil or other waste silk : Of silk or of waste silk other than noil : Crepes Pongee, habutai, honan, shantung, corah and similar Far Eastern fabrics, wholly of silk (not mixed with noil or other waste silk or with other textile materials): Plain-woven, unbleached or not further processed than scoured Other: Plain-woven, other than such fabrics unbleached or not further processed than scoured Other Other: Containing 85 % or more by weight of silk or waste silk other than oil: Diaphanous fabrics (open weave) Other: Unbleached, scoured or bleached Dyed Made from yarns of different colours: Of a width of more than 57 cm but not more than 75 cm Other . Printed Containing less than 85 % by weight of silk or waste silk: Unbleached, scoured or bleached Dyed Madefrom yarns of different colours . Printed Of noil silk . 654.10 654.10 654.10 654.10 654.10 654.10 1 2 a 1 2 aa bb cc 50.09-01 50.09-20 50.09-31 50.09-39 50.09-41 50.09-42 50.09-44 50.09-45 50.09-47 50.09-48 50.09-62 50.09-64 50.09-66 50.09-68 50.09-80 11 22 dd 654.10 654.10 654.10 654.10 654.10 654; 10 654.10 654.10 b 1 2 3 4 29 . 12 . 86 Official Journal of the European Communities 273 51 . 01 CHAPTER 51 MAN-MADE FIBRES (CONTINUOUS) Notes 1 . Throughout the Tariff, the term "man-made fibres" means fibres or filaments of organic polymers produced by manufacturing processes, either: (a) By polymerisation or condensation of organic monomers, for example, polyamides, polyesters, polyurethanes and polyvinyl derivatives ; or (b) By chemical transformation of natural organic polymers (such as cellulose, casein, proteins and algae), for example, viscose rayon, cuprammonium rayon (cupra), cellulose acetate and alginates . The terms "synthetic" and "regenerated", used in relation to man-made fibres, mean:  synthetic: fibres and filaments as defined in paragraph (a),  regenerated: fibres and filaments as defined in paragraph (b). 2. Heading No 51.01 is to be taken not to apply to continuous filament tow of man-made fibres falling within Chapter 56 . 3 . The expression "yarn of man-made fibres (continuous)" is to be taken not to apply to yarn (known as "ruptured filament yam") of which the majority of the filaments have been ruptured by passage through rollers or other devices (Chapter 56). 4. Monofil of man-made fibre materials of which no cross-sectional dimension exceeds 1 mm is to be classified in heading No 51.01 when of a weight less than 6,6 mg/m (6,6 tex) and in heading No 51.02 in other cases. Monofil of which any cross-sectional dimension exceeds 1 mm is to be classified in Chapter 39 . Strip (artificial straw and the like) of man-made fibre materials is to be classified in heading No 51.02 when of a width not exceeding 5 mm and in Chapter 39 in other cases. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 Yarn of man-made fibres (continuous), not put up for retail sale : A Yarn of synthetic textile fibres: 51.01-01 I Elastomeric 651.47  51.01-02 II III a 1 Core yarn Other: Ofpolyamides: High tenacity yarn (single yarn with a tenacity greater than 60 cN/tex and cabled yam with a tenacity greater than 53 cN/tex): 651.46 51.01-03 aa Ofaramides . . .. . . . . . .- 651.43  51.01-04 bb Other 651.43  274 Official Journal of the European Communities 29. 2 . 86 pi51 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 A (cont'd) Ilia 2 Other: aa Textured, of a fineness of: » 51.01-08 11 Not more than 7 tex 651.41 '  51.01-09 22 More than 7 tex but not more than 33 tÃ ©x 651.41  51.01-10 33 More than 33 tex but not more than 50 tex 651.41  51.01-12 44 More than 50 tex 651.41  bb Non-textured: 11 Single, untwisted or with a twist of not more than 50 turns per metre, ofa fineness of: 51.01-15 aaa Not more than 7 tex 651.42  51.01-17 bbb More than 7 tex but not more than 33 tex .... 651.42  51.01-19 CCC More than 33 tex 651.42  22 Other, ofa fineness of: 51.01-20 aaa Not more than 7 tex 651.43  51.01-22 bbb More than 7 tex but not more than 33 tex . . . 651.43  51.01-24 CCC More than 33 tex 651.43  ' b Ofpolyesters: 51.01-27 1 High tenacity yarn (single yarn with a tenacity greater than 60 cN/tex and cabled yarn with a tenacity greater than 53 cNftex) 651.46  2 Other: aa Textured, ofa fineness of: 51.01-29 U Not more than 14 tex 651.44  51.01-30 22 More than 14 tex . 651.44  bb Non-textured: 51.01-32 11 Partially orientedfilament yarn (POY) . 651.45  22 Other: aaa Single, untwisted or with a twist of not more than 50 turns per metre, ofa fineness of: 51.01-34 111 Not more than 14 tex 651.45  51.01-38 222 More than 14 tex 651.45  bbb Other, of a fineness of: 51.01-41 111 Not more than 14 tex 651.46  51.01-42 222 More than 14 tex . 651.46  c Of other synthetic textile fibres: 1 Textured: 51.01-43 aa Ofpolypropylene 651.47  51.01-44 bb Other . 651.47  29 . 12 . 86 Official Journal of the European Communities 275 51 .01 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description  code unit 51.01 A (cont'd) III c 2 Non-textured: 51.01-46 aa Ofpolypropylene 651.47  51.01-48 bb Other 651.47  B Yarn of regenerated textile fibres: 51.01-50 1 Hollow-filament yarn 651.73  II Other: a Of viscose rayon: 51.01-61 1 High tenacity yarn (yarn with a tenacity greater than 27 cN/tex) 651.71  2 Other: aa Single, untwisted or with a twist of not more than 250 turns per metre, of afineness of: 51.01-63 U Not more than 17 tex 651.71  51.01-65 22 More than 17 tex 651.71  bb Other, of a fineness of: 51.01-67 U Not more than 17 tex . - 651.71  51.01-68 22 More than 17 tex 651.71  b Of acetate: 51.01-71 1 Textured 651.72  2 Non-textured: aa Single, untwisted or with a twist of not more than 250 turns per metre, of a fineness of: 51.01-74 U Not more than 1 7 tex . 651.72 51.01-75 22 More than 17 tex 651.72  bb Other, ofa fineness of: 51.01-77 U Not more than 17 tex 651.72  51.01-78 22 More than 17 tex 651.72  51.01-80 c Of other regenerated textile fibres . . . 651.73  51.02 Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials : A Of synthetic textile materials: I . · Monofil: 51.02-12 a Elastomeric 651.49  - b Other: 51.02-13 1 Cut to length for use in brush-making , . . . 651.49  51.02-15 2 Other 651.49  II Other 51.02-22 a Ofpolyethylene 651.49  276 Official Journal of the European Communities 29 . 12 . 86 51 . 02 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 51.02 A II (cont'd) 51.02-24 b Ofpolypropylene 1 651.49  51.02-28 c Other 651.49  B Of regenerated textile materials: 51.02-41 I Monofll 651.78  51.02-49 II Other 651.78  51.03 Yarn of man-made fibres (continuous), put up for retail sale : 51.03-10 A Yarn of synthetic textile fibres 651.51  51.03-20 B Yarn of regenerated textile fibres 651.81  51.04 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No. 51.01 or 51.02 : A Woven fabrics of synthetic textile fibres: 51.04-03 I For tyres 653.14  51.04-05 II Fabrics containing elastomeric yarn 653.15  III Fabrics made from strip or the like of polyethylene or polypropylene, of a width of: 51.04-06 a Less than 3 m 653.15  51.04-08 b 3 m or more 653.15  IV Other: 51.04-10 a Jacquard fabrics of a width of more than 115 cm but less than 140 cm, ofa weight exceeding 250 g/m 2 ....... 653.15  b Other: 1 Containing 85 % or more by weight of synthetic textile fibres: 51.04-11 aa Net curtain (open weave) fabric 653.15  bb Other open weave fabrics: 51.04-13 11 Unbleached or bleached 653.15  51.04-15 22 Dyed 653.15 51.04-17 33 Made from yarns of different colours 653.15  51.04-18 44 Printed 653.15  cc Other: 51.04-21 11 Unbleached or bleached 653.15  22 Dyed, of a width of: 51.04-23 aaa 57 cm or less 653.15  51.04-25 bbb More than 57 cm 653.15  33 Madefrom yarns of different colours: 51.04-27 aaa Of a width of more than 57 cm but not exceeding 75 cm 653.15  29 . 2 . 86 Official Journal of the European Communities 277 51 . 04 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 51.04 A IV (cont'd) b 1 cc 33 51.04-28 bbb Other 653.15  44 Printed, of a width of: 51.04-32 aaa 57 cm or less 653.15  51.04-34 bbb More than 57 cm 653.15  2 Containing less than 85 % by weight of synthetic textile fibres: 51.04-36 aa Unbleached or bleached 653.16  51.04-41 bb Dyed or madefrom yarns of different colours 653.16  51.04-48 cc Printed 653.16  B Woven fabrics of regenerated textile fibres: 51.04-52 I For tyres 653.54  51.04-54 II Fabrics containing elastomeric yarn 653.55  III Other: 51.04-55 a Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m 2 653.56  b Other: 1 Containing 85 % or more by weight of regenerated textile fibres: aa Diaphanous fabrics (open weaver ­ 51.04-56 U Unbleached or bleached 653.55  51.04-58 22 Dyed 653.55  51.04-62 33 Made from yarns of different colours 653.55  51.04-64 44 Printed 653.55  bb Other: 51.04-66 11 Unbleached or bleached 653.55  22 Dyed: 51.04-72 aaa Ofa width not exceeding 57 cm 653.55  51.04-74 bbb Of a width of more than 135 cm but not exceed ­ ing 145 cm, plain weave, twill weave, cross twill weave or satin weave 653.55  51.04-76 CCC Other . 653.55  51.04-81 33 Made from yarns of different colours 653.55  51.04-89 44 Printed 653.55  2 Containing less than 85 % by weight of regenerated textile fibres: 51.04-93 aa Unbleached or bleached 653.56  51.04-94 bb Dyed 653.56  51.04-97 CC Madefrom yarns ofdifferent colours 653.56  51.04-98 dd 653.56 Printed 278 Official Journal of the European Communities 29 . 12 . 86 52 . 01 CHAPTER 52 METALLISED TEXTILES NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 52.01 Metallised yam, being textile yarn spun with metal or covered with metal by any process : 52.01-10 A Ofprecious metals . - 651.91  - 52.01-90 B 65 i.91  52.02-00 52.02 Woven fabrics of metal thread or of metallised yarn, of a kind used in articles of apparel, as furnishing fabrics or the like .... 654.91  Other 29. 12 . 86 Official Journal of the European Communities 279 53 . 01 CHAPTER 53 WOOL AND OTHER ANIMAL HAIR Note The expression "fine animal hair" means hair of alpaca, llama, vicuna, yak, camel, Angora, Tibetan, Kashmir and similar goats (but not common goats), rabbit (including Angora rabbit), hare, beaver, nutria and musk-rat . X. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.01 Sheep's or lambs' wool, not carded or combed : 53.01-10 A Greasy wool 268.10  53.01-20 B Fleece-washed wool 268.10  C Other: 53.01-30 I Not carbonised 268.20  53.01-40 II Carbonised 268.20  53.02 Other animal hair (fine or coarse), not carded or combed : 53.02-10 A Coarse animal hair, prepared (for example, bleached, dyed) and artificially curled 268.59  B Other: 53.02-20 &gt; I Coarse animal hair 268.59  II Fine animal hair: 53.02-93 a OfAngora rabbit 268.30  53.02-94 b Of alpaca, llama or vicuna 268.30  53.02-96 c Of yak or camel, or of Angora, Tibetan, Kashmir and similar goats 268.30  53.02-97 d Of rabbit (other than Angora rabbit), hare, beaver, nutria and musk-rat . . 268.30  53.03 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted : . A Noils: I , Of wool: ¢ 53.03-01 a Not carbonised . 268.61  53.03-05 b Carbonised 268.61  53.03-20 II Of other fine or coarse animal hair 268.61  53.03-30 B Yarn waste 268.61 -  C Other: 53.03-91 I Not carbonised 268.61  53.03-95 II Carbonised 268.61  280 Official Journal of the European Communities 29 . 12 . 86 53 . 04 Tops NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 53.04-00 53.04 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) . 268.62  53.05 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : 53.Ã 5-10 A Carded wool 268.70  B Combed wool: 53.05-22 I 651.21  53.05-29 II Other . . 268.70  C Fine animal hair (carded or combed): I Tops: 53.05-31 a Of alpaca, llama or vicuna 268.70  53.05-38 b Other 268.70  53.05-39 II Other 268.70  . 53.05-50 D Coarse animal hair (carded or combed) 268.70  53.06 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : A Containing 85 % or more by weight of wool or of wool and fine animal hair: I Unbleached: 53.06-21 a Single 651.22  53.06-25 b Multiple or cabled 651.22  II Other: 53.06-31 a Single 651.22  53.06-35 b Multiple or cabled . 651.22  B Other: I Unbleached: 53.06-51 a - Single . . . . 651.27  53.06-55 b Multiple or cabled 651.27  II Other: 53.06-71 a Single . 651.27  53.06-75 b Multiple or cabled . - . . . . 651.27  53.07 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : A Containing 85% or more by weight of wool or of wool and fine animal hair I Containing 85 % or more by weight of wool : a Unbleached: 53.07-02 1 Single 651.23  53.07-08 2 Multiple or cabled 651.23  b Other: 53.07-12 1 Single 651.23  29 . 12 . 86 Official Journal of the European Communities 281 53 .07 » NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.07 A I (cont'd) b 53.07-18 2 Multiple or cabled 651.23  · 53.07-30 II Containing 85 % or more by weight of wool and fine animal hair 651.23  B Other: 53.07-40 I Containing a total of more than 10% by weight of textile materials of Chapter SO 651.28  II Other: a Mixed solely or mainly with discontinuous synthetic fibres: 53.07-51 1 Unbleached 651,28  53.07-59 2 Other 651.28  b Otherwise mixed: 53.07-81 1 Unbleached 651.28  53.07-89 2 Other 651.28  53.08 Yam of fine animal hair (carded or combed), not put up for retail sale : A Carded: 53.08-11 1 Single 651.24  ' 53.08-15 II Multiple or cabled 651.24  B Combed: 53.08-21 / Single 651.24  53.08-25 II Multiple or cabled 651.24  53.09-00 53.09 Yarn of horsehair or of other coarse animal hair, not put up for retail sale 651.25  53.10 fr Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale : A Of wool or offine animal hair: 53.10-11 I Containing 85 % or more by weight of such fibres 651.26  53.10-15 II Containing less than 85 % by weight of such fibres 651.29 53.10-20 B Of coarse animal hair or of horsehair 651.29  53.11 Woven fabrics of sheep's or lambs' wool or of fine animal hair : A Containing 85 % or more by weight of such fibres: I Fabrics of carded yarn (woollen), of a weight per square metre of: 53.11-01 \ a More than 450 g 654.21  53.11-03 b 275 g or more but not exceeding 450 g 654.21  282 Official Journal of the European Communities 29 . 12 . 86 53.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.11 A (cont'd) / 53.11-07 C Less than 275 g 654.21  II Fabrics of combed yam (worsted), of a weight per square metre of: 53.11-11 a More than 375 g 654.22  53.11-13 b 200 g or more but not exceeding 375 g 654.22  53.11-17 c Less than 200 g 654.22  B Other: 53.11-20 I Containing a total of more than 10 % by weight of textile materials of Chapter 50 654.32  ' II Other: 53.11-30 a Fabrics mixed mainly or solely with continuous synthetic fibres 654.31  53.11-40 b Fabrics mixed mainly or solely with continuous regener ­ atedfibres 654.33  c Fabrics mixed mainly or solely with discontinuous syn ­ thetic fibres: 1 Of yarn of carded wool (woollen), of a weight per square metre of: 53.11-52 aa More than 450 g 654.32  53.11-54 bb 275 g or more but not exceeding 450 g . 654.32  53.11-58 cc Less than 275 g 654.32  2 Of yarn of combed wool (worsted), of a weight per  square metre of: 53.11-72 aa More than 375 g . 654.32  53.11-74 bb 200 g or more but not exceeding 375 g 654.32  53.11-75 ce Less than 200 g 654.32  d Other mixedfabrics: / Of yarn of carded wool (woollen), of a weight per square metre of: 53.11-82 aa More than 450 g . 654.33  53.11-84 bb 275 g or more but not exceeding 450 g 654.33  53.11-88 cc Less than 275 g 654.33  2 Fabrics of combed yarn (worsted), of a weight per square metre of: 53.11-91 aa More than 375 g 654.33  53.11-93 bb 200 g or more but not exceeding 375 g 654.33  53.11-97 cc Less than 200 g 654.33  53.12-00 53.12 Woven fabrics of horsehair or of other coarse animal hair . . . . 654.92  312 29. 12. 86 283 54.01 CHAPTER 54 FLAX AND RAMIE 54.01 54.01-10 A 54.01-21 B 54.01-25 C 54.01-30 D 54.01-40 E 54.01-70 F 54.02-00 54.02 54.03 54.03-10 A B I a 1 54.03-31 aa 54.03-35 bb 2 54.03-37 aa 54.03-39 bb 54.03-50 b II 54.03-61 a 54.03-69 b 54.04 54.04-10 A 54.04-90 B Official Journal of the European Communities NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Flax, raw or processed but not spun; flax tow and waste (includ- ing pulled or garnetted rags): Raw or retted Broken Scutched Hackled (combed) or otherwise processed Tow Flax waste, including pulled or garnetted rags 265.11 265.12 265.12 265.12 265.13 265.13 Ramie, raw or processed but not spun; ramie noils and waste (including pulled or garnetted rags) 265.14 Flax or ramie yarn, not put up for retail sale: Flax yarn, polished or glazed Other: Single, measuring per kg: 45 000 m or less: Unbleached, measuring per kg: 15 000 m or less More than 15 000 m but not more than 45 000 m . . Other, measuring per kg: 15 000 m or less More than 15 000 m but not more than 45 000 m . . More than 45 000 m Multiple or cabled: Unbleached Other . Flax or ramie yarn, put up for retail sale: Flax yarn, polished or glazed Other 651.96 651.96 651.96 651.96 651.96 651.96 651.96 651.96 651.97 651.97 284 Official Journal of the European Communities 29 . 12 . 86 54 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.05 Woven fabrics of flax or of ramie : A Containing 85 % or more by weight offlax or ramie: I Unbleached: 54.05-21 a Ofa weight ofnot more than 400 g/m 2 654.40  54.05-25 b Of a weight of more than 400 g/m2 654.40  54.05-31 II Bleached 654.40  54.05-35 III Dyed or made from yarns of different colours 654.40  54.05-38 IV Printed 654.40  B Containing less than 85 % by weight offlax or ramie: 54.05-51 I Unbleached . 654.40  54.05-55 II Bleached 654.40  54.05-61 III Dyed or made from yams of different colours 654.40  54.05-68 IV Printed 654.40  29 . 12 . 86 Official Journal of the European Communities 285 55 . 01 CHAPTER 55 COTTON Other Other NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 55.01 Cotton, not carded or combed : 55.01-10 A Rendered absorbent or bleached 263.10  55.01-90 B 263.10  55.02 Cotton linters : 55.02-10 A Raw 263.20  55.02-90 B 263.20  55.03 Cotton waste (including pulled or garnetted rags), not carded or combed : 55.03-10 A Yam waste for use as industrial wipers 263.30  55.03-30 B Other yarn waste 263.30  55.03-50 C Pulled or garnetted rags . . 263.30  55.03-90 D Other 263.30  55.04-00 55.04 Cotton, carded or combed 263.40  55.05 * Cotton yarn, not put up for retail sale : A Multiple or cabled, finished, in balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding 900 g: 55.05-13 I Unbleached 651.33  55.05-19 II Other 651.33  B Other: I Measuring, per single yarn, 120 000 m or more per kg: a Single yarns: 55.05-21 1 Unbleached 651.34  55.05-25 2 Other 651:34  b Other: 55.05-27 ' 1 Unbleached 651.34  55.05-29 2 Other 651.34  II Other: a Single yams, measuring: 1 Not more than 14 000 m per kg: 55.05-33 aa Unbleached 651.31  55.05-35 bb Bleached 651.31  286 Official Journal . of the European Communities 29 . 12 . 86 55 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.05-37 55.05 B II (cont'd) a 1 cc 2 Other . : More than 14 000 m but not more than 40 000 m per kg: 651.31  55.05-41 aa Unbleached . 651.32  55.05-45 ¢ bb 3 Other More than 40 000 m but less than 80 000 m per kg: 651.32  55.05-46 aa Unbleached 651.33  55.05-48 bb 4 Other 80 000 m or more but less than 94 000 m per kg: 651.33  55.05-51 aa Unbleached 651.34  55.05-53 bb S Other 94 000 m or more but less than 120 000 m per kg: 651.34  55.05-55 aa Unbleached 651.34  55.05-57 bb b 1 Other Other (multiple or cabled), measuring, per single yam: Not more than 14 000 m per kg: 651.34 55.05-61 aa Unbleached 651.31  55.05-65 bb * 2 Other More than 14 000 m but not more than 40 000 m per kg: 651.31 55.05-67 aa Unbleached 651.32  55.05-69 bb 3 Other More than 40 000 m but less than 80 000 m per kg: 651.32  55.05-72 aa Unbleached . 651.33  55.05-78 bb 4 Other . 80 000 m or more but less than 94 000 m per kg: 651.33  55.05-81 aa Unbleached . . . 651.34  55.05-83 bb 5 Other 94 000 m or more but less than 120 000 m per kg: 651.34  55.05-85 aa Unbleached . 651.34  55.05-87 55.06 bb Other Cotton yarn, put up for retail sale : 651.34 55.06-10 A On cards, reels, or similar supports 651.35  55.06-90 55.07 B Other . Cotton gauze : 651.35 55.07-10 A Unbleached 652.11  29 . 12 . 86 Official Journal of the European Communities 287 55 .07 Other Printed NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.07 (cont'd) 55.07-90 55.08 B Terry towelling and similar terry fabrics, of cotton : 652.21 55.08-10 A Unbleached 652.12  55.08-30 B 652.22  55.08-50 C Madefrom yarns of different colours 652.22  55.08-80 55.09 A I D Other Other woven fabrics of cotton : Containing 85 % or more by weight of cotton: Of a width of less than 85 cm: 652.22 55.09-03 a b Fabrics for the manufacture of bandages, dressings and medical gauzes Other: 652.24  55.09-04 1 Unbleached 652.14  55.09-05 2 Bleached 652.24  55.09-06 3 Dyed ... 652.24  55.09-07 4 Made from yarns of different colours 652.24  55.09-08 II S Printed Other: * 652.24  55.09-09 a b "Denim "fabrics Other: 652.24  55.09-10 1 2 aa U Fabrics for the manufacture of bandages, dressings and medical gauzes Other: Unbleached: Plain weave: 652.24  55.09-11 aaa Of a weight of not more than 130 g/m2 and of a width of not less than 85 cm but not more than 115 cm 652.14 bbb Of a weight of not more than 130 g/m2 and of a width of more than 115 cm but not more than 165 cm: 55.09-12 111 Made from yarn measuring, per single yarn, less than 55 000 m per kg 652.14 55.09-13 222 Other . 652.14  55.09-14 CCC Of a weight of not more than 130 g/m 2 and of a width of more than 165 cm 652.14 ddd Of a weight of more than 130 g/m2 but not more than 200 g/m2 and ofa width of: 55.09-15 111 85 cm or more but not more than 115 cm . . . 652.14  55.09-16 222 More than 115 cm but not more than 165 cm . 652.14  55.09-17 333 More than 165 cm 652.14  288 Official Journal of the European Communities 29 . 2 . 86 55 . 09 NIMEXE code CCT reference + Statistical subdivision Description SITC code Supplementary unit 55.09 A II (cont'd) b 2 aa 11 55.09-19 eee Of a weight of more than 200 g/m 2 ........... 652.14  22 Other weaves: 55.09-21 aaa Of a weight of not more than 200 g/m2 652.14  55.09-29 bbb Ofa weight of more than 200 g/m 2 652.14  bb Bleached: U Plain weave: aaa Of a weight of not more than 130 g/m2 and of a width of: 55.09-32 111 Not less than 85. cm but not more than 115 cm 652.24  55.09-34 222 More than 115 cm 652.24  bbb Of a weight of more than 130 g/m2 but not more than 200 g/m 2 and of a width of: 55.09-35 111 Not less than 85 cm but not more than 115 cm 652.24  55.09-37 222 More than 115 cm but not more than 165 cm . 652.24  55.09-38 333 More than 165 cm 652.24  55.09-39 CCC Of a weight of more than 200 g/m2 652.24 .  22 Other weaves: 55.09-41 aaa Of a weight of not more than 200 g/m2 652.24  55.09-49 bbb Of a weight of more than 200 g/m2 652.24  cc Dyed: U Plain weave: aaa Of a weight of not more than 130 g/m2 and of a width of: 55.09-51 111 Not less than 85 cm but not more than 115 cm 652.24  55.09-52 222 More than 115 cm 652.24  bbb Of a weight of more than 130 g/m2 but not more than 200 g/m2 and ofa width of: 55.09-53 111 Not less than 85 cm but not more than 115 cm 652.24  55.09-54 222 More than 115 cm but not more than 165 cm . 652.24  55.09-55 333 More than 165 cm 652.24  55.09-56 CCC Ofa weight of more than 200 g/m2 652.24  22 Other weaves: 55.09-57 aaa Ofa weight of not more than 200 g/m 2 652.24  55.09-59 bbb Ofa weight of more than 200 g/m2 652.24  29 . 12 . 86 Official Journal of the European Communities 289 55 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 A II (cont'd) b 2 dd Made from yarns of different colours: 55.09-61 U 22 Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight of more than 250 g/m2 Other: 652.24  55.09-63 aaa Of a weight of not more than 200 g/m2 652.24  55.09-64 bbb ee Of a weight of more than 200 g/m2 Printed: 652.24  55.09-65 U Ofa weight of not more than 130 g/m2 652.24  55.09-66 22 Of a weight of more than 130 g/m2 but not more than 200 g/m 2 652.24  55.09-67 B I 33 Of a weight of more than 200 g/m2 Other: Of a width of less than 85 cm: 652.24 55.09-68 a Unbleached . . . 652.15  55.09-69 b Bleached 652.25  55.09-70 c Printed 652.25  55.09-71 II d Other Other: 652.25  55.09-73 a b 1 "Denim " fabrics . . . . Other: Unbleached: 652.25 55.09-75 aa Mixed solely or mainly with continuous man-made fibres . 652.15  55.09-76 bb Mixed solely or mainly with discontinuous man-made fibres 652.15  55.09-77 cc Mixed solely or mainly with flax 652.15  55.09-78 dd 2 Otherwise mixed Bleached: 652.15  55.09-79 aa Mixed solely or mainly with continuous man-made fibres 652.25  55.09-80 bb Mixed solely or mainly with discontinuous man-made fibres 652.25 ' 55.09-81 ce Mixed solely or mainly with flax 652,25  55.09-82 dd 3 Otherwise mixed Dyed: 652.25  55.09-83 aa ~ Mixed solely or mainly with continuous man-made fibres 652.25  55.09-84 bb Mixed solely or mainly with discontinuous man-made fibres 652.25  290 Official Journal of the European Communities 29 . 12 . 86 55 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 B II (cont'd) b 3 55.09-85 cc Mixed solely or mainly with flax . . . 652.25  55.09-87 dd 4 Otherwise mixed Madefrom yarns ofdifferent colours: 652.25  55.09-88 aa Mixed solely or mainly with continuous man-made fibres 652.25  55.09-89 bb Mixed solely or mainly with discontinuous man-made fibres 652.25  55.09-90 cc Mixed solely or mainly with flax 652.25  55.09-91 dd 5 Otherwise mixed Printed: 652.25  55.09-92 aa Mixed solely or mainly with continuous man-made fibres 652.25 55.09-93 bb Mixed solely or mainly with discontinuous man-made fibres 652.25  55.09-98 cc Mixed solely or mainly with flax 652.25  55.09-99 dd Otherwise mixed 652.25  55.97-00 Goods of Chapter 55 carried by post .....' 652.00  29 . 2 . 86 Official Journal of the European Communities 291 56 . 01 CHAPTER 56 MAN-MADE FIBRES (DISCONTINUOUS) Note Heading No 56.02 is to be taken to apply only to continuous filament tow of man-made fibres, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specification: (a) Length of tow exceeding 2 metres; (b) Twist less than five turns per metre; (c) Weight per filament less than 6,6 mg/m (6,6 tex); (d) In the case of filaments described in Note 1 (a) to Chapter 51 , the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length; (e) Total weight of tow more than 2 g/m (2 000 tex). Tow of a length not exceeding 2 metres is to be classified in heading No 56.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.01 Man-made fibres (discontinuous), not carded, combed or other ­ wise prepared for spinning : A Synthetic textile fibres: 56.01-11 I Ofpolyamides 266.51  56.01-13 II Ofpolyesters . . 266.52  56.01-15 III Acrylic . 266.53 56.01-16 IV Ofchlorofibres 266.59  56.01-17 v Ofpolyethylene or polypropylene 266.59  56.01-18 VI Other 266.59  B Regenerated textile fibres: 56.01-21 I Of viscose 267.11  56.01-23 II Ofacetate 267.11  56.01-28 III Other 267.11  56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous): A Of synthetic textile fibres: 56.02-11 I Ofpolyamides 266.61  56.02-13 II Ofpolyesters 266.62  56.02-15 III Acrylic 266.63  56J02-19 IV Other 266.69  B Of regenerated textile fibres: 56.02-21 I Of viscose 267.12  56.02-23 u Of acetate 267.12  56.02-28 III Other 267.12  292 Official Journal of the European Communities 29 . 12 . 86 56 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.03 Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning : A Of synthetic textile fibres: 56.03-11 I Ofpolyamides 267.21  56.03-13 II Ofpolyesters 267.21  56.03-15 III Acrylic 267.21  56.03-17 IV Ofpolyethylene or polypropylene 267.21  56.03-18 v Other 267.21  B Of regenerated textile fibres : 56.03-21 I Of viscose ' 267.22  56.03-29 II Other 267.22  56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A Synthetic textile fibres: 56.04-11 I Ofpolyamides . 266.71  56.04-13 II Ofpolyesters 266.72  56.04-15 III Acrylic 266.73  56.04-16 IV Of chlorofibres 266.79  56.04-17 v Ofpolyethylene or polypropylene 266.79  56.04-18 VI Other . . 266.79  B Regenerated textile fibres: 56.04-21 I Of viscose 267.13 '  56.04-23 II Of acetate 267.13  56.04-28 III Others 267.13  56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A Of synthetic textile fibres: I Ofpolyesterfibres: a Containing 85 % or more by weight ofpolyester fibres: 1 Unbleached or bleached, measuring per single yarn: 56.05-03 aa Not more than 14 000 m per kg 651.48  56.05-05 bb More than 14 000 m per kg . 651.48  2 Other, measuring per single yarn: 56.05-07 aa Not more than 14 000 m per kg 651.48  56.05-09 bb More than 14 000 m per kg 651.48  29. 12 . 86 Official Journal of the European Communities * 293 56 . 05 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 56.05 A (cont'd) I ¢ b Containing less than 85 % by weight ofpolyesterfibres: 56.05-11 1 Mixed mainly or solely with wool or fine animal hair . . 651.67  56.05-13 2 Mixed mainly or solely with cotton 651.66 56,05-15 3 Mixed mainly or solely with regenerated textile fibres . . 651.68 ¢  56.05-19 4 Otherwise mixed . . 651.68  II Of acrylic fibres: a Containing 85 % or more by weight of acrylicfibres: 1 Unbleached or bleached, measuring per single yarn: 56.05-21 aa Not more than 14 000 m per kg 651.48  56.05-23 bb More than 14 000 m per kg 651.48  2 Other, measuring per single yarn: 56.05-25 aa Not more than 14 000 m per kg 651.48  56.05-28 bb More than 14 000 m per kg 651.48  b Containing less than 85% by weight of acrylic fibres: 56.05-32 1 Mixed mainly or solely with wool or fine animal hair . . 651.67  56.05-34 , 2 Mixed mainly or solely with cotton . . . 651.66  56.05-36 3 Otherwise mixed . ... 651.68  III Of other synthetic textile fibres: a Containing 85 % or more by weight of other synthetic fibres: 1 Unbleached or bleached, measuring per single yarn: 56.05-38 aa Not more than 14 000 m per kg 651.48  56.05-39 bb More than 14 000 m per kg 651.48  2 Other, measuring per single yarn: 56.05-42 aa Not more than 14 000 m per kg 651.48  56.05-44 bb More than 14 000 m per kg 651.48  b Containing less than 85 % by weight of other synthetic ¢ textile fibres: 56.05-45 1 Mixed mainly or solely with wool orfine animal hair . . 651.67  56.05-46 2 Mixed mainly or solely with cotton 651.66  56.05-47 3 Otherwise mixed 651.68  294 Official Journal of the European Communities 29 . 12. 86 56 . 05 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 56.05 (cont'd) B Of regenerated textile fibres: Ã  Containing 85 % or more by weight of regenerated textile fibres: a - Unbleached or bleached: 1 Single, measuring: 56.05-51 aa Not more than 14 000 m per kg 651.74  56.05-55 bb More than 14 000 m per kg 651.74  2 Other, measuring per single yarn: 56.05-61 aa Not more than 14 000 m per kg 651.74  56.05-65 bb More than 14 000 m per kg 651.74  b Other: 1 Single, measuring: 56.05-71 aa Not mÃ ²re than 14 000 m per kg 651.74  56.05-75 bb More than 14 000 m per kg 651.74  2 Other, measuring per single yarn: 56.05-81 aa Not more than 14 000 m per kg 651.74  56.05-85 bb More than 14 000 m per kg 651.74  II Containing less than 85 % by weight of regenerated textile ¢ fibres: 56.05-91 a Mixed mainly or solely with wool or fine animal hair . . . 651.76  56.05-95 b Mixed mainly or solely with cotton . . . 651.75  56.05-99 c Otherwise mixed 651.77  56.06 Yarn of man-made fibre (discontinuous or waste), put up for retail sale : A Of synthetic textile fibres: ¢ 56.06-11 I Containing 85 % or more by weight of synthetic textile fibres 651.52  56.06-15 II Containing less than 85 % by weight ofsynthetic textile fibres 651.69  56.06-20 B Of regenerated textile fibres .... 651.82  56.07 Woven fabrics of man-made fibres (discontinuous or waste): A Of synthetic textile fibres: 56.07-01 I Gauze weighing not less than 80 g/m2 but not more than 120 g/m2 653.20  . II Other:  º a Containing 85 % or more by weight of synthetic textile fibres: 56.07-04 1 Unbleached or bleached 653.20  56.07-05 2 Printed 653.20  29 . 12 . 86 Official Journal of the European Communities 295 56 .07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07 A II (cont'd) a / 56.07-07 3 Dyed 653.20  56.07-08 4 b 1 Made from yarns of different colours Containing less than 85 % by weight of synthetic textile fibres: Mixed mainly or solely with carded wool or fine animal hair (woollen): 653.20 56.07-10 aa Unbleached or bleached 653.42  56.07-12 bb Printed . 653.42  56.07-15 cc Dyed . . . 653.42  56.07-19 dd 2 Madefrom yarns of different colours Mixed mainly or solely with combed wool orfine animal hair (worsted): 653.42 56.07-20 aa Unbleached or bleached 653.42  56.07-22 bb Printed . . . · 653.42  56.07-25 cc Dyed · 653.42  56.07-29 dd 3 Madefrom yams of different colours Mixed mainly or solely with cotton: 653.42  56.07-30 aa Unbleached or bleached 653.41  56.07-31 bb Printed 653.41  56.07-35 cc Dyed 653.41  56.07-38 dd 4 Madefrom yarns of different colours . . . , . . . . . Mixed mainly or solely with continuous man-made fibres: 653.41 56.07-39 aa Unbleached or bleached 653,43  56.07-40 bb Printed 653.43  56.07-41 cc Dyed 653.43  56.07-43 dd 5 Made from yams of different colours ...... . . . ¢ Otherwise mixed: 653.43  56.07-45 aa Unbleached or bleached 653.49 56.07-46 bb Printed 653.49  56.07-47 cc Dyed 653.49  56.07-49 B dd Madefrom yams of different colours Of regenerated textile fibres: 653.49  56.07-50 I II a Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight ofmore than 250 g/m2 ....... Other: Containing 85 % or more by weight of regenerated textile fibres: 653.83  56.07-51 1 Unbleached or bleached 653.60  56.07-55 2 Printed 653.60  296 Official Journal of the European Communities 29. 12 . 86^ 56 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07 B (cont'd) IIa 56.07-56 3 Dyed .......... 653.60  56.07-59 4 Madefrom yams of different colours 653.60  b Containing less than 85% by weight of regenerated textile fibres: 1 Mixed mainly or solely with wool orfine animal hair: 56.07-60 aa Unbleached or bleached . 653.82  56.07-61 bb Printed 653.82  56.07-65 cc Dyed . 653.82  56.07-67 dd Madefrom yarns ofdifferent colours 653.82  2 Mixed mainly or solely with cotton: 56.07-68 aa Unbleached or bleached 653.81  56.07-69 bb Printed 653.81  56.07-70 cc Dyed 653.81  56.07-71 dd Made from yams ofdifferent colours 653.81  3 Mixed mainly or solely with continuous man-made fibres: 56.07-72 aa Unbleached or bleached 653.83  56.07-73 bb Printed  653.83  56.07-74 cc Dyed 653.83  dd Made from yams ofdifferent colours: 56.07-77 11 Jacquard fabrics of a width of 140 cm or more (mattress duck) 653.83  56.07-78 22 Other , 653.83  4 Otherwise mixed: 56.07-82 aa Unbleached or bleached 653.89  56.07-83 bb Printed 653.89  56.07-84 cc Dyed 653.89  56.07-87 dd Madefrom yams ofdifferent colours ......... 653.89  56.97-00 Goods of Chapter 56 carried by post 653.00  29 . 12 . 86 Official Journal of the European Communities 297 57 . 01 CHAPTER 57 OTHER VEGETABLE TEXTILE MATERIALS ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN NIMEXE codÃ © CCT reference Statistical subdivision Description SITC code Supplementary unit 57.01 True hemp (Cannabis sativa), raw or processed but not spun ; tow and waste of true hemp (including pulled or garnetted rags or ropes): 57.01-20 A Raw, retted, broken, scutched, combed or otherwise processed, but not spun . . , . 265.20  57.01-50 B Tow and waste, including pulled or garnetted rags or ropes . . 265.20  57.02-00 57.02 57.03 Manila hemp (abaca) (Musa textilis), raw or processed but not spun ; tow and waste of manila hemp (including pulled or garnet- ' ted rags or ropes) Jute and other textile bast fibres not elsewhere specified or included, raw or processsed but not spun ; tow and waste thereof (including pulled or garnetted rags or ropes): 265.50  57.03-10 A Raw or processed, but not spun 264.00  57.03-30 B Pulled or garnetted rags or ropes 264.00  57.03-50 57.04 C Tow and waste Other vegetable textile fibres, raw or processed but not spun ; waste of such fibres (including pulled or garnetted rags or ropes): 264.00 57.04-10 A Sisal fibres and other fibres of the Agave family; waste of such fibres (including pulled or garnetted rags or ropes) 265.40  57.04-90 57.06 B A Other vegetable textile fibres; waste of such fibres (including pulled or garnetted rags or ropes) Yarn of jute or of other textile bast fibres of heading No 57.03 : Single, measuring per kg: 265.91 57.06-11 I 1 000 m or less . * . . . 651.98  57.06-15 II More than 1 000 m . . 651.98  57.06-30 B Multiple or cabled 651.98 _ 298 Official Journal of the European Communities 29 . 12 . 86 57 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.07 Yarn of other vegetable textile fibres ; paper yarn : A Yarn of true hemp: I . Not put up for retail sale: 57.07-01 a Polished or glazed " 651.99  57.07-03 b Other 651.99  57.07-07 II Put up for retail sale 651.99  57.07-10 B Coir yarn 651.99  57.07-20 C Paper yarn 651.99  57.07-90 D 651.99  57.10 Woven fabrics of jote or of otter textile bast fibres of beading No 57.03 : A Of a width of not more than ISO cm and weighing per square metre: I « Less than 310 g: 57.10-21 a Unbleached 654.50  57.10-29 b Other · 654.50  II Not less than 310 g but not more than 500 g: 57.10-31 a Unbleached 654.50  57.10-39 b Other . . 654.50  57.10-50 III More than 500 g 654.50  B Of a width of more than 150 cm: I Unbleached, of a width: 57.10-62 a Of more than 150 cm but not more than 310 cm 654.50  57.10-68 b Of more than 310 cm «. 654.50 ¢  57.10-70 II Other 654.50  57.11 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 57.11-10 A Of true hemp 654.98  57.11-20 B Of paper yarn 654.98  . 57.11-90 C Other . . 654.98  * 29. 12 . 86 Official Journal of the European Communities 299 58 . 01 r CHAPTER 58 CARPETS, MATS, MATTING AND TAPESTRIES ; PILE AND CHENILLE FABRICS ; NARROW FABRICS ; TRIMMINGS ; TULLE AND OTHER NET FABRICS ; LACE ; EMBROIDERY Notes 1 . The headings of this Chapter are to be taken not to apply to coated or impregnated fabrics, elastic fabrics or elastic trimmings, machinery belting or other goods falling within Chapter 59 . However, embroidery on any textile base falls within heading No 58.10. 2. In headings Nos 58.01 and 58.02, the words "carpets" and "rugs" are to be taken to extend to similar articles having the characteristics of floor coverings but intended for use for other purposes. These headings are to be taken not to apply to felt carpets, which fall within Chapter 59 . 3 . For the purposes of heading No 58.05, the expression "narrow woven fabrics" means: (a) Woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or made otherwise) on both edges ; (b) Tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c) Bias binding with folded edges, of a width when unfolded not exceeding 30 cm. Narrow woven fabrics in the form of fringes are to be treated as falling within heading No 58.07 . 4. Heading No 58.08 is to be taken not to apply to nets or netting in the piece made of twine, cordage or rope, which are to be taken as falling within heading No 59.05 . 5 . In heading No 58.10, the expression "embroidery" means, inter alia, embroidery with metal or glass thread on a visible ground of textile fabric, and sewn applique work of sequins, beads or ornamental motifs of textile or other materials . The heading is to be taken not to apply to needlework tapestry (heading No 58.03). 6 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel, as furnishings or the like . Additional Note For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheading 58.01 A II, the dutiable surface shall not include the heading, the selvedges and the fringes. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01 Carpets, carpeting and rugs, knotted (made up or not): A Of wool or of fine animal hair; 58.01-01 I Containing a total of more than 10 % by weight of silk or of waste silk other than noil 659^21 m2 300 Official Journal of the European Communities 29 . 12 . 86 58 . 01 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 58.01 A (cont'd) II Other: 58.01-11 a Comprising not more than 350 knots per metre of warp . . 659.21 m 2 58.01-13 b Comprising more than 350 but not more than 500 knots per metre of warp 659.21 m 2 58.01-17 c Comprising more than 500 knots per metre of warp .... 659.21 m 2 58.01-30 B Of silk, of waste silk other than noil, of synthetic textile fibres, of yarn falling within heading No 52.01 or of metal 659.29 m2 58.01-80 C Of other textile materials « 659.29 m2 58.02 Other carpets, carpeting, rugs, mats and matting, and "Kelem", "Schumacks" and "Karamanie" rugs and the like (made up or not): A Carpets, carpeting, rugs, mats and matting: 58.02-02 I Coir mats and matting 659.62 m 2 II Other: a Tufted carpets, carpeting, rugs, mats and matting: 58.02-04 1 Printed tufted 659.51 m2 2 Other: 58.02-06 aa Of wool or offine animal hair 659.41 m2 58.02-07 bb Of man-made textile fibres 659.51 m2 58.02-09 , cc Of other textile fibres . : . . . . 659.61 m2 b Other: 58.02-50 1 Of jute or of other textile bast fibres falling within heading No 57.03 659.62 m2 58.02-56 2 Of cotton . 659.62 m2 3 Other: aa Woven: U Axminster: 58.02-61 aaa Of wool or offine animal hair 659.42 m2 58.02-65 bbb Of other textile fibres 659.62 m 2 22 Other: 58,02-71 aaa Of wool or offine animal hair 659.42 m2 58.02-75 bbb Of man-made textile fibres 659.52 m 2 58.02-78 CCC Of other textile fibres 659.62 m2 bb Non-woven: 58.02-81 U Of wool or offine animal hair 659.49 m 2 58.02-85 22 Of man-made textile fibres 659.59 m2 58.02-88 33 Of other textile fibres '. . . . . . . . . 659.62 m 2 29 . 2 . 86 Official Journal of the European Communities 301 58 . 02 NIMEXE CCT Statistical SITC Supplementary code reference subdivision code unit 58.02 (cont'd) 58.02-90 B " Kelem", "Schumacks" and "Karamanie" rugs and the like . 659.30  58.03-00 , 58.03 Tapestries, handmade, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand . 658.91  58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): 58.04-05 A Of silk, of noil silk or of other waste silk 654.99  B Of synthetic textile fibres: 58.04-07 I Made by tufting 653.97  58.04-11 II Ã pinglÃ © (uncut) 653.97  III Other: 58.04-15 a Weft pile fabrics 653.97  58.04-18 b Other . . . 653.97  C Of wool or offine animal hair: 58.04-41 I Ã pinglÃ © (uncut) 654.34  II Other: 58.04-43 a Weft pile fabrics 654.34  58.04-45 b Other . 654.34  D Of cotton : 58.04-61 I Ã pinglÃ © (uncut) 652.23  '- II Other: a Weft pile fabrics: 58.04-63 1 Corduroy and the like 652.23  58.04-67 2 Other ..... 652.23  58.04-69 b Other 652.23 __ E Of regenerated textile fibres: 58.04-71 I Ã pinglÃ © (uncut) ' 653.98  II Other: 58.04-75 a Weft pile fabrics 653.98  b Other: 58.04-77 1 Of continuous textile fibres 653.98  58.04-78 2 Of discontinuous textile fibres . 653.98  58.04-80 F Of other textile materials . 654.99  302 Official Journal of the European Communities 29 . 12 . 86 58 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : A Narrow woven fabrics: I Pile fabrics or chenille fabrics: a Of man-made fibres or of cotton: 58.05-01 1 Of man-made fibres . 656.01  58.05-08 2 Of cotton 656.01  58.05-20 b Of silk, of noil silk or of other waste silk 656.01  58.05-30 c II Of other textile materials Other: 656.01  58.05-40 a b 1 Containing elastomeric yarns Other: Of cotton: 656.01 58.05-51 f aa With real selvedges 656.01  58.05-59 K bb 2 Other Ofsynthetic textile fibres: 656.01  58.05-61 aa With real selvedges 656.01  58.05-69 bb 3 Other . Of regenerated textile fibres: 656.01  58.05-73 aa With real selvedges ... . . 656.01  58.05-77 bb Other 656.01 (D 58.05-79 4 Of other textile materials . 656.01  58.05-90 B 58.06 » Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size : 656.01 58.06-10 A With woven inscriptions or motifs 656.02 58.06-90 B Other 656.02 58.07 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like : 58.07-31 A - Braids of a width of 5 cm or less, of man-made fibres (including monofil or strip of heading No 51.01 or 51.02), of flax, of ramie or of vegetable textile fibres of Chapter 57 . . . 656.03 Bolduc 29 . 12 . 86 Official Journal of the European Communities 303 58 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.07-39 58.07-50 58.07-80 58.08-10 58.08-90 58.09-11 58.09-19 58.09-21 58.09-31 58.09-35 58.09-39 58.09-91 58.09U95 58.09-99 58.10-21 58.10-29 58.10-41 58.10-45 58.10-49 58.10-51 58.10-55 58.07 (cont 'd) B 58.08 A B 58.09 A B I II 58.10 A I II B I II / II III I II a 1 2 3 b 1 2 3 a b c a b Other: Braids Gimped textile yarns Other Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain: Tulle or other net fabrics not comprised in B below . . Knotted net fabrics Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs : Tulle and other net fabrics: Of cotton Of other textile materials Lace: Handmade , Mechanically made: On mechanical bobbin machines: Of cotton Of synthetic textile fibres Of other textile materials By other mechanical processes: Of cotton . Of synthetic textile fibres Of other textile materials Embroidery, in the piece, in strips or in motifs : Embroidery without visible ground: Of a value of more than 35 ECU per kg net weight ..... Other Other: Of a value of more than 17,5 ECU per kg net weight: Of cotton Of man-made textile fibres Of other textile materials Other: Of cotton Of man-made textile fibres 656.03 656.03 656.03 656.04 656.04 656.05 656.05 656.05 656.05 656.05 656.05 656.05 656.05 656.05 656.06 656.06 656.06 656.06 656.06 656.06 656.06 304 Official Journal of the European Communities 29 . 12 , 86 58.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.10 B II (cont'd) 58.10-59 c Of other textile materials 656.06  58.97-00 Goods of Chapter 58 carried by post 656.00  29 . 12 . 86 Official Journal of the European Communities 305 CHAPTER 59 WADDING AND FELT ; TWINE, CORDAGE, ROPES AND CABLES ; SPECIAL FABRICS ; IMPREGNATED AND COATED FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . (A) For the purposes of this Chapter, the expression "textile fabric" is to be taken to apply only to the textile fabrics of Chapters 50 to 57 and headings Nos 58.04 and 58.05, the braids and trimmings in the piece of heading No 58.07, the tulle and other net fabrics of headings Nos 58.08 and 58.09, lace of heading No 58.09 and the knitted and crocheted fabrics of heading No 60.01 . (B) Throughout the Tariff, the term "felt" is to be taken to include fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 2 . (A) Heading No 59.08 is to be taken to apply to textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials whatever the weight per square metre and whatever the nature of the plastic material (compact, foam, sponge or expanded). It does not, however, cover: (a) Fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (b) Products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm at a temperature between 1 5 and 30 °C (usually Chapter 39); or (c) Products in which the textile fabric is either completely embedded in artificial plastic material or coated or covered on both sides with such material (Chapter 39). (B) Heading No 59.12 does not apply to: (a) Fabrics in which the impregnation or coating cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (b) Fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like); (c) Fabrics covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments ; or (d) Fabrics finished with normal dressings having a basis of amylaceous or similar substances . 3 . In heading No 59.11 the expression "rubberised textile fabrics" means: (a) Textile fabrics impregnated, coated, covered or laminated with rubber: (i) Weighing not more than 1 500 g/m2 ; or (ii) Weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; (b) Fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre ; and (c) Plates, sheets and strip, of expanded, foam or sponge rubber, combined with textile fabric, other than those falling in Chapter 40 by virtue of the last paragraph of Note 2 to that Chapter. 4 . Heading No 59.16 is to be taken not to apply to: (a) Transmission, conveyor or elevator belting of a thickness of less than 3 mm ; or (b) Transmission, conveyor or elevator belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber (heading No 40.10). 306 29 . 12 . 86Official Journal of the European Communities 59 . 01 5 . Heading No 59.17 is to be taken to apply to the following goods which are to be taken as not falling within any other heading of Section XI: (a) Textile products (other than those having the character of the products of headings Nos 59.14 to 59.16), the following only: (i) Textile fabric, felt and felt-lined woven fabric, coated, covered or laminated with rubber, leather or other material , of a kind commonly used for card clothing, and similar fabric of a kind commonly used in machinery or plant ; (ii) Bolting cloth; (iii) Straining cloth of a kind commonly used in oil presses and the like, of textile fibres or of human hair; (iv) Woven textile fabrics, whether or not felted, impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft ; (v) Textile fabrics reinforced with metal, of a kind commonly used in machinery or plant ; (vi) Textile fabrics of the metallised yarn falling within heading No 52.01 , of a kind commonly used in paper-making or other machinery; (vii) Cords, braids and the like, whether or not coated, impregnated or reinforced with metal, of a kind commonly used in machinery or plant as packing or lubricating materials ; (b) Textile articles (other than those of headings Nos 59.14 to 59.16) of a kind commonly used in machinery or plant (for example, gaskets, washers, polishing discs and other machinery parts). Textile fabrics, wadding, felt or bonded fibre or similar bonded yam fabrics, in the piece, cut to length or simply cut to rectangular shape, are not considered to be textile articles of a kind commonly used in machinery or plant. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.01 Wadding and articles of wadding ; textile flock and dust and mill neps : A Wadding and articles of wadding: I Of man-made fibres: 59.01-07 a Rolls of a diameter of not more than 8 mm 657.71  b Other: 59.01-12 / Of synthetic textile materials 657.71  59.01-14 2 Of regenerated textile materials 657.71  II Of other textile materials: a Of cotton: 59.01-15 1 Absorbent 657.71  59.01-16 2 Other 657.71  59.01-18 b Of other textile materials , 657.71  B Flock and dust and mill neps: 59.01-21 I Of man-made fibres . . . 657.71  59.01-29 II Of other textile materials 657.71  59.02 Felt and articles of felt, whether or not impregnated or coated : A Felt in the piece or simply cut to rectangular shape: I Floor coverings: 59.02-01 a Tiles 659.63 m2 29 . 12 . 86 Official Journal of the European Communities 307 59 . 02 NIMEXE CCT Statistical SÃ TC Supplementary code reference subdivision Description code unit 59.02 A (cont'd) I 59.02-09 b Other 659.63 m2 II Felt for other uses: a Not impregnated or coated: 1 Needle-loom felt: 59.02-31 aa Of jute or of other textile bast fibres of heading No 57.03 657.10  59.02-35 bb Ofother textile materials 657.10  2 Other felt: 59.02-41 aa Of wool or offine animal hair 657.10  59.02-45 bb Of coarse animal hair 657.10  59.02-47 cc Of other textile materials 657.10  b Impregnated or coated: 59.02-51 1 With asphalt, tar or similar materials 657.10  59.02-57 2 With rubber 657.10  59.02-59 3 With other materials 657.10  B Other: I Not impregnated or coated: 59.02-91 a Of wool or offine animal hair 657.10  59.02-95 b Of other textile materials 657.10  59.02-97 II Impregnated or coated 657.10  59.03 Bonded fibres fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : 59.03-01 A Carpets and other floor coverings 657.20  B Other: I Bonded fibre fabrics and similar bonded yarn fabrics, in the piece or cut into rectangles but not otherwise worked: 59.03-11 a Coated 657.20  b Other, of a weight per square metre of: 59.03-21 1 25 g or less 657.20  59.03-23 2 More than 25 g but not exceeding 70 g , . . . 657.20  59.03-25 3 More than 70 g but not exceeding 150 g 657.20  59.03-29 4 More than 1 50 g . 657.20  59.03-30 II Other 657.20  59.04 Twine, cordage, ropes and cables, plaited or not : A Of synthetic textilefibres: 59.04-11 I Binder and baler twine for agricultural machines 657.51  308 Official Journal of the European Communities 29 . 12 . 86 59 . 04 NIMEXE CCT Statistical Fipcpri Ã ·Ã ¯Ã ¯Ã Ã Ã ¹ SITC Supplementary code reference subdivision L/VOvl ipiIUll code unit 59.04 (cont'd) A II Other: a Ofpolyamides or polyesters: 1 Of a weight of more than 5 g/m: 59.04-12 aa Plaited 657.51  59.04-14 bb Other 657.51  59.04-15 2 Other 657.51  b Ofpolyethylene or polypropylene: 1 Of a weight of more than 5 g/m: 59.04-17 aa Plaited 657.51  59.04-18 bb Other 657.51  59.04-19 2 Other 657.51  59.04-21 c Of other synthetic fibres 657.51  59.04-23 B Of abaca (Manila hemp) 657.51  C Of sisal and other fibres of the Agave family: 59.04-31 I Binder and baler twine for agricultural machines 657.51  II Other: 59.04-35 a Of a weight of more than 10 g/m 657.51  59.04-38 b Other 657.51  59.04-50 D Of true hemp 657.51  59.04-60 E Offlax or ramie 657.51  59.04-70 F Ofjute or of other textile bast fibres of heading No 57.03 . . . 657.51  59.04-80 G Of other textile materials 657.51  59.05 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope ; A Fishing nets and netting: 59.05-11 I Of vegetable textile materials 657.52  II Of other textile materials : a Ofpolyamides: 59.05-31 1 Fishing nets ofyarn 657.52  59.05-39 2 Fishing nets and fishing netting of twine, cordage or rope 657.52  b Of other textile materials: 59.05-51 1 Fishing nets ofyarn 657.52  59.05-59 2 Fishing nets and fishing netting of twine, cordage or rope : 657.52  29 . 12 . 86 Official Journal of the European Communities 309 59 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.05 (cont'd) B Other: 59.05-91 I Of man-made fibres 657.52  59.05-99 II Of other textile materials 657.52  59.06-00 59.06 59.07 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics . . Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses : 657.59  59.07-10 A Textile fabrics coated with gum or amylaceous substances, of a kind usedfor the outer covers of books and the like 657.31  59.07-90 59.08 B Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials : 657.31 59.08-10 A B Impregnated Laminated, coated or covered: 657.32  59.08-51 I With polyvinyl chloride 657.32 .  59.08-61 II III With polyurethane With cellulose derivatives or other artificial plastic materials: 657.32  59.08-71 a With the fabric forming the right side 657.32 59.08-79 b Other 657.32 59.10 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not : 59.10-10 A Linoleum and similar materials 659.12 m2 B Floor coverings consisting of a coating applied on: 59.10-31 I Needle-loom felt » . . . . 659.12 m2 59.10-39 II Other textile bases 659.12 m2 59.11 A Rubberised textile fabrics ; other than rubberised knitted or cro ­ cheted goods : Rubberised textile fabrics not comprised in B below: 59.11-11 I Adhesive strips, of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or syn ­ thetic rubber 657.33 310 Official Journal of the European Communities 29 , 12 . 86 59.1 1 a b B NIMEXE CCT Statistical r^pcpri nttnn SITC Supplementary code reference subdivision L/CoWI ipilUIl code unit 59.11 A (cont'd) 59.11-14 II Fabrics combined with expanded foam or sponge rubber . 657.33  III Other: 59.11-15 a For tyres 657.33  59.11-17 b Other 657.33  59.11-20 B Fabrics mentioned in Note 3 (b) to this Chapter 657.33  59.12-00 59.12 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like 657.39  59.13 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads : A Of a width not exceeding 15 cm: 59.13-01 I Of synthetic textile fibres 657.40  II Of regenerated textile fibres: 59.13-11 . a Plaited 657.40  59.13-13 b Other 657.40  59.13-15 III Of cotton 657.40  59.13-19 IV Of other textile materials 657.40  B Of a width of more than 15 cm: 59.13-32 I Of synthetic textile fibres 657.40  59,13-34 II Of regenerated textile fibres 657.40  59.13-35 III Of cotton 657.40  59.13-39 IV Of other textile materials 657.40  59.14-00 59.14 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles . . . 657.72  59.15 , Textile hose-piping and similar tubing, with or without lining, armour or accessories of other materials : 59.15-10 A Of synthetic textile fibres 657.91  59.15-90 B Of other textile materials 657.91  59.16-00 59.16 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other mate ­ 657.92  59.17 Textile fabrics and textile articles, of a kind commonly used in machinery or plant : 59.17-10 A Textile fabrics, felt and fÃ ©lt-lined woven fabric, coated, covered Ã ¶r laminated with rubber, leather or other material , of a kind commonly used for the manufacture of card clothing, and similar fabrics of a kind commonly used in machinery or plant 657.73  A B A 29 . 12 . 86 Official Journal of the European Communities 311 59 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.17 (cont'd) B Bolting cloth, whether or not made up: 59.17-21 I Of silk or of waste silk other than noil . . ... . 657.73  59.17-29 II Of other textile materials 657.73  C Woven fabrics, felted or not, whether or not impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft: I Of silk or of man-made fibres: a Of a kind commonly used in paper-making machinery: 59.17-32 1 Of synthetic textile fibres and weighing less than 650 g/m2 657.73 m2 59.17-38 2 Other 657.73  59.17-49 t Other 657.73  II Of other textile materials: a Of wool: 59.17-51 1 Of a kind commonly used in paper-making machinery . 657.73  59.17-59 2 Other 657.73  b Of other textile materials: 59.17-71 1 Of a kind commonly used in paper-making machinery . 657.73  59.17-79 2 Other 657.73  D Other: 59.17-91 I Straining cloth and thick heavy fabrics of a kind commonly used in oil presses orfor similar uses in machinery or plant . 657.73  59.17-93 II Cords, braids and the like, whether or not impregnated. coated or reinforced with metal, of a kind commonly used in machinery or plant as packing or lubricating materials . . . . 657.73  III Other: 59.17-95 a Offelt (for example, polishing discs, gaskets and washers) 651 .n  59.17-99 b Other 657.73  312 29. 12. 86 CHAPTER 60 KNITTED AND CROCHETED GOODS Notes 1. This Chapter does not cover: (a) Crochet lace of heading No 58.09; (b) Knitted or crocheted goods falling within Chapter 59; (c) Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters or the like (heading No 61.09); (d) Old clothing or other articles falling within heading No 63.01; or (e) Orthopaedic appliances, surgical belts, trusses or the like (heading No 90.19). 2. Headings Nos 60.02 to 60.06 are to be taken to apply to knitted or crocheted articles and to parts thereof: (a) Knitted or crocheted directly to shape, whether imported as separate items or in the form of a number of items in the length; (b) Made up, by sewing or otherwise. 3. For the purposes of heading No 60.06, knitted or crocheted articles are not considered to be elastic articles only by reason of their containing rubber thread or elastic forming merely a supporting band. 4. The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel, as furnishings or the like. 5. For the purposes of this Chapter: (a) "Elastic" means" consisting of textile materials combined with rubber threads; and (b) "Rubberised" means impregnated, coated, covered or laminated with rubber, or made with textile thread impregnated, coated or covered with rubber. 6. Thoughout the Tariff, any reference to knitted goods is to be taken to include a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn. Additional Notes 1. A. For the purposes of subheading 60.05 A II b) 4 f f ) , "suits and co-ordinate suits" shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A II b) 4 mm). Official Journal of the European Communities 29 . 12 . 86 Official Journal of the European Communities 313 All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits " shall also cover sets ofjackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 60.05 A lib) 4ff) provided that the sets derive their essential character from these components. 2. A. For the purposes of subheading 60.05 A II b) 4 gg), "suits and co-ordinate suits, and costumes " shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  blouse or shirt-blouse,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A lib) 4 mm). All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard of finish in such a way as to indicate clearly that they have been designed to be worn together by the same person. If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes " also covers sets ofjackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard offinish indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, a co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 60.05 A II b) 4 gg) provided that the sets derive their essential characterfrom these components. 3. For the purposes of subheading 60.05 A II b) 4 kk) 'ski suits ' means garments or sets of garments which , by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of: (a) a 'ski-overall ', that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski-overall may have pockets orfootstraps; or (b) a 'ski-ensemble ', that is, a set ofgarments composed of two or three pieces, put upfor retail sale and comprising:  one garment such as an anorak, windcheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist-level, one pair of breeches or one bib and brace overall. 29 . 12 . 86314 Official Journal of the European Communities 6O.01 The 'ski-ensemble ' may also consist of an overall similar to the one mentioned above and a type of padded, sleeveless jacket worn over the overall. All the components of a 'ski-ensemble ' must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.01 Knitted or crocheted fabric « not elastic nor rubberised : A Of wool or of fine animal hair: 60.01-01 I Containing a total of more than 10 % by weight of textile materials of Chapter 50 655.21  60.01-10 II Other 655.21  B Of man-made fibres: I Of synthetic textile fibres: 60.01-30 a Containing elastoflbres 655.10  b Other: 60.01-40 1 For curtains, including net curtain fabric 655.10  60.01-51 2 Rachel lace 655.10  60.01-55 3 With long pile (imitation fur) 655.10  4 Other: aa Warp knitted fabrics: 60.01-62 11 Unbleached or bleached 655.10  60.01-64 22 Dyed 655.10  60.01-65 33 Printed 655.10  60.01-68 44 Made from yarns of different colours 655.10  bb Other knitted or crocheted fabrics: 60.01-72 11 Unbleached or bleached 655.10  60.01-74 22 Dyed 655.10  60.01-75 33 Printed 655.10  60.01-78 44 Made from yarns of different colours . ...... 655.10  II &gt; Of regenerated textile fibres: 60.01-81 a For curtains, including net curtain fabric 655.23  60.01-89 b Other 655.23  C Of other textile materials: I Of cotton: 60.01-92 a Unbleached or bleached 655.22  60.01-94 b Dyed 655.22  60.01-96 c Printed 655.22  60.01-97 d Made from yarns of different colours 655.22  60.01-98 II Of other textile materials 655.29  312 29. 12. 86 60.02 60.02-40 A B 60.02-50 I 60.02-60 II ' 60.02-70 III 60.02-80 IV 60.03 A 60.03-01 / 60.03-03 II 60.03-05 III 60.03-09 IV B I 60.03-11 a 60.03-18 b II 60.03-20 a b 1 60.03-24 aa 60.03-26 bb 60.03-29 2 60.03-40 III 60.03-80 IV 60.04 A I 60.04-02 a 60.04-03 b 60.04-04 c II 60.04-06 a 60.04-07 b 60.04-08 c Official Journal of the European Communities 315 6 0 . 0 2 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Gloves, mittens and mitts, knitted or crocheted, not elastic nor rubberised: Gloves impregnated or coated with artificial plastic materials Other: Of wool or of fine animal hair . Of synthetic textile fibres Of cotton Of other textile materials 847.21 pair 847.21 847.21 847.21 847.21 pair pair pair pair Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic nor rubberised: For babies: Of wool or of fine animal hair Of synthetic textile fibres Of cotton Of other textile materials 847.22 847.22 847.22 847.22 pair pair pair pair Other: Of wool or of fine animal hair: Knee-length stockings Other Of synthetic textile fibres: Knee-length stockings Other: Women's stockings: Seamless Other Other Of cotton .  Of other textile materials 847.22 847.22 847.22 847.22 847.22 847.22 847.22 847.22 pair pair pair pair pair pair pair pair Under garments, knitted or crocheted, not elastic nor rubberised: Babies' garments; girls' garments up to and including com- mercial size 86: T-shirts: Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll, polo or turtle necked jumpers and pullovers: Of cotton Of synthetic textile fibres Of regenerated textile fibres 846.29 846.34 846.41 846.29 846.34 846.41 N N N N N N 316 Official Journal of the European Communities 29. 12. 86 60.04 # 60.04 A II (cont'd) 60.04-09 d III 60.04-10 a 60.04-11 b 60.04-12 c 60.04-14 d 60.04-16 e B I 60.04-19 a 60.04-20 b 60.04-22 c II 60.04-23 a 60.04-24 b 60.04-26 c 60.04-29 d III a 60.04-31 1 60.04-33 2 60.04-34 b IV a 60.04-35 1 60.04-36 2 60.04-37 3 60.04-39 4 b 1 60.04-41 aa 60.04-47 bb 60.04-48 cc 60.04-50 dd 2 60.04-51 aa 60.04-53 bb SITC code Supplementary unit 846.49 846.19 846.29 846.34 846.41 846.49 846.29 846.34 846.41 846.29 846.34 846.41 846.49 846.31 846.31 846.11 846.19 846.19 846.19 846.19 846.32 846.33 846.33 846.33 846.34 846.34 N N N N N N N N N N N N N N N N N NIMEXE code CCT reference Statistical subdivision Description Of other textile materials (other than wool or fine animal hair) Other: Of wool or of fine animal hair Of cotton Of synthetic textile fibres Of regenerated textile fibres . Of other textile materials Other- T-shirts: Of cotton Of synthetic textile fibres Of regenerated textile fibres Lightweight fine knit roll, polo or turtle necked jumpers and pullovers: Of cotton . . . . Of synthetic textile fibres Of regenerated textile fibres Of other textile materials (other than wool or fine animal hair) Panty-hose (tights): Of synthetic textile fibres: Of yarn of a fineness of 6,6 tex or less Other . Of other textile materials . . . Other: Of wool or of fine animal hair: Pyjamas and nightdresses Underpants, knickers and briefs . Petticoats and slips Other Of synthetic textile fibres: Men's and boys': Shirts Pyjamas . . Underpants and briefs Other Women's, girls' and infants': Pyjamas Nightdresses N N 312 29. 12. 86 317 60.04-54 60.04 B IV b 2 (cont'd) cc 60.04-56 dd 60.04-58 ee c 60.04-65 1 60.04-66 2 60.04-67 3 60.04-69 4 d 1 60.04-71 aa 60.04-73 bb 60.04-75 cc 60.04-79 dd 2 60.04-81 aa 60.04-83 bb 60.04-85 cc dd 60.04-86 11 60.04-88 22 60.04-90 e 60.04-90 60.05 A I 60.05-01 a 60.05-03 b 60.05-03 II 60.05-04 a b 1 60.05-06 aa Official Journal of the European Communities 60.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Petticoats and slips Knickers and briefs Other Of regenerated textile fibres: Pyjamas and nightdresses Underpants, knickers and briefs Petticoats and slips Other Of cotton: Men's and boys': Shirts Pyjamas Underpants and briefs Other % Women's, girls' and infants': Pyjamas Nightdresses Knickers and briefs Other: Petticoats and slips Other Of other textile materials 846.34 846.34 846.34 N N 846.41 846.41 846.41 846.41 N N N 846.21 846.29 846.29 846.29 N N N 846.29 846.29 846.29 N N N 846.29 846.29 846.49 N Outer garments and other articles, knitted or crocheted, not elastic nor rubberised: Outer garments and clothing accessories: Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article; garments of the "cowboy" type and other similar garments for amuse- ment and play, less than commercial size 158: Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article Other Other: Outer garments of knitted or crocheted textile fabrics of heading No 59.08: Other: Babies' garments; girls' garments up to and including commercial size 86: Of wool or of fine animal hair 845.11 845.92 845.99 845.91 318 29 . 12 . 86Official Journal of the European Communities 60 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05 A II b 1 (cont'd) 60.05-07 bb Of synthetic textile fibres 845.93  60.05-08 cc Of cotton 845.92  60.05-09 dd Of other textile materials 845.94  2 Bathing costumes and trunks: 60.05-11 aa Of synthetic textile fibres 845.93 N 60.05-13 bb Of cotton 845,92 N 60.05-15 cc Of other textile materials 845.91 N 3 Track suits: 60.05-16 aa Of synthetic textile fibres 845.93 N 60.05-17 bb Of cotton 845.92 N 60.05-19 cc Of other textile materials 845.91 N 4 Other outer garments: aa Blouses and shirt-blouses for women, girls and infants: Ã  » 60.05-21 11 Of silk or noil or other waste silk 845.19 N 60.05-22 22 Of wool or of fine animal hair 845.11 N 60.05-23 33 Of synthetic textile fibres 845.13 N 60.05-24 44 Of regenerated textile fibres 845.14 N 60.05-25 55 Of cotton 845.12 N 60.05-27 66 Of flax or of ramie 845.19 N 60.05-28 77 Of other textile materials 845.19 , N bb Jerseys, pullovers, slip-overs, waistcoats, twinsets , cardigans, bed jackets and jumpers: 11 Men's and boys': 60.05-29 aaa Of wool 845.11 N 60.05-30 bbb Of fine animal hair 845.11 N 60.05-32 ccc Of synthetic textile fibres . 845.13 N  60.05-33 ddd Of regenerated textile fibres 845.14 N  60.05-34 eee Of cotton . 845.12 N  60.05-35 fff Of flax or of ramie 845.19 N  60.05-36 ggg Of other textile materials 845.19 N 22 Women's, girls ' and infants': 60.05-38 aaa Of silk or noil or other waste silk 845.19 N 60.05-39 bbb Of wool 845 . 1 1 N 60.05-40 ccc Of fine animal hair 845.11 N 60.05-41 ddd Of synthetic textile fibres 845.13 N 60.05-42 eee Of regenerated textile fibres 845.14 N 60.05-43 fff Of cotton '. . . 845.12 N 29 . 12 . 86 Official Journal of the European Communities 319 60 . 05 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 60.05 A II b 4 bb 22 (cont'd)  60.05-44 ggg Of flax or of ramie 845.19 N  60.05-45 hhh Of other textile materials 845.19 N cc Dresses:  60.05-46 11 Of wool or of fine animal hair 845.21 N  . 60.05-47 22 Of synthetic textile fibres 845.23 N  . 60.05-48 33 Of regenerated textile fibres 845.24 N  60.05-49 44 Of cotton . , . . 845.22 N ¢ : 60.05-50 55 Of other textile materials 845.29 N dd Skirts, including divided skirts: 60.05-51 11 Of wool or of fine animal hair 845.21 N 60.05-52 22 Of synthetic textile fibres 845.23 N 60.05-54 ' 33 Of cotton 845.22 N 60.05-58 44 Of other textile materials 845.29 N ee Trousers, bib and brace overalls, breeches and shorts: 60.05-60 11 Of wool or of fine animal hair 845.91 N 60.05-63 22 Of synthetic textile fibres 845.93 N 60.05-65 33 Of other textile materials 845.99 N ff Suits and co-ordinate suits (excluding ski suits), for ' men and boys: 60.05-66 11 Of synthetic textile fibres 845.93 N 60.05-68 22 Of other textile materials 845.91 N gg Suits and co-ordinate suits (excluding ski suits), and costumes, for women, girls and infants: 60.05-70 11 Of wool or of fine animal' hair 845.21 N  60.05-71 22 Of synthetic textile fibres 845.23 N  60.05-72 33 Of regenerated textile fibres . 845.24 N  60.05-73 44 Of cotton . · 845.22 N  60.05-74 55 Of other textile materials 845.29 N hh Coats, jackets (excluding anoraks, windcheaters, waister jackets and the like) and blazers:  60.05-75 11 Of wool or of fine animal hair . 845.91 N  60.05-76 22 Of synthetic textile fibres 845.93 N  60.05-77 33 Of regenerated textile fibres 845.94 N  60.05-78 44 Of cotton 845.92 N  60.05-79 55 Of other textile materials 845.99 N Ã ¡ Anoraks, windcheaters, waister jackets and the like:  60.05-80 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.93 N 320 Official Journal of the European Communities 29 . 12 . 86 60 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit &gt; 60.05 A II b 4 ijij (cont'd)  60.05-81 22 Of other textile materials 845.99  kk / Ski suits: 60.05-82 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.93   60.05-83 22 Of other textile materials 845.99  11 Bathrobes, dressing gowns and similar articles : 60.05-84 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.92   60.05-85 22 Of other textile materials 845.99  - mm Other outer garments: 60.05-86 11 Of wool or of fine animal hair 845.91   60.05-87 22 Of synthetic textile fibres 845.93   60.05-88 33 Of regenerated textile fibres 845.94  60.05-89 44 Of cotton 845.92   60.05-90 55 Of other textile materials 845.99  5 Clothing accessories:  60.05-91 aa For babies 845.93  ·. bb Other:  60.05-92 11 Of wool or of fine animal hair 845.91   60.05-93 22 Of synthetic textile fibres 845.93   60.05-94 33 Of other textile materials 845.92  B Other:  60.05-95 I Of wool or of fine animal hair 658.98  II Of man-made fibres:  60.05-96 a Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 658.98   60.05-97 b Other 658.98  III Of other textile materials :  60.05-98 a Bed linen of cotton 658.98   60.05-99 b Other 658.98  60.06 Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ised (including elastic knee-caps and elastic stockings): A Fabric: 60.06-11 I Of man-made fibres 655.30  60.06-18 II Of other textile materials . 655.30  B Other: 60.06-91 I Bathing costumes 847.23  29 . 12 . 86 Official Journal of the European Communities 321 60.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.06 B (cont'd) 60.06-92 II Stockings 847.23  III Other: 60.06-96 a Of cotton ! 847.23  60.06-98 b Of other textile materials 847.23  60.97-00 Goods of Chapter 60 carried by post 911.00  322 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC, OTHER THAN KNITTED OR CROCHETED GOODS Notes 1 . The headings of this Chapter are to be taken to apply to articles of the kinds described therein only when made up of any textile fabric (including felt, bonded fibre fabric, braid or trimmings of heading No 58.07, tulle or other net fabrics and lace) or of fabric of metal thread, but not including articles of knitted or crocheted material other than those falling within heading No 61.09 . 2 . The headings of this Chapter do not cover: (a) Old clothing or other articles falling within heading No 63.01 ; or (b) Orthopaedic appliances, surgical belts, trusses or the like (heading No 90.19). 3 . For the purposes of headings Nos 61.01 to 61.04: (a) Articles which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in heading No 61.02 or 61.04 as the case may be; (b) The expression "infants' garments" is to be taken to apply to: (i) Garments for young children which are not identifiable as for wear exclusively by boys or by girls, and (ii) Babies' napkins . 4. Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm are to be classified as handkerchiefs (heading No 61.05). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading No 61.06 . 5 . The headings of this Chapter are to be taken to apply to textile fabrics (other than knitted or crocheted fabric) cut to shape for making articles of this Chapter. Heading No 61.09, however, also includes fabrics knitted or crocheted to shape for making articles classified in that heading, whether imported as separate items or in the form of a number of items in the length . Additional Notes 1 . A. For the purposes of subheading 61.01 B V c), "suits and co-ordinate suits " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  waistcoat, tunic or other outer garment of subheading 61.01 B V g). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body. 29 . 12 . 86 Official Journal of the European Communities 323 The term "suits and co-ordinate suits " also covers sets ofjackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes and standard offinish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 61.01 B V c) provided that the sets derive their essential character from these components. 2. A. For the purposes of subheading 61.02 B II e) 3, "suits and co-ordinate suits, and costumes " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  blouse or shirt-blouse,  waistcoat, tunic or other outer garment of subheading 61.02 B II e) 9. All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard of finish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes " also covers sets ofjackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard offinish indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A , of which two or three components form a suit, co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 61.02 B II e) 3 provided that the sets derive their essential character from these components. 3. For the purposes of subheadings 61.01 B Vf) and 61.02 B II e) 8 "ski suits " means garments or sets ofgarments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of: (a) a "ski-overall", that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition sleeves and a collar the ski-overall may have pockets or footstraps; or (b) a "ski-ensemble ", that is, a set ofgarments composed of two or threQ pieces, put up for retail sale and comprising:  one garment such as an anorak, windcheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and,  one pair of trousers whether or not extending above waist-level, one pair of breeches or one bib and brace overall. The "ski-ensemble " may also consist of an overall similar to the one mentioned above and a type ofpadded, sleeveless jacket worn over the overall. All the components of a "ski-ensemble" must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size. 324 Official Journal of the European Communities 29. 12. 86 61.01 61.01 A 61.01-03 I II 61.01-07 a 61.01-09 b B I a 61.01-13 1 61.01-15 2 b 61.01-17 1 61.01-19 2 II 61.01-22 a 61.01-23 b HI 61.01-24 a 61.01-25 b 61.01-26 c 61.01-26 IV 61.01-29 61.01-31 61.01-32 a 61.01-29 61.01-31 61.01-32 b 61.01-29 61.01-31 61.01-32 Q 61.01-29 61.01-31 61.01-32 V a 61.01-34 61.01-36 61.01-37 61.01-38 1 2 61.01-34 61.01-36 61.01-37 61.01-38 1 2 61.01-34 61.01-36 61.01-37 61.01-38 3 61.01-34 61.01-36 61.01-37 61.01-38 4 61.01-34 61.01-36 61.01-37 61.01-38 b 61.01-41 1 2 61.01-41 1 2 61.01-42 aa 61.01-42 aa 61.01-44 bb NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Men's and boys' outer garments: Garments of the "cowboy" type and other similar garments for amusement and play, less than commercial size 158; garments of textile fabric of heading No 59.08, 59.11 or 59.12: Garments of the "cowboy" type and other similar garments for amusement and play, less than commercial size 158 . . Other: Coats Other . . 842.93 842.91 842.91 N N Other: Industrial and occupational clothing: Overalls, including boiler suits and bibs and braces: Of cotton Of other textile materials Other: Of cotton Of other textile materials 842.93 842.94 842.93 842.94 N N Swimwear: Of man-made textile fibres Of other textile materials Bath robes, dressing gowns and similar articles: Of man-made textile fibres Of cotton Of other textile materials . Parkas; anoraks, windcheaters, waister jackets and the like: Of man-made textile fibres Of cotton Of other textile materials Other: Jackets (excluding waister jackets) and blazers: Of wool or of fine animal hair Of man-made textile fibres Of cotton . Of other textile materials Overcoats, raincoats and other coats; cloaks and capes: Of wool or of fine animal hair Of man-made textile fibres: Of a weight, per garment, of 1 kg or less Other 842.94 842.93 842.94 842.93 842.92 842.94 842.93 842.92 842.41 842.43 842.42 842.49 842.11 842,19 842.19 N N N N N ¢ N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 325 61.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01 B V b - (cont'd) 3 Of cotton: 61.01-46 aa Of a weight, per garment, of 1 kg or less 842.19 N 61.01-47 bb Other 842.19 N 61.01-48 4 Of other textile materials 842.19 N c Suits and co-ordinate suits (excluding ski suits): 61.01-51 1 Of wool or of fine animal hair 842.21 N 61.01-54 2 Of man-made textile fibres 842.23 N 61.01-57 3 Of cotton 842.22 N 61.01-58 4 Of other textile materials 842.29 N d Shorts : 61.01-62 1 Of wool or of fine animal hair 842.31 N 61.01-64 2 Of man-made textile fibres 842.33 N 61.01-66 3 Of cotton 842.32 N 61.01-68 4 Of other textile materials 842.39 N e % Trousers: 61.01-72 1 Of wool or of fine animal hair 842.31 N 61.01-74 2 Of man-made textile fibres 842.33 N 61.01-76 3 Of cotton 842.32 N 61.01-78 4 Of other textile materials 842.39 N f Ski suits: 61.01-82 1 Of wool or of fine animal hair, of cotton or of man-made textile fibres 842.94 N 61.01-88 2 Of other textile materials 842.99 N g Other garments: 61.01-93 1 Of wool or of fine animal hair . . . 842.92  61.01-94 2 Of man-made textile fibres 842.94  61.01-97 3 Of cotton 842.93  61.01-99 4 Of other textile materials 842.99  61.02 Women's, girls' and infants' outer garments : A Babies' garments; girls' garments up to and including com ­ mercial size 86 ; garments of the "cowboy" type and other similar garments for amusement and play, less than commer ­ cial size 1S8: I Babies' garments ; girls' garments up to and including commercial size 86: 61.02-01 a Of cotton . 843.93  61.02-03 b Of other textile materials 843.94  61.02-04 II Other 843.93  326 Official Journal of the European Communities 29 . 12 . 86 61 . 02 N N N N NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit ,. 61.02 (cont'd) B Other: I Garments of textile fabric of heading No 59.08, 59.11 or 59.12: 61.02-05 61.02-07 a b Coats Other 843.91 843.91 N N II Other: a Aprons, overalls, smock-overalls and other industrial m and occupational clothing (whether or not also suitable for domestic use): 61.02-12 1 Of cotton » . * 843.93  61.02-14 2 Of other textile materials 843.94  b Swimwear: 61.02-16 61.02-18 1 2 c Of man-made textile fibres Of other textile materials Bath robes, dressing gowns and similar articles: 843.94 843.93 N N 61.02-22 1 Of man-made textile fibres 843.94  61.02-23 2 Of cotton * . . . . . 843.93  61.02-24 3 Of other textile materials 843.92  d Parkas ; anoraks, windcheaters, waister jackets and the like: 61.02-25 1 Of man-made textile fibres . 843.94 N 61.02-26 2 Of cotton . 843.93 N 61.02-28 3 Of other textile materials 843.92 N e Other: 1 Jackets (excluding waister jackets) and blazers: 61.02-31 aa Of wool or of fine animal hair 843.11 N 61.02-32 bb Of man-made textile fibres 843.13 N 61.02-33 cc Of cotton 843.12 N 61.02-34 dd Of other textile materials 843.19 N 2 Coats and raincoats ; cloaks and capes: 61.02-35 aa Of wool or of fine animal hair 843.11 N bb Of man-made textile fibres: 61.02-36 11 Of a weight, per garment, of 1 kg or less 843.13 N 61.02-37 22 Other 843.13 N cc Of cotton: 61.02-39 11 Of a weight, per garment, of I kg or less 843.12 N 61.02-40 22 Other 843.12 N 61.02-4Ã  dd Of other textile materials 843.19 N 3 Suits and co-ordinate suits (excluding ski suits), and costumes: 61.02-42 aa Of wool or of fine animal hair 843.21 N 29 . 12 . 86 Official Journal of the European Communities 327 61 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.02-43 61.02 B II e 3 (cont'd) bb ¢ Of man-made textile fibres 843.23 N 61.02-44 cc Of cotton 843.22 N 61.02-45 dd 4 Of other textile materials Dresses: 843.29 N 61.02-47 aa Of silk or of noil or other waste silk 843.39 N 61.02-48 bb Of wool or of fine animal hair 843.31 N 61.02-52 cc Of synthetic textile fibres 843.33 N 61.02-53 dd Of regenerated textile fibres 843.33 N 61.02-54 ee Of cotton 843.32 N 61.02-55 ff 5 Of other textile materials Skirts , including divided skirts : 843.39 N 61.02-57 aa Of wool or of fine animal hair 843.41 N 61.02-58 bb Of man-made textile fibres 843.43 N 61.02-62 cc Of cotton 843.42 N 61.02-64 dd 6 Of other textile materials Trousers and slacks: 843.49 N 61.02-66 aa Of wool or of fine animal hair 843.92 N 61.02-68 bb Of man-made textile fibres 843.94 N 61.02-72 cc Of cotton , 843.93 · N 61.02-74 dd 7 Of other textile materials Blouses and shirt-blouses: 843.99 N 61.02-76 aa Of silk or of noil or other waste silk 843.59 N 61.02-78 bb Of man-made textile fibres 843.52 N 61.02-82 cc Of cotton . . . . 843.51 N 61.02-83 dd Of flax or of ramie 843.59 N  61.02-85 ee 8 Of other textile materials Ski suits : 843.59 N 61.02-86 aa Of wool or of fine animal hair , of cotton or of man-made textile fibres 843.94 N 61.02-89 bb 9 Of other textile materials Other garments: 843.99 N 61.02-93 aa Of wool or of fine animal hair 843.92  61.02-95 bb Of man-made textile fibres . . 843.94  61.02-97 cc Of cotton 843.93  61.02-99 dd Of other textile materials 843.99 r - 328 Official Journal of the European Communities 29. 12. 86 61.03 61.03 A 61.03-11 I 61.03-15 II 61.03-16 III 61.03-18 IV B 61.03-51 I 61.03-55 II 61.03-59 III C 61.03-81 I 61.03-85 II 61.03-89 III 61.04 A 61.04-01 I 61.04-09 II B I 61.04-11 a 61.04-13 b 61.04-18 c II 61.04-91 a 61.04-93 b 61.04-98 c 61.05 61.05-10 A 61.05-91 B 61.05-99 C 61.06 61.06-10 A 61.06-30 B 61.06-40 C SITC code Supplementary unit 844.12 844.11 844.19 844.19 844.22 844.21 844.29 844.22 844.21 844.29 844.31 844.39 844.32 844.31 844.39 844.32 844.31 844.39 847.11 847.11 847.11 847.12 847.12 847.12 N N N N N N N N N N N N N N N N NIMEXE code CCT reference Statistical subdivision Description Men's and boys' under garments, including collars, shirt fronts and cuffs: Shirts: Of synthetic textile fibres Of cotton Of flax or of ramie Of other textile materials Pyjamas: Of synthetic textile fibres Of cotton Of other textile materials Other: Of synthetic textile fibres Of cotton Of other textile materials Women's, girls' and infants' under garments: Babies' garments; girls' garments up to and including com- mercial size 86: Of cotton Of other textile materials . Other: Pyjamas and nightdresses: Of synthetic textile fibres Of cotton Of other textile materials Other: Of synthetic textile fibres Of cotton Of other textile materials Handkerchiefs: Of cotton Of silk, of noil or of other waste silk Of other textile materials Shawls, scarves, mufflers, mantillas, veils and the like: Of silk or of noil or other waste silk Of synthetic textile fibres Of regenerated textile fibres 29. 12. 86 Official Journal of the European Communities 329 61.06 ¢ ¢ 61.06 (cont'd) 61.06-50 D 61.06-60 E 61.06-90 F 61.07 61.07-10 A 61.07-30 B &lt;&gt;1.07-40 C 61.07-90 D 61.09 61.09-20 A 61.09-30 B 61.09-40 C 61.09-50 D 61.09-80 E 61.10 61.10-10 A 61.10-90 B 61.11 61.11-10 A 61.11-90 B 61.97-00 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit Of wool or of fine animal hair . Of cotton Of other textile materials . . . . . . Ties, bow ties and cravats: Of silk or of noil or other waste silk . Of synthetic textile fibres Of regenerated textile fibres Of other textile materials . . . . . . . . . 847.12 847.12 847.12 N N N 847.13 847.13 847.13 847.13 N N N N Corsets, corset-belts, suspender-belts, brassieres, braces, suspen- ders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic: Corselets Corsets Girdles and panty-girdles Brassieres Other, including parts of the products of heading No 61.09 . 846.52 846.52 846.52 846.51 846.52 N N N N Gloves, mittens, mitts, stockings, socks and sockettes, not being knitted or crocheted goods: Gloves, mittens and mitts Other 847.14 847.14 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors pockets): For babies Other Goods of Chapter 61 carried by post 847.19 847.19 911.00 330 Official Journal of the European Communities 29 . 12 . 86 62.01 CHAPTER 62 OTHER MADE-UP TEXTILE ARTICLES Notes 1 . The headings of this Chapter are to be talcen to apply to the articles of the kinds described therein only when made up of any textile fabric (other than felt and bonded fibre or similar bonded yarn fabrics) or of the braids or trimmings of heading No 58.07, not being knitted or crocheted goods . 2 . The headings of this Chapter do not cover: (a) Goods falling within Chapter 58, 59 or 61 ; or (b) Old clothing or other articles falling within heading No 63.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.01 Travelling rugs and blankets : 62.01-10 A Electrically heated 775.85 N B Other: 62.01-20 I Of cotton 658.32 N II Of other textile materials: a Of wool or of fine animal hair: 62.01-81 1 Wholly of wool or of fine animal hair 658.31 N 62.01-85 2 Other 658.31 N 62.01-93 b Of synthetic textile fibres 658.33 N 62.01-95 c Of regenerated textile fibres 658.39 N 62.01-99 d OF other textile materials 658.39 N 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A Net curtains: 62.02-01 I Of flax or ramie 658.49  62.02-09 II Of other textile materials 658.49  B Other: I Bed linen : a Of cotton: 62.02-12 1 Containing flax 658.41  62.02-13 2 Other 658.41  62.02-15 b Of flax or ramie 658.42  62.02-19 c Of other textile materials 658.42  II Table linen: a Of cotton: 1 Made with yarns of different colours: 62.02-40 aa Containing flax 658.43  29. 12. 86 Official Journal of the European Communities 331 62.02-42 62.02 B II a 1 (cont'd) 2 bb 62.02-44 aa 62.02-46 3 bb 62.02-51 aa 62.02-59 bb 62.02-61 b 62.02-65 c III a 62.02-71 1 2 62.02-72 aa 62.02-74 bb 62.02-75 b 62.02-77 c 62.02-77 IV a 62.02-83 62.02-85 I 62.02-83 62.02-85 2 62.02-87 62.02-89 b 62.02-87 62.02-89 g 62.02-87 62.02-89 62.03 A 62.03-11 I II 62.03-11 I II 62.03-13 a 62.03-15 b 62.03-17 Q 62.03-17 B I 62.03-20 a 62.03-30 a b 62.03-20 a 62.03-30 a b 62.03-20 a 62.03-30 II 62.03-40 a 62.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other Printed: Containing flax Other Other: Containing flax . .... - Other Of flax or ramie Of other textile materials toilet linen and kitchen linen: Of cotton: Of terry towelling and similar terry fabrics . . Other: Containing flax Other 658.43 658.43 658.43 658.43 658.43 658.44 658.44 658.45 658.45 658.45 658.46 658.46 Of flax or ramie Of other textile materials Curtains and other furnishing articles: Of cotton: Containing flax Other Of flax or ramie Of other textile materials ... 658.48 658.48 658.49 658.49 Sacks and bags, of a kind used for the packing of goods: Of jute or of other textile bast fibres of heading No 57.03: Used Other: Of fabric weighing less than 310 g / m 2 Of-fabric weighing not less than 310 g / m 2 but not more than 500 g / m 2 Of fabric weighing more than 500 g / m 2 Of other textile materials: Used: Of flax or of sisal Other . . . . Other: Of cotton 658.10 658.10 658.10 658.10 658.10 658.10 658.10 332 Official Journal of the European Communities 29 . 12 . 86 62 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.03 B II (cont'd) b Of fabric of synthetic textile fibres: I Made from polyethylene or polypropylene strip: 62.03-51 aa Offabric weighing 120 g/m2 or less 658.10  62.03-59 bb Offabric weighing more than 120 g/m 2 658.10  62.03-97 2 Other 658.10  62.03-98 c Of fabric of other textile materials 658.10  62.04 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : A Of cotton: 62.04-21 I Tarpaulins, sails, awnings (other than caravan awnings) and sunblinds 658.21  62.04-23 II Tents (including caravan awnings) 658.21  62.04-25 III Pneumatic mattresses 658.21 N 62.04-29 IV Other camping goods 658.21  B Of other textile materials: I Tarpaulins, sails, awnings (other than caravan awnings) and sunblinds: 62.04-61 a Of synthetic textile fibres 658.29  62.04-69 b Of other textile materials 658.29  . 62.04-73 II Tents (including caravan awnings) 658.29  62.04-75 III Pneumatic mattresses 658.29 N 62.04-79 IV Other camping goods 658.29  62.05 Other made-up textile articles (including dress patterns): 62.05-01 A Escape chutes, for use in civil aircraft 658.99  62.05-10 B Strips for the internal reinforcement of belts, of a width of not less than 12 mm but not more than 102 mm, composed of two strips of fabric of cotton or of regenerated textile fibres, which have been stuck together, the edges of the narrower strip, which has been stiffened by impregnation with synthetic resin, being covered by the folding-over of the edges of the wider strip 658.99  62.05-20 C Floor cloths, dish cloths, dusters and the like 658.99  62.05-30 D Fans and hand screens 658.99  E Other: 62.05-93 I Laces ; watch straps 658.99  II Other: 62.05-95 a Articles of knotted net fabrics 658.99  62.05-99 b Other 658.99  29 . 12 . 86 Official Journal of the European Communities 333 62.80 NIMEXE code CCT reference Statistical subdivision Description SITC code O 658.00 Supplementary unit 62.80-00 to 62.89-05 62.97-00 Goods classified in Chapter 62, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8) Goods of Chapter 62 carried by post (') See list ofheadings for exports of component parts of complete industrial plant, page 567. 334 Official Journal of the European Communities 29 . 12 . 86 63 . 01 CHAPTER 63 OLD CLOTHING AND OTHER TEXTILE ARTICLES ; RAGS NIMEXE code CCT reference Statistical subdivision Descnption SITC code Supplementary unit 63.01 63.01-10 63.01-90 A B 269.01 269.01 Clothing, clothing accessories, travelling rugs and blankets, household linen and furnishing articles (other than articles falling within heading No 58.01, 58.02 or 58.03), of textile materials, footwear and headgear of any material, showing signs of appre ­ ciable wear and imported in bulk or in bales, sacks or similar bulk packings : Used clothing . . . Other Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables : Sorted: Of wool or offine or coarse animal hair Offlax or cotton . . Of other textile materials Unsorted 63.02 / II III 63.02-11 63.02-15 63.02-19 63.02-50 269.02 269.02 269.02 269.02B 29 . 12 . 86 Official Journal of the European Communities 335 64 . 01 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUNSHADES, WHIPS, RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes 1 . This Chapter does not cover: (a) Footwear, without applied soles, knitted or crocheted (heading No 60.03) or of other textile fabric (except felt or bonded fibre or similar bonded yarn fabrics) (heading No 62.05); (b) Old footwear falling within heading No 63.01 ; (c) Articles of asbestos (heading No 68.13); (d) Orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No 90.19); or (e) Toys and skating boots with skates attached (Chapter 97). 2 . For the purposes of headings Nos 64.05 and 64.06, the expression "parts" is to be taken not to include pegs, boot protectors, eyelets, boot hooks, buckles, ornaments, braid, laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods falling within heading No 98.01 . 3 . For the purposes of heading No 64.01 , the expression "rubber or artificial plastic material" is to be taken to include any textile fabric coated or covered externally with one or both of those materials . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material : A Footwear with uppers of rubber: 64.01-11 I Incorporating protective steel toecaps 851.01 pair II Other: 64.01-20 a Thigh-boots 851.01 pair b Other: 64.01-31 1 Covering at least part of the calf 851.01 pair 64.01-39 2 Not covering the calf 851.01 pair B Footwear with uppers of artificial plastic material: I Footwear for sports and gymnastics: 64.01-41 a Ski-boots 851.01 pair 64.01-49 b Other 851.01 pair 336 Official Journal of the European Communities 29 . 12 . 86 64 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.01 (cont'd) B II Footwear with a vamp made of straps or which has one or more pieces cut out: 64.01-51 a Obtained in orte piece by injection moulding or with constituent parts obtained by injection moulding and assembled by means ofplugs ("flip-flops") 851.01 pair b Other: 64.01-55 1 With sole and heel combined having a height of more than 3 cm 851.01 pair 64.01-59 2 Other 851.01 pair 64.01-65 III Slippers and other house footwear 851.01 pair . IV Other: 64.01-70 a Incorporating protective steel toecaps 851.01 pair b Other: 64.01-80 1 Obtained in one piece by injection moulding, with or without accessories attached 851.01 pair 2 Other: aa Not covering the anide, with in-soles of a length : 64.01-91 11 Of less than 24 cm 851.01 pair 22 Of 24 cm or more: 64.01-93 aaa For men 851.01 pair 64.01-95 bbb For women 851.01 pair 64.01-99 bb Other . 851.01 pair 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material : A Footwear with uppers of leather: I Footwearfor sports and gymnastics: 64.02-21 a Ski-boots 851.02 pair 64.02-29 b Other 851.02 pair II Footwear with a vamp made of straps or which has one or several pieces cut out: 64.02-32 a With sole and heel combined having a height of more than 3 cm 851.02 pair b Other, with in-soles of a length: 64.02-34 1 Of less than 24 cm 851.02 pair 2 Of 24 cm or more: 64.02-35 aa Formen 851.02 pair 64.02-38 bb For women 851.02 pair 64.02-40 III Slippers and other indoor footwear 851.02 pair 29 . 12 . 86 Official Journal of the European Communities 337 64 .02 SITC code 1 2 NIMEXE code CCT reference 64.02 A Statistical subdivision Description ¢ SITC code Supplementary unit 64,02-41 64.02-43 64.02-45 64.02-47 64.02-49 64.02-50 64.02-52 64.02-54 64.02-56 . 64.02-58 64.02-59 64.02-60 64.02-61 64.02-69 64.02-99 64.03-00 64.04-10 64.04-90 (cont'd) B 64.03 64.04 IV a b c 1 aa bb U 22 2 aa bb 11 22 3 aa bb U 22 I II a 1 2 b A B Other footwear: Made on a base or platform of wood, not having an inner sole Incorporating protective steel toecaps . Other: Not covering the ankle, with in-soles of a length : Of less than 24 cm Of 24 cm or more: For men For women Covering the ankle but no part of the calf with in-soles of a length : Of less than 24 cm Of 24 cm or more: For men &gt;. For women Other, with in-soles of a length : Of less than 24 cm Of 24 cm or more: For men For women . . Other: Slippers and other indoor footwear Other: With uppers of textile fabric: Footwear for sports and gymnastics Other Other footwear i Footwear with outer soles of wood or cork Footwear with outer soles of other materials : Slippers and other indoor footwear 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.03 851.04 851.04 pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair pair 3 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.02 851.03 851.04 851.04 B a 1 2 b A B 338 Official Journal of the European Communities 29 . 12 . 86 64 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.05 Parts of footwear, removable is-soles, hose protectors and heel cushions, of any material except metal : 64.05-10 A Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 612.30 pair B Other: 64.05-20 I Removable in-soles and other removable accessories ..... 612.30  II Uppers and parts thereof, other than stiffeners: 64.05-31 a Of leather . . . 612.30  64.05-39 b Of other materials 612.30  III Other: 64 05-94 a Of leather or composition leather 612.30  64.05-96 b Of rubber 612.30  64.05-98 c Of other materials 612.30  64.06-00 64.06 Gaiters, spats, leggings, puttees, cricket pads, shin-guards and similar articles, and parts thereof 851.05  64.97-00 Goods of Chapter 64 carried by post 851.00  29 . 12 . 86 Official Journal of the European Communities 339 65 . 01 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Old headgear falling within heading No 63.01 ; (b) Hair nets of human hair (heading No 67.04); (c) Asbestos headgear (heading No 68.13); or (d) Dolls ' hats or other toy hats, or carnival articles of Chapter 97 . 2 . Heading No 65.02 is to be taken not to apply to hat-shapes made by sewing (other than hat-shapes made by the sewing in spirals of plaited or other strips). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 65.01 ¢ Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt : ¢ 65.01-10 A Of fur felt or of felt of wool and fur 657.61 N 65.01-90 B 65.02 Other Hat-shapes, plaited or made from plaited or other strips of any material, neither blocked to shape nor with made brims : 657.61 N 65.02-10 A Of wood shavings or strips, straw, bark, esparto, aloe, Manila hemp (abaca), sisal or other unspun vegetable fibres . 657.62 N 65.02-80 B 65.03 A Of other materials Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed : Not lined or trimmed: 657.62 N 65.03-11 I Of fur felt or of felt of wool and fur 848.41 N 65.03-19 II B Other , Lined or trimmed: 848.41 N 65.03-30 I Of fur felt or of felt of wool and fur 848.41 N 65.03-90 II Other 848.41 N 340 Official Journal of the European Communities 65.04 65.04 A 65.04-11 I 65.04-19 II 65.04-90 B 65.05 A 65.05-11 I 65.05-19 II 65.05-30 B 65.05-50 C 65.05-90 65.06 D 65.06-10 A 65.06-30 B 65.06-50 C 65.06-70 D 65.06-90 65.07 E 65.07-10 A 65.07-90 B 65.97-01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29. 12. 86 Hats and other headgear, plaited or made from plaited or other strips of any material, whether or not lined or trimmed: Not lined or trimmed: Of wood shavings or strips, straw, bark, esparto, aloe, Manila hemp (abaca), sisal or other unspun vegetable fibres Of other materials . Lined or trimmed . Hats and other headgear (including hair nets), knitted or cro- cheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed: Berets, bonnets, skull-caps, fezzes, tarbooshes and the like: Of knitted or crocheted material, fulled or felted Other Peaked caps Hair nets, snoods and the like (other than the hair nets oj heading No 67.04) Other Other headgear, whether or not lined or trimmed: Offurskin or artificial fur .* Of rubber Of artificial plastic materials Of metal Of other materials Head-bands, linings, covers, hat foundations, hat frames (includ- ing spring frames for opera hats), peaks and chinstraps, for headgear: Head-bands Other Goods of Chapter 65 carried by post . 848.42 848.42 848.42 848.43 848.43 848.43 848.43 848.43 848.49 848.49 848.49 848.49 848.49 N N N N N N N N N N N 848.48 848.48 848.40 29 . 12 . 86 Official Journal of the European Communities 341 66.01 CHAPTER 66 UMBRELLAS, SUNSHADES, WALKING-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Measure walking-sticks or the like (heading No 90.16); (b) Firearm-sticks, sword-sticks, loaded walking-sticks or the like (Chapter 93); or (c) Goods falling within Chapter 97 (for example, toy umbrellas and toy sunshades). 2 . Heading No 66.03 is to be taken not to apply to parts, trimmings or accessories of textile material, nor to covers, tassels, thongs, umbrella cases or the like, of any material . Such goods imported with, but not fitted to, articles falling within heading No 66.01 or 66.02 are to be classified separately and are not to be treated as forming part of those articles . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas): 66.01-10 A Balcony, garden and similar umbrellas (including umbrella 899.41 N B Other: 66.01-20 I Telescopic umbrellas 899.41 N II Other: 66.01-50 a With a cover of textile material 899.41 N 66.01-80 b Other 899.41 N 66*02-00 66.02 Walking-sticks (including climbing-sticks and seat-sticks), canes, whips, riding-crops and the like 899.42  66.03 Parts, fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 : 66.03-10 A Handles and knobs 899.49  66.03-20 B Frames, including frames mounted on shafts (sticks) 899.49  66.03-90 C Other parts, fittings, trimmings and accessories 899.49  342 Official Journal of the European Communities 29 . 12 . 86 67 . 01 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This Chapter does not cover: (a) Straining cloth of human hair (heading No 59.17); (b) Floral motifs of lace,, of embroidery or other textile fabric (Section XI); (c) Footwear (Chapter 64); (d) Headgear (Chapter 65); (e) Powder-puffs (heading No 96.05) or hair sieves (heading No 96.06); or (f) Toys, sports requisites or carnival articles (Chapter 97). 2 . Heading No 67.01 is to be taken not to apply to : (a) Goods (for example, bedding) in which feathers or down constitute only filling or padding; (b) Articles of apparel and accessories thereto in which feathers or down constitute no more than mere trimming or padding; or (c) Artificial flowers or foliage or parts thereof or made-up articles of heading No 67.02. 3 . Heading No 67.02 is to be taken not to apply to : (a) Articles of glass (Chapter 70); (b) Artificial flowers, foliage or fruit of pottery, stone, metal , wood or other materials, obtained in one piece by moulding, forging, carving, stamping or other process, or consisting of parts assembled otherwise than by binding, glueing or similar methods . NIMEXE code CCT reference Statistical subdivision* Description SITC code Supplementary unit 67,01 4 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down, and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes) : 67.01-10 A Skins and other parts of birds with their feathers or down; feathers, parts of feathers and down 899.92  67.01-30 B 67.02 A Artificial flowers, foliage or fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : Artificial flowers, foliage or fruit and parts thereof: 899.92 67.02-11 I 899.93  67.02-19 II Other 899.93  Parts 29 . 12 . 86 Official Journal of the European Communities 343 67 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 67.02 67.02-20 fÃ ¸ont'd) 67.03 Articles made of artifÃ ­cial flowers, foliage or fruit Human hair, dressed, thinned, bleached or otherwise worked ; wool, other animal hair and other textile materials, prepared for use in making wigs and the like : 899.93 67.03-10 A Human hair, not further worked than dressed 899.94  67.03-80 B 67.04 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textiles ; other articles of human hair (including hair nets): 899.94 » 67.04-10 A Of synthetic textiles 899.95  67.04-80 1 B Other 899.95  Other 344 Official Journal of the European Communities 29 . 12 . 86 68.01 SECTION XIII ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS Notes 1 . This Chapter does not cover: (a) Goods falling within Chapter 25 ; (b) Coated or impregnated paper falling within heading No 48.07 (for example, paper coated with mica powder ot graphite, bituminised or asphalted paper); (c) Coated or impregnated textile fabric falling within Chapter 59 (for example, mica-coated fabric, bituminised or asphalted fabric); (d) Articles falling within Chapter 71 ; i (e) Tools or parts of tools, falling within Chapter 82 ; (f) Lithographic stones of heading No 84.34; (g) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (h) Dental burrs (heading No 90.17); (ij) Goods falling within Chapter 91 (for example, clocks and clock cases); (k) Goods falling within heading No 95.08, if made of materials specified in Note 2 (b) to Chapter 95 ; (1) Articles falling within Chapter 97 (for example, toys, games and sports requisites); (m) Goods falling within heading No 98.01 (for example, buttons), No 98.05 (for example, slate pencils) or No 98.06 (for example, drawing slates); or (n) Works of art, collectors' pieces or antiques (Chapter 99). 2 . In heading No 68.02 the expression "worked monumental or building stone" is to be taken to apply not only to the varieties of stone referred to in headings Nos 25.15 and 25.16 but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked ; it is, however, to be taken not to apply to slate . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.01-00 68.01 Road and paving setts, curbs and flagstones, of natural stone (except slate) 661.31 29 . 12 . 86 Official Journal of the European Communities 345 68.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.02 Worked monumental or building stone, and articles thereof (including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : A Worked monumental or building stone: I Simply cut or sawn, with a flat or even surface: 68.02-11 a Calcareous stone or alabaster 661.32  b Other stone: 68.02-15 1 Flint for lining grinders 661.32  68.02-19 2 Other . 661.32  II Moulded or turned, but not otherwise worked: 68.02-21 a Calcareous stone or alabaster 661.32  68.02-29 b Other stone 661.32  III Polished, decorated or otherwise worked, but not carved: 68.02-31 a Calcareous stone or alabaster ; 661.32  b Other stone: 68.02-35 1 Of a net weight of less than 10 kg 661.32  68.02-38 2 Other 661.32  68.02-40 IV Carved 661.32  68.02-50 B Mosaic cubes ; powder, granules and chippings, artifÃ ­cially coloured 661.32  68.03 Worked slate and articles of slate, including articles of agglomer ­ ated slate : 68.03-11 A Roofing and wall tiles 661.33  B Other: 68.03-16 I Blocks, plates, flags and slabs 661.33  68.03-90 n Other 661.33  68.04 Hand polishing stones, whetstones, oilstones, hones and the like, and millstones, grindstones, grinding wheels and the like (includ ­ ing grinding, sharpening, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores, shanks* sockets, axles and the like of other materials, but without frameworks ; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery : A Hand polishing stones, whetstones, oilstones, hones and the like: 68.04-01 I Of agglomerated abrasives 663.10  68.04-09 II Other 663.10  B Other: I Of agglomerated abrasives: 68.04-11 a Made of natural or synthetic diamonds 663.10  % 346 Official Journal of the European Communities 29 . 12 . 86 68 . 04 1 2 aa a b NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.04-15 68.04-21 68.04-29 68.04-39 68.04-41 68.04-91 68.04-99 68.06-15 68.06-30 68.06-40 68.06-50 68.07-10 68.07-20 68.07-30 68.07-81 68.07-89 68.04 B I (cont'd) b II 68.06 68.07 A B 1 2 aa U aaa bbb 22 bb a b A B C D I a b II a b Other: Millstones and grindstones for milling, grinding or pulp ­ ing; parts thereof Other: Of artificial abrasives, with binder: Ofsynthetic or artificial resin : Not reinforced with fabric Reinforced with fabric Of other materials Of natural abrasives Other: Millstones and grindstones for milling, grinding or pulping; parts thereof Other Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up : On woven fabric only On paper or paperboard only On woven fabric combined with paper or paperboard On other materials . . . Slag wool, rock wool and similar mineral wools ; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating, or sound-absorbing mineral materials, other than those falling in heading No 68.12 or 68.13 or in Chapter 69 : Slag wool, rock wool and similar mineral wools . . Other: Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials: Expanded clays . . Other Mixtures and articles of heat-insulating, sound ­ insulating or sound-absorbing mineral materials: With a basis of kieselguhr or similar siliceous earths .... Other 663.10 663.10 663.10 663.10 663.10 663.10 663.10 663.20 663.20 663.20 663.20 663.50 663.50 663.50 663.50 663.50  A B C D A B I a b a b 29 . 12 . 86 Official Journal of the European Communities 347 68.08 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 68.08 A I II B m 2 m2 661.81 661.81 661.81 68.08-11 68.08-19 68.08-90 68.09-00 68.09 661.82 68.10 m268.10-10 68.10-90 A B 663.31 663.31 68.11 Articles of asphalt or of similar material (for example, of petroleum bitumen or coal tar pitch): Roofing and facing products, put up in rolls, with a substrate consisting of: Paper or paperboard Other materials Other Panels, boards, tiles, blocks and similar articles of vegetable fibre, of wood fibre, of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances Articles of plastering material : Boards, sheets, panels, tiles and the like, not ornamented . . . Other Articles of cement (including slag cement), of concrete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not : Articles of light concrete (with a basis of crushed pumice, granulated slag, etc.) Other: Roofing tiles Other tiles and paving Other . . : Articles of asbestos-cement, of cellulose fibre-cement or the like : Building materials: Corrugated sheets Other sheets: Asbestos-cement roofing or wall tiles, not exceeding 40 x 60 cm .... Other Pipes, tubes and pipe and tube fittings . Other building materials Other A B I 68.11-10 68.11-20 68.11-30 68.11-80 663.32 663.32 663.32 663.32 m2II III 68.12 A I II a b III IV m2 68.12-11 68.12-12 68.12-14 68.12-15 68.12-19 68.12-90 661.83 661.83 661.83 661.83 661.83 661.83B 68.13 Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures : Fabricated asbestos (for example, carded fibres, dyed fibres) .68.13-10 663.81A 348 Official Journal of the European Communities 29. 12. 86 68.13 68.13 (cont'd) B I 68.13-33 a 68.13-35 b 68.13-36 II III 68.13-38 a b 68.13-42 1 2 68.13-44 aa 68.13-46 bb 68.13-49 3 C 68.13-51 I 68.13-55 II 68.14 68.14-20 A 68.14-80 B 68.15 68.15-10 A 68.15-20 B 68.15-90 C 68.16 68.16-05 A B I 68.16-20 a 68.16-30 b NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Articles of asbestos: Thread: Steel-cored thread Other Fabric Other: For use in civil aircraft Other: Cords and string, whether or not plaited . . . Paper, paperboard and felt of asbestos: With added rubber Without added rubber Other articles of asbestos 663.81 663.81 663.81 663.81 663.81 663.81 663.81 663.81 Mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures: Mixtures Articles Friction material (segments, discs, washers, strips, sheets, plates, rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials: With a basis of asbestos or other mineral substances, for use in civil aircraft . . Other 663.82 663.82 663.81 663.81 Worked mica and articles of mica, including bonded mica split- tings on a support of paper or fabric (for example, micanite and micafolium): Sheets or splittings of mica  . . . Plates, sheets or strips made from mica splittings or powder, whether or not on a support . Other 663.33 663,33 663.33 Articles of stone or of other mineral substances (including articles of peat), not elswhere specified or included: Unflred bricks made of chromite Other: Articles of refractory materials, chemically bonded but not fired: Containing magnesite, dolomite or chromite Other 663.39 663.39 663.39 29 . 12. 86 Official Journal of the European Communities 349 68.16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.16-90 68.16 B (cont'd) II Other articles 663.39 68.80-00 to 68.89-16 Goods classified in Chapter 68, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8) (') C) See list of headings for exports of component parts of complete industrial plant, page 567. 350 Official Journal of the European Communities 29 . 12 . 86 69 . 01 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . The headings of this Chapter are to be taken to apply only to ceramic products which have been fired after shaping . Headings Nos 69.04 to 69.14 are to be taken to apply only to such products other than heat-insulating goods and refractory goods . 2 . This Chapter does not cover: (a) Goods falling within Chapter 71 (for example, imitation jewellery); (b) Cermets falling within heading No 81.04; (c) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (d) Artificial teeth (heading No 90.19); (e) Goods falling within Chapter 91 (for example, clocks and clock cases); (f) Articles falling within Chapter 97 (for example, toys, games and sports requisites); (g) Smoking pipes, buttons or other articles falling within Chapter 98 ; or (h) Original statuary, collectors' pieces or antiques (Chapter 99). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. HEAT-INSULATING AND REFRACTORY GOODS 69.01 Heat-insulating bricks, blocks, tiles and other heat' insulating goods of siliceous fossil meals or of similar siliceous earths (for example, kieselguhr, tripolite or diatomite) : 69.01-10 A Bricks weighing more than 650 kg/m3 662.31 69.01-90 B 69.02 « Refractory bricks, blocks, tiles and similar refractory construc ­ tional goods, other than goods falling within heading No 69.01 : 662.31 69.02-10 A B With a basis of magnesite, dolomite or chromite Other: 662.32  69.02-30 I II Containing not less than 93 % by weight of silica (SiO ¡) . . . Other: 662.32  69.02-51 a Containing more than 7 % but less than 45 % by weight of alumina (AI2O3) 662.32 - .  69.02-55 b Containing not less than 45 % by weight of alumina (AI2O3) 662.32  69.02-80 c Other 662.32  29 . 12 . 86 Official Journal of the European Communities 351 69 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.03 Other refractory goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than goods falling within heading No 69.01 : 69.03-10 A With a basis of graphite or other forms of carbon 663.70  69.03-20 B With a basis of magnesite, dolomite or chromite 663.70  C Other: 69.03-30 I Containing more than 90 % by weight of metallic oxides . . . 663.70  II Other ­ 69.03-51 a Containing less than 45 % by weight of alumina (AI2O3) . 663.70  69.03-55 b Containing not less than 45 % by weight of alumina (AI2O3) 663.70  69.03-80 c Other 663.70  II . OTHER CERAMIC PRODUCTS 69.04 Building bricks (including flooring blocks, support or filler tiles and the like): A Common pottery: 69.04-11 I Solid or perforated bricks 662.41 N 69.04-13 II Other 662.41  69.04-90 B 662.41  69.05 Roofing tiles, chimney-pots, cowls, chimney-liners, cornices and other constructional goods, including architectural ornaments : 69.05-10 A Roofing tiles of common pottery . . . . 662.42 N 69.05-90 B 662.42  69.06 Piping, conduits and guttering (including angles, bends and simi ­ lar fittings): 69.06-10 A Common pottery 662.43  69.06-90 B 662.43  69.07 Unglazed setts, flags and paving, hearth and wall tiles : 69.07-20 A Tiles, cubes and similar articles for mosaics, whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm 662.44 m2 B Other ­ I Common pottery: 69.07-30 a Double tiles of the "Spaltplatten " type 662.44 m2 69.07-40 b Other 662.44 m2 II Other: 69.07-50 a Double tiles of the "Spaltplatten " type 662.44 m2 Other Other 352 Official Journal of the European Communities 29 . 12 . 86 69 . 07 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 69.07 B II (cont'd) b Other: 69.07-60 ! Stoneware 662.44 m2 69.07-70 2 Earthenware or fine pottery 662.44 m2 69.07-80 3 Other 662.44 m2 69.08 Glazed setts, flags and paving » hearth and wall tiles : 69.08-20 A Tiles, cubes and similar articles for mosaics, whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm . . . 662.45 m2 B Other: I Common pottery: 69.08-30 - a Double tiles of the "Spaltplatten " type 662.45 m2 69.08-40 * b Other 662.45 m2 II Other: 69.08-50 a Double tiles of the "Spaltplatten " type 662.45 m2 b Other: 69.08-63 1 With a face of not more than 90 cm2 662.45 m2 2 Other: 69.08-75 aa Stoneware . 662.45 m2 69.08-85 bb Earthenware orfine pottery 662.45 m2 69.08-99 ce Other 662.45 m2 69.09 Laboratory, chemical or industrial wares ; troughs, tubs and similar receptacles of a kind used in agriculture ; pots, jars and similar articles of a kind commonly used for the conveyance or packing of goods : A Porcelain or china: I Laboratory, chemical or industrial wares: 69.09-12 a For laboratories 663.91  69.09-14 b Other 663.91  69.09-19 II Other 663.91  B Other: I Laboratory, chemical or industrial wares: 69.09-81 a Of refractory materials, other than the products of heading No 69.03 . . , 663.91 69.09-89 b Other 663.91  69.09-93 II Other 663.91  29. 12. 86 69.10 69.10-10 A 69.10-90 B 69.11 69.11-10 A 69.11-90 B 69.12 69.12-10 A 69.12-20 B C 69.12-31 I 69.12-39 II 69.12-90 D 69.13 69.13-10 A 69.13-20 B C 69.13-91 I 69.13-93 II 69.13-95 III 69.14 69.14-20 A B 69.14-40 I 69.14-90 II 69.80-00 to 69.89-14 Official Journal of the European Communities 353 69.10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Sinks, wash basins, bidets, water closet pans, urinals, baths and like sanitary fixtures: Porcelain or china Other 812.20 812.20 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit porcelain and parian): White or single-coloured Other 666.40 666.40 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery: Common pottery Stoneware Earthenware or fine pottery: White or single-coloured Other Other . . 666.50 666.5C 666.50 666.50 666.50 Statuettes and other ornaments, and articles of personal adorn- ment; articles of furniture: Common pottery Porcelain or china Other: Stoneware . . . Earthenware or fine pottery Other 666.60 666.60 666.60 666.60 666.60 Other articles: Porcelain or china . . . . Other: Common pottery . . . . Other 663.92 663.92 663.92 Goods classified in Chapter 69, being component parts of com- plete industrial plant and exported in accordance with Commis- sion Regulation (EEC) No 518/79 (see note on page 8) (') See list of headings for exports of component parts of complete industrial plant, page 567. 354 Official Journal of the European Communities 29 . 12 . 86 70 . 01 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This Chapter does not cover: (a) Ceramic enamels (heading No 32.08); (b) Goods falling within Chapter 71 (for example, imitation jewellery); (c) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (d) Hypodermic syringes, artificial eyes, thermometers, barometers, hydrometers, optically worked optical elements or other articles falling within Chapter 90; (e) Toys, games, sports requisites, Christmas tree ornaments or other articles falling within Chapter 97 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 97); or (f) Buttons, fitted vaccum flasks, scent or similar sprays or other articles falling within Chapter 98 . 2 . The reference in heading No 70.07 to "cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished", is to be taken to apply to articles made from such glass, provided they are not framed or fitted with other materials . 3 . For the purposes of heading No 70.20, the expression "wool" means: (a) Mineral wools with a silica (Si02) content not less than 60 % by weight ; (b) Mineral wools with a silica (Si02) content less than 60% but with an alkaline oxide (K2O and/or Na20) content of more than 5 % by weight or a boric oxide (B2O3) content of more than 2 % by weight. Mineral wools which do not comply with the above specifications fall in heading No 68.07 . 4. For the purposes of the Tariff, the expression "glass" is to be taken to extend to fused quartz and fused silica. DescriptionNIMEXE CCT Statisticalcode reference subdivision ' 70.01 70.01-10 A B 70.01-15 I 70.01-20 II 70.03 70.03-01 A SITC code Supplementary unit 664.14  664.14  664.14  664.15 Waste glass (cullet); glass in the mass (excluding optical glass): Waste glass (cullet) Glass in the mass (excluding optical glass): Glass of the variety known as "enamel" glass Other Glass in balls, rods and tubes, unworked (not being optical glass): Glass of the variety known as "enamel" glass, in rods and tubes 29. 12. 86 70.03 (cont'd) B 70.03-11 / 70.03-15 II III 70.03-21 a 70.03-23 b 70.03-28 c 70.04 A 70.04-11 I II 70.04-21 a 70.04-29 b B 70.04-30 I II 70.04-91 a 70.04-99 b 70.05 70.05-10 A 70.05-41 B C 70.05-50 I II 70.05-61 a 70.05-63 b 70.05-65 c 70.05-69 d Official Journal of the European Communities 355 70.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other: Rods Balls. Tubes: Of fused silica or fused quartz . Of glass with a low co-efficient of expansion . . Other . 664.15 664.15 664.15 664.15 664.15 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not, in rectangles: Wired: Unworked plate glass Other: Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other 664.50 m 2 664.50 664.50 m 2 m 2 Other: Unworked plate glass Other: Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other . . . 664.50 664.50 664.50 m 2 m 2 m 2 Unworked drawn or blown glass (including flashed glass), in rectangles: Horticultural sheet glass Antique glass Other: Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other, of a thickness of: Not more than 2,5 mm More than 2,5 mm but not more than 3,5 mm More than 3,5 mmj&gt;ut not more than 4,5 mm More than 4,5 mm 664.30 664.30 664.30 664.30 664.30 664.30 664.30 m 2 m 2 m 2 m 2 m 2 m 2 m 2 356 Official Journal of the European Communities 29. 12. 86 70.06 70.06 70.06-10 A B 70.06-20 I II a 70.06-31 1 70.06-35 2 70.06-41 3 70.06-45 4 70.06-51 5 70.06-59 6 b 70.06-61 1 70.06-65 2 70.06-71 3 70.06-75 4 70.06-81 5 70.06-89 6 70.07 70.07-10 A B 70.07-20 I II 70.07-31 a 70.07-39 b 70.07-90 C 70.08 70.08-01 A NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked: Wired Other: Surface ground but not further worked Other: Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer, of a thickness of: Not more than 2,5 mm More than 2,5 mm but not more than 3,5 mm More than 3,5 mm but not more than 4,5 mm More than 4,5 mm but not more than 5,5 mm More than 5,5 mm but not more than 7 mm More than 7 mm Other, of a thickness of: Not more than 2,5 mm More than 2,5 mm but not more than 3,5 mm More than 3,5 mm but not more than 4,5 mm More than 4,5 mm but not more than 5,5,mm More than 5,5 mm but not more than 7 mm More than 7 mm 664.40 664.40 m 2 m 2 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 m 2 m 2 m 2 m 2 m 2 m 2 m 2 m 2 m 2 m 2 m 2 m 2 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished; multiple-walled insu- lating glass; leaded lights and the like: Leaded lights and the like Multiple-walled insulating glass: With an interlayer of fibre-glass Other: Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer Other . . Other Safety glass consisting of toughened or laminated glass, shaped or not: Windscreens, not framed, for use in civil aircraft 664.91 664.91 664.91 664.91 664.91 664.70 m 2 m 2 m 2 m 2 29 . 12 . 86 Official Journal of the European Communities 357 70 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.08 (cont'd) B Other: I Toughened: 70.08-11 a Enamelled 664.70 m 2 b Other: 70.08-20 1 Of a size and shape suitable for incorporation in ve ­ hicles, aircraft or vessels 664.70  2 Other: 70.08-51 aa Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer . . . . 664.70 m 2 70.08-59 bb Other , 664.70 m 2 II Laminated: 70.08-70 a Of a size and shape suitable for incorporation in vehicles, aircraft or vessels 664.70  b Other: 70.08-91 1 Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.70 m2 70.08-99 2 Other 664.70 m 2 70.09 Glass mirrors (including rear-view mirrors), unframed, framed or backed : 70.09-20 A Rear-view mirrors for vehicles 664.80 N B Other: 70.09-41 1 Unframed 664.80  70.09-45 II Framed . . 664.80  70.10 Carboys, bottles, jars, pots, tubular containers and similar con ­ tainers, of glass, of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass : A Containers of a kind commonly used for the conveyance or packing ofgoods: 70.10-01 I Madefrom tubing ofglass of a thickness of less than 1 mm . 665.11 N II Other, of a nominal capacity of: 70.10-12 a 2,5 litres or more 665.11 N b Less than 2,5 litres: 1 For beverages and foodstuffs: aa Bottles: 11 Of colourless glass, of a nominal capacity of: 70.10-21 aaa One litre or more 665.11 N 70.10-23 bbb More than 0,33 litre but less than one litre .... 665.11 N 70.10-25 CCC 0,15 litre or more but not more than 0,33 litre . . 665.11 N 70.10-28 ddd Less than 0,15 litre 665.11 N 358 Official Journal of the European Communities 29. 12. 86 70.10 70.10 (cont'd) A 11 b I aa 22 70.10-31 aaa 70.10-33 bbb 70.10-35 ccc 70.10-38 ddd bb 70.10-41 11 70.10-49 22 2 70.10-51 aa 70.10-59 bb 3 70.10-61 aa 70.10-69 bb 70.10-90 B 70.11 70.11-01 A 70.11-30 B 70.11-90 C 70.12 70.12-10 A 70.12-20 B 70.13 70.13-10 A 70.13-20 ¢ f- B C I a 70.13-32 1 70.13-34 2 70.13-38 b NIMEXE code CCT reference. Statistical subdivision Description SITC code Supplementary unit Of coloured glass, of a nominal capacity of: One litre or more More than 0,33 litre but less than one litre . 0,15 litre or more but not more than 0,33 litre . . Less than 0,15 litre Other, of a nominal capacity of: 0,25 litre or more Less than 0,25 litre For pharmaceutical products, of a nominal capacity of: More than 0,055 litre 0,055 litre or less For other products: Of colourless glass Of coloured glass Stoppers and other closures 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 665.11 N N N N N N N N N N Glass envelopes (including bulbs and tubes) for electric lamps, electronic valves or the like: For television picture tubes For electric lighting Other Glass inners for vacuum flasks or for other vaccum vessels: Unfinished . Finished 664.92 664.92 664.92 665.12 665.12 Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses: Preserving jars Articles of glass with a low co-efficient of expansion Articles of crystal glass (containing not less than 24 % PbO): Gathered by hand: Drinking glasses: Cut or otherwise decorated Other Other 665.20 665.20 665.20 665.20 665.20 N N N N N 29. 2 . 86 Official Journal of the European Communities 359 70 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.13 (cont'd) C II a Gathered mechanically: Drinking glasses: ¢ 70.13-42 1 Cut or otherwise decorated 665.20 N 70.13-44 2 Other 665.20 N 70.13-48 b D Other Other glassware: 665.20 N 70.13-50 I II a 1 Of toughened glass Other: Gathered by hand: Drinking glasses: 665.20  N 70.13-62 aa Cut or otherwise decorated 665.20 N 70.13-64 bb Other 665.20 N 70.13-68 2 b 1 Other Gathered mechanically: Drinking glasses: 665.20 N 70.13-92 aa Cut or otherwise decorated 665.20 N 70.13-94 bb Other 665.20 N 70.13-98 70.14 A 2 Other Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass : Articles for electrical lighting Attings: 665.20 N 70.14-11 I Facetted glass, plates, balls, pear-shaped drops, flower ­ shaped pieces, pendants and similar articles for trimming chandeliers . . . 812.41 70.14-19 II B Other (for example, diffusers, ceiling lights, bowls, cups, lampshades, globes, tulip-shaped pieces) Other: 812.41  70.14-91 I Illuminating glassware not falling within heading 70.14-11 or 70.14-19 812.41 70.14-95 II Signalling glassware and optical elements of glass, not optically worked nor of optical glass 812.41  70.15-00 70.15 70.16 Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for correc ­ tive lenses), curved, bent, hollowed and the like ; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like Bricks, tiles, slabs, paving blocks, squares and other articles of pressed or moulded glass, of a kind commonly used in building ; multi-cellular glass in blocks, slabs, plates, panels and similar forms : 664.93  70.16-10 A Multi-cellular glass 664.60  70.16-90 B 664.60  360 Official Journal of the European Communities 29 . 12 . 86 70 . 17 NIMEXE code CCT reference Statistical subdivision Description . SITC code Supplementary unit 70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated ; glass ampoules : A Laboratory, hygienic and pharmaceutical glassware: 70.17-11 I Of fused silica or fused quartz 665.81  II Other: 70.17-15 a Ofglass with a low co-efficient of expansion 665.81  70.17-17 b Other 665.81  70.17-20 B Glass ampoules 665.81  70.18 Optical glass and elements of optical glass, other than optically worked elements ; blanks for corrective spectacle lenses : 70.18-10 A ¦ Blanks for corrective spectacle lenses 664.20  70.18-90 B 664.20  70.19 Glass beads, imitation pearls, imitation precious and semi ­ precious stones, fragments and chippings, and similar fancy or decorative glass smallwares, and articles of glassware made therefrom ; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes ; artificial eyes of glass, including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lamp ­ worked glass ; glass grains : A Glass beads, imitation pearls, imitation precious and semi ­ precious stones, and similar fancy or decorative glass small ­ wares, not mounted, set or strung, but including ungraded goods temporarily strung for convenience of transport ; glass grains: I Glass beads: 70.19-11 a Cut and mechanically polished 665.82  70.19-12 b Other 665.82  70.19-13 II Imitation pearls 665.82  III Imitation precious and semi-precious stones: 70.19-15 a Cut and mechanically polished 665.82  70.19-16 b Other 665.82  IV Other: 70.19-17 a Glass grains 665.82  70.19-19 b Other 665.82  70.19-30 B Artificial eyes 665.82  70.19-50 C Articles of glassware made from fancy or decorative glass smallwares 665:82  D Other: 70.19-91 I Glass smallwares, whether or not on a backing, for mosaics and similar decorative purposes 665.82  70.19-99 II Other 665.82  29 . 12 . 86 Official Journal of the European Communities 361 70 . 20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.20 Glass fibre (including wool), yarns, fabrics, and articles made therefrom : A Non-textile fibre and articles made therefrom: 70.20-30 I Non-textile fibre in bulk orflocks 664.94  70.20-35 II Webs, felts, mattresses and boards 664.94  70.20-40 III Pads and casings (for insulating tubes and pipes, etc.) .... 664.94  70.20-45 IV Thin sheets ("voiles ") .... 664.94  70.20-50 v Other 664.94  B Textile fibre, yarns, fabrics, and articles made therefrom: 70.20-52 I Glass fibre threads ¡ cut into lengths of not less than 3 mm but Qot more than 50 mm ("chopped strand") 651.95  u Other: a Continuous textile fibres and articles made therefrom: 70.20-60 1 Yarn (other than rovings) 651.95  70.20-70 2 Rovings 651.95  3 Fabrics: 70.20-73 aa Made from rovings 654.60 bb Other, of a width of: 70.20-77 U Not more than 30 cm 654.60  70.20-79 22 More than 30 cm 654.60  70.20-80 4 Mats 664.94  70.20-85 5 Other 664.94  b Discontinuous textile fibres and articles made therefrom: 70.20-91 1 Slivers and yarn 651.95  2 Fabrics, ofa width of: 70.20-93 aa Not more than 30 cm 654.60  70.20-97 bb More than 30 cm 654.60  70.20-99 3 Other 664.94  70.21 Other articles of glass : 70.21-10 A Oilfused silica orfused quartz 665.89  B Other: 70.21-50 I Ofglass with a low co-efficient of expansion 665.89  70.21-90 II Other 665.89  70.80-00 Goods classified in Chapter 70, being component parts of com ­ to plete industrial plant and exported in accordance with . Commis ­ 70.89-21 sion Regulation (EEC) No 518/79 (see note on page 8) 0)  (') See list of headings for exports of component parts of complete industrial plant, page 567. 362 29 . 12 . 86Official Journal of the European Communities SECTION XIV PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF ; IMITATION JEWELLERY Notes 1 . Subject to Note 1 (a) to Section VI and except as provided below, all articles consisting wholly or partly: (a) Of pearls or of precious or semi-precious stones (natural, synthetic or reconstructed), or (b) Of precious metal or of rolled precious metal, are to be classified within this Chapter and not within any other Chapter. 2 . (a) Headings Nos 71.12, 71.13 and 71.14 do not cover articles in which precious metal or rolled precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing Note does not apply to such articles . (b) Heading No 71.15 does not cover articles containing precious metal or rolled precious metal (other than as minor constituents). 3 . This Chapter does not cover: c (a) Amalgams of precious metal, and colloidal precious metal (heading No 28.49); (b) Sterile surgical suture materials, dental fillings and other goods falling in Chapter 30; (c) Goods falling in Chapter 32 (for example, lustres); (d) Handbags and other articles falling within heading No 42.02 or 42.03 ; (e) Goods of heading No 43.03 or 43.04; (f) Goods falling within Section XI (textiles and textile articles); (g) Footwear (Chapter 64) and headgear (Chapter 65); (h) Umbrellas, walking-sticks and other articles falling within Chapter 66 ; (ij) Coin (Chapter 72 or 99); (k) Abrasive goods falling within headings Nos 68.04 and 68.06 or Chapter 82, containing dust or powder of precious or semi-precious stones (natural or synthetic); goods of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; machinery, mechanical appliances and electrical goods, and parts thereof, falling within Section XVI, not being such articles wholly of precious or semi-precious stones (natural , synthetic or reconstructed); (1) Goods falling within Chapter 90, 91 or 92 (scientific instruments, clocks and watches, or musical instruments); (m) Arms or parts thereof (Chapter 93); 29. 12. 86 363 (n) Articles covered by Note 2 to Chapter 97; (o) Articles falling within headings of Chapter 98 other than headings Nos 98.01 and 98.12; or (p) Original sculptures and statuary (heading No 99.03), collectors' pieces (heading No 99.05) and antiques of an age exceeding 100 years (heading No 99.06), other than pearls or precious or semi-precious stones. 4. (a) The expression "pearls" is to be taken to include cultured pearls. (b) The expression "precious metal" means silver, gold, platinium and other metals of the platinum group. (c) The expression "other metals of the platinum group" means iridium, osmium, palladium, rhodium and ruthenium. 5. For the purposes of this Chapter, any alloy (including a sintered mixture and an intermetallic compound) containing precious metal is to be treated as an alloy of precious metal if, and only if, any one precious metal constitutes as much as 2 %, by weight, of the alloy. Alloys of precious metal are to be classified according to the following rules: (a) An alloy containing 2 % or more, by weight, of platinum is to be treated only as an alloy of platinum; (b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum, is to be treated only as an alloy of gold; (c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver. For the purposes of this Note, metals of the platinum group are to be regarded as one metal and are to be treated as though they were platinum. 6. Except where the context otherwise requires, any reference in these Notes or elsewhere in the Tariff to precious metal or to any particular precious metal is to be taken to include a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in Note 5 above, but not to rolled precious metal or to base metal or non-metals coated or plated with precious metal. 7. The expression "rolled precious metal" means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal. The expression is also to be taken to cover base metal inlaid with precious metal. 8. For the purposes of heading No 71.12, the expression "articles of jewellery" means: (a) Any small objects of personal adornment (gem-set or not) (for example, rings, bracelets, necklaces, brooches, ear-rings, watch-chains, fobs, pendants, tie-pins, cuff-links, dress-studs, religious or other medals and insignia); and (b) Articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases, powder boxes, chain purses, cachou boxes). 9. For the purposes of heading No 71.13, the expression "articles of goldsmiths' or silversmiths' wares" includes such articles as ornaments, tableware, toilet-ware, smokers' requisites and other articles of household, office or religious use. 10. For the purposes of heading No 71116, the expression "imitation jewellery" means articles of jewellery within the meaning of paragraph (a) of Note 8 above (but not including buttons, studs, cuff-links or other articles of heading No 98.01 or dress combs, hair-slides or the like of heading No 98.12), not incorporating pearls, precious or semi-precious stones (natural, synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or rolled precious metal, and composed: (a) Wholly or partly of base metal, whether or not plated with precious metal; or (b) Of at least two materials (for example, wood and glass, bone and amber, mother of pearl and artificial plastic material), no account being taken of materials (for example, necklace strings) used only for assembly. Official Journal of the European Communities 364 Official Journal of the European Communities 29 . 12 . 86 71 . 01 11 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note For the purposes of heading No 71.11 , the expression "goldsmiths ', silversmiths ' and jewellers ' sweepings, residues, lemels, and other waste and scrap, of precious metal" means products fit only for the recovery of the metal or for use in the manufacture of chemicals, NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. PEARLS AND PRECIOUS AND SEMI-PRECIOUS STONES 71.01 Pearls, unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport): 71.01-10 A B Cultured pearls Other: 667.10 g 71.01-21 1 Unworked 667.10 g 71.01-23 71.02 A II I Worked Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): Unworked or simply sawn, cleaved or bruted: Diamonds: 667.10 g 71.02-01 a b Unsorted Sorted: 667.21 carat 71.02-03 1 For industrial uses 277.10 carat 71.02-09 2 For other uses 667.22 carat 71.02-15 B I II Other precious and semi-precious stones Other: For industrial uses: 667.30 71.02-91 a b Articles of piezo-electric quartz Other: 667.30 g 71.02-93 1 Diamonds 277.10 carat 71.02-96 II 2 Other precious and semi-precious stones For other uses: 667.30 g 71.02-97 a Diamonds 667.29 carat 71.02-98 b Other precious and semi-precious stones 667.30 g 29. 12. 86 365 71.03 71.03-10 A B 71.03-91 I 71.03-99 II 71.04-00 71.04 71.05 A 71.05-01 I 71.05-03 II B 71.05-13 I 71.05-19 . II 71.05-30 C 71.05-40 D 71.05-50 E 71.06 71.06-10 A 71.06-20 B 71.07 71.07-10 A 71.07-20 B 71.07-30 C 71.07-40 D 71.07-50 E Official Journal of the European Communities 7 1 . 0 3 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): Unworked or simply sawn, cleaved or bruted Other: For industrial uses . For other uses Dust and powder of natural or synthetic precious or semi-precious stones . 667.40 g 667.40 667.40 277.21 g g g II. PRECIOUS METALS AND ROLLED PRECIOUS METALS, UNWROUGHT, UNWORKED OR SEMI-MANUFACTURED Silver, including silver gilt and platinum-plated silver, unwrought or semi-manufactured: Unwrought: Of a fineness of not less than 999 parts per 1 000 Of a fineness of less than 999 parts per 1 000 Bars, rods, wire and sections; plates, sheets and strips: Of a fineness of not less than 750 parts per 1 000 Of a fineness of less than 750 parts per 1 000 Tubes, pipes and hollow bars Foil of a thickness, excluding any backing, not exceeding 0,15 mm Powder, purls, spangles, cuttings and other forms 681.13 681.13 681.14 681.14 681.14 681.14 681.14 g g g g g g g Rolled silver, unworked or semi-manufactured: Unworked Semi-manufactured Gold, including platinum-plated gold, unwrought or semi-manu- factured: Unwrought Bars, rods, wire and sections; plates, sheets and strips . . . . Tubes, pipes and hollow bars Foil of a thickness, excluding any backing, not exceeding 0,15 m m . Powder, purls, spangles, cuttings and other forms 681.12 681.12 971.01 971.01 971.01 971.01 971.01 g g g g g 366 Official Journal of the European Communities 29. 12. 86 7 1 . 0 8 71.08-00 71.08 71.09 A 71.09-01 I II 71.09-11 a iS. b 71.09-13 1 71.09-15 2 71.09-17 3 71.09-18 4 B 71.09-22 I II 71.09-23 a 71.09-25 b 71.10-00 71.10 71.11 71.11-10 A 71.11-10 B 71.11-90 C 71.12 A 71.12-11 I 71.12-19 II 71.12-20 B 71.13 71.13-10 A 71.13-20 B NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Rolled gold on base metal or silver, unworked or semi-manufac- tured Platinium and other metals of the platinum group, unwrought or semi-manuf actured: Platinum and platinum alloys: Powders Other: Unwrought Semi-manufactured: Bars, rods, wire and sections; plates, sheets and strips . Tubes, pipes and hollow bars Foil of a thickness, excluding any backing, not exceed- ing 0,15 mm Other 971.02 681.23 681.23 681.25 681.25 681.25 681.25 g g g g g g Other metals of the platinum group and alloys thereof: Powders Other: Unwrought Semi-manufactured 681.24 681.24 681.25 g g g Rolled platinum or other platinum group metals, on base metal or precious metal, unworked or semi-manufactured Goldsmiths', silversmiths' and jewellers' sweepings, residues, lem- els, and other waste and scrap, of precious metal: Of gold Of platinum and other metals of the platinum group Of other precious metal 681.22 971.03 289.02 289.02 III. JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES Articles of jewellery and parts thereof, of precious metal or rolled precious metal: Of precious metal: Of silver . Of other precious metal Of rolled precious metal Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal, other than goods falling within heading No 71.12: Of precious metal Of rolled precious metal 897.31 897.31 897.31 897.32 897.32 29 . 12 . 86 Official Journal of the European Communities 367 71 . 14 NIMEXE code CCT reference Statistical ' subdivision Description SITC code Supplementary unit 71.14 Other articles of precious metal or rolled precious metal : I 71.14-10 A Of precious metal . 897.40  71.14-20 B Of rolled precious metal 897.40  71.15 Articles consisting of, or incorporating, pearls, precious or semi ­ precious stones (natural, synthetic or reconstructed): A Articles consisting of, or incorporating, pearls: 71.15-11 I Necklaces, bracelets and other articles, of pearls, simply strung without fasteners or other accessories . . . . . . . . 897.33 g 71.15-19 II Other 897.33 g B Articles consisting of, or incorporating, precious or semi ­ precious stones (natural, synthetic or reconstructed): I Made wholly of natural precious or sÃ ¨mi-precious stones: 71.15-21 a Necklaces, bracelets and other articles of natural precious or semi-precious stones, simply strung without fasteners or other accessories 897.33 g 71.15-25 b Other 897.33 g 71.15-29 II Other 897.33 g 71.16 Imitation jewellery : A Of base metal: 71.16-11 I Watch bracelets 897.20  II Other: 71.16-21 a With parts ofglass 897.20  b Other: 71.16-25 1 Gilt, silvered or platinum plated 897.20  71.16-29 2 Other . 897.20 B Other: 71.16-51 I ' With parts ofglass 897.20  71.16-59 II Other 897.20  71.97-01 Pearls, carried by post 667.10  71.97-04 Other goods of Chapter 71 carried by post 897.00  368 Official Journal of the European Communities 29 . 12 . 86 72 . 01 CHAPTER 72 COIN Note This Chapter does not cover collectors' pieces (heading No 99.05). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 72.01 Coin : 72.01-11 A Gold coin . xOO.40 g B Other coin : 72.01-51 I Of legal tender x 1 0.00  0) II Not of legal tender: 72.01-55 a Of silver 961.00 g 72.01-59 b Other 961.00  (') See Addendum 00.50, page 566. 29 . 12 . 86 Official Journal of the European Communities 369 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This Section does not cover: (a) Prepared paints, inks or other products with a basis of metallic flakes or powder falling within heading No 32.08, 32.09, 32.10 or 32.13 ; (b) Ferro-cerium or other pyrophoric alloys (heading No 36.08); (c) Headgear or parts thereof falling within heading No 65.06 or 65.07 ; (d) Umbrella frames and other goods of heading No 66.03 ; (e) Goods falling within Chapter 71 (for example, precious metal alloys, rolled precious metal and imitation jewellery); (f) Articles falling within Section XVI (machinery, mechanical appliances and electrical goods); (g) Assembled railway or tramway track (heading No 86.10) or other articles falling within Section XVII (vehicles, ships and boats, aircraft); (h) Instruments or apparatus of base metal of a kind falling within Section XVIII, including clock and watch springs ; (ij) Lead shot prepared for ammunition (heading No 93.07) or other articles falling within Section XIX (arms and ammunition); (k) Articles falling within Chapter 94 (furniture and mattress supports); (1) Hand sieves (heading No 96.06); (m) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or (n) Buttons, pens, pencil-holders, pen nibs or other articles falling within Chapter 98 . 2 . Throughout the Tariff, the expression "parts of general use" means: (a) Goods described in headings Nos 73.20, 73.25 , 73.29, 73.31 and 73.32 and similar goods of other base metals ; (b) Springs and leaves for springs, of base metal, other than clock and watch springs (heading No 91.1 1); and (c) Goods described in headings Nos 83.01 , 83.02, 83.07, 83.09, 83.14 and frames and mirrors, of base metal, of heading No 83.06 . In Chapters 73 to 82 (but not in heading No 73.29) references to parts of goods do not include references to parts of general use as defined above. Subject to the preceding paragraph and to the Note to Chapter 83 , the headings in Chapters 73 to 81 are to be taken not to apply to any goods falling within Chapter 82 or 83 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 73 and 74): (a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this Section and of elements not falling within this Section is to be treated as an alloy of base metals of this Section if the total weight of such metals equals or exceeds the total weight of the other elements present. (c) In this Section the term "alloys" is to be taken to include sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds . 4 . Unless the context otherwise requires, any reference in the Tariff to a base metal is to be taken to include a reference to alloys which, by virtue of Note 3 above, are to be classified as alloys of that metal . 29 . 12 . 86370 Official Journal of the European Communities 5 . Classification of composite articles: Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the Interpretative Rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight. » For this purpose: (a) Iron and steel, or different kinds of iron or steel, are regarded as one and the same metal ; (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of Note 3 , it is classified ; and (c) A cermet of heading No 81.04 is regarded as a single base metal . 6 . For the purposes of this Section, the expression "waste and scrap" means waste and scrap metal fit only for the recovery of metal or for use in the manufacture of chemicals . Additional Note The classification of the goods of this Section shall not be affected by the application of a rough coating (for example, of grease, oil, tar, red lead or graphite) clearly intended to protect them from rust or other oxidation . CHAPTER 73 IRON AND STEEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Pig iron and cast iron (heading No 73.01 ): A ferrous product containing, by weight, 1,9% or more of carbon, and which may contain one or more of the , following elements within the weight limits specified : less than 1 5 % phosphorus, not more than 8 % silicon, not more than 6 % manganese, not more than 30 % chromium, not more than 40 % tungsten, and an aggregate of not more than 10 % of other alloy elements (for example, nickel, copper, aluminium, titanium, vanadium, molybdenum). However, the ferrous alloys known as "non-distorting tool steels", containing, by weight, 1,9 % or more of carbon and having the characteristics of steel, are to be classified as steels, under their appropriate headings . (ECSC) Molten pig iron shall be treated as solid pig iron . (b) I. Spiegeleisen (heading No 73.01 ): A ferrous product containing, by weight, more than 6% but not more than 30% of manganese and otherwise conforming to the specification at (a) above. II . (ECSC) Haematite pig iron and cast iron (foundry or steel-making iron) (heading No 73.01): A ferrous product which may contain, by weight, not more than 0,50% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note I (a). III . (ECSC) Phosphoric iron (including ferro-phosphorus) (heading No 73.01): A ferrous product which may contain, by weight, more than 0,50 % but less than 15 % ofphosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a). Haematite pig iron and cast iron, and phosphoric iron may also contain, by weight, taken separately or together, not more than: 0,30 % nickel, 0,20 % chromium, 29 . 12 . 86 371Official Journal of the European Communities  r - - . 0,30 % copper, and 0,10% of each of the other alloy elements (for example, aluminium, titanium, vanadium, molybdenum, tungsten). Phosphoric iron containing, by weight, 15 % or more ofphosphorus falls within heading No 28.55 (phosphides). (c) Ferro-alloys (heading No 73.02): Alloys of iron (other than master alloys as defined in Note 1 to Chapter 74) which are not usefully malleable and are commonly used as raw material in the manufacture of ferrous metals and which contain, by weight, separately or together: more than 8 % of silicon, or more than 30 % of manganese, or more than 30 % of chromium, or more than 40 % of tungsten, or a total of more than 10% of other alloy elements (aluminium, titanium, vanadium, copper, molybdenum, niobium or other elements, subject to a maximum content of 10 % in the case of copper), and which contain, by weight, not less than 4% in the case of ferro-alloys containing silicon, not less than 8 % in the case of ferro-alloys containing manganese but no silicon or not less than 10% in other cases, of the element iron . (d) Alloy steel (heading No 73.15): Steel containing, by weight, one or more elements in the following proportions: more than 2 % of manganese and silicon, taken together, or 2,00 % or more of manganese, or 2,00 % or more of silicon, or 0,50 % or more of nickel, or 0,50 % or more chromium, or 0,10 % or more of molybdenum, or 0,10 % or more of vanadium, or 0,30 % or more of tungsten, or 0,30 % or more of cobalt, or 0,30 % or more of aluminium, or 0,40 % or more of copper, or 0,10 % or more of lead, or 0,12% or more of phosphorus, or 0,10 % or more of sulphur, or 0,20 % or more of phosphorus and sulphur, taken together, or 0,10 % or more of other elements, taken separately . (e) High carbon steel (heading No 73.15): , Steel containing, by weight, not less than 0,60% of carbon and having a content, by weight, less than 0,04% of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. (0 Puddled bars and pilings (heading No 73.06): Products for rolling, forging or re-melting obtained either: (i) By shingling balls of puddled iron to remove the slag arising during puddling; or (ii) By roughly welding together by means of hot-rolling, packets of scrap iron or steel or puddled iron. (g) Ingots (heading No 73.06): Products for rolling or forging obtained by casting into moulds. (ECSC) Molten steel shall be treated as steel of the corresponding kind in ingots. (h) Blooms and billets (heading No 73.07): Semi-finished products of rectangular section, of a cross-sectional area exceeding 1 225 mm2 and of such dimensions that the thickness exceeds one-quarter of the width . 372 Official Journal of the European Communities 29 . 12 . 86 (ij) Slabs and sheet bars (including tinplate bars) (heading No 73.07): Semi-finished products of rectangular section, of a thickness not less than 6 mm , of a width not less than 1 50 mm and of such dimensions that the thickness does not exceed one-quarter of the width . (k) Coils for re-rolling (heading No 73.08): Coiled semi-finished hot-rolled products, of rectangular section, not less than 1,5 mm thick, of a width exceeding 500 mm and of a weight of not less than 500 kg per piece . (1) Universal plates (heading No 73.09): Products of rectangular section, hot-rolled lengthwise in a closed box or universal mill , of a thickness exceeding 5 mm but not exceeding 100 mm, and of a width exceeding 150 mm but not exceeding 1 200 mm . (m) Hoop and strip (heading No 73.12): Rolled products with sheared or unsheared edges, of rectangular section, of a thickness not exceeding 6 mm , of a width not exceeding 500 mm and of such dimensions that the thickness does not exceed one-tenth of the width, in straight strips, coils or flattened coils . (n) Sheets and plates (heading No 73.13): Rolled products (other than coils for re-rolling as defined in paragraph (k) above) of any thickness and, if in rectangles, of a width exceeding 500 mm . (ECSC) Such products include the special category of "electrical sheets and plates " which under a current of 50 hertz and a magnetic flux of 1 tesla have a watt-loss per kg, calculated by the Epstein method, of:  2,1 watts or less, when their thickness does not exceed 0,20 mm; 3,6 watts or less, when their thickness is not less than 0,20 mm but less than 0,60 mm;  6 watts or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm . Heading No 73.13 is to be taken to apply, inter alia, to sheets or plates which have been cut to non-rectangular shape, perforated, corrugated, channelled, ribbed, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . (ECSC) For the purposes of applying subheadings, sheets and plates corrugated by any process shall be treated as flat sheets and plates. (o) Wire (heading No 73.14): Cold-drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 13 mm . In the case of headings Nos 73.26 and 73.27, however, the term "wire" is deemed to include rolled products of the same dimensions . (p) Bars and rods (including wire rod) (heading No 73.10): Products of solid section which do not conform to the entirety of any of the definitions (h), (ij), (k), (1), (m), (n) and (o) above, and which have cross-sections in the shape of circles, segments of circles, ovals , isosceles triangles , rectangles , hexagons, octagons or quadrilaterals with only two sides parallel and the other sides equal . The expression also includes concrete reinforcing bars, which apart from minor indentations, flanges , grooves or other deformations produced during the rolling process, correspond to the above definition . (ECSC) "Wire rod" is a product of solid section obtained exclusively by hot-rolling, and which is hot-coiled. The term covers only such products: 1 . Of round or square section of which the diameter or side does not exceed 13 mm; 2 . Of any other section, which do not conform to the definition of hoop and strip in Note 1 (m) above, weighing not more than 1,330 kg per linear metre. (q) Hollow mining drill steel (heading No 73.10): Steel hollow bars of any cross-section, suitable for mining drills, of which the greatest external dimension exceeds 15 mm but does not exceed 50 mm, and of which the greatest internal dimension does not exceed one third of the greatest external dimension . Other steel hollow bars are to be treated as falling within heading No 73.18 . 29 . 12 . 86 Official Journal of the European Communities 373 73 . 01 (r) Angles, shapes and sections (heading No 73.11 ): Products, other than those falling within heading No 73.16, which do not conform to the entirety of any of the definitions (h), (ij), (k), (1), (m), (n) and (o) above, and which do not have cross-sections in the form of circles , segments of circles, ovals isosceles triangles, rectangles, hexagons, octagons or quadrilaterals with only two sides parallel and the other two sides equal , and which are not hollow . (s) (ECSC) Tinplate (headings Nos 73.12 and 73.13): Hoop and strip and sheets and plates coated with a layer of metal containing, by weight, 97 % or more of tin, whether or not varnished. 2 . Headings Nos 73.06 to 73.14 are to be taken not to apply to goods of alloy or high carbon steel (heading No 73.15). 3 . Iron and steel products of the kind described in any of the headings Nos 73.06 to 73.15 inclusive, clad with another ferrous metal, are to be classified as products of the ferrous metal predominating by weight . 4 . Iron obtained by electrolytic deposition is classified according to its form and dimensions with the corresponding products obtained by other processes . 5 . The expression "high-pressure hydro-electric conduits of steel" (heading No 73.19) means riveted, welded or seamless circular steel tubes or pipes and bends therefor, of an internal diameter exceeding 400 mm and of a wall thickness exceeding 10,5 mm . Additional Note For the purposes of this Chapter, products obtained by continuous casting and conforming to the definitions of Note 1 (p) or (r) of the present Chapter are to be regarded as "hot-rolled products ". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.01 Pig iron, cast iron and spiegeleisen, in pigs, blocks, lumps and similar forms : 73.01-10 A B Ã  Spiegeleisen (ECSC) Haematite pig iron and cast iron (ECSC): Containing not less than 0,4 % by weight of manganese: 671.20 73.01-21 a With a silicon content of not more than 1 % 671.20  73.01-23 b With a silicon content of more than 1 % 671.20  73.01-25 II Containing not less than 0,1 % but less than 0,4 % by weight of manganese . 671.20  73.01-27 G III Containing less than 0,1 % by weight of manganese Phosphoric pig iron and cast iron (ECSC): 671.20 73.01-31 I Containing 1 % or less by weight of silicon 671.20  73.01-35 D II Containing more than 1 % by weight of silicon Other pig iron and cast iron: 671.20  73.01-41 I Containing, by weight, not less than 0,30% but not more than 1 % of titanium and not less than 0,50 % but not more than 1 % of vanadium (ECSC) 671.20 73.01-49 II Other (ECSC) 671.20  374 Official Journal of the European Communities 29. 12. 86 73.02 73.02 A I 73.02-01 a 73.02-09 b 73.02-19 II 73.02-20 B 73.02-30 C 73.02-40 D E I k 73.02-43 a k 73.02-45 b k 73.02-47 c * 73.02-49 d 73.02-55 II 73.02-57 F G 73.02-60 I 73.02-70 II 73.02-81 III 73.02-83 IV * 73.02-91 V * 73.02-99 VI 73.03 73.03-10 A B 73.03-20 I 73.03-30 II III a 73.03-41 1 73.03-49 2 Description Ferro-alloys: Ferro-manganese: Containing more than 2 % by weight of carbon (high carbon ferro-manganese) (ECSC'): With a granulometry of 10 mm or less and a manganese content by weight of more than 65% Other Other Ferro-aluminium, ferro-siHco-aluminium and ferro-silico- mangano-aluminium Ferro-silicon Ferro-silico-manganese Ferro-chromium and ferro-silico-chromium: Ferro-chromium: Containing 0,1 % or less, by weight, of carbon Containing more than 0,1 % but less than 4 %, by weight, of carbon Containing 4% or more but less than 6 %, by weight, of carbon Containing 6% or more, by weight, of carbon Ferro-silico-chromium Ferro-nickel : Other; Ferro-titanium and ferro-silico-titanium Ferro-tungsten and ferro-silico-tungsten Ferro-molybdenum Ferro-vanadium Ferro-niobium Other Waste and scrap metal of iron or steel (ECSC): Neither sorted nor graded Sorted or graded: Of pig iron or cast iron Of tinned iron . . . Other: Alloyed: Of stainless or heat-resisting steel Of other alloy steel SITC code Supplementary unit 671.61 671.61 671.61 671.69 671.62 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 671.69 282.09 282.01 282.09 282.02 282.02 NIMEXE code CCT reference Statistical subdivision 29. 12. 86 Official Journal of the European Communities 375 73.03 (cont'd) B III b 73.03-51 I 2 73.03-53 aa 73.03-55 bb 73.03-59 3 73.04 73.04-10 A 73.04-90 B 73.05 73.05-10 A 73.05-20 B 73.06 73.06-10 A 73.06-20 B 73.06-30 C 73.07 A 73.07-12 I 73.07-15 II B I 73.07-21 a 73.07-24 b 73.07-25 II 73.07-30 C 73.08 A 73.08-01 I 73.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other: Turnings, shavings, chips, milling waste, sawdust and filings Bundles: Of scrap, whether or not cadmium-plated but not otherwise metal-coated or enamelled (known as "black bundles") . . . Other Other . 282.09 282.09 282.09 282.09 Shot and angular grit, of Iron or steel, whether or not graded; wire pellets of iron or steel: Wire pellets ,. . . Other Iron or steel powders; sponge iron or steel: Iron or steel powders Sponge iron or steel (ECSC) Puddled bars and pilings; ingots, blocks, lumps and similar forms, of iron or steel (ECSC): Puddled bars and pilings . . '. Ingots Blocks, lumps and similar forms Blooms, billets, slabs and sheet bars (including tinplate bars), of iron or steel; pieces roughly shaped by forging, of iron or steel: Blooms and billets- Rolled (ECSC) Forged Slabs and sheet bars (including tinplate bars): Rolled (ECSC): Of a thickness exceeding 50 mm Of a thickness not exceeding 50 mm Forged . . Pieces roughly shaped by forging Iron or steel coils for re-rolling: i Less than 1,50 m In width, intended for re-rolling (ECSC): For "electrical" sheets and plates 671.31 671.31 671.32 671.33 672.45 672.41 672.45 672.51 672.51 672.51 672.51 672.51 672.51 672.71 376 Official Journal of the European Communities 29. 12. 86 73.08 73.08 A (cont'd) II 73.08-03 a 73.08-05 b 73.08-07 c B I 73.08-21 a 73.08-25 b 73.08-29 c II 73.08-41 a 73.08-45 b 73.08-49 c 73.09-00 73.09 73.10 A 73.10-11 I II a 73.10-12 1 73.10-14 2 b 73.10-15 1 73.10-17 2 73.10-18 III 73.10-20 B 73.10-30 C D I 73.10-42 a 73.10-45 b NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Other, of a thickness of: More than 4,75 mm . . . . Not less than 3 mm but not more than 4,75 mm . . Less than 3 mm Other (ECSC): Less than 1,50 m in width, not intended for repotting, of a thickness of: More than 4,75 mm Not less than 3 mm but not more than 4,75 mm Less than 3 mm 1,50 m or more in width, of a thickness of: More than 4,75 mm Not less than 3 mm but not more than 4,75 mm Less than 3 mm 672.71 672.71 672.71 672:71 672.71 672.71 672.71 672.71 672.71 Universal plates of iron or steel (ECSC) . Bars and rods (including wire rod), of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished (including pre- cision-made); hollow mining drill steel: 674.14 Not further worked than hot-rolled or extruded: Wire rod (ECSC) Bars and rods (ECSC): Concrete reinforcing bars with minor indentations, flanges, grooves or other deformations produced during the rolling process, whether or not twisted after rolling: In coils Other. Other: In coils Other 673.11 673.26 673.26 673.26 673.26 673.27 673.27 673.27 Hollow mining drill steel (ECSC) Not further worked than forged Not further worked than cold-formed or cold-finished . Clad or surface-worked (for example, polished, coated): Not further worked than clad: Hot-rolled or extruded (ECSC) Cold-formed or cold-finished 673.27 673.27 29 . 12 . 86 Official Journal of the European Communities 377 73 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.10 D (cont'd) 73.10-49 II Other 673.27  73.11 Angles, shapes and sections, of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished ; sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements : A Angles, shapes and sections: I Not further worked than hot-rolled or extruded (ECSC): a U, I or H sections, of a height of: 73.11-11 1 Less than 80 mm 673.31 O 2 80 mm or more: 73.11-12 aa H sections (broad-flangedsections) 673.32 0) bb U or I sections: 73.11-14 U With parallelflange faces 673.32 0) 73.11-16 22 Other .' 673.32 0) 73.11-19 b Other angles, shapes and sections 673.33 (2) 73.11-20 II Not further worked than forged 673.32  (3) III Not further worked than cold-formed or cold ­ finished: 73.11-31 a From coils for re-rolling, universal plates, hoop, strip, (2) sheets or plates 673.34 73.11-39 b Other 673.34 - (2) IV Clad or surface-worked (for example, polished, coated): a Not further worked than clad: 73.11-41 1 Hot-rolled or extruded (ECSC) 673.35 (2) 73.11-43 2 Cold-formed or cold-finished 673.35 (2) 73.11-49 b Other . 67335 (2) 73.11-50 B Sheet piling (ECSC) . . . . 673.36  o (3&gt; For U, I and H sections, "height " means the distance between the outer surfaces ofparallel planes . For certain statistical purposes may be treated as angles, shapes and sections of less than 80 mm. For certain statistical purposes may be treated as angles, shapes and sections of 80 mm or more. 378 Official Journal of the European Communities 29 . 12 . 86 73 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.12 Hoop and strip, of iron or steel, hot-rolled or cold-rolled : A Not further worked than hot-rolled (ECSC): 73.12-11 I "Electrical" . 675.01  73.12-19 II Other . 675.01  B Not further worked than cold-rolled: 73.12-21 I In coils for the manufacture of tinplate (ECSC) . . . . . . . 675.01  II Other: 73.12-25 a "Electrical" 675.01  73.12-29 b Other 675.01  C Clad, coated or otherwise surface-treated: 73.12-30 I Silvered, gilded or platinum-plated 675.01  73.12-40 II Enamelled 675.01  III Tinned: 73.12-51 a Tinplate (ECSC) 675.01  73.12-59 b Other . 675.01  IV Zinc-coated or lead-coated: 73.12-61 a Electrolytically zinc-coated (electro-galvanised) 675.01  73.12-63 b Otherwise zinc-coated (including hot-dipped galvanised) . . 675.01  73.12-65 c Lead-coated . . * 675.01  V Other (for example, copper-plated, artificially oxidised, lacquered, nickel-plated, varnished, clad, parkerised, printed): a Not further worked than clad: 73.12-71 1 Hot-rolled (ECSC) 675.01  73.12-75 2 Cold-rolled . 675.01  b Other: 73.12-77 1 Of a thickness of less than 0,50 mm, electrolytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0,05 micrometres, whether or not varnished, lacquered and/or printed 675.01  2 Other: 73.12-81 aa Copper-plated 675.01  73.12-85 bb Nickel-plated or chrome-plated 675.01  73.12-87 cc Aluminium coated 675 . 01  73.12-88 dd Lacquered, varnished, painted or plastic-coated . . . . 675.01  73.12-89 ee Other 675.01  73.12-90 D Otherwise shaped or worked (for example, perforated, cham ­ fered, lap-jointed) 675.01  29 . 12 . 86 Official Journal of the European Communities 73 .1 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit * 73.13 Sheets and plates, of iron or steel, hot-rolled or cold-rolled : A "Electrical" sheets and plates: 73.13-11 I With a watt-loss, regardless of thickness, of 0,75 W or less O (ECSC) . 674.61  73.13-16 II Other (ECSC) 674.61 O B Other sheets and plates: I Not further worked than hot-rolled, of a thickness of: a 2 mm or more (ECSC): 1 More than 4,75 mm: 73.13-17 aa With raised or indented patterns 674.41  73.13-19 bb Other 674.41  2 Not less than 3 mm but not more than 4, 75 mm: 73.13-21 aa With raised or indented patterns 674.51  73.13-23 bb Other 674.51  73.13-26 3 Not less than 2 mm but less than 3 mm 674.61  b Less than 2 mm (ECSC): 73,13-32 1 More than 1 mm but less than 2 mm 674.61  73.13-34 2 Not less than 0,5 mm but not more than 1 mm 674.61  73.13-36 3 Less than 0,5 mm 674.61  - II Not further worked than cold-rolled, of a thickness of: 73.13-41 a 3 mm or more (ECSC) 674.51 (2) b More than 1 mm but less than 3 mm (ECSC): 73.13-43 1 Not less than 2 mm but less than 3 mm 674.61  73.13-45 2 More than 1 mm but less thÃ n 2 mm 674.61  c 1 mm or less (ECSC): 73.13-47 1 Not less than 0,5 mm but not more than 1 mm 674.61  73.13-49 2 Less than 0,5 mm . 674.61  73.13-50 III Not further worked than burnished, polished or glazed 0 (ECSC) 674.91  IV Clad, coated or otherwise surface-treated: 73.13-62 a Silvered, gilded, platinum-plated or enamelled 674.91 (*&gt; b Tinned: * 73.13-64 1 Tinplate (ECSC) 674.70  (') For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . (2) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4, 75 mm in thickness. 380 Official Journal of the European Communities 29 . 12 . 86 73 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.13-65 73.13 B IV b (cont'd) 2 c Other (ECSC) Zinc-coated or lead-coated (ECSC): 674.70  73.13-67 1 2 Electrolytically zinc-coated (electro-galvanised) Otherwise zinc-coated (including hot-dipped galvanised): 674.91  73.13*68 aa Corrugated 674.91  73.13-72 bb Other 674.91  73.13-74 d 3 Lead-coated Other (for example, copper-plated, artificially oxidised, lacquered, nickel-plated, varnished, clad, parkerised, printed) (ECSC): 674.91 73.13-76 1 2 Tinned and printed Clad, of a thickness of: 674.91  73.13-78 (,) aa 3 mm or more 674.91  73.13-79 bb 3 Less than 3 mm Other: 674.91  73.13-82 aa bb Of a thickness of less than 0,50 mm, electrolytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0,05 micrometres, whether or not varnished, lacquered and/or printed . Other: 674.91  73.13-84 (2) 11 Copper-plated 674.91  73.13-86 (2) 22 Nickel-plated or chrome-plated 674.91  73.13-87 (2) 33 Aluminium-coated 674.91  73.13-88 (2) 44 Lacquered, varnished, painted or plastic-coated . . 674.91  73.13-89 (2) V a 55 Other . . . . . . Otherwise shaped or worked: Cut into shapes other than rectangular shapes, but not further worked: 674.91 73.13-90 (2) 1 Silvered, gilded, platinum-plated or enamelled 674.91  73.13-92 (2) 2 Other (ECSC) 674.91  73.13-88 (2) (') For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4,75 mm in thickness. (2) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 29 . 12 . 86 Official Journal of the European Communities 381 73 . 13 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 73.13 B V (cont'd) b Other, excluding sheets and plates shaped by rolling: 73.13-95 1 Perforated 674.91  (') 73.13-97 2 Other 674.91 0) 73.14 Iron or steel wire, whether or not coated, but not insulated : A With a carbon content of not more than 0,25 % by weight, and with a maximum cross-sectional dimension of: I Less than 0,80 mm: 73.14-01 a Not coated 677.01  b Coated: 73.14-11 1 Zinc-coated (including galvanised) 677.01  73.14-13 2 Copper-coated 677.01  73.14-15 3 Plastic-coated 677.01  73.14-19 4 Otherwise coated 677.01  II 0,80 mm or more: 73.14-21 a Not coated 677.01  b Coated: 73.14-41 1 Zinc-coated (including galvanised) . . . . 677.01  73.14-43 2 Copper-coated 677.01  73.14-45 3 Plastic-coated 677.01  73.14-49 4 Otherwise coated 677.01  B With a carbon content of more than 0,25 % by weight: 73.14-81 I Not coated . 677.01  II Coated: 73.14-91 ¢ a Zinc-coated (including galvanised) . 677.01  73.14-99 b Otherwise coated . . . 677.01  73.15 Alloy steel and high carbon steel in the forms mentioned in headings Nos 73.06 to 73.14 : A High carbon steel : I Ingots, blooms, billets, slabs and sheet bars: 73.61-10 a Forged 672.52  b Other: 73.61-20 1 Ingots (ECSC) 672.42  (') For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 376 Official Journal of the European Communities 29. 12. 86 7 3 . 1 5 73.15 A I b (cont'd) 73.61-50 2 73.61-90 II 73.62-10 HI o 73.62-30 IV v 73.63-10 a (2) b 73.63-21 1 73.63-29 2 (2) 73.63-50 c (2) d 1 73.63-72 aa (2) 73.63-74 bb (2) 73.63-79 2 (2) VI 73.64-20 a 73.64-50 b c 1 73.64-72 aa 73.64-75 bb 73.64-79 2 73.64-90 d VII a 73.65-21 o For certain statistical purposes may be treated as coils of less than 3 mm. For certain statistical purposes may be treated as "bars and rods". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Blooms, billets, slabs and sheet bars (ECSC) . . , Pieces roughly shaped by forging . Coils for re-rolling (ECSC) Universal plates (ECSC) Bars and rods (including wire rod) and hollow mining drill steel; angles, shapes and sections: Not further worked than forged Not further worked than hot-rolled or extruded: Wire rod (ECSC) Other (ECSC) 672.52 672.52 672.72 674.15 673.22 673.12 673.22 Not further worked than cold-formed or cold-finished . . Clad or surface-worked (for example, polished, coated): Not further worked than clad: Hot-rolled or extruded (ECSC) Cold-formed or cold-finished 673.22 673.22 673.22 Other Hoop and strip: Not further worked than hot-rolled (ECSC) Not further worked than cold-rolled Clad, coated or otherwise surface-treated: Not further worked than clad: Hot-rolled (ECSC) Cold-rolled , . Other Otherwise shaped or worked (for example, perforated, chamfered, lap-jointed) Sheets and plates: Not further worked than hot-rolled (ECSC): Of a thickness of more than 4,75 mm 673.22 675.02 675.02 675.02 675.02 675.02 675.02 674.42 29 . 12 . 86 Official Journal of the European Communities 383 73.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 A VII a (cont'd) 73.65-23 2 Of a thickness of not ¡ess than 3 mm but not more than 4,75 mm . 674.52  73.65-25 3 Of a thickness of less than 3 mm 674.62  b Not further worked than cold-rolled, of a thickness of: 73.65-53 1 3 mm or more (ECSC) . 674.52 , ( 1 ) 73.65-55 2 Less than 3 mm (ECSC) 674.62  73.65-70 c Polished, clad, coated or otherwise surface-treated (2&gt; (ECSC) . 674.92  d Otherwise shaped or worked: 73.65-81 1 Cut into shapes other than rectangular shapes, but not (2) further worked (ECSC) 674.92  73.65-83 2 Other, excluding sheets and plates shaped by rolling . 674.92  (2) VIII Wire, whether or not coated, but not insulated: 73.66-40 a Not coated 677.02  b Coated: 1 Metal-coated: 73.66-81 aa Zinc-coated 677.02  73.66-86 bb Other 677.02  73.66-89 2 Otherwise coated 677.02  B Alloy steel : I Ingots, blooms, billets, slabs and sheet bars: a Forged: 73.71-13 1 Stainless or heat-resisting 672.54  73.71-14 2 High-speed steel , . . . . . 672.55  73.71-19 3 Other : 672.55 (3) b Other: 1 Ingots: 73.71-21 aa Waste or scrap in ingot form (ECSC) . . 672.44  (4) bb Other (ECSC): 73.71-23 U Stainless or heat-resisting 672.43  73.71-24 22 High-speed steel 672.44  73.71-29 33 Other 672.44  (3) (') For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4,75 mm in thickness. (2) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. (3) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note I (e)). (*) For certain statistical purposes may be treated as alloy-steel scrap. 384 Official Journal of the European Communities 29 . 12 . 86 73 . 15 aa NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B I b (cont'd) 2 Blooms, billets, slabs and sheet bars (ECSC): aa Stainless or heat-resisting: 73.71-51 U Blooms and billets 672.54  73.71-52 22 Slabs and sheet bars 672.54  73.71-54 bb High-speed steel 672.55  73.71-55 cc S, Pb and P steels (free-cutting and other) 672.55  73.71-56 dd Mangano-silicon . . 672.55  73.71-59 ee Other 672.55  II Pieces roughly shaped by forging: 73.71-93 a Stainless or heat-resisting 672.54  73.71-94 b High-speed steel 672.55  73.71-99 c Other 672.55 0) 73.72-11 73.72-13 73.72-19 0) 73.72-33 73.72-39 0) 73.73-13 (2) 73.73-14 (2) 73.73-19 CM2) 73.73-23 73.73-24 73.73-25 III IV v a b 1 a b c a b 1 2 3 aa bb cc Coils for re-rolling (ECSC): For "electrical" sheets and plates Stainless or heat-resisting Other Universal plates (ECSC): Stainless or heat-resisting Other Bars and rods (including wire rod) and hollow mining drill steel ; angles, shapes and sections: Not further worked than forged: Stainless or heat-resisting High-speed steel . . . Other Not further worked than hot-rolled or extruded: Wire rod (ECSC): Stainless or heat-resisting High-speed steel S, Pb and P steels (free-cutting and other) ...... 672.75 672.74 672.75 674.15 674.15 673.24 673.25 673.25 673.14 673.15 673.15  a b c a b 1 2 3 aa bb cc V a b 1 (&gt;) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (2) For certain statistical purposes may be treated as "bars and rods ". 29 . 12 . 86 Official Journal of the European Communities 385 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B V b 1 (cont'd) 73.73-26 dd Mangano-silicon 673.15  73.73-29 ee Other . 673.15 2 Other (ECSC): 73.73-33 aa Stainless or heat-resisting 673.24 0) 73.73-34 bb High-speed steel 673.25 (&gt;) 73.73-35 cc S, Pb and P steels (free-cutting and other) 673.25 i1 ) 73.73-36 dd Mangano-silicon 673.25 O 73.73-39 ee Other 673.25 i 1 ) c Not further worked than cold-formed or cold ­ finished: 1 Angles, shapes and sections made from coils for re-roll ­ ing, universal plates, hoop, strip, sheets or plates: 73.73-43 aa Stainless or heat-resisting 673.38  73.73-49 bb Other 673.39  2 Other angles, shapes and sections; bars and rods: 73.73-53 aa Stainless or heat-resisting 673.24 0) 73.73-54 bb High-speed steel 673.25 (*&gt; 73.73-55 cc S, Pb and P steels (free-cutting and other) 673.25 0) 73.73-59 dd Other 673.25 O d Clad or surface-worked (for example, polished, coated): 1 Not further worked than clad: 73.73-72 aa Hot-rolled or extruded (ECSC) 673.25 Ã ¯ 1 ) Ã ² 73.73-74 bb Cold-formed or cold-finished 673.25 OÃ ­2) 2 Other: 73.73-83 aa Stainless or heat-resisting 673.24 O 73.73-89 bb Other 673.25 (l)(2) (') For certain statistical purposes may be treated as "bars and rods ", (2) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 386 Official Journal of the European Communities 29 . 12 . 86 73.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B (cont'd) VI Hoop and strip: a Not further worked than hot-rolled (ECSC): 73.74-21 1 "Electrical" 675.05  73.74-23 2 Stainless or heat-resisting . . 675.04  73.74-29 3 Other 675.05 0) b Not further worked than cold-rolled: 1 "Electrical" hoop and strip: 73.74-51 aa With a watt-loss, regardless of thickness, of 0,75 W or less 675.05  73.74-52 bb Other 675.05  73.74-53 2 Stainless or heat-resisting 675.04  73.74-54 3 High-speed steel 675.05  73.74-59 4 Other, 675.05 O c Clad, coated or otherwise surface-treated: 1 Not further worked than clad: 73.74-72 aa Hot-rolled (ECSC) 675.05 i 1 ) 73.74-74 bb Cold-rolled 675.05 i 1 ) 2 Other: 73.74-83 aa Stainless or heat-resisting 675.04   73.74-89 bb Other 675.05 0) 73.74-90 d Otherwise shaped or worked (for example, perforated, ( ») chamfered, lap-jointed) 675.05  VII Sheets and plates: a "Electrical" sheets and plates: 73.75-11 1 With a watt-loss, regardless of thickness, of 0,75 W or less( £CSC; 674.94  73.75-19 2 Other (ECSC) 674.94  b Other sheets and plates: 1 Not further worked than hot-rolled (ECSC): aa Of a thickness of more than 4,75 mm: 73.75-23 11 Stainless or heat-resisting 674.43  73.75-24 22 High-speed steel 674.44  (') For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 29 . 12 . 86 Official Journal of the European Communities 387 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B VII b 1 (cont'd) aa 73.75-29 33 Other 674.44  0) bb Of a thickness of not less than 3 mm but not more than 4,75 mm: 73.75-33 11 Stainless or heat-resisting 674.53  73.75-34 22 High-speed steel 674.54  73.75-39 33 Other 674.54  O cc Of a thickness of less than 3 mm: 73-75-43 11 Stainless or heat-resisting 674.63  73.75-44 22 High-speed steel 674.64  73.75-49 33 Other 674.64  0) 2 Not further worked than cold-rolled, of a thickness of: aa 3 mm or more (ECSC): 73.75-53 11 Stainless or heat-resisting 674.53  &lt;2) 73.75-54 22 High-speed steel 674.54  (2) 73.75-59 33 Other 674.54  0) (2) bb Less than 3 mm (ECSC): 73.75-63 11 Stainless or heat-resisting 674.63 73.75-64 22 High-speed steel 674^64  73.75-69 33 Other 674.64  i 1 ) 3 Polished, clad, coated or otherwise surface ­ treated (ECSC): 73.75-73 aa Stainless or heat-resisting 674.93  (3) 73.75-79 bb Other 674.94  (l)(3) 4 Otherwise shaped or worked: aa Cut into shapes other than rectangular shapes, but not further worked (ECSC): 73.75-83 11 Stainless or heat-resisting 674.93  (3) 73.75-84 22 High-speed steel 674.94  (3) 73.75-89 33 Other 674.94  C 1 ) (3) (') For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (2) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4, 75 mm in thickness. (3) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. 388 Official Journal of the European Communities 29 . 12 . 86 73 . 15 NIMEXE CCT Statistical SITC Supplementary code , reference subdivision Description code unit 73.15 B VII b 4 (cont'd) bb Other, excluding sheets and plates shaped by rolling: 73.75-93 U Stainless or heat-resisting 674.93  (*) 73.75-99 22 Other 674.94 OX2) VIII Wire, whether or not coated, but not insulated: 73.76-13 a Stainless or heat-resisting 677.04  73.76-14 b High-speed steel 677.05  73.76-15 c S, Pb and P steels (free-cutting and other) 677.05  73.76-16 d Mangano-silicon 677.05  73.76-19 e Other 677.05  73.16 Railway and tramway track construction material of iron or steel, the following : rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bed ­ plates, ties and other material specialised for joining or fixing rails : A Rails: 73.16-11 I Current-conducting, with parts of non-ferrous metal .... 676.01  II Other: a New (ECSC): 73.16-14 L With a weight per m of not less than 20 kg 676.01  73.16-16 2 With a weight per m of less than 20 kg 676.01  73.16-17 b Used (ECSC) 676.01  73.16-20 B Check-rails (ECSC) 676.02  73.16-40 C Sleepers (ECSC) 676.02  D Fish-plates and sole plates: 73.16-51 I Rolled (ECSC) 676.02  73.16-59 II Other 676.02  E Other: I Switch blades, crossings (or frogs), crossing pieces and point rods: 73.16-91 a Cast steel 676.02  73.16-93 b Other 676.02  73.16-95 II Rail clips, bedplates and ties 676.02  (') For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. (2) For certain statistical purposes may be treated as "other" steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 29 . 12 . 86 Official Journal of the European Communities 389 73 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.16-99 73.16 E (cont'd) III Other 676.02 ¢ 73.17 Tubes and pipes, of cast iron : 73.17-10 A Tubes and pipes for pressure systems 678.10 73.17-80 B Other 678.10 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel, excluding high-pressure hydro ­ electric conduits : 73.18-02 A Tubes and pipes, with attached fÃ ­ttings, suitable for conduct ­ ing gases or liquids, for use in civil aircraft 678.30 B Other: I Straight and of uniform wall-thickness, unworked, seam ­ less, of circular cross-section, solely for the manufacture of tubes and pipes with other cross-sections and wall-thick ­ nesses: 73.18-03 a Ofstainless or heat-resisting steel . . .... 678.20  73.18-05 b Of other alloy steel 678.20  73.18-13 c Other 678.20  73.18-15 II III Straight and of uniform wall-thickness, other than those falling in B I above, of a maximum length of 4,50 m, of alloy steel containing by weight not less than 0,90% but not more than 1,15% of carbon, not less than 0,50% but not more than 2% of chromium and not more than 0,50% of molybdenum Other: 678.20  ' 73.18-21 a Tubes answering to the description in subheading B II but of a length of more than 4,50 m 678.20 73.18-22 b c Electric conduit tubes . . . . Seamless or welded tubes, of circular cross-section, more than 406,4 mm in external diameter: 678.30 73.18-23 1 Seamless 678.20  73.18-24 2 Longitudinally welded 678.30  73.18-26 3 d I aa Spirally welded . . . . Seamless or welded tubes, of circular cross-section, not morÃ © than 406,4 mm in external diameter: High pressure petroleum and gas line pipes: Seamless, of an external diameter of: 678.30 73.18-27 11 Not more than 168,3 mm 678.20  73.18-28 22 bb More than 168,3 mm but not more than 406,4 mm . Longitudinally welded, of an external diameter of: 678.20  73.18-32 U Not more than 168,3 mm 678.30  390 Official Journal of the European Communities 29 . 12 . 86 73 . 18 NÃ MEXE CCT Statistical -' SITC Supplementary code reference subdivision Description code unit 73.18 B III (cont'd) d 1 bb 73.18-34 22 More than 168,3 mm but not more than 406,4 mm . 678.30  73.18-36 CÃ  Spirally welded 678.30  2 Tubes fitted with sockets or flanges: 73.18-38 aa Seamless 678.20  73.18-41 bb Welded 678.30  73.18-42 3 Casings or tubings for oil, natural gas and water wells . 678.20  4 Seamless precision tubes: 73.18-44 aa Of stainless or heat-resisting steel 678.20  73.18-46 bb Of other alloy steel 678.20  73.18-48 cc Other 678.20  5 Welded precision tubes and thin-walled welded tubes: 73.18-51 aa Of stainless or heat-resisting steel 678.30  73.18-52 bb Of other alloy steel . 678.30  73.18-54 cc Other 678.30  6 Threaded or threadable tubes (gas pipe): aa Seamless: 73.18-56 11 Zinc-coated 678.20  73.18-58 22 Other 678.20  bb Welded: 73.18-62 11 Zinc-coated . 678.30  73.18-64 22 Other 678.30  7 Other seamless tubes, of circular cross-section: 73.18-66 aa Ofstainless or heat-resisting steel 678.20  bb Of other alloy steel, of an external diameter of: 73.18-67 U Not more than 168,3 mm 678.20  73.18-68 22 More than 168,3 mm but not more than 406,4 mm . 678.20  cc Other, of an external diameter of: 73.18-72 11 Not more than 168,3 mm . . . . 678.20  73.18-74 22 More than 168,3 mm but not more than 406,4 mm . 678.20  8 Other welded tubes, of circular cross-section : 73.18-76 aa Ofstainless or heat-resisting steel 678.30  73.18-78 bb Of other alloy steel 678.30  cc Other, of an external diameter of: 73.18-82 U Not more than 168,3 mm 678.30  29 . 12 . 86 Official Journal of the European Communities 391 73 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18 B III (cont'd) d 8 cc 73.18-84 22 More than 168,3 mm but not more than 406,4 mm . 678.30  e Seamless or welded tubes, not of circular cross ­ section : 1 Of square or rectangular cross-section, with a wall thickness of: 73.18-86 aa Not more than 2,5 mm 678.30  73.18-88 bb More than 2,5 mm 678.30  73.18-97 2 Of other sections ¢ 678.30  73.18-99 f Other tubes (for example, riveted, clipped, with edges brought together but not fastened) 678.30  73.19 High-pressure hydro-electric conduits of steel, whether or not reinforced : 73.19-10 A Seamless 678.40  73.19-30 B Longitudinally welded 678.40  73.19-50 C Spirally welded 678.40  73.19-90 D 678.40  73.20 Tube and pipe fittings (for example, joints, elbows, unions and flanges), of iron or steel : A Of non-malleable cast iron : 73.20-11 I For pressure systems 678.50  73.20-19 II Other 678.50  73.20-30 B Of malleable cast iron 678.50  C Of other iron or of steel: I For welding: a For butt-welding: 1 Of stainless or heat-resisting steel: 73.20-32 aa Bends .. ... . . 678.50  73.20-33 bb Other 678.50  2 Other, with greatest external diameter of: aa Not more than 609,6 mm: 73.20-34 11 Bends 678.50  73.20-35 22 Other . . 678.50  bb More than 609,6 mm: 73.20-36 u Bends 678.50  73.20-37 22 Other 678.50  73.20-38 b Other 678.50  II Other: , 73.20-42 a Flanges 678.50  73.20-43 b Threaded elbows and unions 678.50  392 Official Journal of the European Communities 29 . 12 . 86 73 . 20 NIMEXE code CCT reference Ã  Statistical subdivision Description SITC code Supplementary unit » 73.20 (cont'd) C II 73.20-99 73.21 c Other ' Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, door and window frames, shutters, balustrades, pillars and columns), of iron or steel ; plates, strip, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel : 678.50 73.21-10 A Bridges and bridge-sections 691.10  73.21-20 B Towers and lattice masts 691.10  73.21-30 C Doors, windows, and door and window frames 691.10  73.21-40 D Prefabricated and sectional sheds, dwelling-houses and other buildings 691.10  73.21-50 E Adjustable or telescopic props and similar equipment, for use in scaffolding, coffering, shuttering or pit-propping 691.10  73.21-60 F G Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures Other: 691.10  73.21-70 I Solely or principally of sheet steel 691.10  73.21-99 73.22 II Other Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment : 691.10 73.22-05 A B For gases (other than compressed or liquefied gas) For liquids: 692.11  73.22-20 ¢ I II Lined or heat-insulated Other: 692.11  73.22-31 a Of a capacity exceeding 100 m3 692.11  73.22-39 b Other 692.11  73.22-50 73.23 C For solids Casks, drums, cans, boxes and similar containers, of sheet or plate iron or steel, of a description commonly used for the conveyance or packing of goods, of a capacity : 692.11 73.23-10 A B Of 50 litres or more Of less than 50 litres : 692.41 73.23-23 I Cans of the type usedfor preservingfood and drink 692.41 II Other, of sheet or plate of a thickness of: &gt; 73.23-25 a Less than 0,5 mm 692.41  29 . 12 . 86 Official Journal of the European Communities 393 73 . 23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.23 B (cont'd) II 73.23-29 b 0,5 mm or more 692.41  73.24 Containers, of iron or steel, for compressed or liquefied gas : v 73.24-10 A Seamless 692.43  B Other, of a capacity of: 73.24-21 I Less than 1 000 litres 692.43  73.24-25 II 1 000 litres or more 692.43  73.25 Stranded wire, cables, cordage, ropes, plaited bands, slings and the like, of iron or steel wire, but excluding insulated electric cables : 73.25-01 A With fittings attached, or made up into articles, for use in civil aircraft 693.11  B Other: 73.25-11 I Of stainless steel 693.11  II Other: 73.25-21 a Stranded wire, cables and ropes, of which the maximum cross-sectional dimension does not exceed 3 mm 693.11  b Stranded wire, of which the maximum cross ­ sectional dimension exceeds 3 mm: 73.25-31 1 Not coated 693.11  2 Coated: 73.25-35 aa Zinc-coated 693.11  73.25-39 bb Other 693.11  c Cables and ropes (including locked coil ropes), of which the maximum cross-sectional dimension exceeds 3 mm: 73.25-51 1 Not coated -. 693.11  2 Coated: 73.25-55 aa Zinc-coated 693.11  73.25-59 bb Other 693.11  73.25-98 d Other 693.11  73.26-00 73.26 Barbed iron or steel wire ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel 693.20  73.27 Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials, of iron or steel wire ; expanded metal, of iron or steel : A Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials: I Gauze and cloth : 73.27-11 a Endless bands, for machinery 693.51  376 Official Journal of the European Communities 29. 12. 86 73.27 NIMEXE code 73.27-14 73.27-18 73.27-20 73.27-31 73.27-39 73.27-41 73.27-49 73.27-91 73.27-95 73.27-97 73.27-98 73.29-11 73.29-13 73.29-19 73.29-30 73.29-41 73.29-44 73.29-46 73.29-49 73.29-91 73.29-99 CCT reference 73.27 A (cont'd) 73.29 Statistical subdivision II aa bb aa bb aa bb cc II B I II aa bb Description I II Other: Of stainless steel Other Grill, netting, fencing, reinforcing fabric and similar mater- ials: Welded at the intersections: Of wire with a maximum cross-sectional dimension of 3 mm or more Other: Zinc-coated Other Other: Hexagonal netting: Zinc-coated Other Other: Zinc-coated Plastic-coated Other Expanded metal Chain and parts thereof, of iron or steel: Articulated link chain: Roller chain: For cycles and motor-cycles Other Other articulated link chain Other chain: Skid chain Other: Welded-link chain: Studded Non-studded, of metal of a maximum cross- sectional dimension of: 16 mm or less More than 16 mm Other Parts: For articulated link chain For other chains 693.51 693.51 693.51 693.51 693.51 693.51 693.51 693.51 693.51 693.51 693.51 699.20 699.20 699.20 699.20 699.20 699.20 699.20 699.20 699.20 699.20 I b 1 2 a 1 2 b 1 2 A I a b B a 1 2 b C SITC code Supplementary unit 29 . 12 . 86 Official Journal of the European Communities 395 73 . 30 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 73.30-00 73.30 Anchors and grapnels and parts thereof, of iron or steel ,. . . . . 699.71  73.31 Nails, tacks, staples, hook-nails, corrugated nails, spiked cramps, studs, spikes and drawing pins, of iron or steel, whether or not with heads of other materials, but not including such articles with heads of copper : 73.31-10 A Carding tacks for textile carding machines 694.01 B Other: 73.31-91 I Drawing pins . 694.01 ...  73.31-92 II Nails, tacks, studs and spikes ofall kinds, for footwear . . . 694.01 73.31-94 III Decorative studs 694.01  73.31-95 IV · Staples for stapling pliers, machines or guns other than office-type (heading No 83.05) 694.01  v Other nails, tacks, staples and similar fastenings: 73.31-96 a Cold-pressedfrom wire 694.0 !  b Other: 73.31-97 1 Obtained by forging, stamping or cutting 694.01  73.31-98 2 Other 694.01  73.32 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter pins and similar articles, of iron or steel ; washers (including spring washers) of iron or steel : A Not threaded or tapped: 73.32-10 I Screws, nuts, rivets and washers, turned from bars, rods, angles, shapes, sections or wire, of solid section, of a shank thickness or hole diameter not exceeding 6 mm . 694.02  II Other: 73.32-31 a Spring washers 694.02  73.32-33 b Other washers .... 694.02  73.32-34 c Rivets . . 694.02  73.32-37 d Cotters and cotter-pins 694.02  73.32-38 e Other 694.02  B Threaded or tapped: 73.32-50 I Screws and nuts, turned from bars, rods, angles, shapes, sections or wire, of solid section, of a shank thickness or hole diameter not exceeding 6 mm . 694.02  II Other: a Screws and bolts, with or without nuts: 1 Forfixing railway track construction material: 73.32-61 aa Coach screws for fixing rails 694.02  29. 12 . 86396 Official Journal of the European Communities 73 . 32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.32 B II (cont'd) Ã ± 7 73.32-63 bb Other 694.02  73.32-65 2 Screwhooks, screws rings and eyelet bolts 694.02 3 Wood screws: 73.32-67 aa Of stainless steel . 694.02  73.32-69 bb Other 694.02 ...  4 Self-tapping screws: 73.32-71 aa Ofstainless steel . 694.02 bb Other: 73.32-72 U Spaced-thread screws 694.02  73.32-73 22 Other 694.02  5 Other bolts and screws: aa Without heads: 73.32-74 11 Of stainless steel 694.02  22 Other, with a tensile strength: 73.32-76 aaa Of less than 800 N per mm2 694.02  73.32-77 bbb Of 800 N or more per mm2 694.02 -- ' bb With heads: 11 Slotted and cross-recessed screws: 73.32-78 aaa Of stainless steel 694.02 73.32-79 bbb Other 694.02  22 Hexagon socket head screws: 73.32-81 aaa Ofstainless steel . . 694.02 73.32-83 bbb Other . . . . 694.02  33 Hexagon bolts: 73.32-86 aaa Ofstainless steel 694.02  bbb Other, with a tensile strength: 73.32-87 111 Of less than 800 N per mm2 694.02  73.32-88 222 Of 800 N or more per mm2 ...... 694.02  73.32-89 44 Other 694.02  b Nuts separately consigned: 73.32-91 1 Ofstainless steel , 694.02  2 Other: 73.32-93 aa Self-locking nuts 694.02  bb Other, with an inside diameter: 73.32-95 U Of 12 mm or less 694.02  73.32-97 22 Of more than 12 mm 694.02   73.32-99 c Other products of the bolt and screw industry 694.02  29 . 12 . 86 Official Journal of the European Communities 397 73 . 33 Other Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.33 Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins, crochet hooks, and the like, and embroidery stilettos, of iron or steel : 73.33-10 A Sewing needles, darning needles, and embroidery needles . . 699.31  73.33-9 © B 699.31  73.34 Pins (excluding hatpins and other ornamental pins and drawing pins), hairpins, curling grips and the like, of iron or steel : 73.34-10 &gt;4 Safety pins 699.32  73.34-20 B Hairpins, curling grips and the like 699.32  73.34-90 C 699.32  73.35 Springs and leaves for springs, of iron or steel : 73.35-10 A Leaf-springs and leaves for springs 699.41  73.35-20 B Flat spiral springs 699.41  73.35-30 C Upholstery and mattress wire springs 699.41  73.35-90 D 699.41  . 73.36 Stoves (including stoves with subsidiary boilers for central heat ­ ing), ranges, cookers, grates, fires and other space heaters, gas-rings, plate warmers with burners, wash boilers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel : A For solidfuel: 73.36-13 I Stoves, ranges and other cooking appliances, including plate warmers 697.31 N 73.36-19 II Other appliances . 697.32 N B For liquid fuel: 73.36-31 I Stoves, ranges and other cooking appliances, including plate warmers 697.31 N II Other appliances: 73.36-35 a With exhaust outlet 697.32 N 73.36-37 b Other 697.32 N C For gas fuel, including appliances suitable for use with both gas and other fuels: I Stoves, ranges and other cooking appliances, including plate warmers: 73.36-55 a With oven, including separate ovens 697.31 N 73.36-57 b Other (without oven) 697.31 N II Other appliances: 73.36-61 a With exhaust outlet . 697.32 N 73.36-69 b Other 697.32 N 73.36-90 D Parts 697.33  398 Official Journal of the European Communities 29 . 12 . 86 73 . 37 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.37 A Boilers (excluding boilers of heading No 84.01) and radiators, for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel : Boilers for central heating, and parts thereof: 73,37-11 I Of cast iron 812.10 73.37-19 II Other 812.10 B Radiators for central heating, and parts thereof: 73.37-51 I Of cast iron 812.10 73.37-59 - II Other 812.10 73.37-90 C Other 812.10 73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 73.38-01 A Sanitary ware (excluding parts thereof) for use in civil air ­ craft 697.51 B Other: 73.38-05 I II Sinks and wash basins and parts thereof, of stainless steel . Other: 697.51  73.38-11 a b 1 Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel Other: Domestic articles and parts thereof: 697.41  73.38-21 Ã ¼Ã ± bb Articles for table use Other articles: 697.41  73.38-37 U Of cast iron 697.41  73.38-47 22 33 aaa Of stainless steel Of other iron or steel: Ofplate, sheet, hoop or strip: 697.41 73.38-52 ¡U Enamelled 697.41  73.38-54 222 Lacquered, varnished or painted 697.41  73.38-59 333 Other . . . 697.41  73.38-69 bbb 2 aa Of wire, grill, netting, rod, tube, etc Sanitary ware for indoor use and parts thereof: Baths: 697.41 73.38-71 u Of cast iron 697.51 N 29. 12 . 86 Official Jjpurnal of the European Communities 399 73 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.38-79 73.38 B II (cont'd) b 2 aa 22 bb Other Other ware: 697.51 N 73.38-82 U 22 Ofstainless steel Other: 697.51  73.38-91 aaa Enamelled . 697.51  73.38-98 73.40 A bbb / Other Other articles of iron or steel : Of cast iron: Of non-malleable cast iron: 697.51 73.40-12 a b For sewage, water, etc. , systems Other: 679.41  73.40-15 1 Unworked 679.41  73.40-17 2 U Worked Of malleable cast iron : 699.79  73.40-21 a Unworked 679.41  73.40-25 B b Worked Other: 699.79  73.40-31 I Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 699.79  73.40-33 II Reservoirs, tanks and other containers of the kind covered by heading No 73.22, of a capacity not exceeding 300 litres . . . 699.79  73.40-37 III Ladders and steps 699.79  73.40-41 IV Conveyor and transmission belt fasteners 699.79  73.40-43 V Swivels and swivel hooks for all purposes 699.79  73.40-47 VI Pallets and similar platforms for handling goods 699.79  73.40-51 VII Small cages and aviaries 699.79  73.40-53 VIII Wire baskets 699.79  73.40-57 IX Spools, cops, bobbins and similar holders for spinning and weaving 699.79  73.40-61 X Balls and other solid shapes, for use in grinding and crush ­ ing mills . . . 679.42  73.40-63 XI Non-calibrated steel balls (see Note 4 to Chapter 84) 699.79 73.40-71 XII Reels for cables, piping and the like , . . 699.79  73.40-73 XIII Non-mechanical ventilators, guttering, tile hangers and like articles used in the building industry 699.79 400 Official Journal of the European Communities 29 . 12 . 86 73 . 40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.40-82 73.40-84 73.40-86 73.40-88 73.40-92 73.40-94 73.40-98 73.61 to 73.76 73.80-00 to 73.89-40 73.40 B (cont'd) Ã ¦ XIV a 1 2 b 1 2 c 1 2 d Other articles of iron or steel: Of cast steel: Unworked Worked ... Of open-die forged iron or steel: Unworked Worked Of closed-die forged iron or steel: Unworked Worked Other See heading No 73.15 Goods (excluding goods listed in Annex I to the Treaty estab ­ lishing the European Coal and Steel Community (ECSC)) classi ­ fied in Chapter 73, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) 679.42 699.79 679.30 699.79 679.30 699.79 699.79 0 )  (l) See list of headings for exports of component parts of complete industrial plant, page 567. 29 . 12 . 86 Official Journal of the European Communities 40 74 . 01 CHAPTER 74 COPPER AND ARTICLES THEREOF Notes 1 . For the purposes of heading No 74.02, the expression "master alloys" means alloys (except copper phosphide (phosphor copper) containing more than 8 % by weight of phosphorus) containing with other alloy elements more than 10% by weight of copper, not usefully malleable and commonly used as raw material in the manufacture of other alloys or as de-oxidants, de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals . (Copper phospide (phosphor copper) containing more than 8 % by weight of phosphorus falls within heading No 28.55 and not within this Chapter.) 2 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 74.03) : Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (b) Wrought bars, rods, angles, shapes and sections (heading No 74.03): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or of products falling within other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, wire rod or tubes, are however to be taken to be unwrought copper of heading No 74.01 . (c) Wrought-plates, sheets and strip (heading No 74.04): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness exceeds 0,15 mm but does not exceed one-tenth of the width. Heading No 74.04 is to be taken to apply, inter alia, to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 3 . Heading No 74.07 is to be taken to apply, inter alia, to tubes, pipes and hollow bars which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned. Heading No 74.08 is to be taken to apply, inter alia, to tube and pipe fittings which have been similarly treated . Description SITCcode Supplementary unit NIMEXE code CCT reference Statistical subdivision 74.01-01 74.01-11 74.01-30 74.01 A B C I Copper matte ; unwrought copper (refined or not); copper waste and scFap : . Copper matte; cement copper Unrefined copper Refined copper: Copper, not alloyed 287.12 682.11 682.12 402 Official Journal of the European Communities 29 . 12 . 86 74 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.01-41 74.01-45 74.01-48 74.01-91 74.01-98 74.02-00 74.03-01 74.03-08 74.03-11 74.03-19 74.03-21 74.03-29 74.03-40 74.03-51 74.03-59 74.04-20 74.04-31 74.04-39 74.04-41 74.01 (cont'd) 74.02 74.03 A B 74.04 A B C II a b c D I II I II I a 1 2 b 1 2 II a b 1 2 I a b II a I Copper alloys: Containing 10 % or more by weight ofzinc Containing tin but not zinc Other Waste and scrap: Ofcopper, not alloyed Of copper alloys Master alloys . Wrought bars, rods, angles, shapes and sections, of copper ; copper wire : Of copper alloys containing more than 10% by weight of nickel: Wrought bars, rods, angles, shapes and sections Wire . . . . Other: Wrought bars, rods, angles, shapes and sections: Of copper, not alloyed: In coils Other . Of copper alloys: Containing 10 % or more by weight of zinc Other Wire: Of copper, not alloyed . . Of copper alloys: Containing 10% or more by weight of zinc Other Wrought plates, sheets and strip, of copper : Of copper alloys containing more than 10% by weight of Other: Of copper, not alloyed: In coils Other . . Of copper alloys: Containing 10 % or more by weight of zinc: In coils 682.12 682.12 682.12 288.21 288.21 682.13 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.21 682.22 682.22 682.22 682.22  29 . 12 . 86 Official Journal of the European Communities 403 74 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.04-49 74.04-91 74.04-99 74.05-01 74.05-11 74.05-19 74.05-90 74.06-01 74.06-11 74.06-15 74.06-20 74.07-01 74.07-10 74.07-21 74.07-29 74.07-90 74.08-01 74.04 B (cont'd) 74.05 A B 74.06 A B I II 74.07 74.08 A IIa 2 b 1 2 I a b II a b A B I a b 1 2 II Other Other copper alloys: In coils . . Other Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing ma ­ terial), of a thickness (excluding any backing) not exceeding 0,15 mm : Of copper alloys containing more than 10% by weight of Other: Backed: Of copper, not alloyed Of copper alloys Unbacked . Copper powders and flakes : Of copper alloys containing more than 10% by weight of nickel Other: Lamellar powders and flakes: Of copper, not alloyed Of copper alloys . Other Tubes and pipes and blanks therefor, of copper ; hollow bars of copper : Of copper alloys containing more than 10 % by weight of nickel Other: Straight and with walls of uniform thickness: Of copper, not alloyed Of copper alloys: Containing 10% or more by weight of zinc Of other copper alloys Other Tube and pipe fittings {for example, joints, elbows, sockets and flanges), of copper : Of copper alloys containing more than 10% by weight of 682.22 682.22 682.22 682.23 682.23 682.23 682.23 682.24 682.24 682.24 682.24 682.25 682.25 682.25 682.25 682.25 682.26  404 Official Journal of the European Communities 29 . 12 . 86 74 . 08 Description SITC code Supplementary unit 682.26 682.26 693.12 693.12 693.12 NIMEXE code CCT reference Statistical subdivision 74.08-10 74.08-90 74.10-01 74.10-10 74.10-90 74.11-10 74.11-30 74.11-80 74.15-20 74.15-30 74.15-40 74.15-50 74.15-91 74.15-93 74.15-98 74.08 (cont'd) B 74.10 A B 74.11 74.15 A B C I II I II I II A 1 II B a b 1 2 3 693.52 693.52 693.52 Other: Of copper, not alloyed . Of copper alloys Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wire and cables : Of copper alloys containing more than 10% by weight of nickel - Other: Of copper, not alloyed Of copper alloys Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire ; expanded metal, of copper : Gauze, cloth and reinforcing fabric: Endless bands, for machinery Other gauze, cloth and reinforcing fabric Other Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter pins and similar articles, of copper ; washers (including spring washers) of copper : Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins Screws, nuts, rivets and washers, turned from bars, rods, angles, shapes, sections or wire, of solid section, of a shank thickness or hole diameter not exceeding 6 mm Other: Of copper alloys containing more than 10% by weight of nickel Other: Not threaded Threaded: Screws&gt; for wood Screws and bolts, with or without nuts, for metal . . . . Other 694.03 694.03 694.03 694.03 694.03 694.03 694.03 29, 12. 86 Official Journal of the European Communities 405 74.16 74.16 74.16-10 A 74.16-90 B 74.17 74.17-10 A 74.17-90 B 74.18 74.18-10 A 74.18-80 B 74.19 74.19-10 A 74.19-20 B C I 74.19-71 a 74.19-79 b 74.19-80 II NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Springs, of copper: Of copper alloys containing more than 10% by weight of nickel Other 699.42 699.42 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper: Liquid fuel pressure stoves and parts thereof Other 697.34 697,34 / Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper: Domestic articles and parts thereof Sanitary ware for indoor use and parts thereof Other articles of copper: Snuff boxes, cigarette cases, cosmetic and powder boxes and cases and similar pocket articles Chain and parts thereof Other articles: Unworked: Cast. Other Worked 697.42 697.52 699.81 699.81 699.81 699.81 699.81 406 Official Journal of the European Communities 29 . 12 . 86 75 . 01 CHAPTER 75 NICKEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 75.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (b) Wrought bars, rods , angles, shapes and sections (heading No 75.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought-plates, sheets and strip (heading No 75.03 ): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness does not exceed one-tenth of the width . Heading No 75.03 is to be taken to apply, inter alia, to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 75.04 is to be taken to apply, inter alia, to tubes, pipes, hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.01-10 75.01-21 75 01-28 75.01-31 75.01-38 75.02-10 75.02-55 75.01 75.02 A B I II C I II A B Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy ; unwrought nickel (excluding electro-plating anodes); nickel waste and scrap : Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy . Unwrought nickel (excluding electro-plating anodes): Nickel, not alloyed Nickel alloys . Waste and scrap: Of nickel, not alloyed Of nickel alloys Wrought bars, rods, angles, shapes and sections, of nickel ; nickel wire : Of nickel, not alloyed Of nickel alloys 287.22 683.10 683.10 288.22 288.22 683.21 683.21  29 . 12 . 86 Official Journal of the European Communities 407 75 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 75.03-11 75.03-15 75.03-20 75.04-11 75.04-15 75.04-20 75.05-10 75.05-80 75.06-10 75.06-20 75.06-80 75.03 A B 75.04 A B 75.05 A B 75.06 A I II B I II I II Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes : Plates, sheets, strip and foil : Of nickel, not alloyed Of nickel alloys Powders and flakes Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel : Tubes and pipes and blanks therefor; hollow bars: Of nickel, not alloyed Of nickel alloys Tube and pipe fittings Electro-plating anodes, of nickel, wrought or unwrought, includ ­ ing those produced by electrolysis : Not prepared beyond casting Other Other articles of nickel : Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and the like ; bolts, nuts, screws and similar articles ; washers and spring washers : Screws, nuts, rivets and washers, turned from bars, rods, angles, shapes, sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm Other Other 683.22 683.22 683.22 683.23 683.23 683.23 683.24 683.24 699.82 699.82 699.82  408 Official Journal of the European Communities 29 . 12 . 86 76 . 01 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 76.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (b) Wrought bars, rods, angles, shapes and sections (heading No 76.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products, of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates, sheets and strip (heading No 76.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness exceeds 0,20 mm but does not exceed one-tenth of the width . Heading No 76.03 is to be taken to apply, inter alia, to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 76.06 is to be taken to apply, inter alia, to tubes, pipes and hollow bars which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned . Heading No 76.07 is to be taken to apply, inter alia, to tube and pipe fittings which have been similarly treated . NIMEXE code CCT reference Statistical subdivision Description SITG code Supplementary unit 76.01-11 76.01-21 76.01-29 76.01-31 76.01-33 76.01-35 76.01 A B I a b II 1 II a b Unwrought aluminium ; aluminium waste and scrap : Unwrought: Aluminium, not alloyed Aluminium alloys: Primary Secondary : Waste and scrap: Waste: Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil, of a thickness (excluding any backing) of 0,20 mm or less » Other (including factory rejects) Scrap 684.10 684.10 684.10 288.23 288.23 288.23 4 29 . 12 . 86 Official Journal of the European Communities 409 76 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.02-12 76.02-14 76.02-16 76.02-18 76.02-21 76.02-25 76.03-10 76.03-22 76.03-29 76.03-32 76.03-39 76.03-51 76.03-55 76.04-11 76.04-18 76.04-72 76.04-78 76.04-82 76.02 76.03 76.04 A 1 a b II a b B I II A B I a 1 2 b 1 2 II a b A I II B I a b II a Wrought bars, rods, angles, shapes and sections, of aluminium ; aluminium wire : Wrought bars, rods, angles, shapes and sections: Of aluminium, not alloyed: Coiled , Other Ofaluminium alloys: Coiled . Other Wire: Of aluminium, not alloyed Of aluminium alloys . . . . Wrought platee, sheets and strip, of aluminium : Strip for Venetian blinds Other: Rectangular: Of aluminium, not alloyed: Lacquered, varnished, painted or plastic-coated ..... Other Of aluminium alloys: Lacquered, varnished, painted or plastic-coated ...... Other Other: Of aluminium, not alloyed Of aluminium alloys Aluminium foil (whether or not embossed, cut to shape, perfor ­ ated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm : Backed, of a thickness (exclusive of any backing) of: Less than 0,21 mm Not less than 0,021 mm but not more than 0,20 mm ..... Unbacked: Not shaped or worked, of a thickness of: Less than 0,021 mm Not less than 0,021 mm but not more than 0,20 mm .... Shaped or worked, of a thickness of: Less than 0,021 mm 684.21 684.21 684.21 684.21 684.21 684.21 684.22 684.22 684.22 684.22 684.22 684.22 684.22 684.23 684.23 684.23 684.23 684.23  ' 410 Official Journal of the European Communities 29 . 12 . 86 76 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.04-88 76.05-10 76.05-20 76.06-01 76.06-10 76.06-40 76.06-50 76.07-00 76.08-10 76.08-20 76.08-90 76.09-00 76.10-41 76.10-45 76.04 (cont'd) 76.05 A B 76.06 A B 76.07 76.08 76.09 76.10 A B II b I II a b A B C I II Not less than 0,021 mm but not more than 0,20 mm .... Aluminium powders and flakes : Lamellar powders and flakes Tubes and pipes and blanks therefor, of aluminium ; hollow bars of aluminium : Tubes and pipes, with attached fittings, suitable for conduct ­ ing gases or liquids, for use in civil aircraft Other: Irrigation tubes and pipes Other: Of aluminium, not alloyed . . . . Of aluminium alloys Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium : Doors, windows, and door and window frames Bridges and bridge-sections, towers and lattice masts, sheds, dwelling-houses and other prefabricated buildings ... . . . . . Other Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment .... Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a descrip ­ tion commonly used for the conveyance or packing of goods : Rigid and collapsible tubular containers: Rigid Collapsible 684.23 684.24 684.24 684.25 684.25 684.25 684.25 684.26 691.20 691.20 691.20 692.13 692.42 692.42  29, 12. 86 Official Journal of the European Communities 405 411 76.10 (cont'd) B 76.10-91 I 76.10-99 II 76.11-00 76.11 76.12 76.12-10 A 76.12-90 B 76.15 A 76.15-11 I 76.15-19 II 76.15-50 B 76.16 76.16-10 A 76.16-15 B C 76.16-21 I 76.16-29 II D 76.16-31 I 76.16-61 II III 76.16-71 a 76.16-98 b NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.10 Other: With a capacity of not less than 50 litres With a capacity of less than 50 litres . . 692.42 692.42 Containers, of aluminium, for compressed or liquefied gas . 692.44 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables: With steel core Other 693.13 693.13 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium: Domestic articles and parts thereof: Cast Other Sanitary ware for indoor use and parts thereof . . . . . . . . . 697.43 697.43 697.53 Other articles of aluminium: Cops, pirns, bobbins and similar supports for the spinning and weaving industries Spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 Nails, tacks, staples, hook-nails, spiked cramps, spikes and the like; bolts, nuts, screws and similar articles; washers and spring washers: Screws, nuts, rivets and washers, turned from bars, rods, angles, shapes, sections or wire, of solid section, of a shank thickness or hole diameter not exceeding 6 mm Other . Other: Knitting needles and crochet hooks Cloth, grill, netting and fencing Other: Cast. Other 699.83 699.83 699.83 699.83 699.83 699.83 699.83 699.83 412 Official Journal of the European Communities 29 . 12 . 86 76 . 80 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.80-00 to 76.89-16 Goods classified in Chapter 76, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8). , . . ( ») (') See list of headings for exports of component parts of complete industrial plant, page 567. 29 . 12 . 86 Official Journal of the European Communities 413 77 . 01 CHAPTER 77 MAGNESIUM AND BERYLLIUM AND ARTICLES THEREOF NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 77.01-11 77.01-13 77.01-31 77.01-35 77.02-15 77.02-30 77.02-90 77.04-10 77.04-20 77.01 A B I II 77.02 77.04 A B I II A B C Unwrought magnesium ; magnesium waste (excluding shavings of uniform size) and scrap : Unwrought: Magnesium, not alloyed Magnesium alloys Waste and scrap: Waste Scrap Wrought bars, rods, angles, shapes and sections, of magnesium ; magnesium wire ; wrought plates, sheets and strip, of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magnesium ; other articles of magnesium : Wrought bars, rods, angles, shapes and sections; wire; plates, sheets and strip; foil; tubes and pipes and blanks therefor; hollow bars; raspings and shavings of uniform size Powders andflakes Beryllium, unwrought or wrought, and articles of beryllium : Unwrought; waste and scrap Wrought beryllium and articles of beryllium 689.15 689.15 689.14 689.14 699.94 699.94 699.94 689.91 699.95 414 Official Journal of the European Communities 29 . 12 . 86 78 . 01 CHAPTER 78 LEAD AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 78.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross ­ sectiohal dimension exceeds 6 mm. (b) Wrought bars, rods, angles , shapes and sections (heading No 78.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products, of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates, sheets and strip (heading No 78.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one-tenth of the width, and which are of a weight exceeding 1,7 kg/m2 . Heading No 78.03 is to be taken to apply, inter alia, to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 78.05 is to be taken to apply, inter alia , to tubes, pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned . Statistical subdivision Description SITC code Supplementary unit NIMEXE code CCT reference 78.01-01 78.01-12 78.01-13 78.01-15 78.01-19 78.01-30 78.02-00 78.01 A I II B 78.02 a b Unwrought lead (including argentiferous lead); lead waste and scrap : Unwrought: For refining, containing 0,02 % or more by weight of silver (bullion lead) Other: Unrefined lead Refined lead: Lead, not alloyed . . Lead alloys: Lead-antimony alloys Other Waste and scrap Wrought bars, rods, angles, shapes and sections, of lead ; lead wire 1 2 685.11 685.11 685.12 685.13 685.13 288.24 685.21 aa bb 29 . 12 . 86 Official Journal of the European Communities 415 78 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 78.03-00 78.04-11 78.04-19 78.04-20 78.05-00 78.06-10 78.06-90 78.03 78.04 A I II B 78.05 78.06 A B Wrought plates, sheets and strip, of lead Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing ma ­ terial), of a weight (excluding any backing) not exceeding 1,7 kg/m2 ; lead powders and flakes : Lead foil : Backed Other . . . . Lead powders and flakes Tubes and pipes and blanks therefor, of lead ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends), of lead Other articles of lead : Containers with an anti-radiation lead covering, for the transport or storage of radio-active materials (Euratom) . . . 685.22 685.23 685.23 685.23 685.24 699.84 699.84 416 Official Journal of the European Communities 29 . 12 . 86 79 . 01 CHAPTER 79 ZINC AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 79.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross ­ sectional dimension exceeds 6 mm . (b) Wrought bars, rods, angles, shapes and sections (heading No 79.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products, of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling), (c) Wrought plates , sheets and strip (heading No 79.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness does not exceed one-tenth of the width . Heading No 79.03 is to be taken to apply, inter alia, to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 79.04 is to be taken to apply, inter alia, to tubes, pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.01-11 79.01-15 79.01-30 79.02-00 79.03-12 79.03-16 79.03-19 79.01 A B 79.02 79.03 A 1 II I a b II Unwrought zinc ; zinc waste and scrap : Unwrought: Zinc, not alloyed . Zinc alloys Waste and scrap . Wrought bars, rods, angles, shapes and sections, of zinc ; zinc Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes : Plates, sheets, strip and foil : Not polished, coated or otherwise surface-treated, of a thick ­ ness of: Less than 5 mm 5 mm or more Other 686.10 686.10 288.25 686.31 686.32 686.32 686.32  29 . 12 . 86 4 7Official Journal of the European Communities 79 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.03-21 79.03-25 79.04-00 79.06-10 79.06-90 79.03 (cont'd) B 79.04 79.06 A B / II Powders (including dust) and flakes: Dust (blue powder) Powders andflakes Tubes and pipes and blanks therefor, of zinc ; hollow bars, aAd tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc Other articles of zinc : Gutters, roof capping, skylight frames and other fabricated building components 686.33 686.33 686.34 699.85 699.85  418 Official Journal of the European Communities 29 . 12 . 86 80.01 CHAPTER 80 TIN AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 80.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross ­ sectional dimension exceeds 6 mm. (b) Wrought bars, rods, angles , shapes and sections (heading No 80.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 80.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one-tenth of the width, and which are of a weight exceeding 1 kg/m2 . Heading No 80.03 is to be taken to apply, inter alia, to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 80.05 is to be taken to apply, inter alia, to tubes , pipes, hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled, waisted, cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.01-11 80.01-15 80.01-50 . 80.02-00 80.03-00 80.04-11 80.01 80.02 80.03 80.04 A I A I II B Unwrought tin ; tin waste and scrap : Unwrought tin: Tin, not alloyed Tin alloys Tin waste and scrap »... Wrought bars, rods, angles, shapes and sections, of tin ; tin wire . Wrought plates, sheets and strip, of tin Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing ma ­ terial), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes : Foil : Backed 687.10 687.10 288.26 687.21 687.22 687.23  29 . 12 . 86 Official Journal of the European Communities 419 80 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.04 A (cont 'd) II B 80.04-19 80.04-20 687.23 687.23 80.05 Other . Powders and flakes Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin : Tubes and pipes and blanks therefor; hollow bars Tube and pipe fittings Other articles of tin A B 80.05-10 80.05-20 80.06-00 687.24 687.24 699.8680.06 420 Official Journal of the European Communities 29 . 2 . 86 81.01 CHAPTER 81 OTHER BASE METALS EMPLOYED IN METALLURGY AND ARTICLES THEREOF Note Heading No 81.04 is to be taken to apply only to the following base metals: bismuth, cadmium, cobalt, chromium, gallium, germanium, hafnium, indium, manganese, niobium (colombium), rhenium, antimony, titanium, thorium, thallium, uranium depleted in U-235 , vanadium, zirconium . The heading also covers cobalt mattes, cobalt speiss and other intermediate products of cobalt metallurgy, and cermets . Description SITCcode Supplementary unit 689.11 689.11 699.91 699.91 699.91 NIMEXE code CCT reference Statistical ¡ subdivision 81.01-11 81.01-18 81.01-31 81.01-39 81.01-80 81.02-11 81.02-21 81.02-28 81.02-31 81.02-39 81.02-80 81.01 A B C 81.02 A I II B \ C I II I II a b I II Tungsten (wolfram), unwrought or wrought, and articles thereof : Unwrought (including bars not further prepared than sintered and powders); waste and scrap: Unwrought (including bars not further prepared than sintered and powders) Waste and scrap Bars (other than bars not further prepared than sintered), rods, angles, shapes, sections, wire, filaments, plates, sheets, strip and foil: Wire andfilaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil .... ... Other Molybdenum, unwrought or wrought, and articles thereof : Unwrought (including bars not further prepared than sintered and powders); waste and scrap: Powders Other: Unwrought (including bars not further prepared than sin ­ tered) . . . . Waste and scrap Bars (other than bars not further prepared than sintered), rods, angles, shapes, sections, wire, filaments, plates, sheets, strip and foil : Wire and filaments Bars, rods, angles, shapes, sections, plates, sheets, strip and foil Other 689.12 689.12 689.12 699.92 699.92 699.92 29 . 12 . 86 Official Journal of the European Communities 421 81 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.03-11 81.03-18 81.03-30 81.03-80 81.04-11 81.04-13 81.04-16 81.04-18 81.04-20 81.04-22 81.04-23 81.04-25 81.04-27 81.04-29 81.04-30 81.04-31 81.04-33 81.04-36 81.04-38 81.04-40 81.04-42 81.04-43 81.03 A B C 81.04 A I II B I II C I II D I a b. II E I II F I II G I II 1 II a b 1 2 a b Tantalum, unwrought or wrought, and articles thereof : Unwrought (including bars not further prepared than sintered and powders); waste and scrap: Unwrought (including bars not further prepared than sintered and powders) Waste and scrap Bars (other than bars not further prepared than sintered), rods, angles, shapes, sections, wire, filaments, plates, sheets , strip and foil Other base metals, unwrought or wrought, and articles thereof ; cermets, unwrought or wrought, and articles thereof : Bismuth: Unwrought; waste and scrap Other Cadmium: Unwrought ; waste and scrap Other . Cobalt: Unwrought; waste and scrap: Unwrought Waste and scrap Other Chromium: Unwrought; waste and scrap ­ Chromium alloys containing more than 10% by weight of nickel . Other: Unwrought Waste and scrap Other Germanium: Unwrought ; waste and scrap Other Hafnium (celtium): Unwrought; waste and scrap Other Manganese: Unwrought ; waste and scrap: Unwrought Waste and scrap Other 689.13 689.13 699.93 699.93 689.99 699.99 689.99 699.99 689.99 689.99 699.99 689.99 689.99 689.99 699.99 689.99 699.99 689.99 699.99 689.99 689.99 699.99  · 422 Official Journal of the European Communities 29 . 12 . 86 81 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04-45 81.04-47 81.04-48 81.04-50 81.04-52 81.04-53 81.04-55 81.04-57 81.04-58 81.04-59 81.04-61 81.04-63 81.04-65 81.04-66 81.04-67 81.04-68 81.04-69 81.04-72 81.04-74 81.04-76 81.04-80 81.04-82 81.04-83 81.04 (cont'd) H I II IJ I II K I II a b L I II M N I II a b O I II a b a b a b 1 2 3 4 a b a b Niobium (colombium): Unwrought ; waste and scrap: Unwrought Waste and scrap . Other Antimony: Unwrought ; waste and scrap: Unwrought Waste and scrap Other Titanium : Unwrought; waste and scrap: Unwrought Waste and scrap Other: Tubes and pipes, with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft . . . Other: Plates, sheets, strip andfoil Bars, rods, angles, shapes, sections and wire Tubes and pipes Other Vanadium: Upwrought ; waste and scrap: Unwrought Waste and scrap Other Uranium depleted in U-235 Thorium: Unwrought ; waste and scrap (Euratom) Other: Bars, rods, angles, shapes and sections, wire, plates, sheets, strip and foil (Euratom) Other (Euratom) Zirconium: Unwrought; waste and scrap: Unwrought . . Waste and scrap Other 689.99 689.99 699.99 689.99 689.99 699.99 689.99 689.99 699.99 699.99 699.99 699.99 699.99 689.99 689.99 699.99 688.00 688.00 688.00 688.00 689.99 689.99 699.99  42329 . 12 . 86 Official Journal of the European Communities 81 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 81.04-91 81.04-93 81.04-94 81.04-95 81.04-97 81.04-98 81.04 (cont'd) P I II Q I II R ' I II Rhenium: Unwrought ; waste and scrap Other Gallium ; indium; thallium: Unwrought; waste and scrap Other . Cermets: Unwrought; waste and scrap Other 689.99 699.99 689.99 699,99 689.99 699.99  376 Official Journal of the European Communities 29. 12. 86 82.01 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL; PARTS THEREOF Notes 1. Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and chiropody sets, and goods classified in headings Nos 82.07 and 82.15, the present Chapter covers only articles with a blade, working edge, working surface or other working part of: (a) Base metal; (b) Metal carbides; (c) Precious or semi-precious stones (natural, synthetic or reconstructed) on a support of base metal; or (d) Abrasive materials on a support of base metal, provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal, which retain their identity and function after the application of the abrasive. 2. Parts of base metal of the articles falling in the headings of this Chapter are to be classified with the articles of which they are parts, except parts separately specified as such and tool-holders for hand tools (heading No 84.48). However, parts of general use as defined in Note 2 to Section XV are in all cases excluded from this Chapter. Cutting plates for electric hair clippers are to be classified in heading No 82.13 and blades and heads for electric shavers are to be classified in heading No 82.11. 3. Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith. Cases, boxes and similar containers imported separately are to be classified under their appropriate headings. 82.01 82.01-10 A 82.01-20 B 82.01-40 C 82.01-50 D 82.01-70 E 82.01-80 F 82.01-90 G NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Hand tools, the following: spades, shovels, picks, hoes, forks and rakes; axes, bill hooks and similar hewing tools; scythes, sickles, hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry: Spades and shovels Picks, hoes and rakes Forks Axes, bill hooks and similar hewing tools Scythes, sickles and hay knives, of all kinds Grass shears and two-handed pruning shears . . . Other hand tools of a kind used in agriculture, horticulture or forestry ¢ ¢ 695 10 695.10 695.10 695.10 695.10 695.10 695.10 29 . 12 . 86 Official Journal of the European Communities 425 82.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.02-11 82.02-19 82.02-22 82.02-24 82.02-30 82.02-41 82.02-45 82.02-47 82.02-49 82.02-53 82.02-55 82.02-61 82.02-68 82.02-79 82.02-93 82.02-95 82.03-10 82.03-91 82.02 A I II B I II III 82.03 A B a b a 1 aa bb 2 aa 11 aaa bbb 22 bb b 1 aa U aaa bbb 22 bb 2 0 1 Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades): Saws (non-mechanical): Back saws, rectangular-framed rip saws Other Saw blades: Bandsaw blades: For working metal . . . . For working other materials Chain saw blades Other: Circular saw blades, including slitting and slotting saw blades: With inserted teeth or segments: With working part ofsteel With working part of other materials . . . Other: With working part ofsteel: For working metal, of diameter of: Not more than 315 mm More than 315 mm For working other materials With working part of other materials Other: With working part ofsteel: For working metal: Straight saw blades with a fixing hole at each end, of a width of: Not more than 16 mm More than 16 mm Other For working other materials With working part of other materials Hand tools, the following : pliers (including cutting pliers), pin ­ cers, tweezers, tinmen's snips, bolt croppers and the like ; per ­ forating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches); files and rasps : Files and rasps Other: Pliers (including cutting pliers), pincers, tweezers and the like 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.31 695.33 695.34  426 Official Journal of the European Communities 29 . 12 . 86 82 . 03 NIMEXE code CCT reference Statistical subdivision Description SITÃ  code Supplementary unit 82.03-93 82.03-95 82.03-97 82.03-99 82.04-10 82.04-20 82.04-40 82.04-50 82.04-60 82.04-70 82.04-72 82.04-74 82.04-78 82.04-80 82.04-90 82.05-11 82.05-13 82.05-15 82.05-17 82.05-19 82.05-22 82.03 B (cont'd) 82.04 82.05 A II a b III IV A B C D E F G H IJ K L I II a 1 2 b 1 2 c Spanners and wrenches: With fixedjaws Other . Perforating punches, pipe cutters, bolt croppers and the like . Tinmen's snips and other metal cutting shears Hand tools, including glaziers' diamonds, not falling within any other heading of this Chapter ; blowlamps, anvils ; vices and clamps, other than accessories for, and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated): Vices, clamps and the like Blowlamps (for example, for soldering, brazing or paint removal) Drilling, threading and tapping tools Hammers and sledgehammers of all kinds, excluding cartridge operated hammers Planes, chisels and other cutting tools for working wood .... Screwdrivers Glass cutting tools Tools for masons, moulders, cement workers, plasterers and painters Cartridge operated riveting, wallplugging, etc. , tools Hand tools for household uses Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw driving), including dies for wire drawing, extrusion dies for metal, and rock drilling bits, with a working part of : Base metal : Rock drilling and earth boring tools Metal-working tools: Drills: Of high speed steel Other Milling cutters: Shank type Other Reamers 695.32 695.32 695.34 695.34 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.39 695.41 695.41 695.41 695.41 695.41 695.41  29 . 12 . 86 Official Journal of the European Communities 427 82 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.05-24 82.05-27 82.05-31 82.05-32 82.05-34 82.05-35 82.05-39 82.05-41 82.05-45 82.05-49 82.05-61 82.05-62 82.05-64 82.05-65 82.05-66 82.05-72 82.05-74 82.05-76 82.05-77 82.05-78 82.05-80 82.05-90 82.06-11 82.06-19 82.06-91 82.05 A (cont'd) B C D 82.06 II d e f g 1 2 h 9 III a b c I * II a b c d e f III IV a b A I II B I Broaching tools Lathe tools and other single point cutting tools Gear-cutting tools Threading and tapping tools: Taps Other . . Punches and dies Other Other tools: Drills Milling cutters Other . Metal carbides: Rock drilling and earth boring tools Metal-working tools: Drills and reamers Milling cutters Lathe tools and other single point cutting tools Wire drawing dies; extrusion dies for metal . . Coldforming tools Other Masonry drills Other tools: Rotating tools . . Other Diamond or agglomerated diamond Other materials Knives ari cutting blades, for machi »es or for ncchaiical appli ­ ances : Circular knives: For kitchen appliances and for machines used by the food industry For other machines or for mechanical appliances Other knives and cutting blades: For agricultural machines 695.41 695.41 695.41 695.4L 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.41 695.42 695.42 695.42  376 Official Journal of the European Communities 29. 12. 86 82.06 82.06 (cont'd) B 82.06-93 II III 82.06-95 a 82.06-99 b 82.07 82.07-10 A 82.07-90 B 82.08 82.08-10 A 82.08-30 B 82.08-90 C 82.09 A I 82.09-11 a 82.09-19 b 82.09-50 II 82.09-60 B 82.11 A 82.11-11 I II 82.11-15 a 82.11-19 b B 82.11-22 I 82.11-29 II 82.11-90 C NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit For kitchen appliances and for machines used by the food industry . . . . . . . . For other machines or for mechanical appliances: For metal working Other 695.42 695.42 695.42 Tool-tips and plates, sticks and the like for tool-tips, unmounted, of sintered metal carbides (for example, carbides of tungsten, molybdenum or vanadium): Tool-tips Other 695.43 695.43 Coffee-mills, mincers, juice-extractors and other mechanical appliances, of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation, serving or conditioning of food or drink: Coffee-mills, pepper-mills and the like Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vegetable mincers and mashers and similar appliances Other 697.81 697.81 697.81 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor: Knives: Non-folding: Table knives Other Folding Knife blades 696.08 696.08 696.08 696.08 Razors and razor blades (including razor blade blanks, whether or not in strips): Razors: Open blade ... Other: Safety razors with non-replaceable blades Other Blades and cutters: Safety razor blades Other Other parts 696.03 696.03 696.03 696.03 696.03 696.03 N N N thousand 29 . 12 . 86 Official Journal of the European Communities 429 82.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.12-00 82.13-10 82.13-20 82.13-30 82.13-90 82.14-10 82.14-91 82.14-99 82.15-00 82.80-00 to 82.89-15 82.97-00 82.12 82.13 82.14 A B 82.15 A B C D / II Scissors (including tailors' shea »), and blades therefor Other articles of cutlery (for example, secateurs, hair clippers, butchers' cleavers, paper knives); manicure and chiropody sets and appliances (including nail files): Secateurs, poultry cutters and the like Hair clippers, hand operated; manicure and chiropody sets and appliances Office cutlery (for example, paper knives, letter openers, erasing knives, pencil sharpeners and blades therefor) Other . . Spoons, forks, fish-eaters, butter-knives, ladles and similar kit ­ chen or tableware : Of stainless steel Other: Gilt or silver-plated Other Handles of base metal for articles falling within heading No 82.09, 82.13 or 82.14 Goods classified in Chapter 82, being component parts of com ­ plete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 (see note on page 8) Goods of Chapter 82 carried by post 696.04 696.05 696.05 696.05 696.05 696.06 696.06 696.06 696.07 C ) 695.00  (') See list of headings for exports of component parts of complete industrial plant, page 567. 430 Official Journal of the European Communities 29 . 12 . 86 83 . 01 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Note In this Chapter a reference to parts of articfes is in no case to be taken as applying to cables, chains, nails, bolts, nuts , screws, springs or other articles of iron or steel of a kind described in heading No 73.25 , 73.29, 73.31 , 73.32 or 73.35, nor to similar articles of other base metals (Chapters 74 to 81 inclusive). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.01-10 83.01-20 83.01-30 83.01-41 83.01-51 83.01-55 83.01-59 83.01-60 83.01-90 83.02-01 83.02-11 83.02-21 83.02-31 83.02-40 83.02-50 83.01 83.02 A B A B C D E I a b II F G I II III IV V Locks and padlocks (key, combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks, for handbags, trunks or the like, and parts of such frames, of base metal ; keys for any of the foregoing articles, of base metal : Padlocks Locks for vehicles Locks for furniture Locks (including frames incorporating locks) for travel goods, handbags and the like Other locks: * Door locks: Cylinder . . . Other ... Other locks Keys separately consigned Base metal fittings and mountings of a kind suitable for furni ­ ture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, caskets and the like (including automatic door closers); base metal hat-racks, hat-pegs, brackets and the like : Fittings and mountings (including hinges and automatic door closers), for use in civil aircraft Other: Automatic door closers Hinges . Spring catches Castors and runners Curtain, blind and portiÃ ¨re fittings 699.11 699.11 699.11 699.11 69$ . 1 1 699.11 699.11 699.11 699 . 1 1 699.13 699.13 699.13 699.13 699.13 699.13  29. 12. 86 83.02 B (cont'd) 83.02-60 VI 83.02-70 VII VIII 83.02-91 a 83.02-93 b 83.02-95 c 83.02-98 d 83.03 83.03-10 A 83.03-50 B 83.03-90 C 83.04-00 83.04 83.05 83.05-20 A 83.05-90 B 83.06 A 83.06-10 I II 83.06-91 a 83.06-95 b 83.06-98 B 83.07 83.07-10 A B I 83.07-31 a Official Journal of the European Communities 431 83.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Hat-racks, hat-pegs, brackets and the like Espagnolette and casement bolts and fittings Other fittings, mountings and the like: For buildings (for example, for doors, windows, shutters, blinds or staircases) For furniture For trunks, caskets and the like Other 699.13 699.13 699.13 699.13 699.13 699.13 Armoured or reinforced safes, strong-boxes, strong-rooms, strong-room linings and strong-room doors, and cash and deed boxes and the like, of base metal: Safes and strong-boxes Strong-rooms, strong-room linings and strong-room doors . . . Cash and deed boxes and the like 699.12 699.12 699.12 N Filing cabinets, racks, sorting boxes, paper trays, paper rests and similar office equipment, of base metal, other than office furni- ture falling within heading No 94.03 895.11 Fittings for loose-leaf binders, for files or for stationery books, of base metal; letter clips, paper clips, staples, indexing tags, and similar stationery goods, of base metal: Office staples . . . Other 895.1: 895.1: Statuettes and other ornaments of a kind used indoors, of base metal; photograph, picture and similar frames, of base metal; mirrors of base metal: Statuettes and other ornaments of a kind used indoors: Gilt or silver-plated Other: Of copper Of other base metals . Other . . . . . * 697.82 697.82 697.82 697.82 Lamps and lighting fittings, of base metal, and parts thereof, of base metal (excluding switches, electric lamp holders, electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22): For use in civil aircraft Other: Non-electric: Hurricane lamps 812.42 812.42 N 432 Official Journal of the European Communities 29 . 12 . 86 83 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.07-35 83.07-38 83.07-41 83.07-45 83.07-48 83.07-70 83.08-20 83.08-30 83.08-80 83.09-10 83.09-30 83.09-50 83.09-60 83.09-99 83.11-00 83.13-21 83.13-29 83.13-30 83.13-50 83.07 B (cont'd) 83.08 A B 83.09 83.11 83.13 A I II B I b c II a b c III I II A I II B C D I II Mantle-type lamps Other Electric: For indoor lighting For exterior lighting Other Parts . Flexible tubing and piping, of base metal : With fittings attached,, for use in civil aircraft Other: Of iron or steel Of other base metals Clasps, frames with clasps for handbags and the like, buckles, buckle-clasps, hooks, eyes, eyelets, and the like, of base metal, of a kind commonly used for clothing, travel goods, handbags, or other textile or leather goods ; tubular rivets and bifurcated rivets, of base metal ; beads and spangles, of base metal : Hooks, eyes, eyelets and the like: Mounted on strips of textile material Other , Tubular rivets, including blind rivets Bifurcated rivets Bells and gongs, non-electric, of base metal, and parts thereof of base metal Stoppers, crown corks, bottle caps, capsules, bung covers, seals and plombs, case corner protectors and other packing accessories, of base metal : Capsules of aluminium or lead: Capsules of aluminium of a maximum diameter of 21 mm, with or without an internal rubber seal , but not combined with other materials Other Other: Crown corks Special wire fittings used to secure corks 812.42 812.42 812.42 812.42 812.42 812.42 699.61 699.61 699.61 699.33 699.33 699.33 699.33 699.33 699.62 699.63 699.63 699.63 699.63  29 . 12 . 86 Official Journal of the European Communities 433 83 . 13 NIMEXE code CCT reference Statistical subdivision Description SÃ TC code Supplementary unit 83.13-90 83.14-10 83.14-81 83.14-89 83.15-20 83.15-30 83.15-50 83.13 B (cont'd) 83.14 83.15 A B III A B I II I II Other Sign-plates, name-plates, numbers, letters and other signs, of base metal : Of iron or steel Of other base metals: Engraved Other .... Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of ¡ a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : Welding electrodes cored with iron or steel and coated with refractory material Other: Of iron or steel Of other base metals or of metal carbides S* 699.63 699.64 699.64 699.64 699.65 699.65 699.65  434 Official Journal of the European Communities 29 . 12 . 86 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF Notes 1 . This Section does not cover: (a) Transmission, conveyor or elevator belts or belting, of artificial plastic material of Chapter 39, or of vulcanised rubber (heading No 40.10); or other articles of a kind used in machinery or mechanical or electrical appliances or for other industrial purposes, of unhardened vulcanised rubber (heading No 40.14); (b) Articles of leather or of composition leather (heading No 42.04) or of furskin (heading No 43.03), of a kind used in machinery or mechanical appliances or for other industrial purposes ; (c) Bobbins , spools , cops, cones, cores, reels and similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV); (d) Perforated cards of paper or paperboard for Jacquard or similar machines, falling within heading No 48.21 ; (e) Transmission, conveyor or elevator belts of textile material (heading No 59.16) or other articles of textile material of a kind commonly used in machinery or plant (heading No 59.17); (f) Precious or semi-precious stones (natural, synthetic or reconstructed) of heading No 71.02 or 71.03 , or articles wholly of such stones of heading No 71.15 ; (g) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (h) Endless belts of metal wire or strip (Section XV); (ij) Articles falling within Chapter 82 or 83 ; (k) Vehicles, aircraft, vessels and associated transport equipment of Section XVII ; (1) Articles falling within Chapter 90; (m) Clocks, watches and other articles falling within Chapter 91 ; (n) Interchangeable tools of heading No 82.05 and brushes of a kind used as parts of machines of heading No 96.01 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42 , 43 , 45 or 59, or heading No 68.04 or 69.09); or (o) Articles falling within Chapter 97 . 2 . Subject to Note 1 to this Section, Note 1 to Chapter 84 and Note 1 to Chapter 85, parts of machines (not being parts of the articles described in headings Nos 84.64, 85.23 , 85.24, 85.25 and 85.27) are to be classified according to the following rules : (a) Goods of a kind described in any of the headings of Chapters 84 and 85 (other than headings Nos 84.65 and 85.28) are in all cases to be classified in their respective headings ; (b) Other parts , if suitable for use solely or principally with a particular kind of machine, or with a number of machines falling within the same heading (including a machine falling within heading No 84.59 or 85.22) are to be classified with the machines of that kind or in heading No 84.38, 84.48 or 84.55, as appropriate. However, goods which are equally suitable for use principally with the goods of headings Nos 85.13 and 85.15 are to be classified in heading No 85.13 ; (c) All other parts are to be classified in heading No 84.65 or 85.28 . 3 . Unless the headings otherwise require, composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 29 . 12 . 86 435Official Journal of the European Communities 4 . Motors and transmission, conveyor or elevator belts, for machinery or appliances to which they are fitted or, if packed separately for convenience of transport, which are clearly intended to be fitted to or mounted on a common base with the machine or appliance with which they are imported, are to be classified under the same heading as such machinery or appliances . The weight of such motors and transmission, conveyor or elevator belts is to be included in the weights specified in the Tariff. 5 . For the purposes of these Notes, the expression "machine" means any machine, apparatus or appliance of a kind falling within Section XVI . Additional Notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them. Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2. Should the Customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of a disassembled machine, an assembly plan and a list of the contents of the various packages. 3. The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. 4 . Cases, boxes and similar containers imported with articles of this Section are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings. 5. Tractors coupled, even by means of special devices, to machines and mechanical appliances of this Section are in all cases to be classified separately (heading No 87,01). CHAPTER 84 BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This Chapter does not cover: . (a) Millstones, grindstones and other articles falling within Chapter 68 ; (b) Appliances and machinery (for example, pumps) and parts thereof, of ceramic material (Chapter 69); (c) Laboratory glassware of heading No 70.17 ; machinery and appliances and parts thereof, of glass (heading No 70.20 or 70.21 ); (d) Articles falling within heading No 73.36 or 73.37 and similar articles of other base metals (Chapters 74 to 81 ); or (e) Tools for working in the hand of heading No 85.05 or electro-mechanical domestic appliances of heading No 85.06 . 2 . Subject to the operation of Notes 3 and 4 to Section XVI, a machine or appliance which answers to a description in one or more of headings Nos 84.01 to 84.21 and at the same time to a description in one or other of headings Nos 84^22 to 84.60, is to be classified under the appropriate heading of the former group and not the latter. Heading No 84.17 is, however, to be taken not to apply to: (a) Germination plant, incubators and brooders (heading No 84.28); 436 Official Journal of the European Communities 29 . 12 . 86 (b) Grain dampening machines (heading No 84.29); (c) Diffusing apparatus for sugar juice extraction (heading No 84.30); (d) Machinery for the heat-treatment of textile yarns, fabrics or made up textile articles (heading No 84.40); or (e) Machinery or plant, designed for a mechanical operation, in which a change of temperature, even if necessary, is subsidiary . Heading No 84.19 is to be taken not to apply to: (a) Sewing machines for closing bags or similar containers (heading No 84.41 ); or (b) Office machinery of heading No 84.54. 3 . (A) For the purposes of heading No 84.53 , the expression "automatic data processing machines" means: (a) Digital machines having storages capable of storing not only the processing program or programs and the data to be processed but also a program for translating the formal programming language in which the programs are written into machine language. These machines must have a main storage which is directly accessible for the execution of a program and which has a capacity at least sufficient to store those parts of the processing and translating programs and the data immediately necessary for the current processing run . They must also be able themselves, on the basis of the instructions contained in the initial program, to modify, by logical decision , its execution during the processing run ; (b) Analogue machines capable of simulating mathematical models and comprising at least : analogue elements, control elements and programming elements ; (c) Hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . (B) Automatic data processing machines may be in the form of systems consisting of a variable number of separately housed units . A unit is to be regarded as being a part of the complete system if it meets all the following conditions : (a) it is connectable to the central processing unit either directly or through one or more other units ; (b) it is specifically designed as part of such a system (it must, in particular, unless it is a power supply unit, be able to accept or deliver data in a form (code or signals) which can be used by the system). Such units imported separately are also to be classified in heading No 84.53 . 4 . Heading No 84.62 is to be taken to apply, inter alia, to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less. Other steel balls are to be classified under heading No 73.40 . 5. A machine which is used for more than one purpose is, for the purpose of classification, to be treated as if its principal purpose were its sole purpose. Subject to Note 2 to this Chapter and Note 3 to Section XVI, a machine whose principal purpose is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires , to be classified in heading No 84.59 . Heading No 84.59 is also to be taken to cover machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials . Additional Notes 1 . For the purposes of subheading 84.06 A , the expression "aircraft engines " shall apply only to engines designed for fitting with an airscrew or rotor. 2. For the purposes ofsubheading 84.45 C VI a), the expression "micrometric adjusting system " shall mean any device allowing the determination or setting to at least l/100th (0,01) mm of the movement of an important element of a machine, such as the table, the spindle, or the grinding head. 29, 12. 86 Official Journal of the European Communities 405 84.01 3. For the purposes of subheading 84.45 C VII, the expression "jig boring machines" shall be taken to apply only to machine-tools which: (a) Carry out one or more machining operations on the co-ordinate principle; and (b) Are of such precision that any error in the travel of the work holder table and of the tool holder does not exceed 0,005 mm. 4. (Euratom) The term "nuclear reactors" (subheading 84.59 B) covers all the apparatus and appliances inside the area screened off by a biological shield, including, where appropriate, the shield itself; it also includes apparatus and appliances forming a whole with the parts contained inside the screen (inter alia, control rods and their operating mechanisms, provided these form a whole with the control rods or with other parts inside the screen). 84.01 A 84.01-11 I 84.01-19 II 84.01-20 B 84.01-50 C 84.01-80 D 84.02 84.02-10 A 84.02-30 B 84.02-90 C 84.03-00 84.03 84.05 A 84.05-11 I 84.05-13 II 84.05-15 III 84.05-19 IV 84.05-80 B 84.05-90 C NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers: Watertube boilers: With a steam production exceeding 45 t per hour Other Firetube boilers Other boilers, including super-heated water boilers Parts 711.10 711.10 711.10 711.10 711.91 Auxiliary plant for use with boilers of heading No 84.01 (for example, economisers, superheaters, soot removers, gas recoverers and the like); condensers for vapour engines and power units: Auxiliary plant for use with boilers of heading No 84.01 . . . . Condensers for steam and other vapour power units Parts 711.20 711.20 711.99 Producer gas and water gas generators, with or without purifiers; acetylene gas generators (water process) and similar gas gener- ators, with or without purifiers 741.10 Steam or other vapour power units, whether or not incorporating boilers: Steam turbines for electricity generation, of a power of: 10 000 kW or less More than 10 000 kW but not more than 40 000 kW More than 40.000 kW but not more than 100 000 kW . . . . More than 100 000 kW Other machines Parts 712.60 712.60 712.60 712.60 712.60 712.90 438 Official Journal of the European Communities 29 . 12 . 86 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06-03 84.06-06 84.06-09 84.06-10 84.06-12 84.06-14 84.06-16 84.06-19 84.06-20 84.06-22 84.06-24 84.06-26 84.06-27 84.06-32 84.06-36 84.06-37 84.06 A I II a b B I II C I a 1 2 b 1 2 aa bb aa U 22 bb cc 11 22 aaa 111 222 333 Internal combustion piston engines : Aircraft engines as defined in Additional Note 1 to this Chapter: For use in civil aircraft Other, of a power of: 300 kW or less More than 300 kW . . . Outboard motors of a cylinder capacity of: 325 cm3 or less . . . More than 325 cm3 Other engines: Spark ignition engines of a cylinder capacity of: 250 cm3 or less: For use in civil aircraft Other: For propelling vehicles of Chapter 87: 50 cm3 or less More than 50 cm3 but not more than 250 cm3 . . . Marine propulsion engines Other More than 250 cm 3 : For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm 3 , Special purpose motor vehicles of heading No 87.03 Other: For use in civil aircraft Other: Used New: For propelling vehicles of Chapter 87, of a cylin ­ der capacity of: More than 250 cm3 but not more than 1000 cm 3 More than 1 000 cm3 but not more than j 1 500 cm3 More than 1 500 cm3 713.11 713.11 713.11 713.31 713.31 713.11 713.20 713.20 713.32 713.80 713.20 713.11 713.20 713.20 713.20 713.20 N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 439 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06-39 84.06-42 84.06-44 84.06-46 84.06-48 84.06-50 84.06-52 84.06-53 84.06-54 84.06-55 84.06-56 84.06-57 84.06-58 84.06-60 84.06-61 84.06-62 84.06-63 84.06-64 84.06-66 84.06 C I b 2 bb (cont'd) II a b 1 2 22 bbb 111 222 333 CCC 111 222 333 1 2 aa bb cc dd ee ff gg hh w aa 11 aaa bbb Marine propulsion engines, of a power of: 10 kW or less More than 10 kW but not more than 50 kW . . More than 50 kW Other, ofa power of: 10 kW or less More than 10 kW but not more than 50 kW . . More than 50 kW Compression ignition engines: Marine propulsion engines: Used . - New, of a power of: 15 kW or less More than 15 kW but not more than 50 kW More than 50 kW but not more than 100 kW More than 100 kW but not more than 200 kW . . . . More than 200 kW but not more than 300 k W . . . . More than 300 kW but not more than 500 kW . . . . More than 500 kW but not more than 1 000 kW . . . More than 1 000 kW but not more than 5 000 k W . . More than 5 000 kW Other: For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials, with an engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor vehfcles of heading No 87.03 Other: For propelling vehicles of Chapter 87: For wheeled agricultural or forestry tractors, of a power of: 15 kW or less More than 15 k W but not more than 50 k W . . . 713.32 713.32 713.32 713.80 713.80 713.80 713.32 713.32 713.32 713.32 713.32 713.32 713.32 713.32 713.32 713.32 713.20 713.20 713.20 N N N N N N N N N N N N N N N N N N N 440 Official Journal of the European Communities 29 . 12 . 86 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06-67 84.06-69 84.06-70 84.06-71 84.06-72 84.06-73 84.06-77 84.06-78 84.06-83 84.06-84 84.06-85 84.06-86 84.06-87 84.06-88 84.06-89 84.06-90 84.06-91 84.06-92 84.06-96 84.06-98 84.06-99 84.07-01 84.07-10 84.06 C II b 2 (cont'd) D I II a b 84.07 A B aa 11 ccc ddd 22 aaa bbb ccc ddd bb cc 11 22 aaa bbb ccc ddd eee fff ggg hhh 999 1 2 I More than 50 kW but not more than 100 kW . . More than 100 kW For other vehicles of Chapter 87, of a power of: 50 kW or less More than 50 kW but , not more than 100 kW . . More than 100 kW but not more than 200 kW . . More than 200 k W For rail traction Other: Used New, of a power of: 15 kW or less More than 15 kW but not more than 50 kW . . . More than 50 k W but not more than 100 k W . . More than 100 k W but not more than 200 kW . . More than 200 kW but not more than 300 kW . . More than 300 k W but not more than 500 kW . . More than 500 kW but not more than 1 000 kW . More than 1000 kW but not more than 5 000 kW More than 5 000 kW Parts: Of engines, for use in civil aircraft Of other engines: For aircraft Other: For spark ignition engines For compression ignition engines r Hydraulic engines and motors (including water wheels and water turbines): Hydraulic engines and motors, and parts thereof, for use in civil aircraft Ã ¦ Other hydraulic engines and motors: Water turbines 713.20 713.20 713.20 713.20 713.20 713.20 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.80 713.19 713 . 19 713.90 713.90 718.82 718.81 N N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 441 84 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.07-30 84.07-50 84.07-90 84.08-02 84.08-04 84.08-06 84.08-08 84.08-09 84.08-12 84.08-18 84.08-19 84.08-20 84.08-22 84.08-23 84.08-25 84.08-32 84.08-42 84.08-44 84.08-45 84.08-47 84.08-51 84.08-59 84.07 B (cont'd) C 84.08 A I a b 1 2 II a b B I a b 1 2 II a b C I II II III 1 2 3 1 2 3 1 2 3 4 Hydraulic systems Other hydraulic engines and motors Other parts . Other engines and motors : Reaction engines: Turbo-jets: For use in civil aircraft: Developing a thrust of 44 000 N or less Developing a thrust of more than 44 000 N but not more than 132 000 N Developing a thrust of more than 132 000 N Other, developing a thrust of: 24 525 N or less More than 24 525 N ... . Other (for example, ram-jets , pulse-jets, rocket engines): For use in civil aircraft Other Gas turbines: Turbo-propellers: For use in civil aircraft: Developing a power of 1 865 k W or less Developing a power of more than 1 865 k W but not more than 3 730 kW .  Developing a power of more than 3 730 k W . Other, developing a power of: 1 100 kW or less . . '. More than 1 100 kW Other: For use in civil aircraft Other: Of a power of 5 000 kW or less Of a power of more than 5 000 kW but not more than 20 000 k W , Of a power of more than 20 000 k W but not more than 50 000 kW Of a power of more than 50 000 kW Other engines and motors: For use in civil aircraft Other 718.82 718.82 718.89 714.40 714.40 714.40 714.40 714.40 714.40 714.40 714.81 714.81 714.81 714.81 714.81 714.88 714.88 714.88 714.88 714.88 718.88 718.88 N N N N , N N N N N N N N N N N N N 442 Official Journal of the European Communities 29 . 12 . 86 84 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.08-60 84.08-79 84.08-84 84.08-99 84.09-10 84.09-21 84.09-29 84.09-90 84.10-13 84.10-16 84.10-18 84.10-20 84.10-32 84.10-34 84.10-38 84.10-41 84.10-43 84.10-44 84.10-46 84.10-48 84.08 (cont'd) D I II a b 84.09 84.10 A B I II a 1 2 A B I II C 1 II III 1 2 3 4 aa U 22 aaa bbb CCC ddd Parts: For use in civil aircraft Other: Of reaction engines or of turbo-propellers Other: Ofgas turbines Other Mechanically propelled road rollers ; Vibratory Other rollers: Pneumatic tyred Other Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket, chain, screw, band and similar kinds : Delivery pumps fitted, or designed to be fitted, with a measuring device: Pumps for dispensing fuel or lubricants of the types used in filling stations or garages Other pumps . . Parts Other pumps: For use in civil aircraft Other: Pumps: Hand pumps . Pumps for internal combustion engines Dosing and proportioning pumps Other pumps: . Rotary displacement pumps: Hydraulic units . .... Other: Gear pumps Vane pumps Screw pumps Other rotary displacement pumps 714.91 714.91 714.99 714.99 723.30 723.30 723.30 723.30 742.81 742.10 742.90 742.88 742.10 742.10 742.10 742.30 742.30 742.30 742.30 742.30 N N N N N N N N N N N N  V 29 . 12 . 86 Official Journal of the European Communities 443 84 . 10 Description SITCcode Supplementary unit Reciprocating displacement pumps: Hydraulic units Other: Piston pumps Other reciprocating displacement pumps . ... . . . Centrifugal pumps: With a discharge outlet diameter of 15 mm or less . Other centrifugal pumps: Submersible pumps: Single stage Multi-stage Glandless impeller pumps for heating systems . . Channel impeller pumps and side channel pumps N N N N N N N N N N N N N N N NIMEXE code CCT reference Statistical subdivision 84. 10-53 84. 10-56 84.10-58 84.10-61 ¢v 84.10-62 84.10-63 84.10-66 84.10-68 84.10-70 84.10-71 84.10-72 84.10-73 84.10-75 84.10-76 84.10-77 84.10-78 84.10-80 84.10-91 84.10-98 84.11-01 84.10 B II a (cont'd) b C 84.11 A I 4 bb U 22 aaa bbb cc 11 22 aaa 111 222 bbb ccc ddd 111 222 333 444 eee 111 222 333 dd / U 742.10 742.10 742.10 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.20 742.88 742.90 742.88 742.90 Other centrifugal radial flow pumps: Single stage pumps with single entry impeller, monobloc Other single stage pumps with single entry impeller Single stage pumps with more than one entry impeller Multi-stage pumps Other centrifugal pumps: Single stage pumps with a discharge outlet diameter of not more than 600 mm Single stage pumps with a discharge outlet diameter of more than 600 mm Multi-stage pumps Other pumps Parts Liquid elevators of bucket, chain, screw, band and similar kinds: Elevators Parts N Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston gener ­ ators for gas turbines); fans, blowers and the like : Pumps and compressors: For use in civil aircraft 743.10 444 29 . 12 . 86Official Journal of the European Communities 84.1 1 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.11-03 84.11-09 84.11-21 84.11-29 84.11-35 84.11-36 84.11-37 84.11-43 84.11-45 84.11-51 84.11-59 84.11-61 84.11-63 84.11-67 84.11-69 84.11-71 84.11-73 84.11-75 84.11-78 84.11-80 84.11 A (cont'd) II a b c B 1 2 1 aa bb 2 aa bb 11 22 3 aa 11 22 bb 11 aaa bbb 22 aaa 111 222 bbb 111 222 33 aaa bbb 44 Other ­ Pumps (hand or foot operated) for inflating pneumatic tyres and the like: Hand pumps for cycles Other Other pumps and compressors: Vacuum pumps: Rotary piston pumps and sliding vane rotary pumps . Other Compressors for refrigerating equipment, of a power of: Not more than 0,4 kW More than 0,4 kW: Hermetic or semi-hermetic Other Other pumps and compressors: Mounted on chassis, for towing, giving a flow per minute of: 2 m 3 or less More than 2 m3 Other: Turbo-compressors: Single stage Multi-stage Reciprocating piston pumps and compressors, hav ­ ing a gauge pressure capacity of: Not more than 15 bar, giving a flow per hour of: 60 m3 or less More than 60 m3 . . . t More than 15 bar, giving a flow per hour of: 120 m3 or less More than 120 m3 Rotary displacement pumps and compressors: Single shaft Multi-shaft Other . . . Parts Free-piston generators for gas turbines 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.10 743.20 743.30 N N N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 445 84.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.11-91 84.11-95 84.11-98 84.12-20 84.12-31 84.12-39 84.12-80 84.13-11 84.13-15 84.13-18 84.13-30 84.13-50 84.14-10 84.14-91 84.14-93 84.14-95 84.14-99 84.11 (cont'd) C I II 84.12 A B 84.13 84.14 A B « a b I a b II A I II III B C 1 II III IV Fans, blowers and the like: For use in civil aircraft Other: Fans, blowers and the like Parts . . , Air conditioning machines, self-contained, comprising a motor ­ driven fan and elements for changing the temperature and humid ­ ity of air : For use in civil aircraft Other: Air conditioning machines: Incorporating a refrigerator unit Not incorporating a refrigerator unit Parts Furnace burners for liquid fuel (atomisers), for pulverised solid fuel or for gas ; mechanical stokers, mechanical ash dischargers and similar appliances : Furnace burners for liquid fuel (atomisers): Incorporating an automatic control device Other burners Parts Furnace burners for pulverised solid fuel or for gas; combi ­ nation burners Mechanical stokers, mechanical grates, mechanical ash dis ­ chargers arid similar, appliances Industrial and laboratory furnaces and ovens, non-electric : Specially designed for the separation of irradiated nuclear fuels, for the treatment of radio-active waste or for the recycling or irradiated nuclear fuels (Euratom) Other: Furnaces and ovens for the melting, roasting or other heat ­ treatment of ores or pyrites or of metals Bakery ovens, including biscuit ovens Other furnaces and ovens Parts 743.40 743.40 743.40 741.50 741.50 741.50 741.50 741.20 741.20 741.20 741.20 741.20 741.32 741.32 741.32 741.32 741.32 N N N 446 Official Journal of the European Communities 29 . 12 . 86 84.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.15-01 84.15-05 84.15-06 84.15-11 84.15-14 84.15-16 84.15-17 84.15-18 84.15-19 84.15-20 84.15-21 84.15-32 84.15-36 84.15-41 84.15-46 84.15-51 84.15-59 84.15-61 84.15-68 84.15-72 84.15-74 84.15-78 84.15 A B C I II a b a 1 2 aa bb cc 11 22 b c d 1 2 e 1 2 f 1 2 g 1 2 h 1 2 3 Refrigerators and refrigerating equipment (electrical and other): Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft Evaporators and condensers, excluding those for domestic refrigerators . Other; Refrigerators of a capacity of more than 340 litres: Refrigerators Parts Other: Domestic electrical refrigerators, compression type: Fitted with a deep-freeze compartment with separate external door and separate evaporator Other: Table model Building-in type Other, of a capacity of: Not more than 250 litres More than 250 litres Domestic electrical refrigerators, absorption type Domestic non-electrical refrigerators Deep-freezers, chest type, of a capacity of: Not more than 600 litres More than 600 litres Deep-freezers, upright type, of a capacity of: Not more than 250 litres More than 250 litres . Refrigerated show-cases and counters (incorporating a refrigerating unit or evaporator: For frozen food storage Other Other refrigerating furniture: For deep-freezing, including ice-cream makers Other Other refrigerators, refrigerating equipment and refrigerat ­ ing installations, of a power of: Not more than 0,4 kW . . . More than 0,4 kW but not more than 23,3 kW t More than 23,3 k W 741.41 741.49 741.41 741.49 775.21 775.21 775.21 775.21 775.21 775.21 775.21 775.22 741.41 775.22 741.41 741.41 741.41 741.41 741.41 741.41 741.41 741.41 N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 447 84 . 15 Description SITCcode Supplementary unit Parts: Furniture Other . . 741.49 741.49 745.21 745.21 745.21 745.21 745.21 NIMEXE code CCT reference Statistical subdivision 84.15-92 84.15-98 84.16-10 84.16-93 84.16-94 84.16-96 84.16-99 84.17-10 84.17-20 84.17-25 84.17-31 84.17-35 84.17-38 84.17-41 84.17-49 84.17-51 84.17-54 84.15 C II (cont'd) 84.16 84.17 A B C I II D I II E I II ij 1 2 A B I a b c II a b c Calendering and similar rolling machines (other than metal-work ­ ing and metal-rolling machines and glass-working machines) and cylinders therefor : Calendering and similar rolling machines (other than metal ­ working and metal-rolling machines and glass-working machines) Parts: Cylinders: Of cast iron Of open-die forged steel Other Other . . Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electrical : Machinery and equipment for the manufacture of the prod ­ ucts mentioned in subheading 28.51 A (Euratom) Machinery and equipment specially designed for the separ ­ ation of irradiated nuclear fuels, for the treatment of radio ­ active waste or for the recycling of irradiated nuclear fuels (Euratom) Heat exchange units: For use in civil aircraft Other: For the dairy industry For the drink industry Other Percolators and other appliances for making coffee and other hot drinks: Electrically heated Other 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 Medical and surgical sterilising apparatus: Electrically heated Other 448 Official Journal of the European Communities 29 . 12 . 86 84 . 17 NIMEXE code CCT reference. Statistical subdivision Description SITC code Supplementary unit 84.17-56 84.17-58 84.17-59 84.17-60 84.17-62 84.17-63 84.17-64 84.17-66 84.17-67 84.17-68 84.17-71 84.17-73 84.17-75 84.17-77 84.17-79 84.17-84 84.17-87 84.17-88 84.17-91 84.17-92 84.17-94 84.17-97 84.18-10 84.17 (cont'd) F I II 84.18 A a b a b 1 2 3 4 5 c d e 1 2 3 4 5 6 7 8 9 f 1 2 3 Other: Water heaters, non-electric: For domestic use Other Other: Stoves, ranges and similar appliances for catering Dryers: Agricultural For the food, drink and tobacco industries For the chemical industry For the wood, pulp, paper and paperboard industry . . . Other Machinery for liquefying air or gases Cooling towers and similar plant for direct cooling (with ­ out a separating wall) by means of recirculated water . . . Other machinery and plant: For the dairy industry For the edible fats and oils industry For the sugar industry For the chocolate and confectionery industries For processing other products of the food, drink and tobacco industries For the chemical industry For the rubber and artificial plastics industries For public works, building and the like . . Other Parts: Of dryers Of machinery for liquefying air or gases . . . , .*. . . . Other . Centrifuges ; filtering and purifying machinery and apparatus (other than filter funnels, milk strainers and the like), for liquids or gases : For the separation of uranium isotopes (Euratom) 697.35 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 741.60 743.50  29 . 12 . 86 449Official Journal of the European Communities 84 . 18 NÃ MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.18-40 84.18-51 84.18-55 84.18-58 84.18-61 84.18-63 84.18-64 84.18-65 84.18-67 84.18-69 84.18-70 84.18-73 84.18-75 84.18-76 84.18-79 84.18-82 84.18-88 84.18-92 84.18 (cont'd) B C I II a 1 2 b I aa bb aa bb cc dd ee 11 22 1 aa bb 11 22 aaa % bbb CCC 2 aa bb 3 aa Specially designed for the separation of irradiated nuclear fuels, for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (Euratom) . . . . ... . . Other: Machinery and apparatus (excluding parts thereof), for use in civil aircraft Other: Centrifuges: Clothes-dryers, electrically operated, each of a dry linen capacity not exceeding 6 kg: Centrifugal clothes-dryers Parts Other: Centrifugal clothes-dryers, electrically operated, each of a dry linen capacity exceeding 6 kg Centrifuges for laboratory use Cream separators and milk clarifiers Others machines Parts: Of cream separators and milk clarifiers Other Machinery and apparatus (other than centrifuges) for filtering or purifying liquids or gases: Machinery and apparatus for filtering or purifying liq ­ uids: For use with engines Other: For water . For other liquids: For beverages For edible oils or fats For other liquids . . . Machinery and apparatus for filtering or purifying air or other gases: For use with engines Other . . . Parts: Of machinery and apparatus for filtering or purifying water 743.50 743.60 743.50 743.90 743.50 743.50 743.50 743.50 743.90 743.90 743.60 743.60 743.60 743.60 743.60 743.60 743.60 743.90 N N N 450 Official Journal of the European Communities 29 . 12 . 86 84.18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.18-94 84.18-96 84.19-01 84.19-04 84.19-06 84.19-09 84.19-92 84.19-94 84.19-96 84.19-98 84.20-01 84.20-09 84.20-20 84.20-40 84.20-50 84.20-60 84.20-71 84.20-73 84.18 C IÃ  b (cont'd) 84.19 A I II B 84.20 3 bb cc a b a b I II III IV A I II B C D E F G I Of machinery and apparatus for filtering or purifying other liquids Of machinery and apparatus for filtering or purifying air or other gases Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages ; dish washing machines : Dish washing machines, electrically operated, with or without provision for drying: Domestic dish washing machines: Machines Parts Other: Machines . Parts Other: Machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers Other packing or wrapping machinery Other machinery Parts Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds : Personal scales: Baby scales .... Other Kitchen scales Continuous totalising weighing machines of the belt conveyor type Dosers, sack filling weighers and other machines discharging pre-determined weights of material Check weighers and automatic control machines operating by reference to a pre-determined weight Machinesfor weighing and labelling pre-packaged goods .... Other weighing machinery: Weighbridges with a capacity in excess of 5 000 kg 743.90 743.90 775.30 745.23 745.22 745.23 745.22 745.22 745.22 745.23 745.25 745.25 745.25 745.25 745.25 745.25 745.25 745.25 N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 451 84 . 20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.20-75 84.20-81 84.20-83 84.20-85 84.20-89 84.20-90 84.21-01 84.21-03 84.21-05 84.21-07 84.21-09 84.21-13 84.21-15 84.21-16 84.21-18 84.21-20 84.21-40 84.21-92 84.20 (cont'd) 84.21 A B G II a b 1 2 aa bb cc H I a 1 2 b 1 2 II a 1 aa bb 2 aa bb b c d 1 Other: With non-automatic balancing Other: Shop scales . Other weighing machines, of a capacity of: 30 kg or less More than 30 kg but not more than I 500 kg More than 1 500 kg Parts and accessories, including weights Mechanical appliances (whether or not hand operated) for pro ­ jecting, dispersing or spraying liquids or powders ; fire extinguish ­ ers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : Fire extinguishers, charged or not (excluding parts thereof), for use in civil aircraft Other: Steam or sand blasting machines and similar jet projecting machines: Water cleaning appliances with a maximum pump pressure of 200 bar: With heating device . . . Other Other: Compressed air operated Other machines Other appliances: Mechanical appliances for projecting insecticides, fungi ­ cides, weed-killers and the like: Portable appliances: Without motor With motor . . Other appliances: Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors ..... Other appliances Watering appliances for horticultural, agricultural and similar uses Fire extinguishers (charged or not) Spray guns and similar appliances: Guns for spraying hot materials , 745.25 745.25 745.25 745.25 745.25 745.26 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 745.27 N N N N N N N N N N N 452 Official Journal of the European Communities 29 . 12 . 86 84 . 21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.21-94 84.21-95 84.21-98 84.22-01 84.22-02 84.22-03 84.22-04 84.22-05 84.22-06 84.22-07 84.22-08 84.22-11 84.22-12 84.22-13 84.22-14 84.22-15 84.22-17 84.22-19 84.22-21 84.22-23 84.21 B (cont'd) 84.22 A B I II III IV II d 2 e III a b a b a b 1 2 3 c 1 2 3 aa bb cc d 1 2 , Other . Other appliances Parts Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts, hoists, winches, cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 : Machines and apparatus (excluding parts thereof), for use in civil aircraft . . . Other: Machinery and mechanical appliances specially designed for dealing with highly radio-active substances (Euratom) . Self-propelled cranes on wheels, not capable of running on rails: Cranes Parts Rolling-mill machinery: roller tables for feeding and removing products ; tilters and manipulators for ingots, balls, bars and slabs: Machines and applicances Parts Other: Lifting tables and lifting platforms; maintenance cradles . Pulley tackle and hoists, other than skip hoists: Electric hoists . . . Manually operated chain hoists Other appliances Winches and capstans: Pit-head winding gear Winches specially designed for use underground in mines . . Other: Powered by internal combustion engine Powered by electric motor Other winches and capstans Jacks: Garage type built-in jacking systems Portable jacks for cars 745.27 745.27 , 745.27 744.28 744.28 744.22 744.90 744.28 744.90 744.28 744.21 744.21 744.21 744.21 744.21 744.21 744.21 744.21 744.28 744.28 N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 453 84 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22-25 84.22-27 84.22-29 84.22-31 84.22-32 84.22-34 84.22-35 84.22-36 84.22-37 84.22-38 84.22-39 84.22-41 84.22-42 84.22-43 84.22-45 84.22-46 84.22-48 84.22-49 84.22-52 84.22-56 84.22-59 84.22 B IV (cont'd) d 3 aa bb cc e 1 2 aa bb cc dd ee ff U 22 , f 1 aa bb 11 22 2 aa bb 11 22 33 g h 1 2 Other: Pneumatic Hydraulic Other jacks Ship's derricks; cranes other than cable cranes; mobile lifting frames: Stripper cranes, furnace charging and other steelworks cranes Other: Overhead travelling cranes Transporter cranes, gantry cranes, bridge cranes and mobile lifting frames Tower cranes of all types Portal or pedestal jib cranes Hydraulic cranes designed to be mounted on lorries . Other: Track-mounted cranes Ship's derricks and other cranes Elevators and conveyors with continuous movement, for goods: Pneumatic: Specially designed for use in agriculture ........ Other: For bulk materials Other appliances, including air cushion conveyors . Non-pneumatic: Conveyors specially designedfor underground use . . Other: Roller conveyors Band and belt conveyors ............... Other elevators and conveyors with continuous movement, for goods . Loaders specially designed for underground use Loaders specially designed for use in agriculture: Designed for attachment to agricultural tractors Other loaders specially designed for use in agriculture . 744.28 744.28 744.28 744.22 744.22 744.22 744.22 744.22 744.22 744.22 744.22 744.23 744.23 744.23 744.28 744.28 744.28 744.28 744.28 744.28 744.28 N N N N 454 Official Journal of the European Communities 29 . 12 . 86 84 . 22 Description SITC code Supplementary unit Other mechanical loaders for bulk material . Lifts, skip hoists and mine-cage hoists: Skip hoists and mine-cage hoists Other: Electrically operated Other lifts Escalators and moving pavements 744.28 744.24 744.24 744.24 744.25 744.28 744.28 744.28 744.28 744.28 744.28 744.90 Telepherics, chair-lifts, ski draglines; traction mechanisms for funiculars; cable cranes Railway wagon handling equipment, locomotive or wagon traversers, wagon pushers ahd similar railway equipment . Stacking machines, not self-propelled: Order retrievers Other stacking machines, not self-propelled NIMEXE code CCT reference Statistical subdivision ' 84.22-62 84.22-64 84.22-66 84.22-68 84.22-76 84.22-77 84.22-78 84.22-81 84.22-84 84.22-85 84.22-87 84.22-88 84.22-91 84.22-94 84.22-95 84.22-96 84.22-98 84.22 B IV (cont'd) if k 1 2 aa bb 1 m n o - 1 2 P q r 1 2 aa bb cc dd ee Feeding equipment (excluding cranes) for blast and other industrial furnaces; forging manipulators Other machines and apparatus Parts: Lifting grabs and unit loitd grips . . . Other: Of machinery and appliances designed for use in mines and other underground use falling within items 84.22-13, 14, 45 and 52 Of cranes, mobile lifting frames and ships ' derricks falling within items 84.22-31 , 32, 34, 35, 36, 37, 38 and 39 . . Of elevators and conveyors with continuous movement for goods falling within items 84.22-41 , 42, 43, 46, 48 and 49 Of lifts, skip hoists, mine-cage hoists, escalators and moving pavements falling within items 84.22-64, 66, 68 and 76 . . Other . 744.90 744.90 744.90 744.90 744.90 29 . 12 . 86 Official Journal of the European Communities 455 84 . 23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.23-01 84.23-11 84.23-13 84.23-17 84.23-18 84.23-21 84.23-25 84.23-32 84.23-35 84.23-38 84.23-52 84.23-54 84.23-58 84.24-11 84.24-19 84.24-21 84.24-23 84.24-25 84.24-29 84.23 A I a b c II a b B 84.24 1 2 3 1 2 1 2 3 1 II III A I II B I II III a b Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels, coal-cutters, excavators, scrapers, levellers and bulldozers); pile-drivers ; snow-ploughs, not self-propelled (including snow-plough attachments): Excavating, levelling, tamping, boring and extracting machinery, for earth, mineral or ores: Self-propelled, track-laying or wheeled, not capable of running on rails: Scrapers Other machinery: Mechanical shovels and excavators Bullozers, angledozers and levellers Other machinery . Parts Other: Boring and sinking machinery: Machinery . . Parts . . . . Other: Road rollers designed to be pushed or towed Other excavating, levelling, tamping and extracting machinery Parts . . Pile-drivers; snow-ploughs, not self-propelled (including snow-plough attachments): Pile-drivers Snow-ploughs, not self-propelled (including snow-plough at ­ tachments) Parts Agricultural and horticultural machinery for soil preparation or cultivation (for example, ploughs, harrows, cultivators, seed and fertiliser distributors); lawn and sports ground rollers : Ploughs: Mouldboard Other Scarifiers,rippers, cultivators, weeders, grubbers, hoes and harrows: Scarifiers and cultivators Harrows Other: Motor hoes Other = . 723.43 723.42 723.41 723.43 723.90 723.44 723.90 723.46 723.46 723.90 723.45 723.45 723.90 721.11 721.11 721.13 721.13 721.13 721.13 N N N N N N N N N N N N N 456 Official Journal of the European Communities 29 , 12 . 86 84 . 24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.24-31 84.24-39 84.24-40 84.24-51 84.24-59 84.24-60 84.24-81 84.24-89 84.25-01 84.25-04 84.25-05 84.25-08 84.25-14 84.25-17 84.25-22 84.25-24 84.25-25 84.25-27 84.25-30 84.25-41 84.25-49 84.24 (cont'd) 84.25 C I II D E I II F G I ¡I A I a b 1 aa bb 2 II B I II a 1 2 b C D E I II Drills: Central driven precision spacing drills Other Planters and transplanters Fertiliser distributors and manure spreaders: Mineral or chemicalfertiliser distributors Manure spreaders Other machinery Parts: Ploughshares Other Harvesting and threshing machinery ; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29): Mowers for lawns, parks or sports grounds: With motor: Electric Other: Self-propelled: With a seat . Other Other Without motor . . . . . . . . . . , Other mowers: With motor .....  Other: Designed to be carried on or hauled by a tractor: With the cutting device rotating in a horizontal plane . . Other Other mowers Combine harvesters Pick-up threshers, threshers and attachments therefor Haymaking machinery: Turners, side delivery rakes, and tedders Other 721.12 721.12 721.12 721.12 721.12 721.18 721.19 721.19 721.21 721.21 721.21 721.21 721.21 721.23 721.23 721.23 721.23 721.22 721.23 721.23 721.23 N N N N N N N N N N N N N N N N N N 29. 12. 86 84.25 (cont'd) 84.25-50 F 84.25-51 G 84.25-61 H IJ 84.25-67 I 84.25-69 II 84.25-71 K 84.25-75 L 84.25-79 M 84.25-90 N 84.26 84.26-10 A 84.26-30 B 84.26-90 C 84.27 84.27-10 A 84.27-20 B 84.27-80 C 84.28 84.28-10 A B 84.28-21 I 84.28-29 II 84.28-40 C 84.28-50 D 84.28-90 Official Journal of the European Communities 457 84.25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Forage harvesters Pick-up balers Cleaning, winnowing, sorting and grading machines for seed and grain . Graders for eggs, fruit or other agricultural produce: Egg-graders Other 721.23 721.23 721.24 N N N 721.24 721.24 721.23 721.23 721.23 721.29 N N N Potato-diggers and potato harvesters . . . . Beet-topping machines and beet harvesters Other machinery Parts Dairy machinery (including milking machines): Milking machines Other dairy machinery Parts 721.31 721.38 721.39 Presses, crushers and other machinery, of a kind used in wine- making, cider-making, fruit juice preparation or the like: Presses . . Other machinery Parts 721.91 721.91 721.98 Other agricultural, horticultural, poultry-keeping and bee-keeping machinery; germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders: Poultry incubators and brooders Machinery for preparing fodder: Crushers and other mills for cereals, beans, peas and the like Other Automatic drinking bowls Other machinery. Parts 721.97 721.97 721.97 721.97 721.97 721.99 N N 458 Official Journal of the European Communities 29 . 12 . 86 84 . 29 Statistical subdivision SITC code Supplementary unitDescription Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the work ­ ing of cereals or dried leguminous vegetables : Machinery for mixing, cleaning, grading or preparing cereals or dried leguminous vegetables prior to milling A 727 . 11 727.11 727.19 B C Other machinery , Parts A B C 727.22 727.22 727.22 727.22 727.22 727.22 727.29 NIMEXE code CCT reference 84.29-10 84.29-30 84.29-50 84.30-01 84.30-05 84.30-20 84.30-30 84.30-40 84.30-50 84.30-90 84.31-31 84.31-39 84.31-41 84.31-49 84.31-51 84.31-59 84.32-11 84.32-20 84.32-30 84.29 84.30 84.31 A B 84.32 D E F G Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture, macaroni, ravioli or similar cereal food manufacture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manu ­ facture or brewing : Bakery and biscuit machinery Machinery for macaroni, ravioli or similar cereal food manu ­ facture Machinery for the confectionery industry and for the manufac ­ ture of cocoa or chocolate Machinery for sugar manufacture Machinery for the preparation of meat Other machinery ! . . . . Parts Machinery for making or finishing cellulosic pulp, paper or paperboard : For making paper or paperboard: Machinery Parts . Other: For making cellulosic pulp: Machinery . Parts . . For the finishing ofpaper or paperboard: Machinery . . . Parts Book-binding machinery, including book-sewing machines: Folding machines , Collating machines and gathering machines Sewing, wire stitching and stapling machines I II 725.12 725.91 I a b II 725.11 725.91 725.12 725.91 a b 4 B C 726.81 726.81 726.81 29. 12. 86 84.32 (cont'd) 84.32-40 D 84.32-50 E 84.32-80 F 84.33 4 84.33-10 I 84.33-20 II 84.33-31 III 84.33-39 IV 84.33-40 B 84.33-50 C D 84.33-60 I 84.33-70 II E 84.33-91 y I 84.33-99 II 84.33-99 84.34 II A I 84.34-12 a 84.34-14 b II 84.34-22 a 84.34-23 b 84.34-26 c B I 84.34-32 a Official Journal of the European Communities 459 84.32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Unsewn (perfect) binding machines . . . . Other book-binding machines Parts 726.81 726.81 726.89 Paper or paperboard cutting machines of all kinds; other machin- ery for making up paper pulp, paper or paperboard: Cutting machines: Reel slitting and re-reeling machines Other slitting and cross cutting machines Guillotines Other machines Machines for making bags, packets or envelopes Machines for moulding articles in paper pulp, paper or paper- board Other machines and machinery: Machines for making boxes, tubes, drums and similar con- tainers Other machines and machinery Parts: Of cutting machines Of other machines and machinery 725.20 725.20 725.20 725.20 725.20 725.20 725.20 725.20 725.99 725.99 Machinery, apparatus and accessories for type-founding or type- setting; machinery, other than the machine-tools of heading No 84.45, 84.46 or 84.47, for preparing or working printing blocks, plates or cylinders; printing type, impressed flongs and matrices, printing blocks, plates and cylinders; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished): Type-founding or type-setting machines: For founding and setting (for example, linotypes, mono- types, intertypes): Machinery and apparatus Accessories and parts Other: For phototype-setting and composing Other machines... Accessories and parts . Blocks, plates, cylinders and other similar articles, other than lithographic stones: Ready for printing: Offset printing plates 726.31 726.91 726.31 726.31 726.91 726.32 N N N 460 Official Journal of the European Communities 29 . 12 . 86 84 . 34 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.34-36 84.34-39 84.34-51 84.34-58 84.34-95 84.34-96 84.34-97 84.35-13 84.35-14 84.35-15 84.35-16 84.35-21 84.35-23 84.35-25 84.35-27 84.35-29 84.35-32 84.35-35 84.35-38 84.35-51 84.35-55 84.35-57 84.34 B (cont'd) C 84.35 A I a b II III / b II 1 a b II III IV 1 2 1 2 a 1 aa bb U 22 2 3 b c d a b c Other Other Other: Machinery for preparing or working printing blocks, plates or cylinders: Machinery Parts · Printing type of all kinds Photogravure plates , Other Other printing machinery ; machines for uses ancillary to print ­ ing : Printing machinery: Cylinder letterpress printing machines, printing only one side of the sheet at each pass: Single-revolution machines: Machines Parts Two-revoluton machines: Machines Parts Rotary presses: Offset presses: Sheet-fed: Friction fed Other, taking sheets of a size of: Not more than 297x 420 mm More than 297x 420 mm Reel-fed Other offset presses Gravure printing andflexographic printing machinery . . . Other presses Parts Other: Platen presses Screen printing machinery Other printing machinery 726.32 726.32 726.31 726.91 726.32 726.32 726.32 726.71 726.99 726.71 726.99 726.41 726.41 726.41 726.41 726.41 726.41 726.41 726.99 726.42 726.71 726.71 N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 461 84 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.35-58 84.35-71 84.35-78 84.36-10 84.36-31 84.36-33 84.36-35 84.36-40 84.36-50 84.36-93 84.37-11 84.37-16 84.37-17 84.37-18 84.37-21 84.37-23 84.37-25 84.37-29 84.37^36 84.35 A III (cont'd) B 84.36 1 84.37 A B d I II A B I II III C D E I II a b c I a b 1 2 3 II a Parts . . . Machines for uses ancillary to printing: Machines Parts Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling, throwing and reeling (including weft-winding) machines : Machines for extruding man-made textiles Machines of a kind used for processing natural or man-made textile fibres: Cards Combing machines Other Textile spinning machines Textile twisting machines Textile doubling, throwing and reeling (including weft-winding) machines Weaving machines, knitting machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net ; machines for preparing yarns for use on such machines, including warping and warp sizing machines : Weaving machines: Looms for narrowfabrics Other: Shuttle looms, automatic Shuttle looms, non-automatic Shuttle-less looms . . . Knitting machines: Flat knitting machines: Hand operated Other: Warp knitting machines (including Raschel type) .... Fully fashioned knitting machines (Cotton's type) .... Other Circular machines: With cylinder of diameter of 165 mm or less 726.99 726.72 726.99 724.41 724.42 724.42 724.42 724.43 724.43 724.43 724.51 724.51 724.51 724.51 724.52 724.52 724.52 724.52 724.52 N N N N N N N N N N N N N N N 462 Official Journal of the European Communities 29 . 12 . 86 84 . 37 Description SITCcode Supplementary unit 724.52 724.52 724.53 724.53 N N N N NIMEXE code CCT reference Statistical subdivision 84.37-38 84.37-41 84.37-50 84.37-70 8438-12 84.38-18 84.38-32 84.38-33 84.38-36 84.38-37 84.38-38 84.38-52 84.38-53 84.38-54 84.38-59 84.39-00 84.37 B (cont'd) C D 84.38 84.39 II b III A I II B I a b II a b c C I II III IV 724.61 724.61 With cylinder of diameter of more than 165 mm Machines for mending and repairing knitted goods Machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net . . Machines for preparing yarns for use on the above machines, including warping and warp sizing machines Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, Jacquards, automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-lifters and hosiery needles): Auxiliary machinery for use with machines of heading No 84.37: Dobbies and Jacquards; card reducing, copying, punching and assembling machines for use therewith Other Parts and accessories for machines of heading No 84.36: For machines of a kind used for proceesing natural or man-made textile fibres ­ Card clothing Other For other machines: Spindles and spindle flyers Spinning rings and ring travellers Other . . Parts and accessories for machines of heading No 84.37 and for auxiliary machinery falling within items 84.38-12 and 84.38-18: Shuttles Sinkers . . Needles and similar articles used in forming stitches . . . . . Other Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks 724.49 724.49 724.49 724.49 724.49 724.69 724.69 724.69 724.69 724.54 29 . 12 . 86 Official Journal of the European Communities 463 84 .40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.40-12 84.40-14 84.40-15 84.40-41 84.40-42 84.40-44 84.40-45 84.40-48 84.40-50 84.40-61 84.40-65 84.40-70 84.40-71 84.40-75 84.40-77 84.40-81 84.40-85 84.40-90 84.40 A B I II C / a b II a 1 2 aa bb b c I II III a b IV a b V VI VII Machinery for washing, cleaning, drying, bleaching, dyeing, dress ­ ing, finishing or .coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery), fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials, and engraved or etched plates, blocks or rollers therefor : Ironing machines and presses, electrically heated: Ironing machines and presses, of a power of: Less than 2 500 W » 2 500 W or more Parts Clothes-washing machines, each of a dry linen capacity not exceeding 6 kg; domestic wringers: Electrically operated: Clothes-washing machines: Fully automatic Other: With built-in centrifugal dryer Other Wringers . . . . Parts Other . . . Other: Machines for printing textiles, leather or other materials . . . Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support Washing, bleaching and dyeing machines: Clothes-washing machines, each of a dry linen capacity exceeding 6 kg Other Drying machines: Industrial Other Dry-cleaning machines Other machines . . -. Parts 724.74 724.74 724.79 775.11 775.11 775.11 724.74 724.79 775.11 724.74 724.74 724.71 724.74 724.73 775.12 724.72 724.74 724.79 N N N N N 464 Official Journal of the European Communities 29 . 12 . 86 84 . 41 Description SITC code Supplementary unit N N N 724.31 724.31 724.31 724.39 724.39 724.39 NIMEXE code CCT reference Statistical subdivision 84.41-12 84.41-13 84.41-14 84.41-15 84.41-17 84.41-30 84.42-01 84.42-10 84.42-50 84.42-80 84.43-10 84.43-30 84.43-51 84.43-59 84.43-71 84.43-79 84.43-90 84.41 A I a b II III B 84.42 84.43 a b A B I II C A B C I II Z&gt; I II E Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : Sewing machines ; furniture specially designed for sewing machines: Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor: Sewing machines having a value (not including frames, tables or furniture) of more than 65 ECU each Other Other sewing machines and other sewing machine heads . . Parts ; furniture specially designed for sewing machines: Parts of sewing machines Furniture and parts thereof Sewing machine needles Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather (including boot and shoe machin ­ ery): Machines for preparing, tanning or finishing hides, skins or leather .... Machines for making articles of hide, skins or leather: For the manufacture or repair of boots and shoes Other Parts Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy and in metal foundries : Converters Ladles Ingot moulds: Of cast iron . . Other . Casting machines: For casting under pressure Other Parts 724.80 724.80 724.80 724.80 737.11 737.11 737.11 737.11 737 . 1 1 737.11 737.19 29 . 12 . 86 Official Journal of the European Communities 465 84 . 44 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.44-10 84.44-91 84.44-93 84.44-94 84.44-96 84.44-98 84.44-99 84.45-01 84.45-03 84.45-05 84.45-07 84.45-12 84.45-14 84.45-16 84.45-22 84.45-24 84.45-26 84.44 A B 84.45 A I II B I II c I a b / II a b 1 2 c III 1 ' 2 aa bb 1 2 aa bb Rolling mills and rolls therefor : Rolling mills specially designed for the recycling of irradiated nuclear fuels (Euratom) Other: Rolling mills Rolling mill rolls: Of cast iron Of open-die forged steel: Hot-rolling work-rolls; hot-rolling and cold-rolling back ­ up rolls Cold-rolling work-rolls Of cast or wrought steel Other parts Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50 : Specially designed for the recycling of irradiated nuclear fuels (for example, sheathing, unsheathing, shaping): Automated by coded information (Euratom) Other (Euratom) . . Machine-tools operating by electro-erosion or other electrical processes ; ultrasonic machine-tools: Automated by coded information Other Other machine-tools : Lathes : Automated by coded information: Parallel lathes, multi-tool lathes, copying lathes Other: Automatic lathes and capstan and turret lathes .... Other Other: Parallel lathes, multi-tool lathes, copying lathes Other: Automatic lathes and capstan and turret lathes .... Other 737.21 737.21 737,29 737.29 737.29 737.29 737.29 i 736.70 736.70 736.11 736.11 736.13 736.13 736.13 736.13 736.13 736.13 N N N N N N N N N N 466 Official Journal of the European Communities 29 . 12 . 86 84 . 45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45-36 84.45-37 84.45-38 84.45-39 84.45-41 84.45-43 84.45-44 84.45-45 84.45-46 84.45-47 84.45-48 84.45-49 84.45-51 84.45-52 84.45-53 84.45-54 84.45-55 84.45 C (cont'd) II a b III a b IV a b V a b VI a 1 1 2 1 2 1 2 3 1 2 aa bb 1 2 aa bb aa Boring machines: Automated by coded information: Boring-milling machines Other Other: Boring-milling machines Other Planing machines: Automated by coded information Other Shaping machines, sawing machines and cutting-off machines, broaching machines and slotting machines: Automated by coded information Other: Shaping machines and slotting machines Broaching machines Sawing machines and cutting-off machines Milling machines and drilling machines: Automated by coded information: Milling machines Drilling machines: Radial Other Other: Milling machines Drilling machines: Radial . . . Other . 0 Sharpening, trimming, grinding, honing and lapping, pol ­ ishing or finishing machines and similar machines operat ­ ing by means of grinding wheels, abrasives or polishing products: Fitted with a micrometrie adjusting system within the meaning of Additional Note 2 to this Chapter: Automated by coded information: Grinding machines 736.14 736.14 736.14 736.14 736.17 736.17 736.16 736.70 736.70 736.16 736.14 736.15 736.15 736.14 736.15 736.15 736.19 N N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 467 84 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45-56 84.45-57 84.45-58 84.45-59 84.45-61 84.45-62 84.45-63 84.45-64 84.45-65 84.45-66 84.45-68 84.45-69 84.45-71 84.45-72 84.45-75 84.45-77 84.45-78 84.45-79 84.45 C VI a 1 (cont'd) 2 b 1 2 VII a VIII a 1 2 b 1 2 IX a b 66 aa U 22 33 66 1 2 1 2 aa 66 Other . Other: Grinding machines: For flat surfaces , For cylindrical surfaces Other Other Other: Automated by coded information Other Jig boring machines: Automated by coded information . Other Gear-cutting machines: For cutting cylindrical gears: Automated by coded information Other For cutting other gears: Automated by coded information Other , . . Presses, other than those falling within subheadings 84.45 C X and C XI: Automated by coded information: Hydraulic . . . . ... Other Other: Hydraulic Other: For making rivets, bolts and screws Other 736.19 736.19 736.19 736.19 736.19 736.19 736.19 736.70 736.70 736.12 736.12 736.12 736.12 736.28 736.28 736.28 736.28 736.28 N N N N N N N N N N N N N N N N N N 468 Official Journal of the European Communities 29 . 12 . 86 84 . 45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45-81 84.45-82 84.45-83 84.45-84 84.45-85 84.45-86 84.45-87 84.45-88 84.45-89 84.45-92 84.45-93 84.45-94 84.45-95 84.45-96 84.45-97 84.45-98 84.46-11 84.46-19 84.46-99 84.45 C (cont'd) X a b XI a b XII 84.46 1 2 1 aa bb 2 aa bb 3 a b 1 aa bb 2 aa bb cc dd A I II B Bending, folding, flattening, shearing, punching and notch ­ ing machines: Automated by coded information: Bending, folding andflattening machines Shearing, punching and notching machines Other: Bending, folding andflattening machines: For flat products Other Shearing machines: Hydraulic Other Punching and notching machines Forging machines and stamping machines: Automated by coded information Other Other: Bright-drawing machines for bars, tubes, angles, shapes, sections, wire and the like Other: Machines operating by cutting away or otherwise remov ­ ing metal or metal carbides: Tapping, threading and screw-cutting machines .... Other k Other: Thread rolling machines Machines for workingflat products Machines for working wire Other Machine-tools for working stone, ceramics, concrete, asbestos ­ cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 : Machines for working glass in the cold: For working optical glass . . . . . , Other 736.22 736.23 736.22 736.22 736.23 736.23 736.23 736.21 736.21 736.70 736.18 736.70 736.22 736.70 736.70 736.70 728.11 728.11 728.11 N N N N N N N N N N .N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 469 84 . 47 NIMEXE code CCT reference Statistical subdivision Description SITC code * Supplementary unit 84.47-01 84.47-09 84.47-10 84.47-20 84.47-30 84.47-40 84.47-50 84.47-70 84.47-91 84.47-98 84.48-01 84.48-11 84.48-19 84.48-21 84.48-25 84.48-29 84.48-30 84.48-40 84.48-91 84.47 84.48 A I II B I II III IV V VI VII VIII A I II a 1 2 b 1 2 aa bb B C D I Machine-tools for working wood, cork, bÃ ²ne, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49 : Machines designed to perform several different operations: With manual transfer of workpiece between each operation . With automatic transfer of workpiece between each operation Other: Sawing machines Sanding machines - . '. Lathes (including copying lathes) Planing, milling or moulding machines Drilling or morticing machines Splitting, cutting, slicing or paring machines Bending and assembling machines, including presses Other . Accessories and parts suitable for use solely or principally with the machines falling within headings Nos 84.45 to 84.47, includ ­ ing work and tool holders, self-opening dieheads, dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand : Tool holders and work holders: Arbors, collets and sleeves Other: Tool holders: For lathes Other Work holders: Jigs and fixtures for specific applications; sets of stan ­ dardjig andfixture components Other: For lathes Other .' Dividing heads and other special attachments for machine-tools Self-opening dieheads Other: For machine-tools of heading No 84.45 « 728.12 728.12 728.12 728.12 728.12 728.12 728.12 728.12 728.12 728.12 736.80 736.80 736.80 736.80 736.80 736.80 736.80 736.80 736.90 N N N N N N N N N N 470 Official Journal of the European Communities 29 . 12 . 86 84 . 48 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.48-93 84.48-95 84.49-01 84.49-11 84.49-19 84.49-31 84.49-39 84.49-90 84.50-00 84.51-12 84.51-13 84.51-14 84.51-18 84.51-19 84.51-20 84.51-30 84.52-11 84.48 (cont'd) 84.49 84.50 84.51 A B 84.52 A D II III A I II a b B I II C I II a 1 aa bb 2 aa bb b I For machine-tools of heading No 84.46 . For machine-tools of heading No 84.47 Tools for working in the hand, pneumatic or with self-contained non-electric motor : Pneumatic tools: Concrete vibrators Other: Metal-working Other Tools with self-contained non-electric motor: Chain saws Other Gas-operated welding, brazing, cutting and surface tempering appliances Typewriters, Other than typewriters incorporating calculating mechanisms ; cheque-writing machines : Typewriters: Automatic typewriters, controlled by data media Other: Conventional typewriters with ordinary characters: Weighing not more than 12 kg (excluding case): Non-electric Electric . Weighing more than 12 kg (excluding case): Non-electric Electric '. Other Cheque-writing machines Calculating machines ; accounting machines, cash registers, post ­ age-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device : Electronic calculating machines: Incorporating a printing device 728.19 728.19 745.11 745.11 745.1 Ã  745.11 745.11 745.19 737.31 751.11 751.12 751.11 751.12 751.11 751.18 751.18 751.21 N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 471 84 . 52 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.52-15 84.52-20 84.52-30 84.52-40 84.52-8Ã ® 84.52-89 84.52-95 84.53-01 84.53-09 84.53-20 84.53-31 84.53-33 84.53-35 84.53-39 84.53-60 84.53-70 84.52 A (contad) B 84.53 A B II I II a b III a b IV I II I a b 1 aa bb cc dd 2 aa bb Not incorporating a printing device . . Other: Calculating machines Accounting machines: Incorporating devices for keeping accounts Not incorporating devices for keeping accounts Cash registers incorporating a totalling device: Electronic Other Other Automatic data processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included : Automatic data processing machines, and units thereof, for use in civil aircraft: Analogue machines and hybrid machines Digital machines Other: Automatic data processing machines and units thereof: Analogue machines and hybrid machines Digital machines: Compact processing units comprising, in the same hous ­ ing, at least a central processing unit and an input/out ­ put unit with a random access memory (RAM) with a capacity of: Not more than 64 kilobytes More than 64 kilobytes but not more than 256 kilo ­ bytes More than 256 kilobytes but not more than 512 kilo ­ bytes . More than 512 kilobytes Other: Central processing units; processors consisting of the arithmetical and logical elements and the control units , Separate central storage unit 751.21 751.21 751.22 751.22 751.23 751.23 751.28 752.10 752.20 752.10 752.20 752.20 752.20 752.20 752.30 752.40 N N N N N N N N N N N N N N N N 472 Official Journal of the European Communities 29 . 12 . 86 84 . 53 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.53-81 84.53-85 84.53-89 84.53-91 84.53-98 84.54-10 84.54-31 84.54-39 84.54-51 84.54-55 84.54-59 84.55-10 84.55-50 84.55-61 84.55-69 84.55-70 84.55-93 84.53 B (cont'd) 84.54 A B 84.55 A B C I b 2 cc 11 22 33 II a b I a b II a b c I a b II a b Peripheral units, including control and adapting units (connectable directly or indirectly to the central unit): Storage units Input and/or output units Other Other: Punches, verifiers and calculators Other . . . Other office machines (for example, hectograph or stencil dupli ­ cating machines, addressing machines, coin-sorting machines, coin-counting and wrapping machines, pencil-sharpening machines, perforating and stapling machines): Addressing machines and address plate embossing machines . Other: Duplicating machines: Hectograph Stencil Other: Mail processing machines Coin sorting, counting and wrapping machines .... Other Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52, 84.53 or 84.54 : Address plates Parts and accessories for electronic calculating machines falling within subheading 84.52 A Other: Electronic assemblies: With cooling system Other Other: Of typewriters of subheading 84.51 A  ... Of non-electronic calculating machines of subdivision 84.52 BÃ ­ 752.50 752.50 752.50 752.80 752.80 751.88 751.81 751.81 751.88 751.88 751.88 759.15 759.90 759.90 759.90 759.11 759.90 N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 473 84 . 55 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.55-94 84.55-97 84.55-98 84.56-20 84.56-40 84.56-55 84.56-59 84.56-70 84.56-80 84.57-10 84.57-30 84.58-11 84.58-19 84.58-51 84.58-59 84.58-80 84.59-10 84.55 C (cont'd) 84.56 84.57 A B 84.58 84.59 A II c d e A B C I II D E A I II B I II C Of accounting machines and of cash registers of subdiv ­ isions 84.52 B II and B III Of machines of heading No 84.53 Other . . . . . Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid (including powder and paste) form ; machinery for agglomerating, moulding or shaping solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : Sorting, screening, separating and washing machines Crushing and grinding machines Mixing and kneading machines: Concrete and mortar mixers Other mixing and kneading machines Other machines Parts Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves : Glass-working machines (other than machines for working glass in the cold) . Machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves Automatic vending machines (for example, stamp, cigarette, choc ­ olate and food machines), not being games of skill or chance : Machines incorporating heating or refrigerating devices: For food or pre-packed drinks Other Other machines: For cigarettes Other Machines, and mechanical appliances, having individual functions, not falling within any other heading of this Chapter : For the manufacture of the products mentioned in subhead ­ ing 28.51 A (Euratom) 759.90 759.90 759.15 728.31 728.32 728.33 728.33 728.34 728.39 728.41 728.41 745.24 745.24 745.24 745.24 745.24 728.48 N N N N t 474 Official Journal of the European Communities 29 . 12 . 86 84 . 59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59 (cont 'd) B I II g fissile isotopes 84.59-21 84.59-25 84.59-27 84.59-29 84.59-34 a b 1 2 718.70 718.70 718.70 718.70 728.48 C D I N84.59-35 84.59-36 728.48 728.49 a b II Nuclear reactors (Euratom): Reactors Parts: Fuel elements, not irradiated Other: Of open-die forged steel Other ¢. . . Specially designed for the recycling of irradiated nuclear fuels (for example, sintering of radio-active metal oxides, sheathing) (Euratom) Rope or cable making machinery, including electric wire and cable making machines: Stranding, twisting, cabling and similar machines and appliances: Machines and appliances Parts Other machines and appliances (for example, reinforcing, taping, insulating and the like for the preparation, coating, finishing of ropes and cables): Machines and appliances . . . Parts Other: The following goods, for use in civil aircraft: Hydropneumatic spherical batteries ; Mechanical actuators for thrust reversers ; Toilet units, specially designed ; ' Air humidifiers and dehumidifiers ; Servo-mechanisms, non-electric; Hydraulic servo-motors, non-electric; Non-electric starter motors ; Pneumatic starters for jet engines ; Windscreen wipers, non-electric; Propeller regulators, non-electric Other: Machines and mechanical appliances: Mobile hydraulic powered mine roofsupports 728.48 728.49 a b 84.59-43 84.59-44 84.59-45 E I 728.48 II a 184.59-46 728.48 29. 12 . 86 Official Journal of the European Communities 475 84 . 59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59-47 84.59-48 84.59-52 84.59-54 84.59-56 84.59-57 84.59-58 84.59-62 84.59-64 84.59-66 84.59-68 84.59-73 84.59-76 84.59-77 84.59-78 84.59-81 84.59-83 84.59-86 84.59-87 84.59-91 84.59-93 84.59-95 84.59-97 84.59-99 84.59 E II (cont'd) a 2 aa bb U 22 cc dd U 22 aaa bbb CCC ddd eee fff ggg hhh 33 aaa bbb 44 aaa bbb 55 66 b 1 2 3 4 5 Other machines and mechanical appliances: For processing tea and coffee For the animal or vegetable fats and oil industries: Presses Other . . . . For the tobacco industry Other: For the food, drink or vinegar manufacturing industries t For the rubber and artificial plastic materials indus ­ tries: Injection moulding machines Extruders Compression presses and transfer moulding presses Other presses Machines for the manufacture offoam products . Thermoforming machines Blow moulding machines , « Other , For treating wood: Presses Other For treating metals: Presses ". Other For building and public works Other Parts: Of machines and appliances for the tobacco industry . . Of machines and appliances for the rubber and artificial plastic materials industries . . . . . . . . . . » Of machines and appliances for treating wood Of machines and appliances for treating metals Other 728.48 727.21 727.21 728.43 728.48 728.42 728.42 728.42 728.42 728.42 728.42 728.42 728.42 728.44 728.44 728.45 728.45 723.48 728.48 728.49 728.49 728.49 728.49 728.49  476 Official Journal of the European Communities 29 . 12 . 86 84 . 60 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.60-31 84.60-41 84.60-49 84.60-52 84.60-61 84.60-71 84.60-75 84.60-79 84.61-10 84.61-11 84.61-15 84.61-17 84.61-31 84.61-33 84.61-35 84.61-41 84.61-47 84.61-51 84.61-59 84.61-61 84.61-69 84.61-71 84.61-75 84.60 84.61 A B A B I a b II III IV a b 1 2 I II » III IV a b c 1 2 3 4 aa 11 22 bb 11 22 cc dd Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials : Moulding boxes Moulds: For metal or metal carbides: Injection or compression types Other For glass . For mineral materials . . . For rubber or artificial plastic materials: Injection or compression types Other: Of cast iron Other Taps, cocks, valves and similar appliances, for pipes, boiler shells, tanks, vats and the like, including pressure reducing valves and thermostatically controlled valves : Pressure reducing valves Other: Valves for the control of hydraulic power transmission .... Valves for the control ofpneumatic power transmission ... Valves for pneumatic tyres and inner tubes Other: Taps, cocks and valves for sinks, wash basins, bidets, water cisterns, baths and similar fixtures Central heating radiator valves . Other: Process control valves Safety and relief valves Check valves Other: Gate valves: Of iron or steel Other Globe valves: Of iron or steel Other Ball and plug valves Butterfly valves 749.91 749.91 749.91 749.91 749.91 749.91 749.91 749.91 749.20 749.20 749.20 749.20 749.20 749.20 749.20 749.20 749.20 749,20 749.20 749.20 749.20 749.20 749.20  29 . 12 . 86 Official Journal of the European Communities 477 84 . 61 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.61-81 84.61-99 84.62-01 8462-09 84.62-13 84.62-17 84.62-21 84.62-23 84.62-26 84.62-27 84.62-29 84.62-33 84.63-01 84.63-12 84.63-22 84.63-23 84.63-26 84.63-28 84.63-31 84.63-39 84.61 B (cont'd) 84.62 84.63 A B I II IV c 4 ee ff A 1 a b II III IV V VI B / a b II a 1 2 b 1 2 aa bb cc Diaphragm valves Other Ball, roller or needle roller bearings : Bearings: Ball: With greatest external diameter not more than 30 mm . . Other Needle roller Tapered roller Cylindrical roller Spherical roller Other roller Parts: Balls, needles or rollers: Tapered rollers Other Other Transmission shafts, cranks, bearing housings, plain shaft bear ­ ings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels, pulleys and pulley blocks, clutches and shaft couplings : For use in civil aircraft Other: Housings for ball , roller or needle roller bearings, whether or not incorporating bearings Other: Transmission shafts: Of open-die forged steel Other . . . Cranks and crank shafts: Crank shafts built up from several parts (composite crank shafts) Other: Of open-die forged steel Of closed-die forged steel Other 749.20 749.20 749.10 749,10 749.10 749.10 749.10 749.10 749.10 749.10 749.10 749.10 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.30  478 Official Journal of the European Communities 29 . 12 . 86 84 . 63 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.63-41 84.63-44 84.63-46 84.63-52 84.63-57 84.63-71 84.63-78 84.63-90 84.64-01 84.64-20 84.64-30 84.65-10 84.65-31 84.65-39 84.65-41 84.65-45 84.65-51 84.65-53 84.65-55 84.65-58 84.63 B II (cont'd) 84.64 A B 84.65 . A B c d e f g h ti k - I II I a b II a b c 1 2 3 * Plain shaft bearings Plain housings, with or without plain bearings Gears and gearing Friction gears Gear-boxes and other variable speed gears ......... Clutches and shaft couplings Flywheels, pulleys and pulley blocks Parts Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints, dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings : For use in civil aircraft Other: Gaskets and similar joints of metal sheeting combined with other material or of laminated metal foil . . . Sets or assortments of gaskets and similar joints, dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features and not falling within any other heading of this Chapter; Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm Other: Ships ' propellers: Of bronze Of other materials Other: Of non-malleable cast iron Of malleable cast iron Of iron or steel: Of cast steel Of open-die forged iron or steel Of closed-die forged iron or steel Other 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.30 749.92 749.92 749.92 749.99 749.99 749.99 749.99 749.99 749.99 749.99 749.99 749.99 N N 29 . 12 . 86 Official Journal of the European Communities 479 84 . 65 NIMEXE code CCT reference Statistical subdivision Description SITC cod* Supplementary unit 84.65-60 84.65-70 84.80.00 to 84.89-65 84.97-00 84.65 B (cont'd) II d e Of copper Of other materials Goods classified in Chapter 84, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8) .' Goods of Chapter 84 carried by post 749.99 749.99 C ) 911.00  (') See list of headings for exports of component parts of complete industrial plant, page 567. 480 Official Journal of the European Communities 29 . 12 . 86 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a) Electrically warmed blankets, bed pads, foot-muffs and the like; electrically warmed clothing, footwear and ear pads and other electrically warmed articles worn on or about the person ; (b) Articles of glass of heading No 70.11 ; or (c) Electrically heated furniture of Chapter 94 . 2 . Heading No 85.01 is to be taken not to apply to goods described in heading No 85.08, 85.09 or 85.21 , other than metal tank mercury arc rectifiers which remain classified in heading No 85.01 . 3 . Heading No 85.06 is to be taken to apply only to the following electro-mechanical machines of types commonly used for domestic purposes : (a) Vacuum cleaners, floor polishers , food grinders and mixers, fruit juice extractors and fans , of any weight ; (b) Other machines provided the weight of such other machines does not exceed 20 kg. The heading does not, however, apply to dish washing machines (heading No 84.19), centrifugal and other clothes washing machines (heading No 84.18 or 84.40), roller and other ironing machines (heading No 84.16 or 84.40), sewing machines (heading No 84.41 ) or to electro-thermic appliances (heading No 85.12). 4 . For the purposes of heading No 85.19, "printed circuits" are to be taken to be circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the "film-circuit" technique, conductor elements , contacts or other printed components (for example, inductances, resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semi-conductor elements). The term "printed circuits" does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however, be fitted with non-printed connecting elements . Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No 85.21 . 5 . For the purposes of heading No 85.21 : (A) "Diodes, transistors and similar semi-conductor devices" are to be taken to be those devices the operation of which depends on variations in resistivity on the application of an electric field ; (B) "Electronic microeircuits" are to be taken to be: (a) Microassemblies of the "fagot" module, moulded module, micromodule and similar types, consisting of discrete, active or both active and passive miniaturised components which are combined and interconnected ; (b) Monolithic integrated circuits in which the circuit elements (diodes , transistors, resistors, capacitors, interconnec ­ tions , etc.) are created in the mags (essentially) and on the surface of' a semi-conductor material (doped silicon, for example) and are inseparably associated ; (c) Hybrid integrated circuits in which passive and active elements, some obtained by thin- or thick-film technology (resistors, capacitors, interconnections, etc.), others by semi-conductor technology (diodes, transistors, monolithic integrated circuits, etc .), are combined, to all intents and purposes indivisibly, on a single insulating substrate (glass, ceramic, etc .). The circuits may also include miniaturised discrete components . 29 . 12 . 86 Official Journal of the European Communities 481 85 . 01 For the classification of the articles defined in this Note, heading No 85.21 shall take precedence over any other heading in the Tariff which might cover them by reference to, in particular, their function . Additional Note Subheading 85.15 A III b) 2 dd) also covers television receivers without monitors (video tuners) which can be connected, for example, to recording and reproduction apparatus for television pictures and sound. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01-01 85.01-03 85.01-04 85.01-05 85.01-06 85.01-07 85.01-08 85.01-09 85.01-10 85.01-11 85.01-12 85.01-13 85.01-14 85.01-15 8Ã .01 A B I a b / II III IV V VI 1 4 aa bb cc 2 3 aa 11 22 33 Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transformers, rectifiers and rectify ­ ing apparatus, inductors : The following goods, for use in civil aircraft: Generators, converters (rotary or static), transformers, recti ­ fiers and rectifying apparatus, inductors ; Eiectric motors of an output of not less than 0,75 kW but less than 1 50 kW: Motors of an output of not less than 0,75 k W but less than 150k.W Generators Rotary converters · Static converters, rectifiers and rectifying apparatus Transformers Inductors Other machines and apparatus: Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : Synchronous motors of an output of not more than 18 W Other: Specially designed for welding, without welding equip ­ ment: Generating sets · Generators Rotary converters . Motors and other generators, the performance of which is not expressed in kW or k VA (tachometer generators, rotary phase advancers, magnetic amplifiers,etc.) . . . . Other: Generating sets with compression ignition piston engines, of an output of: Not more than 75 k VA More than 75 k VA but not more than 750 k VA . . More than 750 kVA 716.10 716.10 716.30 771.21 771.18 771.22 716.21 716.23 716.10 716.30 716.10 ' 716.23 716.23 716.23 N N N N N N N N N N N N N N 482 Official Journal of the European Communities 29 . 12 . 86 85 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01-17 85.01-18 85.01-21 85.01-23 85.01-24 85.01-25 85.01-26 85.01-28 85.01-31 85.01-33 85.01-34 85.01-36 85.01-38 85.01-39 85.01-41 85.01-42 85.01-44 85.01-46 85.01-47 85.01-49 85.01-52 85.01-54 85.01-55 85.01-56 85.01 B I b (cont'd) 3 bb 11 22 cc dd U 22 ee U aaa bbb 22 aaa bbb 111 222 333 444 555 666 ff U 22 33 44 aaa bbb 88 U 22 33 44 55 Generating sets with spark ignition piston engines, of an output of: Not more than 7,5 kVA More than 7,5 k VA Traction motors Other universal (AC/DC) motors, of an output of: Not more than 0,05 kW More than 0,05 k W Other AC motors, of an output of: Not more than 0,05 kW: Synchronous motors Other Other: Single-phase motors Multi-phase motors, of an output of: Not more than 0,75 kW More than 0,75 kW but not more than 7,5 k W More than 7,5 kW but not more than 37 kW . More than 37 kW but not more than 75 k W More than 75 kW but not more than 750 k W . More than 750 kW . . . AC generators (alternators), of an output of: Not more than 7, 5 k VA ¦ More than 7,5 k VA but not more than 75 k VA . . . More than 75 k VA but not more than 750 kVA More than 750 k VA : Turbo-generators Other DC motors and generators, of an output of: Not more than 0,05 kW More than 0,05 kW but not more than 0,75 kW . . More than 0,75 kW but not more than 7,5 kW . , . More than 7,5 kW but not more than 75 kW . . . . More than 75 kW but not more than 750 kW . . . 716.23 716.23 716.10 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.21 716.22 716.22 716.22 716.22 716.22 716.10 716.10 716.10 716.10 716.10 N N N N N N N N N N N N N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 483 85 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01-57 85.01-58 85.01-59 85.01-61 85.01-62 85.01-63 85.01-64 85.01-65 85.01-66 85.01-68 85.01-69 85.01-71 85.01-75 85.01-79 85.01-84 85.01-88 85.01-89 85.01-90 85.01-93 85.01-95 85.01 B I b (cont'd) II * C 3 gg 66 hh a 1 2 b 1 2 c d 1 aa bb cc dd 2 aa bb e f 1 2 I a b II III More than 750 kW Rotary converters Transformers, static converters, rectifiers and rectifying apparatus ; inductors: Ballasts for discharge tubes: Inductors, whether or not connected with a capacitor . . Other Measuring transformers: For voltage measurement Other Transformers specially designed for arc welding, without welding equipment Other transformers: Transformers with liquid dielectric, rated at: Not more than 650 kVA More than 650 kVA but not more than 1 600 kVA . . More than 1 600 kVA but not more than JO 000 kVA More than 10 000 k VA Transformers without liquid dielectric, rated at: Not more than 16 kVA More than 16 kVA Other inductors Static converters, rectifiers and rectifying apparatus: Specially designed for welding, without welding equip ­ ment . Other Parts: Ofgenerators, motors and rotary converters: Non-magnetic retaining rings Other Of transformers and inductors Of static converters and of rectifiers and rectifying apparatus 716.10 716.30 771.22 771.18 771.18 771.18 771.18 771.11 771.11 771.11 771.11 771.18 771.18 771.22 771.21 771.21 716.90 716.90 771.29 771.29 N N N N N N N N N N N N N N N N 484 Official Journal of the European Communities 29 . 2 . 86 85 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.02-11 85.02-19 85.02-30 85.02-50 85.02-70 85.03-11 85.03-19 85.03-20 85.03-30 85.03-40 85.03-50 85.03-90 85.04-02 85.04-11 85.04-21 85.04-23 85.04-28 85.04-32 85.04-38 85.04-45 85.04-51 85.02 85.03 85.04 A B I II III a A 1 II B C D A 1 a 1 2 9 b c d II B a b 1 2 3 a 1 2 b Electro-magnets ; permanent magnets and articles of special ma ­ terials for permanent magnets, being blanks of such magnets ; electro-magnetic and permanent magnet chucks, clamps, vices and similar work holders ; electro-magnetic clutches and couplings ; electro-magnetic brakes ; electro-magnetic lifting heads ; Permanent magnets and articles of special materials for perma ­ nent magnets, being blanks of such magnets: Metallic Other , . . Electro-magnetic clutches, couplings and brakes Electro-magnetic lifting heads Other Primary cells and primary batteries : Primary cells and primary batteries: Of a volume of 300 cm3 or less: Manganese dioxide: Alkaline Other Silver oxide Mercury oxide Other Of a volume of more than 300 cm3 Electric accumulators : For use in civil aircraft Other: Lead-acid accumulators : Weighing 7 kg or less each Other: Traction batteries Starter batteries Other lead-acid accumulators Other accumulators: Nickel-cadmium accumulators: Hermetically sealed Other Other accumulators Parts : Wooden separators 778.81 778.81 778.81 778.81 778.81 Ã ¦1 778.11 778.11 778.11 778.11 778.11 778.11 778.11 778.12 778.12 778.12 778.12 778,12 778.12 778.12 778.12 778.19 N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 485 85 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85Ã Ã -53 85.04-57 85.05-01 85.05-11 85.05-21 85.05-29 85.05-31 85.05-35 85.05-39 85.05-51 85.05-55 85.05-59 85.05-70 85.05-80 85.05-90 85.06-10 85.06-30 85.06-40 85.06-50 85.06-60 85.06-70 85.06-85 85.06-99 85.04 B III (cont'd) b 85.05 85.06 A B 1 2 A B I II a 1 2 b 1 2 3 c 1 2 3 C ­ d e C I II III I II III IV v Other: Plates for accumulators Other Tools for working in the hand, with self-contained electric motor : For working textile materials Other tools: Capable of operation without an external source ofpower . . Other: Drills of all kinds: Electropneumatic Other Saws: Chainsaws Circular saws Other Grinders and sanders: Angle grinders Beltsanders . Other Planers Other Electro-mechanical domestic appliances, with self-contained elec ­ tric motor : Vacuum cleaners and floor polishers: Vacuum cleaners Floor polishers Parts Other: Food grinders and mixers; fruit juice extractors Extractor hoods Room fans Other electro-mechanical domestic appliances Parts 778.19 778.19 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 778.40 775.71 775.71 775.79 775.73 775.72 775.72 775.78 775.79 N N N N N N N N N N N N N N N N 486 Official Journal of the European Communities 29 . 12 . 86 85 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85 .07-11 85.07-19 85.07-30 85.08-20 85.08-40 85.08-50 85.08-60 85.08-71 85.08-79 85.09-01 85.09-05 85.09-09 85.09-19 85.09-30 85.09-91 85.09-99 85.10-10 85.07 A B 85.08 A B I II III IV 85.09 A \ B C 85.10 A I II a b I a b 1 2 II I II Shavers and hair clippers, with self-contained electric motors : Shavers: Shavers Parts Hair clippers Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, magneto-dynamos, ignition coils, starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines : For use in civil aircraft, excluding parts of such goods .... Other: Starter motors, generators and cut-outs Ignition magnetos, including magneto-dynamos and mag ­ netic flywheels Glow plugs Other: Sparking plugs Other Electrical lighting and signalling equipment and electrical wind ­ screen wipers, defrosters and demisters, for cycles or motor vehicles : Lighting equipment, other than equipment of heading No 85.08 : For bicycles: Sets comprising a dynamo and a headlamp Other: Dynamos Other, including parts . For motor-cycles and other motor vehicles Sound signalling equipment Other: Electrical windscreen wipers, defrosters and demisters .... Other Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 : Miners' safety lamps 775.40 775.40 775.40 778.31 778.31 778.31 778.31 778.31 778.31 778.32 778.32 778.32 778.32 778.32 778.32 778.32 812.43 N N N Official Journal of the European Communities 48729.-12. 86 85 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.10-91 85.10-95 85.11-01 85.11-05 85.11-09 85.11-13 85.11-15 85.11-22 85.11-23 85.11-28 85.11-32 85.11-34 85.11-41 85.11-44 85.10 (cont'd) B 85.11 A I II B / II a 1 2 b 1 aa bb 2 3 c I a 1 2 b 1 aa U 22 Other: Lamps . . . Parts Industrial and laboratory electric furnaces, ovens and induction and dielectric heating equipment ; electric or laser-operated weld ­ ing, brazing, soldering or cutting machines and apparatus : Furnaces, ovens, induction and dielectric heating equipment: Specially designed for the separation of irradiated nuclear fuels, for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) Other: Induction and dielectric heating equipment: Microwave ovens for catering Other Other: Resistance heating furnaces: Bakery and biscuit ovens Other Induction and dielectric furnaces Other furnaces and ovens Parts Electric or laser-operated welding, brazing, soldering or cut ­ ting machines and apparatus: Machines and apparatus for welding or cutting metals: Fully or partly automatic welding systems: For metal arc-welding or plasma arc-welding Other Other machines and apparatus: For metal arc-welding or plasma arc-welding or cutting: For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with : Generators or rotary converters Transformers 812.43 812.43 741.31 741.31 741.31 741.31 741.31 741.31 741.31 741.31 737.32 737.32 737.32 737.32  488 Official Journal of the European Communities 29 . 12 . 86 85 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.11-46 85.11-48 85.11-51 85.11-55 85.11-59 85.11-60 85.11-71 85.11-79 85.11-80 85.12-02 85.12-04 85.12-05 85.12-08 85.12-11 85.12-21 85.12-23 85.12-27 85.12-29 85.12-32 85.11 B (cont'd) 85.12 A I II B I II C lb 1 aa 33 bb 2 aa bb 3 II III a b IV a b c a b 1 2 c I a Static converters, rectifiers or rectifying apparatus . Other . For resistance welding: For butt welding Other Other Machines and apparatus for welding or cutting materials other than metals Brazing and soldering machines and apparatus: Hand soldering irons and guns Other Parts Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances (for example, hair driers, hair curlers, curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resis ­ tors, other than those of carbon : Electric instantaneous or storage water heaters and immer ­ sion heaters: For use in civil aircraft, excluding parts of such goods . . . Other: Instantaneous or storage water heaters , Immersion heaters . . Parts Electric soil heating apparatus and electric space heating apparatus: For use in civil aircraft, excluding parts of such goods . . . Other: Storage heating apparatus Other heating apparatus: Blower-type apparatus - . Other apparatus Parts . . . . . , Electric hair dressing appliances (for example, hair driers, hair curlers, curling tong heaters); Hair driers of all kinds: Drying hoods 737.32 737.32 737.32 737.32 737.32 737.32 737.32 737.32 737.32 775.81 775.81 775.81 775.89 775.82 775.82 . 775.82 775.82 775.89 775.83 N N N N N N 29 . 12 . 86 Official Journal of the European Communities 489 85 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.12-34 85.12-36 85.12-39 85.12-41 85.12-48 85.12-50 85.12-53 85.12-54 85.12-55 85.12-61 85.12-65 85.12-67 85.12-69 85.12-71 85.12-78 85.12-80 85.12-90 85.13-11 85.13-19 85.13-31 85.13-39 85.13-50 85.13-81 85.13-85 85.12 C (cont'd) D E I II F 85.13 A B / b II III I II a b c d 1 2 e 1 2 f g h I II I a b II III a b Other Other electric hair dressing appliances Parts Electric smoothing irons: Smoothing irons Parts Electro-thermic domestic appliances: Electric cooking stoves, ranges, ovens and food warmers (excluding parts thereof), for use in civil aicraft . Other: Cookers (incorporating at least an oven and a hob) .... Toasters (excluding sandwich toasters) Grillers and roasters Boiling plates, rings and hobs: Hobs for building-in . . Other Ovens: Microwave ovens Other , Coffee or tea makers Other appliances . : Parts Electric heating resistors Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems): Apparatus for carrier-current line systems: Apparatus Parts Other: Telephonic apparatus: Telephone sets Other Telegraphic apparatus Parts: Of telephonic apparatus Of telegraphic apparatus 775.83 775.83 775.89 775.84 775.89 775.86 775.86 775.86 775.86 775.86 775.86 775.86 775.86 775.86 775.86 775.89 775.87 764.10 764.91 764.10 764.10 764.10 764.91 764.91 N N N N N N N N N N N 490 ' Official Journal of the European Communities 29 . 12 . 86 85 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.14-10 85.14-30 85.14-41 85.14-45 85.14-49 85.14-50 85.14-61 85.14-69 85.14-98 85.15-02 85.15-04 85.15-06 85.15-09 85.15-11 85.15-12 85.14 A B 85.15 A I a b II a b III a b 1 I II a 1 2 b III a b 1 2 IV Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers : For use in civil aircraft, excluding parts of such goods .... Other: Microphones and stands therefor Loudspeakers: Mounted in their enclosures: Single . . .. Multiple Not mounted in their enclosures Amplifiers and amplifier sets: For line telephonic and telegraphic systems Other: With only one channel Other Parts Radiotelegraphic and radiotÃ ©lÃ ©phonie transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio naviga ­ tional aid apparatus, radar apparatus and radio remote control apparatus : Radiotelegraphic and radiotÃ ©lÃ ©phonie transmission and reception apparatus ; radio-broadcasting and television trans ­ mission and reception apparatus (including receivers incorp ­ orating sound recorders or reproducers) and television cam ­ eras: Transmitters: Radiotelegraphic and radiotÃ ©lÃ ©phonie apparatus , for use in civil aircraft Other Transmitter-receivers: Radiotelegraphic and radiotÃ ©lÃ ©phonie apparatus, for use in civil aircraft Other Receivers, whether or not incorporating sound recorders or reproducers: Radio receivers and radiotÃ ©lÃ ©graphie and radiotÃ ©lÃ ©phonie apparatus, for use in civil aircraft Other: Pocket receivers for calling or paging 764.20 764.20 764.20 764.20 764.20 764.20 764.20 764.20 764.92 764.30 764.30 764.30 764.30 764.81 764.81 N N N N N N N N N N N N 29 . 12 . 86 Official Journal of the European Communities 491 85.15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15-13 85.15-14 85.15-15 85.15-19 85.15-20 85.15-22 85.15-23 85.15-25 85.15-31 85.15-33 85.15-35 85.15-44 85.15-45 85.15-46 85.15-47 85.15-48 85.15-51 85.15 A III b (cont'd) 2 aa bb 11 22 33 aaa bbb 44 55 cc aaa bbb 111 222 aaa bbb 111 222 CCC U 22 aaa bbb 111 222 333 Other: RadiotÃ ©lÃ ©graphie and radiotÃ ©lÃ ©phonie receivers ... Radio-broadcast receivers : Clockradios . .- Receivers of a kind used in motor vehicles: Incorporating sound reproducers Other . . . Other receivers, capable of operating without an external source of power: Incorporating sound recorders or reproducers: With laser optical reading system Other Other Other receivers, incapable of operating without an external source of power, with, in the same hous ­ ing, one or more built-in loudspeakers Other receivers : Without built-in amplifier With built-in amplifier,combined with sound recording or reproducing apparatus: With laser optical reading system Other With built-in amplifier,not combined with sound recording or reproducing apparatus Television receivers, with integral tube: Video monitors Other, for colour: Incorporating a radio-receiver or a sound record ­ er or reproducer Other, with a diagonal measurement of the screen of: Not more than 42 cm More than 42 cm but not more than 52 cm . . More than 52 cm 764.81 762.80 762.10 762.10 762.20 762.20 762.20 762.80 762.80 762.80 762.80 762.80 761.10 761.10 761.10 761.10 761.10 N N N N N N N N N N N N N N N N N 492 Official Journal of the European Communities 29 . 2 . 86 85 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15-52 85.15-53 85.15-55 85.15-57 85.15-58 85.15-59 85.15-60 85.15-61 85.15-62 85.15-63 85.15-65 85.15-67 85.15-69 85.15-70 85.15-72 85.15-73 85.15-75 85.15-77 85.15-79 85.15-80 85.15 A III b 2 cc (cont'd) dd IV B I II C I II a 1 2 b 33 aaa bbb 111 222 333 U 22 a b 1 2 a b c d a b c Other, for black and white or other monochrome television : 1 Incorporating a radio-receiver or a sound record ­ er or reproducer Other," with a diagonal measurement of the screen of: Not more than 42 cm More than 42 cm but not more than 52 cm . . More than 52 cm Television receivers, without integral tube: Tuners Other Television cameras: With three or more camera tubes Other: Incorporating an image and sound recorder and repro ­ ducer Other Other apparatus: For use in civil aircraft: Radio navigational receivers Radio altimeters Metereological radars Other Other: Radio remote control apparatus Radio navigational aid apparatus Radar apparatus Parts : Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 85.15 B I and for use in civil aircraft Other: Cabinets and cases: Of wood Of other materials Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm 761.20 761.20 761.20 761.20 761.10 761.10 764.82 764.82 764.82 764.83 764.83 764.83 764.83 764.83 764.83 764.83 764.93 764.93 764.93 764.93 N N N N N N N N N N N ¢ N 29 . 12 . 86 Official Journal of the European Communities 493 85 . 15 NIMEXE code , CCT reference Statistical subdivision Description SITC code Supplementary unit 85.15-82 85.15-83 85.15-85 85.15-86 85.15-88 85.15-91 85.15-99 85.16-10 85.16-30 85.16-50 85.17-20 85.17-30 85.17-40 85.17-90 85.18-21 85.18-22 85.15 C Ã I (cont'd) c 85.16 &lt; 85.17 A B 85.18 A 1 aa bb 11 22 cc dd 2 3 A B C 1 II III I II a 1 Other: Aerials: Telescopic and whip-type aerials for portable appara ­ tus or for apparatus for fitting in motor vehicles . . . Outside aerials for radio or television broadcast receivers: For reception via satellite . Other . . . . 9 Inside aerials for radio or television broadcast receiv ­ ers , including built-in types Other aerials Aerial filters and separators Other Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields : Equipment for railways Other equipment Electric sound or visual signalling apparatus (such as bells, sirens, indicator panels, burglar and fire alarms), other than those of heading No 85.09 «r 85.16 : For use in civil aircraft, excluding parts of such goods .... Other: Burglar, fire and similar alarms . Other apparatus . Parts Electrical capacitors, fixed or variable : Fixed capacitors, other than electrolytic: Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kVar (power capacitors) Other fixed capacitors: Ceramic capacitors: Single layer 764.93 764.93 764.93 764.93 764.93 764.93 764.93 778.82 778.82 778.82 778.83 778.83 778.83 778.83 778.84 778.84  494 Official Journal of the European Communities 29 . 12 . 86 85 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.18-23 85.18-24 85.18-26 85.18-27 85.18-28 85.18-31 85.18-39 85.18-40 85.18-70 85.18-80 85.19-01 85.19-02 85.19-04 85.19-05 85.19-06 85.19-08 85.19-12 85.19-18 85.19-21 85.18 A (cont'd) B 1 85.19 ( A 11a 2 aa bb b c III I a b II III IV I a 1 aa bb 2 aa bb 3 4 5 6 b 1 Multilayer: Leaded Other Paper or plastic capacitors Other . . Parts . . . . Other: Fixed electrolytic capacitors: Tantalum capacitors Other Variable capacitors , ' Other capacitors Parts . Electrical apparatus for making and breaking electrical circuits, for the protection of electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, lightning arresters, surge suppressors, plugs, lampholders and junction boxes); resistors, fixed or variable (including potentiom ­ eters), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : Electrical apparatus for making and breaking electrical cir ­ cuits , for the protection of electrical circuits or for making connections to or in electrical circuits : For industrial applications, other than apparatus for making connections in electrical circuits: Rated at 1 000 V or more: Circuit-breakers: Rated at 60 kV or more Rated at not less than 1 k V but less than 60 kV . . . Make-and-break and isolating switches, including switches for breaking circuits under load: Rated at 60 kV or more Rated at not less than 1 k V but less than 60 k V . . . Fuses Apparatus for the protection of electrical circuits against excess voltages, such as lightning arresters, voltage lim ­ iters and surge suppressors Other apparatus Parts Rated at less than I 000 V: Circuit-breakers, including semi-automatic cut-outs . . . 778.84 778.84 778.84 778.84 778.84 778.84 778.84 778.84 778.84 778.84 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10  # 29 . 12 . 86 Official Journal of the European Communities 495 85 . 19 NIMEXE code OCT reference , Statistical subdivision Description SITC code Supplementary unit 85.19-23 85.19-24 85.19-25 85.19 26 85.19-28 85.19-32 85.19-34 85.19-36 85.19-38 85.19-41 85.19-43 85.19-45 85.19-47 85.19-51 85.19-53 85.19-57 85.19-58 85.19-61 85,19-62 85.19-63 85.19-66 85.19-67 85.19-69 85.19-70 85.19-71 85.19-72 85.19-73 85.19 A (cont'd) lb 2 3 4 5 6 7 8 9 10 II a b c d e f g h III a b , c d 1 aa bb 2 aa bb e f IV Instantaneous on/off relays Other relays (for industrial applications) Contactors Fuses . . Micro-switches , Make-and-break switches (other than micro-switches), limit switches, push switches, isolating switches, change ­ over switches, controllers for motors, non-automatic starters Pre-fabricated elements for electrical circuits Other apparatus Parts For domestic applications, other than apparatus for making connections in electrical circuits: Automatic circuit-breakers and cut-outs . . Fuse-type cut-outs Make-and-break switches and change-over switches .... Lamp or valve sockets and holders Plugs, sockets and other contacts Starters for discharge tubes Other apparatus Parts For telecommunication and instrument applications: Circuit-breakers, contactors and make-and-break switches . Telecommunication relays Instrument relays and relay sets Connections and contact elements: For cables: For co-axial cables Other Other: Plugs, sockets and other contacts Other connections and contact elements Other apparatus Parts Apparatus for making connections in electrical circuits, other than for telecommunication and instrument applications . . . 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.Ã Ã  772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 772.10 N 496 Official Journal of the European Communities 29 . 12 . 86 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.19-74 85.19-76 85.19-77 85.19-78 85.19-79 85.19-80 85.19-83 85.19-86 85.19-88 85.19-90 85.19-91 85.19-93 85.19-94 85.19-95 85.19-96 85.19-97 85.19-99 85.20-01 85.19 (cont'd) B C D 85.20 A I I a b 1 2 II a 1 2 b 1 2 III I II I II a b 1 aa bb 2 III a b Resistors, fixed or variable (including potentiometers), other than heating resistors: Fixed resistors: Fixed carbon resistors, composition or film types ...... Other, for a power handling capacity: Not exceeding 20 W Exceeding 20 W . . . Variable resistors (including rheostats and potentiometers): Wirewound, for a power handling capacity: Not exceeding 20 W Exceeding 20 W Other, for a power handling capacity: Not exceeding 20 W Exceeding 20 W . . . . Parts Printed circuits: Consisting only of conductor elements and contacts With other passive elements Switchboards and control panels: Switchboards and control panels, bare (not fitted with appar ­ atus and instruments) Other switchboards and control panels: For telecommunication and instrument applications .... Other: For industrial applications: Not less than 1 000 V Less than I 000 V For domestic applications . . . Parts: Electronic assemblies Other Electric filament lamps and electric discharge lamps (including infra-red and ultraviolet lamps); arc lamps : Filament lamps for lighting: Sealed beam lamps for use in civil aircraft 772.30 772.30 772.30 772.30 772.30 772.30 772.30 772.30 772.20 772.20 772.10 772.10 772.10 772.10 772.10 772.10 772.10 778.21 N 29 . 12 . 86 Official Journal of the European Communities 497 85 . 20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.20-11 85.20-15 85.20-18 85.20-21 85.20-23 85.20-25 85.20-29 85.20-32 85.20-35 85.20-39 85.20-41 85.20-43 85.20-45 85.20-49 85.20-51 85.20-55 85.20-57 85.20-59 85.20-71 85.20-79 85.20 A (cont'd) II B C a 1 aa bb 2 b , 1 2 aa bb 11 22 I a b 1 aa bb 2 aa bb U 22 cc II a b 1 2 3 I U Other: Of a kind used in motor vehicles, tractors and motor-cycles: For headlights: Halogen lamps Other Other Other: Not exceeding 100 V Exceeding 100 V: Halogen lamps Other: Reflector lamps Other Other lamps: Discharge lamps, including dual lamps: Dual lamps Other: Fluorescent: With double ended cap Other Other: Mercury vapour lamps Sodium lamps: With a U-shaped discharge tube Other Other lamps Other: Projector lamps Other: Infra-red lamps Ultraviolet lamps Other lamps Parts: Lamp bases Other 778.21 778.21 778,21 778.21 778.21 778.21 778.21 778.22 778.22 778.22 778.22 778.22 778.22 778.22 778.22 778.24 778.24 778.24 778.29 778.29 N N N N N N N N N N N N N N N N N N 498 Official Journal of the European Communities 29 . 12 . 86 85 . 21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.21 A I II 85.21-01 85.21-03 85.21-05 85.21-07 N N N N a b c a III 1 2 3 b Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : Valves and tubes: Rectifying valves and tubes Television camera tubes ; image converter or intensifier tubes ; photomultipliers : Television camera tubes Image converter or intensifier tubes Photomultipliers Cathode-ray tubes for television sets : For colour television, with a diagonal measurement of the screen of: Not more than 42 cm More than 42 cm but not more than 52 cm More than 52 cm For monochrome television, with a diagonal measurement of the screen of: Not more than 42 cm More than 42 cm but not more than 52 cm More than 52 cm . . Phototubes (photoemissive cells) Other: Microwave tubes (for example, klystrons, magnetrons, travelling wave tubes and carcinotrons) Other: Receiver and amplifier tubes and valves Cathode-ray tubes other than those of subheadings A II and A III Other Photocells, including photo-transistors : Solar cells, whether or not assembled in modules or made up into panels, other than those falling within heading No 85.01 Photo-diodes, photo-transistors, photo-thyristors, photo-coup ­ lers (opto-couplers) Other Mounted piezo-electric crystals . . . 1 2 3 776.20 776.20 776.20 776.20 776.10 776.10 776.10 776.10 776.10 776.10 776.20 776.20 776.20 776.20 776.20 776.30 776.30 776.30 776.81 N N N N N N N N N N N IV V 85.21-10 85.21-11 85.21-12 85.21-14 85.21-15 85.21-17 85.21-19 85.21-21 85.21-23 85.21-25 85.21-28 85.21-31 85.21-35 85.21-39 85.21-45 a b 1 2 3 B I II III C 29 . 12 . 86 Official Journal of the European Communities 499 85 . 21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.21-47 85.21-51 85.21-53 85.21-54 85.21-57 85.21-59 85.21-60 85.21-61 85.21-63 85.21-69 85.21-71 85.21-73 85.21-75 85.21-79 85.21-81 85.21-91 85.21-99 85.22-10 85.22-30 85.22-40 85.21 (cont'd) D I II E 85.22 A B C I a 1 2 aa bb cc 3 4 b 1 aa 11 aaa bbb 22 aaa bbb 111 222 . 333 bb 2 I II Diodes, transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits: Wafers not yet cut into chips Other: Diodes, transistors and similar semi-conductor devices; light emitting diodes: ' Transistors Diodes; light emitting diodes: . Power rectifier diodes Light emitting diodes Other Thyristors, diacs and triacs Other similar semi-conductor devices Electronic microcircuits: Integrated circuits: Monolithic: Analogue (linear): Chips Other Digital: Chips Other: Memories Microprocessors . Other . . Hybrid Other Parts: For electronic valves and tubes Other Electrical appliances and apparatus, having individual functions, not falling within any other heading in this Chapter : For the manufacture of the products mentioned in subhead ­ ing 28.51 A (Euratom) Specially designed for the separation of irradiated nuclear fuels, for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (Euratom) Other: Flight recorders, for use in civil aircraft 776.30 776.30 776.30 776.30 776.30 776.30 776.30 776.40 . 776.40 776.40 776.40 776.40 776.40 776.40 776.40 776.89 776.89 778.86 778.86 778.86  500 Official Journal of the European Communities 29 . 12 . 86 85 . 22 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 85.22 C (cont'd) II Other appliances and apparatus: 85.22-5! a Signal generators r 778.86  85.22-53 b Electrolysis apparatus, including electroplating and electro- 1 phoresis apparatus 778.86  85.22-55 c Particle accelerators 778.85  85.22-59 d Other appliances and apparatus ...... 778.86  III Parts: 85.22-81 a Assemblies and subassemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders, for use in civil aircraft 778.86  85.22-89 b Other . 778.86  85.23 Insulated (including enamelled or anodised) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors : 85.23-01 A Ignition wiring sets and wiring sets, for use in civil aircraft . 773.10  B Other: I Winding wire: 85.23-05 a Lacquered, varnished or enamelled 773.10  85.23-09 b Other 773.10  II Other: a Wires and cables: 1 For telecommunication and instrument applications: 85.23-12 1 aa Ready for connectors to be fitted or already provided with connectors 773.10  bb Other: U Co-axial cables, including composite cables: 85.23-21 aaa For high frequency . 773.10  85.23-29 bbb Other . . 773.10  22 Other: 85.23-31 aaa Insulated with plastic material 773.10  85.23-39 bbb Insulated with other materials 773.10  2 For power distribution: aa Rated at less than 1 000 V: 85.23-42 U Ready for connectors to be fitted or already pro ­ vided with connectors 773.10  22 Other: 85.23-48 aaa With individual conductor ' wires of a diameter greater than 0,51 mm 773.10  29. 12 . 86 Official Journal of the European Communities 501 85 . 23 NIMEXE code CCT reference Statistical subdivision v Description SITCcode Supplementary unit 85.23 B (cont'd) II a 2 aa 22 bbb Other: 85.23-51 m With insulation of rubber or other elastomers, including cross-linked materials 773.10  85.23-55 222 Insulated with other plastic material 773.10  85.23-59 333 bb U Insulated with other materials Rated at 1 000 V or more: With copper conductors: 773.10 85.23-71 aaa Insulated with rubber or other elastomers, includ ­ ing cross-linked materials 773.10  85.23-75 bbb Insulated with other plastic material 773.10  85.23-79 CCC 22 Insulated with other materials With other conductors: 773.10  85.23-81 aaa Insulated with rubber or other elastomers, includ ­ ing cross-linked materials 773.10  85.23-85 bbb Insulated with other plastic material 773.10  85.23-89 CCC Insulated with other materials 773.10  85.23-99 85.24 b Bars, strip and the like Carbon brushes, arc-lamp carbons, battery carbons, carbon elec ­ trodes and other carbon articles of a kind used for electrical purposes : 773.10 85.24-10 A Electrodes for electrolysis installations 778.87  85.24-30 B C Heating resistors, other than those falling within heading No 85.12 Other: 778.87  85.24-91 I Carbon brushes (for machines) 778.87  85.24-93 II Carbon electrodes (for furnaces) . 778.87  85.24-95 85.25 A III Other carbon articles of a kind usedfor electrical purposes . Insulators of any material : Of ceramic materials: 778.87 85.25-21 I II With no metal parts With metal parts (not being lightning , arresters of heading No 85.19): 773.23 85.25-25 a For overhead power transmission or traction lines 773.23  502 Official Journal of the European Communities 29 . 12 . 86 85 . 25 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 85.25 A II (cont'd) 85.25-27 b Other 773.23  85.25-35 B Of artificial plastic materials or of glass fibre 773.24  C Of other materials: 85.25-50 I Ofglass 773.22  85.25-90 II Ofother materiais . ... , . 773.24  85.26 Insulating fittings for electrical machines, appliances or equip ­ ment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 : A Of ceramic materials or of glass: I Ofceramic materials: 85.26-12 a Containing 80 % or more by weight of metallic oxides . . . 773.26  85.26-14 b Of other ceramic materials . . . '. 773.26  85.26-15 II Ofglass 773.25  85.26-30 B Of hardened rubber or of bituminous materials 773.27  85.26-50 C Of artificial plastic materials 773.27  85.26-90 ': D Of other materials 773.27  85.27-00 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 773.21  85.28-00 85.28 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter . . . 778.89  85.80-00 Goods classified in Chapter 85, being component parts of com ­ tQ plete industrial plant and exported in accordance with Commis ­ 85.89-28 sion Regulation (EEC) No 518/79 (see note on page 8) i 1 )  85.97-00 Goods of Chapter 85 carried by post 778.00  0) See list of headings for exports of component parts of complete industrial plant, page 567. 29. 12 . 86 Official Journal of the European Communities 503 SECTION XVII VEHICLES, AIRCRAFT,VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This Section does not cover articles falling within heading No 97.01 , 97.03 or 97.08, or bobsleighs, toboggans and the like falling within heading No 97.06 . 2 . Throughout this Section the expressions "parts" and "parts and accessories" are to be taken not to apply to the following articles, whether or not they are identifiable as for the goods of this Section: (a) Joints, washers and the like (classified according to their constituent material or in heading No 84.64); (b) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Articles falling within Chapter 82 (tools); (d) Articles falling within heading No 83.11 ; (e) Machines and mechanical appliances and other articles falling within headings Nos 84.01 to 84.59, 84.61 or 84.62 and parts of engines and motors falling within heading No 84.63 ; (f) Electrical machinery and equipment (Chapter 85); (g) Articles falling within Chapter 90; ' (h) Clocks (Chapter 91 ); (ij) Arms (Chapter 93); (k) Brushes of a kind used as parts of vehicles (heading No 96.01 ). 3 . References in Chapters 86 to 88 to parts or accessories are to be taken not to apply to parts or accessories which are not suitable for use solely or principally with the articles of those Chapters . A part or accessory which answers to a description in two or more of the headings of those Chapters is to be classified under that heading which corresponds to the principal use of that part or accessory. 4. Flying machines specially constructed so that they can also be used as road vehicles are classified as flying machines . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this Section with the vehicles to which they are most akin as follows: (a) In Chapter 86 if designed to travel on a guide-track (hovertrains); (b) In Chapter 87 if designed to travel over land or over both land and water; (c) In Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice. Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles falling within the heading in which the air-cushion vehicles are classified under the above provisions . Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and traffic control equipment for hovertrain transport systems as traffic control equipment for railways . 504 Official Journal of the European Communities 29 . 12 . 86 86 .02 Additional Notes 1 . Subject to the provisions of Additional Note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if imported with them. Other accessories imported with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them . 2. The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within headings Nos 86.10, 88.05, 89.03 and 89.05 imported in split consignments. CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) Notes 1 . This Chapter does not cover: (a) Railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No 44.07 or 68.11 ); . (b) Railway or tramway track construction material of iron or steel falling within heading No 73.16; or (c) Electrically powered signalling apparatus falling within heading No 85.16. 2 . Heading No 86.09 is to be taken to apply, inter alia, to: (a) Axles, wheels, metal tyres, hoops and hubs and other parts of wheels ; (b) Frames, underframes and bogies ; « (c) Axle boxes ; brake gear ; (d) Buffers for rolling-stock, coupling gear and corridor connections; (e) Coachwork. 3 . Subject to the provisions of Note 1 above, heading No 86.10 is to be taken to apply, inter alia, to: (a) Assembled track, turntables, platform buffers, loading gauges ; (b) Semaphores, mechanical signal discs, level crossing control gear, signal and point controls, whether or not they are fitted for electric lighting. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.02 Electric rail locomotives, battery operated or powered from an external source of electricity : 86.02-10 A Battery operated 791.10 N 86.02-30 B Poweredfrom an external source of electricity 791.10 N 86.03-00 86.03 Other rail locomotives ; tenders 791.20  86.04 Mechanically propelled railway and tramway coaches, vans and trucks, and mechanically propelled track inspection trolleys: 86.04-10 A Electric railway and tramway coaches, vans and trucks (pow ­ ered from an external source of electricity) 791.30 N 29 . 12 . 86 Official Journal of the European Communities 505 86 . 04 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit ¢ 86.04 (cont'd) * 86.04-90 B 791.30 'N 86.05-00 86.05 Railway and tramway passenger coaches and luggage vans ; hos ­ pital coaches, prison coaches, testing coaches, travelling post office coaches and other special purpose railway coaches 791.40 N 86.06-00 86.06 Railway and tramway rolling-stock, the following : workshops, cranes and other service vehicles 791.51 N 86.07 Railway and tramway goods vans, goods wagons and trucks : 86.07-10 A Specially designed for the transport of highly radio-active material (Euratom) 791.52 N B Other: 86.07-20 I Narrow gauge 791.52 N II Other: 86.07-30 a Ordinary open wagons and trucks 791.52 N 86.07-40 b Ordinary vans and covered wagons 791.52 N 86.07-60 c Tank wagons and cask wagons 791.52 N 86.07-70 d Self-discharging wagons 791.52 N 86.07-90 e Other special vans, wagons and trucks 791.52 N 86.08 Containers specially designed and equipped for carriage by one or more modes of transport : 86.08-10 A Containers with ^n anti-radiation lead covering, for the transport of radio-active materials (Euratom) 786.13 · N 86.08-90 B Other 786.13 N 86.09 Parts of railway and tramway locomotives and rolling-stock : A Bogies, bissel-bogies and the like, and parts thereof: 86.09-11 I Bogies and the like, driving, and parts thereof 791.99  86.09-19 II Other 791.99  86.09-30 B Brakes and parts thereof 791.99  e Axles, assembled or not; wheels and parts thereof: 86.09-51 I Of closed-die forged steel 791.99  86.09-59 II Other . . . 791.99  86.09-70 D Axle-boxes and parts thereof 791.99  E Other: . 86.09-80 I Bodies and parts thereof 791.99  506 Official Journal of the European Communities 29 . 12 . 86 86 . 09 NIMEXE code CCT reference Statistical subdivision SITC codeDescription Supplementary unit 86.09 E (cont 'd) II III a b IV a b Chassis and parts thereof Buffers; hooks and other coupling systems: Of closed-die forged steel Other Other: Of locomotives . . . Other 791,99 791.99 791.99 791.99 791.99 86.09-93 86.09-94 86.09-96 86.09-97 86.09-99 86.10-00 86.10 791.91 Railway and tramway track fixtures and fittings ; mechanical equipment, not electrically powered, for signalling to or control ­ ling road, rail or other vehicles, ships or aircraft ; parts of the foregoing fixtures, fittings or equipment Goods classified in Chapter 86, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8) 86.80-00 to 86.89-10 0) (') See list of headings for exports of component parts of complete industrial plant, page 567. 29 . 12 . 86 Official Journal of the European Communities 507 87 . 01 CHAPTER 87 VEHICLES, OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS THEREOF Notes 1 . For the purposes of this Cliapter, tractors are deemed to be vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilisers or other goods . 2 . Motor chassis fitted with cabs are to be treated as failing within heading No 87.02 and not within heading No 87.04. 3 . Headings Nos 87.10 and 87.14 are to be taken not to apply to children's cycles which are not fitted with ball bearings nor to children's cycles which, though fitted with ball bearings, are not constructed like normal cycles. Such children's cycles are to be treated as falling within heading No 97.01 . Additional Note The headings of this Chapter are to be taken not to apply to railway or tramway rolling-stock designed solely for running on rails. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs, winches or pulleys : A Agricultural walking tractors, with either a spark ignition or a compression ignition engine, of a cylinder capacity of: I 1 000 cm3 or less: 87.01-12 a Of a power of 4 kW or less 722,40 N 87.01-13 b Of a power of more than 4 kW 722.40 N 87.01-15 II More than 1 000 cm3 722.40 N B Agricultural tractors (excluding walking tractors) and forestry tractors, wheeled: I New, of an engine power of: * 87.01-41 a 18 kW or less ... 722.40 N 87.01-44 b More than 18 kW but not more than 25 kW 722.40 N 87.01-52 c More than 25 kW but not more than 37 kW ........ 722.40 N 87.01-54 d More than 37 kW but not more than 59 kW 722.40 N 87.01-55 e More than 59 kW but not more than 75 kW ........ 722.40 N 87.01-56 f More than 75 kW but not more than 90 kW . 722.40 N 87.01-58 g More than 90 kW 722.40 N 87.01-61 II 722.40 N C Other: I Wheeled, for semi-trailers: 87.01-71 a New 783.20 N 87.01-79 b Used . . . 783.20 N II Other: 87.01-95 a Track-laying 722.30 N Used 508 Official Journal of the European Communities 29 . 12 . 86 87 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.01 C II (cont'd) 87.01-97 b Other 722.40 N 87.02 A I a 1 Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those of heading No 87.09): For the transport of persons, including vehicles designed for the transport of both passengers and goods: With either a spark ignition or a compression ignition engine: Motor coaches and buses: With either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more: 87.02-03 aa New 783.10 N 87.02-05 2 bb Used Other: 783.10 N 87.02-12 aa New 783.10 N 87.02-14 b bb 1 Used Other: New: 783.10 N 87.02-21 aa Not exceeding 1 500 cm3 781.00 N 87.02-23 bb Exceeding 1 500 cm3 but not exceeding 3 000 cm3 . . 781.00 N 87.02-25 cc Exceeding 3 000 cm3 781.00 N 87.02-27 2 Used 781.00 N 87.02-40 II B With other engines For the transport of goods or materials: 783.10 N 87.02-60 I II a 1 aa Motor lorries specially designed for the transport of highly radio-active materials (Euratom) Other: With either a spark ignition or a compression ignition engine: Motor lorries with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compres ­ sion ignition engine of a cylinder capacity of 2 500 cm3 or more: Dumpers of a cylinder capacity: 782.10 N 87.02-72 U Of less than 10 000 cm3 , . . . . 782.10 N 87.02-76 22 bb Of 10 000 cm3 or more Other: 782.10 N 87.02-81 11 New 782.10 N 87.02-82 2 22 Used Other: 782.10 N 87.02-84 aa Dumpers 782.10 N 29 . 12 . 86 Official Journal of the European Communities 509 87 . 02 NIMEXE code CCT reference Statistical subdivision SITC code Supplementary unit 87.02 B II a 2 (cont 'd) bb 11 22 87.02-86 87.02-88 87.02-91 782.10 782.10 782.10 N N Nb Descnption Other: New ... Used With other engines Special purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire-escapes, road sweeper lorries, snow ­ ploughs, spraying lorries, crane lorries, searchlight lorries, mobile workshops and mobile radiological units), but not including the motor vehicles of heading No 87.02 : Breakdown lorries and crane lorries Concrete-mixer lorries Concrete-pumping vehicles '. Other 87.03 87.03-10 87.03-30 87.03-40 87.03-80 A B C D 782.20 782.20 782.20 782.20 N N N N 87.04 A 87.04-01 784.10 NI II Chassis fitted with engines, for the motor vehicles falling within heading No 87.01, 87.02 or 87.03 : Chassis for tractors falling within subheading 87.01 B or C ; chassis for motor vehicles falling within heading No 87.02, fitted with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more: For motor lorries, motor coaches and buses Other: For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 Other Other: For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 Other 87.04-11 a 784.10 784.10 N N87.04-29 b B I87.04-91 784.10 N N87.04-99 II 784. 0 510 Official Journal of the European Communities 29 . 12 . 86 87 .05 NIMEXE code CÃ T reference Statistical subdivision Description SITC code Supplementary unit 87.05 Bodies (including cabs), for the motor vehicles falling within heading No 87.01, 87.02 or 87.03 : A For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons, including vehi ­ cles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials, with either a spark ignition engine of a cylinder capacity of less than 2 800 cm3 or a compression ignition engine of a cylin ­ der capacity of less than 2 S00 cm3, Special purpose motor lorries and vans of heading No 87.03: 87.05-11  I For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 784.20 N 87.05-19 II Other 784 ¿0 N B Other. 87.05-91 I For motor vehicles for the transport of persons, including I vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 784.20 N 87.05-99 II Other 784.20 N 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : 87.06-11 A For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons, including vehi ­ cles designed for the transport of both passengers and goods, with a seating capacity of less than 15, Motor vehicles for the transport of goods or materials, with either a spark ignition engine of a cylinder capacity of less than 2 800 cm3 or a compression ignition engine of a cylin ­ der capacity of less than 2 500 cm3, Special purpose motor lorries and vans of heading No 87.03 . 784.90  B Other: 87.06-21 I Wheel centres in star form, cast in one piece, of iron or 784.90  II Other: a Of bodies: 87.06-26 I Bumpers and parts thereof 784.90  87.06-27 2 Safety belts 784.90 N 87.06-28 3 . Other 784.90  b Other: 87.06-31 1 Gear boxes, complete 784.90  87.06-35 2 Rear-axles with differentials, complete 784.90  29. 12 . 86 Official Journal of the European Communities 511 87 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.06 B II b (cont'd) 87.06-41 3 Wheels; parts of wheels (other than those of item 87.06-21) and accessories for wheels 784.90  \ . ... 4 Non-driving axles: 87.06-43 aa Of closed-die forged steel 784.90  87.06-49 bb Other 784.90  87.06-51 5 Shock absorbers, other than absorber blocks of rubber or artificial plastic material 784.90 87.06-55 6 Radiators and parts thereof . . 784.90  87.06-61 7 Fuel tanks 784.90  87.06-71 8 Mounted pads for disc brakes 784.90  9 Other: 87.06-91 aa Of closed-die forged steel 784.90  87.06-98 bb Other 784.90  87.07 Work trucks, mechanically propelled, of the types used in fac ­ tories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle carriers); tractors of the type used on railway station platforms ; parts of the foregoing vehicles : 87.07-10 A Trucks specially designed for the transport of highly radio ­ active materials (Euratom) 744.11 N 87.07-15 B Straddle carriers 744.11 N C Other trucks; tractors: I Fitted with self-actuated lifting equipment: a With a lifting height of 1 m or more: 87.07-21 1 With electric motors . 744.11 N 2 With other motors: 87.07-22 aa Rough terrain fork-lift trucks . 744.11 N 87.07-24 bb Other 744.11 N b Other: 87.07-25 1 With electric motors 744.11 N 87.07-27 2 With other motors 744.11 N II Other: 87.07-35 a With electric motors ...  744.11 N 87.07-37 b With other motors 744.11 N 87.07-50 D 744.19 Parts t 512 Official Journal of the European Communities 29 . 12. 86 87 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.08 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles : 87.08-10 A Tanks and parts thereof 95 1 .Ã  1  87.08-30 B Other armoured fighting vehicles and parts thereof . . . 951.01  87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds : Ã  ­ Motor-cycles, auto-cycles and cycles, with or without side-cars, powered by internal combustion engines, of a cylinder capacity of: 87.09-10 Ã SO cm3 or less . . 785.10 N II More than 50 cm3: 87.09-51 a Scooters 785.10 N 87.09-59 b Other 785.10 N 87.09-90 B Other . . 785.10 N 87.10-00 87.10 Cycles (including delivery tricycles), not motorised 785.20 N 87.11-00 87.11 Invalid carriages, whether or not motorised or otherwise mechani ­ cally propelled 785.31  87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 : A Of motor-cycles: 87.12-11 I Saddles and seats 785.39 N 87.12-15 Spokes and nuts therefor 785.39  87.12-19 III Other, including parts and accessories of articles falling within headings 87.12-11 and 15 785.39  B Other: 87.12-20 I Frames 785.39 N Hubs: 87.12-32 a Without freewheel or braking device 785.39 N 87.12-34 b Coaster brake hubs without gears 785.39 N 87.12-38 c Other hubs 785.39 N 87.12-40 III Spokes and nuts therefor 785.39  87.12-50 IV Pedals . . . 785.39 pair 87.12-55 v Crank-gear . 785.39  87.12-60 VI Wheel rims 785.39 N 87.12-70 VII Handlebars . 785.39 N 87.12-80 VIII Saddles . . 785.39 87.12-91 IX Luggage carriers 785.39 N 87.12-95 x Front forks 785.39 N a a 29 . 12 . 86 Official Journal of the European Communities 513 87 . 12 Parts NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.12 B (cont'd) 87.12-97 XI Derailleur gears 785.39  87.12-99 XII Other, including parts and accessories of articles falling within headings 87.12-20 to 97 785.39  87.13 Baby carriages and parte thereof : i 87.13-20 A Baby carriages 894.10 N 87.13-81 B 894.10  87.14 Other vehicles (including trailers), not mechanically propelled, and parte thereof : 87.14-10 A Animal-drawn vehicles 786.81  B Trailers and semi-trailers: 87,14-31 I , , Specially designed for the transport of highly radio-active materials (Euratom) 786.12 N II Other: ¢ 87.14-33 a Caravans and the like, for camping 786.11 N b Other: 1 Self-loading or self-unloading, for agricultural use: 87.14-37 aa Manure spreaders 786.81 N 87.14-39 bb Other 786.12 N 2 Other: 87.14-43 aa For the transport ofgoods 786.12 N 87.14-49 bb Other 786.81  C Other vehicles: 87.14-51 I Specially designed for the transport of highly radio-active materials (Euratom) ". . 786.81  87.14-59 II Other 786.81  87.14-70 D 786.89  87.80-00 Goods classified in Chapter 87, being component parts of com ­ to plete industrial plant and exported in accordance with Commis ­ 87.89-14 sion Regulation (EEC) No 518/79 (see note on page 8) C )  (') See list ofheadings for exports of component parts of complete industrial plant, page 567. Parts 514 Official Journal of the European Communities 29 . 12 . 86 88.01 i CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS Additional Note For the purpose of subheading 88.02 B, the expression "unladen weight" shall mean the weight of the machine in normal flying order, excluding the weight of the crew and offuel and equipment except permanently fitted items of equipment. NIMEXE code CCT reference Statistical subdivision Description * SITC code Supplementary unit 88.01 Balloons and airships : 88.01-10 A Civil balloons and airships 792.82  88.01-90 B 792.82  88.02 Flying machines, gliders and kites ; rotochutes : A Not mechanically propelled: 88.02-01 I Civil gliders 792.81 N II Other: 88.02-05 a Kites and rotochutes 792.81 N 88.02-09 b Other 792.81 N B Mechanically propelled: I Helicopters: a Civil helicopters: 88.02-15 1 Of an unladen weight not exceeding 2 000 kg 792.10 N 88.02-19 2 Of an unladen weight exceeding 2 000 kg 792.10 N b Other, of an unladen weight: 88.02-25 1 Not exceeding 2 000 kg 792.10 N 88.02-29 2 Exceeding 2 000 kg 792.10 N II Other: a Civil aircraft: 88.02-33 1 Of an unladen weight not exceeding 2 000 kg 792.20 N 88.02-35 2 Of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg 792.30 N 88.02-39 3 Of an unladen weight exceeding 15 000 kg . 792.40 N b Other, of an unladen weight: 88.02-43 1 Not exceeding 2 000 kg 792.20 N 88.02-45 2 Exceeding 2 000 kg but not exceeding 15 000 kg . . . . 792.30 N 88.02-49 3 Exceeding 15 000 kg 792.40 N 29 . 12 . 86 Official Journal of the European Communities 515 88 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 88.03 Parts of goods falling in heading No 88.01 or 88.02 : A Of balloons or airships: 88.03-20 I For use in civil balloons or airships 792.90  88.03-30 II Other 792.90  B Other: 88.03-40 I For use in civil flying machines and gliders 792.90  II Other. 88.03-50 a Of kites and rotochutes 792.90  88.03-80 b Other 792.90  88.04-00 88.04 Parachutes and parts thereof and accessories thereto 899.98  88.05 Catapults and similar aircraft launching gear ; ground flying trainers ; parts of any of the foregoing articles : 88.05-10 A Catapults and similar aircraft launching gear; parts thereof . . 792.83  B Ground flying trainers ; parts thereof: 88.05-40 I For civil use 792.83  88.05-90 II Other 792.83  516 Official Journal of the European Communities 29 . 12 . 86 89 . 01 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note A hull, unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified within heading No 89.01 if it does not have the essential character of a vessel of a particular kind. Additional Notes 1 . Subheadings 89.01 B I and 89.02 B I are to be taken to apply only to vessels, designed as sea-going, having a hull ofan overall length (excluding any projecting parts) of not less than 12 metres. However, fishing boats and lifeboatSi designed as sea-going, shall be considered as sea-going vessels regardless of their length. 2. Subheading 89.03 A is to be taken to apply only to vessels, floating docks and floating or submersible drilling or production platforms, designed as sea-going. 3. For the purposes of heading No 89.04, the expression "ships, boats and other vessels for breaking up" includes the following articles when imported in vessels for breaking up, on condition that they have formed part of the normal equipment of such vessels:  spare parts (such as propellers), whether or not in a new condition;  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01 Ships, boats and other vessels not falling within any of the following headings of this Chapter; 89.01-10 A Warships - 793.10  B Other: I Sea-going vessels: a Of a gross tonnage exceeding 250 tons (GRT): 89.01-20 1 Passenger vessels 793.28 GRT 89.01-30 2 Tankers of all kinds 793.22 GRT 89.01-40 3 Fishing vessels; factory ships and otherfishery vessels . . 793.24 GRT 89.01-50 4 Refrigerator vessels 793.23 GRT 5 Other: 89.01-61 aa For the transport of goods, including vesselsJor the transport of both passengers and goods 793.23 GRT 89.01-63 bb Other 793.28 GRT b Of a gross tonnage not exceeding 250 tons (GRT): 89.01-65 1 For the transport of goods, including vessels for the transport ofboth passengers and goods 793.23 GRT 2 Pleasure craft and sports craft: 89.01-70 aa Sail-boats, with or without auxiliary motor 793.21 N 29 . 12 . 86 Official Journal of the European Communities 517 89 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01 B I b 2 (cont'd) 89.01-73 bb Other 793.21 N 89.01-74 3 ' Fishing vessels and otherfishery vessels 793.24 N 89.01-76 4 Other 793.28 N II Other: a Weighing 100 kg or less each: 1 Inflatable boats, of a length of: 89.01-78 aa Less than 2 m . . . . . . 793.21 N 89.01-80 bb 2 m or more 793.21 N 89.01-81 2 Other 793.21 N b Other. 1 For the transport of goods, including vessels for the transport ofboth passengers and goods: aa Mechanically propelled: 89.01-83 U Tankers of all kinds 793.22 CC(t) 89.01-85 22 Other 793.23 CC(t) 89.01-86 bb Not mechanically propelled 793.23 CC(t) 2 Pleasure craft and sports craft: aa Sail-boats, with or without auxiliary motor, of a length of: 89.01-87 11 7,5 m or less 793.21 N 89.01-89 22 More than 7,5 m 793.21 N bb Motor-boats with inboard engines, ofa length of: 89.01-90 11 7,5 m or less 793.21 N 89.01-92 22 More than 7,5 m . . 793.21 N cc Other, ofa length of: 89.01-93 U 7,5 m or less 793.21 N 89.01-94 22 More than 7,5 m 793.21 N 89.01-95 3 Other . . . 793.28 N 89.02 Vessels specially designed for towing (tugs) or pushing other vessels : 89.02-10 A Tugs 793.81  B Pusher craft: 89.02-31 I Sea-going 793.81  89.02-39 II Other 793.81  518 Official Journal of the European Communities 29 . 12 . 86 89 . 03 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 89.03 Light-vessels, fire-floats, dredgers of all kinds, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : A Sea-going: 89.03-11 i Dredgers 793.82 N 89.03-19 II Other 793.82 N B Other: 89.03-91 I Dredgers 793.82 N 89.03-99 II Other . 793.82 N 89.04-00 89.04 Ships, boats and other vessels for breaking up 793.30  89.05-00 89.05 Floating structures other than vessels (for example, coffer-dams, landing stages, buoys and beacons) . 793.83  # 29 . 12 . 86 Official Journal of the European Communities 5 9 SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Articles of a kind used in machines , appliances, instruments or apparatus, of unhardened vulcanised rubber, falling within heading No 40.14, of leather or of composition leather, falling within heading No 42.04, or of textile material (heading No 59.17); (b) Refractory goods of heading No 69.03 ; laboratory, chemical or industrial wares of heading No 69.09 ; (c) Glass mirrors, not optically worked, falling within heading No 70.09, and mirrors of base metal or of precious metal, not being optical elements , falling within heading No 83.06 or Chapter 71 ; (d) Goods falling within heading No 70.07, 70.11 , 70.14, 70.15, 70.17 or 70.18 ; (e) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV) or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (f) Pumps incorporating measuring devices, of heading No 84.10 ; weight-operated counting and checking machinery, and separately imported weights for balances (heading No 84.20); lifting and handling machinery of heading No 84.22 ; fittings for adjusting work or tools on machine-tools, of heading No 84.48, including fittings with optical devices for reading the scale (for example, "optical" dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); valves and other appliances of heading No 84.61 ; (g) Searchlights and spotlights, of a kind used on motor vehicles, of heading No 85.09, and radio navigational aid or radar apparatus of heading No 85.15 ; (h) Cinematographic sound recorders, reproducers and re-recorders, operating solely by a magnetic process (heading No 92.11 ); magnetic sound-heads (heading No 92.13); (ij) Articles of Chapter 97 ; (k) Capacity measures, which are to be classified according to the material of which they are made; or (1) Spools , reels or similar supports (which are to be classified according to their constituent material, for example, in heading No 39.07 or Section XV). 2 . Subject to Note 1 above, parts or accessories which are suitable for use solely or principally with machines, appliances, instruments or apparatus falling within any heading of this Chapter are to be classified as follows: (a) Parts or accessories constituting in themselves machines, appliances, instruments or apparatus (including optical elements of heading No 90.01 or 90.02) of any particular heading of the present Chapter or of Chapter 84, 85 or 91 (other than headings Nos 84.65 and 85.28) are to be classified in that heading; 520 Official Journal of the European Communities 29 . 12 . 86 90 . 01 (b) Other parts or accessories are to be classified in heading No 90.29 if they answer to the terms of that heading; otherwise they are to be classified in the heading appropriate to the machine, appliance, instrument or apparatus itself. 3 . Heading No 90.05 is to be taken not to apply to astronomical telescopes of a kind unsuitable for terrestrial observation (heading No 90.06), or to telescopic sights for fitting to firearms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this Chapter; such telescopic sights and telescopes are to be classified in heading No 90.13 . 4. Measuring or checking optical instruments, appliances or machines which, but for this Note, could be classified both in heading No 90.13 and in heading No 90.16, are to be classified in heading No 90.16 . 5 . Heading No 90.28 is to be taken to apply, and apply only, to: (a) Instruments or apparatus for measuring or checking electrical quantities ; (b) Machines, appliances, instruments or apparatus of a kind described in heading No 90.14, 90.15 , 90.16, 90.22, 90.23 , 90.24, 90.25 or 90.27 (other than stroboscopes), the operation of which depends on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled; (c) Instruments or apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or similar radiations ; (d) Automatic regulators of electrical quantities, and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . 6 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Notes 1 . Heading No 90.18 does not cover simple filter masks which, although covering only the mouth and the nose, serve as protection against toxic chemical products, dust, smoke and fog and which are intended to be used once only (for example, heading No 59.03). 2. The expression "electronic instruments and apparatus" in subheading 90.28 A means instruments and apparatus which incorporate one or more articles of heading No 85.21 ; but for the purposes of the foregoing, no account shall be taken of articles of heading No 85.21 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. t NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 90.01 Lenses, prisms, mirrors and other optical elements, of any ma ­ terial, unmounted, other than such elements of glass not optically worked ; sheets or plates, of polarising material : A Lenses, prisms, mirrors and other optical elements: 90.01-03 I For use in civil aircraft 884.11  II Other: 90.01-05 a Contact lenses 884.11 N b Spectacle lenses: 1 Ofglass: aa Both sides finished: 90.01-07 U Not for correction of the vision 884.11 N 22 For correction of the vision : 90.01-09 aaa Single focal 884.11 N 90.01-10 bbb Other 884.11 N Official Journal of the European Communities 521 90 . 01 Description SITCcode Supplementary unit 884.11 N N N N N 884.11 884.11 884.11 884. 1 1 884.11 884.11 884.12 29. 12 . 86 Offn NIMEXE CCT Statistical code reference subdivision 90.01 A II b 1 (cont'd) 90.01-12 bb * 2 aa 90.01-14 11 22 90.01-16 aaa 90.01-17 bbb 90.01-18 bb 90.01-20 c 90.01-30 B 90.02 90.02-01 A B I 90.02-11 a 90.02-19 b 90.02-99 II 90.03 A 90.03-10 / 90.03-30 II 90.03-40 III 90.03-60 IV 90.03-70 B 90.04 A 90.04-10 I 90.04-50 II 90.04-80 B 90.05 90.05-20 A N884.12 884.12 884.12 Other Of other materials: Both sides finished: Not for correction of the vision For correction of the vision: Single focal Other Other Other optical elements Sheets or plates of polarising material Lenses, prisms, mirrors and other optical elements, of any ma ­ terial , mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked : , For use in civil aircraft Other: For use in photography, cinematography, projection, enlarge ­ ment or reduction: Objectives Other optical elements ... Other Frames and mountings, and parts thereof, for spectacles, pince ­ nez, lorgnettes, goggles and the like : Frame and mountings: Ofprecious metal or of rolled precious metal Of artificial plastic material Of base metal Of other materials Parts Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other : Sunglasses: With "glasses " not optically worked With "glasses" optically worked Other Refracting telescopes (monocular and binocular), prismatic or not : Prismatic binoculars N N N N 884.21 884.21 884.21 884.21 884.21 N N 884.22 884.22 884.22 871.01 N 522 Official Journal of the European Communities 29 . 12 . 86 90 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.05-30 90.05 (cont'd) B Refracting telescopes; non-prismatic binoculars 871.01 N 90.05-80 C Parts and accessories 871.01  90.06-00 90.06 90.07 A * I Astronomical instruments (for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy . . . . Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 : Photographic cameras: Cameras for special uses: 871.02  90.07-05 a b Cameras, whether or not combined with reproduction apparatus, for transferring information on documents or magnetic media to microfilm or microfiche Cameras used in composing and preparing printing plates and cylinders, with a negative format: 881.11 N 90.07-08 1 Of 30 x 40 cm or less 881.11 N 90.07-09 ' 2 Of more than 30 x 40 cm 881.11 N 90.07-13 c II Other cameras for special uses Other cameras: 881.11 N 90.07-15 a For film of 35 mm width or less 881.11 - N 90.07-17 b III Other Parts and accessories: 881.11 N 90.07-21 a Tripods 881.19 N 90.07-29 B I b Other Photographic flashlight apparatus and flashbulbs: Electrically ignited photographic flashbulbs, flashcubes and similar articles: 881.19 90.07-32 a Flashcubes 881.12 N 90.07-33 II b a Other . Other: FlÃ ¡shlight apparatus: 881.12 N 90.07-34 1 Electronic flashlights 881.12 N 90.07-35 2 Flashcubes, mechanically ignited 881.12 N 90.07-38 3 Other 881.12 N 90.07-50 b Parts and accessories 881.19  29 . 12 . 86 Official Journal of the European Communities 523 90 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not including re-recorders or film editing appar ­ atus ; any combination of these articles : A Cameras and sound recorders, combined or not: 90.08-11 / Forfilm of 16 mm width or greater, excluding double-8 mm . 881.22 N 90.08-15 II Forfilm of less than 16 mm width , including double-8 mm . 881.21 N III Parts and accessories: 90.08-21 a Tripods 881.29 N 90.08-29 b Other . . . 881.29  B Projectors and sound reproducers, combined or not: 90.08-31 I Forfilm of 16 mm width or greater 881.22 N 90.08-35 II For film of less than 16 mm width 881.21 N 90.08-37 III Parts and accessories 881.29  90.09 Image projectors (other than cinematographic projectors); photo ­ graphic (except cinematographic) enlargers and reducers : A Still image projectors: 90.09-11 I Microfilm/microfichereaders&gt; whether or not subsidiarily usedfor photocopying 881.31 N 90.09-15 II Slide projectors 881.31 N 90.09-29 III Other 881.31 N 90.09-30 B Photographic (except cinematographic) enlargers and reducers . 881.31 N 90.09-70 C Parts and accessories 881.31  90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter ; photo-copying apparatus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus ; screens for projectors : A Photo-copying apparatus incorporating an optical system: 90.10-22 I Apparatus . 751.82 N 90.10-28 II Parts and accessories . . . . 759.19  B Thermo-copying apparatus: 90.10-32 I Apparatus  751.82 N 90.10-38 II Parts and accessories 759.19  C Other: I Photo-copying apparatus (contact type): 90.10-41 a Apparatus for copying from transparent originals (diazo ­ copiers) . 751.82 N 90.10-43 b Other photo-copying apparatus 751.82 N c Parts and accessories: 90.10-47 1 For apparatus for copying from transparent originals (diazo-copiers) " 759.19  524 Official Journal of the European Communities 29 . 12 . 86 90 . 10 nes NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.10 C » (cont'd) / c 90.10-49 2 Other 759.19  90.10-50 II Screens for projectors 881.39  90.10-60 III Apparatus and equipment used in cinematographic laborato ­ 881.39  90.10-80 IV Other 881.39  90.11-00 90.11 Microscopes and diffraction apparatus; electron and proton .... 871.03  90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image : A Compound optical microscopes: 90.12-11 I Stereoscopic microscopes 871.04 N 90.12-19 II Other 871.04 N 90.12-30 B Microphotographic, microcinematographic and microprojection apparatus 871.04 N 90.12-70 C Parts and accessories 871.04  90.13 Optical appliances and instruments (but not including lighting appliances other- than searchlights or spotlights), not falling within any other heading of this Chapter ; lasers, other than laser diodes: 90.13-10 A Searchlights and spotlights 871.09  90.13-20 B Lasers, other than laser diodes : . . 871.09  90.13-80 C 871.09  90.14 Surveying (including photogrammetrical surveying), hydrographie, navigational, meteorological, hydrologicai and geophysical instru ­ ments ; compasses ; range-finders : A Compasses: 90,14-01 I For use in civil aircraft , 874.11  90.14-05 II . Other compasses 874.11  III Parts: 90.14-07 a For gyroscopic compasses, for use in civil aircraft .... 874.11  90.14-09 b Other 874.1 1  B Other: I Optical air navigational instruments: 90.14-12 a For use in civil aircraft (excluding parts of such goods) . 874.11  90.14-14 b Other 874.11  Other 29 . 12 . 86 Official Journal of the European Communities 525 90 . 14 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 90.14 B (cont'd) 90.14-17 11 Other air navigational instruments (including automatic pilots), for use in civil aircraft 874.11  III Other: 90.14-21 a Marine or river navigational instruments 874.11  90.14-23 b Air navigational instruments 874.11  90.14-30 c Photogrammetrical surveying instruments . . . 874.12  d Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographie instruments: 90.14-51 1 Theodolites and tacheometers 874.12  90.14-59 2 Other . 874.12  90.14-61 e Meteorological and hydrological instruments 874.12  90.14-99 f Other instruments and appliances 874.12  90.15 Balances of a sensitivity of 5 eg or better, with or without their weights : * 90.15-10 A Balances 874.51 N 90.15-80 B Parts and accessories 874.51  90.16 Drawing, marking-out and mathematical calculating instruments, drafting machines, pantographs, drawing sets, slide rules, disc calculators and the like ; measuring or checking instruments, appliances and machines, not falling within any other heading of this Chapter (for example, micrometers, callipers, gauges, meas ­ ¢ uring rods, balancing machines); profile projectors : A Drawing, marking-out and mathematical calculating instru ­ ments, drafting machines, pantographs, slide rules, disc cal ­ culators and the like: I Drawing instruments: 90.16-12 a Drawing sets . 874.21 N b Other: 90.16-13 1 Parallelogram and track type drafting machines 874.21 N 90.16-15 2 Other drawing instruments 874.21  90.16-16 II Marking-out instruments 874.21  90.16-18 III Mathematical calculating instruments (including slide rules, disc calculators and the like) 874.21 N 90.16-20 IV Parts and accessories 874.29  B Measuring or checking instruments, appliances and machines ; profile projectors: I Optical instruments, appliances and machines: 90.16-41 a Profile projectors and optical comparators 874.21 N 90.16-49 b Other machines, apparatus and instruments 874.21  526 Official Journal of the European Communities 29 . 12 . 86 90 . 16 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 90.16 B (cont'd) II Other instruments, appliances and machines: 90.16-51 a Balancing machines 874.21  90.16-55 b Test benches 874.21  90.16-65 c Linear measuring instruments .... 874.21  90.16-71 d Micrometers, callipers and gauges 874.21 N 90.16-79 e Other instruments, appliances and machines 874.21  III Parts and accessories: 90.16-91 a For balancing machines and test benches 874.29  90.16-99 b Other 874.29  90.17 Medical, dental, surgical and veterinary instrumente and appli ­ ances (including electro-medical apparatus and ophthalmic in ­ struments): A Electro-diagnostic apparatus: 90.17-01 ¦ I Electro-cardiographs 774.10  90.17-05 II Other 774.10  B Other: 90.17-07 j Instruments and apparatus for measuring blood ­ pressure . 872.02  90.17-09 II Endoscopes 872.02  90.17-11 III Renal dialysis equipment (artificialkidneys, kidney machines and dialysers) . 872.02  90.17-13 IV Ultra-violet ray apparatus or combined ultra-violet and infra ­ red ray apparatus 774.10  V Diathermic apparatus: 90.17-16 a Ultrasonic 774.10  90.17-17 b Other . 774.10  90.17-23 VI Transfusion apparatus 872.02  VII Syringes: 90.17-25 a Ofplastic materials 872.02  90.17-27 b Other 872.02  VIII Needles, cannulae and catheters: 90.17-32 a Hypodermic needles 872.02  90.17-34 b Other 872.02  IX Other: a Dental instruments and appliances: 90.17-36 1 Dental drill engines and dental equipment on its base . . 872.01  90.17-38 2 Other 872.01  29. 12 . 86 Official Journal of the European Communities 527 90 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.17 BIX (cont'd) 90.17-40 b Anaesthetic apparatus and instruments 872.02  c Ophthalmic apparatus and instruments: 90.17-51 I Non-optical . . . 872.02  90.17-59 » 2 Optical 872.02  90.17-99 d Other 872.02  90.18 Mechanotherapy appliances ; massage apparatus ; psychological aptitiide-testing apparatus ; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators): 90.18-10 A Gas masks and similar respirators (excluding parts thereof), for use in civil aircraft . 872.03  B Other: I Mechanotherapy appliances; massage apparatus; psychological aptitude-testing apparatus: 90.18-21 a Electrical vibratory-massage apparatus . . 872.03  90.18-29 b Other apparatus 872.03  90.18-31 II Ozone therapy, oxygen therapy, artificial respiration, aerosol therapy or similar apparatus 872.03  90.18-59 III Breathing appliances (including gas masks and similar res ­ pirators) 872.03  90.19 Orthopaedic appliances, surgical belts, trusses and the like ; splints and other fracture appliances ; artificial limbs, eyes, teeth and other artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability : A Artificial limbs, eyes, teeth and other artificial parts of the body: I Artificial teeth and dental fittings: 90.19-11 a Ofprecious metals or rolled precious metals .... , . 899.62  b Other: 1 Artificial teeth : 90.19-12 aa Ã § Ofartificial plastic materials 899.62 hundred 90.19-14 bb Ofother materials 899.62 hundred 90.19-18 2 Other . . . . . . . 899.62  90.19-21 II ArtifÃ ­cial eyes 899.62  90.19-25 III Other 899.62 __ 528 Official Journal of the European Communities 29 . 12 . 86 90 . 19 Description SITCcode Supplementary unit N N 899.61 899.61 899.62 899.62 899.62 899.62 Hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability: Hearing aids: Appliances Parts and accessories Other: Pacemakers for stimulating heart muscles (excluding parts and accessories) Other Other: Orthopaedic appliances . . Splints and other fracture appliances Apparatus based on the use of X-rays or of the radiations from radio-active substances (including radiography and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension generators ; X-ray control panels and desks ; X-ray examination or treatment tables, chairs and the like : Apparatus based on the use of X-rays: For medical or dental use For other uses Apparatus based on the use of radiations from radioactive substances: NIMEXE code CCT reference Statistical subdivision ' 90.19 (cont'd) B I 90.19-31 a 90.19-35 II b 90.19-51 a 90.19-55 C b 90.19-91 I 90.19-95 90.20 II A 90.20-11 I 90.20-19 II B 90.20-51 I 90.20-59 II C 90.20-71 I 90.20-75 II 90.20-99 90.21 III 90.21-10 A 90.21-50 B 90.21-90 C N N 774.20 774.20 774.20 774.20 774.20 774.20 774.20 For medical use . . For other uses . . . Parts and accessories: X-ray tubes .... N N N X-ray fluorescent screens and X-ray intensifying screens; anti-scatter shields and grids ' . . Other Instruments, apparatus or models, designed solely for demonstra ­ tional purposes (for example, in education or exhibition), unsuit ­ able for other uses : Instruments, apparatus or models for teaching physics, chemis ­ try or the like 874.52 874.52 874.52 Models of human or animal anatomies Other 29 . 12 . 86 Official Journal of the European Communities 529 90 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.22 A I II III 90.22-11 90.22-15 90.22-19 90.22-30 90.22-50 90.22-80 874.53 874.53 874.53 874.53 874.53 874.53 B C D 90.23 Machines and appliances for testing mechanically the hardness, strength, compressibility, elasticity and the like properties of industrial materials (for example, metals, wood, textiles, paper or plastics): Machines and appliances for testing metals: Universal or for tensile tests . For hardness tests Other Machines and appliances for testing textiles, paper or paper ­ board Machines and appliances for testing other materials Parts and accessories Hydrometers and similar instruments ; thermometers, pyrometers, barometers, hygrometers, psychrometers, recording or not ; any combination of these instruments : Thermometers: ¢i For use in civil aircraft Other: Mercury or other liquid-filled thermometers, for direct reading: Clinical thermometers Other Other Hygrometers and psychrometers Hydrometers and similar instruments, with or without ther ­ mometers; optical pyrometers Other: Barometers Other . . . 90.23-01 874.54 A I II a 1 2 . N N N 90.23.11 90.23-18 90.23-20 90.23-30 90.23-40 b B C D 874.54 874.54 874.54 874.54 874.54 874.54 874.54 N90.23-95 90.23-99 I II 90.24 Instruments and apparatus for measuring, checking or automati ­ cally controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically controlling temperature (for example, pressure gauges, thermostats, level gauges, flow meters, heat meters, automatic oven-draught regulators), not being arti ­ cles falling within heading No 90.14 : For use in civil aircraft \ . .90.24-10 874.30A B I Other: Pressure gauges: Spiral or metal diaphragm types: Appliances for measuring and regulating tyre pressure Other a 1 2 90.24-11 90.24-19 874.30 874.30 N N 530 Official Journal of the European Communities 29. 12 . 86 90 . 24 * NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.24 B I (cont'd) 90.24-29 b Other . 874.30 N * II Thermostats: 90.24-41 a Thermostats with electrical triggering device 874.30 N 90.24-49 b Other mechanical thermostats 874.30 N III Other: 90.24-92 a Level gauges 874.30 N 90.24-94 b Flowmeters 874.30 N 90.24-96 c Regulators 874.30 N 90.24-98 d Other 874.30 N 90.25 Instruments and apparatus for physical or chemical analysis (sudi as Polarimeters, refractometers, spectrometers, gas analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like (such as viscometers, porosimeters, expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound (such as photometers (including exposure meters), calor ­ imeters); microtomes : 90.25-11 A Gas or smoke analysis apparatus 874.40 N 90.25-31 B Microtomes . 874.40 N 90.25-41 C Viscometers, porosimeters and expansion meters 874.40  D Other instruments and apparatus: 90.25-51 I Non-optical 874.40  90.25-59 II Optical 874.40  90.25-80 E Parts and accessories 874.40  90.26 Gas, liquid and electricity supply or production meters ; calibrat ­ ing meters therefor : 90.26-10 A Gas meters 873.10 N 90.26-30 B Liquidmeters 873.10 N C Electricity meters: 90.26-51 I Supply meters, for single-phase alternating current 873.10 N 90.26-55 II Supply meters, for multi-phase alternating current 873.10 N 90.26-59 III Other, for example: direct current meters, production meters, standard and calibrating meters 873.10 N 90.27 Revolution counters, production counters, taximeters, mile ­ ometers, pedometers and the like, speed indicators (including magnetic speed indicators) and tachometers (other than articles falling within heading No 90. 14); stroboscopes : 90.27-10 A Revolution counters, production counters, taximeters and other counters 873.20  29. 12 . 86 Official Journal of the European Communities 531 90 . 27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.27 (cont 'd) B I II 90.27-20 90.27-32 90.27-38 90.27-50 873.20 873.20 873.20 873.20 a b C 90.28 A I N N N N N 90.28-01 90.28-03 90.28-05 90.28-07 90.28-08 90.28-09 a b c d e f 874.83 874.83 874.83 874.83 874.83 874.83 II Speed indicators and tachometers: For use in civil aircraft Other: For vehicles Other Stroboscopes . . . Electrical measuring, checking, analysing or automatically con ­ trolling instruments and apparatus : Electronic instruments and apparatus: For use in civil aircraft: Stall warning calculators Inertial navigation systems Ground proximity warning systems Terrestrial magnetic field detector apparatus operating by saturation of. magnetic circuits (fluxvalve) Air conditioning regulators Other . . . ¢ Other: Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, pso ­ phometers and the like) ; For measuring or detecting ionising radiations ; Other measuring apparatus with self-balancing recording device; Other apparatus for measuring electrical quantities: Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, pso ­ phometers and the like) For measuring or detecting ionising radiations Other measuring apparatus with self-balancing record ­ ing device Electronic ray oscilloscopes and oscillographs Other apparatus for measuring electrical quantities . . . Other: Instruments and apparatus for testing equipment and materials Regulators and control units Instruments and apparatus for balancing mechanical parts Marine or river navigational instruments and apparatus a 1 2 3 4 5 90.28-12 90.28-14 90.28-16 90.28-17 90.28-18 90.28-31 90.28-38 90.28-41 90.28-43 874.83 874.82 874.83 874.83 874.83 874.83 874.81 874.83 874.83 b 1 2 3 4 532 Official Journal of the European Communities 29. 12. 86 90 .28 NIMEXE code CCT . reference Statistical subdivision Description SITC code Supplementary unit 90.28 A II b (cont'd) 90.28-45 5 Aeronautical or space navigational instruments and ' apparatus 874.83 '  90.28-47 6 Meteorological hydrologicai and geophysical instruments and apparatus 874.83 .  7 Other: aa Instruments and apparatus using optical radiations (ultraviolet, visible, infra-red): 90.28-50 U Exposure meters 874.83  90.28-51 22 Surveying and hydrographie instruments 874.83  33 Instruments and apparatus for physical or chemical analyses: 90.28-52 aaa Photometric 874.83  90.28-53 ¢ bbb Other 874.83  90.28-54 44 Other 874.33  bb Other: 90.28-55 11 For measuring geometrical quantities ........ 874.83  90.28-58 22 Other 874.83  B Other: 90.28-62 I For use in civil aircraft 874.89  II Other: 90.28-66 a Oscillographs 874.89  90.28-68 b Self-balancing potentiometers, measuring bridges 874.89  90.28-70 c Measuring apparatus for the analysis of gases, liquids or solids 874.89  90.28-74 d Measuring apparatus for heat and moisture and for pro ­ cess control . . . . . . . . . . ' 874.89  90.28-76 e Apparatus for testing equipment or materials , ....... 874.89  90.28-84 f Regulators and control units 874.84  g Other: 1 Measuring instruments and apparatus with recording device: 90.28-86 aa Continuous-line graph recorders .... 874.89 __ 90.28-88 bb Other 874.89  2 Direct-reading measuring instruments and apparatus: 90.28-92 aa Precision instruments and apparatus (precision factor not exceeding 0,5) 874.89 -- bb Other: 90.28-96 ,". Panel or consolÃ © type . . . 874.89  90.28-97 22 Other 874,89  29 . 12 . 86 Official Journal of the European Communities 533 90 . 28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.28 B II g (cont'd) 90.28-99 3 Other 874.89  90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23, 90.24, 90.26, 90.27 or 90.28 : A Parts or accessories suitable for use solely or principally with the electronic instruments or apparatus falling within sub ­ heading 90.2S A: 90.29-02 I For instruments or apparatus for use in civil aircraft .... 874.90  II Other. 90.29-07 a Electronic assemblies 874.90 90.29-09 b Other ! 874.90 -r ­ B Other: 90.29-10 I For the instruments or apparatus of subheadings 90.23 A, 90.27 B, 90.28 B or of heading No 90.24, for use in civil aircraft 874.90  II Other: 90.29-20 a Parts , of base metal, turned from bars, rods, angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm 874.90  b ^ Other: 90.29-30 1 For instruments or apparatus of heading No 90.23 . . . 874.90 __ 90.29-40 2 For instruments or apparatus of heading No 90.24 . . . 874.90  3 For instruments or apparatus of heading No 90.26: 90.29-53 aa ¢ For electricity meters 874.90 -  90.29-59 bb Other 874.90  90.29-70 4 For instruments or apparatus of heading No 90.27 . . . 874.90  90.29-90 5 For instruments or apparatus ofsubheading 90.28 B . . 874.90  90.80-00 Goods classified in Chapter 90, being component parts of com ­ to plete industrial plant and exported in accordance with Commis ­ 90.89-29 sion Regulation (EEC) No 518/79 (see note on page 8) . . . . . C ) 90.97-01 Contact lenses and spectacles lenses carried by post 884.11  90.97-02 Other goods of Chapter 90 carried by post 911.00  (') See list of headings for exports of component parts of complete industrial plant, page 567. 534 Official Journal of the European Communities 29 . 12 . 86 91 . 01 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . For the purposes of headings Nos 91.02 and 91.07, the expression "watch movements" means movements regulated by a balance-wheel and hairspring or by any other system capable of determining intervals of time, not exceeding 12 mm in thickness when measured with the plate, the bridges and any additional outer plates . 2. Headings Nos 91.07 and 91.08 are to be taken not to apply to spring-operated or weight-operated motors not fitted , nor adapted to be fitted, with escapements (heading No 84.08). 3 . This Chapter does not cover parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07). The Chapter also excludes weights, clock or watch glasses, watch chains or straps, parts of electrical equipment, ball bearings or bearing balls . Clock and watch springs are to be classified as clock or watch parts (heading No 91.1 1 ). 4. Except as provided in Notes 2 and 3 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be taken as falling within this Chapter and not within any other Chapter. 5 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . SITC code Supplementary unit 885.11 N 885.11 885.11 N N NIMEXE code CCT reference Statistical subdivision Description s** 91.01 Pocket-watches, wrist-watches' and other watches, including stop ­ watches : 91.01-11 A Stop-watches B Other: I Electric or electronic: a With case ofprecious metal: 91.01-15 1 With piezo-electric quartz crystal regulating device ... 91.01-19 2 Other .-. b With case of other material: 1 With piezo-electric quartz crystal regulating device: 91.01-22 aa With mechanical display only 91.01-24 bb With opto-electronic display only 91.01-26 cc Other 91.01-29 2 Other n Other: a With automatic winding: 1 With jewelled lever escapement: 91.01-33 aa With case ofprecious metal 91.01-37 bb With case of other material 885.11 885.11 885.1 1 885.1 1 N N N N 885.11 885.11 N N 29. 12 . 86 Official Journal of the European Communities 535 91 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.01 B II a (cont'd) 91.01-45 2 With other escapement (for example, roskopf pin pallet escapement) 885.11 N b With non-automatic winding: 1 With jewelled lever escapement: 91.01-53 aa With case ofprecious metal 885.1 1 N 91.01-57 bb With case of other material 885.11 N 91.01-65 2 With other escapement (for example, roskopf pin pallet escapement) 885.11 N 91.02 Clocks with watch movements (excluding clocks of heading No 91.03): A Electric or electronic: 91.02-11 I With balance-wheel and hairspring 885.12 N II Other: 91.02-21 a With piezo-electric quartz crystal regulating device 885.12 N 91.02-29 b Other 885.12 N B Other: 91.02-91 I Alarm clocks 885.12 N 91.02-99 II Other 885.12 N 91.03 Instrument panel clocks and clocks of a similar type, for vehicles, aircraft or vessels : 91.03-10 A Clocks with clock movements measuring less than 4,5 cm in width and clocks with watch movements, for use in civil 885.21 N B Other: 91.03-21 I With piezo-electric quartz crystal regulating device 885.21 N 91.03-99 II Other 885.21 N 91.04 Other clocks : A Electric or electronic: 91.04-20 I For electric clock systems 885.22 N II Other: a Battery-operated: 1 Alarm clocks: 91.04-31 aa With piezo-electric quartz crystal regulating device -. . . 885.22 N 91.04-33 bb Other . . . . 885.22 N 2 Other: aa Wall clocks: 91.04-34 U With piezo-electric quartz crystal regulating device. . 885.22 N 536 Official Journal of the European Communities 29 . 12. 86 91 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.04 A (cont'd) II a 2 aa 91.04-35 22 bb Other Other: 885.22 N 91.04-37 11 With.piezo-electric quartz crystal regulating device . 885.22 N 91.04-39 22 Other 885.22 N b Mains-operated: 91.04-42 1 2 Alarm clocks , Other: 885.22 N 91.04-46 aa Wall clocks 885.22 N 91.04-48 B bb m I Other Other: Alarm clocks: 885.22 N 91.04-51 a b Travel clocks Other: 885.22 N 91.04-56 1 With greatest diameter or diagonal measurement of the dial not less than 7 cm 885.22 N 91.04-58 2 II Other Other: 885.22 N 91.04-71 a b Table-top, mantelpiece and the like Wall clocks: 885.22 N 91.04-73 1 Cuckoo clocks 885.22 N 91.04-76 2 Other 885.22 N 91.04-79 91.05 c Other Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor, for measuring, recording or otherwise indicating intervals of time : 885.22 N 91.05-10 A Time-registers 885.23 N 91.05-20 B Time-recorders 885.23 N 91.05-30 C Process-timers, stop-clocks and the like 885.23 N 91.05-80 91.06 D Other Time switches with clock or watch movement (including secondary movement) or with synchronous motor : 885.23 N 91.06-10 A Electric or electronic for multiple-rate supply meters 885.24 N 91.06-90 91.07 A B Other Watch movements (including stop-watch movements), assembled : With balance-wheel and hairspring: 885.24 N 91.07-11 I Electric or electronic 885.13 N 29 . 12 . 86 Official Journal of the European Communities 537 91 . 07 Description SITCcode Supplementary unit Other: With automatic winding With non-automatic winding Other: With piezo-electric quartz crystal regulating device Other 885.13 885.13 885.13 885.13 N N N N 885.25 N Clock movements, assembled : Clock movements, assembled, without dials or hands, or with dials or hands whether or not assembled thereon, constructed or designed to operate for over 47 hours without rewinding, having more than one jewel, for use in civil aircraft Other: Electric or electronic: With piezo-electric quartz crystal regulating device Other Other 885.25 885.25 885.25 N N N NIMEXE CCT Statistical code reference subdivision 91.07 A (cont'd) II 91.07-22 a 91.07-28 b B 91.07-92 I 91.07-98 II 91.08 91.08-10 A B I 91.08-31 a 91.08-39 b 91.08-90 II 91.09 . A 91.09-20 I II 91.09-31 a 91.09-39 b 91.09-50 III 91.09-80 B 1 · 91.10 91.10-10 A 91.10-90 B 91.11 91.11-10 A 91.11-20 B C 91.11-30 I 91.11-35 II 91.11-40 D 885.14 Watch cases and parts of watch cases : Finished watch cases: Ofprecious metal Of base metal: Gilt, silver-plated or with rolled precious metal Other Other Watch case blanks and parts of watch cases .... N N N N 885.14 885.14 885.14 885.14 885.26 885.26 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof : Of metal . ...... .*. Other Other clock and watch parts : Watchmakers' jewels (precious and semi-precious stones, nat ­ ural, synthetic, reconstructed or imitation), neither mounted nor set 885.29 885.29 885.29 885.29 885.29 Springs, including hairsprings . . . . Watch movements, unassembled: With balance-wheel and hairspring Other Clock movements, unassembled . . . N N , 538 Official Journal of the European Communities 29 . 12 . 86 91 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.11 (cont'd) 91.11-50 E Rough watch movements 885.29  F Other 91.11-91 / Dials . 885.29  91.11-95 U Watchmakers ' jewels, set or mounted 885.29  91.11-99 III Other . 885.29  91.97-00 Goods of Chapter 91 carried by post 885.00  29 . 12 . 86 Official Journal of the European Communities 539 92 . 01 CHAPTER 92 MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This Chapter does not cover: (a) Film wholly or partly sensitised for photographic or photo-electric recording or such film exposed, whether or not developed (Chapter 37); (b) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial * plastic materials (which are generally classified in heading No 39.07); (c) Microphones, amplifiers, loudspeakers, head-phones, switches, stroboscopes and other accessory instruments, apparatus or equipment falling within Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of the present Chapter; sound recorders or reproducers combined with a radio or television receiver (heading No 85.15); (d) Brushes (for cleaning musical instruments) falling within heading No 96.01 ; (e) Toy instruments (heading No 97.03); (0 Collectors' pieces or antiques (heading No 99.05 or 99.06); or (g) Spools, reels or similar supports (which are to be classified according to their constituent material, for example, in heading No 39.07 or Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of headings Nos 92.02 and 92.06, imported with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified in the same heading as the relative instruments . Perforated music rolls (heading No 92.10) and gramophone records and the like (heading No 92.12) imported with an instrument are to be treated as separate articles and not as forming a part of such instrument . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith. Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITG code Supplementary unit 92.01 A I Pianos (including automatic pianos, whether or not with key ­ boards); harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps: Pianos (including automatic pianos, whether or not with keyboards): Upright pianos: New Used Other Other a b N N N 92.01-12 92.01-15 92.01-19 92.01-90 898.11 898.11 898.11 898.11 II B 540 Official Journal of the European Communities 29. 12 . 86 92 . 02 Other Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.02 Other string musical instruments : 92.02-10 A Ofa kind played with a bow . . . . 898.19 N B Other: 92.02-50 I Guitars 898.19 N 92.02-80 II Other 898.19 N 92.03 Pipe snd reed organs, including harmoniums and the like : 92.03-10 A Pipe organs 898.21  92.03-90 B 898.21 N 92.04 Accordions, concertinas and similar musical instruments ; mouth organs : 92.04-10 A Mouth organs 898.22 N 92.04-90 B 898.22 N 92.05 Other wind musical instruments : 92.05-11 A "Brass " instruments (with a cup-shaped or funnel-shaped mouthpiece) 898.23 N B Other: 92.05-91 I Recorders 898.23 N 92.05-99 II Other 898.23 :  92.06 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets): 92.06-10 A Timpani and drums 898.24  92.06-90 B Other , 898.24  92.07 Electro-magnetic, electrostatic, electronic and similar musical instruments (for example, pianos, organs, accordions): 92.07-10 A 898.25 N 92.07-20 B 898.25 N 92.07-90 C 898.25 ...  92.08 Musical instruments not falling within any other heading of this Chapter (for example, fairground organs, mechanical street organs, musical boxes, musical saws); mechanical singing birds ; decoy calls and effects of all kinds ; mouth-blown sound signalling instruments (for example, whistles and boatswains' pipes): 92.08-10 A Musical boxes 898.29  92.08-90 B 898.29  92.10 Parts and accessories of musical instruments, including perfor ­ ated music rolls and mechanisms for musical boxes ; metronomes, tuning forks and pitch pipes of all kinds : 92.10-10 A Mechanisms for musical boxes 898.90  Organs . Guitars , Other Other 29 . 12 . 86 Official Journal of the European Communities 541 92 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.10-15 92.10 (cont'd) B Musical instrument strings 898.90 C Other: 0 92.10-20 I Parts and accessories for the musical instruments of heading No 92.01 898.90 92.10-30 II Parts and accessories for the musical instruments of heading No 92.02 898.90 92.10-40 III Parts and accessories for the musical instruments of heading No 92.03 . . .- 898.90 92.10-50 IV Parts and accessories for the musical instruments of heading No 92.04 898.90 92.10-60 v Parts and accessories for the musical instruments of heading No 92.07 898.90 92.10-70 VI Other 898.90 92.11 A Gramophones, dictating machines and other sound recorders or reproducers, including record-players and tape decks, with or without sound-heads ; television image and sound recordem or reproducers : Sound recorders or reproducers: 92.11-10 I II Sound recorders Sound reproducers: 763.88 N 92.11-20 a b Sound reproducers with laser optical reading system . . . Other: 763.18 N 92.11-25 1 2 aa Using cassette tape with built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm Other: Record-players: 763.88 N 92.11-32 u With automatic record changing mechanism .... 763.18 N 92.11-33 22 bb Without automatic record changing mechanism . . Electric gramophones: 763.18 N 92.11-35 U Coin-operated . . . 763.11 N 92.11-37 22 Other . 763.18 N 92.11-41 cc Reproducers using cassette tape, of a kind used in motor vehicles 763.88 N 92.11-48 III dd Other Combined sound recorders and reproducers: 763.88 N 92.11-51 a Using magnetic tape on reels , excluding cassettes, and allowing sound recording or reproduction either at a single speed of 19 cm/s or at several speeds if those comprise only 19 cm/s and lower speeds 763.88 N 542 Official Journal of the European Communities 29 . 12 . 86 92.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.11 A III (cont'd) b Other: 1 aa Using cassette tape: With built-in amplifier and one or more built-in loudspeakers: 92.11-61 11 Telephone answering machines ........... 763.88 N 92.11-63 22 Dictating machines 763.88 N 92.11-65 33 Other, capable of operating without an external source of power , , 763.88 N 92.11-69 44 Other 763.88 N 92.11-73 bb With built-in amplifier, without built-in loud ­ speaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 763.88 N 92.11-77 cc Other . 763.88 N 92.1 1-79 2 B I a Other . Television image and sound recorders or reproducers: Using magnetic tapes on reels or in cassettes: Of a width of 1,3 cm or less and allowing recording or reproduction at a tape speed of 50 mm/s or less: 763.88 N 92.11-81 1 Equipment combining, in the same housing, an image and sound recorder and reproducer with a television camera . - 763.81 N 92.11-85 2 Other 763.81 N 92.11-89 b Other . . . 763.81 N 92.11-99 II 92.12 A Other Gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording : Prepared for recording, but not recorded: 763.81 N 92.12-11 I Magnetic tapes; film 898.31  92.12-15 II Rigid magnetic dises 898.31  92.12-18 B I III Other Recorded: Wax recordings, discs, matrices and other intermediate forms, excluding magnetically recorded tapes: 898.31 92.12-31 a For the production of records 898.32  92.12-33 b Other 898.32  29 . 12 . 86 Official Journal of the European Communities 543 92 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.12 B (cont'd) II Other: a Records: 92.12-34 1 For teaching languages 898.32  92.12-35 2 Other 898.32  b Other recording media (tapes, wires, strips and like articles): 92.12-37 1 Magnetically recorded for the scoring of cinemato ­ graph film 898.32 m 92.12-39 2 Other 898.32  92.13 Other parts and accessories of apparatus falling within heading No 92.11 : A Sound-heads and parts thereof: 92.13-11 I For records or mechanically recorded soundfilms 764.99  92.13-18 II Other 764.99  92.13-30 B Needles ; diamonds, sapphires and other precious or semi ­ precious stones (natural , synthetic or reconstructed), whether or not mounted 764.99  92.13-60 C Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm 764.99  D Other: 92.13-81 I Electronic assemblies 764.99  92.13-89 II Other 764.99  92.97-00 Goods of Chapter 92 carried by post . . . 898.00  544 Official Journal of the European Communities 29 . 12 . 86 93 . 01 SECTION XIX ARMS AND AMMUNITION ; PARTS THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF Notes 1 . This Chapter does not cover: t (a) Goods falling within Chapter 36 (for example, percussion caps, detonators, signalling flares); (b) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Armoured fighting vehicles (heading No 87.08); (d) Telescopic sights and other optical devices suitable for use with arms, unless mounted on a firearm or imported with the firearm on which they are designed to be mounted (Chapter 90); (e) Bows, arrows, fencing foils or toys falling within Chapter 97 ; or S (0 Collectors' pieces or antiques (heading No 99.05 or 99.06). 2 . In heading No 93.07 , the reference to "parts thereof' is to be taken not to include radio or radar apparatus of heading No 85.15 . * 3 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description 93.01-00 93.01 93.02 Side-arms (for example, swords, cutlasses and bayonets) and parts thereof and scabbards and sheaths therefor Revolvers and pistols, being firearms : 93.02-10 A 9 mm calibre and higher 93.02-90 B 93.03-00 93.03 Artillery weapons, machine-guns, sub-machine-guns and other military firearms and projectors (other than revolvers and pistols) SITC code Supplementary unit 951.04  951.05 N 951.05 N 951.02 Other 29 . 12 . 86 Official Journal of the European Communities 545 93 .04 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 93.04 Other firearms, including Very pistols, pistols and revolvers for firing blank ammunition only, line-throwing guns and the like : A Sporting and target shooting guns, rifles and carbines: 93.04-20 I Muzzle loaders 894.61 N II Other: a With one barrel: 93.04-30 I Smooth bore 894.61 N 2 Rifled: , 93.04-41 aa Rimflre 894.61 N 93.04-49 bb Other 894.61 N 93.04-50 b Double-barrelled, smooth bore 894.61 N 93.04-60 c Other 894.61 N 93.04-90 B 894.61 N 93.05-00 93.05 Arms of other descriptions, including air, spring and similar pistols, rifles and guns 894.62  93.06 Parts of arms, including gun barrel blanks, but not including parts of side-arms : 93.06-10 A Of arms falling within heading No 93.03 951.09  B Of other arms: 93.06-31 I v Roughly shaped gun stock blocks 951.09  II Other parts: 93.06-35 a Of arms falling within heading No 93.02 951.09  b Other: 93.06-41 1 Barrels, including barrel blanks 951.09 N 93.06-45 2 Butt stocks 951.09 N 93.06-49 3 Other . . . 951.09  93.07 Bombs, grenades, torpedoes, mines, guided weapons and missiles and similar munitions of war, and parts thereof ; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition : 93.07-10 A For revolvers and pistols falling within heading No 93.02 and for sub-machine-guns falling within heading No 93.03 .... 951.06  B Other: ¦ I For military purposes: 93.07-31 a For weapons falling within heading No 93.03 951.06  93.07-33 b Other 951.06  546 Official Journal of the European Communities 29 . 12 . 86 93 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 93.07 B (cont'd) II Other a 1 Sporting and target shooting cartridges: Centrefire: 93.07-41 aa For rifles . 894.63 thousand 93.07-45 bb 2 For shotguns Rimfire: 894.63 thousand 93.07-47 aa For rifles 894.63 thousand 93.07-49 b bb For shotguns Other: 894.63 thousand 93.07-51 1 Bullets and lead shot for sporting and target shooting cartridges 894.63  93.07-52 2 Cases for sporting and target shooting cartridges .... 894.63 thousand 93.07-53 3 Projectiles for air, spring, or gas operated pistols, rifles or guns . . 894.63 thousand 93.07-55 4 Propellant charges (cartridges) for riveting and similar tools of heading No 82.04 or for captive-bolt humane killers 951.06 thousand 93.07-99 5 Other 951.06  29 . 12 . 86 Official Journal of the European Communities 547 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE AND PARTS THEREOF; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS Notes 1 . This Chapter does not cover: (a) Pneumatic or water mattresses, pillows or cushions, falling within Chapter 39, 40 or 62;  (b) Standard lamps, table lamps, wall lamp brackets and other lighting fittings ; these are classified according to the constituent material (for example, in heading No 44.27, 70.14 or 83.07); (c) Articles of stone, ceramic or any other material referred to in Chapter 68 or 69, used as seats, tables or columns, of the kind used in parks, gardens or vestibules (Chapter 68 or 69); (d) Mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) falling within heading No 70.09 ; (e) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); and safes falling within heading No 83.03 ; (f) Furniture specially designed as parts of refrigerators of heading No 84.15 ; furniture specially designed for sewing machines (heading No 84.41); (g) Furniture specially designed as parts of radio-gramophones, wireless sets or television sets (heading No 85.15); (h) Dentists' spittoons falling within heading No 90.17 ; (ij) Goods falling within Chapter 91 (for example, clocks and clock cases); (k) Furniture specially designed as parts of gramophones, of dictating machines or of other sound reproducers or recorders, falling within heading No 92.13; or (1) Toy furniture (heading No 97.03), billiard tables and other furniture specially constructed for games (heading No 97.04) or for conjuring tricks (heading No 97.05). 2 . The articles (other than parts) referred to in headings Nos 94.01, 94.02 and 94,03 are to be classified in those headings only if they are designed for placing on the floor or ground. This provision is, however, to be taken not to apply to the following which are still to be classified in the above-mentioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other: (a) Kitchen cabinets and similar cupboards; (b) Seats and beds; (c) Unit bookcases and similar unit furniture. 3 . (a) In this Chapter references to parts of goods do not include reference to sheets (whether or not cut to shape but not combined with other parts) of glass (including mirrors) or of marble or other stone. (b) Goods described in heading No 94.04, imported separately, are not to be classified in heading No 94.01 , 94.02 or 94.03 as parts of goods . 548 Official Journal of the European Communities 29 . 12 . 86 94 . 01 NIMEXE CCT Statistical SITC Supplementary code reference subdivision code unit 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, and parts thereof : 94.01-02 A Chairs and other seats, not leather covered (excluding parts thereof), for use in civil aircraft 821.11  B Other: I Specially designed for aircraft: 94.01-06 a Seats 821.1 1  94.01-08 b Parts 821.19  II Other: 94.01-20 a Seats specially designedfor motor vehicles 821,11  94.01-25 b Padded, stuffed or upholstered seats and chairs, with backrest and variable height adjustment, and fitted with castors or glides 821.11  c Other seats and chairs: 1 With base metalframe: 94.01-31 aa Not padded, stuffed or upholstered 821.11  94.01-39 bb Padded, stuffed or upholstered 821.11  2 With wooden frame: aa Not padded, stuffed or upholstered: 94.01-41 11 Of straight wood . 821.11  94.01-45 22 Of bent wood 821.11  94.01-49 bb Padded, . stuffed or upholstered 821.11  94.01-60 3 Of cane, osier, bamboo or similar materials 821.11  94.01-70 4 Other 821.11  d Parts of other seats and chairs: .. 94.01-91 1 Of motor vehicle seats . . . . 821.19 ...  2 Other: 94.01-93 aa Of wood 821.19  94,01-99 bb Of other materials 821.19 ¢  94.02 Medical, dental, surgical or veterinary furniture (for example, operating tables, hospital beds with mechanical fittings); dentists' and similar chairs with mechanical elevating, rotating or reclining movements ; parts of the foregoing articles : 94.02-10 A Dentists ' and similar chairs 821.21  94.02-90 B Other 821.21  94.03 Other furniture and parts thereof : A Furniture (excluding parts thereof), for use in civil aircraft: 94.03-11 1 Of base metal 821.91  94.03-15 II Of wood 821.92  94.03-19 III Of other materials 821.99  29 . 12 . 86 Official Journal of the European Communities 5*. 94 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.03 (cont'd) B Other furniture: Ã  Ofbase metal: 94.03-21 a Beds . . . . 821.91  94.03-23 b Drawing tables 821.91  c Office furniture: 1 Not exceeding 80 cm in height: 94.03-25 aa Desks . . . . 821.91  94.03-27 bb Other 821.91  2 Exceeding 80 cm in height: 94.03-33 aa Cupboards with doors, shutters orflaps 821.91  94.03-35 bb Filing, card-index and other cabinets 821.91  94.03-39 cc Other 821.91  94.03-49 d Other furniture 821.91  II Of wood: 94.03-51 a Bedroom furniture 821.92  94.03-55 b Dining room and living room furniture . 821.92  94.03-57 c Kitchen furniture . ... 821.92  94.03-61 d Shopfurniture 821.92  e Office furniture: I Not exceeding 80 cm in height: 94.03-63 aa Desks 821.92  94.03-65 bb Other 821.92  2 Exceeding 80 cm in height: 94.03-66 aa Cupboards with doors, shutters or flaps; filing, card ­ index and other cabinets 821.92  94.03-67 bb Other . . 821.92  94.03-69 f Other furniture . . 821.92  94.03-71 III Of artificial plastic materials , 821.99  94.03-82 IV Of other materials 821.99  v Parts: 94.03-91 a Ofbase metal 821.99 -  94.03-95 b Of wood · 821.99  94.03-99 c Of other materials 821.99  550 Official Journal of the European Communities 29 . 12 . 86 94 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.04 Mattress supports ; articles of bedding or similar furnishiag fitted with springs or stuffed or internally fitted with any material or of expanded, foam or sponge rubber or expanded, foam or sponge artificial plastic material, whether or not covered (for example, mattresses, quilts* eiderdowns, cushions, pouffes and pillows): A Articles of bedding or similar furnishing of expanded, foam or sponge artificial plastic material , whether or not covered: 94.04-11 / Mattresses .... . . 821.22 94.04-19 II Other 821.22 B Other: 94.04-30 I Mattress supports 821.22 II Mattresses: 94.04-51 a Of expanded, foam or sponge rubber, whether or not covered 821.22 b Of other materials: 94.04-55 J Spring interior 821.22 94.04-59 2 Other 821.22 III Other: 94.04-61 a b Sleeping-bags Other: 821.22  94.04-91 1 Filled with feathers or down 821.22  ' 94.04-99 2 Other 821.22  94.80-00 to 94.89-04 Goods classified in Chapter 94, being component parts of com ­ plete industrial plant and exported in accordance with Commis ­ sion Regulation (EEC) No 518/79 (see note on page 8) C ) . (') See list of headings for exports of component parts of complete industrial plant, page 567. 29 . 12 . 86 Official Journal of the European Communities 551 95 . 05 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL Notes 1 . This Chapter does not cover: (a) Articles falling within Chapter 66 (for example, parts of umbrellas, walking-sticks); (b) Articles falling within Chapter 71 (for example, imitation jewellery); (c) Cutlery or other articles falling within Chapter 82 with handles or other parts of carving or moulding materials ; the headings of the present Chapter apply, however, to separately imported handles or other parts of such articles ; (d) Articles falling within Chapter 90 (for example, spectacle frames); (e) Articles falling within Chapter 91 (for example, clock or watch cases); (f) Articles falling within Chapter 92 (for example, musical instruments and parts thereof); (g) Articles falling within Chapter 93 (arms and parts thereof); (h) Articles falling within Chapter 94 (furniture and parts thereof); (ij) Brushes, powder-puflfs or other articles falling within Chapter 96; (k) Articles falling within Chapter 97 (toys, games and sports requisites); (1) Articles falling within Chapter 98 (for example, buttons, cuff-links , smoking pipes, combs); or (m) Collectors' pieces or antiques (Chapter 99). 2 . In heading No 95.08, the expression "vegetable or mineral carving material" is to be taken to apply to : (a) Hard seeds, pips, hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom); (b) Jet (and mineral substitutes for jet), amber, meerschaum, agglomerated amber and agglomerated meerschaum. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 95.05 Worked tortoise-shell, mother of pearl, ivory, bone, horn, coral (natural or agglomerated) and other animal carving material, and articles of those materials : A Coral (natural or agglomerated), worked: 95.05-11 I Combined with other materials 899.11  95.05-19 II Other 899.11  - B Other: 95.05-50 I Plates, sheets, rods, tubes, discs and similar forms, not polished or otherwise worked 899.11  II Other: 95.05-81 a Ivory 899.11  552 Official Journal of the European Communities 29 . 12 . 86 95 . 05 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 95.05 B II (cont'd) ' 95.05-89 b Other i . 899.11 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins (for example, copal or rosin) or of modelling pastes, and other moulded or carved articles not elsewhere specified or included ; worked, unhardened gelatin (except gelatin falling within heading No 35.03) and articles of unhardened gelatin : 95.08-20 A Vegetable or mineral carving material in plates, sheets, rods, tubes, discs and similar forms, not polished or otherwise worked 899.19 95.08-80 B 899.19 Other 29 . 12 . 86 Official Journal of the European Communities 553 96 . 01 CHAPTER 96 BROOMS, BRUSHES, POWDER-PUFFS AND SIEVES Notes 1 . This Chapter does not cover: (a) Articles falling within Chapter 71 ; (b) Brushes of a kind specialised for use in dentistry or for medical, surgical or veterinary purposes, falling within heading No 90.17 ; or (c) Toys (Chapter 97). 2 . In heading No 96.01 , the expression "prepared knots and tufts for broom or brush making" is to be taken to apply only to unmounted knots and tufts of animal hair, vegetable fibre or other material , which are ready for incorporation without division in brooms or brushes, or which require* only such further minor processes as glueing or coating the butts, or trimming to shape at the top, to render them ready for such incorporation . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 96.01 Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for Ã ¨xample, besoms and whisks), with or without handles ; other brooms and brushes (including brushes of a kind used as parts of machines); prepared knots and tufts for broom or brush making ; paint rollers ; squeegees (other than roller squeegees) and mops : A Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), with or without handles; prepared knots and tufts for broom or brush making: 96.01-01 I Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head - (for example, besoms and whisks), with or without handles . 899.72  96.01-05 II Prepared knots and tufts for broom or brush making 899.72  B Other: 96.01-10 I Tooth brushes 899:72 N 96.01-20 II Brushes of a kind used as parts of machines 899.72  III Other: 96.01-30 a Paint rollers . . 899.72  b Paint, distemper, varnish and similar brushes: 96.01-41 1 Artists ' and students ' brushes 899.72  96.01-49 2 Other 899.72  c Brushes for cosmetics and personal toiletry: 96.01-91 1 Shaving brushes . 899.72  96.01-92 2 Make-up brushes 899.72  96.01-93 3 Hair brushes 899.72  96.01-95 4 Other 899.72  554 Official Journal of the European Communities 29 . 12 . 86 96 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 96.01 B III (cont'd) 96.01-96 d Road-sweeping brushes; household type brooms and brushes, including shoe brushes and clothes brushes; brushes for grooming animals 899.72 96.01-98 e Other 899.72  96.05-00 96.05 Powder-puffs and pads for applying cosmetics or toilet prepara ­ tions, of any material 899.82  96.06-00 96.06 Hand sieves and hand riddles, of any material 899.81  29 . 12 . 86 Official Journal of the European Gommunities 555 CHAPTER 97 TOYS, GAMES AND SPORTS REQUISITES ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Christmas tree candles (heading No 34.06); (b) Fireworks or other pyrotechnic articles falling within heading No 36.05 ; (c) Yarns, monofil , cords or gut and the like for fishing, cut to length but not made up into fishing lines, falling within Chapter 39, heading No 42.06 or Section XI ; (d) Sports bags or other containers of heading No 42.02 or 43.03 ; (e) Sports clothing or fancy dress, of textiles, falling within Chapter 60 or 61 ; (f) Textile flags or bunting, or sails for boats or land craft, falling within Chapter 62; (g) Sports footwear (other than skating boots with skates attached), cricket pads, shin-guards or the like, falling within Chapter 64, or sports headgear falling within Chapter 65 ; (h) Climbing sticks , whips, riding crops or the like (heading No 66.02), or parts thereof (heading No 66.03); (ij) Unmounted glass eyes for dolls or other toys, falling within heading No 70.19 ; (k) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (1) Articles falling within heading No 83 . 1 1 ; (m) Sports vehicles (other than bobsleighs, toboggans and the like) falling within Section XVII ; (n) Children's cycles fitted with ball bearings and constructed like normal cycles (heading No 87.10); (o) Sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (p) Spectacles, goggles and the like, for sports and outdoor games (heading No 90.04); (q) Decoy calls and whistles (heading No 92.08); (r) Arms or other articles of Chapter 93 ; or (s) Racket strings, tents or other camping goods, or gloves (classified, in general, according to the material of which they are made). 2 . The headings of this Chapter are to be taken to include articles in which pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metals or rolled precious metals constitute only minor constituents . 3 . In heading No 97.02, the term "dolls" is to be taken to apply to such articles as are representations of human beings. 4 . Subject to Note 1 above, parts and accessories which are suitable for use solely or principally with articles falling within any heading of this Chapter are to be classified with those articles . 556 Official Journal of the European Communities 29 . 12 . 86 97 . 01 DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles and pedal motor cars); dolls' prams and dolls' push chairs : 97.01-10 A Dolls ' prams and dolls ' push chairs . 894.21  97.01-90 B 894.21  - 97.02 Dolls : A Dolls (dressed or undressed): 97.02-11 I Of artificial plastic materials 894.22  97.02-19 II Of other materials 894.22  B Parts and accessories: 97.02-31 I Garments, footwear, headgear and other accessories 894.^2  97.02-35 II Parts . . ! 894.22  97.03 Other toys ; working models of a kind used for recreational purposes : 97.03-05 A Of wood 894.23  B Other: 97.03-11 I Electric model railways 894.23  97.03-15 II Electric car sets (other than those for competitive games falling within heading No 97.04) 894.23  97.03-20 III Toy weapons 894.23  97.03-30 IV Toy projectors and other optical toys 894.23  97.03-40 V Musical instruments and other musical appliances ....... 894.23  VI Other: a Of artificial plastic materials: 97.03-51 1 Scale model assembly kits 894.23  97.03-55 2 Constructional toys 894.23  97.03-59 3 Other 894.23  b Of metal: 97.03-61 I Die-cast miniature models 894.23  97.03-69 2 Other . . 894.23  97.03-75 c Of textile fabric 894.23  97.03-80 d Of rubber 894.23  97.03-85 e Of other materials 894.23  97.03-90 VII Assortments of toys of the present subheading, of different constituent materials, put up in sets, outfits or the like .... 894.23  97.04 Equipment for parlour, table and funfair games for adults or children (including billiard table » and pintables and table-tennis requisites): 97.04-10 A Playing cards, including toy playing cards 894.24  97.04-15 B Table-tennis bats, balls and nets 894.24  29 . 12 . 86 Official Journal of the European Communities 557 97 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.04 (cont'd) c Other: 97.04-20 I Electric car racing sets, having the character of competitive games . . . 894.24 97.04-30 II Coin or disc operated automatic amusement and gaming machines 894.24 97.04-40 III Billiard tables (with or without legs) 894.24  97.04-50 IV Table-tennis tables 894.24  97.04-60 v Video games of a kind used with a television receiver .... 894.24 N 97.04-99 97.05 VI Other Carnival articles ; entertainment articles (for example, conjuring tricks and novelty jokes); Christmas tree decorations and similar articles for Christmas festivities (for example, artificial Christ ­ mas trees, Christmas stockings, imitation yule logs, Nativity scenes and figures therefor): 894.24 97.05-10 A B Carnival articles; entertainment articles (for example, conjuring tricks and novelty jokes) Christmas tree decorations and similar articles for Christmas festivities: 894.25  97.05-51 I Ofglass 894.25  97.05-59 97.06 II Of other materials Appliances, apparatus, accessories and requisites for gymnastics or athletics, or for sports and outdoor games (other than articles falling within heading No 97.04): 894.25 97.06-03 A Cricket and polo equipment 894.72  97.06-07 B C Tennisrackets Other: 894.72  97.06-10 I Gymnasium and athletics equipment 894.72  97.06*31 II III Squash and badminton rackets Snow skis and ski sticks: 894.72  97.06-33 a Cross-country skis . 894.72 pair 97.06-34 b Other skis 894.72 pair 97.06-37 c d Ski sticks Parts and accessories: 894.72 pair 97.06-43 1 Skifastenings (ski bindings) 894.72 ...  97.06-48 2 IV Other Ice skates, roller skates and skate-boards: 894.72  97.06-51 a Roller skates 894.72 pair 97.06-53 b Ice skates 894.72 pair 97.06-55 c Skate-boards; parts and accessories of skates and skate ­ boards 894.72  558 Official Journal of the European Communities 29 . 12 . 86 97 . 06 NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 97.06 C (cont'd) V Water sports equipment: 97.06-57 a Water skis 894.72  97.06-60 b Sailboards . 894.72  97.06-69 c Other . . . . . 894.72  VI Golf equipment: 97.06-71 a Clubs, complete 894.72 N 97.06-75 b Balls . . . ... . . . . . . . . 894.72 N 97.06-79 c Other 894.72  VII Other: a Balls : 97.06-81 1 Tennis balls 894.72  2 Other: 97.06-83 aa Non-inflatable 894.72  bb Inflatable: 97.06-85 11 Of leather 894.72  97.06-89 22 Other 894.72  97.06-91 b Slides 894.72  97.06-93 c Swings 894.72  97.06-99 d Other 894.72  97.07 Fish-hooks, line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy "birds", lark mirrors and similar hunting or shooting requisites : 97.07-10 A Fish-hooks, unmounted 894.71  B Other: 97.07-91 I Fishing reels 894.71  97.07-99 II Other 894.71  . 97.08-00 97.08 Roundabouts, swings, shooting galleries, and other fairground amusements ; travelling circuses, travelling menageries and travel ­ ling theatres 894.73  97.97-00 Goods of Chapter 97 carried by post 894.90  29 . 12 . 86 Official Journal of the European Communities 559 98 . 01 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This Chapter does not cover; (a) Eyebrow and other cosmetic pencils (heading No 33.06); (b) Buttons, studs, cuff-links or other articles of a kind described in heading No 98.01 or 98.12, if made wholly or partly of precious metal or rolled precious metal (subject to the provisions of Note 2 (a) to Chapter 71 ) or if containing pearls or precious or semi-precious stones (natural, synthetic or reconstructed) (Chapter 71 ); (c) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (d) Mathematical drawing pens (heading No 90.16); or (e) Toys falling within Chapter 97 . 2 . Subject to Note 1 above, the headings in this Chapter are to be taken to apply to goods of the kind described whether or not composed wholly or partly of precious metal or rolled precious metal or of pearls or precious or semi-precious stones (natural , synthetic or reconstructed). 3 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit ,. 98.01 Buttons and button moulds, studs, cuff-links, and press-fasteners, including snap-fasteners and press-studs ; blanks and parts of such articles : 98.0M0 A Blanks and moulds 899.83 B Buttons, studs, cuff-links and press-fasteners and parts thereof: 98.01-31 / Press-fasteners, snap-fasteners, press-studs and the like . . . 899.83  98.01-33 II III Studs and cufflinks . . Buttons: 899.83  98.01-35 a Of base metal, not covered with textile material 899.83  98.01-37 b Of artificial plastic material, not covered with textile material 899.83 98.01-39 98.02 A c Other Slide fasteners and parts thereof : Slide fasteners with scoops of base metal ; parts thereof, of base metal: 899.83 98J02-11 I Complete slide fasteners 899.84 m 98.02-15 II Narrow strips ofany length mounted solely with chain scoops 899.84 m 98.02-19 III Other 899.84  560 » Official Journal of the European Communities 29 . 12 . 86 98 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC * code Supplementary unit 98.02 (cont'd) B Other: / Slide fasteners with chain scoops and parts thereof: 98.02-51 a Complete slide fasteners 899.84 m 98.02-55 b Narrow strips of any length mounted solely with chain scoops . 899.84 m 98.02-59 c Other 899.84  98.02-99 * II Other . , . 899.84  98.03 Fountain pens, stylograph pens and pencils (including ball point pens and pencils) and other pens, pen-holders, pencil-holders and similar holders, propelling pencils and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : A Fountain pens and stylograph pens and pencils (including ball point, felt tipped and fÃ ­bre tipped pens and pencils): I Ball point pens and pencils: 98.03-01 a With liquid ink (rolling ball pens) 895.21 N b Other: 98.03-12 1 With body or cap of precious metal or rolled precious metal 895.21 N 2 Other: 98,03-14 aa With replaceable refill 895.21 N 98.03-16 bb Other 895.21 N 98.03-17 II Felt tipped andfibre tipped pens and pencils 895.21 N 98.03-21 III Indian ink drawing pens 895.21 N IV Fountain pens and other stylograph pens: 98.03-23 a With body or cap of precious metal or rolled precious metal . . . . 895.21 N 98.03-25 b Other 895.21 N B Other pens, pen-holders; propelling pencils and sliding pen ­ cils ; pencil-holders and similar holders: 98.03-31 I Propelling pencils and sliding pencils 895.21 N 98.03-39 II Other 895.21 .  C Parts and fittings: 98.03-51 I Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section 895.21  II Other: a Refills for ball point pens and pencils: 98.03-53 1 With liquid ink (for rolling ball pens) 895.21 N 98.03-59 2 Other . . . . 895.21 N 98.03-61 b Refills forfelt tipped andfibre tipped pens and pencils . . . 895.21 N c Other: 98.03-71 1 Of metal 895.21  29. 12 . 86 Official Journal of the European Communities 561 98 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.03 C II c (cont'd) 98.03-75 2 Other 895.21  98.04 Pen nibs and nib points: A Pen nibs: 98.04-11 I Of gold 895.22  98.04-19 II Of other material 895.22  98.04-30 B Nib points 895.22  98.05 Pencils (other than pencils of heading No 98.03), pencil leads, slate pencils, crayons and pastels, drawing charcoals and writing and drawing chalks ; tailors' and billiards chalks : A Pencils , pencil leads, slate pencils, crayons, pastels and draw ­ ing charcoals: I Pencils with "leads" encased in wood or in a rigid paper sheath: 98.05-01 a With "leads" ofgraphite . . . ... 895.23  98.05-09 b Other 895.23  II Other: 98.05-21 a Pencil leads 895.23  98.05-29 b Other . 895.23  98.05-30 B Writing and drawing chalks; tailors' and billiards chalks ... 895.23  98.06-00 98.06 Slates and boards, with writing or drawing surfaces, whether framed or not . . ... . 895.92  98.07-00 98.07 Date, sealing or numbering stamps, and the like (including / devices for printing or embossing labels), designed for operating * in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 895.93 98.08 Typewriter and similar ribbons, whether or not on spools ; ink ­ pads, with or without boxes : A Ribbons: 98.08-11 I Of artificial plastic materials . 895.94  98.08-19 II Other . - 895.94  98.08-50 B Ink-pads 895.94  98.09-00 98.09 Sealing wax (including bottle-sealing wax) in sticks, cakes or similar forms ; copying pastes with a basis of gelatin, whether or not on a paper or textile backing 895.95  562 Official Journal of the European Communities 29 . 12 . 86 98 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.10 Mechanical lighters and similar lighters, including chemical and electrical lighters, and parts thereof, excluding flints and wicks : 98.10-05 A Parts of base metal, turned from bars, rods, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm 899.34  B Other: / Pocket lighters: a Gas fuelled: 98.10-10 1 Non refillable 899.34 N 2 Refillable: 98.10-21 , aa With electrical ignition system 899.34 N 98.10-29 bb With other ignition system 899.34 N 98.10-30 b Other 899.34 N 98.10-40 II Table lighters . 899.34 N 98.10-50 III Other lighters 899.34  98.10-80 IV Parts 899.34  98.11 Smoking pipes ; pipe bowls, stems and other parts of smoking pipes (including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereof : 98.11-10 A Roughly shaped blocks of wood or root, for the manufacture of pipes . . 899.35  B Other: I Pipes and pipe bowls: 98.11-91 a Of wood or root 899.35  98.11-95 b Of other materials 899.35  98.11-99 II Other 899.35  98.12 Combs, hair-slides and the like : 98.12-10 A Of ebonite or artificial plastic material 899.85  98.12-90 B Of other materials 899.85  98.14 Scent and similar sprays of a kind used for toilet purposes, and mounts and heads therefor : 98.14-10 A Toilet sprays 899.86  98.14-50 B Mounts and headsfor toilet sprays . . 899.86  98.15 Vacuum flasks and other vacuum vessels, complete with cases ; v parts thereof, other than glass inners : 98.15-20 A Vacuum flasks and other vacuum vessels, complete with cases, having a capacity not exceeding 0,75 litre 899.97  B Other: 98.15-30 Ã  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity exceeding 0, 75 litre 899.97  29 . 12 . 86 Official Journal of the European Communities 563 98 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.15 B (cont'd) 98.15-70 II Parts (other than glass inners) 899.97  98.16-00 98.16 Tailors' dummies and other lay figures ; automata and other animated displays of a kind used for shop window dressing .... 899.87  98.97-00 Goods of Chapter 98 carried by post 899.20  564 Official Journal of the European Communities 29 . 12 . 86 99 . 01 SECTION XXI WORKS OF ART, COLLECTORS' PIECES, AND ANTIQUES CHAPTER 99 WORKS OF ART, COLLECTORS' PIECES, AND ANTIQUES Notes 1 . This Chapter does not cover: (a) Unused postage, revenue or similar stamps of current or new issue in the country to which they are destined (heading . No 49.07); (b) Theatrical scenery, studio back-cloths or the like, of painted canvas (heading No 59.12); or (c) Pearls or precious or semi-precious stones (heading No 71.01 or 71.02). 2 . For the purposes of heading No 99.02, the expression "original engravings, prints and lithographs" means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process . 3 . Heading No 99.03 , is to be taken not to apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character. 4. (a) Subject to Notes 1 to 3 above, articles falling within headings of this Chapter are to be classified in whichever of those headings . is appropriate and not in any other heading of the Tariff. (b) Heading No 99.06 is to be taken not to apply to articles falling within any of the preceding headings of this Chapter . 5 . Frames around paintings, drawings, pastels, engravings, prints or lithographs are to be treated as forming part of those articles, provided they are of a kind and of a value normal to those articles . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.01-00 99.01 Paintings, drawings and pastels, executed entirely by hand (other than industrial drawings falling within heading No 49.06 and other than hand-painted or hand-decorated manufactured articles) 896.01   99.02-00 99.02 Original engravings, prints and lithographs 896 02  99.03-00 99.03 Original sculptures and statuary, in any material 896.03  99.04-00 99.04 Postage, revenue and similar stamps (including stamp-postmarks and franked envelopes, lÃ ©ttercards and the like), used, or if unused not of current or new issue in the country to which they are destined . 896.04 29 . 12 . 86 Official Journal of the European Communities  99 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.05-00 99.05 Collections and collectors' pieces of zoological, botanical, miner ­ alogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest 896.05  . 99.06-00 99.06 Antiques of an age exceeding 100 years 896.06  566 Official Journal of the European Communities 29 . 2 . 86 99 . 80 ADDENDUM GOODS NOT CLASSIFIED ELSEWHERE AND DATA NOT INCLUDED IN TOTALS NIMEXE CCT Statistical SITC Supplementary code reference subdivision Description code unit 99.80-00 Goods being component parts of complete industrial plant, exported to in accordance with Commission Regulation (EEC) No 518/79 but 99.89-00 not included under the chapters under which theyfall C)  99.96-01 Confidential transactions, not classified elsewhere 999.00  99.97-00 Goods carried by post, not classified elsewhere 911.00  99.98-00 Goods declared as ships ' stores, not classified elsewhere . 931.00  99.99-01 Returned goods, not classified elsewhere 931.00  99.99-02 Importations and exportations, not classified elsewhere . 931.00  00.50 Data not included in totals: 00.50-70 72.01 BÃ ­ Silver or base metal coin, being legal tender x 1 0.00  00.50-97 Silver or base metal coin, being legal tender, carried by post .... x 1 0.00  C) See list of headings for exports of component parts of complete industrial plant, page 567. 29 . 12 . 86 Official Journal of the European Communities 567 SUPPLEMENT LIST OF HEADINGS FOR EXPORTS OF COMPONENT PARTS OF COMPLETE INDUSTRIAL PLANT NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 62.80-00 001.08 01 658.30 02 6S8.40 03 658.10 04 658.20 05 658.99 1 82.81-00 601.08 01 658.30 02 858.40 03 858.10 04 658.20 05 658.99 82.82-00 801.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658,99 62.83-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 82.84-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 858.99 62.85-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 82.86-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.87-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.88-00 601.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 62.89-00 801.08 01 658.30 02 658.40 03 658.10 04 658.20 05 658.99 68.80.00 602.08 01 681.31 02 661.32 03 661.33 04 663.10 06 683.20 07 663.50 08 661.81 09 661.82 10 863.31 1 1 663.32 12 861.83 13 663.81 14 663.82 15 863.33 16 683.39 68.81.00 602.08 01 661.31 02 661.32 03 861.33 04 663.10 06 663.20 07 663.50 08 861.81 09 661.82 10 683.31 11 663.32 12 661.83 13 663.81 14 663.82 15 863.33 16 683.39 68.82.00 602.08 01 661.31 02 681.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 861.83 13 863.81 14 863.82 15 663.33 16 663.39 68.83.00 602.08 01 861.31 02 861.32 03 661.33 04 663.10 08 663.20 07 663.50 08 861.81 09 661.82 10 863.31 11 663.32 12 661.83 13 863.81 14 863.82 15 863.33 16 663.39 68.84.00 602.08 01 661.31 02 661.32 03 661.33 04 863.10 06 663.20 07 663.50 08 681.81 09 661.82 10 663.31 11 663.32 12 861.83 ' 13 663.81 14 663.82 15 663.33 16 863.39 68.85.00 602.08 01 861.31 02 661.32 03 661.33 04 663.10 06 663.20 07 663.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 883.82 15 683.33 68.86.00 602.08 01 661.31 02 661.32 03 681.33 04 663.10 08 663.20 07 663.50 08 681.81 09 661.82 10 663.31 11 663.32 12 661.83 13 663.81 14 863.82 15 663.33 16 663.39 88.87.00 602.08 01 661.31 02 661.32 03 661.33 04 663.10 08 683.20 07 683.50 08 661.81 09 661.82 10 663.31 11 663.32 12 661.83 13 683.81 14 663.82 15 663.33 16 663.39  68.88.00 602.08 01 661.31 02 861.32 03 681.33 04 663.10 08 663.20 07 863.50 08 861.81 09 861.82 10 883.31 11 663.32 12 861.83 13 663.81 14 663.82 15 663.33 18 863.39 68.89.00 602.08 01 861.31 02 861.32 03 661.33 04 683.10 08 663.20 07 663.50 08 861.81 09 861.82 10 663.31 1 1 663.32 12 861.83 13 663.81 14 663.82 15 863.33 16 863.39 69.80-00 603.08 01 662.31 02 862.32 03 663.70 04 662.41 05 862:42 06 662.43 07 662.44 08 862.45 09 663.91 10 812.20 1 1 666.40 12 866.50 13 866.60 14 663.92 89.81-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 682.42 06 662.43 07 682.44 08 662.45 09 663.91 10 812.20 11 666.40 12 668.50 13 668.80 14 663.92 69.82-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 663.92 69.83-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 862.42 06 862.43 07 662.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 666.60 14 863.92 89.84-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 862.44 08 662.45 09 663.91 10 812.20 11 666.40 12 666.50 13 886.60 14 663.92 69.85-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 682.42 06 662.43 07 662.44 08 682.45 09 663.91 10 812.20 11 866.40 12 666.50 13 666.60 14 663.92 69.86-00 603.08 01 662.31 02 662.32 03 663.70 04 662.41 05 662.42 06 662.43 07 862.44 08 662.45 09 863.91 10 812.20 1 1 666.40 12 668.50 13 668.60 14 683.92 69.87-00 603.08 01 862.31 02 662.32 03 663.70 04 662.41 05 662.42 06 862.43 07 682.44 08 682.45 09 863.91 10 812.20 U 866.40 12 666.50 13 666.60 14 663.92 69.88-00 603.08 01 862.31 02 662.32 03 663.70 04 662.41 05 662.42 06 862.43 07 862.44 08 662.45 09 663.91 10 812.20 11 868.40 12 686.50 13 686.60 14 863.92 69.89-00 803.08 01 662.31 02 662.32 03 663.70 04 862.41 05 862.42 06 662.43 07 662.44 08 862.45 09 863.91 10 812.20 11 866.40 12 666.50 13 666.60 14 663.92 70.80-00 804.08 01 664.14 03 864.15 04 664.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 865.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 864.60 17 665.81 18 664.20 19 865.82 70.81-00 = 604.08 01 664.14 03 684.15 04 664.50 05 664.30 06 884.40 07 664.91 08 664.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 664.60 17 685.81 18 664.20 19 665.82 20 600.00 21 665.89 70.82-00 604.08 01 664.14 03 664.15 04 664.50 05 664.30 06 684.40 07 664.91 08 664.70 09 664.80 10 665.11 1 1 664.92 12 685.12 13 665.20 14 812.41 15 664.93 16 664.60 17 665.81 18 664.20 19 665.82 20 600.00 21 665.89 70.83-00 604.08 01 664.14 03 684.15 04 864.50 05 664.30 06 664.40 07 664.91 08 664.70 09 664.80 10 685.11 1 1 684.92 12 685.12 13 665.20 14 812.41 15 684.93 16 664.60 17 885.81 18 664.20 19 685.82 20 600.00 21 685.89 70.84-00 804.08 01 664.14 03 664.15 04 864.50 05 664.30 06 884.40 07 664.91 08 664.70 09 664.80 10 665.11 1 1 864.92 12 665.12 13 685.20 14 812.41 15 664.93 16 684.60 70.8500 604.08 01 864.14 03 68415 04 864.50 05 684.30 06 864.40 07 664.91 08 664.70 09 864.80 10 665.11 11 664.92 12 685.12 13 665.20 14 812.41 15 864.93 16 884.60 17 665.81 18 664.20 19 685.82 20 600.00 21 685.88 70.86-00 604.08 01 664.14 03 664.15 04 864.50 05 864.30 06 684.40 07 684.91 08 664.70 09 664.80 10 865.11 11 664.92 12 665.12 13 665.20 14 812.41 15 864.93 16 684.60 17 885.81 18 864.20 19 665.82 20 600.00 21 885.89 70.87-00 604.08 01 684.14 03 864.15 04 864.50 05 664.30 06 664.40 07 684.91 08 664.70 09 884.80 10 665.11 1 1 664,92 12 665.12 13 865.20 14 812.41 15 664.93 18 664.80 17 685.81 18 664.20 19 665.82 20 600.00 21 665.89 70.88-00 804.08 01 664.14 03 664.15 04 884.50 05 664.30 06 684.40 07 664.91 08 864.70 09 664.80 10 665.11 11 664.92 12 665.12 13 665.20 14 812.41 15 664.93 16 684.60 70.89-00 804.08 01 684.14 03 684.15 04 884.50 05 864.30 08 884.40 07 864.91 08 884.70 09 864.80 10 865.11 11 864.92 12 865.12 13 865.20 14 812.41 15 664.93 18 664.80 17 865.81 18 884.20 19 865.82 20 600.00 21 685.89 73.80-00 805.08 01 871.20 02 671.60 04 871.31 05 871.30 08 872.40 07 872.51 08 872.71 09 874.14 10 873.20 11 673.30 12 875.01 13 674.00 14 677.01 16 676.00 17 678.10 18 678.00 19 878.40 20 878.50 21 891.10 22 892.11 23 B92.41 24 892.43 25 693.11 26 893.20 27 693.51 29 699.20 30 899,71 31 894.01 32 894.02 33 899.31 34 699.32 35 899.41 36 897.00 37 812.10 38 697.51 40 801.00 61 672.52 62 874.15 63 673.22 64 675.02 65 674.00 66 877.02 71 672.00 72 670.00 73 873.00 74 875.00 75 874.00 78 677.00 16 663.39 20 600.00 21 665.89 17 685.81 18 664.20 19 685.82 20 809.00 17 665.81 18 864.20 19 665.82 20 600.00 21 665.89 21 665.89 568 Official Journal of the European Communities 29 . 12 . 86 ' NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 73.81-00 605.08 73.83-00 805.08 73.85-00 805.08 73.87-00 605.08 73.89-00 605.08 76.83-00 606.08 76.89-00 806.08 82.85-00 807.08 01 871.20 02 871.60 04 871.31 05 871.30 08 872.40 07 872.51 08 872.71 09 874.14 10 873.20 11 873.30 12 875.01 13 874.00 14 877.01 16 876.00 17 878.10 18 878.00 19 878.40 20 878.50 21 891.10 22 892.11 23 892.41 24 892.43 25 893.11 28 893.20 27 893.51 29 899.20 30 899.71 31 894.01 32 894.02 33 899.31 34 899.32 35 899.41 38 897.00 37 812.10 38 897.51 40 801.00 81 872.52 82 874.15 63 873.22 64 875.02 65 674.00 88 877.02 71 872.00 72 870.00 73 873.00 74 675.00 75 674.00 78 877.00 73.82-00 805.08 01 871.20 02 871.60 04 871.31 05 871.30 06 872.40 07 872.51 08 872.71 09 874.14 10 673.20 11 873.30 12 675.01 13 874.00 14 877.01 16 878.00 17 878.10 18 878.00 19 878.40 20 678.50 21 691.10 22 692 11 23 892.41 24 692.43 25 693.11 28 893.20 27 693.51 29 899.20 30 699.71 31 894.01 32 694.02 33 899.31 34 899.32 35 899.41 36 897.00 37 812.10 38 897.51 40 601.00 61 672.52 62 674.15 83 873.22 64 675.02 65 674.00 66 677.02 71 672.00 72 870.00 73 673.00 74 875.00 75 674.00 76 677.00 01 671.20 02 671.80 04 671.31 05 671.30 08 672.40 07 672.51 08 672.71 09 874.V4 10 673.20 1 1 673.30 12 875.01 13 874.00 14 877.01 16 876.00 17 878.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 892.43 25 693.11 26 693.20 27 893.51 29 699.20 30 699.71 31 894.01 32 694.02 33 899.31 34 699.32 35 899.41 38 697.00 37 812.10 38 697.51 40 801.00 61 872.52 82 674.15 63 673.22 64 875.02 65 874.00 86 877.02 71 872.00 72 870.00 73 873.00 74 875.00 75 874.00 78 877.00 73.84-00 605.08 01 871.20 02 871.80 04 871.31 05 871.30 . 08 872.40 07 872.51 08 872.71 09 874.14 10 673.20 11 873.30 12 675.01 13 674.00 14 877.01 18 878.00 17 878.10 18 878.00 19 878.40 20 678.50 21 891.10 22 892.11 23 892.41 24 692.43 25 693.11 28 693.20 27 893.51 29 899.20 30 699.71 31 894.01 32 894.02 33 699.31 34 899.32 35 699.41 38 897.00 37 812.10 38 897.51 40 801.00 61 872.52 82 674.15 83 873.22 84 875.02 85 874.00 88 877.02 71 672.00 72 870.00 73 673.00 74 675.00 75 874.00 78 677.00 01 871.20 02 871.60 04 671.31 05 671.30 06 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 18 676.00 17 678.10 18 678.00 19 678.40 20 678.50 21 691.10 22 692.11 23 692.41 24 692.43 25 693.11 26 693.20 27 693.51 29 699.20 30 899.71 31 894.01 32 694.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 801.00 61 672.52 82 874.15 83 673.22 84 675.02 65 674.00 66 677.02 71 872.00 72 670.00 73 673.00 74 675.00 75 674.00 78 877.00 73.88-00 805.08 01 671.20 02 671.80 04 871.31 05 671.30 06 672.40 07 872.51 08 872.71 09 874.14 10 673.20 11 873.30 12 675.01 13 874.00 14 677.01 16 878.00 17 678.10 18 678.00 19 878.40 20 678.50 21 891.10 22 692.11 23 692.41 24 892.43 25 893.11 28 893.20 27 693.51 29 899.20 30 699.71 31 694.01 32 694.02 33 699.31 34 699.32 35 899.41 38 697.00 37 812.10 38 697.51 40 601.00 61 672.52 62 674.15 63 673.22 64 675.02 65 874.00 86 877.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 78 677.00 01 871.20 02 871.80 04 871.31 05 871.30 08 672.40 07 672.51 08 672.71 09 674.14 10 673.20 11 673.30 12 675.01 13 674.00 14 677.01 16 678.00 17 878.10 18 878.00 19 878.40 20 878.50 21 691 10 22 692.11 23 692.41 24 692.43 25 893.11 28 893.20 27 693.51 29 699.20 30 899.71 31 694.01 32 694.02 33 699.31 34 699.32 35 899.41 36 697.00 ¢ 37 812.10 38 697.51 40 801.00 61 672.52 82 874.15 83 873.22 84 675.02 85 874.00 68 877.02 71 872.00 72 670.00 73 673.00 74 675.00 75 874.00 76 677.00 73.88-00 605.08 01 671.20 02 871.60 04 871.31 05 871.30 06 872.40 07 672.51 08 672.71 09 874.14 10 873.20 1 1 873.30 12 875.01 13 674.00 &lt; 14 877.01 18 876.00 17 678.10 18 678.00 19 878.40 20 878.50 21 691.10 22 892.11 23 892.41 24 892.43 25 693.11 26 893.20 27 893.51 29 699.20 30 899.71 31 894.01 32 894.02 33 699.31 34 699.32 35 699.41 36 697.00 37 812.10 38 697.51 40 801.00 81 872.52 62 674.15 83 673.22 84 675.02 65 674.00 66 877.02 71 872.00 72 670.00 73 673.00 74 675.00 75 674.00 76 677.00 01 671.20 02 671.60 04 671.31 05 871.30 08 672.40 07 872.51 08 872.71 09 674.14 10 673.20 11 873.30 12 675.01 13 674.00 14 677.01 18 676.00 17 678.10 18 878.00 19 878.40 20 878.50 21 891.10 22 692.11 23 892.41 24 892.43 25 693.11 28 893.20 27 693.51 29 699.20 30 899.71 31 894.01 32 694.02 33 699.31 34 699.32 35 899.41 36 697.00 37 812.10 38 897.51 40 801.00 61 672.52 62 674.15 63 673.22 84 675.02 85 674.00 66 677.02 71 672.00 72 670.00 73 673.00 74 675.00 75 674.00 78 877.00 76.80-00 806.08 01 684.10 02 684.21 03 884.22 04 684.23 05 684.24 06 684.25 07 884.28 08 691.20 09 892.13 18 692.42 11 692.44 12 893.13 15 697.53 16 699.83 76.81-00 606.08 01 884.10 02 684.21 03 684.22 04 884.23 05 884.24 08 884.25 07 684.26 08 891.20 09 892.13 10 692.42 11 892.44 12 893.13 15 897.53 16 899.83 76.82-00 808.08 01 684.10 02 684.21 03 884.22 04 884.23 05 884.24 08 684.25 07 884.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 897.53 18 899.83 01 884.10 02 884.21 03 884.22 04 884.23 05 684.24 06 684.25 07 684,26 08 891.20 09 692.13 10 692.42 11 892.44 12 693.13 15 697.53 16 699.83 78.84-00 608.08 01 684.10 02 684.21 03 884.22 04 684.23 05 684.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 892.44 12 893.13 15 697.53 16 699.83 78.85-00 608.08 01 884.10 02 884.21 03 684.22 04 684.23 05 684.24 08 684.25 07 684.28 08 891.20 09 892.13 10 892.42 11 692.44 12 893.13 15 697.53 . 16 699.83 76.88-00 806.08 01 884.10 02 684.21 03 884.22 04 684.23 05 884.24 08 684.25 07 684.28 08 691.20 09 892.13 10 692.42 11 892.44 12 693.13 15 697.53 18 899.83 78.87-00 808.08 01 884.10 02 684.21 03 684.22 04 684.23 05 884.24 06 684.25 07 684.26 08 691.20 09 692.13 10 692.42 11 692.44 12 893.13 15 697.53 16 899.83 78.88-00 806.08 01 684.10 02 684.21 03 884.22 04 884.23 05 884.24 08 684.25 07 884.26 08 691.20 09 692.13 10 692.42 11 692.44 12 693.13 15 697.53 16 899.83 01 884.10 02 884.21 03 884.22 04 884.23 05 884.24 08 884.25 07 884.26 08 891.20 09 892.13 10 892.42 11 892.44 12 693.13 15 897.53 16 699.83 82.80-00 807.08 01 895.10 02 895.31 03 895.30 04 695.39 05 695.41 08 895.42 07 895.43 08 697.81 09 698.08 11 896.03 12 698.04 13 896.05 14 698.08 15 896.07 82.81-00 807.08 01 895.10 02 895.31 03 895.30 04 895.39 05 695.41 06 895.42 07 895.43 08 897.81 09 696.08 11 898.03 12 896.04 13 898.05 14 896.08 15 898.07 82.82-00 607.08 01 695.10 02 695.31 03 895.30 04 895.39 05 695.41 06 695.42 07 895.43 08 897.81 09 696.08 11 898.03 12 898.04 13 896.05 14 898.06 15 898.07 82.83-00 807.08 01 885.10 02 695.31 03 895.30 04 895.39 05 695.41 06 695.42 07 895.43 08 897.81 09 698.08 11 896.03 12 698.04 13 696.05 14 696.08 15 898.07 82.84-00 807.08 01 695.10 02 895.31 03 895.30 04 695.39 05 695.41 06 895.42 07 895.43 08 897.81 09 696.08 11 898.03 12 896.04 13 698.05 14 896.06 15 696.07 01 695.10 02 895.31 03 695.30 04 895.39 05 695.41 08 895.42 07 895.43 08 897.81 09 886.08 11 898.03 12 898.04 13 896.05 14 696.06 15 698.07 82.88-00 807.08 01 695.10 02 695.31 03 695.30 04 695.39 05 695.41 08 895.42 07 695.43 08 897.81 09 898.08 11 896.03 12 698.04 13 896.05 14 898.08 15 896.07 82.87-00 607.08 01 895.10 02 895.31 03 895.30 04 695.39 05 695.41 08 696.42 07 895.43 08 897.81 09 896.08 11 898.03 12 896.04 13 898.05 14 898.08 15 896.07 82 88-00 807.08 01 895.10 02 895.31 03 895.30 04 895.39 05 895.41 06 895.42 07 895.43 08 897.81 09 898.08 11 888.03 12 696.04 13 698.05 14 896.08 15 886.07 82.88-00 807.08 01 895.10 02 895.31 03 895.30 04 895.39 05 895.41 08 895.42 07 895.43 08 897.81 09 686.08 11 898.03 12 888.04 13 696.05 14 898.06 15 896.07 29 . 12 . 86 Official Journal of the European Communities 569 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.80-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 26 30 31 32 33 34 35 36 37 38 38 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 58 57 58 59 60 81 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 ¢ 741.20 741.32 741.41 745.21 741.60 743.00 746.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 738.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.81-00 01 02 03 05 06 07 08 09 10 11 12 - 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 58 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 728.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.1 1 737.31 75110 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.82-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 18 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 48 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.80 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727,22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 74992 749.99 84.83-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 . 31 32 33 34 35 38 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 6 ! 62 63 84 : 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 74522 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.84-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.85-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 3t 32 33 34 35 36 37 38 39 40 41 42 43 44 45 48 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.80 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 728.30 728.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.66-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.80 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 728.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.87-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 80 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 74300 741.50 741.20 741.32 741.41 745.21 741.80 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.11 727.22 725.12 726.81 725.20 728.30 728.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 570 Official Journal of the European Communities 29 . 12 . 86 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.88-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 11 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 36 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.30 57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 82 749.10 63 749.30 64 749.92 65 749.99 84.89-00 700.08 01 711.10 02 711.20 03 741.10 05 712.60 06 713.00 07 718.80 08 714.00 09 723.30 10 742.00 1 1 743.00 12 741.50 13 741.20 14 741.32 15 741.41 16 745.21 17 741.60 18 743.00 19 745.22 20 745.25 21 745.27 22 744.20 23 723.40 24 721.10 25 721.20 26 721.91 28 721.97 29 727.11 30 727.22 31 725.12 32 726.81 33 725.20 34 726.30 35 726.00 38 724.40 37 724.50 38 724.00 39 724.54 40 701.00 41 724.31 42 724.80 43 737.11 44 737.21 45 736.00 46 728.11 47 728.12 48 736.80 49 745.11 50 737.31 51 751.10 52 751.20 53 752.00 54 751.80 55 759.00 56 728.3Ã  57 728.41 58 745.24 59 702.00 60 749.91 61 749.20 62 749.10 63 749.30 64 749.92 65 749.99 85.80-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.81-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 784.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.88 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.82-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 784.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.83-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.84-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.85-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 18 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 77886 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.86-00 703.08 01 703.00 02 778.81 03 7 78.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 764.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.88 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.87-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 784.10 14 764.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 778.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.88-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 11 704.00 12 775.80 13 784.10 14 764.20 15 760.00 18 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 85.89-00 703.08 01 703.00 02 778.81 03 778.11 04 778.12 05 778.40 06 775.70 07 775.40 08 778.31 09 778.32 10 812.43 1 1 704.00 12 775.80 13 784.10 14 784.20 15 760.00 16 778.82 17 778.83 18 778.84 19 772.00 20 778.20 21 776.00 22 778.86 23 773.10 24 778.87 25 773.20 26 773.29 27 773.21 28 778.89 86.80-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.81-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 08 791.51 07 791.52 08 786.13 09 791.98 10 791.91 86.82-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.83-00 70408 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.T3 09 791.99 10 791.91 86.84-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 Ã 6 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.85-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.86-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.87-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 08 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.88-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 86.89-00 704.08 02 791.10 03 791.20 04 791.30 05 791.40 06 791.51 07 791.52 08 786.13 09 791.99 10 791.91 87.80-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.81-00 705.08 01 708.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 788.12 87.82-00 705.08 01 708.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 788.12 87.83-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.84-00 705.08 01 708.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 788.12 87.85-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784 20 06 784.90 07 744.11 12 785.39 14 786.12 87.86-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 788.12 87.87-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.88-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 87.89-00 705.08 01 706.00 02 783.10 03 782.20 04 784.10 05 784.20 06 784.90 07 744.11 12 785.39 14 786.12 80.80-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.81-00 «01.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 18 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 28 873.10 27 873.20 28 874.80 29 874.90 90.82-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 18 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 29 . 12 . 86 Official Journal of the European Communities 571 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 90.83-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 - 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.S1 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874:40 26 873.10 27 873.20 28 874.80 29 874.90 90.84-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 16 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.85-00 801.08 01 884.1 1 02 884.12 03 884.21 04 88422 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.86-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871 04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 90.87-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 ¦ 29 874.90 90.88-00 801.08 01 884.11 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 \3 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 28 873.10 27 873.20 28 874.80 29 874.90 » 90.89-00 801.08 01 884.11 · 02 884.12 03 884.21 04 884.22 05 871.01 06 871.02 07 881.11 08 881.20 09 881.31 10 980.00 11 871.03 12 871.04 13 871.09 14 874.12 15 874.51 16 874.21 17 980.01 18 872.03 . 20 774.20 21 874.52 22 874.53 23 874.54 24 874.30 25 874.40 26 873.10 27 873.20 28 874.80 29 874.90 94.80-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.81-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.82-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.83-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.84-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.85-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.86-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.87-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.88-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 94.89-00 802.08 01 821.11 02 821.21 03 821.90 04 821.22 99.80-00 931.00 99.81-00 931.00 99.82-00 931.00 99.83-00 931.00 99.84-00 931.00 99.85-00 931.00 99.88-00 931.00 99.87-00 931.00 99.88-00 931.00 99.89-00 931.00 572 Officiai Journal of the European Communities 29 . 12 . 86 LIST OF SPECIAL SITC CODE NUMBERS FOR CONVERTING DATA FROM NIMEXE TO SITC AND VICE VERSA SITC Description 334.00 Goods of group 334 declared as ships' stores 541.00 Goods of group 541 carried by post 652.00 Goods of group 652 carried by post 653.00 Goods of group 653 carried by post 656.00 Goods of group 656 carried by post 658.00 Goods of group 658 carried by post 695.00 Goods of group 695 carried by post 778.00 Goods of group 778 carried by post 831.00 Goods of group 831 carried by post 848.40 Goods of position 848.40 carried by post 851.00 Goods of group 851 carried by post 882.00 Goods of group 882 carried by post 885.00 Goods of group 885 carried by post 892.00 Goods of group 892 carried by post 894.90 Goods of positions 894.20 and 894.70 carried by post 897.00 Goods of group 897 carried by post 898.00 Goods of group 898 carried by post 899.20 Goods of positions 899.30, 899.70 and 899.80 carried by post Special SITC codes for complete industrial plant SITC Description 600.00 Component parts appropriate to sub-group 654.6 and positions 651.95 and 664.94 601.00 Component parts appropriate to group 679 and position 699.79 601.08 Component parts not elsewhere specified, appropriate to group 658 602.08 Component parts not elsewhere specified, appropriate to group 661 603.08 Component parts not elsewhere specified, appropriate to group 666, sub-groups 662.4, 663.7, 663.9, 812.2 and positions 662.3 1 and 662.32 604.08 Component parts not elsewhere specified, appropriate to groups 664, 665 and position 651.95 605.08 Component parts not elsewhere specified, appropriate to heading 67, sub-groups 691.1 , 693.2, 812.1 and positions 692.11 , 692,41 , 692.43, 693.11 , 693.51 , 694,01 , 694.02 and 697.51 699.2, 699.7, 606.08 Component parts appropriate to group 684, sub-group 691.2 and positions 692.13 , 692.42, 692.44, 693.13, 697.43 and 699.83 607.08 Component parts not elsewhere specified, appropriate to heading 69 658.20 Component parts appropriate to sub-group 658.2 658.30 Component parts appropriate to sub-group 658.3 658.40 Component parts appropriate to sub-group 658.4 670.00 Component parts appropriate to positions 672.74, 672.75 and 674.15 671.30 Component parts appropriate to positions 671.32 and 671.33 671.60 Component parts appropriate to sub-group 671.6 672.00 Component parts appropriate to positions 672.43 , 672.44, 672.54 and 672.55 672.40 Component parts appropriate to positions 672.41 and 672.45 673.00 Component parts appropriate to positions 673.24, 673.25, 673.38 and 673.39 673.20 Component parts appropriate to sub-group 673.2 673.30 Component parts appropriate to sub-group 673.3 674.00 Component parts appropriate to sub-groups 674.4, 674.5 , 674.6, 674.7, 674.9 and position 674.15 675.00 Component parts appropriate to positions 675.04 and 675.05 29 . 12 . 86 Official Journal of the European Communities 573 SITC Description 676.00 677.00 678.00 695.30 697.30 700.08 Component parts appropriate to group 676 Component parts appropriate to positions 677.04 and 677.05 Component parts appropriate to sub-groups 678.2 and 678.3 Component parts appropriate to positions 695.32, 695.33 and 695.34 Component parts appropriate to positions 697.31 , 697.32 and 697.33 Component parts not elsewhere specified, appropriate to heading 71 , to groups 721 , 723, 724, 725, 726, 727, 728 , 736, 742, 743 , 745, 749, 752, 759, to sub-groups 737.1 , 737.2, 741.1 , 741.2, 741.4, 741.5, 741.6, 744.2, 744.9, 751.1 , 751.2 or to positions 737.31 , 741.32, 751.81 and 751.88 Component parts appropriate to sub-groups 724.7 and 775.1 Component parts appropriate to sub-group 718.7 and positions 723.48, 727.21 , 728.42, 728.43, 728.44, 728.45, 728.48 and 728.49 * Component parts appropriate to groups 716 and 771 Component parts not elsewhere specified, appropriate to groups 716, 761 , 762, 764, 771 , 772, 773, 776, 778, sub-groups 741.3 , 775.7, 775.8 and position 737.32 701.00 702.00 703.00 703.08 Component parts appropriate to positions 73732 and 741.31704.00 704.08 705.08 Component parts not elsewhere specified, appropriate to group 791 and position 786.13 Component parts not elsewhere specified, appropriate to groups 722, 781 , 782, 783, 784, sub-groups 744.1 , 786.8 and position 786.12 Component parts appropriate to group 722 and sub-group 783.2 Component parts appropriate to group 713 Component parts appropriate to group 714 Component parts appropriate to sub-group 718.8 Component parts appropriate to sub-group 721.1 Component parts appropriate to sub-group 721.2 Component parts appropriate to sub-group 723.4 Component parts appropriate to sub-group 724.6 and position 724.49 Component parts appropriate to sub-group 724.4 Component parts appropriate to sub-group 724.5 Component parts appropriate to sub-group 726.4 and position 726.71 Component parts appropriate to sub-group 726.3 Component parts appropriate to sub-group 728.3 Component parts appropriate to sub-groups 736.1 , 736.2 and 736.7 Component parts appropriate to group 742 Component parts appropriate to group 743 Component parts appropriate to sub-group 744.2 Component parts appropriate to sub-group 751.1 Component parts appropriate to sub-group 751.2 Component parts appropriate to positions 751.81 and 751.88 Component parts appropriate to group 752 706.00 713.00 714.00 718.80 721.10 721.20 723.40 724.00 724.40 724.50 726.00 726.30 728.30 736.00 742.00 743.00 744.20 751.10 751.20 751.80 752.00 759.00 760.00 772.00 773.20 773.29 775.70 775.80 776.00 778.20 801.08 802.08 821.90 874.80 881.20 980.00 980.01 Component parts appropriate to sub-group 759.9 and positions 759.11 and 759.15 Component parts appropriate to groups 761 , 762 and sub-groups 764.3 and 764.9 Component parts appropriate to group 772 Component parts appropriate to positions 773.22, 773.23 and 773.24 Component parts appropriate to positions 773.26 and 773.27 Component parts appropriate to sub-group 775.7 Component parts appropriate to sub-group 775.8 Component parts appropriate to group 776 Component parts appropriate to sub-group 778.2 Component parts not elsewhere specified, appropriate to heading 87, groups 774, 881 and position 751.82 Component parts not elsewhere specified, appropriate to group 821 Component parts appropriate to sub-group 821.9 Component parts appropriate to sub-group 874.8 Component parts appropriate to sub-group 881.2 Component parts appropriate to positions 751.82 and 881.39 Component parts appropriate to sub-group 774.1 and positions 872.01 and 872.02 574 Official Journal of the European Communities 29 . 12 . 86 SITC-NIMEXE CORRELATION TABLES ( ») SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 001.11 01.02-11 001.19 01.02-32 34 36 42 48 90 001.21 01.04-11 31 001.22 01.04-21 39 001.30 01.03-11 15 18 18 90 001.41 01.05-20 30 001.49 01.05-91 93 95 97 98 001.50 01.01-11 15 19 30 50 001.90 01.08-10 30 91 011.11 02.01-04 05 08 10 12 13 14 18 18 19 22 011.12 02.01-15 24 25 27 011.20 02.01-58 58 59 80 81 62 64 66 87 68 70 71 011.30 02.01-31 32 35 36 37 38 42 43 44 48 48 52 53 54 011.40 02.02-01 03 05 08 07 08 11 14 15 18 18 51 55 59 61 62 63 84 88 88 89 71 73 75 81 83 85 88 87 88 90 011.50 02.01-01 011.80 02.01-72 74 75 78 78 82 84 85 88 92 94 99 011.81 02.03-10 90 011.89 02.04-10 30 92 98 012.10 02.06-12 18 21 25 27 29 45 49 53 57 63 87 88 89 012.90 02.08-01 74 78 77 78 79 80 82 84 90 91 93 95 97 99 014.10 16.03-10 30 50 014.20 18.01-10 92 98 014.90 18.02-1 1 13 15 17 21 23 24 25 28 31 34 36 39 42 49 52 53 61 69 99 022.30 04.01-11 21 25 31 35 80 022.41 04.02-11 022.42 04.02-21 31 61 71 022.43 04.02-23 28 29 33 38 39 50 63 89 73 79 022.49 04.02-42 45 47 49 81 92 99 023.00 04.03-10 90 024.00 04.04-01 20 30 40 52 57 59 61 77 81 83 84 85 87 88 89 90 93 94 96 98 99 025.10 04.05-01 09 14 18 025.20 04.05-31 39 51 53 55 70 034.10 03.01-01 03 05 08 07 09 11 13 15 17 19 34 37 39 41 43 45 47 49 51 53 56 58 60 82 64 88 88 70 72 74 78 78 80 98 034.20 03.01-02 04 08 10 12 14 16 18 20 21 22 23 24 25 26 27 28 29 30 31 32 38 38 40 42 44 46 48 50 52 55 57 59 61 83 65 67 69 71 73 75 77 79 81 99 034.30 03.01-82 83 034.40 03.01-84 85 86 87 88 89 90 91 92 93 94 95 98 97 035.01 03.02-70 035.02 03.02-11 12 035.03 03.02-01 13 15 17 18 20 22 25 27 29 80 035.04 03.02-31 33 37 41 43 47 51 59 036.00 03.03-12 21 23 31 33 35 36 39 41 45 47 49 51 55 59 81 83 85 88 87 68 89 73 75 77 79 81 83 85 89 91 93 95 97 99 037.10 16.04-11 19 31 39 51 59 71 75 82 83 85 92 94 98 037.20 18.05-20 30 50 041.10 10.01-51 59 041.20 10.01-01 12 19 042.11 10.06-01 11 19 042.12 10.06-25 27 042.21 10.06-41 43 45 47 042.22 10.08-50 043.00 10.03-10 90 044.00 10.05-11 13 15 19 92 045.10 1 0.02-00 045.20 10.04-10 90 045.91 10.07-30 045.92 10.07-51 59 045.99 10.07-10 94 96 98 046.01 11.01-20 046.02 11.02-01 03 81 047.01 11.01-51 53 55 81 89 92 99 047.02 11.02-05 07 09 12 14 16 18 19 82 87 88 91 92 93 048.11 11.02-21 23 25 28 29 32 34 35 39 41 43 45 47 48 49 52 54 55 56 58 59 61 83 85 67 72 74 75 76 79 95 98 048.12 19.05-10 30 90 048.20 11.07-10 30 80 048.30 19.03-10 90 048.41 19.07-10 20 50 80 70 80 048.42 19.08-10 21 31 39 41 49 51 59 81 89 71 79 81 85 89 048.80 19.02-01 09 20 21 25 29 31 39 41 49 51 59 81 89 71 79 80 91 99 054.10 07.01-11 13 15 17 19 054.20 07.05-11 19 25 30 41 49 59 81 65 70 93 99 054.40 07.01-75 77 054.51 07.01-62 63 68 87 88 054.59 07.01-21 22 23 28 27 29 31 33 34 36 37 41 43 45 47 49 51 53 54 56 59 71 73 78 79 80 81 82 83 84 85 88 89 91 93 96 97 98 054.81 07.02-10 20 30 40 50 80 70 80 99 054.82 07.03-11 13 15 30 50 81 89 91 054.81 07.06 10 20 90 054 82 12.04 11 15 30 054.84 12.06 10 90 054.88 12.08-01 10 31 39 50 90 056.10 07.04-10 50 80 70 91 99 058.43 11.05-00 058.45 19.04-00 058.49 11.04-01 10 90 91 99 056.51 20.01-10 20 30 90 058.59 20.02-11 19 20 31 33 35 37 40 50 80 91 95 97 99 057.11 08.02-02 03 05 08 07 . 09 12 13 15 18 17 19 24 27 057.12 08.02-28 29 31 34 37 057.21 08.02-50 057.22 08.02-70 057.29 08.02-90 057.30 08.01-31 35 057.40 08.08-11 13 15 17 057.51 08.04 1 1 19 23 25 27 057.52 08.04-31 39 91 99 057.80 08.03-10 30 057.71 08.01-71 75 057.72 08.01-80 (0 For complete industrial plant, see separate tables, page S8S. 29. 12 . 86 Official journal of the European Communities 575 SITC NIMEXE SITC NIMEXE SITC - NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 057.73 08.01-77 057.74 08.05-11 19 057.75 08.05-91 93 057.79 08.05-31 35 50 70 80 85 97 057.92 08.06-32 33 35 37 38 50 057.93 08.07-10 32 51 55 71 75 90 057.94 08.08-11 15 31 35 41 49 50 60 80 057.95 08.01-50 057.96 08.01-10 057.97 08.01-60 99 057.98 08.09-11 19 50 . 80 057.99 08.12-10 20 30 40 50 61 65 80 058.20 20.04-10 20 30 80 058.30 20.05-21 29 32 36 39 43 51 53 55 59 60 90 058.51 20.07-07 10 44 72 73 058.52 20.07-45 74 75 058.53 20.07-08 13 46 50 76 77 78 81 82 83 058.54 20.07-51 53 84 85 058:55 20.07-55 57 88 89 058.57 20.07-01 02 03 04 06 09 15 19 20 21 22 23 24 26 27 29 30 32 33 35 37 38 39 60 61 91 92 93 058.58 20.07-25 40 42 68 67 68 70 94 95 98 97 98 99 058.61 08.10-11 15 18 31 39 50 90 058.82 20.03-00 058.63 08.11-10 30 50 60 70 91 95 96 99 058.64 08.13-00 058.91 20.06-01 03 058.99 20.06-04 06 07 09 11 13 15 17 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 41 43 45 47 48 49 50 51 52 53 54 55 57 58 61 63 65 67 68 69 70 71 72 73 74 75 79 80 83 84 . 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 061.10 17.01-71 99 061.20 17.01 10 061.50 17 03-00 061 60 04.06-00 061.90 17.02-11 18 . 21 25 26 28 31 41 49 50 63 65 69 062.00 17.04-01 02 04 06 08 11 12 13 14 15 16 18 19 20 21 22 23 24 25 26 27 28 29 31 33 34 36 37 38 39 40 42 43 44 45 46 47 48 49 50 56 57 58 60 62 63 64 65 66 67 68 69 70 71 73 74 75 76 78 79 80 81 82 83 84 85 86 87 88 89 90 92 93 96 97 98 071.11 09.01-11 13 30 071.12 09.01-15 17 071.13 09.01-90 071.20 21.02-11 15 19 40 50 072.10 18.01-00 072.20 18.05-00 072.31 18.03-10 30 072.32 18.04-00 073.00 18.06-01 02 03 05 06 09 12 13 14 16 17 18 19 21 24 25 27 28 29 30 31 34 35 37 38 39 40 41 44 45 47 51 53 55 61 64 65 67 70 71 72 73 74 75 77 78 79 80 81 83 85 86 87 88 89 90 91 92 93 94 96 97 98 074.10 09.02-10 90 074.20 09.03-00 075.10 09.04-11 13 15 19 60 70 075.21 09.05-00 075.22 09.06-20 90 075.23 09.07-00 075.24 09.08-11 13 16 18 60 70 80 075.25 09.09-11 13 15 17 18 51 55 57 075.26 09.10-50 075.28 09F.10-1 2 14 15 20 31 35 60 71 76 78 081.11 12.09-00 081.12 12.10-10 91 99 081.19 23.06 20 50 90 081.21 23.02-01 09 081.22 23.02-21 29 081.23 23.02-30 081.31 23.04-40 081.32 23.04 10 081.33 23.04-50 081.34 23.04 15 081.35 23.04 70 081.36 23.04 60 081.37 23.04 20 081.38 23.04-30 081.39 23.04 01 03 06 08 80 99 081.41 23.01 10 081.42 23.01-30 081.92 18.02-00 081.93 23.03 11 15 51 53 59 88 90 081.94 23.05 10 30 081.99 23.07-10 20 30 40 60 91 99 091.30 15.01-11 19 30 091.41 15.13-10 091.49 15.13-90 098.01 21.05-30 098.02 21.02-30 098.03 21.03-11 15 30 098.04 21.04-05 20 90 098.05 21.05 10 098.06 21 06 11 15 17 31 39 50 098.07 22.10-41 45 51 55 098.08 04.07-00 098.09 21.07-01 02 03 04 05 06 07 08 09 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 32 33 34 36 37 38 39 40 42 43 44 46 47 48 49 51 52 53 54 55 56 57 58 59 60 62 64 66 67 68 70 72 74 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 -93 94 95 96 97 98 99 111.01 22.01-10 90 111.02 22.02-05 10 112.11 22.04-00 112.12 22.05 01 09 15 16 17 18 19 20 22 23 24 26 27 28 29 32 33 34 36 37 39 42 43 49 52 54 56 62 68 91 98 112.13 22.06-11 15 31 35 51 59 112.20 22.07 10 20 41 45 112.30 22.03-10 90 112.41 22.09-62 84 68 112.42 22.09 81 91 112.49 22.09-10 31 39 52 53 56 57 71 72 79 83 85 87 88 93 95 99 121.11 24.01-02 74 121.19 24.01-12 21 41 51 61 65 71 77 121.21 24.01-09 76 121.29 24.01-19 29 49 59 83 69 73 78 121.30 24.01-80 122.10 24.02-20 122.20 24.02 10 122.30 24.02-30 40 91 99 211.10 41.01-42 43 44 45 51 55 80 211.20 41.01-31 35 576 Official Journal of the European Communities 29 . 12.86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 211.40 41.01-62 248.22 44.13-30 288.59 53.02-10 278.93 25.27-10 292.20 13.02-30 292.91 13.03-11 341.31 27.11-03 511.26 29.01-73 63 91 248.31 44.05-31 33 20 268.61 53.03-01 31 39 91 93 12 13 05 11 511.29 29.01-31 33 211.60 41.01-11 15 211.70 41.01-13 16 71 79 211.91 41.09-00 211.99 41.01-66 66 95 212.01 43.01-15 212.09 43.01-11 21 22 24 27 31 35 50 70 222.10 12.01-31 35 222.20 12.01-46 222.30 12.01-66 222.40 12.01-64 222.50 12.01-68 222.60 12.01-14 54 223.10 12.01-42 223.20 12.01-44 223.40 12.01-12 52 223.50 12.01-48 223.80 12.01-19 56 58 62 70 90 223.90 12.02-10 90 232.01 40.01-20 232.02 40.01-31 39 40 50 232.03 40.01-60 233.11 40.02-41 233.12 40.02-49 233.13 40.02-63 233.14 40.02-65 233.15 40.02-61 233.16 40.02-70 233.19 40.02-20 30 67 80 90 233.21 40.03-00 233.22 40.04-00 244.01 45.01-20 40 60 244.02 45.02-00 245.01 44.01-10 245.02 44.02-00 246.01 44.03-30 60 246 02 44.09-10 246.03 44.01-20 40 90 247.11 44.03-40 247.12 44.04-91 247.21 44.03-21 22 23 24 25 28 71 73 74 75 79 247.22 44.04-20 98 247.90 44.03-20 51 52 54 58 91 99 39 71 73 74 75 79 248.32 44.13-10 50 251.10 47.02-10 30 41 49 61 69 251.20 47.01-02 251.60 47.01-20 251.71 47.01-61 69 251.72 47.01-71 79 251.81 47.01-32 34 251.82 47.01-36 38 251.81 47.01-12 251.92 47.01-91 95 99 26Ã .30 50.02-00 261.41 50.01-00 261.42 50.03-10 90 263.10 55.01-10 90 263.20 55.02-10 90 283.30 55.03-10 30 50 90 263.40 55.04-00 264.00 57.03-10 30 50 265.11 54.01-10 265.12 54.01-21 25 30 265.13 54.01-40 70 285.14 54.02-00 265.20 S7.01-20 50 265.40 57.04-10 265.50 57.02-00 265.91 57.04-90 268.51 56.01-11 266.52 56.01-13 266.53 56.01-15 266.59 56.01-16 17 18 266.61 56.02-1 1 266.82 56.02-13 288.83 58.02-15 286.89 58.02-19 266.71 56.04-11 268.72 56.04-13 266.73 58.04-15 286.79 58.04-16 17 18 287.1 1 58.01-21 23 28 287.12 56.02-21 23 28 267:1 3 58.04-21 23 28 267.21 58.03-11 13 15 17 18 267.22 56.03-21 29 268.10 53.01-10 20 268.20 S3.01-30 40 268.30 53.02-93 94 05 20 30 91 95 268.62 53.04-00 268.70 53.05-10 29 31 38 39 50 289.01 63.01-10 90 289.02 63.02-11 15 19 50 271.10 31.01 00 271.20 31.02-10 271.31 25.10-10 271.32 25.10-90 271.40 31.04-11 273.11 25.14-00 273.12 25.15-11 18 31 41 48 273.13 25.16-11 13 18 31 35 39 273.22 25.21-00 273.23 25.20-10 273.24 25.20-51 59 273.30 25.05-10 90 273.40 25.17-10 30 SO 90 274.10 25.03-10 90 274.20 25.02-00 277.10 71.02-03 93 277.21 71.04-00 277.22 25.13-21 29 91 99 278.21 25.07-1 1 19 21 29 40 80 70 90 278.22 25.04-10 50 278.23 25.18-10 30 50 278.24 25.19-01 10 51 59 278.30 25.01-12 14 18 18 50 278.40 25.24-10 50 90 278.51 25.08-10 90 278.52 25.26-20 30 50 278.53 25.28-00 278.54 25.31-11 15 91 99 278.61 28.02-10 91 92 93 278.94 25.30-10 90 278.95 25.12-00 278.96 27.15-00 278.99 25.32-20 30 50 60 90 281.40 26.01-12 14 281.50 28.01-15 18 281.60 26.01-19 282.01 73.03-20 282.02 73.03-41 49 282.09 73.03-10 30 51 53 55 59 286.00 26.01-31 39 41 49 287.11 28.01-71 287.12 74.01-01 287.21 28.01-95 287.22 75.01-10 287.31 26.01-73 287.32 28.20-11 287.40 28.01-50 287.50 26.01-60 287.60 26.01-75 287.70 28.01-21 29 287.91 26.01-77 287.92 26.01-81 287.93 26.01-82 84 86 93 94 96 287.99 26.01-91 97 99 288.10 26.03-11 16 30 41 45 51 57 61 65 71 73 75 77 81 83 99 288.21 74.01-91 98 288.22 75.01-31 38 288.23 76.01-31 33 35 288.24 78.01-30 288.25 79.01-30 288.28 80.01-50 289.01 26.01-87 289.02 71.11-20 90 291.11 05.08 10 90 291.15 05.12-00 291.16 05.09-00 291.91 05.01-00 291.92 05.02-01 09 50 291.93 05.04-00 291.94 05.05-00 291.96 05.07-31 39 80 291.97 05.13-10 90 291.98 05.14-00 95 99 292.30 14.01-11 19 70 91 93 95 99 292.40 12.07-10 30 50 81 85 98 292.50 12.03-11 19 20 21 29 32 34 38 41 42 43 45 47 48 51 52 53 54 56 61 63 65 89 81 84 86 12.97-00 292.61 06.01-11 13 15 17 19 31 39 292.69 06.02-10 19 30 40 52 54 58 61 65 88 72 74 76 78 81 83 92 93 94 96 99 292.71 06.03-01 05 07 11 15 19 51 55 57 61 85 69 90 292.72 06.04-20 41 49 50 90 14 15 16 17 18 19 31 39 51 55 59 292.92 14.02-30 90 292.93 14.03-00 292.98 14.05-00 322.10 27.01-11 322.20 27.01 14 16 18 322.30 27.02-10 322.40 27.03-10 323.11 27.01-90 323.12 27.02-30 323.13 27.03-30 323.21 27.04-11 19 323.22 27.04-30 80 333.00 27.09-00 334.00 27.88-00 334.11 27.10-21 334.12 27.10-25 334.19 27.10-11 13 15 17 29 334.21 27.10-34 38 334.29 27.10-31 33 39 334.30 27.10-51 S3 59 334.40 27.10-61 83 69 334.51 27.10-71 73 75 79 334.52 34.03-11 15 19 91 95 99 335.11 27.12-1 1 13 19 90 335.12 27.13-11 19 81 83 89 90 335.21 27.06-00 335.22 27.07-21 31 335.23 27.07-33 335.24 27.07-25 35 335.25 27.07-11 19 29 37 39 40 53 55 59 60 70 91 95 98 335.31 27.08-10 335.32 27.08-30 335.41 27.14-10 91 99 335.42 2 7.14-30 13 19 341.39 27.11-99 341.40 27.11-91 341.50 27.05-00 351.00 27.17-00 411.11 15.04-11 19 411.12 16.04-55 411.13 15.04-51 59 411.31 02.05-01 20 30 50 411.32 15.02-10 60 90 411.33 15.03-11 19 91 99 411.34 15.05-10 90 411.39 1 5.06-00 423.20 15.07-26 54 73 88 423.30 15.07-72 85 423.40 15.07-74 87 423.50 15.07-05 09 11 12 13 423.80 15.07-75 88 423.91 15.07-27 78 89 424.10 15.07-28 57 424.20 15.07-19 81 63 424.30 15.07-29 77 92 424.40 15.07-31 78 93 424.50 15.07-15 17 424.90 15.07-14 22 39 51 58 85 79 82 94 98 431.10 15.08-00 431.20 15.12-10 92 94 95 431.31 15.10-10 30 51 55 431.33 15.17-10 20 30 40 50 431.43 15.16-10 90 431.44 15.15-01 10 90 511.11 29.01-22 511.12 29.01-24 511.13 29.01-25 511.19 29.01-11 14 29 511.21 29.01-38 511.22 29.01-63 511.23 29.01-64 39 51 59 61 75 77 79 81 99 511.31 29.02-31 511.32 29.02-33 511.33 29.02-35 611.39 29.02-10 21 23 24 25 28 29 38 38 40 80 70 81 89 91 93 95 98 511.40 29.03-10 31 39 51 59 512.1 1 29.04-11 512.12 29.04-12 512.13 29.04-14 18 18 512.14 29.04-22 24 512.15 29.04-61 512.16 22.08-10 30 612.17 15.10-70 512.18 15.11-10 90 512.19 29.04-21 25 27 31 35 39 82 64 85 66 87 71 73 76 77 79 80 90 512.20 29.05-1 1 13 15 18 19 31 51 55 59 512.34 29.06-1 1 512.35 29.06-12 512.38 29.06-14 16 17 18 31 33 35 37 38 50 512.37 29.07-10 30 51 55 81 89 70 248.10 44.07-10 90 98 97 99 278.82 28.04-00 291.99 05.15-20 91 335.43 27.16-00 511.24 29.01-65 66 513.71 28.14-17 23 248.21 44.05-10 20 268.51 05.03-10 90 278.91 25.08-00 278.92 25.11-10 99 67 68 25 29 40 30 511.25 29.01-71 29.12.86 Official Journal of the' European Communities 577 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 513.72 28.14-31 32 33 35 37 38 39 41 43 45 513.73 29.14-71 513.79 29.14-12 13 14 47 49 53 55 57 59 61 62 64 65 66 67 68 69 73 74 76 77 81 83 86 91 93 95 96 98 513.81 29.15-17 513.82 29.15-40 513.83 29.15-63 513.84 29.15-59 513.89 29.15-11 12 14 16 21 23 27 30 51 81 65 71 75 513.90 29.16-11 13 16 18 21 29 31 33 36 41 45 51 53 55 57 59 61 63 65 e7 71 75 81 85 89 90 514.50 29.22-01 09 13 14 16 18 21 25 29 31 39 43 49 51 52 54 55 61 69 71 79 80 91 99 514.60 29.23-11 14 16 17 19 31 39 50 71 73 75 77 78 79 90 514.70 29.25-13 15 19 31 39 41  45 49 51 53 99 514.81 29.24-10 20 80 514.82 29.26-11 19 31 35 37 38 39 514.83 29.27-10 514.84 29.27-50 90 514.85 29.28-00 514.86 29.29-00 514.89 29.30-00 515.40 29.31-10 30 50 60 90 515.51 29.33-00 515.59 29.34-01 10 90 515.61 29.35-72 73 515.69 29.35-01 15 17 25 27 31 35 41 47 49 51 55 56 57 58 59 82 64 65 66 68 69 74 75 77 78 79 80 81 82 83 84 90 95 98 515.71 29.36-00 515.72 29.37-00 516.11 29.08-11 12 14 15 16 18 32 33 35 37 39 40 51 59 91 99 516.12 29.10-10 90 - 516.13 29.09-10 516.14 29.09-30 516.19 29.09-01 . 80 516.21 29.11-12 13 17 18 30 51 53 59 70 81 83 85 91 93 97 516.22 29.12-00 516.23 29.13-11 516.24 29.13-12 516.29 29.13-13 16 18 21 23 25 26 28 31 33 39 42 43 45 50 61 69 71 78 516.31 29.19-10 31 39 91 99 516.39 29.21-10 20 90 516.91 35.07-11 19 99 518.92 29.43-50 91 98 516.99 29.45-00 522.11 28.04-10 30 40 91 52212 28.04 50 60 70 93 95 97 522.13 28.01-30 522.14 28.01-10 50 » 70 522.15 28.0Ã -00 522.16 28.05-71 79 522.17 28.05-11 13 15 17 30 40 50 522.18 28.03-10 20 30 80 522.21 28.06-10 90 522.22 28.08-11 30 522.23 28.09-00 522.24 28.10-00 522.25 28.12-00 522.29 28.13-10 15 20 30 33 35 40 50 93 98 522.31 28.14-20 41 48 90 522.32 28.15-10 30 90 522.41 28.19-00 522.42 28.21-10 30 522.43 28.22-10 90 522.44 28.23-00 522.45 28.24-00 522.46 28.25-00 522.47 28.27-20 80 522.51 28.18-10 30 522.52 28.17-11 522.53 28.17-15 522.54 28.17-31 35 50 522.55 28.18-01 10 30 522.56 28.20-15 522.57 28.20-30 522.59 28.28-05 10 21 25 30 35 40 50 60 71 79 80 82 83 85 87 91 99 523.11 28.29-20 41 48 50 60 70 80 523.12 28.30-12 16 20 31 35 40 51 55 60 71 79 80 90 93 95 98 523.13 28.31-31 40 61 99 523.14 28.32-14 18 20 30 40 50 60 70 90 523.15 28.35-10 20 41 43 45 47 51 59 523.18 28.36-00 523.17 28.37-10 30 523.18 28.38-10 523.19 28.38-25 27 41 43 45 47 49 50 61 65 71 75 81 82 83 89 90 523.21 28.39-10 29 30 50 60 70 90 523.22 28.40-10 21 29 30 62 65 71 79 81 85 523.23 28.42-31 523.24 28.42-20 35 40 50 61 65 68 71 72 74 81 89 90 523.25 28.43-21 25 30 40 91 99 523.26 28.44-10 30 50 523.27 28.45-10 81 89 93 95 99 523.28 28.46-11 13 15 19 90 523.29 28.48-10 20 63 65 71 81 99 523.31 28.47-10 31 39 41 48 60 70 80 91 99 523.32 28.49-10 19 30 52 54 59 523.91 28.54-10 90 523.92 28.55-30 91 98 523.93 28.56-50 523.94 28.56-10 30 71 73 90 523.95 28.57-10 20 30 40 50 523.99 28.58-10 20 80 524.10 28.50-10 21 41 49 51 59 80 524.91 28.51-10 90 524.92 28.52-11 19 81 89 531.10 32.05-10 531.21 32.05-20 30 40 50 531.22 32.06-00 532.21 32.01-10 30 40 50 80 532.22 32.04-11 13 15 19 30 532.30 32.03-10 30 533.10 32.07-10 20 30 40 55 67 69 71 75 78 77 79 80 90 533.20 32.13-31 39 533.41 32.09-20 533.42 32.09-11 15 30 40 50 75 533.43 32.09-61 69 533.44 32.09-81 89 90 533.51 32.08-11 19 30 50 71 79 533.52 32.10-10 90 533.53 32.11-00 533.54 32 12-10 30 50 90 541.00 30.97 00 541.10 29.38-10 21 25 31 33 35 40 50 60 71 79 80 541.31 29.44-10 541.32 29.44-35 39 541.33 29.44-91 541.39 29.44-20 99 541.40 29.42-11 19 21 29 30 41 49 51 55 84 70 81 89 541.51 29.39-30 541.52 29.39 51 59 541.53 29.39-71 75 78 541.59 29.39-10 91 541.6 ! 29.41-10 30 50 90 541.62 30.01-10 30 40 91 98 541.64 30.02-11 13 17 - 19 541.65 30.02-40 90 541.71 30.03-13 15 17 21 32 34 36 41 541.72 30.03-23 43 541.73 30.03-25 45 541.79 30.03-11 29 31 49 541.91 30.04-10 21 29 31 35 39 99 541.99 30.05-10 20 25 30 40 90 551.30 33.01-12 15 17 19 22 23 25 33 37 41 42 43 44 48 48 49 50 80 80 33.97-02 551.40 33.04-10 90 553.00 33.08-01 11 21 29 31 39 41 43 48 80 70 80 91 93 98 99 554.10 34.01-20 40 80 554.20 34.02-1 1 13 15 19 50 70 554.30 34.05-11 15 91 93 95 99 562.11 31 02-20 562.12 31.02-40 662.13 31.02-50 562.14 31.02-60 562.15 31 02-70 562.18 31.02-15 80 582.19 31.02-30 90 582.21 31.03-17 562.22 31.03-15 562.29 31.03-19 30 582.31 31.04.14 18 18 562.32 31.04-21 562.39 31.04-29 30 562.91 31.05 04 06 562.92 31.05-12 14 16 19 562.93 31.05-21 23 25 562.99 31.05-41 46 48 50 572.11 36.01-10 90 572.12 36.02-00 578 Official Journal of the European Communities 29 . 12 . 86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 572.20 36.04-10 90 572.30 36.05-10 50 80 582.11 39.01-11 13 582.12 39.01-16 582.19 39.01-18 582.21 39.01-24 25 27 29 582.22 39.01-32 35 37 582.29 39.01-38 582.31 39.01-50 51 53 55 582.32 39.01-45 49 582.39 39.01-56 582.41 39.01-57 59 582.42 39.01-63 582.49 39.01-69 582.51 39.01-71 : 582.59 39.01-75 79 582.61 39.01-85 582.69 39.01-87 582.70 39.01-80 582.80 39.01-05 582.90 39.01-07 92 94 96 38 99 583.11 39.02-03 04 05 583.12 39.02-06 07 583.13 39.02-09 11 12 583.19 39.02-13 583.21 39.02-21 22 583.22 39.02-25 26 27 583.29 39.02-28 583.31 39.02-32 33 34 583.32 39.02-36 583.33 39.02-37 38 583.39 39.02-39 583.41 39.02-41 43 583.42 39.02-45 46 47 583.43 39 02-53 54 57 59 61 583.49 39.02-66 583.51 39.02-74 75 583.53 39.02-77 583.59 · 39.02-79 583.61 39.02-88 89 583.62 39.02-91 583.69 39.02-92 583.70 39.02-71 72 73 583.80 39.02-01 583.90 39.02-02 14 15 18 18 29 67 69 85 87 94 96 98 584.10 39.03-05 07 08 12 14 15 17 584.21 39.03-21 23 584.22 39.03-25 27 29 584.31 39.03-31 584.32 39.03-33 34 36 37 39 584.91 39.03-41 51 53 584 92 39.03-43 44 46 47 49 55 57 59 584.93 39.03-60 585.1X1 39.05-10 20 30 585.21 39.04-10 90 585.22 39.06-10 585.29 39.06-50 99 591.10 38.11-50 591.20 38.11-30 60 591.30 38.11-70 591.41 38.11-10 40 591.49 38.11-35 80 592.11 11.08-11 20 30 40 50 80 592.12 - 11.09-00 592.21 35.01-11 15 19 30 90 592.22 35 02-11 21 29 49 50 592.23 35.03-10 91 93 98 592.24 35.04-00 592.25 35.05-11 15 60 70 80 90 592.29 35.06-11 12 14 15 31 39 598.11 38.05-10 90 598.12 38.06-00 598.13 38.07-10 91 99 598.14 38.08-11 15 19 30 51 58 91 99 598.19 38.09-10 90 598.20 38.14-10 31 33 37 39 598.31 34.04-11 15 19 30 598.32 38.01-11 19 30 598.33 38.15-00 598.91 38.12-11 21 25 29 30 598.92 38.03-10 90 98 598.93 38.16-00 598.94 38.17-00 598.95 34.07-10 90 598.96 38.13-10 91 93 98 598.97 38.18-10 90 598.98 38.19-16 598.99 38.19-01 03 04 06 07 09 12 14 18 22 26 28 32 33 35 37 39 41 43 45 46 48 49 50 53 55 57 59 60 61 62 66 68 72 74 76 78 82 84 86 88 96 99 611.20 41.10-00 611.30 41.02-12 17 21 28 611.40 41.02-05 14 19 31 32 35 37 98 611.50 41.03-10 30 40 50 99 611.61 41.04-10 91 99 611.69 41.05-20 31 39 91 93 99 611.81 41.06-20 80 611.83 41.08-20 30 40 80 612.10 42.04-10 81 89 612.20 42.01-00 612.30 64.05-10 20 31 39 94 96 98 612.90 42.05-00 613.00 43.02-11 15 21 22 24 27 31 35 50 70 621.01 40.05 10 30 90 821.02 40.06-10 91 93 98 621.03 40.07-11 15 20 821.04 40.08-05 09 13 15 17 20 621.05 40.09-10 20 50 61 69 621.06 40.15-10 20 625.10 40.11-55 625.20 40.11-57 625.30 40.11-20 62 625.40 40.11-45 52 53 625.91 40.11-21 23 25 27 29 625.99 40.11-10 40 63 80 628.10 40.12-10 20 90 628.20 40.10-10 30 90 628.98 40.14-01 10 93 95 98 628 99 40.16-10 90 633.01 45.03-10 90 633.02 45.04-10 91 99 634.10 44.14-30 51 55 61 65 634.20 44.15-20 634.31 44.17-00 634.32 44.18-11 21 25 29 ' 30 90 634.41 44.15-31 39 634.42 44.15-80 634.43 44.16-00 834.91 44.09-01 50 90 634.92 44.19-20 80 634.93 44.12-10 30 635.10 44.21-10 50 90 635.20 44.22 20 90 835.30 44.23-10 21 29 30 51 55 71 79 80 635.41 44.20-00 635.42 44.24-00 . 635.49 44.27-01 10 30 80 635.91 44.25-10 91 99 635.92 44.26 10 90 635.99 44.28-10 30 40 50 71 99 641.10 48.01-01 79 641.21 48.01-59 76 78 80 81 641.22 48.07-10 47 52 57 59 641.31 48.01-20 22 24 30 32 34 36 38 39 641.32 48.01-07 10 641.39 48.01-06 40 . 42 44 46 48 50 51 641.51 48.01-87 641.52 48.01-83 85 641.53 48.03-10 30 50 60 80 641.59 48.01-05 57 80 83 87 88 70 71 72 74 89 90 92 94 96 98 99 641.61 44.11-10 20 641.62 44.11-41 49 91 99 641.71 48.05-21 29 641.72 48.05-30 641.73 48.05-50 641.74 48.05-10 80 641.81 48.07-45 77 641.82 48.07-55 641.89 48.07-30 41 56 84 87 71 73 74 85 91 97 99 641.92 48.04-20 31 39 90 641.96 48.08-00 641.97 48.11-21 29 40 642.10 48.16-10 91 95 96 98 99 642.20 48.14-10 30 90 642.30 48.18-10 20 30 40 51 59 81 69 70 90 642.41 48.10-10 90 642.42 48.13-01 10 20 50 90 642.43 48.15-21 29 842.44 48.15-05 50 642.49 48.15-10 30 53 55 61 65 95 98 642.81 48.20-10 90 642.82 48.21-60 642.83 48.21-47 642.84 48.21-25 27 33 39 842.85 48.21-05 11 41 642.89 48.21-01 13 45 51 70 99 851.11 50.04-10 90 651.16 50.05-10 90 99 651.17 50.07-10 90 99 651.21 53.05-22 851.22 53.06-21 25 31 35 651.23 53.07-02 08 12 18 30 851.24 53.08-11 15 21 25 651.25 53.09-00 651.28 53.10-1 1 651.27 53.06-51 55 71 75 851.28 53.07-40 51 59 81 89 651.29 53.10-15 20 651.31 55.05-33 35 37 61 65 651.32 55.05-41 45 67 69 651.33 55.05-13 19 46 48 72 78 651.34 55.05-21 25 27 29 51 53 55 57 81 83 85 87 651.35 55.06-10 90 651.41 51.01-08 09 10 12 851.42 51.01-15 17 19 651.43 51.01-03 04 20 22 24 651.44 51.01.29 30 651.45 51.01-32 34 38 651.46 51.01-02 27 41 42 651.47 51.01-01 43 44 46 48 651.48 56.05-03 05 07 09 21 23 25 28 38 39 42 44 651.49 51,02-12 13 15 22 24 28 651.51 51.03-10 651.52 56.06-11 651.86 56.05-13 34 46 651.87 56.05-11 32 45 651.68 56.05-15 19 36 47 651.89 56.06-15 651.71 $1.01-61 63 65 67 68 851.72 51.01-71 74 75 77 78 651.73 51.01-50 80 651.74 56.05-51 55 61 65 71 75 81 85 651.75 56.05-95 651.76 56.05-91 651.77 56.05-99 651.78 51.02-41 49 851.81 51.03-20 651.82 58.08-20 651.91 52.01-10 90 851.95 70.20-52 60 70 91 851.96 54.03-10 31 35 37 39 50 61 89 651.97 54.04-10 80 651.98 57.08-11 15 30 651.99 57.07-01 03 07 10 20 80 652.00 55.97-00 652.11 55.07-10 652.12 55.08-10 652.14 55.09-04 11 12 13 14 15 16 17 19 21 29 652.15 55.08-88 75 78 77 78 652.21 55.07-80 652.22 55.09-30 50 80 652.23 58.04-61 83 87 89 * SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 652.24 55.09-03 653.55 51.04-54 654.60 70.20-73 657.33 59.11-11 658.43 62.02-40 662.31 69.01-10 664.30 70.05-10 665.82 70.19-11 05 56 77 14 42 90 41 12 06 58 79 15 44 662.32 69.02-10 50 13 07 62 93 17 46 30 61 15 08 64 97 20 51 51 63 16 09 66 654.91 52.02-00 657.39 59.12-00 59 55 65 17 10 72 654.32 53.12-00 857.40 59.13-01 658.44 62.02-61 80 69 19 32 74 654.98 57.11-10 11 65 662.33 38.19-24 664.40 70.06-10 30 34 76 20 13 658.45 62.02-71 662.41 69.04-11 20 50 35 81 90 15 72 13 31 91 37 89 654.99 58.04-05 19 74 90 35 99 38 653.56 51.04-55 80 32 658.46 62.02-75 662.42 69.05-10 41 665.89 70.21-10 39 93 655.10 60.01-30 34 77 90 45 50 41 94 40 35 658.48 62.02-83 662.43 69.06-10 51 90 49 97 51 39 85 90 59 886.40 69.11-10 51 98 55 657.51 59.04-11 658.49 62.02-01 662.44 69.07-20 61 90 52 , 653.60 56.07-51 62 12 09 30 85 866.50 69.12-10 53 55 64 14 87 40 71 20 54 56 65 15 89 50 75 31 55 59 68 17 658.91 58.03-00 60 81 39 56 653.81 56.07-68 72 18 658.98 60.05-95 70 89 90 57 69 74 19 96 80 664.50 70.04-11 666.60 69.13-10 59 70 75 21 97 662.45 69.08-20 21 20 61 71 78 23 98 30 29 91 63 653.82 56.07-60 655.21 60.01-01 31 99 40 30 93 64 61 10 35 658.99 62.05-01 50 91 95 65 65 655.22 60.01-92 38 10 63 99 667.10 71.01-10 86 67 94 50 20 75 664.60 70.16-10 21 67 653.83 56.07-50 96 60 30 85 90 23 652.25 55.09-69 72 97 70 93 99 664.70 70.08-01 71.97-01 70 73 655.23 60.01-81 80 95 663.10 68.04-01 11 887.21 71.02-01 71 74 89 657.52 59.05-1 1 99 09 20 867.22 71.02-09 73 77 655.29 60.01-98 31 659.11 48.12-00 11 51 667.29 71.02-97 79 78 655.30 60.06-11 39 659.12 59.10-10 15 59 667.30 71.02-15 80 653.89 56.07-82 18 51 31 21 70 91 81 83 656.00 58.97-00 59 39 29 91 96 82 84 656.01 58.05-01 91 659.21 58.01-01 39 99 98 83 87 08 99 11 41 864.80 70.09-20 667.40 71.03-10 84 653.97 58.04-07 20 657.59 59.06-00 13 91 41 91 85 11 30 657.61 65.01-10 17 99 45 99 87 15 40 90 659.29 58.01-30 663.20 68.06-15 864.91 70.07-10 671.20 73.01-10 88 18 51 657.62 65.02-10 80 30 20 21 89 653.98 58.04-71 59 80 659.30 58.02-90 40 31 23 90 75 61 657.71 59.01-07 659.41 58.02-06 50 39 25 91 77 69 12 659.42 58.02-61 663.31 68.10-10 90 27 92 78 73 14 71 90 664.92 70.11-01 31 93 654.10 50.09-01 77 15 659.49 58.02-81 663.32 68.11-10 30 35 98 20 79 16 659.51 58.02-04 20 90 41 99 31 90 18 07 30 664.93 70.15-00 49 653.00 56.97-00 39 656.02 58.06-10 21 659.52 58.02-75 80 664.94 70.20-30 871.31 73.04-10 653.14 51.04-03 41 90 29 659.59 58.02-85 663.33 68.15-10 35 90 653.15 51J4-05 42 656.03 58.07-31 657.72 59.14-00 659.61 58.02-09 20 40 671.32 73.05-10 06 44 39 657.73 59.17-10 659.62 58.02-02 90 45 671.33 73.05-20 08 45 50 21 50 663.39 68.16-05 50 671.61 73.02-01 10 47 80 29 56 20 80 09 11 48 656.04 58.08-10 32 65 30 85 19 13 62 90 38 78 90 99 671.62 73.02-30 15 64 656.05 58.09-1 1 49 88 663.50 68.07-10 665.11 70.10-01 671.69 73.02-20 17 66 19 51 659.63 59.02-01 20 12 40 18 68 21 59 09 30 21 43 21 80 31 71 659.70 46.02-01 81 23 45 23 654.21 53.11-01 35 79 09 89 25 47 25 03 39 91 10 863.70 69.03-10 28 49 27 07 91 93 20 20 31 55 28 654.22 53.11-11 95 95 91 30 33 57 32 13 99 99 92 51 35 60 34 17 656.06 58.10-21 657 91 59.15-10 95 55 38 70 653.16 51.04-36 654.31 53.11-30 29 90 99 8a 41 81 41 654.32 53.11-20 41 657.92 59.16-00 661.10 25.22-10 663.81 68.13-10 '49 83 48 52 45 658.00 62.97-00 30 33 51 91 653.20 56.07-01 54 49 658.10 62.03-11 50 35 59 99 04 58 51 13 661.20 25.23-10 36 61 672.41 73.06-20 05 72 55 15 15 38 69 672.42 73.61-20 07 74 59 , 17 20 42 90 672.43 73.71-23 08 75 657.10 59.02-31 1 20 30 44 665.12 70,12-10 672.44 73.71-21 653.41 56.07-30 654.33 53.11-40 35 30 70 46 20 24 31 82 41 40 90 49 665.20 70.13-10 29 35 84 45 51 661.31 68.01-00 51 20 672.45 73.06-10 38 88 47 59 661.32 68.02-11 55 32 30 653.42 56.07-10 91 51 97 15 663.82 68.14-20 34 672.51 73.07-12 12 93 57 98 19 80 38 15 15 97 59 658.21 62.04-21 21 663.91 69.09-12 42 21 19 654.34 58.04-41 91 23 29 14 44 24 20 43 95 25 31 19 48 25 22 45 97 29 35 81 50 30 25 654.40 54.05-21 657.20 59.03-01 658.29 62.04-61 38 89 62 672.52 73.61-10 29 25 11 69 40 93 64 50 653.43 56.07-39 31 21 73 50 663.92 69.14-20 88 90 40 35 23 75 661.33 68.03-1 1 40 92 872.54 73.71-13 41 38 25 79 16 90 94 51 43 51 29 658.31 62.01-81 90 664.14 70.01-10 98 52 653.49 56.07-45 55 30 85 661.81 68.08-11 15 665.81 70.17-11 93 46 61 657.31 59.07-10 658.32 62.01-20 19 20 15 672.55 73.71-14 47 68 90 658.33 62.01-93 90 664.15 70.03-01 17 19 49 654.50 57.10-21 657.32 59.08-10 658.39 62.01-95 661.82 68.09-00 11 20 54 653.54 51.04-52 29 51 99 661.83 68.12-11 15 55 31 61 658.41 62.02-12 12 21 56 39 71 13 14 23 59 50 79 658.42 62.02-15 15 28 94 62 19 19 664.20 70.18-10 99 68 90 90 70 29 . 12 . 86 Official Journal of the European Communities 579 580 Official Journal of the European Communities 29.12.86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 672.71 73.08-01 03 05 07 21 25 29 41 45 49 672.72 73.62-10 672.74 73.72-13 672.75 73.72-11 19 673.11 73.10-11 673.12 73.63-21 673.14 73.73-23 673.15 73.73-24 25 26 29 673.22 73.63-10 29 50 72 74 79 673.24 73.73-13 33 53 83 673.25 73.73-14 19 34 35 36 39 54 55 59 72 74 89 673.26 73.10-12 14 15 17 673.27 73.10-18 20 30 42 45 49 673.31 73.11-11 673.32 73.11-12 14 16 20 673.33 73.11-19 673.34 73.11-31 39 673.35 73.11-41 43 49 673.36 73.11-50 673.38 73.73-43 673.39 73.73-49 674.14 73.09-00 674.15 73.62-30 73.72-33 39 674.41 73.13-17 19 674.42 73.65-21 674.43 73.75-23 674.44 73.75-24 29 674.51 73.13-21 23 41 674.52 73.65-23 53 674.53 73.75-33 53 674.54 73.75-34 39 54 59 674.61 73.13-11 16 26 32 34 36 43 45 47 49 674.62 73.65-25 55 674.63 73.75-43 63 674.64 73.75-44 49 64 674.70 73.13-64 65 674.91 73.13-50 62 67 68 72 74 76 78 79 82 84 86 87 88 89 90 92 95 97 674.92 73.65-70 81 83 674.93 73.75-73 83 93 674.94 73.75-11 19 79 84 89 99 675.01 73.12-11 19 21 25 29 30 40 51 59 61 63 65 71 75 77 81 85 87 88 89 90 675.02 73.64-20 50 72 75 79 90 675.04 73.74-23 53 83 675.05 73.74-21 29 51 52 54 59 72 74 89 90 676.01 73.16-11 14 16 17 676.02 73.16-20 40 51 59 91 93 95 99 677.01 73.14-01 11 13 15 19 21 41 43 45 49 81 91 99 677.02 73.66-40 81 86 89 677.04 I 73.76-13 677.05 73.76-14 15 16 19 678.10 73.17-10 80 678.20 73.18-03 05 13 15 21 23 27 28 38 42 44 46 48 56 58 66 87 68 72 74 678.30 73.18-02 22 24 26 32 34 36 41 51 52 54 62 64 78 78 82 84 86 88 97 99 678.40 73.19-10' 30 50 90 678.50 73.20-1 1 19 30 32 33 34 35 36 37 38 42 43 99 679 30 73.40-86 92 679.41 73.40-12 15 21 679.42 73.40-61 82 681.12 71.06-10 20 681.13 71.05-01 03 681.14 71.05-13 19 30 40 50 681.22 71.10-00 681.23 71.09-01 11 681.24 71.09-22 23 681.25 71.09-13 15 17 18 25 682.11 74.01-11 682.12 74.01-30 41 45 48 682.13 74.02-00 682.21 74.03-01 08 11 19 21 29 40 51 59 682.22 74.04-20 31 39 41 49 91 99 682.23 74.05-01 11 19 90 682.24 74.06-01 1 1 15 20 682.25 74.07-01 10 21 29 90 682.26 74.08-01 10 90 683.10 75.01-21 28 683.21 75.02-10 55 683.22 75.03-11 15 20 683.23 75.04-11 15 20 683.24 75.05-10 80 884.10 76.01-1 1 21 29 684.21 76.02-12 14 16 18 21 25 684.22 76.03-10 22 29 32 39 51 55 684.23 76.04-11 18 72 78 82 88 684.24 76.05-10 20 684.25 76.06-01 10 40 50 884.26 76.07-00 685.11 78.01-01 12 685.12 78 01-13 685.13 78.01-15 19 685.21 78.02-00 ; 685.22 78.03-00 685.23 78.04-1 1 19 20 685.24 78.05-00 686.10 79.01-11 15 . 686.31 79.02-00 686.32 79.03-12 16 19 686.33 79.03-21 25 686.34 79.04-00 687.10 80.01-11 15 887.21 80.02-00 687.22 80.03-00 687.23 80.04-11 19 20 687.24 80.05-10 20 688.00 81.04-69 72 74 76 689.11 81.01-11 18 689.12 81.02-11 21 28 689.13 81.03-11 18 689.14 77.01-31 35 689.15 77.01-1 1 13 689.91 77.04-10 689.99 81.04-11 16 20 22 . 25 27 29 31 36 40 42 45 47 50 52 55 57 66 67 80 82 91 94 97 691.10 73.21-10 20 30 40 50 60 70 99 691.20 76.08-10 20 90 692.11 73.22-05 20 31 39 50 692.13 76.09-00 692.41 73.23-10 23 25 29 692:42 76.10-41 45 91 99 692.43 73.24-10 21 25 692.44 76.11-00 693.11 73.25-0 ! 11 21 31 35 39 51 55 59 98 693.12 74.10-01 10 90 693.13 76.12-10 90 693.20 73.26-00 693.51 73.27-1 1 14 18 20 31 39 41 49 ' 91 95 97 98 693.52 74.11-10 30 80 694.01 73.31-10 91 92 94 95 96 97 98 694.02 73.32-10 31 33 34 37 38 50 61 63 65 67 69 71 72 73 74 76 77 78 79 81 83 86 87 88 89 91 93 95 97 99 694.03 74.15 20 30 40 50 91 93 98 695.00 82.97-00 695.10 82.01-10 20 40 50 70 80 90 695.31 82.02-1 1 19 22 24 30 41 45 47 49 53 55 61 68 79 93 95 695.32 82.03-93 95 695.33 82.03-10 695.34 82.03-91 97 99 695.39 82.04-10 20 40 50 60 70 72 74 78 80 90 695.41 82.05-11 13 15 17 19 22 24 27 31 32 34 35 39 41 45 49 ,61 62 64 65 68 72 74 78 77 78 80 90 695.42 82.06-1 1 19 91 93 95 99 695.43 82.07-10 90 696.03 82.11-11 15 19 22 29 90 696.04 82.12-00 696.05 82.13-10 20 30 90 696.06 82.14-10 91 99 696.07 82.15-00 696.08 82.09-11 19 50 80 697.31 73.36-13 31 55 57 697.32 73.36-19 35 37 81 69 897.33 73.36-90 697.34 74.17-10 90 897.35 84.17-56 897.41 73.38-11 21 37 47 52 54 59 69 697.42 74.18-10 697.43 76.15-1 1 19 697.51 73.38-01 05 71 79 82 91 98 897.52 74.18-80 897.53 78.15-50 697.81 82.08-10 30 90 897.82 83.08-10 91 95 98 699.11 83.01-10 20 30 41 51 55 59 60 90 699.12 83.03-10 50 90 699.13 83.02-01 11 21 31 40 50 80 70 91 93 95 98 699.20 73.29-11 13 19 30 41 44 46 49 91 99 699.31 73.33-10 90 699.32 73.34-10 &gt; 20 90 699.33 83.09-10 30 50 60 99 699.41 73.35-10 20 30 90 699.42 74.16-10 90 699.61 83.08-20 30 80 699.62 83.1 1-00 899.63 83.13-21 29 30 50 90 899.64 83.14-10 81 89 699.85 83.15-20 30 50 699.71 73.30-00 899.79 73.40-17 25 31 33 37 41 43 47 51 53 57 63 71 73 84 88 94 98 699.81 74.19-10 20 71 79 80 899.82 75.08-10 20 80 699.83 76.16-10 15 21 29 31 61 71 98 699.84 78.06-10 90 29. 12 . 86 Official Journal of the European Communities 581 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 699.85 79.06-10 90 699.86 80.06-00 699.91 81.01-31 39 80 699.92 81.02-31 39 80 699.93 81.03-30 80 699.94 77.02-15 30 90 699.95 77.04-20 699.99 81.04-13 18 23 30 33 38 43 48 53 58 59 61 63 65 68 83 93 95 98 711.10 84.01-11 19 20 50 711.20 84,02-10 30 711.91 84.01-80 711.99 84.02-90 712.60 84.05-11 13 15 19 80 712.90 84.05-90 713.11 84.06-03 06 09 14 26 713.19 84.06-92 86 713.20 84.06-16 19 24 27 32 36 37 63 64 88 67 69 70 71 72 73 713.31 84.06-10 12 713.32 84.06-20 39 42 44 52 53 54 55 56 57 58 60 61 62 713.80 84.06-22 46 48 50 77 78 83 84 85 86 87 88 89 90 91 713.90 84.06-98 99 714.40 84.08-02 04 06 08 09 12 18 714.81 84.08-19 20 22 23 25 714.88 84.08-32 42 44 45 47 714.91 84.08-60 79 714.99 84.08-84 99 718.10 85.01-01 03 10 12 21 49 52 54 55 56 57 716.21 85.01-08 23 24 25 26 28 31 33 34 36 38 39 716.22 85.01-41 42 44 46 47 716.23 85.01-09 13 14 15 17 18 716.30 85.01-04 11 58 716.90 85.01-89 90 718.70 84.59-21 25 27 29 718.81 84.07-10 718.82 84.07-01 30 50 718.88 84.08-51 59 718.89 84.07-90 721.11 84.24-11 19 721.12 84.24-31 39 40 51 59 721.13 84.24-21 23 25 29 721.18 84.24-60 721.19 84.24-81 89 721.21 84.25-01 04 05 08 14 721.22 84.25-27 721.23 84.25-17 22 24 25 30 41 49 50 51 71 75 79 721.24 84.25-61 67 69 721.29 84.25-90 721.31 84.26-10 721.38 84.26-30 721.39 84.26-90 721.91 84.27-10 20 721.97 84.28 10 21 29 40 50 721.98 84.27-80 721.99 84.28-90 722.30 87.01-95 722.40 87.01-12 13 15 41 44 52 54 55 56 58 61 97 723.30 84.09-10 21 29 90 723.41 84.23-13 723.42 84.23-11 723.43 84.23-01 17 723.44 84.23-21 723.45 84.23-52 54 723.46 84.23-32 35 723.48 84.59-86 723.90 84.23-18 25 38 . 58 724.31 84.41-12 13 14 724.39 84.41-15 17 30 724.41 84.36-10 724.42 84.36-31 33 35 724.43 84.36-40 50 93 724.49 84.38-32 33 36 37 38 724.51 84.37-1 1 16 17 18 724.52 84.37-21 23 25 29 36 38 41 724.53 84.37-50 70 724.54 84.39-00 724.61 84.38-12 18 724.69 84.38-52 53 54 59 724.71 84.40-70 724.72 84.40-81 724.73 84.40-75 724.74 84.40 12 14 45 61 65 71 85 724.79 84.40-15 48 90 724.80 84.42-01 10 50 80 725.11 84.31-41 725.12 84.31-31 51 725.20 84.33-10 20 31 39 40 50 60 70 725.91 84.31-39 49 59 725.99 84.33-91 99 726.31 84.34-12 22 23 51 726.32 84.34-32 36 39 95 96 97 726.41 84,35-21 23 25 27 29 32 35 728.42 84.35-51 728.71 84.35-13 15 55 57 726.72 84.35-71 726.81 84.32-11 20 30 40 50 726.89 84.32-80 726.91 84.34-14 26 58 726.99 84.35-14 16 38 58 78 727.11 84 29-10 30 727.19 84.29-50 727.21 84.59-48 52 727.22 84.30-01 05 20 30 40 50 727.29 84.30-90 728.11 84.46-11 19 99 728.12 84.47-01 09 10 20 30 40 50 70 91 98 728.19 84.48-93 95 728.31 84.56-20 728.32 84.56-40 728.33 84.56-55 59 728.34 84.56-70 728.39 84.56-80 728.41 84.57-10 30 728.42 84.59-57 58 62 64 68 68 73 76 728.43 84.59-54 728.44 84.59-77 78 728.45 84.59-81 83 728.48 84.59-10 34 35 43 45 46 47 56 87 728.49 84.59-36 44 91 93 95 97 99 736.11 84.45-05 07 736.12 84.45-66 68 69 71 736.13 84.45-12 14 16 22 24 26 736.14 84.45 36 37 38 39 48 52 736.15 84.45-49 51 53 54 736.16 84.45-44 47 736.17 84.45-41 43 736.18 84.45-93 736.19 84.45-55 56 57 58 59 61 62 63 736.21 84.45-88 89 736.22 84.45-81 83 84 95 736.23 84.45-82 85 86 87 736.28 84.45-72 75 77 78 79 736.70 84.45-01 03 45 46 64 65 92 94 96 97 98 736.80 84.48-01 11 19 21 25 29 30 40 736.90 84.48-91 737.11 84.43-10 30 51 59 71 79 737.19 84.43-90 737.21 84.44-10 91 737.29 84.44-93 94 96 98 99 737.31 84.50-00 737.32 85.11-32 34 41 44 46 48 51 55 59 80 71 79 80 741.10 84.03-00 741.20 84.13-11 15 18 30 50 741.31 85.11-01 05 09 13 15 22 23 28 741.32 84.14-10 91 93 95 99 741.41 84.15-01 06 36 46 51 59 61 68 72 74 78 741.49 84.15-05 11 92 98 741.50 84.12-20 31 39 80 741.60 84.17-10 20 25 31 35 38 41 49 51 54 58 59 60 62 83 64 66 67 68 71 73 75 77 79 84 87 88 91 92 94 97 742.10 84.10-16 32 34 38 53 56 58 742.20 84.10-61 62 63 66 88 70 71 72 73 75 76 77 742.30 84.10 41 43 44 46 48 742.81 84.10-13 742.88 84.10-20 78 91 742.90 84.10-18 80 98 743.10 84.11-01 03 09 21 29 35 36 37 43 45 51 59 61 63 67 69 71 73 75 743.20 84.11-78 743.30 84.11-80 743.40 84.11-91 95 98 743.50 84.18-10 40 55 61 63 64 65 743.60 84.18-51 70 73 75 76 79 82 88 743.90 84,18-58 67 69 92 94 96 744.11 87.07-10 15 21 - 22 24 25 27 35 37 744.19 87.07-50 744.21 84.22-08 11 12 13 14 15 17 19 744.22 84.22-03 31 32 34 35 36 37 38 39 744.23 84.22-41 42 43 744.24 84.22-84 66 88 744.25 84.22-76 744.28 84.22-01 02 05 07 21 23 25 27 29 45 46 48 49 52 56 59 62 77 78 81 84 85 87 744.90 84.22-04 06 88 91 94 95 96 98 745.11 84.49-01 11 19 31 39 745.19 84.49-90 745.21 84.16-10 83 94 96 99 745.22 84.19-06 92 94 96 745.23 84.19-04 09 98 745.24 84.58-1 1 19 51 59 80 745.25 84.20-01 09 20 40 50 60 71 73 75 81 83 85 89 745.26 84.20-90 745.27 84.21-01 03 05 07 09 13 15 16 18 20 40 92 94 95 98 582 Official Journal of the European Communities 29.12.86 S!TC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 749.10 84.62-01 09 13 17 21 23 26 27 29 33 749.20 84.61-10 11 15 17 31 33 35 41 47 51 59 61 69 71 75 81 99 749.30 84.63-01 12 22 23 26 28 31 39 41 44 46 52 57 71 78 90 749.91 84.60-31 41 49 52 61 71 75 79 749.92 84.64-01 20 30 749.99 84.85-10 31 39 41 45 51 53 55 58 60 70 751.11 84,51-12 14 19 751.12 84.51-13 18 751.18 84,51-20 30 751.21 84.52-11 15 20 751.22 84.52-30 40 751.23 84.52-81 89 751.28 84.52-95 751.81 84.54-31 39 751.82 90.10-22 32 41 43 751.88 84.54-10 51 55 59 752.10 84.53-01 20 752.20 84.53-09 31 33 35 39 752.30 84.53-60 752.40 84.53-70 752.50 84.53-81 85 89 752.80 84.53-91 98 759.11 84.55-70 759.15 84.55-10 98 759.19 90.10-28 ¢ 38 47 49 759.90 84.55-50 61 69 93 94 97 761.10 85.15-45 48 47 48 51 58 59 761.20 85.15-52 53 55 57 762.10 85.15-15 19 762.20 85.15-20 22 23 762.80 85.15-14 25 31 33 35 44 763.11 92.11-35 763.18 92.11-20 32 33 37 763.81 92.11-81 85 89 99 783.88 92.11-10 25 41 48 51 61 63 65 69 73 77 79 764.10 85.13-11 31 39 50 764.20 85.14-10 30 41 45 49 50 61 69 764.30 85.15-02 04 06 09 764.81 85.15-11 12 13 764.82 85.15-60 61 62 764.83 85.15-63 65 67 69 70 72 73 764.91 85.13-19 81 85 764.92 85.14-88 764.93 85.15-75 77 79 80 82 83 85 86 88 91 99 764.99 92.13-11 18 30 60 81 89 771.11 85.01-65 66 68 69 771.18 85.01-06 61 62 63 64 71 75 771.21 85.01-05 84 88 771.22 85.01-07 59 79 771.29 85.01-93 9$ 772.10 85.19-01 02 04 05 06 08 12 18 21 23 24 25 26 28 32 34 36 38 41 43 45 47 51 53 57 58 81 62 83 86 67 69 70 71 72 73 91 93 94 95 96 97 99 772.20 85.19-88 90 772.30 85.19-74 76 77 78 79 80 83 86 773.10 85.23-01 05 09 12 21 29 31 39 42 48 51 55 59 71 75 79 81 85 89 99 773.21 85.27-00 773.22 85.25-50 773.23 85.25-21 25 27 773.24 85.25-35 90 773.25 85.26-15 773.26 85.26-12 14 773.27 85.26-30 50 90 774.10 90.17-01 05 13 16 17 774.20 90.20 11 19 51 59 71 75 99 775.11 84.40-41 42 44 50 775.12 84.40-77 775.21 84.15-14 16 17 18 19 20 21 775.22 84.15-32 41 775.30 84.19-01 775.40 85.07-1 1 19 30 775.71 85.06-10 30 775.72 85.06-60 70 775.73 85.06-50 775.78 85.06-85 775.79 85.06-40 99 775.81 85.12-02 04 05 775.82 85.12-11 21 23 27 775.83 85.12-32 34 36 775.84 85.12-41 775.85 62.01-10 775.86 85.12-50 53 54 55 61 65 67 69 71 78 775.87 85.12-90 775.89 85.12-08 29 39 48 80 776.10 85.21-10 11 12 14 15 17 776.20 85.21-01 03 05 07 19 21 23 25 28 776.30 85.21-31 35 39 47 51 53 54 57 59 60 776.40 85.21-61 63 69 71 73 75 79 81 776.81 85.21-45 776.89 85.21-91 99 778.00 85.97-00 778.11 85.03-11 19 20 30 40 50 90 778.12 85.04-02 11 21 23 28 32 38 45 778.19 85.04-51 53 57 778.21 85.20-01 11 15 18 21 23 25 29 778.22 85.20-32 35 39 41 43 45 49 51 778.24 85.20-55 57 59 778.29 85.20-71 79 778.31 85.08-20 40 . 50 60 71 79 778.32 85.09-01 05 09 19 30 91 99 778.40 85.05-01 11 21 29 31 35 39 51 55 59 70 80 90 778.81 85.02-11 19 30 50 70 778.82 85.18-10 30 50 778.83 85.17-20 30 40 90 778.84 85.18-21 22 23 24 26 27 28 31 39 40 70 80 778.85 85.22-55 778.86 85.22-10 30 40 51 53 59 81 89 778.87 85.24-10 30 91 93 95 778.89 85.28 00 781.00 87.02-21 23 25 27 782.10 87.02-60 72 76 81 82 84 88 88 91 782.20 87.03-10 30 40 80 783.10 87.02-03 05 12 14 40 783.20 87.01-71 79 784.10 87.04-01 11 29 91 99 784.20 87.05-11 19 91 99 784.90 87.06 11 21 26 27 28 31 35 41 - 43 49 51 55 61 71 91 98 785.10 87.09-10 51 59 90 785.20 87.10-00 785.31 87.11-00 785.39 87.12-1 1 15 19 20 32 34 38 40 50 55 60 70 80 91 95 97 99 786.11 87.14-33 786.12 87.14-31 39 43 786.13 86.08-10 90 786.81 87.14-10 37 49 51 59 786.89 87.14-70 791.10 86.02-10 30 791.20 86.03-00 791.30 86.04-10 90 791.40 86.05-00 791.51 86.06-00 791.52 86.07-10 20 30 40 60 70 90 791.91 86.10-00 791.99 86.09-11 19 30 51 59 70 80 93 94 96 97 99 792.10 88.02-15 19 25 29 792.20 88.02-33 43 792.30 88.02-35 45 792.40 88.02-39 49 792.81 88.02-01 05 09 792.82 88.01-10 90 792.83 88.05-10 40 90 792.90 88.03-20 30 40 50 80 793.10 89.01-10 793.21 89.01-70 73 78 80 81 87 89 90 92 93 94 793.22 89.01-30 83 793.23 89.01-50 61 65 85 86 793.24 89.01-40 74 793.28 89.01-20 83 76 95 793.30 89.04-00 793.81 89.02-10 31 39 793.82 89.03-11 19 91 - 99 793.83 89.05-00 812.10 73.37-11 19 51 59 90 812.20 69.10-10 90 812.41 70.1411 19 91 95 812.42 83.07-10 31 35 38 41 45 48 70 812.43 85.10-10 91 95 821.11 94.01-02 06 20 25 31 39 41 45 49 60 70 821.19 94.01-08 91 93 99 821.21 94.02-10 90 821.22 94.04-11 19 30 51 55 59 81 91 99 : 821.91 94.03-11 21 23 25 27 33 35 39 49 821.92 94.03-15 61 55 57 61 63 65 66 67 89 821.99 94.03-19 71 82 91 95 99 831.00 42.97-01 831.01 42.02-18 41 49 831.02 42.02-12 14 21 23 25 31 35 831.03 42.02-1 7 ¢ 51 59 831.09 42.02-18 60 91 99 842.11 81.01-41 842.19 61.01-42 44 48 47 48 842.21 81.01-51 842.22 61.01-57 842.23 81.01-54 842.29 61.01-58 842.31 61.01-82 72 842.32 61.01-88 78 842.33 81.01-64 74 842.39 61.01-68 78 842.41 81.01-34 842.42 81.01-37 842.43 61.01-36 842.49 81.01-38 842.91 61.01-07 09 842.92 61.01-26 32 93 29 . 12 . 86 Official Journal of the European Communities 583 SiTC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 842.93 842.94 842.39 843.11 843.12 843.13 843.19 843.21 843.22 843.23 843.29 843.31 843.32 843.33 843.39 843.41 843.42 843.43 843.49 843.51 843.62 843.S9 843.91 843.92 843.93 843.94 843.99 844.11 844.12 844.19 844.21 844.22 844.29 844.31 844.32 844,39 845.11 845.12 845.13 61.01-03 13 17 23 25 31 97 61.01-15 19 22 24 29 82 94 61.01-88 ei .01-31 35 61.02-33 39 40 61.02-32 36 37 61.02-34 41 61.02-42 61.02-44 61.02-43 61.02-45 61.02-48 61.02-54 61.02-52 53 61.02-47 61.02-57 61.02-62 61.02-58 61.02-64 61.02-82 61.02-78 61.02-76 83 85 61.02-05 07 61.02-24 28 66 61.02-01 04 12 : 18 23 26 72 97 61.02-03 14 16 22 25 68 86 95 61.02-74 89 61.03-15 61.03-1 1 61.03-16 18 61.03-55 85 61.03-51 81 81.03-59 61.04-i? 13 61.04-1T 91 61.04-09 18 98 60.05-01 22 29 30 39 40 60.05-25 34 43 60.05-23 32 41 845.14 845.19 845.21 845.22 845.23 845.24 845.29 845.91 845.92 845.93 845.94 845.99 846.11 846.19 846.21 846.29 846.31 846.32 846.33 846.34 60.05-24 33 42 60.05-21 27 28 35 36 38 44 45 60.05-46 51 70 60.05-49 54 73 60.05-47 52 71 60.05-48 72 60.05-50 58 74 «0.0546 15 19 60 68 75 86 92 60.05-03 08 13 17 78 84 89 94 60.05-07 11 16 63 86 76 80 82 87 91 93 60.05-09 77 88 60.05-04 65 79 81 83 85 90 60.04-34 60.04-10 35 36 37 80.04-7? 60.04-02 06 11 19 23 73 75 79 81 83 85 86 60.04-3? 60.04-41 60.04-47 48 50 60.04-03 07 12 20 24 51 53 54 56 58 846.41 846.49 846.51 846.52 847.11 847.12 847.13 847.14 847.19 847.21 847.22 847.23 848.10 848.2 1 848.22 848.31 848.32 848.40 848.41 848.42 648.43 848.48 848.49 851.00 60.04-04 08 14 22 26 65 66 67 69 60.04-09 16 29 90 61.09-50 61.09-20 30 40 80 61.05-10 91 81.06-?0 30 40 50 80 90 61.07-10 30 40 90 61.10-10 90 81.11-10 90 60.02-40 50 60 70 80 60.03-01 03 05 09 11 18 20 24 26 29 40 80 60.06-91 92 96 42.03-?0 21 . 25 27 28 51 59 39.07-45 40.13-11 13 18 30 43.03-20 40 60 80 43.04-10 30 65.97-01 65.03-11 19 30 90 65.04r1 1 19 90 65.05-11 19 30 . 50 90 65.07-10 90 65.06-10 30 50 70 90 64.97-00 851.01 851.02 851.03 851.04 851.05 871.01 871.02 871.03 871.04 871.09 872.01 872.02 872.03 873.10 873.20 874.11 874.12 64.01-11 20 31 39 41 49 51 55 59 65 70 80 91 93 95 84.02-21 29 32 34 35 38 40 41 43 45 47 49 50 52 54 56 58 59 60 61 69 99 64.03-00 64.04-10 90 64.06-00 90.05-20 30 80 90.06-00 90.11-00 90.12-11 19 30 70 90.13-10 20 80 90.17-36 ».,S 09 11 23 25 27 32 34 40 51 59 90.18-?0 21 29 31 59 90.26-10 30 51 55 59 90.27-10 20 32 38 50 90.14-01 05 07 09 12 14 17 21 23 90.14-30 51 59 61 99 874.21 874.29 87430 874,40 874.51 874.52 874.53 874.54 874.81 874.82 874.83 874.84 874.89 874.90 90.16-12 13 15 16 18 41 49 51 55 65 71 79 90.16-20 91 90:24- ?o 11 19 29 41 49 92 94 96 90.25-1 ? 31 41 51 59 80 90.15-10 80 90.21-10 50 90 90.22-1 1 15 19 30 50 80 90.23-01 11 18 20 30 40 95 99 90.28-38 90.28-14 90.28-01 03 05 07 08 09 12 16 17 18 31 41 43 45 47 50 51 52 53 54 55 58 90.28-84 90.28-82 66 68 70 74 76 86 88 92 96 97 99 90.29-02 07 09 10 20 - 30 40 53 59 70 90 881.11 881.12 881.19 881.21 881.22 881.29 881.31 881.39 882.00 882.10 882.21 882.22 882.23 882.24 882.25 883.00 884:1 1 884.12 884.21 90.07-05 08 09 13 15 17 90.07-32 33 34 35 90.07-21 29 50 90.08-15 35 90.08-11 31 90.08-21 29 37 90.09 11 15 29 30 70 90.10 50 60 80 37.97-00 37.08-10 21 29 40 90 37.01-02 04 09 20 92 37.02-01 03 05 31 35 38 41 43 48 72 78 82 85 87 89 90 92 94 96 qq 37.03-01 21 29 95 99 37.04-11 15 90 37.05-10 91 95 37.07-0? 10 30 51 53 55 57 90.01-03 05 07 09 10 12 14 16 17 18 20 30 90.97-01 90.02-01 11 19 99 90.03-10 30 40 60 70 884.22 885.00 885.11 885.12 885.13 885.1.4 885.21 885.22 885.23 885.24 885:25 885.26 885.29 892.00 892.11 892.12 892.13 892.20 892.41 892.42 892.81 892.82 892.83 892.84  892.85 892.86 892.89 90.04-10 50 ' 80 91.97-00 91.01-11 15 19 22 24 26 29 33 37 45 53 57 65 91.02-11 21 29 91 99 91.07-11 22 28 92 98 91.09-20 31 39 50 80 91.03-10 21 91.04-20 31 33 34 35 37 39 42 46 48 51 56 58 71 73 76 79 91.05-10 20 30 80 91.08-10 90 91 . 08-10 31 39 90 91.10 10 90 91.11-10 20 30 35 40 50 91 95 49.97 00 49.01-00 49.03-00 49.05-10 90 49.02-00 49.08-00 49.09-00 48.19-1 1 19 91 99 49.08 00 49.07-10 20 91 49.1000 49.04-00 49.11-30 49.11-10 20 40 50 90 893.10 893.20 893.30 893.50 893.91 893.92 893.93 893.94 893.99 894.10 894.21 894.22 894.23 894.24 894.25 894.61 894.82 894.63 894.71 39.07-1 1 13 51 53 61 63 65 66 67 68 71 73 74 39.07-35 37 39.07-41 39.07-49 50 39.02-51 52 39.02-78 39.07-77 39.07-43 39.07-02 IS 18 21 22 23 24 25 27 33 82 84 86 91 87.13-20 81 97.01-10 90 97.02-11 19 31 35 97.03-05 11 15 20 30 40 51 55 59 61 69 75 80 85 90 97.04-10 15 20 30 40 50 80 97.05-10 51 59 93.04-20 30 41 49 50 60 90 93.05-00 93.07-41 45 47 49 51 52 53 97.07-10 91 99 584 Official Journal of the European Communities 29 . 12 . 86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 894.72 97.06-03 07 10 31 33 34 37 43 48 51 53 55 57 60 69 71 75 79 81 83 85 89 91 93 99 894.73 97.08-00 894.90 97.97-00 895.11 83.04-00 895.12 83.05-20 90 895.21 98.03-01 12 14 16 17 21 23 25 31 39 51 53 59 61 71 75 895.22 98.04-11 19 30 895.23 98.05-01 09 21 29 30 895.91 32.13-11 19 50 91 99 895.92 98.06-00 895.93 98.07-00 895.94 98.08-11 19 50 895.95 98.09-00 896.01 99.01-00 896.02 99.02-00 896.03 99.03-00 896.04 99.04-00 896.05 99.05-00 896.06 99.06-00 897.00 71.97-04 897.20 71.16-11 21 · 25 29 51 59 897.31 71.1201 19 20 897.32 71.13-10 20 897.33 71.15-11 19 21 25 29 897.40 71.14-10 20 898.00 92.97-00 898.11 92.01-12 15 19 90 898.19 92,02-10 50 80 898.21 92.03-10 SO 898.22 92.04-10 90 898.23 92.05-11 91 99 898.24 92.06-10 90 898.25 92.07-10 20 90 898.29 92.08-10 90 898.31 92.12-11 15 18 898.32 92.12-31 33 34 35 37 39 898.90 92.10-10 15 20 30 40 50 60 70 899.11 : 95.05-11 19 50 81 89 899.19 95.08-20 80 899.20 . 98.97-00 899.31 34.06-11 19 50 899.32 36.06-00 899.34 98.10-05 10 21 29 30 40 50 80 899.35 98.11-10 91 95 99 899.39 36.08-01 10 90 899.41 66.01-10 20 50 80 899.42 66.02-00 899.49 66.03-10 20 90 899.61 90.19-31 35 899.62 90.19-11 12 14 18 21 25 51 55 91 95 899.71 46.03-10 90 899.72 96.01-01 05 10 20 30 41 49 91 92 93 95 96 98 899.81 98.06-00 899.82 96.05-00 899.83 98.01-10 31 33 35 37 39 899.84 98.02-11 15 19 51 55 59 99 899.85 98.12-10 90 899.86 98.14-10 50 899.87 98.16-00 899.91 42.06-10 90 899.92 67.01-10 30 899.93 67.02-11 19 20 899.94 67.03-10 80 899.95 67.04-10 80 899.97 98.15-20 30 70 899.98 88.04-00 91 U00 29.97-00 60.97-00 61.97-00 84.97-00 90.97-02 99.97-00 931.00 24.98-90 24.99-00 99.98-00 99.99-01 02 941.00 01.06-99 951.01 87.08-10 30 951.02 93.03 00 951.04 93.01-00 951.05 93.02-10 90 951.06 93.07-10 31 33 55 99 951.09 93.06-10 31 35 41 45 49 961.00 72.01-55 59 971.01 71.07-10 20 30 40 50 971.02 71.08-00 971.03 71.11-10 999.00 99.96-01 xlO.OO 00.50-70 00.50-97 xOO.40 72.01-11 NB : 265.99 1423.92 I N0583.52 f N0 673.37 J 29 . 12 . 86 Official Journal of the European Communities 585 Correlation  Special SITC numbers for complete industrial plant SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 600.00 70.80-20 70.81-20 70.82-20 70.83-20 70.84-20 70.85-20 70.86-20 70.87-20 70.88-20 70.89-20 601.00 73.80-40 73.81-40 73.82-40 73.83-40 73.84-40 73.85-40 73.86-40 73.87-40 73.88-40 73.89-40 601.08 62.80-00 62.81-00 62.82-00 62.83-00 62.84-00 62.85-00 62.86-50 82.87-00 62.88-00 62.89-00 602.08 68.80-00 68.81-00 68.82-00 68.83-00 68.84-00 68.85-00 68.86-00 68.87-00 68.88-00 68.89-00 603.08 69.80-00 69.81-00 69.82-00 69.83-00 69.84-00 69.85-00 69.86-00 89.87-00 69.88-00 89.89-00 604.08 70.80-00 70.81-00 70.82-00 70.83-00 70.84-00 70.85-00 70.86-00 70.87-00 70.88-00 70.89-00 605.08 73.80-00 73.81-00 73.82-00 73.83-00 73.84-00 73.85-00 73.86-00 73.87-00 73.88-00 73.89-00 606.08 76.80-00 76.81-00 76.82-00 76.83-00 76.84-00 76.85-00 76.86-00 76.87-00 76.88-00 76.89-00 607.08 82.80-00 82.81-00 82.82-00 82.83-00 82.84-00 82.85-00 82.86-00 82.87-00 82.88-00 82.89-00 658.10 62.80-03 62.81-03 62.82-03 62.83-03 62.84-03 62.85-03 62.86-03 62.87-03 62.88-03 62.89-03 658.20 62.80-04 62.81-04 62.82-04 62.83-04 62.84-04 62.85-04 62.86-04 82.87-04 62.88-04 62.89-04 658.30 62:80-01 62.81-01 62.82-01 62.83-01 62.84-01 62.85-01 62.86-01 62.87-01 62.88-01 62.89-01 658.40 62.80-02 62.81-02 62.82-02 62.83-02 62.84-02 62.85-02 62.86-02 62.87-02 62.88-02 62.89-02 658.99 62.80-05 62.81-05 62.82-05 62.83-05 62.84-05 62.85-05 62.86-05 62.87-05 62.88-05 62.89-05 661.31 68.80-01 68.81-01 68.82-01 68.83-01 68.84-01 68.85-01 68.86-01 68.87-01 68.88-01 88.89-01 661.32 68.80-02 68.81-02 68.82-02 68.83-02 68.84-02 68.85-02 68.86-02 68.87-02 68.88-02 68.89-02 661.33 68.80-03 68.61-03 68.82-03 68.83-03 68.84-03 68.85-03 68.86-03 68.87-03 68.88-03 68.89-03 661.81 68.80-08 68.81-08 68.82-08 68.83-08 68.84-08 68.85-08 68.86-08 68.87-08 68.88-08 68.89-08 661.82 68.80-09 68.81-09 68.82-09 68.83-09 68.84-09 68.85-09 88.86-09 68.87-09 88.88-09 88.89-09 661.83 68.80-12 68.81-12 68.82-1 2 68.83-12 68.84-12 68.85-12 68.86-12 68.87-12 68.88-12 68.89-12 662.31 69.80-01 69.81-01 69.82-01 89.83-01 69.84-01 69.85-01 69.86-01 69.87-01 69.88-01 69.89-01 662.32 69.80-02 69.81-02 69.82-02 69.83-02 69.84-02 69.85-02 69.86-02 69.87-02 69.88-02 89.89-02 862.41 69.80-04 69.81-04 69.82-04 69.83-04 69.84-04 69.85-04 69.86-04 89.87-04 69.88-04 69.89-04 662.42 69.80-05 69.81-05 69.82-05 69.83-05 69.84-05 69.85-05 69.86-05 69.87-05 69.88-05 69.89-05 662.43 69.80-06 69.81-06 69.82-06 69.83-06 69.84-06 6985-06 69.86-06 69.87-06 69.88-06 89.89-06 662.44 69.80-07 69.81-07 69.82-07 69.83-07 69.84-07 69.85-07 69.86-07 69.87-07 69.88-07 69.89-07 662.45 69.80-08 69.81-08 69.82-08 89.83-08 69.84-08 69.85-08 69.86-08 69.87-08 69.88-08 69.89-08 663.10 68.80-04 68.81-04 68.82-04 68.83-04 68.84-04 68.85-04 68.86-04 68.87-04 68.88-04 68.89-04 663.20 68.80-06 68.81-06 68.82-06 68.83-06 68.84-06 68.85-06 68.86-06 68.87-06 88.88-06 68.89-06 663.31 68.80-10 68.81-10 68.82-10 68.83-10 68.84-10 68.85-10 68.86-10 68.87-10 88.88-10 68.89-10 663.32 68.80-1 1 68.81-11 88.82-1 1 68.83-1 1 68.84-11 88.85-11 68.86-11 68.87-1 1 68.88-11 68.89-11 663.33 68.80-15 68.81-15 68.82-15 68.83-15 68.84-15 68.85-15 68.86-15 68.87-15 68.88-15 68.89-15 663.39 68.80-16 68.81-16 68.82-16 68.83-16 68.84-16 68.85-16 68.86-16 68.87-16 68.88-16 68.89 16 663.50 68.80-07 68 81-07 68.82-07 68.83-07 68.84-07 6685-07 68.86-07 68.87-07 68.88-07 68.89-07 663.70 69.80-03 69.81-03 69.82-03 89.83-03 69.84-03 69.85-03 69.86-03 69.87-03 69.88-03 69.89-03 663.81 68.80-13 68.81-13 68.82-13 68.83-13 68.84-13 68.85-13 68.86-13 68.87-13 68.88-13 88.89-13 663.82 68.80-14 68.81-14 68.82-14 68.83-14 68.84-14 68.85-14 68.86-14 68.87-14 68.88-14 68.89-14 663.91 69.80-09 69.81-09 69.82-09 69.83-09 69.84-09 69.85-09 69.86-09 69.87-09 69.88-09 69.89-09 663.92 69.80-14 69.81-14 69.82-14 69.83-14 69.84-14 69.85-14 69.88-14 69.87-14 69.88-14 69.89-14 664.14 70.80-01 70.81-01 70.82-01 70.83-01 70.84-01 70.85-01 70.86-01 70.87-01 70.88-01 70.89-01 664.15 70.80-03 70.81-03 70.82-03 70.83-03 70.84-03 70.85-03 70.86-03 70.87-03 70.88-03 70.89-03 664.20 70.80-18 70.81-18 70.82-18 70.83-18 70.84-18 70.85-18 70.86-16 70.87-18 70.88-18 70.89-18 664.30 70.80-05 70.81-05 70.82-05 70.83-05 70.84-05 70.85-05 70.86-05 70.87-05 70.88-05 70.89-05 664.40 70.80-06 70.81-06 70.82-06 70.83-06 70.84-06 70.85-06 70.86-06 70.87-06 70.88-06 70.89-06 664.50 70.80-04 70.81-04 70.82-04 70.83-04 70.84-04 70.85-04 70.86-04 70.87-04 70.88-04 70.89-04 664.60 70.80-18 70.81-16 70.82-16 70.83-16 70.84-16 70.85-16 70.86-16 70.87-16 70.88-16 70.89-16 664.70 70.80-08 70.81-08 70.82-08 70.83-08 70.84-08 70.85-08 70.86-08 70.87-08 70.88-08 70.89-08 664.80 70.80-09 70.81-09 70.82-09 70.83-09 70.84-09 70.85-09 70.86-09 70.87-09 70.88-09 70.89-09 664.91 70.80-07 70.81-07 70.82-07 70.83-07 70.84-07 70.85-07 70.86-07 70.87-07 70.88-07 70.89-07 664.92 70.80-11 70.81-11 70.82-11 70.83-11 70.84 11 70.85-1 1 70.86-11 70.87-11 70.88-11 70.89-1 1 664.93 70.80-15 70.81-15 70.82-15 70.83-15 70.84-15 70.85-15 70.86-15 70.87-15 70.88-15 70.89-15 665.11 70.80-10 70.81-10 70.82-10 70.83-10 70.84 10 70.85-10 70.86-10 70.87-10 70.88-10 70.89-10 665.12 70.80-12 70.81-12 70.82-12 70.83-12 70.84-12 70.85-12 70.86-12 70.87-12 70.88-12 70.89-12 665.20 70.80-13 70.81-13 70.82-13 70.83-13 70.84-13 70.85 13 70.86-13 70.87-13 70.88-13 70.89-13 % 665.81 70.80-17 70.81-17 70.82-17 70.83-17 70.84-17 70.85-17 70.86-17 70.87-17 70.88-17 70.89-17 665.82 70.80-19 70.81-19 70.82-19 70.83-19 70.84-19 70.85-19 70.86-19 70.87-19 70.88-19 70.89-19 685.89 70.80 21 70.81-21 70.82-21 70.83-21 70.84 21 70.85-21 70.86-21 70.87-21 70.88-21 70.89-21 666.40 69.80-11 69.81-11 69.82-1 1 69.83-11 69.84-1 1 69.85-11 69.86-11 69.87-11 69.88-11 69.89-1 1 666.50 69.80-12 89.81-12 69.82-12 89.83-12 69.84-12 69.85-12 69.86-12 69.87-12 69.88-12 89.89-12 866.60 69.80-13 89.81-13 69.82-13 69.83-13 69.84-13 69.85-13 69.86-13 89.87-13 69.88-13 89.89-13 670.00 73.80-72 73.81-72 73.82-72 73.83-72 73.84-72 73.85-72 73.86-72 73.87-72 73.88-72 73.89-72 671.20 73.80-01 73.81-01 73.82-01 73.83-01 73.84-01 73.85-01 73.86-01 73.87-01 73.88-01 73.89-01 871.30 73.80-05 73.81-05 73.82-05 73.83-05 73.84-05 73.85-05 73.86-05 73.87-05 73.88-05 73.89-05 871.31 73.80-04 73.81-04 73.82-04 73.83-04 73.84-04 73.85-04 73.86-04 73.87-04 73.88-04 73.89-04 671.60 73.80-02 73.81-02 73.82-02 73.83-02 73.84-02 73.85-02 73.86-02 73.87-02 73.88-02 73.89-02 672.00 73.80-71 73.81-71 73.82-71 73.83-71 73.84-71 73.85-71 73.86-71 73.87-71 73.88-71 73.89 71 872.40 73.80-08 73.81-06 73.82-08 73.83-06 73.84-08 73.85-06 73.86-06 73.87-06 73.88-06 73.89-06 672.51 73.80-07 73.81-07 73.82-07 73.83-07 73.84-07 73.85-07 73.66-07 73.87-07 73.88-07 73.89-07 872.52 73.80-61 73.81-81 73.82-61 73.83-81 73.84-61 73.85-61 7386-61 73.87-61 73.88-61 73.89-81 672.71 73.80-08 73.81-08 73.82-08 73.83-08 73.84-08 73.85-08 73.86-08 73.87-08 73.88-08 73.89-08 673.60 73.80-73 73.81-73 73.82-73 73.83-73 73.84-73 73.85-73 73.86-73 73.87-73 73.88-73 73.89-73 873.20 73.80-10 73.81-10 73.82-10 73.83-10 73.84-10 73.85-10 73.88-1 0 73.87-10 73.88-10 73.89-10 586 Official Journal of the European Communities 29. 12.86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE - SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 673.22 73.80-63 73.81-63 73.82-63 73.83-63 73.84-63 73.85-83 73.86-63 73.87-63 73.88-63 73.89-63 673.30 73.80-11 73.81-1 1 73.82-11 73.83-11 73.84-11 73.85-1 1 73.86-1 1 73.87-11 73.88-1 1 73.89-1 1 674.00 73.80-13 73.81-13 73.82-13 73.83-13 73.84-13 73.85-13 73.86-13 73.87-13 73.88-13 73.89-13 73.80-65 73.81-85 73.82-65 73.83-85 73.84-65 73.85-65 73.86-65 73.87-65 73.88-65 73.89-65 73.80-75 73.81-75 73.82-75 73.83-75 73.84-75 73.85-75 73.86-75 73.87-75 73.88-75 73.89-75 674.14 73.80-09 73.81-09 73.82-09 73.83-09 73.84-09 73.85-09 73.88-09 73.87-09 73.88-09 73.89-09 674.15 73.80-82 73.81-62 73.82-62 73.83-62 73.84-62 73.85-62 73.86-62 73.87-62 73.88-62 73.89-82 675.00 73.80-74 73.81-74 73.82-74 73.83-74 73.84-74 73.85-74 73.88-74 73.87-74 7388-74 73.89-74 675.01 -73.80-12 73.81-12 73.82-12 73.83-12 73.84-12 73.85-12 73.88-12 73.87-12 73.88-12 73.89-12 675.02 73.80-64 73.81-64 73.82-64 73.83-64 73.84-64 73.85-64 73.88-64 73.87-64 73.88-84 73.89-64 876.00 73.80-18 73.81-16 73.82-18 73.83-18 73.84-16 73.85-16 73.86-16 73.87-18 73.88-16 73.89-16 677.00 73.80-76 73.81-76 73.82-78 73.83-78 73.84-76 73.85-78 73.86-76 73.87-78 73.88-76 73.89-76 677.01 73.80-14 73.81-14 73.82-14 73.83-14 73.84-14 73.85-14 73.86-14 73.87-14 73.88-14 73.89-14 677.02 73.80-66 73.81-66 73.82-66 73.83-68 73.84-66 73.85-66 73.86-66 73.87-68 73.88-66 73.89-66 678.00 73.80-18 73.81-18 73.82-18 73.83-18 73.84-18 73.85-18 73.86-18 73.87-18 73.88-18 73.89-18 878.10 73.80-17 - 73.81-1 7 73.82-17 73.83-17 73.84-1 7 73.85-17 73.86-17 73.87-17 73.88-1 7 73.89-1 7 678.40 73.80-19 73.81-18 73.82-19 73.83-19 73.84-19 73.85-19 73.86-19 73.87-19 ' 73.88-19 73.89-19 878.50 73.80-20 73.81-20 73.82-20 73.83-20 73.84-20 73.85-20 73.86-20 73.87-20 73.88-20 73.89-20 884.10 76.80-01 76.81-01 76.82-01 76.83-01 76.84-01 76.85-01 76.88-01 76.87-01 76.88-01 76.89-01 884.21 76.80-02 78.81-02 76.82-02 76.83-02 76.84-02 76.85-02 76.86-02 76.87-02 76.88-02 76.89-02 684.22 76.80-03 76.81-03 76.82-03 76.83-03 76.84-03 78.85-03 76.86-03 78.87-03 76.88-03 76.89-03 684.23 76.80-04 76.81-04 76.82-04 78.83-04 76.84-04 78.85-04 76.86-04 78.87-04 76.88-04 78.89-04 684.24 76.80-05 78.81-05 78.82-05 76.83-05 76.84-05 76.85-05 76.86-05 76.87-05 76.88-05 76.89-05 884.25 76.80-06 76.81-06 76.82-06 76.83-06 76.84-06 76.85-06 76.88-06 76.87-06 76.88-08 76.89-06 684.28 76.80-07 76.81-07 78.82-07 76.83-07 78.84-07 76.85-07 78.88-07 76.87-07 76.88-07 78.89-07 691.10 73.80-21 73.81-21 73.82-21 73.8321 73.84-21 73.85-21 73.86-21 73.87-21 73.88-21 73.89-21 691.20 76.80-08 76.81-08 76.82-08 76.83-08 78.84-08 76.85-08 78.86-08 78.87-08 78.88-08 76.89-08 692.11 73.80-22 73.81-22 73.82-22 73.83-22 73.84-22 73.85-22 73.86-22 73.87-22 73.88-22 73.89-22 692.13 76.80-09 76.81-09 76.82-09 76.83-09 76.84-09 78.85-09 76.88-09 78.87-09 76.88-09 76.89-09 692.41 73.80-23 73.81-23 73.82-23 73.83-23 73.84-23 73.86-23 73.86-23 73.87-23 73.88-23 73.89-23 892.42 76.80-10 76.81-10 76.82-10 76.83-10 76.84-10 76.85-10 76.86-10 76.87-10 76.88-10 76.89-10 692.43 73.80-24 73.81-24 7382-24 73.83-24 73.84-24 73.85 24 73.86-24 73.87-24 73.88-24 73.89-24 692.44 76.80-1 1 76.81-11 76.82-1 1 76.83-1 1 76.84-1 1 76.85-11 76.88-1 1 76.87 11 76.88-11 76.89-11 693.11 73.80-25 73.81-25 73.82-25 73.83-25 73.84-25 73.85-25 73.8625 73.87-25 73.88-25 73.89-25 893.13 76.80-12 76.81-12 76.82 12 76.83-12 78.84-12 76.85-12 76.88-12 78.87-12 76.88-12 76.89 12 693.20 73.80-28 73.81-26 73.82-26 73.83-26 73.84-28 73.85-26 73.86-26 73.87-26 73.88-26 73.89-26 693.51 73.80-27 73.81-27 73.82-27 73.83-27 73.84-27 73.85-27 73.88-27 73.87-27 7388-27 73.89-27 694.01 73.80-31 73.81-31 73.82-31 73.83-31 73.84-31 73.85-31 73.86-31 73.87-31 73.88-31 73.89-31 694.02 73.80-32 73.81-32 73.82-32 73.83-32 73.84-32 73.85-32 73.86-32 73.87-32 73.88-32 73.89-32 695.10 82.80-01 82.81-01 82.82-01 82.83-01 82.84-01 82.85-01 82.86-01 82.87-01 82.88-01 82.89-01 695.30 82.80-03 82.81-03 82.82-03 82.83-03 82.84-03 82.85-03 82.88-03 82.87-03 82.88-03 82.89-03 695.31 82.30-02 82.81-02 82.82-02 82.83-02 82.84-02 82.85-02 82.86-02 82.87-02 82.88-02 82.89 02 695.39 82.80-04 82.81-04 82.82 04 82.83-04 82.84-04 82.85-04 82.86 04 82.87-04 82.88-04 82.89 04 895.41 82.80-05 82.81-05 82.82-05 82.83-05 82.84-05 82.85-05 82.86-05 82.87-05 82.88-05 82.89-05 695.42 82.80-06 82.81-06 82.82-06 82.83-06 82.84-06 82.85-06 82.86-08 82.87-06 82.88-06 82.89-06 695.43 82.80-07 82.81-07 82.82-07 82.83-07 82.84-07 82.85-07 82.86-07 82.87-07 82.88-07 82 89-07 696.03 8280-11 82.81-11 82.82-1 1 82.83-1 1 82.84-11 82.85-11 82.86-11 82.87-11 82.88-11 82.89-11 696.04 82.80-12 82.81-12 82.82-12 82.83-12 82.84-12 82.85-12 82.86-12 82.87-12 82.88-12 82.89-12 696.05 82.80-13 82.81-13 82.82-13 82.83-13 82.84-13 82.85-13 82.88-13 82.87-13 82.88-13 82.89-13 696.06 82.80-14 82.81-14 82.82-14 82.83-14 82.84-14 82.85-14 82.86-14 82.87-14 82.88-14 82.89-14 696.07 82.80-15 82.81-15 82.82-15 82.83-15 82.84-15 82.85-15 82.86-15 82.87-15 82.88-15 82.89-15 696.08 82.80-09 82.81-09 82.82-09 82.83-09 82.84-09 82.85-09 82.86-09 82.87-09 82.88-09 82.89-09 697.30 73.80-36 73.81-36 73.82-36 73.83-36 73.84-36 73.85-36 73.86-36 73.87-36 73.88-36 73.89 36 697.51 73.80-38 73.81-38 73.82-38 73.83-38 73.84-38 73.85-38 73.86-38 73.87-38 73.88-38 73.89-38 697.53 78.80-15 76.81-15 76.82-15 76.83-15 78.84-15 76.85-15 78.88 15 78.87-15 76.88-15 76.89-15 697.81 82.80-08 82.81-08 82.82-08 82.83-08 82.84-08 82.85-08 82.86-08 82.87-08 82.88-08 82.89-08 699.20 73.80-29 73.81-29 73.82-29 73.83 29 73.84 29 73.85-29 73.86-29 73.87-29 73.88-29 73.89-29 699.31 73.80-33 73.81-33 73.82-33 73.83-33 73.84-33 73.85-33 73.86-33 73.87-33 73.88-33 73.89-33 899.32 73.80-34 73.81-34 73.82-34 73.83-34 73.84-34 73.85-34 73.86-34 73.87-34 73.88-34 73.89-34 699.41 73.80-35 73.81-35 73.82-35 73.83-35 73.84-35 73.85-35 73.88-35 73.87-35 73.88-35 73.89-35 899.71 73.80-30 73.81-30 73.82-30 73.83-30 73.84-30 73.85-30 73.86-30 73.87-30 73.88-30 73.89-30 899.83 76.80-18 78.81-18 76.82-16 78.83-16 76.84-16 78.85-18 76.86-16 76.87-18 78.88 18 78.89-18 700.08 84.80-00 84.81-00 84.82-00 84.83-00 84.84-00 8485-00 . 84.88-00 84.87-00 84.88-00 84.89-00 701.00 84.80-40 84.81-40 84.82-40 84.83-40 84.84-40 84.85-40 84.86-40 84.87-40 84.88-40 84.89-40 702.00 84.80-59 84.81-58 84.82-59 84.83-58 84.84 59 84.85-59 84.88-59 84.87-59 84.88-59 84.89-59 703.00 85.80-01 85.81-01 85.82-01 85.83-01 85.84-01 85.85-01 85.86-01 85.87-01 85.88-01 85.89-01 703.08 85.80-00 85.81-00 85.82-00 85.83-00 85.84-00 85.85-00 85.86-00 85.87-00 85.88-00 85.89-00 704.00 85.80-1 1 85.81-1 1 85.82-1 1 85.83-11 85.84-1 1 85.85-1 1 85.86-11 85.87-1 1 85.88-11 85.89-11 704.08 86.80-00 86.81-00 86.82-00 86.83-00 88.84-00 86.85-00 86.88-00 86.87-00 88.88-00 86.89-00 705.08 87.80-00 87.81-00 87.82-00 87.83-00 87.84-00 87.85-00 87.86-00 87.87-00 87.88-00 87.89-00 706.00 87.80-01 87.81-01 87.82-01 87.83-01 87.84-01 87.85-01 87.86-01 87.87-01 87.88-01 87.88-01 711.10 84.80-01 84.81-01 84.82-01 84.83-01 84.84-01 84.85-01 84.88-01 84.87-01 84.88-01 84.88 01 711.20 84.80-02 84.81-02 84.82-02 84.83-02 84.84-02 84.85-02 84.88-02 84.87-02 84.88-02 84.88-02 712.80 84.80-05 84.81-05 84.82-05 84.83-05 84.84-05 84.85-05 84.88-05 84.87-05 84.88-05 84.89-05 713.00 84.80-08 84.81-08 84.82-06 84.83-06 84.84-06 84.85-08 84.86-08 84.8708 84.88-08 84.89-08 714.00 84.80-08 84.81-08 84.82-08 84.83-08 84.84-08 84.85-08 84.88-08 84.87-08 84.88-08 84.89-08 718.80 84.80-07 84.81-07 84.82-07 84.83-07 84.84-07 84.85-07 84.88-07 84.87-07 84.88-07 84.89-07 721.10 84.80-24 84.81-24 84.82-24 84.83-24 84.84-24 84.85-24 84.88-24 84.87-24 84.88-24 84.89-24 721.20 84.80-25 84.81-25 84.82-25 84.83-25 84.84-25 84.85-25 84.86-25 84.87-25 84.88-25 84.89-25 721.91 84.80-26 84.81-26 84.82-28 84.83-26 84.84-26 84.85-26 84.86-26 84.87-28 84.88-28 84.89-26 29. 12. 86 721.97 84.80-28 725.20 84.80-33 736.00 84.80-45 741.60 84.80-17 745.25 84.80-20 751.80 84.80-54 773.29 85.80-26 778.32 85.80-09 84.81-28 84.81-33 84.81-45 84.81-17 84.81-20 84.81-54 85.81-26 85.81-09 84.82-28 84.82-33 84.82-45 84.82-17 84.82-20 84.82-54 85.82-26 85.82-09 84.83-28 84.83-33 84.83-45 84.83-17 84.83-20 84.83-54 85.83-26 85.83-09 84.84-28 84.84-33 84.84-45 84.84-17 84.84-20 84.84-54 85.84-26 85.84-09 84.85-28 84.85-33 84.85-45 84.85-17 84.85-20 84.85-54 85.85-26 85.85-09 84.86-28 84.86-33 84.86-45 84.86-17 84.86-20 84.86-54 85.86-26 85.86-09 84.87-28 84.87-33 84.87-45 84.87-17 84.87-20 84.87-54 85.87-26 * 85.87-09 84.88-28 84.88-33 84.88-45 84.88-17 84.88-20 84.88-54 85.88-26 85.88-09 84.89-28 84.89-33 84.89-45 84.89-17 84.89-20 84.89-54 85.89-26 85.89-09 723.30 84.80-09 726.00 84.80-35 736.80 84.80-48 742.00 84.80-10 745.27 84.80-21 752.00 84.80-53 774.20 90.80-20 778.40 85.80-05 84.81-09 84.81-35 84.81-48 84.81-10 84.81-21 84.81-53 90.81-20 85.81-05 84.82-09 84.82-35 84.82-48 84.82-10 84.82-21 84.82-53 90.82-20 85.82-05 84.83-09 84.83-35 84.83-48 84.83-10 84.83-21 84.63-53 90.83-20 85.83-05 84.84-09 84.84-35 84.84-48 84 84-10 84.84-21 84.84-53 90.84-20 85.84-05 84.85-09 84.85-35 84.85-48 84.85-10 84.85-21 84.85-53 90.85-20 85.85-05 84.86-09 84.86-35 84.86-48 84.86-10 84.86-21 84.86-53 90.86-20 85.86-05 84.87-09 84.87-35 84.87-48 84.87-10 84.87-21 84.87-53 90.87-20 85.87-05 84.88-09 84.88-35 84.88-48 84.88-10 84.88-21 84.88-53 90.88-20 85.88-05 84.89-09 84.89-35 84.89-48 84.89-10 84.89-21 84.89-53 90.89-20 85.89-05 723.40 84.80-23 726.30 84.80-34 737.11 84.80-43 . 743.00 84 80-11 749.10 84.80-62 759.00 84.80-55 775.40 85.80-07 778.81 85.80-02 84.81-23 84.81-34 84.81-43 84.81-11 84.81-62 84.81-55 85.81-07 85.81-02 84.82-23 84.82-34 84.82-43 84,82-11 84.82-62 84.82-55 85.82-07 85.82-02 84.83-23 84.83-34 84.83-43 84.83-11 84.83-62 84.83-55 85.83-07 85.83-02 84.84-23 84.84-34 84.84-43 84.84-11 84.84-62 84.84-55 85.84-07 85.84-02 84.85-23 84.85-34 84.85-43 84.85-11 84.85-62 84.85-55 85.85-07 85.85-02 84.86-23 84.86-34 84.86-43 84,86-11 84.88-62 84.86-55 85.86-07 85.86 02 84.87-23 84.87-34 84.87-43 84.87-11 84.87-62 84.87-55 85.87-07 85.87-02 84.88-23 84.88-34 84.88-43 84.88-11 84.88-62 84.88-55 85:88-07 85.88-02 84.89-23 84.89-34 84.89-43 84.89-11 84.89-62 84.89-55 85.89-07 85.89 02 724.00 84.80-38 726.81 84.80-32 737.21 84.80-44 84.80-18 749.20 84.80-61 760.00 85.80-15 775.70 85.80-06 778.82 85.80-18 84.81-38 84.81-32 84.81-44 84.81-18 84,81-61 85.81-15 85.81-06 85.81-16 84.82-38 84.82-32 84.82-44 84.82-18 84.82-61 85.82-15 85.82-06 85.82-16 84.83-38 84.83-32 84.83-44 84.83-18 84.83-61 85.83-15 85.83-06 85.83-16 84.84-38 84.84-32 84.84-44 84.84-18 84.84-61 85.84-15 85.84-06 85.84-16 84.85-38 84.85-32 84.85-44 84.85-18 84.85-61 85.85-15 85.85-06 85.85-16 84.86-38 84.86-32 84.86-44 84.86-18 84.86-61 85.86-15 85.86-06 85.88-16 84.87-38 84.87-32 84.87-44 84.87-18 84.87-61 85.87-15 85.87-08 85.87-16 84.88-38 84.88-32 84.88-44 84.88-18 84.88-61 85.88-15 85.88-06 85.88-16 84.89-38 84.89-32 84.89-44 84.89-18 84.89-61 85.89-15 85.89-08 85.89-16 724.31 84.80-41 727.11 84.80-29 737.31 84.80-50 744.11 87.80-07 749.30 84.80-63 764.10 85.80-13 775.80 85.80-12 778.83 85.80-17 84.81-41 84.81-29 84.81-50 87.81-07 84.81-83 85.81-13 85.81-12 85.81-17 84.82-41 84.82-29 84.82-50 87.82-07 84.82-63 85.82-13 85.82-12 85.82-17 84.83-41 84.83-29 84.83-50 87.83-07 84.83-63 85.83-13 85.83-12 85.83-17 84.84-41 84.84-29 84.84-50 87.84-07 84.84-63 85.84-13 85.84-12 85.84-17 84.85-41 84.85-29 84.85-50 87.85-07 84.85-63 85.85-13 85.85-12 85.85-17 84.86-41 84.86-29 84.86-50 87.86-07 84.86-63 85.86-13 85.86-12 85.88-17 84.87-41 84.87-29 84.87-50 87.87-07 84.87-63 85.87-13 85.87-12 85.87-17 84.88-41 84.88-29 84.88-50 87.88-07 84.88-63 85.88-13 85.88-12 85.88-17 84.89-41 84.89-29 84.89-50 87.89-07 84.89-63 85.89-13 85.89-12 85.89-17 724.40 ' 84.80-36 727.22 84.80-30 741.10 84.80-03 744.20 84.80-22 749.91 84.80-60 764.20 85.80-14 776.00 85.80-21 778.84 85.80-18 84.81-36 84.81-30 84.81 03 84.81-22 84.81-60 85.81-14 85.81-21 85.81-18 84.82-36 84.82-30 84.82-03 84.82-22 84.82-60 85.82-14 85.82-21 85.82-18 84.83-36 84.83-30 84.83-03 84.83-22 84.83-60 85.83-14 85.83-21 85.83-18 84.84-36 84.84-30 84.84-03 84.84-22 84.84-60 85.84-14 85.84-21 85.84-18 84.85-36 84.85-30 84.85-03 84.85-22 84.85-60 85.85-14 85.85-21 85.85-18 84.86-36 84.86-30 84.86-03 84.86-22 84.86-60 85.86-14 85.86-21 85.86-18 84.87-36 84.87-30 84.87-03 84.87-22 84.87-60 85.87-14 85.87-21 85.87-18 84.88-36 84.88-30 84.88-03 84.88-22 8488-60 85.88-14 85.88-21 85.88-18 84.89-36 84.89-30 84.89-03 84.89-22 84.89-60 85.89-14 85.89-21 85.89-18 724.50 84.80-37 728.11 84.80-46 741.20 84.80-13 745.11 84.80-49 749.92 84.80-64 772.00 85.80-19 778.11 85.80-03 778.86 85.80-22 84.81-37 84.81-46 84.81-13 84.81-49 84.81-64 85.81-19 85.81-03 85.81-22 84.82-37 84.82-46 84.82-13 84.82-49 84.82-64 85.82-19 85.82-03 85.82-22 84.83-37 84.83-46 84.83-13 84.83-49 84.83-64 85.83-19 85.83-03 85.83-22 84.84-37 84.84-46 84.84-13 84.84-49 84.84-64 85.84-19 85.84-03 85.84-22 84.85-37 84.85-46 84.85-13 84.85-49 84.85-64 85.85-19 85.85-03 85.85-22 84.86-37 84.86-46 84.86-13 84.86-49 84.86-64 85.86-19 85.86-03 85.86-22 84.87-37 84.87-46 84.87-13 84.87-49 84.87-64 85.87-19 85.87-03 85.87-22 84.88-37 84.88-46 84.88-13 84.88-49 84.88-64 85.88-19 85.88-03 85.88-22 84.89-37 84.89-46 84.89-13 84.89-49 84.89-64 85.89-19 85.89-03 85.89-22 724.54 84.80-39 728.12 84.80-47 741.32 84.80-14 745.21 84.80-16 749.99 84.80-65 773.10 85.80-23 778.12 85.80-04 778.87 85.80-24 84.81-39 84.81-47 84.81-14 84.81-16 84.81-65 85.81-23 8581-04 85.81-24 84.82-39 84.82-47 84.82-14 84.82-16 84.82-65 85.82-23 85.82-04 85.82-24 84.83-39 84.83-47 84.83-14 84.83-16 84.83-65 85.83-23 85.83-04 85.83-24 84.84-39 84.84-47 84.84-14 84.84-16 84.84-65 85.84-23 85.84-04 85.84-24 84.85-39 84.85-47 84.85-14 84.85-16 84.85-65 85.85-23 85.85-04 85.85 24 84.86-39 84.86-47 84.86-14 84.86-16 84.86-65 85.86-23 85.86-04 85.86-24 84.87-39 84.87-47 84.87-14 84.87-16 84.87-65 85.87-23 85.87-04 85.87-24 84.88-39 84.88-47 84.88-14 84.88-16 84.88-65 85.88-23 85.68-04 85.88-24 84.89-39 84.89-47 84.89-14 84.89-16 84.89-65 85.89-23 85.89-04 85.89-24 724.80 84.80-42 728.30 84.80-56 741.41 84.80-15 745.22 84.80-19 751.10 84.80-51 773.20 85.80-25 778.20 85.80-20 778.89 85.80-28 84.81-42 84.81-56 84.81-15 84.81-19 84.81-51 85.81-25 85.81-20 85.81-28 84.82-42 84.82-56 84.82-15 84.82-19 84.82-51 85.82-25 85.82-20 85.82-28 84.83-42 84.83-56 84.83-15 84.83-19 84.83-51 85.83-25 85.83-20 85.83-28 84.84-42 84.84-56 84.84-15 84.84-19 84.84-51 85.84-25 85.84-20 85.84-28 84.85-42 84.85-56 84.85-15 84.85-19 84.85-51 85.85-25 85.85-20 85.85-28 84.86-42 84.86-56 84.86-15 84.86-19 84.86-51 85.86-25 85.86-20 85.86-28 84.87-42 84.87-56 84.87-15 84.87-19 84.87-51 85.87-25 85.87-20 85.87-28 84.88-42 84.88-56 84.88-15 84.88-19 84.88-51 85.88-25 85.88-20 85.88-28 84.89-42 84.89-56 84.89-15 84.89-19 84.89-51 85.89-25 85.89-20 85.89-28 725.12 84.80-31 728.41 84.80-57 741.50 84.80-12 745.24 84.60-58 751.20 84.80-52 773.21 85.80-27 778.31 85.80-08 782.20 87.80-03 84.81-31 84.81-57 84.81-12 84.81-58 84.81-52 85.81-27 85.81-08 87.81-03 84.82-31 84.82-57 84.82-12 84.82-58 84.82-52 85.82-27 85.82-08 87.82-03 84.83-31 84.83-57 84.83-12 84.83-58 84.83-52 85.83-27 85.83-08 87.83-03 84.84-31 84.84-57 84.84-12 84.84-58 84.84-52 85.84-27 85.84-08 87.84-03 84.85-31 84.65-57 84.85-12 84.85-58 84.85-52 85.85-27 85.85-08 87.85-03 84.86-31 84.86-57 84.86-12 84.86-58 84.86-52 85.86-27 85.86-08 87.86-03 84.87-31 84.87-57 84.87-12 84.87-58 84.87-52 85.87-27 85.87-08 87.87-03 84.88-31 84.88-57 84.88-12 84.88-58 84.88-52 85.88-27 85.88-08 87.88-03 84.89-31 84.89-57 84.89-12 84.89-58 84.89-52 85.89-27 85.89-08 87.89-03 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE Official Journal of the European Communities 587 588 Official Journal of the European Communities 29.12.86 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 783.10 87.80-02 87.81-02 87.82-02 87.83-02 87.84-02 87.85-02 87.86-02 87.87-02 87.88-02 87.89-02 784.10 87.80-04 87.81-04 87.82-04 87.83-04 87.84-04 87.85-04 87.86-04 87.87-04 87.88-04 87.89-04 784.20 87.80-05 87.81-05 87.82-05 87.83 05 87.8405 87.85-05 87.86-05 87.87-05 87.88-05 87.89-05 784.90 87.80-06 87.81-06 87.82-06 87.83-06 87.84-06 87.85-06 87.86-06 87.87-06 87.88-06 87.89-06 785.39 87.80-12 87.81-12 87.82-12 87.83-12 87.84-12 87.85-12 87.86-12 87.87-12 87.88-12 87.89-12 786.12 87.80-14 87.81-14 87.82-14 87.83-14 87.84-14 87.85-14 87.86-14 87.87-14 87.88-14 87.89-14 788.13 86.80-08 86.81-08 86.82-08 86.83-08 86.84-08 86.85-08 86.86-08 86.87-08 86.88-08 86.89-08 791.10 86.80-02 86.81-02 86.82-02 86.83-02 86.84-02 86.85-02 86.86-02 86.87-02 86.88-02 86.89-02 791.20 86.80-03 86.81-03 86.82-03 86.83-03 86.84-03 86.85-03 86.86-03 86.87-03 86.88-03 86.89-03 791.30 86 80-04 86.81-04 86.82-04 86.83-04 86.84-04 86.85-04 86.86-04 86.87-04 86.88-04 86.89-04 791.40 86.80-05 86.81-05 86.82-05 86.83-05 86.84-05 86.85-05 86.86-05 86.87-05 86.88-05 86.89-05 791.51 86.80-06 86.81-06 86.82-06 86.83-06 86.84-06 86.85-06 86.86-06 86.87-06 86.88-06 86.89-06 791.52 86.80-07 86.81-07 86.82-07 86.83-07 86.84-07 86.85-07 86.86-07 86.87-07 86.88-07 86.89-07 791.91 86.80-10 86.81-10 86.82-10 86.83-10 86.84-10 86.85-10 86.86-10 86.87-10 86.88-10 86.89-1 0 791.99 86.80-09 86.81-09 86.82-09 86.83-09 86.84.09 86.85-09 86.86-09 86.87-09 86.88-09 86.89-09 801.08 90.80-00 90.81-00 90.82-00 90.83-00 90.84-00 90.85-00 90.86-00 90.87-00 90.88-00 90.89-00 802.08 94.80-00 94.81-00 94.82-00 94.83-00 94.84-00 94.85-00 94.86-00 94.87-00 94.88-00 94.89-00 812.10 73.80-37 73.81-37 73.82-37 73.83-37 73.84-37 73.85-37 73.86-37 73.87-37 73.88-37 73.89-37 812.20 69.80-10 69.81-10 69.82-10 69.83-10 69.84-10 69.85-10 69.86-10 69.87-10 89.88-10 69.89-10 812.41 70.80-14 70.81-14 70.82-14 70.83-14 70.84-14 70.85-14 70.86-14 70.87-14 70.88-14 70.89-14 812.43 85.80-10 85.81-10 85.82-10 85.83-10 85.84-10 85.85-10 85.86-10 85.87-10 85.88-10 85.89-10 821.11 94.80-01 94.81-01 94.82-01 94.83-01 94.84-01 94.85-01 94.86-01 94.87-01 94.88-01 94.89-01 821.21 94.80-02 94.81-02 94.82-02 94.83-02 94.84-02 94.85-02 94.86-02 94.87-02 94.88-02 94.89Ã -02 821.22 94.80-04 94.81-04 94.82-04 94.83-04 94.84-04 94.8504 94.86-04 94.87-04 94.8804 94.89-04 821.90 94.80-03 94.81-03 94.82-03 94.83-03 94.84-03 94.8503 94.86-03 94.87-03 94.88-03 94.89:03 871.01 90.80-05 90.81-05 90.82-05 90.83-05 90.84-05 90.85-05 90.86-05 90.87-05 90.88-05 90.89-05 871.02 90.80-06 90.81-06 90.82-06 90.83-06 90.84-06 90.85-06 90.86-06 90.87-06 90.88-06 90.89-06 871.03 90.80-11 90.81-11 90.82-11 90.83-11 90.84-1 1 90.85-11 90.86-11 90.87-11 90.88-11 90.89-11 871.04 90.80-12 90.81-12 90.82-12 90.83-12 90.84-12 90.85-12 90.86-12 90.87-12 90.88-12 90.89 12 871.09 90.80-13 90.81-13 90.82-13 90.83-13 90.84-13 90.85-13 90.86-13 90.87-13 90.88-13 90.89-13 872.03 90.80 18 90.81-18 90.82-18 90.83-18 90.84-18 90.85-18 90.86-18 90.87-18 90 88-18 90.89-18 873.10 90.80-26 90.81-26 90.82-26 90.83-26 90.84-26 90.85-28 90.86-26 90.87-26 90.88-26 90.89-26 873.20 90.89-27 90.81-27 90.82-27 90.83-27 90.84-27 90.85-27 90.86-27 90.87-27 90.88-27 90.89-27 874.12 90.80-14 90.81-14 90.82-14 90.83-14 90.84-14 90.85-14 90.86-14 90.87-14 90.88-14 90.89-14 874.21 90.80-16 90.81-16 90.82-16 90.83-16 90.84-16 90.85-16 90.86-16 90.87-16 90.88-18 90.89-16 874.30 90.80-24 90.81-24 90.82-24 90.83-24 90.84 24 90.85-24 90.86-24 90.87 24 90.88-24 90.89-24 874.40 90.80-25 90.81-25 90.82-25 90.83-25 90.84-25 90.85 25 90.88-25 90.87-25 90.88-25 90.89-25 874.51 90.80-15 90.81-15 90.82-1 5 90.83-15 90.84-15 90.85-15 90.88- 1 5 90.87-15 90.88-15 90.89-15 874.52 90.80-21 90.81-21 90.82-21 90.83-21 90.84-21 90.85-21 90.86-21 90.87-21 90.88-21 90.89-21 874.53 90.8022 90.81-22 90.82-22 90.83-22 90.84-22 90.85-22 90.86-22 90.87-22 90.88-22 90.89-22 874.54 90.80-23 90.81-23 90.82-23 90.83-23 90.84-23 90.85-23 90.86-23 90.87-23 90.88-23 90.89-23 ) :::: 874.80 90.80-28 90.81-28 90.82-28 90.83-28 90.84-28 90.85-28 90.86-28 90.87-28 90.88-28 90.89-28 874.90 90.80-29 90.81-29 90.82-29 90.83-29 90.84-29 90.85-29 90.88-29 90.87-29 90.8829 90.89-29 881.11 90.80-07 90.81-07 90.82-07 90.83-07 90.84-07 90.85-67 90.86-07 90.87-07 90.88-07 90.89-07 881.20 90.80-08 90.81-08 90.82-08 90.83-08 90.84-08 90.85-08 90.86-08 90.87-08 90.88-08 90.89-08 881.31 90.80-09 90.81-09 90.82-09 90.83-09 90.84-09 90.85-09 90.86-09 90.87-09 90.88-09 90.89-09 884.11 90.80-01 90.81-01 90.82-01 90.83-01 90.84-01 90.85-01 90.88-01 90.87-01 90.88-01 90.89-01 884.12 90.80-02 90.81-02 90.82-02 90.83-02 9(184-02 90.85-02 90.88-02 90.87-02 90.88-02 90.89-02 884.21 90.80-03 90.81-03 90.82-03 90.83-03 90.84-03 90.85-03 90.88-03 90.87-03 90.88-03 90.89-03 884.22 90.80-04 90.81-04 90.82-04 90.83-04 90.84-04 90.85-04 90.86-04 90.87-04 90.88-04 90.89-04 931.00 99.80-00 99.81-00 99.82-00 99.83-00 99.84-00 99.85-00 99.88-00 99.87-00 99.88-00 99.89-00 980.00 90.80-10 90.81-10 90.82-10 90.83-10 90.84-10 90.85-10 90.88-10 90.87-10 90.88-10 90.89-10 980.01 90.80-17 90.81-17 90.82-17 90.83-17 90.84-1 7 90.85-17 90.86-17 80.87-17 90.88-17 90.89-17